

 S1356 ENR: National Defense Authorization Act for Fiscal Year 2016
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. 1356IN THE SENATE OF THE UNITED
		  STATESAN ACTTo authorize appropriations for fiscal year 2016 for military activities of the Department of
			 Defense, for military construction, and for defense activities of the
			 Department of Energy, to prescribe military personnel strengths for such
			 fiscal year, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Defense Authorization Act for Fiscal Year 2016. 2.Organization of Act into divisions; table of contents (a)DivisionsThis Act is organized into four divisions as follows:
 (1)Division A—Department of Defense Authorizations. (2)Division B—Military Construction Authorizations.
 (3)Division C—Department of Energy National Security Authorizations and Other Authorizations. (4)Division D—Funding Tables.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Organization of Act into divisions; table of contents.Sec. 3. Congressional defense committees.Sec. 4. Budgetary effects of this Act.Sec. 5. Explanatory statement.Division A—DEPARTMENT OF DEFENSE AUTHORIZATIONSTitle I—ProcurementSubtitle A—Authorization of AppropriationsSec. 101. Authorization of appropriations.Subtitle B—Army ProgramsSec. 111. Prioritization of upgraded UH–60 Blackhawk helicopters within Army National Guard.Sec. 112. Roadmap for replacement of A/MH–6 Mission Enhanced Little Bird aircraft to meet special operations requirements.Sec. 113. Report on options to accelerate replacement of UH–60A Blackhawk helicopters of Army National Guard.Sec. 114. Sense of Congress on tactical wheeled vehicle protection kits.Subtitle C—Navy ProgramsSec. 121. Modification of CVN–78 class aircraft carrier program.Sec. 122. Amendment to cost limitation baseline for CVN–78 class aircraft carrier program.Sec. 123. Extension and modification of limitation on availability of funds for Littoral Combat Ship.Sec. 124. Modification to multiyear procurement authority for Arleigh Burke class destroyers and associated systems.Sec. 125. Procurement of additional Arleigh Burke class destroyer.Sec. 126. Refueling and complex overhaul of the U.S.S. George Washington.Sec. 127. Fleet Replenishment Oiler Program.Sec. 128. Limitation on availability of funds for U.S.S. John F. Kennedy (CVN–79).Sec. 129. Limitation on availability of funds for U.S.S. Enterprise (CVN–80).Sec. 130. Limitation on availability of funds for Littoral Combat Ship.Sec. 131. Reporting requirement for Ohio-class replacement submarine program.Subtitle D—Air Force ProgramsSec. 141. Backup inventory status of A–10 aircraft.Sec. 142. Prohibition on availability of funds for retirement of A–10 aircraft.Sec. 143. Prohibition on availability of funds for retirement of EC–130H Compass Call aircraft.Sec. 144. Prohibition on availability of funds for retirement of Joint Surveillance Target Attack Radar System, EC–130H Compass Call, and Airborne Warning and Control System aircraft.Sec. 145. Limitation on availability of funds for F–35A aircraft procurement.Sec. 146. Prohibition on availability of funds for retirement of KC–10 aircraft.Sec. 147. Limitation on availability of funds for transfer of C–130 aircraft.Sec. 148. Limitation on availability of funds for executive communications upgrades for C–20 and C–37 aircraft.Sec. 149. Limitation on availability of funds for T–1A Jayhawk aircraft.Sec. 150. Notification of retirement of B–1, B–2, and B–52 bomber aircraft.Sec. 151. Inventory requirement for fighter aircraft of the Air Force.Sec. 152. Sense of Congress regarding the OCONUS basing of F–35A aircraft.Subtitle E—Defense-wide, Joint, and Multiservice MattersSec. 161. Limitation on availability of funds for Joint Battle Command–Platform.Sec. 162. Report on Army and Marine Corps modernization plan for small arms.Sec. 163. Study on use of different types of enhanced 5.56mm ammunition by the Army and the Marine Corps.Title II—RESEARCH, DEVELOPMENT, TEST, AND EVALUATIONSubtitle A—Authorization of AppropriationsSec. 201. Authorization of appropriations.Subtitle B—Program Requirements, Restrictions, and LimitationsSec. 211. Centers for Science, Technology, and Engineering Partnership.Sec. 212. Expansion of eligibility for financial assistance under Department of Defense Science, Mathematics, and Research for Transformation Program to include citizens of countries participating in the Technical Cooperation Program.Sec. 213. Expansion of education partnerships to support technology transfer and transition.Sec. 214. Improvement to coordination and communication of defense research activities.Sec. 215. Reauthorization of Global Research Watch program.Sec. 216. Reauthorization of defense research and development rapid innovation program.Sec. 217. Science and technology activities to support business systems information technology acquisition programs.Sec. 218. Department of Defense technology offset program to build and maintain the military technological superiority of the United States.Sec. 219. Limitation on availability of funds for F–15 infrared search and track capability development.Sec. 220. Limitation on availability of funds for development of the shallow water combat submersible.Sec. 221. Limitation on availability of funds for the advanced development and manufacturing facility under the medical countermeasure program.Sec. 222. Limitation on availability of funds for distributed common ground system of the Army.Sec. 223. Limitation on availability of funds for distributed common ground system of the United States Special Operations Command.Sec. 224. Limitation on availability of funds for Integrated Personnel and Pay System of the Army.Subtitle C—Reports and other mattersSec. 231. Streamlining the Joint Federated Assurance Center.Sec. 232. Demonstration of Persistent Close Air Support capabilities.Sec. 233. Strategies for engagement with Historically Black Colleges and Universities and Minority-serving Institutions of Higher Education.Sec. 234. Report on commercial-off-the-shelf wide-area surveillance systems for Army tactical unmanned aerial systems.Sec. 235. Report on Tactical Combat Training System Increment II.Sec. 236. Report on technology readiness levels of the technologies and capabilities critical to the long-range strike bomber aircraft.Sec. 237. Assessment of air-land mobile tactical communications and data network requirements and capabilities.Sec. 238. Study of field failures involving counterfeit electronic parts.Sec. 239. Airborne data link plan.Sec. 240. Plan for advanced weapons technology war games.Sec. 241. Independent assessment of F135 engine program.Sec. 242. Comptroller General review of autonomic logistics information system for F–35 Lightning II aircraft.Sec. 243. Sense of Congress regarding facilitation of a high quality technical workforce.Title III—Operation and MaintenanceSubtitle A—Authorization of AppropriationsSec. 301. Authorization of appropriations.Subtitle B—Energy and EnvironmentSec. 311. Limitation on procurement of drop-in fuels.Sec. 312. Southern Sea Otter Military Readiness Areas.Sec. 313. Modification of energy management reporting requirements.Sec. 314. Revision to scope of statutorily required review of projects relating to potential obstructions to aviation so as to apply only to energy projects.Sec. 315. Exclusions from definition of chemical substance under Toxic Substances Control Act.Subtitle C—Logistics and SustainmentSec. 322. Repeal of limitation on authority to enter into a contract for the sustainment, maintenance, repair, or overhaul of the F117 engine.Sec. 323. Pilot programs for availability of working-capital funds for product improvements.Subtitle D—ReportsSec. 331. Modification of annual report on prepositioned materiel and equipment.Sec. 332. Report on merger of Office of Assistant Secretary for Operational Energy Plans and Deputy Under Secretary for Installations and Environment.Sec. 333. Report on equipment purchased noncompetitively from foreign entities.Subtitle E—Other MattersSec. 341. Prohibition on contracts making payments for honoring members of the Armed Forces at sporting events.Sec. 342. Military animals: transfer and adoption.Sec. 343. Temporary authority to extend contracts and leases under the ARMS Initiative.Sec. 344. Improvements to Department of Defense excess property disposal.Sec. 345. Limitation on use of funds for Department of Defense sponsorships, advertising, or marketing associated with sports-related organizations or sporting events.Sec. 346. Reduction in amounts available for Department of Defense headquarters, administrative, and support activities.Title IV—Military Personnel AuthorizationsSubtitle A—Active ForcesSec. 401. End strengths for active forces.Sec. 402. Revisions in permanent active duty end strength minimum levels.Subtitle B—Reserve ForcesSec. 411. End strengths for Selected Reserve.Sec. 412. End strengths for reserves on active duty in support of the reserves.Sec. 413. End strengths for military technicians (dual status).Sec. 414. Fiscal year 2016 limitation on number of non-dual status technicians.Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational support.Subtitle C—Authorization of AppropriationsSec. 421. Military personnel.Sec. 422. Report on force structure of the Army.Title V—Military Personnel PolicySubtitle A—Officer Personnel PolicySec. 501. Reinstatement of enhanced authority for selective early discharge of warrant officers.Sec. 502. Equitable treatment of junior officers excluded from an all-fully-qualified-officers list because of administrative error.Sec. 503. Enhanced flexibility for determination of officers to continue on active duty and for selective early retirement and early discharge.Sec. 504. Authority to defer until age 68 mandatory retirement for age of a general or flag officer serving as Chief or Deputy Chief of Chaplains of the Army, Navy, or Air Force.Sec. 505. General rule for warrant officer retirement in highest grade held satisfactorily.Sec. 506. Implementation of Comptroller General recommendation on the definition and availability of costs associated with general and flag officers and their aides.Subtitle B—Reserve Component ManagementSec. 511. Continued service in the Ready Reserve by Members of Congress who are also members of the Ready Reserve.Sec. 512. Clarification of purpose of reserve component special selection boards as limited to correction of error at a mandatory promotion board.Sec. 513. Increase in number of days of active duty required to be performed by reserve component members for duty to be considered Federal service for purposes of unemployment compensation for ex-servicemembers.Sec. 514. Temporary authority to use Air Force reserve component personnel to provide training and instruction regarding pilot training.Sec. 515. Assessment of Military Compensation and Retirement Modernization Commission recommendation regarding consolidation of authorities to order members of reserve components to perform duty.Subtitle C—General Service AuthoritiesSec. 521. Limited authority for Secretary concerned to initiate applications for correction of military records.Sec. 522. Temporary authority to develop and provide additional recruitment incentives.Sec. 523. Expansion of authority to conduct pilot programs on career flexibility to enhance retention of members of the Armed Forces.Sec. 524. Modification of notice and wait requirements for change in ground combat exclusion policy for female members of the Armed Forces.Sec. 525. Role of Secretary of Defense in development of gender-neutral occupational standards.Sec. 526. Establishment of process by which members of the Armed Forces may carry an appropriate firearm on a military installation.Sec. 527. Establishment of breastfeeding policy for the Department of the Army.Sec. 528. Sense of Congress recognizing the diversity of the members of the Armed Forces.Subtitle D—Military Justice, Including Sexual Assault and Domestic Violence Prevention and ResponseSec. 531. Enforcement of certain crime victim rights by the Court of Criminal Appeals.Sec. 532. Department of Defense civilian employee access to Special Victims’ Counsel.Sec. 533. Authority of Special Victims' Counsel to provide legal consultation and assistance in connection with various Government proceedings.Sec. 534. Timely notification to victims of sex-related offenses of the availability of assistance from Special Victims’ Counsel.Sec. 535. Additional improvements to Special Victims’ Counsel program.Sec. 536. Enhancement of confidentiality of restricted reporting of sexual assault in the military.Sec. 537. Modification of deadline for establishment of Defense Advisory Committee on Investigation, Prosecution, and Defense of Sexual Assault in the Armed Forces.Sec. 538. Improved Department of Defense prevention and response to sexual assaults in which the victim is a male member of the Armed Forces.Sec. 539. Preventing retaliation against members of the Armed Forces who report or intervene on behalf of the victim of an alleged sex-related offence.Sec. 540. Sexual assault prevention and response training for administrators and instructors of Senior Reserve Officers’ Training Corps.Sec. 541. Retention of case notes in investigations of sex-related offenses involving members of the Army, Navy, Air Force, or Marine Corps.Sec. 542. Comptroller General of the United States reports on prevention and response to sexual assault by the Army National Guard and the Army Reserve.Sec. 543. Improved implementation of changes to Uniform Code of Military Justice.Sec. 544. Modification of Rule 104 of the Rules for Courts-Martial to establish certain prohibitions concerning evaluations of Special Victims’ Counsel.Sec. 545. Modification of Rule 304 of the Military Rules of Evidence relating to the corroboration of a confession or admission.Subtitle E—Member Education, Training, and TransitionSec. 551. Enhancements to Yellow Ribbon Reintegration Program.Sec. 552. Availability of preseparation counseling for members of the Armed Forces discharged or released after limited active duty.Sec. 553. Availability of additional training opportunities under Transition Assistance Program.Sec. 554. Modification of requirement for in-resident instruction for courses of instruction offered as part of Phase II joint professional military education.Sec. 555. Termination of program of educational assistance for reserve component members supporting contingency operations and other operations.Sec. 556. Appointments to military service academies from nominations made by Delegates in Congress from the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.Sec. 557. Support for athletic programs of the United States Military Academy.Sec. 558. Condition on admission of defense industry civilians to attend the United States Air Force Institute of Technology.Sec. 559. Quality assurance of certification programs and standards for professional credentials obtained by members of the Armed Forces.Sec. 560. Prohibition on receipt of unemployment insurance while receiving post-9/11 education assistance.Sec. 561. Job Training and Post-Service Placement Executive Committee.Sec. 562. Recognition of additional involuntary mobilization duty authorities exempt from five-year limit on reemployment rights of persons who serve in the uniformed services.Sec. 563. Expansion of outreach for veterans transitioning from serving on active duty.Subtitle F—Defense Dependents' Education and Military Family Readiness MattersSec. 571. Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees.Sec. 572. Impact aid for children with severe disabilities.Sec. 573. Authority to use appropriated funds to support Department of Defense student meal programs in domestic dependent elementary and secondary schools located outside the United States.Sec. 574. Family support programs for immediate family members of members of the Armed Forces assigned to special operations forces.Subtitle G—Decorations and AwardsSec. 581. Authorization for award of the Distinguished-Service Cross for acts of extraordinary heroism during the Korean War.Subtitle H—Miscellaneous Reports and Other MattersSec. 591. Coordination with non-government suicide prevention organizations and agencies to assist in reducing suicides by members of the Armed Forces.Sec. 592. Extension of semiannual reports on the involuntary separation of members of the Armed Forces.Sec. 593. Report on preliminary mental health screenings for individuals becoming members of the Armed Forces.Sec. 594. Report regarding new rulemaking under the Military Lending Act and Defense Manpower Data Center reports and meetings.Sec. 595. Remotely piloted aircraft career field manning shortfalls.Title VI—Compensation and Other Personnel BenefitsSubtitle A—Pay and AllowancesSec. 601. No fiscal year 2016 increase in military basic pay for general and flag officers.Sec. 602. Limitation on eligibility for supplemental subsistence allowances to members serving outside the United States and associated territory.Sec. 603. Phased-in modification of percentage of national average monthly cost of housing usable in computation of basic allowance for housing inside the United States.Sec. 604. Extension of authority to provide temporary increase in rates of basic allowance for housing under certain circumstances.Sec. 605. Availability of information under the Food and Nutrition Act of 2008.Subtitle B—Bonuses and Special and Incentive PaysSec. 611. One-year extension of certain bonus and special pay authorities for reserve forces.Sec. 612. One-year extension of certain bonus and special pay authorities for health care professionals.Sec. 613. One-year extension of special pay and bonus authorities for nuclear officers.Sec. 614. One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and bonus authorities.Sec. 615. One-year extension of authorities relating to payment of other title 37 bonuses and special pays.Sec. 616. Increase in maximum annual amount of nuclear officer bonus pay.Sec. 617. Modification to special aviation incentive pay and bonus authorities for officers.Sec. 618. Repeal of obsolete authority to pay bonus to encourage Army personnel to refer persons for enlistment in the Army.Subtitle C—Travel and Transportation AllowancesSec. 621. Transportation to transfer ceremonies for family and next of kin of members of the Armed Forces who die overseas during humanitarian operations.Sec. 622. Repeal of obsolete special travel and transportation allowance for survivors of deceased members of the Armed Forces from the Vietnam conflict.Sec. 623. Study and report on policy changes to the Joint Travel Regulations.Subtitle D—Disability Pay, Retired Pay, and Survivor BenefitsPart I—Retired Pay ReformSec. 631. Modernized retirement system for members of the uniformed services.Sec. 632. Full participation for members of the uniformed services in the Thrift Savings Plan.Sec. 633. Lump sum payments of certain retired pay.Sec. 634. Continuation pay for full TSP members with 12 years of service.Sec. 635. Effective date and implementation.Part II—Other MattersSec. 641. Death of former spouse beneficiaries and subsequent remarriages under the Survivor Benefit Plan.Subtitle E—Commissary and Non-Appropriated Fund Instrumentality Benefits and OperationsSec. 651. Plan to obtain budget-neutrality for the defense commissary system and the military exchange system.Sec. 652. Comptroller General of the United States report on the Commissary Surcharge, Non-appropriated Fund, and Privately-Financed Major Construction Program.Subtitle F—Other MattersSec. 661. Improvement of financial literacy and preparedness of members of the Armed Forces.Sec. 662. Recordation of obligations for installment payments of incentive pays, allowances, and similar benefits when payment is due.Title VII—Health Care ProvisionsSubtitle A—TRICARE and Other Health Care BenefitsSec. 701. Access to TRICARE Prime for certain beneficiaries.Sec. 702. Modifications of cost-sharing for the TRICARE pharmacy benefits program.Sec. 703. Expansion of continued health benefits coverage to include discharged and released members of the Selected Reserve.Sec. 704. Access to health care under the TRICARE program for beneficiaries of TRICARE Prime.Sec. 705. Expansion of reimbursement for smoking cessation services for certain TRICARE beneficiaries.Subtitle B—Health Care AdministrationSec. 711. Waiver of recoupment of erroneous payments caused by administrative error under the TRICARE program.Sec. 712. Publication of data on patient safety, quality of care, satisfaction, and health outcome measures under the TRICARE program.Sec. 713. Expansion of evaluation of effectiveness of the TRICARE program to include information on patient safety, quality of care, and access to care at military medical treatment facilities.Sec. 714. Portability of health plans under the TRICARE program.Sec. 715. Joint uniform formulary for transition of care.Sec. 716. Licensure of mental health professionals in TRICARE program.Sec. 717. Designation of certain non-Department mental health care providers with knowledge relating to treatment of members of the Armed Forces.Sec. 718. Comprehensive standards and access to contraception counseling for members of the Armed Forces.Subtitle C—Reports and Other MattersSec. 721. Provision of transportation of dependent patients relating to obstetrical anesthesia services.Sec. 722. Extension of authority for DOD–VA Health Care Sharing Incentive Fund.Sec. 723. Extension of authority for Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund.Sec. 724. Limitation on availability of funds for Office of the Secretary of Defense.Sec. 725. Pilot program on urgent care under TRICARE program.Sec. 726. Pilot program on incentive programs to improve health care provided under the TRICARE program.Sec. 727. Limitation on availability of funds for Department of Defense Healthcare Management Systems Modernization.Sec. 728. Submittal of information to Secretary of Veterans Affairs relating to exposure to airborne hazards and open burn pits.Sec. 729. Plan for development of procedures to measure data on mental health care provided by the Department of Defense.Sec. 730. Report on plans to improve experience with and eliminate performance variability of health care provided by the Department of Defense.Sec. 731. Comptroller General study on gambling and problem gambling behavior among members of the Armed Forces.Title VIII—Acquisition Policy, Acquisition Management, and Related MattersSubtitle A—Acquisition Policy and ManagementSec. 801. Required review of acquisition-related functions of the Chiefs of Staff of the Armed Forces.Sec. 802. Role of Chiefs of Staff in the acquisition process.Sec. 803. Expansion of rapid acquisition authority.Sec. 804. Middle tier of acquisition for rapid prototyping and rapid fielding.Sec. 805. Use of alternative acquisition paths to acquire critical national security capabilities.Sec. 806. Secretary of Defense waiver of acquisition laws to acquire vital national security capabilities.Sec. 807. Acquisition authority of the Commander of United States Cyber Command.Sec. 808. Report on linking and streamlining requirements, acquisition, and budget processes within Armed Forces.Sec. 809. Advisory panel on streamlining and codifying acquisition regulations.Sec. 810. Review of time-based requirements process and budgeting and acquisition systems.Subtitle B—Amendments to General Contracting Authorities, Procedures, and LimitationsSec. 811. Amendment relating to multiyear contract authority for acquisition of property.Sec. 812. Applicability of cost and pricing data and certification requirements.Sec. 813. Rights in technical data.Sec. 814. Procurement of supplies for experimental purposes.Sec. 815. Amendments to other transaction authority.Sec. 816. Amendment to acquisition threshold for special emergency procurement authority.Sec. 817. Revision of method of rounding when making inflation adjustment of acquisition-related dollar thresholds.Subtitle C—Provisions Related to Major Defense Acquisition ProgramsSec. 821. Acquisition strategy required for each major defense acquisition program, major automated information system, and major system.Sec. 822. Revision to requirements relating to risk management in development of major defense acquisition programs and major systems.Sec. 823. Revision of Milestone A decision authority responsibilities for major defense acquisition programs.Sec. 824. Revision of Milestone B decision authority responsibilities for major defense acquisition programs.Sec. 825. Designation of milestone decision authority.Sec. 826. Tenure and accountability of program managers for program definition periods.Sec. 827. Tenure and accountability of program managers for program execution periods.Sec. 828. Penalty for cost overruns.Sec. 829. Streamlining of reporting requirements applicable to Assistant Secretary of Defense for Research and Engineering regarding major defense acquisition programs.Sec. 830. Configuration Steering Boards for cost control under major defense acquisition programs.Sec. 831. Repeal of requirement for stand-alone manpower estimates for major defense acquisition programs.Sec. 832. Revision to duties of the Deputy Assistant Secretary of Defense for Developmental Test and Evaluation and the Deputy Assistant Secretary of Defense for Systems Engineering.Subtitle D—Provisions Relating to Acquisition WorkforceSec. 841. Amendments to Department of Defense Acquisition Workforce Development Fund.Sec. 842. Dual-track military professionals in operational and acquisition specialities.Sec. 843. Provision of joint duty assignment credit for acquisition duty.Sec. 844. Mandatory requirement for training related to the conduct of market research.Sec. 845. Independent study of implementation of defense acquisition workforce improvement efforts.Sec. 846. Extension of authority for the civilian acquisition workforce personnel demonstration project.Subtitle E—Provisions Relating to Commercial ItemsSec. 851. Procurement of commercial items.Sec. 852. Modification to information required to be submitted by offeror in procurement of major weapon systems as commercial items.Sec. 853. Use of recent prices paid by the Government in the determination of price reasonableness.Sec. 854. Report on defense-unique laws applicable to the procurement of commercial items and commercially available off-the-shelf items.Sec. 855. Market research and preference for commercial items.Sec. 856. Limitation on conversion of procurements from commercial acquisition procedures.Sec. 857. Treatment of goods and services provided by nontraditional defense contractors as commercial items.Subtitle F—Industrial Base MattersSec. 861. Amendment to Mentor-Protege Program.Sec. 862. Amendments to data quality improvement plan.Sec. 863. Notice of contract consolidation for acquisition strategies.Sec. 864. Clarification of requirements related to small business contracts for services.Sec. 865. Certification requirements for Business Opportunity Specialists, commercial market representatives, and procurement center representatives.Sec. 866. Modifications to requirements for qualified HUBZone small business concerns located in a base closure area.Sec. 867. Joint venturing and teaming.Sec. 868. Modification to and scorecard program for small business contracting goals.Sec. 869. Establishment of an Office of Hearings and Appeals in the Small Business Administration; petitions for reconsideration of size standards.Sec. 870. Additional duties of the Director of Small and Disadvantaged Business Utilization.Sec. 871. Including subcontracting goals in agency responsibilities.Sec. 872. Reporting related to failure of contractors to meet goals under negotiated comprehensive small business subcontracting plans.Sec. 873. Pilot program for streamlining awards for innovative technology projects.Sec. 874. Surety bond requirements and amount of guarantee.Sec. 875. Review of Government access to intellectual property rights of private sector firms.Sec. 876. Inclusion in annual technology and industrial capability assessments of a determination about defense acquisition program requirements.Subtitle G—Other MattersSec. 881. Consideration of potential program cost increases and schedule delays resulting from oversight of defense acquisition programs.Sec. 882. Examination and guidance relating to oversight and approval of services contracts.Sec. 883. Streamlining of requirements relating to defense business systems.Sec. 884. Procurement of personal protective equipment.Sec. 885. Amendments concerning detection and avoidance of counterfeit electronic parts.Sec. 886. Exception for AbilityOne products from authority to acquire goods and services manufactured in Afghanistan, Central Asian States, and Djibouti.Sec. 887. Effective communication between government and industry.Sec. 888. Standards for procurement of secure information technology and cyber security systems.Sec. 889. Unified information technology services.Sec. 890. Cloud strategy for Department of Defense.Sec. 891. Development period for Department of Defense information technology systems.Sec. 892. Revisions to pilot program on acquisition of military purpose nondevelopmental items.Sec. 893. Improved auditing of contracts.Sec. 894. Sense of Congress on evaluation method for procurement of audit or audit readiness services.Sec. 895. Mitigating potential unfair competitive advantage of technical advisors to acquisition programs.Sec. 896. Survey on the costs of regulatory compliance.Sec. 897. Treatment of interagency and State and local purchases when the Department of Defense acts as contract intermediary for the General Services Administration.Sec. 898. Competition for religious services contracts.Sec. 899. Pilot program regarding risk-based contracting for smaller contract actions under the Truth in Negotiations Act.Title IX—Department of Defense Organization and ManagementSec. 901. Update of statutory specification of functions of the Chairman of the Joint Chiefs of Staff relating to joint force development activities.Sec. 902. Sense of Congress on the United States Marine Corps.Title X—General ProvisionsSubtitle A—Financial MattersSec. 1001. General transfer authority.Sec. 1002. Accounting standards to value certain property, plant, and equipment items.Sec. 1003. Report on auditable financial statements.Sec. 1004. Sense of Congress on sequestration.Sec. 1005. Annual audit of financial statements of Department of Defense components by independent external auditors.Subtitle B—Counter-Drug ActivitiesSec. 1011. Extension of authority to support unified counterdrug and counterterrorism campaign in Colombia.Sec. 1012. Extension and expansion of authority to provide additional support for counter-drug activities of certain foreign governments.Sec. 1013. Sense of Congress on Central America.Subtitle C—Naval Vessels and ShipyardsSec. 1021. Additional information supporting long-range plans for construction of naval vessels.Sec. 1022. National Sea-Based Deterrence Fund.Sec. 1023. Extension of authority for reimbursement of expenses for certain Navy mess operations afloat.Sec. 1024. Availability of funds for retirement or inactivation of Ticonderoga class cruisers or dock landing ships.Sec. 1025. Limitation on the use of funds for removal of ballistic missile defense capabilities from Ticonderoga class cruisers.Sec. 1026. Independent assessment of United States Combat Logistic Force requirements.Subtitle D—CounterterrorismSec. 1031. Prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to the United States.Sec. 1032. Prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba.Sec. 1033. Prohibition on use of funds for transfer or release to certain countries of individuals detained at United States Naval Station, Guantanamo Bay, Cuba.Sec. 1034. Reenactment and modification of certain prior requirements for certifications relating to transfer of detainees at United States Naval Station, Guantanamo Bay, Cuba, to foreign countries and other foreign entities.Sec. 1035. Comprehensive detention strategy.Sec. 1036. Prohibition on use of funds for realignment of forces at or closure of United States Naval Station, Guantanamo Bay, Cuba.Sec. 1037. Report on current detainees at United States Naval Station, Guantanamo Bay, Cuba, determined or assessed to be high risk or medium risk.Sec. 1038. Reports to Congress on contact between terrorists and individuals formerly detained at United States Naval Station, Guantanamo Bay, Cuba.Sec. 1039. Inclusion in reports to Congress of information about recidivism of individuals formerly detained at United States Naval Station, Guantanamo Bay, Cuba.Sec. 1040. Report to Congress on terms of written agreements with foreign countries regarding transfer of detainees at United States Naval Station, Guantanamo Bay, Cuba.Sec. 1041. Report on use of United States Naval Station, Guantanamo Bay, Cuba, and other Department of Defense or Bureau of Prisons prisons or detention or disciplinary facilities in recruitment or other propaganda of terrorist organizations.Sec. 1042. Permanent authority to provide rewards through government personnel of allied forces and certain other modifications to Department of Defense program to provide rewards.Sec. 1043. Sunset on exception to congressional notification of sensitive military operations.Sec. 1044. Repeal of semiannual reports on obligation and expenditure of funds for the combating terrorism program.Sec. 1045. Limitation on interrogation techniques.Subtitle E—Miscellaneous Authorities and LimitationsSec. 1051. Department of Defense excess property program.Sec. 1052. Sale or donation of excess personal property for border security activities.Sec. 1053. Management of military technicians.Sec. 1054. Limitation on transfer of certain AH–64 Apache helicopters from Army National Guard to regular Army and related personnel levels.Sec. 1055. Authority to provide training and support to personnel of foreign ministries of defense.Sec. 1056. Information operations and engagement technology demonstrations.Sec. 1057. Prohibition on use of funds for retirement of Helicopter Sea Combat Squadron 84 and 85 aircraft.Sec. 1058. Limitation on availability of funds for destruction of certain landmines and report on department of defense policy and inventory of anti-personnel landmine munitions.Sec. 1059. Department of Defense authority to provide assistance to secure the southern land border of the United States.Subtitle F—Studies and ReportsSec. 1060. Provision of defense planning guidance and contingency planning guidance information to Congress.Sec. 1061. Expedited meetings of the National Commission on the Future of the Army.Sec. 1062. Modification of certain reports submitted by Comptroller General of the United States.Sec. 1063. Report on implementation of the geographically distributed force laydown in the area of responsibility of United States Pacific Command.Sec. 1064. Independent study of national security strategy formulation process.Sec. 1065. Report on the status of detection, identification, and disablement capabilities related to remotely piloted aircraft.Sec. 1066. Report on options to accelerate the training of pilots of remotely piloted aircraft.Sec. 1067. Studies of fleet platform architectures for the Navy.Sec. 1068. Report on strategy to protect United States national security interests in the Arctic region.Sec. 1069. Comptroller General briefing and report on major medical facility projects of Department of Veterans Affairs.Sec. 1070. Submittal to Congress of munitions assessments.Sec. 1071. Potential role for United States ground forces in the Western Pacific theater.Sec. 1072. Repeal or revision of reporting requirements related to military personnel issues.Sec. 1073. Repeal or revision of reporting requirements relating to readiness.Sec. 1074. Repeal or revision of reporting requirements related to naval vessels and Merchant Marine.Sec. 1075. Repeal or revision of reporting requirements related to civilian personnel.Sec. 1076. Repeal or revision of reporting requirements related to nuclear proliferation and related matters.Sec. 1077. Repeal or revision of reporting requirements related to acquisition.Sec. 1078. Repeal or revision of miscellaneous reporting requirements.Sec. 1079. Repeal of reporting requirements.Sec. 1080. Termination of requirement for submittal to Congress of reports required of Department of Defense by statute.Subtitle G—Other MattersSec. 1081. Technical and clerical amendments.Sec. 1082. Situations involving bombings of places of public use, Government facilities, public transportation systems, and infrastructure facilities.Sec. 1083. Executive agent for the oversight and management of alternative compensatory control measures.Sec. 1084. Navy support of Ocean Research Advisory Panel.Sec. 1085. Level of readiness of Civil Reserve Air Fleet carriers.Sec. 1086. Reform and improvement of personnel security, insider threat detection and prevention, and physical security.Sec. 1087. Transfer of surplus firearms to Corporation for the Promotion of Rifle Practice and Firearms Safety.Sec. 1088. Modification of requirements for transferring aircraft within the Air Force inventory.Sec. 1089. Reestablishment of Commission to Assess the Threat to the United States from Electromagnetic Pulse Attack.Sec. 1090. Mine countermeasures master plan and report.Sec. 1091. Congressional notification and briefing requirement on ordered evacuations of United States embassies and consulates involving support provided by the Department of Defense.Sec. 1092. Interagency Hostage Recovery Coordinator.Sec. 1093. Sense of Congress on the inadvertent transfer of anthrax from the Department of Defense.Sec. 1094. Modification of certain requirements applicable to major medical facility lease for a Department of Veterans Affairs outpatient clinic in Tulsa, Oklahoma.Sec. 1095. Authorization of fiscal year 2015 major medical facility projects of the Department of Veterans Affairs.Sec. 1096. Designation of construction agent for certain construction projects by Department of Veterans Affairs.Sec. 1097. Department of Defense strategy for countering unconventional warfare.Title XI—Civilian personnel mattersSec. 1101. Procedures for reduction in force of Department of Defense civilian personnel.Sec. 1102. One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zone.Sec. 1103. Extension of rate of overtime pay for Department of the Navy employees performing work aboard or dockside in support of the nuclear-powered aircraft carrier forward deployed in Japan.Sec. 1104. Modification to temporary authorities for certain positions at Department of Defense research and engineering facilities.Sec. 1105. Required probationary period for new employees of the Department of Defense.Sec. 1106. Delay of periodic step increase for civilian employees of the Department of Defense based upon unacceptable performance.Sec. 1107. United States Cyber Command workforce.Sec. 1108. One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas.Sec. 1109. Pilot program on dynamic shaping of the workforce to improve the technical skills and expertise at certain Department of Defense laboratories.Sec. 1110. Pilot program on temporary exchange of financial management and acquisition personnel.Sec. 1111. Pilot program on enhanced pay authority for certain acquisition and technology positions in the Department of Defense.Sec. 1112. Pilot program on direct hire authority for veteran technical experts into the defense acquisition workforce.Sec. 1113. Direct hire authority for technical experts into the defense acquisition workforce.Title XII—Matters relating to foreign nationsSubtitle A—Assistance and trainingSec. 1201. One-year extension of logistical support for coalition forces supporting certain United States military operations.Sec. 1202. Strategic framework for Department of Defense security cooperation.Sec. 1203. Redesignation, modification, and extension of National Guard State Partnership Program.Sec. 1204. Extension of authority for non-reciprocal exchanges of defense personnel between the United States and foreign countries.Sec. 1205. Monitoring and evaluation of overseas humanitarian, disaster, and civic aid programs of the Department of Defense.Sec. 1206. One-year extension of funding limitations for authority to build the capacity of foreign security forces.Sec. 1207. Authority to provide support to national military forces of allied countries for counterterrorism operations in Africa.Sec. 1208. Reports on training of foreign military intelligence units provided by the Department of Defense.Sec. 1209. Prohibition on security assistance to entities in Yemen controlled by the Houthi movement.Subtitle B—Matters relating to Afghanistan and PakistanSec. 1211. Extension and modification of Commanders’ Emergency Response Program.Sec. 1212. Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations.Sec. 1213. Additional matter in semiannual report on enhancing security and stability in Afghanistan.Sec. 1214. Extension of authority to acquire products and services produced in countries along a major route of supply to Afghanistan.Sec. 1215. Extension of authority to transfer defense articles and provide defense services to the military and security forces of Afghanistan.Sec. 1216. Modification of protection for Afghan allies.Subtitle C—Matters relating to Syria and IraqSec. 1221. Extension of authority to support operations and activities of the Office of Security Cooperation in Iraq.Sec. 1222. Strategy for the Middle East and to counter violent extremism.Sec. 1223. Modification of authority to provide assistance to counter the Islamic State of Iraq and the Levant.Sec. 1224. Reports on United States Armed Forces deployed in support of Operation Inherent Resolve.Sec. 1225. Matters relating to support for the vetted Syrian opposition.Sec. 1226. Support to the Government of Jordan and the Government of Lebanon for border security operations.Sec. 1227. Sense of Congress on the security and protection of Iranian dissidents living in Camp Liberty, Iraq.Subtitle D—Matters relating to IranSec. 1231. Modification and extension of annual report on the military power of Iran.Sec. 1232. Sense of Congress on the Government of Iran’s malign activities.Sec. 1233. Report on military-to-military engagements with Iran.Sec. 1234. Security guarantees to countries in the Middle East.Sec. 1235. Rule of construction.Subtitle E—Matters relating to the Russian FederationSec. 1241. Notifications relating to testing, production, deployment, and sale or transfer to other states or non-state actors of the Club-K cruise missile system by the Russian Federation.Sec. 1242. Notifications of deployment of nuclear weapons by Russian Federation to territory of Ukraine or Russian territory of Kaliningrad.Sec. 1243. Measures in response to non-compliance by the Russian Federation with its obligations under the INF Treaty.Sec. 1244. Modification of notification and assessment of proposal to modify or introduce new aircraft or sensors for flight by the Russian Federation under the Open Skies Treaty.Sec. 1245. Prohibition on availability of funds relating to sovereignty of the Russian Federation over Crimea.Sec. 1246. Limitation on military cooperation between the United States and the Russian Federation.Sec. 1247. Report on implementation of the New START Treaty.Sec. 1248. Additional matters in annual report on military and security developments involving the Russian Federation.Sec. 1249. Report on alternative capabilities to procure and sustain nonstandard rotary wing aircraft historically procured through Rosoboronexport.Sec. 1250. Ukraine Security Assistance Initiative.Sec. 1251. Training for Eastern European national military forces in the course of multilateral exercises.Subtitle F—Matters relating to the Asia-Pacific regionSec. 1261. Strategy to promote United States interests in the Indo-Asia-Pacific region.Sec. 1262. Requirement to submit Department of Defense policy regarding foreign disclosure or technology release of Aegis Ashore capability to Japan.Sec. 1263. South China Sea Initiative.Subtitle G—Other mattersSec. 1271. Two-year extension and modification of authorization for non-conventional assisted recovery capabilities.Sec. 1272. Amendment to the annual report under Arms Control and Disarmament Act.Sec. 1273. Extension of authorization to conduct activities to enhance the capability of foreign countries to respond to incidents involving weapons of mass destruction.Sec. 1274. Modification of authority for support of special operations to combat terrorism.Sec. 1275. Limitation on availability of funds to implement the Arms Trade Treaty.Sec. 1276. Report on the security relationship between the United States and the Republic of Cyprus.Sec. 1277. Sense of Congress on European defense and the North Atlantic Treaty Organization.Sec. 1278. Briefing on the sale of certain fighter aircraft to Qatar.Sec. 1279. United States-Israel anti-tunnel cooperation.Sec. 1280. NATO Special Operations Headquarters.Sec. 1281. Increased presence of United States ground forces in Eastern Europe to deter aggression on the border of the North Atlantic Treaty Organization.Title XIII—Cooperative Threat ReductionSec. 1301. Specification of Cooperative Threat Reduction funds.Sec. 1302. Funding allocations.Title XIV—Other AuthorizationsSubtitle A—Military ProgramsSec. 1401. Working capital funds.Sec. 1402. National Defense Sealift Fund.Sec. 1403. Chemical Agents and Munitions Destruction, Defense.Sec. 1404. Drug Interdiction and Counter-Drug Activities, Defense-wide.Sec. 1405. Defense Inspector General.Sec. 1406. Defense Health Program.Sec. 1407. National Sea-Based Deterrence Fund.Subtitle B—National Defense StockpileSec. 1411. Extension of date for completion of destruction of existing stockpile of lethal chemical agents and munitions.Subtitle C—Working-Capital FundsSec. 1421. Limitation on cessation or suspension of distribution of funds from Department of Defense working-capital funds.Sec. 1422. Working-capital fund reserve account for petroleum market price fluctuations.Subtitle D—Other MattersSec. 1431. Authority for transfer of funds to Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois.Sec. 1432. Authorization of appropriations for Armed Forces Retirement Home.Title XV—Authorization of Additional Appropriations for Overseas Contingency OperationsSubtitle A—Authorization of AppropriationsSec. 1501. Purpose and treatment of certain authorizations of appropriations.Sec. 1502. Procurement.Sec. 1503. Research, development, test, and evaluation.Sec. 1504. Operation and maintenance.Sec. 1505. Military personnel.Sec. 1506. Working capital funds.Sec. 1507. Drug Interdiction and Counter-Drug Activities, Defense-wide.Sec. 1508. Defense Inspector General.Sec. 1509. Defense Health program.Sec. 1510. Counterterrorism Partnerships Fund.Subtitle B—Financial MattersSec. 1521. Treatment as additional authorizations.Sec. 1522. Special transfer authority.Subtitle C—Limitations, Reports, and Other MattersSec. 1531. Afghanistan Security Forces Fund.Sec. 1532. Joint Improvised Explosive Device Defeat Fund.Sec. 1533. Availability of Joint Improvised Explosive Device Defeat Fund for training of foreign security forces to defeat improvised explosive devices.Sec. 1534. Comptroller General report on use of certain funds provided for operation and maintenance.Title XVI—Strategic Programs, Cyber, and Intelligence MattersSubtitle A—Space ActivitiesSec. 1601. Major force program and budget for national security space programs.Sec. 1602. Principal advisor on space control.Sec. 1603. Council on Oversight of the Department of Defense Positioning, Navigation, and Timing Enterprise.Sec. 1604. Modification to development of space science and technology strategy.Sec. 1605. Delegation of authority regarding purchase of Global Positioning System user equipment.Sec. 1606. Rocket propulsion system development program.Sec. 1607. Exception to the prohibition on contracting with Russian suppliers of rocket engines for the evolved expendable launch vehicle program.Sec. 1608. Acquisition strategy for evolved expendable launch vehicle program.Sec. 1609. Allocation of funding for evolved expendable launch vehicle program.Sec. 1610. Consolidation of acquisition of wideband satellite communications.Sec. 1611. Analysis of alternatives for wide-band communications.Sec. 1612. Expansion of goals and modification of pilot program for acquisition of commercial satellite communication services.Sec. 1613. Integrated policy to deter adversaries in space.Sec. 1614. Prohibition on reliance on China and Russia for space-based weather data.Sec. 1615. Limitation on availability of funds for weather satellite follow-on system.Sec. 1616. Limitations on availability of funds for the Defense Meteorological Satellite program.Sec. 1617. Streamline of commercial space launch activities.Sec. 1618. Plan on full integration and exploitation of overhead persistent infrared capability.Sec. 1619. Options for rapid space reconstitution.Sec. 1620. Evaluation of exploitation of space-based infrared system against additional threats.Sec. 1621. Quarterly reports on Global Positioning System III space segment, Global Positioning System operational control segment, and Military Global Positioning System user equipment acquisition programs.Sec. 1622. Sense of Congress on missile defense sensors in space.Subtitle B—Defense Intelligence and Intelligence-Related ActivitiesSec. 1631. Executive agent for open-source intelligence tools.Sec. 1632. Waiver and congressional notification requirements related to facilities for intelligence collection or for special operations abroad.Sec. 1633. Prohibition on National Intelligence Program consolidation.Sec. 1634. Limitation on availability of funds for Office of the Under Secretary of Defense for Intelligence.Sec. 1635. Department of Defense intelligence needs.Sec. 1636. Report on management of certain programs of Defense intelligence elements.Sec. 1637. Report on Air National Guard contributions to the RQ–4 Global Hawk mission.Sec. 1638. Government Accountability Office review of intelligence input to the defense acquisition process.Subtitle C—Cyberspace-Related MattersSec. 1641. Codification and addition of liability protections relating to reporting on cyber incidents or penetrations of networks and information systems of certain contractors.Sec. 1642. Authorization of military cyber operations.Sec. 1643. Limitation on availability of funds pending the submission of integrated policy to deter adversaries in cyberspace.Sec. 1644. Authorization for procurement of relocatable Sensitive Compartmented Information Facility.Sec. 1645. Designation of military department entity responsible for acquisition of critical cyber capabilities.Sec. 1646. Assessment of capabilities of United States Cyber Command to defend the United States from cyber attacks.Sec. 1647. Evaluation of cyber vulnerabilities of major weapon systems of the Department of Defense.Sec. 1648. Comprehensive plan and biennial exercises on responding to cyber attacks.Sec. 1649. Sense of Congress on reviewing and considering findings and recommendations of Council of Governors on cyber capabilities of the Armed Forces.Subtitle D—Nuclear ForcesSec. 1651. Assessment of threats to National Leadership Command, Control, and Communications System.Sec. 1652. Organization of nuclear deterrence functions of the Air Force.Sec. 1653. Procurement authority for certain parts of intercontinental ballistic missile fuzes.Sec. 1654. Prohibition on availability of funds for de-alerting intercontinental ballistic missiles.Sec. 1655. Assessment of global nuclear environment.Sec. 1656. Annual briefing on the costs of forward-deploying nuclear weapons in Europe.Sec. 1657. Report on the number of planned long-range standoff weapons.Sec. 1658. Review of Comptroller General of the United States on recommendations relating to nuclear enterprise of the Department of Defense.Sec. 1659. Sense of Congress on organization of Navy for nuclear deterrence mission.Sec. 1660. Sense of Congress on the nuclear force improvement program of the Air Force.Sec. 1661. Senses of Congress on importance of cooperation and collaboration between United States and United Kingdom on nuclear issues and on 60th anniversary of Fleet Ballistic Missile Program.Sec. 1662. Sense of Congress on plan for implementation of Nuclear Enterprise Reviews.Sec. 1663. Sense of Congress and report on milestone A decision on long-range standoff weapon.Sec. 1664. Sense of Congress on policy on the nuclear triad.Sec. 1665. Report relating to the costs associated with extending the life of the Minuteman III intercontinental ballistic missile.Subtitle E—Missile Defense Programs and Other MattersSec. 1671. Prohibitions on providing certain missile defense information to Russian Federation.Sec. 1672. Prohibition on integration of missile defense systems of Russian Federation into missile defense systems of United States.Sec. 1673. Prohibition on integration of missile defense systems of China into missile defense systems of United States.Sec. 1674. Limitations on availability of funds for Patriot lower tier air and missile defense capability of the Army.Sec. 1675. Integration and interoperability of air and missile defense capabilities of the United States.Sec. 1676. Integration and interoperability of allied missile defense capabilities.Sec. 1677. Missile defense capability in Europe.Sec. 1678. Availability of funds for Iron Dome short-range rocket defense system.Sec. 1679. Israeli cooperative missile defense program codevelopment and coproduction.Sec. 1680. Boost phase defense system.Sec. 1681. Development and deployment of multiple-object kill vehicle for missile defense of the United States homeland.Sec. 1682. Requirement to replace capability enhancement I exoatmospheric kill vehicles.Sec. 1683. Designation of preferred location of additional missile defense site in the United States and plan for expediting deployment time of such site.Sec. 1684. Additional missile defense sensor coverage for protection of United States homeland.Sec. 1685. Concept development of space-based missile defense layer.Sec. 1686. Aegis Ashore capability development.Sec. 1687. Development of requirements to support integrated air and missile defense capabilities.Sec. 1688. Extension of requirement for Comptroller General of the United States review and assessment of missile defense acquisition programs.Sec. 1689. Report on medium range ballistic missile defense sensor alternatives for enhanced defense of Hawaii.Sec. 1690. Sense of Congress and report on validated military requirement and Milestone A decision on prompt global strike weapon system.Division B—Military construction authorizationsSec. 2001. Short title.Sec. 2002. Expiration of authorizations and amounts required to be specified by law.Sec. 2003. Effective date.Title XXI—Army Military ConstructionSec. 2101. Authorized Army construction and land acquisition projects.Sec. 2102. Family housing.Sec. 2103. Improvements to military family housing units.Sec. 2104. Authorization of appropriations, Army.Sec. 2105. Modification of authority to carry out certain fiscal year 2013 project.Sec. 2106. Extension of authorizations of certain fiscal year 2012 projects.Sec. 2107. Extension of authorizations of certain fiscal year 2013 projects.Sec. 2108. Additional authority to carry out certain fiscal year 2016 project.Title XXII—Navy Military ConstructionSec. 2201. Authorized Navy construction and land acquisition projects.Sec. 2202. Family housing.Sec. 2203. Improvements to military family housing units.Sec. 2204. Authorization of appropriations, Navy.Sec. 2205. Extension of authorizations of certain fiscal year 2012 projects.Sec. 2206. Extension of authorizations of certain fiscal year 2013 projects.Title XXIII—Air Force Military ConstructionSec. 2301. Authorized Air Force construction and land acquisition projects.Sec. 2302. Family housing.Sec. 2303. Improvements to military family housing units.Sec. 2304. Authorization of appropriations, Air Force.Sec. 2305. Modification of authority to carry out certain fiscal year 2010 project.Sec. 2306. Modification of authority to carry out certain fiscal year 2014 project.Sec. 2307. Modification of authority to carry out certain fiscal year 2015 project.Sec. 2308. Extension of authorization of certain fiscal year 2012 project.Sec. 2309. Extension of authorization of certain fiscal year 2013 project.Sec. 2310. Certification of optimal location for Joint Intelligence Analysis Complex and plan for rotation of forces at Lajes Field, Azores.Title XXIV—Defense agencies military constructionSec. 2401. Authorized Defense Agencies construction and land acquisition projects.Sec. 2402. Authorized energy conservation projects.Sec. 2403. Authorization of appropriations, Defense Agencies.Sec. 2404. Modification of authority to carry out certain fiscal year 2012 project.Sec. 2405. Extension of authorizations of certain fiscal year 2012 projects.Sec. 2406. Extension of authorizations of certain fiscal year 2013 projects.Sec. 2407. Modification and extension of authority to carry out certain fiscal year 2014 project.Sec. 2408. Modification of authority to carry out certain fiscal year 2015 project.Title XXV—North Atlantic Treaty Organization Security Investment ProgramSec. 2501. Authorized NATO construction and land acquisition projects.Sec. 2502. Authorization of appropriations, NATO.Title XXVI—Guard and Reserve Forces facilitiesSubtitle A—Project authorizations and authorization of appropriationsSec. 2601. Authorized Army National Guard construction and land acquisition projects.Sec. 2602. Authorized Army Reserve construction and land acquisition projects.Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects.Sec. 2604. Authorized Air National Guard construction and land acquisition projects.Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects.Sec. 2606. Authorization of appropriations, National Guard and Reserve.Subtitle B—Other mattersSec. 2611. Modification and extension of authority to carry out certain fiscal year 2013 project.Sec. 2612. Modification of authority to carry out certain fiscal year 2015 projects.Sec. 2613. Extension of authorizations of certain fiscal year 2012 projects.Sec. 2614. Extension of authorizations of certain fiscal year 2013 projects.Title XXVII—Base realignment and closure activitiesSec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense base closure account.Sec. 2702. Prohibition on conducting additional Base Realignment and Closure (BRAC) round.Title XXVIII—Military Construction General ProvisionsSubtitle A—Military Construction Program and military family housing changesSec. 2801. Revision of congressional notification thresholds for reserve facility expenditures and contributions to reflect congressional notification thresholds for minor construction and repair projects.Sec. 2802. Extension of temporary, limited authority to use operation and maintenance funds for construction projects outside the United States.Sec. 2803. Defense laboratory modernization pilot program.Sec. 2804. Temporary authority for acceptance and use of contributions for certain construction, maintenance, and repair projects mutually beneficial to the Department of Defense and Kuwait military forces.Sec. 2805. Conveyance to Indian tribes of relocatable military housing units at military installations in the United States.Subtitle B—Real Property and Facilities AdministrationSec. 2811. Protection of Department of Defense installations.Sec. 2812. Enhancement of authority to accept conditional gifts of real property on behalf of military service academies.Sec. 2813. Utility system conveyance authority.Sec. 2814. Leasing of non-excess property of military departments and Defense Agencies; treatment of value provided by local education agencies and elementary and secondary schools.Sec. 2815. Force-structure plan and infrastructure inventory and assessment of infrastructure necessary to support the force structure.Sec. 2816. Temporary reporting requirements related to main operating bases, forward operating sites, and cooperative security locations.Sec. 2817. Exemption of Army off-site use and off-site removal only non-mobile properties from certain excess property disposal requirements.Subtitle C—Provisions Related to Asia-Pacific Military RealignmentSec. 2821. Limited exception to restriction on development of public infrastructure in connection with realignment of Marine Corps forces in Asia-Pacific region.Sec. 2822. Annual report on Government of Japan contributions toward realignment of Marine Corps forces in Asia-Pacific region.Subtitle D—Land ConveyancesSec. 2831. Release of reversionary interest retained as part of conveyance to the Economic Development Alliance of Jefferson County, Arkansas.Sec. 2832. Land exchange authority, Mare Island Army Reserve Center, Vallejo, California.Sec. 2833. Land exchange, Navy Outlying Landing Field, Naval Air Station, Whiting Field, Florida.Sec. 2834. Release of property interests retained in connection with land conveyance, Camp Villere, Louisiana.Sec. 2835. Release of property interests retained in connection with land conveyance, Fort Bliss Military Reservation, Texas.Subtitle E—Military Land WithdrawalsSec. 2841. Additional withdrawal and reservation of public land, Naval Air Weapons Station China Lake, California.Subtitle F—Other MattersSec. 2851. Modification of Department of Defense guidance on use of airfield pavement markings.Sec. 2852. Extension of authority for establishment of commemorative work in honor of Brigadier General Francis Marion.Division C—Department of Energy national security authorizations and other authorizationsTitle XXXI—Department of Energy national security programsSubtitle A—National Security Programs AuthorizationsSec. 3101. National Nuclear Security Administration.Sec. 3102. Defense environmental cleanup.Sec. 3103. Other defense activities.Sec. 3104. Nuclear energy.Subtitle B—Program Authorizations, Restrictions, and LimitationsSec. 3111. Improvement to accountability of Department of Energy employees and projects.Sec. 3112. Stockpile responsiveness program.Sec. 3113. Notification of cost overruns and Selected Acquisition Reports for major alteration projects.Sec. 3114. Root cause analyses for certain cost overruns.Sec. 3115. Funding of laboratory-directed research and development programs.Sec. 3116. Hanford Waste Treatment and Immobilization Plant contract oversight.Sec. 3117. Use of best practices for capital asset projects and nuclear weapon life extension programs.Sec. 3118. Research and development of advanced naval nuclear fuel system based on low-enriched uranium.Sec. 3119. Disposition of weapons-usable plutonium.Sec. 3120. Establishment of microlab pilot program.Sec. 3121. Prohibition on availability of funds for provision of defense nuclear nonproliferation assistance to Russian Federation.Sec. 3122. Prohibition on availability of funds for new fixed site radiological portal monitors in foreign countries.Sec. 3123. Limitation on availability of funds for certain arms control and nonproliferation technologies.Sec. 3124. Limitation on availability of funds for nuclear weapons dismantlement.Subtitle C—Plans and ReportsSec. 3131. Long-term plan for meeting national security requirements for unencumbered uranium.Sec. 3132. Defense nuclear nonproliferation management plan and reports.Sec. 3133. Plan for deactivation and decommissioning of nonoperational defense nuclear facilities.Sec. 3134. Assessment of emergency preparedness of defense nuclear facilities.Sec. 3135. Modifications to cost-benefit analyses for competition of management and operating contracts.Sec. 3136. Interagency review of applications for the transfer of United States civil nuclear technology.Sec. 3137. Governance and management of nuclear security enterprise.Sec. 3138. Annual report on number of full-time equivalent employees and contractor employees.Sec. 3139. Development of strategy on risks to nonproliferation caused by additive manufacturing.Sec. 3140. Plutonium pit production capacity.Sec. 3141. Assessments on nuclear proliferation risks and nuclear nonproliferation opportunities.Sec. 3142. Analysis of alternatives for Mobile Guardian Transporter program.Title XXXII—Defense Nuclear Facilities Safety BoardSec. 3201. Authorization.Sec. 3202. Administration of Defense Nuclear Facilities Safety Board.Title XXXIV—Naval Petroleum ReservesSec. 3401. Authorization of appropriations.Title XXXV—Maritime AdministrationSec. 3501. Authorization of the Maritime Administration.Sec. 3502. Sense of Congress regarding Maritime Security Fleet program.Sec. 3503. Update of references to the Secretary of Transportation regarding unemployment insurance and vessel operators.Sec. 3504. Payment for Maritime Security Fleet vessels.Sec. 3505. Melville Hall of United States Merchant Marine Academy.Sec. 3506. Cadet commitment agreements.Sec. 3507. Student incentive payment agreements.Sec. 3508. Short sea transportation defined.Division D—Funding TablesSec. 4001. Authorization of amounts in funding tables.Sec. 4002. Clarification of applicability of undistributed reductions of certain operation and maintenance funding among all operation and maintenance funding.Title XLI—ProcurementSec. 4101. Procurement.Sec. 4102. Procurement for overseas contingency operations.Title XLII—Research, Development, Test, and EvaluationSec. 4201. Research, development, test, and evaluation.Sec. 4202. Research, development, test, and evaluation for overseas contingency operations.Title XLIII—Operation and MaintenanceSec. 4301. Operation and maintenance.Sec. 4302. Operation and maintenance for overseas contingency operations.Sec. 4303. Operation and maintenance base requirements.Title XLIV—Military PersonnelSec. 4401. Military personnel.Sec. 4402. Military personnel for overseas contingency operations.Title XLV—Other AuthorizationsSec. 4501. Other authorizations.Sec. 4502. Other authorizations for overseas contingency operations.Title XLVI—Military ConstructionSec. 4601. MILITARY CONSTRUCTION.Title XLVII—Department of Energy National Security ProgramsSec. 4701. Department of Energy national security programs. 3.Congressional defense committeesIn this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.
 4.Budgetary effects of this ActThe budgetary effects of this Act, for the purposes of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, jointly submitted for printing in the Congressional Record by the Chairmen of the House and Senate Budget Committees, provided that such statement has been submitted prior to the vote on passage in the House acting first on the conference report or amendment between the Houses.
 5.Explanatory statementThe explanatory statement regarding this Act, printed in the House section of the Congressional Record on or about November 5, 2015, by the Chairman of the Committee on Armed Services of the House of Representatives and the Chairman of the Committee on Armed Services of the Senate, shall have the same effect with respect to the implementation of this Act as if it were a joint explanatory statement of a committee of conference.
		ADEPARTMENT OF DEFENSE AUTHORIZATIONS
			IProcurementSubtitle A—Authorization of AppropriationsSec. 101. Authorization of appropriations.Subtitle B—Army ProgramsSec. 111. Prioritization of upgraded UH–60 Blackhawk helicopters within Army National Guard.Sec. 112. Roadmap for replacement of A/MH–6 Mission Enhanced Little Bird aircraft to meet special
			 operations requirements.Sec. 113. Report on options to accelerate replacement of UH–60A Blackhawk helicopters of Army
			 National Guard.Sec. 114. Sense of Congress on tactical wheeled vehicle protection kits.Subtitle C—Navy ProgramsSec. 121. Modification of CVN–78 class aircraft carrier program.Sec. 122. Amendment to cost limitation baseline for CVN–78 class aircraft carrier program.Sec. 123. Extension and modification of limitation on availability of funds for Littoral Combat
			 Ship.Sec. 124. Modification to multiyear procurement authority for Arleigh Burke class destroyers and
			 associated systems.Sec. 125. Procurement of additional Arleigh Burke class destroyer.Sec. 126. Refueling and complex overhaul of the U.S.S. George Washington.Sec. 127. Fleet Replenishment Oiler Program.Sec. 128. Limitation on availability of funds for U.S.S. John F. Kennedy (CVN–79).Sec. 129. Limitation on availability of funds for U.S.S. Enterprise (CVN–80).Sec. 130. Limitation on availability of funds for Littoral Combat Ship.Sec. 131. Reporting requirement for Ohio-class replacement submarine program.Subtitle D—Air Force ProgramsSec. 141. Backup inventory status of A–10 aircraft.Sec. 142. Prohibition on availability of funds for retirement of A–10 aircraft.Sec. 143. Prohibition on availability of funds for retirement of EC–130H Compass Call aircraft.Sec. 144. Prohibition on availability of funds for retirement of Joint Surveillance Target Attack
			 Radar System, EC–130H Compass Call, and Airborne Warning and Control
			 System aircraft.Sec. 145. Limitation on availability of funds for F–35A aircraft procurement.Sec. 146. Prohibition on availability of funds for retirement of KC–10 aircraft.Sec. 147. Limitation on availability of funds for transfer of C–130 aircraft.Sec. 148. Limitation on availability of funds for executive communications upgrades for C–20 and
			 C–37 aircraft.Sec. 149. Limitation on availability of funds for T–1A Jayhawk aircraft.Sec. 150. Notification of retirement of B–1, B–2, and B–52 bomber aircraft.Sec. 151. Inventory requirement for fighter aircraft of the Air Force.Sec. 152. Sense of Congress regarding the OCONUS basing of F–35A aircraft.Subtitle E—Defense-wide, Joint, and Multiservice MattersSec. 161. Limitation on availability of funds for Joint Battle Command–Platform.Sec. 162. Report on Army and Marine Corps modernization plan for small arms.Sec. 163. Study on use of different types of enhanced 5.56mm ammunition by the Army and the Marine
			 Corps.
				AAuthorization of Appropriations
 101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2016 for procurement for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4101.
					BArmy Programs
					111.Prioritization of upgraded UH–60 Blackhawk helicopters within Army National Guard
 (a)Prioritization of upgradesNot later than 180 days after the date of the enactment of this Act, the Chief of the National Guard Bureau shall issue guidance regarding the fielding of upgraded UH–60 Blackhawk helicopters to units of the Army National Guard. Such guidance shall prioritize for such fielding the units of the Army National Guard with assigned UH–60 helicopters that have the most flight hours and the highest annual usage rates within the UH–60 fleet of the Army National Guard, consistent with the force generation unit readiness requirements of the Army.
 (b)ReportNot later than 30 days after the date on which the Chief of the National Guard Bureau issues the guidance under subsection (a), the Chief shall submit to the congressional defense committees a report that details such guidance.
						112.Roadmap for replacement of A/MH–6 Mission Enhanced Little Bird aircraft to meet special operations
			 requirements
 (a)RoadmapNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a roadmap for replacing A/MH–6 Mission Enhanced Little Bird aircraft to meet the rotary-wing, light attack, reconnaissance requirements particular to special operations.
 (b)ElementsThe roadmap under subsection (a) shall include the following: (1)An updated schedule and display of programmed A/MH–6 Block 3.0 modernization and upgrades, showing usable life of the fleet, and the anticipated service life extensions of all A/MH–6 platforms.
 (2)A description of current and anticipated rotary-wing, light attack, reconnaissance requirements and platforms particular to special operations, including key performance parameters of anticipated platforms.
 (3)The feasibility of service-common platforms satisfying future rotary-wing, light attack, reconnaissance requirements particular to special operations.
 (4)The feasibility of commercially available platforms satisfying future rotary-wing, light attack, reconnaissance requirements particular to special operations.
 (5)The anticipated funding requirements for the special operation forces major force program for the development and procurement of an A/MH–6 replacement platform if the service-common platforms described in paragraph (3) are not available or if commercially available platforms described in paragraph (4) are leveraged.
 (6)A description of efforts as of the date of the roadmap to coordinate with the military departments on a service-common platform to satisfy replacement platform requirements.
 (7)Any other matters the Secretary considers appropriate. 113.Report on options to accelerate replacement of UH–60A Blackhawk helicopters of Army National GuardNot later than March 1, 2016, the Secretary of the Army shall submit to the congressional defense committees a report containing detailed options for the potential acceleration of the replacement of all UH–60A helicopters of the Army National Guard by not later than September 30, 2020. The report shall include the following:
 (1)The additional funding and quantities required, listed by each of fiscal years 2017 through 2020, for H–60M production, UH–60A-to-L RECAP, and UH–60L-to-V RECAP that is necessary to achieve such replacement of all UH–60A helicopters by September 30, 2020.
 (2)Any industrial base limitations that may affect such acceleration, including with respect to the production schedules for the other variants of the UH–60 helicopter.
 (3)The potential effects of such acceleration on the planned replacement of all UH–60A helicopters of the regular components of the Armed Forces by September 30, 2025.
 (4)Identification of any additional funding or resources required to train members of the National Guard to operate and maintain UH–60M aircraft in order to achieve such replacement of all UH–60A helicopters by September 30, 2020.
 (5)Any other matters the Secretary determines appropriate. 114.Sense of Congress on tactical wheeled vehicle protection kitsIt is the sense of Congress that—
 (1)members of the Army face an increasingly complex and evolving threat environment that requires advanced and effective technology to protect soldiers while allowing the soldiers to effectively carry out the mission of the Army;
 (2)the heavy tactical vehicle protection kits program provides the Army with improved and necessary ballistic protection for the heavy tactical vehicle fleet;
 (3)a secure heavy tactical vehicle fleet provides the Army with greater logistical tractability and offers soldiers the necessary flexibility to tailor armor levels based on threat levels and mission requirements; and
 (4)as Congress provides for a modern and secure Army, it is necessary to provide the appropriate funding levels to meet the tactical wheeled vehicle protection kits acquisition objectives of the Army.
						CNavy Programs
					121.Modification of CVN–78 class aircraft carrier program
 (a)Reports on design and engineering changesSubsection (f) of section 122 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2104), as added by section 121(c) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 692), is amended by adding at the end the following new paragraph:
							
								(3)CVN–78 class aircraft carriers change orders
 (A)As part of each report required under paragraph (1), the Secretary shall include a description of new design and engineering changes to CVN–78 class aircraft carriers if applicable.
 (B)The additional reporting requirement in subparagraph (A) shall include, with respect to CVN–78 class aircraft carriers in each reporting period—
 (i)any design or engineering change with an associated cost greater than $5,000,000; (ii)any program or ship cost increases for each design or engineering change identified in subparagraph (A); and
 (iii)any cost reduction achieved. (C)The Secretary and the Chief of Naval Operations, without delegation, shall jointly certify the design and engineering changes included in each report under paragraph (1), as required by subparagraph (A) of this paragraph. Each certification shall include a determination that each such change—
 (i)serves the national security interests of the United States; and (ii)cannot be deferred to a future ship because of operational necessity, safety, or substantial cost reduction that still meets threshold requirements..
 (b)Conforming amendmentsSuch subsection is further amended— (1)by striking the heading and inserting the following new heading: Requirements for CVN–78 class aircraft carriers; and
 (2)in paragraph (1), by striking the heading and inserting the following new heading: CVN–79 quarterly cost estimate. 122.Amendment to cost limitation baseline for CVN–78 class aircraft carrier program (a)Cost limitationSection 122(a)(2) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2104), as amended by section 121(a) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 691), is further amended by striking $11,498,000,000 and inserting $11,398,000,000.
 (b)Factor for adjustmentSubsection (b) of such section 122, as amended by section 121(b)(1) of the National Defense Authorization Act for Fiscal Year 2014, is amended by adding at the end the following new paragraph:
							
 (8)With respect to the aircraft carrier designated as CVN–79, the amounts of increases not exceeding $100,000,000 if the Chief of Naval Operations determines that achieving the amount set forth in subsection (a)(2) (as amended by section 122(a) of the National Defense Authorization Act for Fiscal Year 2016) would result in unacceptable reductions to the operational capability of the ship..
 123.Extension and modification of limitation on availability of funds for Littoral Combat ShipSection 124(a) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 693), as amended by section 123 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3314), is further amended—
 (1)by striking this Act, the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015, or otherwise made available for fiscal years 2014 or 2015 and inserting this Act, the National Defense Authorization Act for Fiscal Year 2016, or otherwise made available for fiscal years 2014, 2015, or 2016; and
 (2)by adding at the end the following new paragraphs:  (6)A Littoral Combat Ship seaframe acquisition strategy for the Littoral Combat Ships designated as LCS 25 through LCS 32, including upgrades to be installed on these ships that were identified for the upgraded Littoral Combat Ship, which is proposed to commence with LCS 33.
 (7)A Littoral Combat Ship mission module acquisition strategy to reach the total acquisition quantity of each mission module.
 (8)A cost and schedule plan to outfit Flight 0 and Flight 0+ Littoral Combat Ships with capabilities identified for the upgraded Littoral Combat Ship.
 (9)A current Test and Evaluation Master Plan for the Littoral Combat Ship Mission Modules, approved by the Director of Operational Test and Evaluation, which includes the performance levels expected to be demonstrated during developmental testing for each component and mission module prior to commencing the associated operational test phase..
						124.Modification to multiyear procurement authority for Arleigh Burke class destroyers and associated
 systemsSection 123(a) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1655) is amended by inserting or Flight III after Flight IIA.
					125.Procurement of additional Arleigh Burke class destroyer
						(a)Procurement authority
 (1)Additional destroyerThe Secretary of the Navy may procure one Arleigh Burke class destroyer, in addition to any other procurement of such ships otherwise authorized by law, to be procured either—
 (A)as an addition to the contract covering the 10 Arleigh Burke class destroyers authorized to be procured under section 123 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1655); or
 (B)under a separate contract in fiscal year 2018. (2)Incremental fundingThe Secretary may employ incremental funding for the procurement authorized under paragraph (1).
 (b)Condition on Out-year Contract PaymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under such contract for any fiscal year after fiscal year 2016 is subject to the availability of appropriations for that purpose for such fiscal year.
						126.Refueling and complex overhaul of the U.S.S. George Washington
 (a)Refueling and complex overhaulThe Secretary of the Navy may carry out the nuclear refueling and complex overhaul of the U.S.S. George Washington (CVN–73).
 (b)Use of incremental fundingWith respect to any contract entered into under subsection (a) for the nuclear refueling and complex overhaul of the U.S.S. George Washington, the Secretary may use incremental funding for a period not to exceed six years after advance procurement funds for such nuclear refueling and complex overhaul effort are first obligated.
 (c)Condition for out-year contract paymentsAny contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2016 is subject to the availability of appropriations for that purpose for that later fiscal year.
						127.Fleet Replenishment Oiler Program
 (a)Contract authorityThe Secretary of the Navy may enter into one or more contracts to procure up to six Fleet Replenishment Oilers. Such procurements may also include advance procurement for economic order quantity and long lead time materials, beginning with the lead ship, commencing not earlier than fiscal year 2016.
 (b)LiabilityAny contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract is subject to the availability of appropriations for that purpose, and that total liability to the Government for termination of any contract entered into shall be limited to the total amount of funding obligated at the time of termination.
						128.Limitation on availability of funds for U.S.S. John F. Kennedy (CVN–79)
 (a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for procurement for the U.S.S. John F. Kennedy (CVN–79), $100,000,000 may not be obligated or expended until the date on which the Secretary of the Navy submits to the congressional defense committees the certification under subsection (b)(1) or the notification under paragraph (2) of such subsection, as the case may be, and the reports under subsections (c) and (d).
						(b)Certification regarding full ship shock trials
 (1)In generalExcept as provided by paragraph (2), not later than 90 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a certification that the Navy will conduct full ship shock trials on the U.S.S. Gerald R. Ford (CVN–78) prior to the first deployment of such ship.
 (2)WaiverThe Secretary of Defense may waive the certification required under paragraph (1) if the Secretary submits to the congressional defense committees a notification of such waiver, including—
 (A)the rationale of the Secretary for issuing such waiver; (B)a certification that the Secretary has analyzed and accepts the operational risk of the U.S.S. Gerald R. Ford deploying without having conducted full ship shock trials; and
 (C)a certification that full ship shock trials will be completed on the U.S.S. Gerald R. Ford after the first deployment of such ship and prior to the first major maintenance availability of such ship.
								(c)Report on costs relating to CVN–79 and CVN–80
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a report that evaluates cost issues related to the U.S.S. John F. Kennedy (CVN–79) and the U.S.S. Enterprise (CVN–80).
 (2)ElementsThe report under paragraph (1) shall include the following: (A)Options to achieve ship end cost of no more than $10,000,000,000.
 (B)Options to freeze the design of CVN–79 for CVN–80, with exceptions only for changes due to full ship shock trials or other significant test and evaluation results.
 (C)Options to reduce the plans cost for CVN–80 to less than 50 percent of the CVN–79 plans cost. (D)Options to transition all non-nuclear Government-furnished equipment, including launch and arresting equipment, to contractor-furnished equipment.
 (E)Options to build the ships at the most economic pace, such as four years between ships. (F)A business case analysis for the Enterprise Air Search Radar modification to CVN–79 and CVN–80.
 (G)A business case analysis for the two-phase CVN–79 delivery proposal and impact on fleet deployments.
								(d)Report on future development
 (1)In generalNot later than April 1, 2016, the Secretary of the Navy shall submit to the congressional defense committees a report on potential requirements, capabilities, and alternatives for the future development of aircraft carriers that would replace or supplement the CVN–78 class aircraft carrier.
 (2)ElementsThe report under paragraph (1) shall include the following: (A)A description of fleet, sea-based tactical aviation capability requirements for a range of operational scenarios beginning in the 2025 timeframe.
 (B)A description of alternative aircraft carrier designs that meet the requirements described under subparagraph (A).
 (C)A description of nuclear and non-nuclear propulsion options. (D)A description of tonnage options ranging from less than 20,000 tons to greater than 100,000 tons.
 (E)Requirements for unmanned systems integration from inception. (F)Developmental, procurement, and lifecycle cost assessment of alternatives.
 (G)A notional acquisition strategy for the development and construction of alternatives. (H)A description of shipbuilding industrial base considerations and a plan to ensure opportunity for competition among alternatives.
 (I)A description of funding and timing considerations related to developing the Annual Long-Range Plan for Construction of Naval Vessels required under section 231 of title 10, United States Code.
								129.Limitation on availability of funds for U.S.S. Enterprise (CVN–80)
 (a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for advance procurement for the U.S.S. Enterprise (CVN–80), $191,400,000 may not be obligated or expended until the date on which the Secretary of the Navy submits to the congressional defense committees the certification under subsection (b) and the report under subsection (c).
 (b)Certification regarding CVN–80 designNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a certification that the design of the U.S.S. Enterprise (CVN–80) will repeat the design of CVN–79, with modifications only for significant test and evaluation results or significant cost reduction initiatives that still meet threshold requirements.
						(c)Report
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a report that details the costs of the plans related to the U.S.S. Enterprise (CVN–80).
 (2)ElementsThe report under paragraph (1) shall include the following elements, reported by total cost and cost by fiscal year, with a detailed description and a justification for why each cost is recurring and attributable to the U.S.S. Enterprise (CVN–80):
 (A)Overall plans. (B)Propulsion plant detail design.
 (C)Platform detail design. (D)Lead yard services and hull planning yard.
 (E)Platform detail design (Steam and Electric Plant Planning Yard). (F)Other.
 130.Limitation on availability of funds for Littoral Combat ShipOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for research and development, design, construction, procurement, or advanced procurement of materials for the Littoral Combat Ships designated as LCS 33 or subsequent, not more than 50 percent may be obligated or expended until Secretary of the Navy submits to the Committees on Armed Services of the Senate and the House of Representatives each of the following:
 (1)A capabilities based assessment, or equivalent report, to assess capability gaps and associated capability requirements and risks for the upgraded Littoral Combat Ship, which is proposed to commence with LCS 33. Such assessment shall conform with the Joint Capabilities Integration and Development System, including Chairman of the Joint Chiefs of Staff Instruction 3170.01H.
 (2)A certification that the Joint Requirements Oversight Council has validated an updated Capabilities Development Document for the upgraded Littoral Combat Ship.
 (3)A report describing the upgraded Littoral Combat Ship modernization, which shall, at a minimum, include the following elements:
 (A)A description of capabilities that the Littoral Combat Ship program delivers, and a description of how these relate to the characteristics of the future joint force identified in the Capstone Concept for Joint Operations, concept of operations, and integrated architecture documents.
 (B)A summary of analyses and studies conducted on Littoral Combat Ship modernization. (C)A concept of operations for Littoral Combat Ship at the operational level and tactical level describing how they integrate and synchronize with joint and combined forces to achieve the Joint Force Commander’s intent.
 (D)A description of threat systems of potential adversaries that are projected or assessed to reach initial operational capability within 15 years against which the lethality and survivability of the Littoral Combat Ship should be determined.
 (E)A plan and timeline for Littoral Combat Ship modernization program execution. (F)A description of system capabilities required for Littoral Combat Ship modernization, including key performance parameters and key system attributes.
 (G)A plan for family of systems or systems of systems synchronization. (H)A plan for information technology and national security systems supportability.
 (I)A plan for intelligence supportability. (J)A plan for electromagnetic environmental effects and spectrum supportability.
 (K)A description of assets required to achieve initial operational capability of a Littoral Combat Ship modernization increment.
 (L)A schedule and initial operational capability and full operational capability definitions. (M)A description of doctrine, organization, training, materiel, leadership, education, personnel, facilities, and policy considerations.
 (N)A description of other system attributes. (4)A plan for future periodic combat systems upgrades, which are necessary to ensure relevant capability throughout the Littoral Combat Ship or Frigate class service lives, using the process described in paragraph (3).
 131.Reporting requirement for Ohio-class replacement submarine programIf the budget of the President submitted to Congress under section 1105(a) of title 31, United States Code, for a fiscal year includes a request for funds for the Ohio-class replacement submarine program, the Secretary of Defense shall include in the budget justification materials submitted to Congress in support of the Department of Defense budget for such fiscal year a report that includes the following elements regarding such program (described in terms of both fiscal year 2010 dollars and current fiscal year dollars as of the date of the report):
 (1)Lead ship end cost (with plans). (2)Lead ship end cost (less plans).
 (3)Lead ship non-recurring engineering cost. (4)Average follow-on ship cost.
 (5)Average operations and sustainment cost per hull per year. (6)The average follow-on ship affordability target as determined by the Under Secretary of Defense for Acquisition, Technology, and Logistics.
 (7)The operations and sustainment cost per hull per year affordability target as determined by the Under Secretary of Defense for Acquisition, Technology, and Logistics.
						DAir Force Programs
					141.Backup inventory status of A–10 aircraft
 (a)Maximum numberIn carrying out section 133(b)(2)(A) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3316), the Secretary of the Air Force may not move more than 18 A–10 aircraft in the active component to backup flying status pursuant to an authorization made by the Secretary of Defense under such section.
 (b)Conforming amendmentSuch section 133(b)(2)(A) is amended by striking 36 and inserting 18. 142.Prohibition on availability of funds for retirement of A–10 aircraft (a)Prohibition on availability of funds for retirementExcept as provided by section 141, none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the Air Force may be obligated or expended to retire, prepare to retire, or place in storage or on backup aircraft inventory status any A–10 aircraft.
						(b)Additional limitations on retirement
 (1)In generalExcept as provided by section 141, and in addition to the limitation in subsection (a), during the period before December 31, 2016, the Secretary of the Air Force may not retire, prepare to retire, or place in storage or on backup flying status any A–10 aircraft.
 (2)Minimum inventory requirementThe Secretary of the Air Force shall ensure the Air Force maintains a minimum of 171 A–10 aircraft designated as primary mission aircraft inventory.
 (c)Prohibition on availability of funds for significant reductions in manning levelsNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the Air Force may be obligated or expended to make significant reductions to manning levels with respect to any A–10 aircraft squadrons or divisions.
 (d)Additional limitation on significant reductions in manning levelsIn addition to the limitation in subsection (c), during the period before December 31, 2016, the Secretary of the Air Force may not make significant reductions to manning levels with respect to any A–10 aircraft squadrons or divisions.
						(e)Study on replacement capability requirements or mission platform for the A–10 aircraft
							(1)Independent assessment required
 (A)In generalThe Secretary of the Air Force shall commission an appropriate entity outside the Department of Defense to conduct an assessment of the required capabilities or mission platform to replace the A–10 aircraft. This assessment would represent preparatory work to inform an analysis of alternatives.
 (B)ElementsThe assessment required under subparagraph (A) shall include each of the following: (i)Future needs analysis for the current A–10 aircraft mission set to include troops-in-contact/close air support, air interdiction, strike control and reconnaissance, and combat search and rescue support in both contested and uncontested battle environments. At a minimum, the needs analysis should specifically address the following areas:
 (I)The ability to safely and effectively conduct troops-in-contact/danger close missions or missions in close proximity to civilians in the presence of the air defenses found with enemy ground maneuver units.
 (II)The ability to effectively target and destroy moving, camouflaged, or dug-in troops, artillery, armor, and armored personnel carriers.
 (III)The ability to engage, target, and destroy tanks and armored personnel carriers, including with respect to the carrying capacity of armor-piercing weaponry, including mounted cannons and missiles.
 (IV)The ability to remain within visual range of friendly forces and targets to facilitate responsiveness to ground forces and minimize re-attack times.
 (V)The ability to safely conduct close air support beneath low cloud ceilings and in reduced visibilities at low airspeeds in the presence of the air defenses found with enemy ground maneuver units.
 (VI)The capability to enable the pilot and aircraft to survive attacks stemming from small arms, machine guns, man-portable air-defense systems, and lower caliber anti-aircraft artillery organic or attached to enemy ground forces and maneuver units.
 (VII)The ability to communicate effectively with ground forces and downed pilots, including in communications jamming or satellite-denied environments.
 (VIII)The ability to execute the missions described in subclauses (I), (II), (III), and (IV) in a GPS- or satellite-denied environment with or without sensors.
 (IX)The ability to deliver multiple lethal firing passes and sustain long loiter endurance to support friendly forces throughout extended ground engagements.
 (X)The ability to operate from unprepared dirt, grass, and narrow road runways and to generate high sortie rates under these austere conditions.
 (ii)Identification and assessment of gaps in the ability of existing and programmed mission platforms in providing required capabilities to conduct missions specified in clause (i) in both contested and uncontested battle environments.
 (iii)Assessment of operational effectiveness of existing and programmed mission platforms to conduct missions specified in clause (i) in both contested and uncontested battle environments.
 (iv)Assessment of probability of likelihood of conducting missions requiring troops-in-contact/close air support operations specified in clause (i) in contested environments as compared to uncontested environments.
 (v)Any other matters the independent entity or the Secretary of the Air Force determines to be appropriate.
									(2)Report
 (A)In generalNot later than September 30, 2016, the Secretary of the Air Force shall submit to the congressional defense committees a report that includes the assessment required under paragraph (1).
 (B)FormThe report required under subparagraph (A) may be submitted in classified form, but shall also contain an unclassified executive summary and may contain an unclassified annex.
 (3)Nonduplication of effortIf any information required under paragraph (1) has been included in another report or notification previously submitted to the congressional defense committees by law, the Secretary of the Air Force may provide a list of such reports and notifications at the time of submitting the report required under paragraph (2) instead of including such information in such report.
							143.Prohibition on availability of funds for retirement of EC–130H Compass Call aircraft
 (a)Prohibition on availability of funds for retirementNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the Air Force may be obligated or expended to retire, prepare to retire, or place in storage or on backup aircraft inventory status any EC–130H Compass Call aircraft.
 (b)Additional prohibition on retirementIn addition to the prohibition in subsection (a), during the period preceding December 31, 2016, the Secretary of the Air Force may not retire, prepare to retire, or place in storage or on backup flying status any EC–130H Compass Call aircraft.
 (c)Report on retirement of EC–130H Compass Call aircraftNot later than September 30, 2016, the Secretary of the Air Force shall submit to the congressional defense committees a report that includes, at a minimum, the following:
 (1)The rationale for the retirement of existing EC–130H Compass Call aircraft, including an operational analysis of the impact of such retirements on the warfighting requirements of the combatant commanders.
 (2)Future needs analysis for the current EC–130H Compass Call aircraft electronic warfare mission set to include suppression of sophisticated enemy air defense systems, advanced radar jamming, avoiding radar detection, communications, sensing, satellite navigation, command and control, and battlefield awareness.
 (3)A review of operating concepts for airborne electronic attack. (4)An assessment of upgrades to the electronic warfare systems of EC–130H Compass Call aircraft, the costs of such upgrades, and expected upgrades through 2025, and the expected service life of EC–130H Compass Call aircraft.
 (5)A review of the global proliferation of more sophisticated air defenses and advanced commercial digital electronic devices which counter the airborne electronic attack capabilities of the United States by state and non-state actors.
 (6)An assessment of the ability of the current EC–130H Compass Call fleet to meet tasking requirements of the combatant commanders.
 (7)A plan for how the Air Force will recapitalize the capability requirement of the EC–130H Compass Call mission in the future, whether through a replacement program or by integrating such capabilities onto an existing platform.
 (8)If the plan under paragraph (7) includes integrating such capabilities onto an existing platform, an analysis that verifies that such platform has the space, weight, cooling, and power necessary to support the integration of the EC–130H Compass Call capability.
 (9)Such other matters relating to the required mission capabilities and transition of the EC–130H Compass Call fleet as the Secretary considers appropriate.
 (d)FormThe report under subsection (c) may be submitted in classified form, but shall also contain an unclassified executive summary and may contain an unclassified annex.
 (e)Nonduplication of effortIf any information required in the report under subsection (c) has been included in another report or notification previously submitted to the congressional defense committees by law, the Secretary of the Air Force may provide a list of such reports and notifications at the time of submitting the report required under subsection (c) instead of including such information in such report.
						144.Prohibition on availability of funds for retirement of Joint Surveillance Target Attack Radar
			 System, EC–130H Compass Call, and Airborne Warning and Control System
			 aircraft
 (a)ProhibitionExcept as provided by subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal years 2016 or 2017 for the Air Force may be obligated or expended to retire, or prepare to retire, any covered aircraft.
 (b)ExceptionThe prohibition in subsection (a) shall not apply to individual covered aircraft that the Secretary of the Air Force determines, on a case-by-case basis, to be non-operational because of mishaps, other damage, or being uneconomical to repair.
 (c)Covered aircraftIn this section, the term covered aircraft means the following: (1)Joint Surveillance Target Attack Radar System aircraft.
 (2)EC–130H Compass Call aircraft. (3)Airborne Warning and Control System aircraft.
 145.Limitation on availability of funds for F–35A aircraft procurementOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for aircraft procurement, Air Force, not more than $4,285,000,000 may be obligated for the procurement of F–35A aircraft until the Secretary of the Air Force certifies to the congressional defense committees that F–35A aircraft delivered during fiscal year 2018 will have full combat capability, as determined as of the date of the enactment of this Act, with Block 3F hardware, software, and weapons carriage.
					146.Prohibition on availability of funds for retirement of KC–10 aircraft
 (a)ProhibitionExcept as provided by subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal years 2016 or 2017 for the Air Force may be obligated or expended to retire, or prepare to retire, any KC–10 aircraft.
 (b)ExceptionThe prohibition in subsection (a) shall not apply to individual KC–10 aircraft that the Secretary of the Air Force determines, on a case-by-case basis, to be non-operational because of mishaps, other damage, or being uneconomical to repair.
 147.Limitation on availability of funds for transfer of C–130 aircraftNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the Air Force may be obligated or expended to transfer from one facility of the Department of Defense to another any C–130H aircraft, initiate any C–130 manpower authorization adjustments, retire or prepare to retire any C–130H aircraft, or close any C–130H unit until a period of 90 days elapses following the date on which the Secretary of the Air Force, the Secretary of the Army, the Chief of Staff of the Air Force, and the Chief of Staff of the Army, in consultation with the commanders of the XVIII Airborne Corps, the 82nd Airborne Division, and the United States Army Special Operations Command, jointly certify to the Committees on Armed Services of the Senate and the House of Representatives that—
 (1)the Secretary of the Air Force will maintain dedicated C–130 wings to support the daily training and contingency requirements of the XVIII Airborne Corps, the 82nd Airborne Division, and the United States Army Special Operations Command at manning levels required to support and operate the number of aircraft that existed as part of regular and reserve Air Force operations in support of such units as of September 30, 2014; or
 (2)the failure to maintain such dedicated C–130 wings will not adversely affect the daily training requirement of such airborne and special operations units.
						148.Limitation on availability of funds for executive communications upgrades for C–20 and C–37
			 aircraft
 (a)LimitationExcept as provided by subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the Air Force may be obligated or expended to upgrade the executive communications of C–20 and C–37 aircraft until the date on which the Secretary of the Air Force certifies in writing to the congressional defense committees that such upgrades do not—
 (1)cause such aircraft to exceed any weight limitation; or (2)reduce the operational capability of such aircraft.
 (b)WaiverThe Secretary may waive the limitation in subsection (a) if the Secretary— (1)determines that such waiver is necessary for the national security interests of the United States; and
 (2)notifies the congressional defense committees of such waiver. 149.Limitation on availability of funds for T–1A Jayhawk aircraftOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for aircraft procurement, Air Force, for avionics modification to the T–1A Jayhawk aircraft, not more than 85 percent may be obligated or expended until a period of 30 days has elapsed following the date on which the Secretary of the Air Force submits to the congressional defense committees the report required under section 142 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3320).
					150.Notification of retirement of B–1, B–2, and B–52 bomber aircraft
 (a)NotificationExcept as provided by subsection (b), during the period preceding the date on which the long-range strike bomber aircraft achieves initial operational capability, the Secretary of the Air Force may not retire or prepare to retire covered aircraft during a fiscal year unless the Secretary includes in the defense budget materials for that fiscal year a notification of the proposed retirement, including the rationale for the retirement, the effects of the retirement, and how the Secretary will mitigate any risks relating to the retirement.
 (b)ExceptionThe notification requirement in subsection (a) shall not apply to individual covered aircraft that the Secretary determines, on a case-by-case basis, to be non-operational because of mishaps, other damage, or being uneconomical to repair.
 (c)DefinitionsIn this section: (1)The term covered aircraft means B–1, B–2, and B–52 bomber aircraft.
 (2)The term defense budget materials has the meaning given that term in section 231(f) of title 10, United States Code. 151.Inventory requirement for fighter aircraft of the Air Force (a)Inventory requirementDuring the two-year period beginning on October 1, 2015, the Secretary of the Air Force shall maintain a total aircraft inventory of fighter aircraft of not less than 1,900 aircraft, and a total primary mission aircraft inventory (combat-coded) of not less than 1,100 fighter aircraft.
						(b)Budget information regarding retirement of fighter aircraft
 (1)ReportIf the Secretary proposes to retire fighter aircraft in a fiscal year, the Secretary shall include in the materials submitted in support of the budget of the President for that fiscal year (as submitted to Congress under section 1105(a) of title 31, United States Code) a report setting forth the following:
 (A)The rationale and appropriate supporting analysis for the proposed retirement. (B)An assessment of the implications of such retirement for the Air Force, the Air National Guard, and the Air Force Reserve for the force mix ratio of fighter aircraft.
 (C)Such other matters relating to the proposed retirement as the Secretary considers appropriate. (2)ExceptionParagraph (1) shall not apply to individual fighter aircraft that the Secretary determines, on a case-by-case basis, to be non-operational because of mishaps, other damage, or being uneconomical to repair.
 (c)DefinitionsIn this section: (1)The term fighter aircraft means an aircraft that is designated by a basic mission design series of A–10, F–15, F–16, F–22, or F–35.
 (2)The term primary mission aircraft inventory means aircraft assigned to meet the primary aircraft authorization to a unit for the performance of its wartime mission.
							152.Sense of Congress regarding the OCONUS basing of F–35A aircraft
 (a)FindingCongress finds that the Department of Defense is continuing its process of permanently stationing the F–35 aircraft at installations in the continental United States and forward-basing such aircraft outside the continental United States.
 (b)Sense of CongressIt is the sense of Congress that the Secretary of the Air Force, in the strategic basing process for the F–35A aircraft, should continue to consider the benefits derived from sites that—
 (1)are capable of hosting fighter-based bilateral and multilateral training opportunities with international partners;
 (2)have sufficient airspace and range capabilities and capacity to meet the training requirements; (3)have existing facilities to support personnel, operations, and logistics associated with the flying mission;
 (4)have limited encroachment that would adversely impact training or operations; and (5)minimize the overall construction and operational costs.
							EDefense-wide, Joint, and Multiservice Matters
					161.Limitation on availability of funds for Joint Battle Command–Platform
 (a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for joint battle command–platform equipment, not more than 75 percent may be obligated or expended until a period of 30 days has elapsed following the date on which the Assistant Secretary of the Army for Acquisition, Technology, and Logistics submits to the congressional defense committees the report under subsection (b).
 (b)ReportNot later than March 1, 2016, the Assistant Secretary of the Army for Acquisition, Technology, and Logistics shall submit to the congressional defense committees a report that provides a detailed test and evaluation plan to address the effectiveness, suitability, and survivability shortfalls of the joint battle command–platform identified by the Director of Operational Test and Evaluation in the fiscal year 2014 report of the Director submitted to Congress.
						162.Report on Army and Marine Corps modernization plan for small arms
 (a)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of the Army and the Secretary of the Navy shall jointly submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the plan of the Army and the Marine Corps to modernize small arms for the Army and the Marine Corps during the 15-year period beginning on the date of such plan, including the mechanisms to be used to promote competition among suppliers of small arms and small arms parts in achieving the plan.
 (b)Small armsThe small arms covered by the plan under subsection (a) shall include the following: (1)Pistols.
 (2)Carbines. (3)Rifles and automatic rifles.
 (4)Light machine guns. (5)Such other small arms as the Secretaries consider appropriate for purposes of the report required by subsection (a).
 (c)Non-standard small armsIn addition to the arms specified in subsection (b), the plan under subsection (a) shall also address non-standard small arms not currently in the small arms inventory of the Army or the Marine Corps.
						163.Study on use of different types of enhanced 5.56mm ammunition by the Army and the Marine Corps
						(a)Use of different types of enhanced 5.56mm ammunition
 (1)StudyNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into a contract with a federally funded research and development center to conduct a study on the use of different types of enhanced 5.56mm ammunition by the Army and the Marine Corps.
 (2)SubmissionNot later than 90 days after the date on which the contract is entered into under paragraph (1), the federally funded research and development center conducting the study under such paragraph shall submit to the Secretary the study, including any findings and recommendations of the federally funded research and development center.
							(b)Report
 (1)In generalNot later than 30 days after the date on which the Secretary receives the study under subsection (a)(2), the Secretary shall submit to the congressional defense committees a report on the study.
 (2)Matters includedThe report under paragraph (1) shall include the following: (A)The study, including any findings and recommendations of the federally funded research and development center that conducted the study.
 (B)An explanation of the reasons for the Army and the Marine Corps to use in combat two different types of enhanced 5.56mm ammunition.
 (C)An explanation of the appropriateness, effectiveness, and suitability issues that may arise from the use of such different types of ammunition.
 (D)An explanation of any additional costs that have resulted from the use of such different types of ammunition.
 (E)An explanation of any future plans of the Army or the Marine Corps to eventually transition to using in combat one standard type of enhanced 5.56mm ammunition.
 (F)If there are no plans described in subparagraph (E), an analysis of the potential benefits of a transition described in such subparagraph, including the timeline for such a transition to occur.
 (G)Any findings, recommendations, comments, or plans that the Secretary determines appropriate. IIRESEARCH, DEVELOPMENT, TEST, AND EVALUATIONSubtitle A—Authorization of AppropriationsSec. 201. Authorization of appropriations.Subtitle B—Program Requirements, Restrictions, and LimitationsSec. 211. Centers for Science, Technology, and Engineering Partnership.Sec. 212. Expansion of eligibility for financial assistance under Department of Defense Science, Mathematics, and Research for Transformation Program to include citizens of countries participating in the Technical Cooperation Program.Sec. 213. Expansion of education partnerships to support technology transfer and transition.Sec. 214. Improvement to coordination and communication of defense research activities.Sec. 215. Reauthorization of Global Research Watch program.Sec. 216. Reauthorization of defense research and development rapid innovation program.Sec. 217. Science and technology activities to support business systems information technology acquisition programs.Sec. 218. Department of Defense technology offset program to build and maintain the military technological superiority of the United States.Sec. 219. Limitation on availability of funds for F–15 infrared search and track capability development.Sec. 220. Limitation on availability of funds for development of the shallow water combat submersible.Sec. 221. Limitation on availability of funds for the advanced development and manufacturing facility under the medical countermeasure program.Sec. 222. Limitation on availability of funds for distributed common ground system of the Army.Sec. 223. Limitation on availability of funds for distributed common ground system of the United States Special Operations Command.Sec. 224. Limitation on availability of funds for Integrated Personnel and Pay System of the Army.Subtitle C—Reports and other mattersSec. 231. Streamlining the Joint Federated Assurance Center.Sec. 232. Demonstration of Persistent Close Air Support capabilities.Sec. 233. Strategies for engagement with Historically Black Colleges and Universities and Minority-serving Institutions of Higher Education.Sec. 234. Report on commercial-off-the-shelf wide-area surveillance systems for Army tactical unmanned aerial systems.Sec. 235. Report on Tactical Combat Training System Increment II.Sec. 236. Report on technology readiness levels of the technologies and capabilities critical to the long-range strike bomber aircraft.Sec. 237. Assessment of air-land mobile tactical communications and data network requirements and capabilities.Sec. 238. Study of field failures involving counterfeit electronic parts.Sec. 239. Airborne data link plan.Sec. 240. Plan for advanced weapons technology war games.Sec. 241. Independent assessment of F135 engine program.Sec. 242. Comptroller General review of autonomic logistics information system for F–35 Lightning II aircraft.Sec. 243. Sense of Congress regarding facilitation of a high quality technical workforce. AAuthorization of Appropriations 201.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2016 for the use of the Department of Defense for research, development, test, and evaluation as specified in the funding table in section 4201.
					BProgram Requirements, Restrictions, and Limitations
					211.Centers for Science, Technology, and Engineering Partnership
 (a)In generalChapter 139 of title 10, United States Code, is amended by inserting after section 2367 the following new section:
							
								2368.Centers for Science, Technology, and Engineering Partnership
 (a)Designation(1)The Secretary of Defense, in coordination with the Secretaries of the military departments, shall designate each science and technology reinvention laboratory as a Center for Science, Technology, and Engineering Partnership (in this section referred to as Centers) in the recognized core competencies of the designee.
 (2)The Secretary of Defense shall establish a policy to encourage the Secretary of each military department to reengineer management and business processes and adopt best-business and personnel practices at the Centers of the Secretary concerned in connection with the capability requirements of the Centers, so as to serve as recognized leaders in such capabilities throughout the Department of Defense and in the national technology and industrial base.
 (3)The Secretary of Defense, acting through the directors of the Centers, may conduct one or more pilot programs, consistent with applicable requirements of law, to test any practices referred to in paragraph (2) that the Directors determine could—
 (A)improve the efficiency and effectiveness of operations at Centers; (B)improve the support provided by the Centers for the elements of the Department of Defense who use the services of the Centers; and
 (C)enhance capabilities by reducing the cost and improving the performance and efficiency of executing laboratory missions.
 (b)Public-private partnerships(1)To achieve one or more objectives set forth in paragraph (2), the Secretary may authorize and establish incentives for the Director of a Center to enter into public-private cooperative arrangements (in this section referred to as a public-private partnership) to provide for any of the following:
 (A)For employees of the Center, academia, private industry, State and local governments, or other entities outside the Department of Defense to perform (under contract, subcontract, or otherwise) work related to the capabilities of the Center, including any work that—
 (i)involves one or more capabilities of the Center; and (ii)may be applicable to both the Department and commercial entities.
 (B)For private industry or other entities outside the Department of Defense to use for either Government or commercial purposes any capabilities of the Center that are not fully used for Department of Defense activities for any period determined to be consistent with the needs of the Department of Defense.
 (2)The objectives for exercising the authority provided in paragraph (1) are as follows: (A)To maximize the use of the capacity of a Center.
 (B)To reduce or eliminate the cost of ownership of a Center by the Department of Defense. (C)To reduce the cost of science, technology, and engineering activities of the Department of Defense.
 (D)To leverage private sector investment in— (i)such efforts as research and equipment recapitalization for a Center; and
 (ii)the promotion of the undertaking of commercial business ventures based on the capabilities of a Center, as determined by the director of the Center.
 (E)To foster cooperation and technology transfer between the armed forces, academia, private industry, and State and local governments.
 (F)To increase access by a Center to a skilled technical workforce that can contribute to the effective and efficient execution of the missions of the Department of Defense.
 (G)To increase the ability of a Center to access and use non-Department of Defense methods to develop and innovate and access capabilities that contribute to the effective and efficient execution of the missions of the Department of Defense.
 (3)(A)Public-private partnerships entered into under paragraph (1) may be used for purposes relating to technology transfer and other authorities described in subparagraph (B).
 (B)The authorities described in this subparagraph are provisions of law that provide for cooperation and partnership by the Department of Defense with academia, private industry, and State and local governments, including the following:
 (i)Sections 3371 through 3375 of title 5. (ii)Sections 2194, 2358, 2371, 2511, 2539b, and 2563 of this title.
 (iii)Section 209 of title 35. (iv)Sections 8, 12, and 23 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3706, 3710a, and 3715).
 (c)Private sector use of excess capacityAny capability of a Center made available to the private sector may be used to perform research and testing activities in order to make more efficient and economical use of Government-owned capabilities and encourage the creation and preservation of jobs to ensure the availability of a workforce with the necessary research and technical skills to meet the needs of the armed forces.
 (d)Crediting of amounts for performanceAmounts received by a Center for work performed under a public-private partnership may— (1)be credited to the appropriation or fund, including a working-capital or revolving fund, that incurs the cost of performing the work; or
 (2)be used by the Director of the Center as the Director considers appropriate and consistent with section 219 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2358 note).
 (e)Availability of excess capacities to private-sector partnersCapacities of a Center may be made available for use by a private-sector entity under this section only if—
 (1)the use of the capacities will not have a significant adverse effect on the performance of the Center or the ability of the Center to achieve the mission of the Center, as determined by the Director of the Center; and
 (2)the private-sector entity agrees— (A)to reimburse the Department of Defense when required in accordance with the guidance of the Department for the direct and indirect costs (including any rental costs) that are attributable to the use of the capabilities by the private-sector entity, as determined by the Secretary of the military departments; and
 (B)to hold harmless and indemnify the United States from— (i)any claim for damages or injury to any person or property arising out of the use of the capabilities, except under the circumstances described in section 2563(c)(3) of this title; and
 (ii)any liability or claim for damages or injury to any person or property arising out of a decision by the Secretary to suspend or terminate that use of capabilities during a war or national emergency.
 (f)Construction of provisionNothing in this section may be construed to authorize a change, otherwise prohibited by law, from the performance of work at a Center by personnel of the Department of Defense to performance by a contractor.
 (g)DefinitionsIn this section: (1)The term capabilities, with respect to a Center for Science, Technology, and Engineering Partnership, means the facilities, equipment, personnel, intellectual property, and other assets that support the core competencies of the Center.
 (2)The term national technology and industrial base has the meaning given that term in section 2500 of this title. (3)The term science and technology reinvention laboratory means a science and technology reinvention laboratory designated under section 1105 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note)..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2367 the following new item:
							2368. Centers for Science, Technology, and Engineering Partnership..
						212. Expansion of eligibility for financial assistance under Department of Defense Science,
			 Mathematics, and Research for Transformation Program to include citizens
 of countries participating in the Technical Cooperation ProgramSection 2192a of title 10, United States Code, is amended— (1)in subsection (b)(1)(A), by inserting or, subject to subsection (g), a country the government of which is a party to The Technical Cooperation Program (TTCP) memorandum of understanding of October 24, 1995 after United States;
 (2)by redesignating subsection (g) as subsection (h); and (3)by inserting after section (f) the following new subsection (g):
							
 (g)Limitation on participation(1)The Secretary may not award scholarships or fellowships under this section to more than five individuals described in paragraph (2) per year.
 (2)An individual described in this paragraph is an individual who— (A)has not previously been awarded a scholarship or fellowship under the program under this section;
 (B)is not a citizen of the United States; and (C)is a citizen of a country the government of which is a party to The Technical Cooperation Program (TTCP) memorandum of understanding of October 24, 1995..
 213.Expansion of education partnerships to support technology transfer and transitionSection 2194 of title 10, United States Code, is amended— (1)in subsection (a), by inserting business, law, technology transfer or transition after mathematics,; and
 (2)in subsection (b)— (A)by redesignating paragraphs (4) through (6) as paragraphs (5) through (7), respectively;
 (B)by inserting after paragraph (3) the following new paragraph (4):  (4)providing in the defense laboratory sabbatical opportunities for faculty and internship opportunities for students;; and
 (C)in paragraphs (5) and (6), as redesignated by subparagraph (A), by striking research projects both places it appears and inserting projects, including research and technology transfer or transition projects. 214.Improvement to coordination and communication of defense research activities (a)In generalSection 2364 of title 10, United States Code, is amended—
 (1)by striking subsection (a) and inserting the following new subsection:  (a)Coordination of Department of Defense Research, Development, and Technological DataThe Secretary of Defense shall promote, monitor, and evaluate programs for the communication and exchange of research, development, and technological data—
 (1)among the Defense research facilities, combatant commands, and other organizations that are involved in developing for the Department of Defense the technological requirements for new items for use by combat forces;
 (2)among Defense research facilities and other offices, agencies, and bureaus in the Department that are engaged in related technological matters;
 (3)among other research facilities and other departments or agencies of the Federal Government that are engaged in research, development, and technological matters;
 (4)among private commercial, research institution, and university entities engaged in research, development, and technological matters potentially relevant to defense on a voluntary basis;
 (5)to the extent practicable, to achieve full awareness of scientific and technological advancement and innovation wherever it may occur, whether funded by the Department of Defense, another element of the Federal Government, or other entities; and
 (6)through development and distribution of clear technical communications to the public, military operators, acquisition organizations, and civilian and military decision-makers that conveys successes of research and engineering activities supported by the Department and the contributions of such activities to support national needs.;
 (2)in subsection (b)— (A)by striking paragraph (3) and inserting the following new paragraph:
									
 (3)that the managers of such facilities have broad latitude to choose research and development projects based on awareness of activities throughout the technology domain, including within the Federal Government, the Department of Defense, public and private research institutions and universities, and the global commercial marketplace;;
 (B)in paragraph (4), by striking ; and and inserting a semicolon; (C)in paragraph (5), by striking the period at the end and inserting ; and; and
 (D)by adding at the end the following new paragraph:  (6)that, in light of Defense research facilities being funded by the public, Defense research facilities are broadly authorized and encouraged to support national technological development goals and support technological missions of other departments and agencies of the Federal Government, when such support is determined by the Secretary of Defense to be in the best interests of the Federal Government..
 (3)in the section heading, by inserting and technology domain awareness after activities. (b)Clerical amendmentThe table of sections at the beginning of chapter 139 of such title is amended by striking the item relating to section 2364 and inserting the following:
							2364. Coordination and communication of defense research activities and technology domain
			 awareness..
 215.Reauthorization of Global Research Watch programSection 2365 of title 10, United States Code, is amended— (1)in paragraphs (1) and (2) of subsection (b), by inserting and private sector persons after foreign nations both places it appears; and
 (2)in subsection (f), by striking September 30, 2015 and inserting September 30, 2025. 216.Reauthorization of defense research and development rapid innovation program (a)Extension of programSection 1073 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2359a note) is amended—
 (1)in subsection (d), by striking 2015 and inserting 2023; and (2)in subsection (g), by striking September 30, 2015 and inserting September 30, 2023.
 (b)Modification of guidelines for operation of programSubsection (b) of such section is amended— (1)by amending paragraph (1) to read as follows:
								
 (1)The issuance of an annual broad agency announcement or the use of any other competitive or merit-based processes by the Department of Defense for candidate proposals in support of defense acquisition programs as described in subsection (a).;
 (2)in paragraph (3), by striking the second sentence; (3)in paragraph (4)—
 (A)in the first sentence, by striking be funded under the program for more than two years and inserting receive more than a total of two years of funding under the program; and (B)by striking the second sentence; and
 (4)by adding at the end, the following new paragraphs:  (5)Mechanisms to facilitate transition of follow-on or current projects carried out under the program into defense acquisition programs, through the use of the authorities of section 819 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2302 note) or such other authorities as may be appropriate to conduct further testing, low rate production, or full rate production of technologies developed under the program.
 (6)Projects are selected using merit-based selection procedures and the selection of projects is not subject to undue influence by Congress or other Federal agencies..
 (c)Repeal of report requirementSuch section is further amended— (1)by striking subsection (f); and
 (2)by redesignating subsection (g) as subsection (f). 217.Science and technology activities to support business systems information technology acquisition programs (a)In generalThe Secretary of Defense, acting through the Under Secretary of Defense for Acquisition, Technology, and Logistics, the Deputy Chief Management Officer, and the Chief Information Officer, shall establish a set of science, technology, and innovation activities to improve the acquisition outcomes of major automated information systems through improved performance and reduced developmental and life cycle costs.
 (b)Execution of activitiesThe activities established under subsection (a) shall be carried out by such military departments and Defense Agencies as the Under Secretary and the Deputy Chief Management Officer consider appropriate.
						(c)Activities
 (1)In generalThe set of activities established under subsection (a) may include the following: (A)Development of capabilities in Department of Defense laboratories, test centers, and federally funded research and development centers to provide technical support for acquisition program management and business process re-engineering activities.
 (B)Funding of intramural and extramural research and development activities as described in subsection (e).
 (2)Current activitiesThe Secretary shall identify the current activities described in subparagraphs (A) and (B) of paragraph (1) that are being carried out as of the date of the enactment of this Act. The Secretary shall consider such current activities in determining the set of activities to establish pursuant to subsection (a).
 (d)Gap analysisIn establishing the set of activities under subsection (a), not later than 270 days after the date of the enactment of this Act, the Secretary, in coordination with the Secretaries of the military departments and the heads of the Defense Agencies, shall conduct a gap analysis to identify activities that are not, as of such date, being pursued in the current science and technology program of the Department. The Secretary shall use such analysis in determining—
 (1)the set of activities to establish pursuant to subsection (a) that carry out the purposes specified in subsection (c)(1); and
 (2)the proposed funding requirements and timelines. (e)Funding of intramural and extramural research and development (1)In generalIn carrying out the set of activities required by subsection (a), the Secretary may award grants or contracts to eligible entities to carry out intramural or extramural research and development in areas of interest described in paragraph (3).
 (2)Eligible entitiesFor purposes of this subsection, an eligible entity includes the following: (A)Entities in the defense industry.
 (B)Institutions of higher education. (C)Small businesses.
 (D)Nontraditional defense contractors (as defined in section 2302 of title 10, United States Code). (E)Federally funded research and development centers, primarily for the purpose of improving technical expertise to support acquisition efforts.
 (F)Nonprofit research institutions. (G)Government laboratories and test centers, primarily for the purpose of improving technical expertise to support acquisition efforts.
 (3)Areas of interestThe areas of interest described in this paragraph are the following: (A)Management innovation, including personnel and financial management policy innovation.
 (B)Business process re-engineering. (C)Systems engineering of information technology business systems.
 (D)Cloud computing to support business systems and business processes. (E)Software development, including systems and techniques to limit unique interfaces and simplify processes to customize commercial software to meet the needs of the Department of Defense.
 (F)Hardware development, including systems and techniques to limit unique interfaces and simplify processes to customize commercial hardware to meet the needs of the Department of Defense.
 (G)Development of methodologies and tools to support development and operational test of large and complex business systems.
 (H)Analysis tools to allow decision-makers to make tradeoffs between requirements, costs, technical risks, and schedule in major automated information system acquisition programs.
 (I)Information security in major automated information system systems. (J)Innovative acquisition policies and practices to streamline acquisition of information technology systems.
 (K)Such other areas as the Secretary considers appropriate. (f)Priorities (1)In generalIn carrying out the set of activities required by subsection (a), the Secretary shall give priority to—
 (A)projects that— (i)address the innovation and technology needs of the Department of Defense; and
 (ii)support activities of initiatives, programs, and offices identified by the Under Secretary and Deputy Chief Management Officer; and
 (B)the projects and programs identified in paragraph (2). (2)Projects and programs identifiedThe projects and programs identified in this paragraph are the following:
 (A)Major automated information system programs. (B)Projects and programs under the oversight of the Deputy Chief Management Officer.
 (C)Projects and programs relating to defense procurement acquisition policy. (D)Projects and programs of the agencies and field activities of the Office of the Secretary of Defense that support business missions such as finance, human resources, security, management, logistics, and contract management.
 (E)Military and civilian personnel policy development for information technology workforce. 218.Department of Defense technology offset program to build and maintain the military technological superiority of the United States (a)Program established (1)In generalThe Secretary of Defense shall establish a technology offset program to build and maintain the military technological superiority of the United States by—
 (A)accelerating the fielding of offset technologies that would help counter technological advantages of potential adversaries of the United States, including directed energy, low-cost, high-speed munitions, autonomous systems, undersea warfare, cyber technology, and intelligence data analytics, developed using research funding of the Department of Defense and accelerating the commercialization of such technologies; and
 (B)developing and implementing new policies and acquisition and business practices. (2)GuidelinesNot later than one year after the date of the enactment of this Act, the Secretary shall issue guidelines for the operation of the program established under paragraph (1), including—
 (A)criteria for an application for funding by a military department, Defense Agency, or a combatant command;
 (B)the purposes for which such a department, agency, or command may apply for funds and appropriate requirements for technology development or commercialization to be supported using program funds;
 (C)the priorities, if any, to be provided to field or commercialize offset technologies developed by certain types of research funding of the Department; and
 (D)criteria for evaluation of an application for funding or changes to policies or acquisition and business practices by such a department, agency, or command for purposes of the program.
								(b)Applications for funding
 (1)In generalUnder the program established under subsection (a)(1), not less frequently than annually, the Secretary shall solicit from the heads of the military departments, the Defense Agencies, and the combatant commands applications for funding to be used to enter into contracts, cooperative agreements, or other transaction agreements entered into pursuant to section 2371b of title 10, United States Code, as added by section 815, with appropriate entities for the fielding or commercialization of technologies.
 (2)Treatment pursuant to certain congressional rulesNothing in this section shall be interpreted to require any official of the Department of Defense to provide funding under this section to any Congressional earmark as defined pursuant to clause 9 of rule XXI of the Rules of the House of Representatives or any congressionally directed spending item as defined pursuant to paragraph 5 of rule XLIV of the Standing Rules of the Senate.
							(c)Funding
 (1)In generalSubject to the availability of appropriations for such purpose, of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for research, development, test, and evaluation, Defense-wide, not more than $300,000,000 may be used for each such fiscal year for the program established under subsection (a)(1).
 (2)Amount for directed energyOf the funds specified in paragraph (1) for any of fiscal years 2016 through 2020, not more than $150,000,000 may be used for each such fiscal year for activities in the field of directed energy.
							(d)Transfer authority
 (1)In generalThe Secretary may transfer funds available for the program established under subsection (a)(1) to the research, development, test, and evaluation accounts of a military department, Defense Agency, or a combatant command pursuant to an application, or any part of an application, that the Secretary determines would support the purposes of the program.
 (2)Supplement not supplantThe transfer authority provided in paragraph (1) is in addition to any other transfer authority available to the Secretary of Defense.
							(e)Termination
 (1)In generalThe authority to carry out the program under subsection (a)(1) shall terminate on September 30, 2020.
 (2)Transfer after terminationAny amounts made available for the program that remain available for obligation on the date on which the program terminates may be transferred under subsection (d) during the 180-day period beginning on the date of the termination of the program.
							219.Limitation on availability of funds for F–15 infrared search and track capability development
 (a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for research, development, test, and evaluation, Air Force, for F–15 infrared search and track capability, not more than 50 percent may be obligated or expended until a period of 30 days has elapsed following the date on which the Secretary of Defense submits to the congressional defense committees the report under subsection (b).
 (b)ReportNot later than March 1, 2016, the Secretary of Defense shall submit to the congressional defense committees a report on the requirements and cost estimates for the development and procurement of infrared search and track capability for F/A–18 and F–15 aircraft of the Navy and the Air Force. The report shall include the following:
 (1)A comparison of the requirements between the F/A–18 and F–15 aircraft infrared search and track development efforts of the Navy and the Air Force.
 (2)An explanation of any differences between the F/A–18 and F–15 aircraft infrared search and track capability development efforts of the Navy and the Air Force.
 (3)A summary of the schedules and required funding to develop and field such capability. (4)An explanation of any need for the Navy and the Air Force to field different F/A–18 and F–15 aircraft infrared search and track systems.
 (5)Any other matters the Secretary determines appropriate. 220.Limitation on availability of funds for development of the shallow water combat submersible (a)LimitationOf the amounts authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the development of the shallow water combat submersible of the United States Special Operations Command, not more than 50 percent may be obligated or expended until a period of 15 days elapses following the later of the date on which—
 (1)the Under Secretary of Defense for Acquisition, Technology, and Logistics designates a civilian official to be responsible for oversight of and assistance to the United States Special Operations Command for all undersea mobility programs; and
 (2)the Under Secretary, in coordination with the Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict and the Commander of the United States Special Operations Command, submits to the congressional defense committees the report described in subsection (b).
 (b)Report describedThe report described in this subsection is a report on the shallow water combat submersible program that includes the following:
 (1)An analysis of the reasons for cost and schedule overruns associated with the program, including with respect to the performance of contractors and subcontractors.
 (2)A revised timeline for initial and full operational capability of the shallow water combat submersible.
 (3)A description of the challenges associated with the integration with dry deck shelter and other diving technologies.
 (4)The projected cost to meet the total unit acquisition objective. (5)A plan to prevent, identify, and mitigate any additional cost and schedule overruns.
 (6)A description of any opportunities to recover cost or schedule overruns. (7)A description of any lessons that the Under Secretary may have learned from the shallow water combat submersible program that could be applied to future undersea mobility acquisition programs.
 (8)Any other matters that the Under Secretary considers appropriate. 221.Limitation on availability of funds for the advanced development and manufacturing facility under the medical countermeasure program (a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for research, development, test, and evaluation, Defense-wide, for the advanced development and manufacturing facility, and the associated activities performed at such facility, under the medical countermeasure program of the chemical and biological defense program, not more than 75 percent may be obligated or expended until a period of 45 days elapses following the date on which the Secretary of Defense submits to the congressional defense committees the report under subsection (b).
 (b)ReportThe Secretary shall submit to the congressional defense committees a report on the advanced development and manufacturing facility under the medical countermeasure program that includes the following:
 (1)An overall description of the advanced development and manufacturing facility, including validated Department of Defense requirements.
 (2)Program goals, proposed metrics of performance, and anticipated procurement and operations and maintenance costs during the period covered by the current future years defense program under section 221 of title 10, United States Code.
 (3)The results of any analysis of alternatives and efficiency reviews conducted by the Secretary that justifies the manufacturing and privately financed construction of an advanced manufacturing and development facility rather than using other programs and facilities of the Federal Government or industry facilities for advanced development and manufacturing of medical countermeasures.
 (4)An independent cost-benefit analysis that justifies the manufacturing and privately financed construction of an advanced manufacturing and development facility described in paragraph (3).
 (5)If no independent cost-benefit analysis makes the justification described in paragraph (4), an explanation for why such manufacturing and privately financed construction cannot be so justified.
 (6)Any other matters the Secretary of Defense determines appropriate. (c)Comptroller General reviewNot later than 60 days after the date on which the Secretary submits the report under subsection (b), the Comptroller General of the United States shall submit to the congressional defense committees a review of such report.
						222.Limitation on availability of funds for distributed common ground system of the Army
 (a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for research, development, test, and evaluation, Army, for the distributed common ground system of the Army, not more than 75 percent may be obligated or expended until the Secretary of the Army—
 (1)conducts a review of the program planning for the distributed common ground system of the Army; and (2)submits to the appropriate congressional committees the report required by subsection (b)(1).
							(b)Report
 (1)In generalThe Secretary shall submit to the appropriate congressional committees a report on the review of the distributed common ground system of the Army conducted under subsection (a)(1).
 (2)Matters includedThe report under paragraph (1) shall include the following: (A)A review of the segmentation of Increment 2 of the distributed common ground system program of the Army into discrete software components with the associated requirements of each component.
 (B)Identification of each component of Increment 2 of the distributed common ground system of the Army for which commercial software exists that is capable of fulfilling most or all of the system requirements for each such component.
 (C)A cost analysis of each such commercial software that compares performance with projected cost. (D)Determination of the degree to which commercial software solutions are compliant with the standards required by the framework and guidance for the Intelligence Community Information Technology Enterprise, the Defense Intelligence Information Enterprise, and the Joint Information Environment.
 (E)Identification of each component of Increment 2 of the distributed common ground system of the Army that the Secretary determines may be acquired through competitive means.
 (F)An acquisition plan for Increment 2 of the distributed common ground system of the Army that prioritizes the acquisition of commercial software components, including a data integration layer, in time to meet the projected deployment schedule for Increment 2.
 (G)A review of the timetable for the distributed common ground system program of the Army in order to determine whether there is a practical, executable acquisition strategy, including the use of operational capability demonstrations, that could lead to an initial operating capability of Increment 2 of the distributed common ground system of the Army prior to fiscal year 2017.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees; and
 (2)the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives.
							223.Limitation on availability of funds for distributed common ground system of the United States
			 Special Operations Command
 (a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for research, development, test, and evaluation, Defense-wide, for the United States Special Operations Command for the distributed common ground system, not more than 75 percent may be obligated or expended until the Commander of the United States Special Operations Command submits to the congressional defense committees the report required by subsection (b).
 (b)Report requiredThe Commander shall submit to the congressional defense committees and the Permanent Select Committee on Intelligence of the House of Representatives a report on the distributed common ground system. Such report shall include the following:
 (1)A review of the segmentation of the distributed common ground system special operations forces program into discrete software components with the associated requirements of each component.
 (2)Identification of each component of the distributed common ground system special operations forces program for which commercial software exists that is capable of fulfilling most or all of the system requirements for each such component.
 (3)A cost analysis of each such commercial software that compares performance with projected cost. (4)A determination of the degree to which commercial software solutions are compliant with the standards required by the framework and guidance for the Intelligence Community Information Technology Enterprise, the Defense Intelligence Information Enterprise, and the Joint Information Environment.
 (5)Identification of each component of the distributed common ground system special operations forces program that the Commander determines may be acquired through competitive means.
 (6)An assessment of the extent to which elements of the distributed common ground system special operations forces program could be modified to increase commercial acquisition opportunities.
 (7)An acquisition plan that leads to full operational capability prior to fiscal year 2019. 224.Limitation on availability of funds for Integrated Personnel and Pay System of the ArmyOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for research, development, test, and evaluation, Army, for the integrated personnel and pay system of the Army, not more than 75 percent may be obligated or expended until the date on which the Secretary of the Army submits to the congressional defense committees a report that includes the following:
 (1)Updated and validated information regarding the performance of the current legacy personnel and pay system of the Army for each high-level objective and business outcome described in the business case for IPPS–A Increment II, dated December 2014, including justifications for threshold and objective values for the integrated personnel and pay system of the Army.
 (2)An explanation how the integrated personnel and pay system of the Army will enable significant change throughout the entire human resources enterprise.
 (3)A description for how the implementation of the capabilities in the integrated personnel and pay system of the Army will result in changes to the capabilities and services to be provided by the Defense Finance and Accounting Services, including an estimate of cost savings and manpower savings resulting from elimination of duplicative functions.
 (4)A description of alternative program approaches that could reduce the overall cost of development and deployment for the integrated personnel and pay system of the Army without delaying the current program schedule by more than six months.
						CReports and other matters
 231.Streamlining the Joint Federated Assurance CenterSection 937(c)(2) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 2224 note) is amended—
 (1)in subparagraph (C), by striking , in coordination with the Center for Assured Software of the National Security Agency,; and (2)in subparagraph (E), by striking , in coordination with the Defense Microelectronics Activity,.
						232.Demonstration of Persistent Close Air Support capabilities
 (a)Joint demonstration requiredSubject to the availability of funds, the Secretary of the Air Force, the Secretary of the Army, and the Director of the Defense Advanced Research Projects Agency may jointly conduct a demonstration of the persistent close air support capability during fiscal year 2016.
						(b)Parameters of demonstration
 (1)Selection and equipment of aircraftIf the demonstration under subsection (a) is conducted, the Secretary of the Air Force shall select and equip at least two aircraft for use in the demonstration that the Secretary otherwise intends to use for close air support.
 (2)Close air support operationsIf the demonstration under subsection (a) is conducted, the demonstration shall include close air support operations that involve the following:
 (A)Multiple tactical radio networks representing diverse ground force user communities. (B)Two-way digital exchanges of situational awareness data, video, and calls for fire between aircraft and ground users without modification to aircraft operational flight profiles.
 (C)Real-time sharing of blue force, aircraft, and target location data to reduce risks of fratricide. (D)Lightweight digital tools based on commercial-off-the-shelf technology for pilots and joint tactical air controllers.
 (E)Operations in simple and complex operating environments. (c)AssessmentIf the demonstration under subsection (a) is conducted, the Secretary of the Air Force, the Secretary of the Army, and the Director of the Defense Advanced Research Projects Agency shall jointly—
 (1)assess the effect of the capabilities demonstrated as part of the demonstration required by subsection (a) on—
 (A)the time required to conduct close air support operations; (B)the effectiveness of blue force in achieving tactical objectives; and
 (C)the risk of fratricide and collateral damage; (2)estimate the costs that would be incurred in transitioning the technology used in the persistent close air support capability to the Army and the Air Force; and
 (3)provide to the congressional defense committees a briefing on the results of the demonstration, the assessment under paragraph (1), and the cost estimates under paragraph (2) by December 1, 2016.
							233.Strategies for engagement with Historically Black Colleges and Universities and Minority-serving
			 Institutions of Higher Education
						(a)Basic research entities
 (1)StrategyThe heads of each basic research entity shall each develop a strategy for how to engage with and support the development of scientific, technical, engineering, and mathematics capabilities of covered educational institutions in carrying out section 2362 of title 10, United States Code.
 (2)ElementsEach strategy under paragraph (1) shall include the following: (A)Goals and vision for maintaining a credible and sustainable program relating to the engagement and support under the strategy.
 (B)Metrics to enhance scientific, technical, engineering, and mathematics capabilities at covered educational institutions, including with respect to measuring progress toward increasing the success of such institutions to compete for broader research funding sources other than set-aside funds.
 (C)Promotion of mentoring opportunities between covered educational institutions and other research institutions.
 (D)Regular assessment of activities that are used to develop, maintain, and grow scientific, technical, engineering, and mathematics capabilities.
 (E)Inclusion of faculty of covered educational institutions into program reviews, peer reviews, and other similar activities.
 (F)Targeting of undergraduate, graduate, and postgraduate students at covered educational institutions for inclusion into research or internship opportunities within the military department.
 (b)Office of the SecretaryThe Secretary of Defense shall develop and implement a strategy for how to engage with and support the development of scientific, technical, engineering, and mathematics capabilities of covered educational institutions pursuant to the strategies developed under subsection (a).
						(c)Submission
 (1)Basic research entitiesNot later than 180 days after the date of the enactment of this Act, the heads of each basic research entity shall each submit to the congressional defense committees the strategy developed by the head under subsection (a)(1).
 (2)Office of the SecretaryNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees the strategy developed under subsection (b).
 (d)Covered institution definedIn this section: (1)The term basic research entity means an entity of the Department of Defense that executes research, development, test, and evaluation budget activity 1 funding, as described in the Department of Defense Financial Management Regulation.
 (2)The term covered educational institution has the meaning given that term in section 2362(e) of title 10, United States Code. 234.Report on commercial-off-the-shelf wide-area surveillance systems for Army tactical unmanned aerial systems (a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of the Army shall submit to the congressional defense committees a report that contains the findings of a market survey and assessment of commercial-off-the-shelf wide-area surveillance sensors operationally suitable for insertion into the tactical unmanned aerial systems of the Army.
 (b)ElementsThe market survey and assessment contained in the report under subsection (a) shall include— (1)specific details regarding the capabilities of current and commercial-off-the-shelf wide-area surveillance sensors that are, or could be, used on tactical unmanned aerial systems of the Army, including—
 (A)daytime and nighttime monitoring coverage; (B)video resolution outputs;
 (C)bandwidth requirements; (D)activity-based intelligence and forensic capabilities;
 (E)simultaneous region of interest monitoring capability; (F)interoperability with other sensors and subsystems currently used on such tactical unmanned aerial systems;
 (G)sensor weight; (H)sensor cost;
 (I)frame rates; (J)on-board processing capabilities; and
 (K)any other factors the Secretary considers relevant; (2)an assessment of the effect on such tactical unmanned aerial systems due to the insertion of commercial-off-the-shelf wide-area surveillance sensors; and
 (3)recommendations on the advisability and feasibility to upgrade or enhance wide-area surveillance sensors of such tactical unmanned aerial systems, as considered appropriate by the Secretary.
 (c)FormThe report under subsection (a) may contain a classified annex. 235.Report on Tactical Combat Training System Increment II (a)ReportNot later than January 29, 2016, the Secretary of the Navy and the Secretary of the Air Force shall submit to the congressional defense committees a report on the baseline and alternatives to the Tactical Air Combat Training System (TCTS) Increment II of the Navy.
 (b)ContentsThe report under subsection (a) shall include the following: (1)An explanation of the rationale for a new start TCTS II program as compared to an incremental upgrade to the existing TCTS system.
 (2)An estimate of total cost to develop, procure, and replace the existing Department of the Navy TCTS architecture with an encrypted TCTS II compared to upgrades to existing TCTS.
 (3)A cost estimate and schedule comparison of achieving encryption requirements into the existing TCTS program as compared to TCTS II.
 (4)A review of joint Department of the Air Force and the Department of the Navy investment in live-virtual-constructive advanced air combat training and planned timeline for inclusion into TCTS II architecture.
 (5)A cost estimate to integrate F–35 aircraft with TCTS II and achieve interoperability between the Department of the Navy and Department of the Air Force.
 (6)A cost estimate for coalition partners to achieve TCTS II interoperability within the Department of Defense.
 (7)An assessment of risks posed by non-interoperable TCTS systems within the Department of the Navy and the Department of the Air Force.
 (8)An explanation of the acquisition strategy for the TCTS program. (9)An explanation of key performance parameters for the TCTS II program.
 (10)Any other information the Secretary of the Navy and Secretary of the Air Force determine is appropriate to include.
							236.Report on technology readiness levels of the technologies and capabilities critical to the
			 long-range strike bomber aircraft
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the technology readiness levels of the technologies and capabilities critical to the long-range strike bomber aircraft.
 (b)Review by Comptroller General of the United StatesNot later than 60 days after the report of the Secretary is submitted under subsection (a), the Comptroller General of the United States shall review the report and submit to the congressional defense committees an assessment of the matters contained in the report.
						237.Assessment of air-land mobile tactical communications and data network requirements and
			 capabilities
 (a)Assessment requiredThe Director of Cost Assessment and Program Evaluation shall seek to enter into a contract with a federally funded research and development center to conduct a comprehensive assessment of current and future requirements and capabilities of the Army with respect to air-land ad hoc, mobile tactical communications and data networks, including the technological feasibility, suitability, and survivability of such networks.
 (b)ElementsThe assessment under subsection (a) shall include the following: (1)Concepts, capabilities, and capacities of current or future communications and data network systems to meet the requirements of current or future tactical operations effectively, efficiently, and affordably.
 (2)Software requirements and capabilities, particularly with respect to communications and data network waveforms.
 (3)Hardware requirements and capabilities, particularly with respect to receiver and transmission technology, tactical communications, and data radios at all levels and on all platforms, all associated technologies, and their integration, compatibility, and interoperability.
 (4)Any other matters relevant or necessary for a comprehensive assessment of tactical networks or networking in the Warfighter Information Network-Tactical (Increments 1 and 2).
 (c)Independent entityThe Director shall select a federally funded research and development center with direct, long-standing, and demonstrated experience and expertise in program test and evaluation of concepts, requirements, and technologies for joint tactical communications and data networking to perform the assessment under subsection (a).
 (d)Report requiredNot later than April 30, 2016, the Secretary of Defense shall submit to the congressional defense commitments a report including the findings and recommendations of the assessment conducted under subsection (a), together with the separate comments of the Secretary of Defense and the Secretary of the Army.
						238.Study of field failures involving counterfeit electronic parts
 (a)In generalThe Secretary of Defense shall conduct a hardware assurance study to assess the presence, scope, and effect on Department of Defense operations of counterfeit electronic parts that have passed through the supply chain of the Department and into fielded systems.
 (b)Matters includedThe study under subsection (a) shall include the following: (1)The technical analysis conducted under paragraph (1) of subsection (c).
 (2)The report on the technical assessment submitted under paragraph (3)(B) of subsection (c). (3)Recommendations for such legislative and administrative action, including budget requirements, as the Secretary considers necessary to conduct sampling and technical hardware analyses of counterfeit parts in identified areas of high concern.
							(c)Execution and technical analysis
 (1)In generalThe Secretary shall direct the executive agent for printed circuit board technology designated under section 256(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2501 note) to coordinate the execution of the study under subsection (a) using capabilities of the Department in effect on the day before the date of the enactment of this Act to conduct a technical analysis on a sample of failed electronic parts in fielded systems.
 (2)ElementsThe technical analysis required by paragraph (1) shall include the following: (A)The selection of a representative sample of electronic component types, including digital, mixed-signal, and analog integrated circuits.
 (B)An assessment of the presence of counterfeit parts, including causes and attributes of failures of any identified counterfeit part.
 (C)For components found to have counterfeit parts, an assessment of the effect of the counterfeit part in the failure mechanism.
 (D)For cases with counterfeit parts contributing to the failure, a determination of the failure attributes, factors, and effects on subsystem and system level reliability, readiness, and performance.
 (3)Technical assessmentFor any parts assessed under paragraph (2) that demonstrate unusual or suspicious failure mechanisms, the federation established under section 937(a)(1) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 2224 note) shall—
 (A)conduct a technical assessment for indications of malicious tampering; and (B)submit to the executive agent described in paragraph (1) a report on the findings of the federation with respect to the technical assessment.
								(d)Report
 (1)In generalNot later than 540 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the study carried out under subsection (a).
 (2)ContentsThe report required by paragraph (1) shall include the following: (A)The findings of the Secretary with respect to the study conducted under subsection (a).
 (B)The recommendations developed under subsection (b)(3). 239.Airborne data link plan (a)Plan requiredThe Under Secretary of Defense for Acquisition, Technology, and Logistics and the Vice Chairman of the Joint Chiefs of Staff shall jointly, in consultation with the Secretary of the Navy and the Secretary of the Air Force, develop a plan—
 (1)to provide objective survivable communications gateways to enable— (A)the secure dissemination of national and tactical intelligence information to fourth-generation fighter aircraft and supporting airborne platforms and to low-observable penetrating platforms such as the F–22 and F–35 aircraft; and
 (B)the secure reception and dissemination of sensor data from low-observable penetrating aircraft, such as the F–22 and F–35 aircraft;
 (2)to provide secure data sharing between the fifth-generation fighter aircraft of the Navy, the Air Force, and the Marine Corps, with minimal changes to the outer surfaces of the aircraft and to aircraft operational flight programs; and
 (3)to enable secure data sharing between fifth-generation and fourth-generation aircraft in jamming environments.
 (b)Additional plan requirementsThe plan under subsection (a) shall include non-proprietary and open systems approaches that are compatible with the rapid capabilities office open mission systems initiative of the Air Force and the future airborne capability environment initiative of the Navy.
 (c)BriefingNot later than February 15, 2016, the Under Secretary and the Vice Chairman shall jointly provide to the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate a briefing on the plan under subsection (a).
						240.Plan for advanced weapons technology war games
 (a)Plan requiredThe Secretary of Defense, in coordination with the Chairman of the Joint Chiefs of Staff, shall develop and implement a plan for integrating advanced weapons and offset technologies into exercises carried out individually and jointly by the military departments to improve the development and experimentation of various concepts for employment by the Armed Forces.
 (b)ElementsThe plan under subsection (a) shall include the following: (1)Identification of specific exercises to be carried out individually or jointly by the military departments under the plan.
 (2)Identification of emerging advanced weapons and offset technologies based on joint and individual recommendations of the military departments, including with respect to directed-energy weapons, hypersonic strike systems, autonomous systems, or other technologies as determined by the Secretary.
 (3)A schedule for integrating either prototype capabilities or table-top exercises into relevant exercises.
 (4)A method for capturing lessons learned and providing feedback both to the developers of the advanced weapons and offset technology and the military departments.
 (c)SubmissionNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report containing the plan under subsection (a) and a status update on the implementation of such plan.
						241.Independent assessment of F135 engine program
 (a)AssessmentThe Secretary of Defense shall seek to enter into a contract with a federally funded research and development center to conduct an assessment of the F135 engine program.
 (b)ElementsThe assessment under subsection (a) shall include the following: (1)An assessment of the reliability, growth, and cost-reduction efforts with respect to the F135 engine program, including—
 (A)a detailed description of the reliability and cost history of the engine; (B)the identification of key reliability and cost challenges to the program as of the date of the assessment; and
 (C)the identification of any potential options for addressing such challenges. (2)In accordance with subsection (c), a thorough assessment of the incident on June 23, 2014, consisting of an F135 engine failure and subsequent fire, including—
 (A)the identification and definition of the root cause of the incident; (B)the identification of potential actions or design changes needed to address such root cause; and
 (C)the associated cost, schedule, and performance implications of such incident to both the F135 engine program and the F–35 Joint Strike Fighter program.
 (c)Conduct of assessmentThe federally funded research and development center selected to conduct the assessment under subsection (a) shall carry out subsection (b)(2) by analyzing data collected by the F–35 Joint Program Office, other elements of the Federal Government, or contractors. Nothing in this section may be construed as affecting the plans of the Secretary to dispose of the aircraft involved in the incident described in such subsection (b)(2).
 (d)ReportNot later than March 15, 2016, the Secretary shall submit to the congressional defense committees a report containing the assessment conducted under subsection (a).
						242.Comptroller General review of autonomic logistics information system for F–35 Lightning II aircraft
 (a)ReportNot later than April 1, 2016, the Comptroller General of the United States shall submit to the congressional defense committees a report on the autonomic logistics information system for the F–35 Lightning II aircraft program.
 (b)ElementsThe report under subsection (a) shall include, at a minimum, the following: (1)The fielding status, in terms of units equipped with various software and hardware configurations, for the autonomic logistics information system element of the F–35 Lightning II aircraft program, as of the date of the report.
 (2)The development schedule for upgrades to the autonomic logistics information system, and an assessment of the ability of the F–35 Lightning II aircraft program to maintain such schedule.
 (3)The views of maintenance personnel and other personnel involved in operating and maintaining F–35 Lightning II aircraft in testing and operational units.
 (4)The effect of the autonomic logistics information system program on the operational availability of the F–35 Lightning II aircraft program.
 (5)Improvements, if any, regarding the time required for maintenance personnel to input data and use the autonomic logistics information system.
 (6)The ability of the autonomic logistics information system to be deployed on both ships and to forward land-based locations, including any limitations of such a deployable version.
 (7)The cost estimates for development and fielding of the autonomic logistics information system program and an assessment of the capability of the program to address performance problems within the planned resources.
 (8)Other matters regarding the autonomic logistics information system that the Comptroller General determines of critical importance to the long-term viability of the system.
 243.Sense of Congress regarding facilitation of a high quality technical workforceIt is the sense of Congress that the Secretary of Defense should explore using existing authorities for promoting science, technology, engineering, and mathematics programs, such as under section 233 of the Carl Levin and Howard P. “Buck” McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 2193a note), to allow laboratories of the Department of Defense and federally funded research and development centers to help facilitate and shape a high quality scientific and technical future workforce that can support the needs of the Department.
					IIIOperation and MaintenanceSubtitle A—Authorization of AppropriationsSec. 301. Authorization of appropriations.Subtitle B—Energy and EnvironmentSec. 311. Limitation on procurement of drop-in fuels.Sec. 312. Southern Sea Otter Military Readiness Areas.Sec. 313. Modification of energy management reporting requirements.Sec. 314. Revision to scope of statutorily required review of projects relating to potential
			 obstructions to aviation so as to apply only to energy projects.Sec. 315. Exclusions from definition of chemical substance under Toxic Substances Control Act.Subtitle C—Logistics and SustainmentSec. 322. Repeal of limitation on authority to enter into a contract for the sustainment,
			 maintenance, repair, or overhaul of the F117 engine.Sec. 323. Pilot programs for availability of working-capital funds for product improvements.Subtitle D—ReportsSec. 331. Modification of annual report on prepositioned materiel and equipment.Sec. 332. Report on merger of Office of Assistant Secretary for Operational Energy Plans and Deputy
			 Under Secretary for Installations and Environment.Sec. 333. Report on equipment purchased noncompetitively from foreign entities.Subtitle E—Other MattersSec. 341. Prohibition on contracts making payments for honoring members of the Armed Forces at
			 sporting events.Sec. 342. Military animals: transfer and adoption.Sec. 343. Temporary authority to extend contracts and leases under the ARMS Initiative.Sec. 344. Improvements to Department of Defense excess property disposal.Sec. 345. Limitation on use of funds for Department of Defense sponsorships, advertising, or
			 marketing associated with sports-related organizations or sporting events.Sec. 346. Reduction in amounts available for Department of Defense headquarters, administrative,
			 and support activities.
				AAuthorization of Appropriations
 301.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2016 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4301.
					BEnergy and Environment
					311.Limitation on procurement of drop-in fuels
 (a)In generalSubchapter II of chapter 173 of title 10, United States Code, is amended by adding at the end the following new section:
							
								2922h.Limitation on procurement of drop-in fuels
 (a)LimitationExcept as provided in subsection (b), the Secretary of Defense may not make a bulk purchase of a drop-in fuel for operational purposes unless the fully burdened cost of that drop-in fuel is cost-competitive with the fully burdened cost of a traditional fuel available for the same purpose.
 (b)Waiver(1)Subject to the requirements of paragraph (2), the Secretary of Defense may waive the limitation under subsection (a) with respect to a purchase.
 (2)Not later than 30 days after issuing a waiver under this subsection, the Secretary shall submit to the congressional defense committees notice of the waiver. Any such notice shall include each of the following:
 (A)The rationale of the Secretary for issuing the waiver. (B)A certification that the waiver is in the national security interest of the United States.
 (C)The expected fully burdened cost of the purchase for which the waiver is issued. (c)DefinitionsIn this section:
 (1)The term drop-in fuel means a neat or blended liquid hydrocarbon fuel designed as a direct replacement for a traditional fuel with comparable performance characteristics and compatible with existing infrastructure and equipment.
 (2)The term traditional fuel means a liquid hydrocarbon fuel derived or refined from petroleum. (3)The term operational purposes—
 (A)means for the purposes of conducting military operations, including training, exercises, large scale demonstrations, and moving and sustaining military forces and military platforms; and
 (B)does not include research, development, testing, evaluation, fuel certification, or other demonstrations.
 (4)The term fully burdened cost means the commodity price of the fuel plus the total cost of all personnel and assets required to move and, when necessary, protect the fuel from the point at which the fuel is received from the commercial supplier to the point of use..
 (b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 2922g the following new item:
							2922h. Limitation on procurement of drop-in fuels..
						312.Southern Sea Otter Military Readiness Areas
 (a)Establishment of the Southern Sea Otter Military Readiness AreasChapter 631 of title 10, United States Code, is amended by adding at the end the following new section:
							
								7235.Establishment of the Southern Sea Otter Military Readiness Areas
 (a)EstablishmentThe Secretary of the Navy shall establish areas, to be known as Southern Sea Otter Military Readiness Areas, for national defense purposes. Such areas shall include each of the following: (1)The area that includes Naval Base Ventura County, San Nicolas Island, and Begg Rock and the adjacent and surrounding waters within the following coordinates:N. Latitude/W. Longitude33°27.8′/119°34.3′33°20.5′/119°15.5′33°13.5′/119°11.8′33°06.5′/119°15.3′33°02.8′/119°26.8′33°08.8′/119°46.3′33°17.2′/119°56.9′33°30.9′/119°54.2′.
 (2)The area that includes Naval Base Coronado, San Clemente Island and the adjacent and surrounding waters running parallel to shore to 3 nautical miles from the high tide line designated by part 165 of title 33, Code of Federal Regulations, on May 20, 2010, as the San Clemente Island 3NM Safety Zone.
										(b)Activities within the Southern Sea Otter Military Readiness Areas
 (1)Incidental takings under Endangered Species Act of 1973Sections 4 and 9 of the Endangered Species Act of 1973 (16 U.S.C. 1533, 1538) shall not apply with respect to the incidental taking of any southern sea otter in the Southern Sea Otter Military Readiness Areas in the course of conducting a military readiness activity.
 (2)Incidental takings under Marine Mammal Protection Act of 1972Sections 101 and 102 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1371, 1372) shall not apply with respect to the incidental taking of any southern sea otter in the Southern Sea Otter Military Readiness Areas in the course of conducting a military readiness activity.
 (3)Treatment as species proposed to be listedFor purposes of conducting a military readiness activity, any southern sea otter while within the Southern Sea Otter Military Readiness Areas shall be treated for the purposes of section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) as a member of a species that is proposed to be listed as an endangered species or a threatened species under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533).
 (c)RemovalNothing in this section or any other Federal law shall be construed to require that any southern sea otter located within the Southern Sea Otter Military Readiness Areas be removed from the Areas.
 (d)Revision or termination of exceptionsThe Secretary of the Interior may revise or terminate the application of subsection (b) if the Secretary of the Interior, in consultation with the Secretary of the Navy, determines that military activities occurring in the Southern Sea Otter Military Readiness Areas are impeding the southern sea otter conservation or the return of southern sea otters to optimum sustainable population levels.
									(e)Monitoring
 (1)In generalThe Secretary of the Navy shall conduct monitoring and research within the Southern Sea Otter Military Readiness Areas to determine the effects of military readiness activities on the growth or decline of the southern sea otter population and on the near-shore ecosystem. Monitoring and research parameters and methods shall be determined in consultation with the Service.
 (2)ReportsNot later than 24 months after the date of the enactment of this section and every three years thereafter, the Secretary of the Navy shall report to Congress and the public on monitoring undertaken pursuant to paragraph (1).
 (f)DefinitionsIn this section: (1)Southern sea otterThe term southern sea otter means any member of the subspecies Enhydra lutris nereis.
 (2)TakeThe term take— (A)when used in reference to activities subject to regulation by the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), shall have the meaning given such term in that Act; and
 (B)when used in reference to activities subject to regulation by the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.) shall have the meaning given such term in that Act.
 (3)Incidental takingThe term incidental taking means any take of a southern sea otter that is incidental to, and not the purpose of, the carrying out of an otherwise lawful activity.
 (4)Military readiness activityThe term military readiness activity has the meaning given that term in section 315(f) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (16 U.S.C. 703 note) and includes all training and operations of the armed forces that relate to combat and the adequate and realistic testing of military equipment, vehicles, weapons, and sensors for proper operation and suitability for combat use.
 (5)Optimum sustainable populationThe term optimum sustainable population means, with respect to any population stock, the number of animals that will result in the maximum productivity of the population or the species, keeping in mind the carrying capacity of the habitat and the health of the ecosystem of which they form a constituent element..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
							7235. Establishment of the Southern Sea Otter Military Readiness Areas..
 313.Modification of energy management reporting requirementsSection 2925(a) of title 10, United States Code, is amended— (1)by striking paragraphs (4) and (7);
 (2)by redesignating paragraphs (5), (6), (8), (9), (10), (11), and (12) as paragraphs (4), (5), (6), (7), (8), (9), and (10), respectively;
 (3)by amending paragraph (7), as redesignated by paragraph (2) of this section, to read as follows:  (7)A description and estimate of the progress made by the military departments in meeting current high performance and sustainable building standards under the Unified Facilities Criteria.;
 (4)by amending paragraph (9), as redesignated by such paragraph (2), to read as follows:  (9)Details of all commercial utility outages caused by threats and those caused by hazards at military installations that last eight hours or longer, whether or not the outage was mitigated by backup power, including non-commercial utility outages and Department of Defense-owned infrastructure, including the total number and location of outages, the financial impact of the outages, and measure taken to mitigate outages in the future at the affected locations and across the Department of Defense.; and
 (5)by adding at the end the following new paragraph:  (11)At the discretion of the Secretary of Defense, a classified annex, as appropriate..
						314.Revision to scope of statutorily required review of projects relating to potential obstructions to
			 aviation so as to apply only to energy projects
 (a)Scope of sectionSection 358 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4198; 49 U.S.C. 44718 note) is amended—
 (1)in subsection (c)(3), by striking from State and local officials or the developer of a renewable energy development or other energy project and inserting from a State government, an Indian tribal government, a local government, a landowner, or the developer of an energy project;
 (2)in subsection (c)(4), by striking readiness, and and all that follows and inserting readiness and to clearly communicate to such parties actions being taken by the Department of Defense under this section.;
 (3)in subsection (d)(2)(B), by striking as high, medium, or low; (4)by redesignating subsection (j) as subsection (k); and
 (5)by inserting after subsection (i) the following new subsection (j):  (j)Applicability of sectionThis section does not apply to a non-energy project..
 (b)DefinitionsSubsection (k) of such section, as redesignated by paragraph (4) of subsection (a), is amended by adding at the end the following new paragraphs:
							
 (4)The term energy project means a project that provides for the generation or transmission of electrical energy. (5)The term non-energy project means a project that is not an energy project.
 (6)The term landowner means a person or other legal entity that owns a fee interest in real property on which a proposed energy project is planned to be located..
 315.Exclusions from definition of chemical substance under Toxic Substances Control ActSection 3(2)(B)(v) of the Toxic Substances Control Act (15 U.S.C. 2602(2)(B)(v)) is amended by striking , and and inserting and any component of such an article (limited to shot shells, cartridges, and components of shot shells and cartridges), and.
					CLogistics and Sustainment
					322.Repeal of limitation on authority to enter into a contract for the sustainment, maintenance,
 repair, or overhaul of the F117 engineSection 341 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3345) is repealed.
					323.Pilot programs for availability of working-capital funds for product improvements
 (a)Pilot programs requiredDuring fiscal year 2016, each of the Assistant Secretary of the Army for Acquisition, Logistics, and Technology, the Assistant Secretary of the Navy for Research, Development, and Acquisition, and the Assistant Secretary of the Air Force for Acquisition shall initiate a pilot program pursuant to section 330 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 68), as amended by section 332 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1697).
 (b)Limitation on availability of fundsA minimum of $5,000,000 of working-capital funds shall be used for each of the pilot programs initiated under subsection (a) for fiscal year 2016.
						DReports
 331.Modification of annual report on prepositioned materiel and equipmentSection 2229a(a)(8) of title 10, United States Code, is amended to read as follows:  (8)A list of any equipment used in support of contingency operations slated for retrograde and subsequent inclusion in the prepositioned stocks..
					332.Report on merger of Office of Assistant Secretary for Operational Energy Plans and Deputy Under
 Secretary for Installations and EnvironmentThe Secretary of Defense shall submit to Congress a report on the merger of the Office of the Assistant Secretary of Defense for Operational Energy Plans and the Office of the Deputy Under Secretary of Defense for Installations and Environment under section 901 of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3462). Such report shall include—
 (1)a description of how the office is implementing its responsibilities under sections 138(b)(9), 138(c), and 2925(b) of title 10, United States Code, and Department of Defense Directives 5134.15 (Assistant Secretary of Defense for Operational Energy Plans and Programs) and 4280.01 (Department of Defense Energy Policy);
 (2)a description of any efficiencies achieved as a result of the merger; and (3)the number of Department of Defense personnel whose responsibilities are focused on energy matters specifically.
						333.Report on equipment purchased noncompetitively from foreign entities
 (a)Report requiredNot later than March 30, 2016, the Secretary of Defense shall submit to the congressional defense committees a report containing a list of each contract awarded to a foreign entity outside of the national technology and industrial base, as described in section 2505(c) of title 10, United States Code, by the Department of Defense during fiscal years 2011 through 2015—
 (1)using procedures other than competitive procedures; and (2)for the procurement of equipment, weapons, weapons systems, components, subcomponents, or end-items with a value of $10,000,000 or more.
 (b)Elements of reportThe report required by subsection (a) shall include, for each contract listed, each of the following:
 (1)An identification of the items purchased under the contract— (A)described in section 8302(a)(1) of title 41, United States Code, and purchased from a foreign manufacturer by reason of an exception under section 8302(a)(2)(A) or section 8302(a)(2)(B) of such title;
 (B)described in section 2533b(a)(1) of title 10, United States Code, and purchased from a foreign manufacturer by reason of an exception under section 2533b(b); and
 (C)described in section 2534(a) of such title and purchased from a foreign manufacturer by reason of a waiver exercised under paragraph (1), (2), (4), or (5) of section 2534(d) of such title.
 (2)The rationale for using the exception or waiver. (3)A list of potential alternative manufacturing sources from the public and private sector that could be developed to establish competition for those items.
							EOther Matters
					341.Prohibition on contracts making payments for honoring members of the Armed Forces at sporting
			 events
 (a)ProhibitionSubchapter I of chapter 134 of title 10, United States Code, is amended by inserting after section 2241a the following new section:
							
								2241b.Prohibition on contracts providing payments for activities at sporting events to honor members of
			 the armed forces
 (a)ProhibitionThe Department of Defense may not enter into any contract or other agreement under which payments are to be made in exchange for activities by the contractor intended to honor, or giving the appearance of honoring, members of the armed forces (whether members of the regular components or the reserve components) at any form of sporting event.
 (b)ConstructionNothing in subsection (a) shall be construed as prohibiting the Department of Defense from taking actions to facilitate activities intended to honor members of the armed forces at sporting events that are provided on a pro bono basis or otherwise funded with non-Federal funds if such activities are provided and received in accordance with applicable rules and regulations regarding the acceptance of gifts by the military departments, the armed forces, and members of the armed forces..
 (b)Clerical amendmentThe table of sections at the beginning of subchapter I of chapter 134 of title 10, United States Code, is amended by inserting after the item relating to section 2241a the following new item:
							2241b. Prohibition on contracts providing payments for activities at sporting events to honor
			 members of the armed forces..
						342.Military animals: transfer and adoption
 (a)Availability for adoptionSection 2583(a) of title 10, United States Code, is amended by striking may in the matter preceding paragraph (1) and inserting shall. (b)Authorized recipientsSubsection (c) of section 2583 of title 10, United States Code, is amended to read as follows:
							
 (c)Authorized recipients(1)A military animal shall be made available for adoption under this section, in order of recommended priority—
 (A)by former handlers of the animal; (B)by other persons capable of humanely caring for the animal; and
 (C)by law enforcement agencies. (2)If the Secretary of the military department concerned determines that an adoption is justified under subsection (a)(2) under circumstances under which the handler of a military working dog is wounded in action, the dog shall be made available for adoption only by the handler. If the Secretary of the military department concerned determines that such an adoption is justified under circumstances under which the handler of a military working dog is killed in action or dies of wounds received in action, the military working dog shall be made available for adoption only by a parent, child, spouse, or sibling of the deceased handler..
 (c)Transfer for adoptionSubsection (f) of section 2583 of title 10, United States Code, is amended in the matter preceding paragraph (1) by striking may transfer and inserting shall transfer.
 (d)Location of retirementSubsection (f) of such section is further amended— (1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
 (2)by inserting (1) before If the Secretary; (3)in paragraph (1), as designated by paragraph (2) of this subsection—
 (A)by striking , and no suitable adoption is available at the military facility where the dog is located,; and (B)in subparagraph (B), as designated by paragraph (1) of this subsection, by inserting within the United States after to another location; and
 (4)by adding at the end the following new paragraph (2):  (2)Paragraph (1) shall not apply if at the time of retirement—
 (A)the dog is located outside the United States and a United States citizen or service member living abroad adopts the dog; or
 (B)the dog is located within the United States and suitable adoption is available where the dog is located..
 (e)Preference in adoption for former handlersSuch section is further amended— (1)by redesignating subsection (g) as subsection (h); and
 (2)by inserting after subsection (f) the following new subsection (g):  (g)Preference in adoption of retired military working dogs for former handlers(1)In providing for the adoption under this section of a retired military working dog described in paragraph (1) or (3) of subsection (a), the Secretary of the military department concerned shall accord a preference to the former handler of the dog unless the Secretary determines that adoption of the dog by the former handler would not be in the best interests of the dog.
 (2)In the case of a dog covered by paragraph (1) with more than one former handler seeking adoption of the dog at the time of adoption, the Secretary shall provide for the adoption of the dog by such former handler whose adoption of the dog will best serve the interests of the dog and such former handlers. The Secretary shall make any determination required by this paragraph with respect to a dog following consultation with the kennel master of the unit at which the dog was last located before adoption under this section.
 (3)Nothing in this subsection shall be construed as altering, revising, or overriding any policy of a military department for the adoption of military working dogs by law enforcement agencies before the end of the dogs’ useful lives..
 343.Temporary authority to extend contracts and leases under the ARMS InitiativeContracts or subcontracts entered into pursuant to section 4554(a)(3)(A) of title 10, United States Code, on or before the date that is five years after the date of the enactment of this Act may include an option to extend the term of the contract or subcontract for an additional 25 years.
					344.Improvements to Department of Defense excess property disposal
 (a)Plan requiredNot later than March 15, 2016, the Secretary of Defense shall submit to the congressional defense committees a plan for the improved management and oversight of the systems, processes, and controls involved in the disposition of excess non-mission essential equipment and materiel by the Defense Logistics Agency Disposition Services.
 (b)Contents of planAt a minimum, the plan shall address each of the following: (1)Backlogs of unprocessed property at disposition sites that do not meet Defense Logistics Agency Disposition Services goals.
 (2)Customer wait times. (3)Procedures governing the disposal of serviceable items in order to prevent the destruction of excess property eligible for utilization, transfer, or donation before potential recipients are able to view and obtain the property.
 (4)Validation of materiel release orders. (5)Assuring adequate physical security for the storage of equipment.
 (6)The number of personnel required to effectively manage retrograde sort yards. (7)Managing any potential increase in the amount of excess property to be processed.
 (8)Improving the reliability of Defense Logistics Agency Disposition Services data. (9)Procedures for ensuring no property is offered for public sale until all requirements for utilization, transfer, and donation are met.
 (10)Validation of physical inventory against database entries. (c)Congressional briefingBy not later than March 15, 2016, the Secretary shall provide to the congressional defense committees a briefing on the actions taken to implement the plan required under subsection (a).
						345.Limitation on use of funds for Department of Defense sponsorships, advertising, or marketing
 associated with sports-related organizations or sporting eventsOf the amounts authorized to be appropriated for the Department of Defense by this Act or otherwise made available to the Department for sponsorship, advertising, or marketing associated with sports-related organizations or sporting events, not more than 75 percent may be obligated or expended until the date on which the Under Secretary of Defense for Personnel and Readiness, in consultation with the Director of Accessions Policy—
 (1)conducts a review of current contracts and task orders for such sponsorships, advertising, and marketing (as awarded by the regular and reserve components of the Armed Forces) in order to assess—
 (A)whether such sponsorships, advertising, and marketing are effective in meeting the recruiting objectives of the Department;
 (B)whether consistent metrics are used to evaluate the effectiveness of each such activity in generating leads and recruit accessions; and
 (C)whether the return on investment for such activities is sufficient to warrant the continuing use of Department funds for such activities; and
 (2)submits to the Committees on Armed Services of the Senate and the House of Representatives a report that includes—
 (A)a description of the actions being taken to coordinate efforts of the Department relating to such sponsorships, advertising, and marketing, and to minimize duplicative contracts for such sponsorships, advertising, and marketing, as applicable; and
 (B)the results of the review required by paragraph (1), including an assessment of the extent to which the continuing use of Department funds for such sponsorships, advertising, and marketing is warranted in light of the review and the actions described pursuant to subparagraph (A).
							346.Reduction in amounts available for Department of Defense headquarters, administrative, and support
			 activities
						(a)Plan for achievement of cost savings
 (1)In generalCommencing not later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall implement a plan to ensure that the Department of Defense achieves not less than $10,000,000,000 in cost savings from the headquarters, administrative, and support activities of the Department during the period beginning with fiscal year 2015 and ending with fiscal year 2019. The Secretary shall ensure that at least one half of the required cost savings are programmed for fiscal years before fiscal year 2018.
 (2)Treatment of savings pursuant to headquarters reductionDocumented savings achieved pursuant to the headquarters reduction requirement in subsection (b), other than savings achieved in fiscal year 2020, shall count toward the cost savings required by paragraph (1).
 (3)Treatment of savings pursuant to management activitiesDocumented savings in the human resources management, health care management, financial flow management, information technology infrastructure and management, supply chain and logistics, acquisition and procurement, and real property management activities of the Department during the period referred to in paragraph (1) may be counted toward the cost savings required by paragraph (1).
 (4)Treatment of savings pursuant to force structure revisionsSavings or reductions to military force structure or military operating units of the Armed Forces may not count toward the cost savings required by paragraph (1).
 (5)ReportsThe Secretary shall include with the budget for the Department of Defense for each of fiscal years 2017, 2018, and 2019, as submitted to Congress pursuant to section 1105 of title 31, United States Code, a report describing and assessing the progress of the Department in implementing the plan required by paragraph (1) and in achieving the cost savings required by that paragraph.
 (6)Comptroller General assessmentsNot later than 90 days after the submittal of each report required by paragraph (5), the Comptroller General of the United States shall submit to the congressional defense committees a report setting forth the assessment of the Comptroller General of the report and of the extent to which the Department of Defense is in compliance with the requirements of this section.
							(b)Headquarters reductions
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall modify the headquarters reduction plan required by section 904 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 816; 10 U.S.C. 111 note) to ensure that it achieves savings in the total funding available for major Department of Defense headquarters activities by fiscal year 2020 that are not less than 25 percent of the baseline amount. The modified plan shall establish a specific savings objective for each major headquarters activity in each fiscal year through fiscal year 2020. The budget for the Department of Defense for each fiscal year after fiscal year 2016 shall reflect the savings required by the modified plan.
 (2)Baseline amountFor the purposes of this subsection, the baseline amount is the amount authorized to be appropriated by this Act for fiscal year 2016 for major Department of Defense headquarters activities, adjusted by a credit for reductions in such headquarters activities that are documented, as of the date that is 90 days after the date of the enactment of this Act, as having been accomplished in earlier fiscal years in accordance with the December 2013 directive of the Secretary of Defense on headquarters reductions. The modified plan issued pursuant to paragraph (1) shall include an overall baseline amount for all of the major Department of Defense headquarters activities that credits reductions accomplished in earlier fiscal years in accordance with the December 2013 directive, and a specific baseline amount for each such headquarters activity that credits such reductions.
 (3)Major Department of Defense headquarters activities definedIn this subsection, the term major Department of Defense headquarters activities means the following: (A)Each of the following organizations:
 (i)The Office of the Secretary of Defense and the Joint Staff. (ii)The Office of the Secretary of the Army and the Army Staff.
 (iii)The Office of the Secretary of the Navy, the Office of the Chief of Naval Operations, and Headquarters, Marine Corps.
 (iv)The Office of the Secretary of the Air Force and the Air Staff. (v)The Office of the Chief, National Guard Bureau, and the National Guard Joint Staff.
 (B)(i)Except as provided in clause (ii), headquarters elements of each of the following: (I)The combatant commands, the sub-unified commands, and subordinate commands that directly report to such commands.
 (II)The major commands of the military departments and the subordinate commands that directly report to such commands.
 (III)The component commands of the military departments. (IV)The Defense Agencies, the Department of Defense field activities, and the Office of the Inspector General of the Department of Defense.
 (V)Department of Defense components that report directly to the organizations specified in subparagraph (A).
 (ii)Subordinate commands and direct-reporting components otherwise described in clause (i) that do not have significant functions other than operational, operational intelligence, or tactical functions, or training for operational, operational intelligence, or tactical functions, are not headquarters elements for purposes of this subsection.
 (4)ImplementationNot later than 120 days after the date of the enactment of this Act, the Secretary shall revise applicable guidance on the Department of Defense major headquarters activities as needed to—
 (A)incorporate into such guidance the definition of the term major Department of Defense headquarters activities as provided in paragraph (3); (B)ensure that the term headquarters element, as used in paragraph (3)(B), is consistently applied within such guidance to include—
 (i)senior leadership and staff functions of applicable commands and components; and (ii)direct support to senior leadership and staff functions of applicable commands and components and to higher headquarters;
 (C)ensure that the budget and accounting systems of the Department of Defense are modified to track funding for the major Department of Defense headquarters activities as separate funding lines; and
 (D)identify and address any deviation from the specific savings objective established for a headquarters activity in the modified plan issued by the Secretary pursuant to the requirement in paragraph (1).
								(c)Comprehensive review of headquarters and administrative and support activities
 (1)In generalThe Secretary of Defense shall conduct a comprehensive review of the management and operational headquarters of the Department of Defense for purposes of consolidating and streamlining headquarters functions and administrative and support activities.
 (2)ElementsThe review required by paragraph (1) shall address the following: (A)The extent, if any, to which the staff of the Secretaries of the military departments and the Chiefs of Staff of the Armed Forces have duplicative staff functions and services and could be consolidated into a single service staff.
 (B)The extent, if any, to which the staff of the Office of the Secretary of Defense, the military departments, the Defense Agencies, and temporary organizations have duplicative staff functions and services and could be streamlined with respect to—
 (i)performing oversight and making policy; (ii)performing staff functions and services specific to the military department concerned;
 (iii)performing multi-department staff functions and services; and (iv)performing functions and services across the Department of Defense with respect to intelligence collection and analysis.
 (C)The extent, if any, to which the Joint Staff, the combatant commands, and their subordinate service component commands have duplicative staff functions and services that could be shared, consolidated, eliminated, or otherwise streamlined with—
 (i)the Joint Staff performing oversight and execution; (ii)the staff of the combatant commands performing only staff functions and services specific to the combatant command concerned; and
 (iii)the staff of the service component commands of the combatant commands performing only staff functions and services specific to the service component command concerned.
 (D)The extent, if any, to which reductions in military and civilian end-strength in management or operational headquarters could be used to create, build, or fill shortages in force structure for operational units.
 (E)The extent, if any, to which revisions are required to the Defense Officers Personnel Management Act, including requirements for officers to serve in joint billets, the number of qualifying billets, the rank structure in the joint billets, and the joint qualification requirement for officers to be promoted while serving for extensive periods in critical positions such as program managers of major defense acquisition programs, and officers in units of component forces supporting joint commands, in order to achieve efficiencies, provide promotion fairness and equity, and obtain effective governance in the management of the Department of Defense.
 (F)The structure and staffing of the Joint Staff, and the number, structure, and staffing of the combatant commands and their subordinate service component commands, including, in particular—
 (i)whether or not the staff organization of each such entity has documented and periodically validated requirements for such entity;
 (ii)whether or not there are an appropriate number of combatant commands relative to the requirements of the National Security Strategy, the Quadrennial Defense Review, and the National Military Strategy; and
 (iii)whether or not opportunities exist to consolidate staff functions and services common to the Joint Staff and the service component commands into a single staff organization that provides the required functions, services, capabilities, and capacities to the Chairman of the Joint Chiefs of Staff and supported combatant commanders, and if so—
 (I)where in the organizational structure such staff functions, services, capabilities, and capacities would be established; and
 (II)whether or not the military departments could execute such staff functions, services, capabilities, and capacities while executing their requirements to organize, train, and equip the Armed Forces.
 (G)The statutory and regulatory authority of the combatant commands to establish subordinate joint commands or headquarters, including joint task forces, led by a general or flag officer, and the extent, if any, to which the combatant commands have used such authority—
 (i)to establish temporary or permanent subordinate joint commands or headquarters, including joint task forces, led by general or flag officers;
 (ii)to disestablish temporary or permanent subordinate joint commands or headquarters, including joint task forces, led by general or flag officers;
 (iii)to increase requirements for general and flag officers in the joint pool which are exempt from the end strength limitations otherwise applicable to general and flag officers in the Armed Forces;
 (iv)to participate in the management of joint officer qualification in order to ensure the efficient and effective quality and quantity of officers needed to staff headquarters functions and services and return to the services officers with required professional experience and skills necessary to remain competitive for increased responsibility and authority through subsequent assignment or promotion, including by identifying—
 (I)circumstances, if any, in which officers spend a disproportionate amount of time in their careers to attain joint officer qualifications with corresponding loss of opportunities to develop in the service-specific assignments needed to gain the increased proficiency and experience to qualify for service and command assignments; and
 (II)circumstances, if any, in which the military departments detail officers to joint headquarters staffs in order to maximize the number of officers receiving joint duty credit with a focus on the quantity, instead of the quality, of officers achieving joint duty credit;
 (v)to establish commanders' strategic planning groups, advisory groups, or similar parallel personal staff entities that could risk isolating function and staff processes, including an assessment of the justification used to establish such personal staff organizations and their impact on the effectiveness and efficiency of organizational staff functions, services, capabilities, and capacities; and
 (vi)to ensure the identification and management of officers serving or having served in units in subordinate service component or joint commands during combat operations and did not receive joint credit for such service.
 (3)ConsultationThe Secretary shall, to the extent practicable and as the Secretary considers appropriate, conduct the review required by paragraph (1) in consultation with such experts on matters covered by the review who are independent of the Department of Defense.
 (4)ReportNot later than March 1, 2016, the Secretary shall submit to the congressional defense committees a report setting forth the results of the review required by paragraph (1).
							IVMilitary Personnel AuthorizationsSubtitle A—Active ForcesSec. 401. End strengths for active forces.Sec. 402. Revisions in permanent active duty end strength minimum levels.Subtitle B—Reserve ForcesSec. 411. End strengths for Selected Reserve.Sec. 412. End strengths for reserves on active duty in support of the reserves.Sec. 413. End strengths for military technicians (dual status).Sec. 414. Fiscal year 2016 limitation on number of non-dual status technicians.Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational
			 support.Subtitle C—Authorization of AppropriationsSec. 421. Military personnel.Sec. 422. Report on force structure of the Army.
				AActive Forces
 401.End strengths for active forcesThe Armed Forces are authorized strengths for active duty personnel as of September 30, 2016, as follows:
 (1)The Army, 475,000. (2)The Navy, 329,200.
 (3)The Marine Corps, 184,000. (4)The Air Force, 320,715.
 402.Revisions in permanent active duty end strength minimum levelsSection 691 of title 10, United States Code, is amended— (1)in subsection (b), by striking paragraphs (1) through (4) and inserting the following new paragraphs:
							
 (1)For the Army, 475,000. (2)For the Navy, 329,200.
 (3)For the Marine Corps, 184,000. (4)For the Air Force, 317,000.; and
 (2)in subsection (e), by striking 0.5 percent and inserting 2 percent. BReserve Forces 411.End strengths for Selected Reserve (a)In generalThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2016, as follows:
 (1)The Army National Guard of the United States, 342,000. (2)The Army Reserve, 198,000.
 (3)The Navy Reserve, 57,400. (4)The Marine Corps Reserve, 38,900.
 (5)The Air National Guard of the United States, 105,500. (6)The Air Force Reserve, 69,200.
 (7)The Coast Guard Reserve, 7,000. (b)End strength reductionsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by—
 (1)the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and
 (2)the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year.
 (c)End strength increasesWhenever units or individual members of the Selected Reserve of any reserve component are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members.
 412.End strengths for reserves on active duty in support of the reservesWithin the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2016, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components:
 (1)The Army National Guard of the United States, 30,770. (2)The Army Reserve, 16,261.
 (3)The Navy Reserve, 9,934. (4)The Marine Corps Reserve, 2,260.
 (5)The Air National Guard of the United States, 14,748. (6)The Air Force Reserve, 3,032.
 413.End strengths for military technicians (dual status)The minimum number of military technicians (dual status) as of the last day of fiscal year 2016 for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following:
 (1)For the Army National Guard of the United States, 26,099. (2)For the Army Reserve, 7,395.
 (3)For the Air National Guard of the United States, 22,104. (4)For the Air Force Reserve, 9,814.
						414.Fiscal year 2016 limitation on number of non-dual status technicians
						(a)Limitations
 (1)National GuardWithin the limitation provided in section 10217(c)(2) of title 10, United States Code, the number of non-dual status technicians employed by the National Guard as of September 30, 2016, may not exceed the following:
 (A)For the Army National Guard of the United States, 1,600. (B)For the Air National Guard of the United States, 350.
 (2)Army ReserveThe number of non-dual status technicians employed by the Army Reserve as of September 30, 2016, may not exceed 595.
 (3)Air Force ReserveThe number of non-dual status technicians employed by the Air Force Reserve as of September 30, 2016, may not exceed 90.
 (b)Non-dual status technicians definedIn this section, the term non-dual status technician has the meaning given that term in section 10217(a) of title 10, United States Code. 415.Maximum number of reserve personnel authorized to be on active duty for operational supportDuring fiscal year 2016, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following:
 (1)The Army National Guard of the United States, 17,000. (2)The Army Reserve, 13,000.
 (3)The Navy Reserve, 6,200. (4)The Marine Corps Reserve, 3,000.
 (5)The Air National Guard of the United States, 16,000. (6)The Air Force Reserve, 14,000.
						CAuthorization of Appropriations
					421.Military personnel
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2016 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4401.
 (b)Construction of authorizationThe authorization of appropriations in subsection (a) supersedes any other authorization of appropriations (definite or indefinite) for such purpose for fiscal year 2016.
						422.Report on force structure of the Army
 (a)Report RequiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report containing the following:
 (1)An assessment by the Secretary of Defense of reports by the Secretary of the Army on the force structure of the Army submitted to Congress under section 1066 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1943) and section 1062 of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3503).
 (2)An evaluation of the adequacy of the Army force structure proposed for the future-years defense program for fiscal years 2017 through 2021 to meet the goals of the national military strategy of the United States.
 (3)An independent risk assessment by the Chairman of the Joint Chiefs of Staff of the proposed Army force structure and the ability of such force structure to meet the operational requirements of combatant commanders.
 (4)A description of the planning assumptions and scenarios used by the Department of Defense to validate the size and force structure of the Army, including the Army Reserve and the Army National Guard.
 (5)A certification by the Secretary of Defense that the Secretary has reviewed the reports by the Secretary of the Army and the assessments of the Chairman of the Joint Chiefs of Staff and determined that an end strength for active duty personnel of the Army below the end strength level authorized in section 401(1) of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3348) will be adequate to meet the national military strategy of the United States.
 (6)A description of various alternative options for allocating funds to ensure that the end strengths of the Army do not fall below levels of significant risk, as determined pursuant to the risk assessment conducted by the Chairman of the Joint Chiefs of Staff under paragraph (3).
 (7)Such other information or updates as the Secretary of Defense considers appropriate. (b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
						VMilitary Personnel PolicySubtitle A—Officer Personnel PolicySec. 501. Reinstatement of enhanced authority for selective early discharge of warrant officers.Sec. 502. Equitable treatment of junior officers excluded from an all-fully-qualified-officers list
			 because of administrative error.Sec. 503. Enhanced flexibility for determination of officers to continue on active duty and for
			 selective early retirement and early discharge.Sec. 504. Authority to defer until age 68 mandatory retirement for age of a general or flag officer
			 serving as Chief or Deputy Chief of Chaplains of the Army, Navy, or Air
			 Force.Sec. 505. General rule for warrant officer retirement in highest grade held satisfactorily.Sec. 506. Implementation of Comptroller General recommendation on the definition and availability
			 of costs associated with general and flag officers and their aides.Subtitle B—Reserve Component ManagementSec. 511. Continued service in the Ready Reserve by Members of Congress who are also members of the
			 Ready Reserve.Sec. 512. Clarification of purpose of reserve component special selection boards as limited to
			 correction of error at a mandatory promotion board.Sec. 513. Increase in number of days of active duty required to be performed by reserve component
			 members for duty to be considered Federal service for purposes of
			 unemployment compensation for ex-servicemembers.Sec. 514. Temporary authority to use Air Force reserve component personnel to provide training and
			 instruction regarding pilot training.Sec. 515. Assessment of Military Compensation and Retirement Modernization Commission
			 recommendation regarding consolidation of authorities to order members of
			 reserve components to perform duty.Subtitle C—General Service AuthoritiesSec. 521. Limited authority for Secretary concerned to initiate applications for correction of
			 military records.Sec. 522. Temporary authority to develop and provide additional recruitment incentives.Sec. 523. Expansion of authority to conduct pilot programs on career flexibility to enhance
			 retention of members of the Armed Forces.Sec. 524. Modification of notice and wait requirements for change in ground combat exclusion policy
			 for female members of the Armed Forces.Sec. 525. Role of Secretary of Defense in development of gender-neutral occupational standards.Sec. 526. Establishment of process by which members of the Armed Forces may carry an appropriate
			 firearm on a military installation.Sec. 527. Establishment of breastfeeding policy for the Department of the Army.Sec. 528. Sense of Congress recognizing the diversity of the members of the Armed Forces.Subtitle D—Military Justice, Including Sexual Assault and Domestic Violence Prevention and ResponseSec. 531. Enforcement of certain crime victim rights by the Court of Criminal Appeals.Sec. 532. Department of Defense civilian employee access to Special Victims’ Counsel.Sec. 533. Authority of Special Victims' Counsel to provide legal consultation and assistance in
			 connection with various Government proceedings.Sec. 534. Timely notification to victims of sex-related offenses of the availability of assistance
			 from Special Victims’ Counsel.Sec. 535. Additional improvements to Special Victims’ Counsel program.Sec. 536. Enhancement of confidentiality of restricted reporting of sexual assault in the military.Sec. 537. Modification of deadline for establishment of Defense Advisory Committee on
			 Investigation, Prosecution, and Defense of Sexual Assault in the Armed
			 Forces.Sec. 538. Improved Department of Defense prevention and response to sexual assaults in which the
			 victim is a male member of the Armed Forces.Sec. 539. Preventing retaliation against members of the Armed Forces who report or intervene on
			 behalf of the victim of an alleged sex-related offence.Sec. 540. Sexual assault prevention and response training for administrators and instructors of
			 Senior Reserve Officers’ Training Corps.Sec. 541. Retention of case notes in investigations of sex-related offenses involving members of
			 the Army, Navy, Air Force, or Marine Corps.Sec. 542. Comptroller General of the United States reports on prevention and response to sexual
			 assault by the Army National Guard and the Army Reserve.Sec. 543. Improved implementation of changes to Uniform Code of Military Justice.Sec. 544. Modification of Rule 104 of the Rules for Courts-Martial to establish certain
			 prohibitions concerning evaluations of Special Victims’ Counsel.Sec. 545. Modification of Rule 304 of the Military Rules of Evidence relating to the corroboration
			 of a confession or admission.Subtitle E—Member Education, Training, and TransitionSec. 551. Enhancements to Yellow Ribbon Reintegration Program.Sec. 552. Availability of preseparation counseling for members of the Armed Forces discharged or
			 released after limited active duty.Sec. 553. Availability of additional training opportunities under Transition Assistance Program.Sec. 554. Modification of requirement for in-resident instruction for courses of instruction
			 offered as part of Phase II joint professional military education.Sec. 555. Termination of program of educational assistance for reserve component members supporting
			 contingency operations and other operations.Sec. 556. Appointments to military service academies from nominations made by Delegates in Congress
			 from the Virgin Islands, Guam, American Samoa, and the Commonwealth of the
			 Northern Mariana Islands.Sec. 557. Support for athletic programs of the United States Military Academy.Sec. 558. Condition on admission of defense industry civilians to attend the United States Air
			 Force Institute of Technology.Sec. 559. Quality assurance of certification programs and standards for professional credentials
			 obtained by members of the Armed Forces.Sec. 560. Prohibition on receipt of unemployment insurance while receiving post-9/11 education
			 assistance.Sec. 561. Job Training and Post-Service Placement Executive Committee.Sec. 562. Recognition of additional involuntary mobilization duty authorities exempt from five-year
			 limit on reemployment rights of persons who serve in the uniformed
			 services.Sec. 563. Expansion of outreach for veterans transitioning from serving on active duty.Subtitle F—Defense Dependents' Education and Military Family Readiness MattersSec. 571. Continuation of authority to assist local educational agencies that benefit dependents of
			 members of the Armed Forces and Department of Defense civilian employees.Sec. 572. Impact aid for children with severe disabilities.Sec. 573. Authority to use appropriated funds to support Department of Defense student meal
			 programs in domestic dependent elementary and secondary schools located
			 outside the United States.Sec. 574. Family support programs for immediate family members of members of the Armed Forces
			 assigned to special operations forces.Subtitle G—Decorations and AwardsSec. 581. Authorization for award of the Distinguished-Service Cross for acts of extraordinary
			 heroism during the Korean War.Subtitle H—Miscellaneous Reports and Other MattersSec. 591. Coordination with non-government suicide prevention organizations and agencies to assist
			 in reducing suicides by members of the Armed Forces.Sec. 592. Extension of semiannual reports on the involuntary separation of members of the Armed
			 Forces.Sec. 593. Report on preliminary mental health screenings for individuals becoming members of the
			 Armed Forces.Sec. 594. Report regarding new rulemaking under the Military Lending Act and Defense Manpower Data
			 Center reports and meetings.Sec. 595. Remotely piloted aircraft career field manning shortfalls.
				AOfficer Personnel Policy
 501.Reinstatement of enhanced authority for selective early discharge of warrant officersSection 580a of title 10, United States Code, is amended— (1)in subsection (a), by striking November 30, 1993, and ending on October 1, 1999 and inserting October 1, 2015, and ending on October 1, 2019; and
 (2)in subsection (c)— (A)by striking paragraph (3); and
 (B)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively. 502.Equitable treatment of junior officers excluded from an all-fully-qualified-officers list because of administrative error (a)Officers on active-duty listSection 624(a)(3) of title 10, United States Code, is amended by adding at the end the following new subparagraph:
							
 (E)If the Secretary of the military department concerned determines that one or more officers or former officers were not placed on an all-fully-qualified-list under this paragraph because of administrative error, the Secretary may prepare a supplemental all-fully-qualified-officers list containing the names of any such officers for approval in accordance with this paragraph..
 (b)Officers on reserve active-Status listSection 14308(b)(4) of title 10, United States Code, is amended by adding at the end the following new subparagraph:
							
 (E)If the Secretary of the military department concerned determines that one or more officers or former officers were not placed on an all-fully-qualified-list under this paragraph because of administrative error, the Secretary may prepare a supplemental all-fully-qualified-officers list containing the names of any such officers for approval in accordance with this paragraph..
						(c)Conforming amendments to special selection board authority
 (1)Regular componentsSection 628(a)(1) of title 10, United States Code, is amended by striking or the name of a person that should have been placed on an all-fully-qualified-officers list under section 624(a)(3) of this title was not so placed,.
 (2)Reserve componentsSection 14502(a)(1) of title 10, United States Code, is amended by striking or whose name was not placed on an all-fully-qualified-officers list under section 14308(b)(4) of this title because of administrative error,.
							503.Enhanced flexibility for determination of officers to continue on active duty and for selective
 early retirement and early dischargeSection 638a(d)(2) of title 10, United States Code, is amended by striking officers considered— and all that follows and inserting officers considered.. 504.Authority to defer until age 68 mandatory retirement for age of a general or flag officer serving as Chief or Deputy Chief of Chaplains of the Army, Navy, or Air Force (a)Deferral authoritySection 1253 of title 10, United States Code, is amended by adding at the end the following new subsection:
							
 (c)Deferred retirement of chaplains(1)The Secretary of the military department concerned may defer the retirement under subsection (a) of an officer serving in a general or flag officer grade who is the Chief of Chaplains or Deputy Chief of Chaplains of that officer’s armed force.
 (2)A deferment of the retirement of an officer referred to in paragraph (1) may not extend beyond the first day of the month following the month in which the officer becomes 68 years of age.
 (3)The authority to defer the retirement of an officer referred to in paragraph (1) expires December 31, 2020. Subject to paragraph (2), a deferment granted before that date may continue on and after that date..
						(b)Clerical amendments
 (1)Section headingThe heading of section 1253 of title 10, United States Code, is amended to read as follows:  1253.Age 64: regular commissioned officers in general and flag officer grades; exceptions. (2)Table of sectionsThe table of sections at the beginning of chapter 63 of title 10, United States Code, is amended by striking the item relating to section 1253 and inserting the following new item:
								1253. Age 64: regular commissioned officers in general and flag officer grades; exceptions..
 505.General rule for warrant officer retirement in highest grade held satisfactorilySection 1371 of title 10, United States Code, is amended to read as follows:  1371.Warrant officers: general ruleUnless entitled to a higher retired grade under some other provision of law, a warrant officer shall be retired in the highest regular or reserve warrant officer grade in which the warrant officer served satisfactorily, as determined by the Secretary concerned..
					506.Implementation of Comptroller General recommendation on the definition and availability of costs
			 associated with general and flag officers and their aides
						(a)Definition of costs
 (1)In generalFor the purpose of providing a consistent approach to estimating and managing the full costs associated with general and flag officers and their aides, the Secretary of Defense shall direct the Director, Cost Assessment and Program Evaluation, to define the costs that could be associated with general and flag officers since 2001, including—
 (A)security details; (B)Government and commercial air travel;
 (C)general and flag officer per diem; (D)enlisted and officer aide housing and travel costs;
 (E)general and flag officer additional support staff and their travel, equipment, and per diem costs; (F)general and flag officer official residences; and
 (G)any other associated costs incurred due to the nature of their position. (2)CoordinationThe Director, Cost Assessment and Program Evaluation, shall prepare the definition of costs under paragraph (1) in coordination with the Under Secretary of Defense for Personnel and Readiness and the Secretaries of the military departments.
 (b)Report On Costs Associated With General And Flag Officers and AidesNot later than June 30, 2016, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report describing the costs associated with general and flag officers and their enlisted and officer aides.
						BReserve Component Management
					511.Continued service in the Ready Reserve by Members of Congress who are also members of the Ready
 ReserveSection 10149 of title 10, United States Code, is amended— (1)by redesignating subsection (b) as subsection (c); and
 (2)by inserting after subsection (a) the following new subsection:  (b)(1)In applying Ready Reserve continuous screening under this section, an individual who is both a member of the Ready Reserve and a Member of Congress may not be transferred to the Standby Reserve or discharged on account of the individual’s position as a Member of Congress.
 (2)The transfer or discharge of an individual who is both a member of the Ready Reserve and a Member of Congress may be ordered—
 (A)only by the Secretary of Defense or, in the case of a Member of Congress who also is a member of the Coast Guard Reserve, the Secretary of the Department in which the Coast Guard is operating when it is not operating as a service in the Navy; and
 (B)only on the basis of the needs of the service, taking into consideration the position and duties of the individual in the Ready Reserve.
 (3)In this subsection, the term Member of Congress includes a Delegate or Resident Commissioner to Congress and a Member-elect.. 512.Clarification of purpose of reserve component special selection boards as limited to correction of error at a mandatory promotion boardSection 14502(b) of title 10, United States Code, is amended—
 (1)in paragraph (1)— (A)in the matter preceding subparagraph (A), by striking a selection board and inserting a mandatory promotion board convened under section 14101(a) of this title; and
 (B)in subparagraphs (A) and (B), by striking selection board and inserting mandatory promotion board; and (2)in the first sentence of paragraph (3)—
 (A)by striking Such board and inserting The special selection board; and (B)by striking selection board and inserting mandatory promotion board.
							513.Increase in number of days of active duty required to be performed by reserve component members for
			 duty to be considered Federal service for purposes of unemployment
			 compensation for ex-servicemembers
 (a)Increase of number of daysSection 8521(a)(1) of title 5, United States Code, is amended by striking 90 days in the matter preceding subparagraph (A) and inserting 180 days. (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to periods of Federal service commencing on or after that date.
						514.Temporary authority to use Air Force reserve component personnel to provide training and
			 instruction regarding pilot training
						(a)Authority
 (1)In generalDuring fiscal year 2016, the Secretary of the Air Force may authorize personnel described in paragraph (2) to provide training and instruction regarding pilot training to the following:
 (A)Members of the Armed Forces on active duty. (B)Members of foreign military forces who are in the United States.
 (2)PersonnelThe personnel described in this paragraph are the following: (A)Members of the reserve components of the Air Force on active Guard and Reserve duty (as that term is defined in section 101(d) of title 10, United States Code) who are not otherwise authorized to conduct the training described in paragraph (1) due to the limitations in section 12310 of title 10, United States Code.
 (B)Members of the Air Force who are military technicians (dual status) who are not otherwise authorized to conduct the training described in paragraph (1) due to the limitations in section 10216 of title 10, United States Code, and section 709(a) of title 32, United States Code.
 (3)LimitationNot more than 50 members described in paragraph (2) may provide training and instruction under the authority in paragraph (1) at any one time.
 (4)Federal Tort Claims ActMembers of the uniformed services described in paragraph (2) who provide training and instruction pursuant to the authority in paragraph (1) shall be covered by the Federal Tort Claims Act for purposes of any claim arising from the employment of such individuals under that authority.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth a plan to eliminate shortages in the number of pilot instructors within the Air Force using authorities available to the Secretary under current law.
						515.Assessment of Military Compensation and Retirement Modernization Commission recommendation
			 regarding consolidation of authorities to order members of reserve
			 components to perform duty
 (a)Assessment requiredThe Secretary of Defense shall conduct an assessment of the recommendation of the Military Compensation and Retirement Modernization Commission regarding consolidation of statutory authorities by which members of the reserve components of the Armed Forces may be ordered to perform duty. The Secretary shall specifically assess each of the six broader duty statuses recommended by the Commission as replacements for the 30 reserve component duty statuses currently authorized to determine whether consolidation will increase efficiency in the reserve components.
 (b)Submission of reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the results of the Secretary’s assessment. If, as a result of the assessment, the Secretary determines that an alternate approach to consolidation of the statutory authorities described in subsection (a) is preferable, the Secretary shall submit the alternate approach, including a draft of such legislation as would be necessary to amend titles 10, 14, 32, and 37 of the United States Code and other provisions of law in order to implement the Secretary’s approach by October 1, 2018.
						CGeneral Service Authorities
					521.Limited authority for Secretary concerned to initiate applications for correction of military
 recordsSection 1552(b) of title 10, United States Code, is amended— (1)in the first sentence—
 (A)by striking or his heir or legal representative and inserting (or the claimant’s heir or legal representative) or the Secretary concerned; and (B)by striking he discovers and inserting discovering; and
 (2)in the second sentence, by striking However, a board and inserting the following: The Secretary concerned may file a request for correction of a military record only if the request is made on behalf of a group of members or former members of the armed forces who were similarly harmed by the same error or injustice. A board.
						522.Temporary authority to develop and provide additional recruitment incentives
 (a)Additional recruitment incentives authorizedThe Secretary of a military department may develop and provide incentives, not otherwise authorized by law, to encourage individuals to accept an appointment as a commissioned officer, to accept an appointment as a warrant officer, or to enlist in an Armed Force under the jurisdiction of the Secretary.
 (b)Relation to other personnel authoritiesA recruitment incentive developed under subsection (a) may be provided— (1)without regard to the lack of specific authority for the recruitment incentive under title 10 or 37, United States Code; and
 (2)notwithstanding any provision of such titles, or any rule or regulation prescribed under such provision, relating to methods of providing incentives to individuals to accept appointments or enlistments in the Armed Forces, including the provision of group or individual bonuses, pay, or other incentives.
 (c)Notice and wait requirementThe Secretary of a military department may not provide a recruitment incentive developed under subsection (a) until—
 (1)the Secretary submits to the congressional defense committees a plan regarding provision of the recruitment incentive, which includes—
 (A)a description of the incentive, including the purpose of the incentive and the potential recruits to be addressed by the incentive;
 (B)a description of the provisions of titles 10 and 37, United States Code, from which the incentive would require a waiver and the rationale to support the waiver;
 (C)a statement of the anticipated outcomes as a result of providing the incentive; and (D)a description of the method to be used to evaluate the effectiveness of the incentive; and
 (2)the expiration of the 30-day period beginning on the date on which the plan was received by Congress.
 (d)Limitation on number of incentivesThe Secretary of a military department may not provide more than three recruitment incentives under the authority of this section.
 (e)Limitation on number of individuals receiving incentivesThe number of individuals who receive one or more of the recruitment incentives provided under subsection (a) by the Secretary of a military department during a fiscal year for an Armed Force under the jurisdiction of the Secretary may not exceed 20 percent of the accession objective of that Armed Force for that fiscal year.
 (f)Duration of developed incentiveA recruitment incentive developed under subsection (a) may be provided for not longer than a three-year period beginning on the date on which the incentive is first provided, except that the Secretary of the military department concerned may extend the period if the Secretary determines that additional time is needed to fully evaluate the effectiveness of the incentive.
 (g)Reporting requirementsIf the Secretary of a military department provides an recruitment incentive under subsection (a) for a fiscal year, the Secretary shall submit to the congressional defense committees a report, not later than 60 days after the end of the fiscal year, containing—
 (1)a description of each incentive provided under subsection (a) during that fiscal year; and (2)an assessment of the impact of the incentives on the recruitment of individuals for an Armed Force under the jurisdiction of the Secretary.
 (h)Termination of authority to provide incentivesNotwithstanding subsection (f); the authority to provide recruitment incentives under this section expires on December 31, 2020.
						523.Expansion of authority to conduct pilot programs on career flexibility to enhance retention of
			 members of the Armed Forces
 (a)Repeal of limitation on eligible participantsSubsection (b) of section 533 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. prec. 701 note) is repealed.
 (b)Repeal of limitation on number of participantsSubsection (c) of section 533 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. prec. 701 note) is repealed.
 (c)Conforming amendmentsSection 533 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. prec. 701 note) is further amended—
 (1)by redesignating subsections (d) through (m) as subsections (b) through (k), respectively; and (2)in subsections (b)(1), (d), and (f)(3)(D) (as so redesignated), by striking subsection (e) each place it appears and inserting subsection (c).
							524.Modification of notice and wait requirements for change in ground combat exclusion policy for
			 female members of the Armed Forces
 (a)Rule for Ground Combat Personnel PolicySection 652(a) of title 10, United States Code, is amended— (1)in paragraph (1)—
 (A)in the first sentence, by striking before any such change is implemented and inserting not less than 30 calendar days before such change is implemented; and (B)by striking the second sentence; and
 (2)by striking paragraph (5). (b)Conforming amendmentSection 652(b)(1) of title 10, United States Code, is amended by inserting calendar before days.
 525.Role of Secretary of Defense in development of gender-neutral occupational standardsSection 524(a) of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3361; 10 U.S.C. 113 note) is amended—
 (1)by striking and at the end of paragraph (1); (2)by striking the period at the end of paragraph (2) and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (3)measure the combat readiness of combat units, including special operations forces..
						526.Establishment of process by which members of the Armed Forces may carry an appropriate firearm on a
 military installationNot later than December 31, 2015, the Secretary of Defense, taking into consideration the views of senior leadership of military installations in the United States, shall establish and implement a process by which the commanders of military installations in the United States, or other military commanders designated by the Secretary of Defense for military reserve centers, Armed Services recruiting centers, and such other defense facilities as the Secretary may prescribe, may authorize a member of the Armed Forces who is assigned to duty at the installation, center or facility to carry an appropriate firearm on the installation, center, or facility if the commander determines that carrying such a firearm is necessary as a personal- or force-protection measure.
 527.Establishment of breastfeeding policy for the Department of the ArmyThe Secretary of the Army shall develop a comprehensive policy regarding breastfeeding by female members of the Army who are breastfeeding. At a minimum, the policy shall address the following:
 (1)The provision of a designated room or area that will provide the member with adequate privacy and cleanliness and that includes an electrical outlet to facilitate the use of a breast pump. Restrooms should not be considered an appropriate location.
 (2)An allowance for appropriate breaks, when practicable, to permit the member to breastfeed or utilize a breast pump.
						528.Sense of Congress recognizing the diversity of the members of the Armed Forces
 (a)FindingsCongress finds the following: (1)The United States military includes individuals with a variety of national, ethnic, and cultural backgrounds that have roots all over the world.
 (2)In addition to diverse backgrounds, members of the Armed Forces come from numerous religious traditions, including Christian, Hindu, Jewish, Muslim, Sikh, non-denominational, non-practicing, and many more.
 (3)Members of the Armed Forces from diverse backgrounds and religious traditions have lost their lives or been injured defending the national security of the United States.
 (4)Diversity contributes to the strength of the Armed Forces, and service members from different backgrounds and religious traditions share the same goal of defending the United States.
 (5)The unity of the Armed Forces reflects the strength in diversity that makes the United States a great nation.
 (b)Sense of congressIt is the sense of Congress that the United States should— (1)continue to recognize and promote diversity in the Armed Forces; and
 (2)honor those from all diverse backgrounds and religious traditions who have made sacrifices in serving the United States through the Armed Forces.
							DMilitary Justice, Including Sexual Assault and Domestic Violence Prevention and Response
 531.Enforcement of certain crime victim rights by the Court of Criminal AppealsSubsection (e) of section 806b of title 10, United States Code (article 6b of the Uniform Code of Military Justice), is amended to read as follows:
						
 (e)Enforcement by Court of Criminal Appeals(1)If the victim of an offense under this chapter believes that a preliminary hearing ruling under section 832 of this title (article 32) or a court-martial ruling violates the rights of the victim afforded by a section (article) or rule specified in paragraph (4), the victim may petition the Court of Criminal Appeals for a writ of mandamus to require the preliminary hearing officer or the court-martial to comply with the section (article) or rule.
 (2)If the victim of an offense under this chapter is subject to an order to submit to a deposition, notwithstanding the availability of the victim to testify at the court-martial trying the accused for the offense, the victim may petition the Court of Criminal Appeals for a writ of mandamus to quash such order.
 (3)A petition for a writ of mandamus described in this subsection shall be forwarded directly to the Court of Criminal Appeals, by such means as may be prescribed by the President, and, to the extent practicable, shall have priority over all other proceedings before the court.
 (4)Paragraph (1) applies with respect to the protections afforded by the following: (A)This section (article).
 (B)Section 832 (article 32) of this title. (C)Military Rule of Evidence 412, relating to the admission of evidence regarding a victim's sexual background.
 (D)Military Rule of Evidence 513, relating to the psychotherapist-patient privilege. (E)Military Rule of Evidence 514, relating to the victim advocate-victim privilege.
 (F)Military Rule of Evidence 615, relating to the exclusion of witnesses.. 532.Department of Defense civilian employee access to Special Victims’ CounselSection 1044e(a)(2) of title 10, United States Code, is amended by adding the following new subparagraph:
						
 (C)A civilian employee of the Department of Defense who is not eligible for military legal assistance under section 1044(a)(7) of this title, but who is the victim of an alleged sex-related offense, and the Secretary of Defense or the Secretary of the military department concerned waives the condition in such section for the purposes of offering Special Victims’ Counsel services to the employee..
					533.Authority of Special Victims' Counsel to provide legal consultation and assistance in connection
 with various Government proceedingsSection 1044e(b) of title 10, United States Code, is amended— (1)by redesignating paragraph (9) as paragraph (10); and
 (2)by inserting after paragraph (8) the following new paragraph (9):  (9)Legal consultation and assistance in connection with—
 (A)any complaint against the Government, including an allegation under review by an inspector general and a complaint regarding equal employment opportunities;
 (B)any request to the Government for information, including a request under section 552a of title 5 (commonly referred to as a Freedom of Information Act request); and
 (C)any correspondence or other communications with Congress.. 534.Timely notification to victims of sex-related offenses of the availability of assistance from Special Victims’ Counsel (a)Timely notice describedSection 1044e(f) of title 10, United States Code, is amended—
 (1)by redesignating paragraph (2) as paragraph (3); and (2)by inserting after paragraph (1) the following new paragraph (2):
								
 (2)Subject to such exceptions for exigent circumstances as the Secretary of Defense and the Secretary of the Department in which the Coast Guard is operating may prescribe, notice of the availability of a Special Victims’ Counsel shall be provided to an individual described in subsection (a)(2) before any military criminal investigator or trial counsel interviews, or requests any statement from, the individual regarding the alleged sex-related offense..
 (b)Conforming amendment to related legal assistance authoritySection 1565b(a) of title 10, United States Code, is amended— (1)by redesignating paragraph (3) as paragraph (4); and
 (2)by inserting after paragraph (2) the following new paragraph (3):  (3)Subject to such exceptions for exigent circumstances as the Secretary of Defense and the Secretary of the Department in which the Coast Guard is operating may prescribe, notice of the availability of a Special Victims’ Counsel under section 1044e of this title shall be provided to a member of the armed forces or dependent who is the victim of sexual assault before any military criminal investigator or trial counsel interviews, or requests any statement from, the member or dependent regarding the alleged sexual assault..
							535.Additional improvements to Special Victims’ Counsel program
 (a)Training time period and requirementsSection 1044e(d) of title 10, United States Code, is amended— (1)by inserting (1) before An individual;
 (2)by designating existing paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; and (3)by adding at the end the following new paragraph:
								
 (2)The Secretary of Defense shall— (A)develop a policy to standardize the time period within which a Special Victims’ Counsel receives training; and
 (B)establish the baseline training requirements for a Special Victims’ Counsel.. (b)Improved administrative responsibilitySection 1044e(e) of title 10, United States Code, is amended by adding at the end the following new paragraph:
							
 (3)The Secretary of Defense, in collaboration with the Secretaries of the military departments and the Secretary of the Department in which the Coast Guard is operating, shall establish—
 (A)guiding principles for the Special Victims’ Counsel program, to include ensuring that— (i)Special Victims’ Counsel are assigned to locations that maximize the opportunity for face-to-face communication between counsel and clients; and
 (ii)effective means of communication are available to permit counsel and client interactions when face-to-face communication is not feasible;
 (B)performance measures and standards to measure the effectiveness of the Special Victims’ Counsel program and client satisfaction with the program; and
 (C)processes by which the Secretaries of the military departments and the Secretary of the Department in which the Coast Guard is operating will evaluate and monitor the Special Victims’ Counsel program using such guiding principles and performance measures and standards..
 (c)Conforming amendment regarding qualificationsSection 1044(d)(2) of chapter 53 of title 10, United States Code is amended by striking meets the additional qualifications specified in subsection (d)(2) and inserting satisfies the additional qualifications and training requirements specified in subsection (d). 536.Enhancement of confidentiality of restricted reporting of sexual assault in the military (a)Preemption of State law To ensure confidentiality of reportingSection 1565b(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:
							
 (3)In the case of information disclosed pursuant to paragraph (1), any State law or regulation that would require an individual specified in paragraph (2) to disclose the personally identifiable information of the adult victim or alleged perpetrator of the sexual assault to a State or local law enforcement agency shall not apply, except when reporting is necessary to prevent or mitigate a serious and imminent threat to the health or safety of an individual..
 (b)Clarification of scopeSection 1565b(b)(1) of title 10, United States Code, is amended by striking a dependent and inserting an adult dependent. (c)DefinitionsSection 1565b of title 10, United States Code, is amended by adding at the end the following new subsection:
							
 (c)DefinitionsIn this section: (1)Sexual assaultThe term sexual assault includes the offenses of rape, sexual assault, forcible sodomy, aggravated sexual contact, abusive sexual contact, and attempts to commit such offenses, as punishable under applicable Federal or State law.
 (2)StateThe term State includes the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, and any territory or possession of the United States..
						537.Modification of deadline for establishment of Defense Advisory Committee on Investigation,
 Prosecution, and Defense of Sexual Assault in the Armed ForcesSection 546(a)(2) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3374; 10 U.S.C. 1561 note) is amended by striking not later than and all that follows and inserting not later than 90 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2016..
					538.Improved Department of Defense prevention and response to sexual assaults in which the victim is a
			 male member of the Armed Forces
 (a)Plan to improve prevention and responseThe Secretary of Defense, in collaboration with the Secretaries of the military departments, shall develop a plan to improve Department of Defense prevention and response to sexual assaults in which the victim is a male member of the Armed Forces.
 (b)ElementsThe plan required by subsection (a) shall include the following: (1)Sexual assault prevention and response training to more comprehensively and directly address the incidence of male members of the Armed Forces who are sexually assaulted and how certain behavior and activities, such as hazing, can constitute a sexual assault.
 (2)Methods to evaluate the extent to which differences exist in the medical and mental health-care needs of male and female sexual assault victims, and the care regimen, if any, that will best meet those needs.
 (3)Data-driven decision making to improve male-victim sexual assault prevention and response program efforts.
 (4)Goals with associated metrics to drive the changes needed to address sexual assaults of male members of the Armed Forces.
 (5)Information about the sexual victimization of males in communications to members that are used to raise awareness of sexual assault and efforts to prevent and respond to it.
 (6)Guidance for the department’s medical and mental health providers, and other personnel as appropriate, based on the results of the evaluation described in paragraph (2), that delineates these gender-specific distinctions and the care regimen that is recommended to most effectively meet those needs.
							539.Preventing retaliation against members of the Armed Forces who report or intervene on behalf of the
			 victim of an alleged sex-related offence
 (a)Strategy requiredThe Secretary of Defense shall develop a comprehensive strategy to prevent retaliation carried out by members of the Armed Forces against other members who report or otherwise intervene on behalf of the victim of an alleged sex-related offence.
 (b)ElementsThe comprehensive strategy required by subsection (a) shall include, at a minimum, the following: (1)Bystander intervention programs emphasizing the importance of guarding against retaliation.
 (2)Department of Defense and military department policies and requirements to ensure protection for victims of alleged sex-related offences and members who intervene on behalf of victims from retaliation.
 (3)Additional training for commanders on methods and procedures to combat attitudes and beliefs that result in retaliation.
 (c)DefinitionsFor purposes of this section: (1)The term alleged sex-related offence has the meaning given that term in section 1044e(g) of title 10, United States Code.
 (2)The term retaliation has such meaning as may be given that term by the Secretary of Defense in the development of the strategy required by subsection (a).
							540.Sexual assault prevention and response training for administrators and instructors of Senior
 Reserve Officers’ Training CorpsThe Secretary of a military department shall ensure that the commander of each unit of the Senior Reserve Officers’ Training Corps and all Professors of Military Science, senior military instructors, and civilian employees detailed, assigned, or employed as administrators and instructors of the Senior Reserve Officers’ Training Corps receive regular sexual assault prevention and response training and education.
					541.Retention of case notes in investigations of sex-related offenses involving members of the Army,
			 Navy, Air Force, or Marine Corps
 (a)Retention of all investigative records requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall update Department of Defense records retention policies to ensure that, for all investigations relating to an alleged sex-related offense (as defined in section 1044e(g) of title 10, United States Code) involving a member of the Army, Navy, Air Force, or Marine Corps, all elements of the case file shall be retained as part of the investigative records retained in accordance with section 586 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 1561 note).
 (b)ElementsIn updating records retention policies as required by subsection (a), the Secretary of Defense shall address, at a minimum, the following matters:
 (1)The elements of the case file to be retained must include, at a minimum, the case activity record, case review record, investigative plans, and all case notes made by an investigating agent or agents.
 (2)All investigative records must be retained for no less than 50 years. (3)No element of the case file may be destroyed until the expiration of the time that investigative records must be kept.
 (4)Records may be stored digitally or in hard copy, in accordance with existing law or regulations or additionally prescribed policy considered necessary by the Secretary of the military department concerned.
 (c)Consistent education and policyThe Secretary of Defense shall ensure that existing policy, education, and training are updated to reflect policy changes in accordance with subsection (a).
 (d)Uniform application to military departmentsThe Secretary of Defense shall ensure that, to the maximum extent practicable, the policy developed under subsections (a) is implemented uniformly by the military departments.
						542.Comptroller General of the United States reports on prevention and response to sexual assault by
			 the Army National Guard and the Army Reserve
 (a)Initial reportNot later than April 1, 2016, the Comptroller General of the United States shall submit to Congress a report on the preliminary assessment of the Comptroller General (made pursuant to a review conducted by the Comptroller General for purposes of this section) of the extent to which the Army National Guard and the Army Reserve—
 (1)have in place policies and programs to prevent and respond to incidents of sexual assault involving members of the Army National Guard or the Army Reserve, as applicable;
 (2)provide medical and mental health care services to members of the Army National Guard or the Army Reserve, as applicable, following a sexual assault; and
 (3)have identified whether the nature of service in the Army National Guard or the Army Reserve, as the case may be, poses challenges to the prevention of or response to sexual assault.
 (b)Additional reportsIf after submitting the report required by subsection (a) the Comptroller General makes additional assessments as a result of the review described in that subsection, the Comptroller General shall submit to Congress such reports on such additional assessments as the Comptroller General considers appropriate.
 543.Improved implementation of changes to Uniform Code of Military JusticeThe Secretary of Defense shall examine the Department of Defense process for implementing statutory changes to the Uniform Code of Military Justice for the purpose of developing options for streamlining such process. The Secretary shall adopt procedures to ensure that legal guidance is published as soon as practicable whenever statutory changes to the Uniform Code of Military Justice are implemented.
					544.Modification of Rule 104 of the Rules for Courts-Martial to establish certain prohibitions
 concerning evaluations of Special Victims’ CounselNot later than 180 days after the date of the enactment of this Act, Rule 104(b) of the Rules for Courts-Martial shall be modified to provide that the prohibitions concerning evaluations established by that Rule shall apply to the giving of a less favorable rating or evaluation to any member of the Armed Forces serving as a Special Victims' Counsel because of the zeal with which such counsel represented a victim.
					545.Modification of Rule 304 of the Military Rules of Evidence relating to the corroboration of a
 confession or admissionTo the extent the President considers practicable, the President shall modify Rule 304(c) of the Military Rules of Evidence to conform to the rules governing the admissibility of the corroboration of admissions and confessions in the trial of criminal cases in the United States district courts.
					EMember Education, Training, and Transition
					551.Enhancements to Yellow Ribbon Reintegration Program
 (a)Scope and purposeSection 582(a) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 10101 note) is amended by striking combat veteran.
						(b)Eligibility
 (1)DefinitionSection 582 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 10101 note) is amended by adding at the end the following new subsection:
								
 (l)Eligible individuals definedFor the purposes of this section, the term eligible individual means a member of a reserve component, a member of their family, or a designated representative who the Secretary of Defense determines to be eligible for the Yellow Ribbon Reintegration Program..
 (2)Conforming amendmentsSection 582 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 10101 note) is amended—
 (A)in subsection (a), by striking National Guard and Reserve members and their families and inserting eligible individuals; (B)in subsection (b), by striking members of the reserve components of the Armed Forces, their families, and inserting eligible individuals;
 (C)in subsection (d)(2)(C), by striking members of the Armed Forces and their families and inserting eligible individuals; (D)in subsection (h), in the matter preceding paragraph (1)—
 (i)by striking members of the Armed Forces and their family members and inserting eligible individuals; and (ii)by striking such members and their family members and inserting such eligible individuals;
 (E)in subsection (j), by striking members of the Armed Forces and their families and inserting eligible individuals; and (F)in subsection (k), by striking individual members of the Armed Forces and their families and inserting eligible individuals.
 (c)Office for reintegration programsSection 582(d) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 10101 note) is amended—
 (1)in subparagraph (1)(B), by striking substance abuse and mental health treatment services and inserting substance abuse, mental health treatment, and other quality of life services; and (2)by adding at the end the following new paragraph:
								
 (3)GrantsThe Office for Reintegration Programs may make grants to conduct data collection, trend analysis, and curriculum development and to prepare reports in support of activities under this section..
							(d)Operation of program
 (1)Enhanced flexibilitySubsection (g) of section 582 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 10101 note) is amended to read as follows:
								
									(g)Operation of program
 (1)In generalThe Office for Reintegration Programs shall assist State National Guard and Reserve organizations with the development and provision of information, events, and activities to support the health and well-being of eligible individuals before, during, and after periods of activation, mobilization, or deployment.
										(2)Focus of information, events, and activities
 (A)Before activation, mobilization, or deploymentBefore a period of activation, mobilization, or deployment, the information, events, and activities described in paragraph (1) should focus on preparing eligible individuals and affected communities for the rigors of activation, mobilization, and deployment.
 (B)During activation, mobilization, or deploymentDuring such a period, the information, events, and activities described in paragraph (1) should focus on—
 (i)helping eligible individuals cope with the challenges and stress associated with such period; (ii)decreasing the isolation of eligible individuals during such period; and
 (iii)preparing eligible individuals for the challenges associated with reintegration. (C)After activation, mobilization, or deploymentAfter such a period, but no earlier than 30 days after demobilization, the information, events, and activities described in paragraph (1) should focus on—
 (i)reconnecting the member with their families, friends, and communities; (ii)providing information on employment opportunities;
 (iii)helping eligible individuals deal with the challenges of reintegration; (iv)ensuring that eligible individuals understand what benefits they are entitled to and what resources are available to help them overcome the challenges of reintegration; and
 (v)providing a forum for addressing negative behaviors related to operational stress and reintegration.
 (3)Member payMembers shall receive appropriate pay for days spent attending such events and activities. (4)Minimum number of events and activitiesThe State National Guard and Reserve Organizations shall provide to eligible individuals—
 (A)one event or activity before a period of activation, mobilization, or deployment; (B)one event or activity during a period of activation, mobilization, or deployment; and
 (C)two events or activities after a period of activation, mobilization, or deployment.. (2)Conforming amendmentsSection 582 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 10101 note) is amended—
 (A)in subsection (a), by striking throughout the entire deployment cycle; (B)in subsection (b)—
 (i)by striking well-being through the 4 phases through the end of the subsection and inserting well-being.; (ii)in the heading, by striking ; Deployment Cycle;
 (C)in subsection (d)(2)(C), by striking throughout the deployment cycle described in subsection (g); and (D)in the heading of subsection (f), by striking State Deployment Cycle.
 (e)Additional permitted outreach serviceSection 582(h) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 10101 note) is amended by adding at the end the following new paragraph:
							
 (16)Stress management and positive coping skills.. (f)Support of department-wide suicide prevention effortsSection 582 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 10101 note) is amended by inserting after subsection (h) the following new subsection:
							
 (i)Support of suicide prevention effortsThe Office for Reintegration Programs shall assist the Defense Suicide Prevention Office and the Defense Centers of Excellence for Psychological Health and Traumatic Brain Injury to collect and analyze information, suggestions, and best practices from State National Guard and Reserve organizations with suicide prevention and community response programs..
 (g)Name changeSection 582(d)(1)(B) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 10101 note) is amended by striking Substance Abuse and the Mental Health Services Administration and inserting Substance Abuse and Mental Health Services Administration.
						552.Availability of preseparation counseling for members of the Armed Forces discharged or released
 after limited active dutySection 1142(a)(4) of title 10, United States Code, is amended— (1)in subparagraph (A), by striking that member's first 180 days of active duty and inserting the first 180 continuous days of active duty of the member; and
 (2)by adding at the end the following new subparagraph:  (C)For purposes of calculating the days of active duty of a member under subparagraph (A), the Secretary concerned shall exclude any day on which—
 (i)the member performed full-time training duty or annual training duty; and (ii)the member attended, while in the active military service, a school designated as a service school by law or by the Secretary concerned..
 553.Availability of additional training opportunities under Transition Assistance ProgramSection 1144 of title 10, United States Code, is amended by adding at the end the following new subsection:
						
 (f)Additional training opportunities(1)As part of the program carried out under this section, the Secretary of Defense and the Secretary of the Department in which the Coast Guard is operating, when the Coast Guard is not operating within the Department of the Navy, shall permit a member of the armed forces eligible for assistance under the program to elect to receive additional training in any of the following subjects:
 (A)Preparation for higher education or training. (B)Preparation for career or technical training.
 (C)Preparation for entrepreneurship. (D)Other training options determined by the Secretary of Defense and the Secretary of the Department in which the Coast Guard is operating, when the Coast Guard is not operating within the Department of the Navy.
 (2)The Secretary of Defense and the Secretary of the Department in which the Coast Guard is operating, when the Coast Guard is not operating within the Department of the Navy, shall ensure that a member of the armed forces who elects to receive additional training in subjects available under paragraph (1) is able to receive the training..
					554.Modification of requirement for in-resident instruction for courses of instruction offered as part
 of Phase II joint professional military educationSection 2154(a)(2)(A) of title 10, United States Code, is amended by inserting , or offered through, after taught in residence at. 555.Termination of program of educational assistance for reserve component members supporting contingency operations and other operations (a)In generalChapter 1607 of title 10, United States Code, is amended by adding at the end the following new section:
							
								16167.Sunset
 (a)SunsetThe authority to provide educational assistance under this chapter shall terminate on the date that is four years after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2016.
 (b)Limitation on provision of assistance pending sunsetNotwithstanding any other provision of this chapter, during the period beginning on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2016 and ending on the date that is four years after the date of the enactment of that Act, educational assistance may be provided under this chapter only to a member otherwise eligible for educational assistance under this chapter who received educational assistance under this chapter for a course of study at an educational institution for the enrollment period at the educational institution that immediately preceded the date of the enactment of that Act..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 1607 of title 10, United States Code, is amended by adding at the end the following new item:
							16167. Sunset..
						556.Appointments to military service academies from nominations made by Delegates in Congress from the
			 Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern
			 Mariana Islands
 (a)United States Military AcademySection 4342(a) of title 10, United States Code, is amended— (1)in paragraph (6), by striking Three and inserting Four;
 (2)in paragraph (8), by striking Three and inserting Four; (3)in paragraph (9), by striking Two and inserting Three; and
 (4)in paragraph (10), by striking Two and inserting Three. (b)United States Naval AcademySection 6954(a) of title 10, United States Code, is amended—
 (1)in paragraph (6), by striking Three and inserting Four; (2)in paragraph (8), by striking Three and inserting Four;
 (3)in paragraph (9), by striking Two and inserting Three; and (4)in paragraph (10), by striking Two and inserting Three.
 (c)United States Air Force AcademySection 9342(a) of title 10, United States Code, is amended— (1)in paragraph (6), by striking Three and inserting Four;
 (2)in paragraph (8), by striking Three and inserting Four; (3)in paragraph (9), by striking Two and inserting Three; and
 (4)in paragraph (10), by striking Two and inserting Three. (d)Effective DateThe amendments made by this section shall apply with respect to the nomination of candidates for appointment to the United States Military Academy, the United States Naval Academy, and the United States Air Force Academy for classes entering these military service academies after the date of the enactment of this Act.
						557.Support for athletic programs of the United States Military Academy
 (a)In generalChapter 403 of title 10, United States Code, is amended by adding at the end the following new section:
							
								4362.Support of athletic programs
									(a)Authority
 (1)Contracts and cooperative agreementsThe Secretary of the Army may enter into contracts and cooperative agreements with the Army West Point Athletic Association for the purpose of supporting the athletic programs of the Academy. Notwithstanding section 2304(k) of this title, the Secretary may enter such contracts or cooperative agreements on a sole source basis pursuant to section 2304(c)(5) of this title. Notwithstanding chapter 63 of title 31, a cooperative agreement under this section may be used to acquire property or services for the direct benefit or use of the Academy.
 (2)Financial controls(A)Before entering into a contract or cooperative agreement under paragraph (1), the Secretary shall ensure that such contract or agreement includes appropriate financial controls to account for Academy and Association resources in accordance with accepted accounting principles.
 (B)Any such contract or cooperative agreement shall contain a provision that allows the Secretary, at the Secretary’s discretion, to review the financial accounts of the Association to determine whether the operations of the Association—
 (i)are consistent with the terms of the contract or cooperative agreement; and (ii)will not compromise the integrity or appearance of integrity of any program of the Department of the Army.
 (3)LeasesSection 2667(h) of this title shall not apply to any leases the Secretary may enter into with the Association for the purpose of supporting the athletic programs of the Academy.
										(b)Support services
 (1)AuthorityTo the extent required by a contract or cooperative agreement under subsection (a), the Secretary may provide support services to the Association while the Association conducts its support activities at the Academy. The Secretary may provide support services described in paragraph (2) only if the Secretary determines that the provision of such services is essential for the support of the athletic programs of the Academy.
 (2)Support services defined(A)In this subsection, the term support services includes utilities, office furnishings and equipment, communications services, records staging and archiving, audio and video support, and security systems in conjunction with the leasing or licensing of property.
 (B)Such term includes— (i)housing for Association personnel on United States Army Garrison, West Point, New York; and
 (ii)enrollment of dependents of Association personnel in elementary and secondary schools under the same criteria applied to dependents of Federal employees under section 2164(a) of this title, except that educational services provided pursuant to this clause shall be provided on a reimbursable basis.
 (3)No liability of the United StatesAny such support services may only be provided without any liability of the United States to the Association.
										(c)Acceptance of support
 (1)Support received from the associationNotwithstanding section 1342 of title 31, the Secretary may accept from the Association funds, supplies, and services for the support of the athletic programs of the Academy. For the purposes of this section, employees or personnel of the Association may not be considered to be employees of the United States.
 (2)Funds received from NCAAThe Secretary may accept funds from the National Collegiate Athletic Association to support the athletic programs of the Academy.
 (3)LimitationThe Secretary shall ensure that contributions under this subsection and expenditure of funds pursuant to subsection (e) do not reflect unfavorably on the ability of the Department of the Army, any of its employees, or any member of the armed forces to carry out any responsibility or duty in a fair and objective manner, or compromise the integrity or appearance of integrity of any program of the Department of the Army, or any individual involved in such a program.
										(d)Trademarks and service marks
 (1)Licensing, marketing, and sponsorship agreementsAn agreement under subsection (a) may, consistent with section 2260 of this title (other than subsection (d) of such section), authorize the Association to enter into licensing, marketing, and sponsorship agreements relating to trademarks and service marks identifying the Academy, subject to the approval of the Secretary of the Army.
 (2)LimitationsNo licensing, marketing, or sponsorship agreement may be entered into under paragraph (1) if— (A)such agreement would reflect unfavorably on the ability of the Department of the Army, any of its employees, or any member of the armed forces to carry out any responsibility or duty in a fair and objective manner; or
 (B)the Secretary determines that the use of the trademark or service mark would compromise the integrity or appearance of integrity of any program of the Department of the Army, or any individual involved in such a program.
 (e)Retention and use of fundsAny funds received by the Secretary under this section may be retained for use in support of the athletic programs of the Academy and shall remain available until expended.
 (f)Service on Association Board of DirectorsThe Association is a designated entity for which authorization under sections 1033(a) and 1589(a) of this title may be provided.
 (g)ConditionsThe authority provided in this section with respect to the Association is available only so long as the Association continues—
 (1)to qualify as a nonprofit organization under section 501(c)(3) of the Internal Revenue Code of 1986 and operates in accordance with this section, the law of the State of New York, and the constitution and bylaws of the Association; and
 (2)to operate exclusively to support the athletic programs of the Academy. (h)Association definedIn this section, the term Association means the Army West Point Athletic Association..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 403 of title 10, United States Code, is amended by adding at the end the following new item:
							4362. Support of athletic programs..
						558.Condition on admission of defense industry civilians to attend the United States Air Force
 Institute of TechnologySection 9314a(c)(2) of title 10, United States Code, is amended by striking will be done on a space-available basis and not require an increase in the size of the faculty and inserting will not require an increase in the permanently authorized size of the faculty. 559.Quality assurance of certification programs and standards for professional credentials obtained by members of the Armed ForcesSection 2015 of title 10, United States Code, as amended by section 551 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3376), is further amended—
 (1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and (2)by inserting after subsection (b) the following new subsection (c):
							
 (c)Quality assurance of certification programs and standards(1)Commencing not later than three years after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2016, each Secretary concerned shall ensure that any credentialing program used in connection with the program under subsection (a) is accredited by an accreditation body that meets the requirements specified in paragraph (2).
 (2)The requirements for accreditation bodies specified in this paragraph are requirements that an accreditation body—
 (A)be an independent body that has in place mechanisms to ensure objectivity and impartiality in its accreditation activities;
 (B)meet a recognized national or international standard that directs its policy and procedures regarding accreditation;
 (C)apply a recognized national or international certification standard in making its accreditation decisions regarding certification bodies and programs;
 (D)conduct on-site visits, as applicable, to verify the documents and records submitted by credentialing bodies for accreditation;
 (E)have in place policies and procedures to ensure due process when addressing complaints and appeals regarding its accreditation activities;
 (F)conduct regular training to ensure consistent and reliable decisions among reviewers conducting accreditations; and
 (G)meet such other criteria as the Secretary concerned considers appropriate in order to ensure quality in its accreditation activities..
						560.Prohibition on receipt of unemployment insurance while receiving post-9/11 education assistance
 (a)Effect of receipt of Post-9/11 Education AssistanceSection 8525(b) of title 5, United States Code, is amended— (1)in the matter preceding paragraph (1), by striking he receives and inserting the individual receives;
 (2)in paragraph (1), by striking or after the semicolon; (3)by redesignating paragraph (2) as paragraph (3); and
 (4)by inserting after paragraph (1) the following new paragraph (2):  (2)except in the case of an individual described in subsection (a), an educational assistance allowance under chapter 33 of title 38; or.
 (b)ExceptionSection 8525 of title 5, United States Code, is amended by inserting before subsection (b) the following new subsection:
							
 (a)Subsection (b)(2) does not apply to an individual who— (1)is otherwise entitled to compensation under this subchapter;
 (2)is described in section 3311(b) of title 38; (3)is not receiving retired pay under title 10; and
 (4)was discharged or released from service in the Armed Forces or the Commissioned Corps of the National Oceanic and Atmospheric Administration (including through a reduction in force) under honorable conditions, but did not voluntarily separate from such service..
 561.Job Training and Post-Service Placement Executive CommitteeSection 320 of title 38, United States Code, is amended— (1)in subsection (b)(2), by inserting a subordinate Job Training and Post-Service Placement Executive Committee, before and such other committees;
 (2)by adding at the end the following new subsection:  (e)Job Training and Post-Service Placement Executive CommitteeThe Job Training and Post-Service Placement Executive Committee described in subsection (b)(2) shall—
 (1)review existing policies, procedures, and practices of the Departments (including the military departments) with respect to job training and post-service placement programs; and
 (2)identify changes to such policies, procedures, and practices to improve job training and post-service placement.; and
 (3)in subsection (d)(2), by inserting , including with respect to job training and post-service placement before the period at the end. 562.Recognition of additional involuntary mobilization duty authorities exempt from five-year limit on reemployment rights of persons who serve in the uniformed servicesSection 4312(c)(4)(A) of title 38, United States Code, is amended by inserting after 12304, the following: 12304a, 12304b,.
					563.Expansion of outreach for veterans transitioning from serving on active duty
 (a)Expansion of pilot programSection 5(c)(5) of the Clay Hunt Suicide Prevention for American Veterans Act (Public Law 114–2; 38 U.S.C. 1712A note) is amended—
 (1)in subparagraph (C), by striking ; and and inserting a semicolon; (2)in subparagraph (D), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new subparagraph:  (E)conducts outreach to individuals transitioning from serving on active duty in the Armed Forces who are participating in the Transition Assistance Program of the Department of Defense or other similar transition programs to inform such individuals of the community oriented veteran peer support network under paragraph (1) and other support programs and opportunities that are available to such individuals..
 (b)Inclusion of information in interim reportSection 5(d)(1) of the Clay Hunt Suicide Prevention for American Veterans Act (Public Law 114–2; 38 U.S.C. 1712A note) is amended—
 (1)in subparagraph (C), by striking ; and and inserting a semicolon; (2)in subparagraph (D), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new subparagraph:  (E)the number of veterans who—
 (i)received outreach from the Department of Veterans Affairs while serving on active duty as a member of the Armed Forces; and
 (ii)participated in a peer support program under the pilot program for veterans transitioning from serving on active duty..
							FDefense Dependents' Education and Military Family Readiness Matters
					571.Continuation of authority to assist local educational agencies that benefit dependents of members
			 of the Armed Forces and Department of Defense civilian employees
 (a)Assistance to schools with significant numbers of military dependent studentsOf the amount authorized to be appropriated for fiscal year 2016 by section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $25,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (a) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C. 7703b).
 (b)Local educational agency definedIn this section, the term local educational agency has the meaning given that term in section 8013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)).
 572.Impact aid for children with severe disabilitiesOf the amount authorized to be appropriated for fiscal year 2016 pursuant to section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $5,000,000 shall be available for payments under section 363 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–77; 20 U.S.C. 7703a).
					573.Authority to use appropriated funds to support Department of Defense student meal programs in
			 domestic dependent elementary and secondary schools located outside the
			 United States
 (a)AuthoritySection 2243 of title 10, United States Code, is amended— (1)in subsection (a)—
 (A)by striking the defense dependents’ education system and inserting overseas defense dependents’ schools; and (B)by striking students enrolled in that system and inserting students enrolled in such a school;
 (2)in subsection (d), by striking Department of Defense dependents' schools which are located outside the United States and inserting overseas defense dependents’ schools; and (3)by adding at the end the following new subsection:
								
 (e)Overseas defense dependents’ school definedIn this section, the term overseas defense dependents’ school means the following: (1)A school established as part of the defense dependents' education system provided for under the Defense Dependents' Education Act of 1978 (20 U.S.C. 921 et seq.).
 (2)An elementary or secondary school established pursuant to section 2164 of this title that is located in a territory, commonwealth, or possession of the United States..
							(b)Clerical amendments
 (1)Section headingThe heading of section 2243 of title 10, United States Code, is amended to read as follows:  2243.Authority to use appropriated funds to support student meal programs in overseas defense dependents’ schools. (2)Table of sectionsThe table of sections at the beginning of subchapter I of chapter 134 of title 10, United States Code, is amended by striking the item relating to section 2243 and inserting the following new item:
								2243. Authority to use appropriated funds to support student meal programs in overseas defense
			 dependents’ schools..
							574.Family support programs for immediate family members of members of the Armed Forces assigned to
			 special operations forces
 (a)Extension of authority to conduct programs Section 554(f) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 1785 note) is amended by striking 2016 and inserting 2018.
 (b)Modification of reporting requirementSubsection (g) of section 554 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 1785 note) is amended to read as follows:
							
								(g)Report required
 (1)In generalNot later than March 1, 2016, and each March 1 thereafter though the conclusion of the pilot programs conducted under subsection (a), the Commander, in coordination with the Under Secretary of Defense for Personnel and Readiness, shall submit to the congressional defense committees a report describing the progress made in achieving the goals of the pilot programs.
 (2)Elements of reportEach report under this subsection shall include the following for each pilot program: (A)A description of the pilot program to address family support requirements not being provided by the Secretary of a military department to immediate family members of members of the Armed Forces assigned to special operations forces.
 (B)An assessment of the impact of the pilot program on the readiness of members of the Armed Forces assigned to special operations forces.
 (C)A comparison of the pilot program to other programs conducted by the Secretaries of the military departments to provide family support to immediate family members of members of the Armed Forces.
 (D)Recommendations for incorporating the lessons learned from the pilot program into family support programs conducted by the Secretaries of the military departments.
 (E)Any other matters considered appropriate by the Commander or the Under Secretary of Defense for Personnel and Readiness..
						GDecorations and Awards
					581.Authorization for award of the Distinguished-Service Cross for acts of extraordinary heroism during
 the Korean WarNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the Secretary of the Army may award the Distinguished-Service Cross under section 3742 of such title to Edward Halcomb who, while serving in Korea as a member of the United States Army in the grade of Private First Class in Company B, 1st Battalion, 29th Infantry Regiment, 24th Infantry Division, distinguished himself by acts of extraordinary heroism from August 20, 1950, to October 19, 1950, during the Korean War.
					HMiscellaneous Reports and Other Matters
					591.Coordination with non-government suicide prevention organizations and agencies to assist in
			 reducing suicides by members of the Armed Forces
 (a)Development of policyThe Secretary of Defense, in consultation with the Secretaries of the military departments, may develop a policy to coordinate the efforts of the Department of Defense and non-government suicide prevention organizations regarding—
 (1)the use of such non-government organizations to reduce the number of suicides among members of the Armed Forces by comprehensively addressing the needs of members of the Armed Forces who have been identified as being at risk of suicide;
 (2)the delineation of the responsibilities within the Department of Defense regarding interaction with such organizations;
 (3)the collection of data regarding the efficacy and cost of coordinating with such organizations; and (4)the preparation and preservation of any reporting material the Secretary determines necessary to carry out the policy.
 (b)Suicide prevention effortsThe Secretary of Defense is authorized to take any necessary measures to prevent suicides by members of the Armed Forces, including by facilitating the access of members of the Armed Forces to successful non-governmental treatment regimen.
 592.Extension of semiannual reports on the involuntary separation of members of the Armed ForcesSection 525(a) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1724) is amended by striking calendar years 2013 and 2014 and each of calendar years 2013 through 2017.
					593.Report on preliminary mental health screenings for individuals becoming members of the Armed Forces
 (a)Report on recommendations in connection with screeningsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the feasibility of conducting, before the enlistment or accession of an individual into the Armed Forces, a mental health screening of the individual to bring mental health screenings to parity with physical screenings of prospective members.
 (b)ElementsThe report under subsection (a) shall include the following: (1)Recommendations with respect to establishing a secure, electronically-based preliminary mental health screening of new members of the Armed Forces.
 (2)Recommendations with respect to the composition of the mental health screening, evidenced-based best practices, and how to track changes in mental health screenings relating to traumatic brain injuries, post-traumatic stress disorder, and other conditions.
							594.Report regarding new rulemaking under the Military Lending Act and Defense Manpower Data Center
			 reports and meetings
 (a)Report on new Military Lending Act rulemakingNot later than 60 days after the issuance by the Secretary of Defense of the regulation issued with regard to section 987 of title 10, United States Code (commonly known as the Military Lending Act), and part of 232 of title 32, Code of Federal Regulations (its implementing regulation), the Secretary shall submit to the congressional defense committees a report that discusses—
 (1)the ability and reliability of the Defense Manpower Data Center in meeting real-time requests for accurate information needed to make a determination regarding whether a borrower is covered by the Military Lending Act; or
 (2)an alternate mechanism or mechanisms for identifying such covered borrowers. (b)Defense Manpower Data Center reports and meetings (1)Reports on accuracy, reliability, and integrity of systemsThe Director of the Defense Manpower Data Center shall submit to the congressional defense committees reports on the accuracy, reliability, and integrity of the Defense Manpower Data Center systems used to identify covered borrowers and covered policyholders under military consumer protection laws. The first report is due six months after the date of the enactment of this Act, and the Director shall submit additional reports every six months thereafter through December 31, 2020, to show improvements in the accuracy, reliability, and integrity of such systems.
 (2)Report on plan to strengthen capabilitiesNot later than six months after the date of the enactment of this Act, the Director of the Defense Manpower Data Center shall submit to the congressional defense committees a report on plans to strengthen the capabilities of the Defense Manpower Data Center systems, including staffing levels and funding, in order to improve the identification of covered borrowers and covered policyholders under military consumer protection laws.
 (3)Meetings with private sector users of systemsThe Director of the Defense Manpower Data Center shall meet regularly with private sector users of Defense Manpower Data Center systems used to identify covered borrowers and covered policyholders under military consumer protection laws to learn about issues facing such users and to develop ways of addressing such issues. The first meeting pursuant to this requirement shall take place with three months after the date of the enactment of this Act.
							595.Remotely piloted aircraft career field manning shortfalls
 (a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for operation and maintenance for the Office of the Secretary of the Air Force, not more than 85 percent may be obligated or expended until a period of 15 days has elapsed following the date on which the Secretary of the Air Force submits to the congressional defense committees the report described in subsection (b).
						(b)Report required
 (1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report on remotely piloted aircraft career field manning levels and actions the Air Force will take to rectify personnel shortfalls.
 (2)ElementsThe report required under paragraph (1) shall include the following elements: (A)A description of current and projected manning requirements and inventory levels for remotely piloted aircraft systems.
 (B)A description of rated and non-rated officer and enlisted manning policies for authorization and inventory levels in effect for remotely piloted aircraft systems and units, to include whether remotely piloted aircraft duty is considered as a permanent Air Force Specialty Code or treated as an ancillary single assignment duty, and if both are used, the division of authorizations between permanently assigned personnel and those who will return to a different primary career field.
 (C)Comparisons to other Air Force manned combat aircraft systems and units with respect to personnel policies, manpower authorization levels, and projected personnel inventory.
 (D)Identification and assessment of mitigation actions to increase unit manning levels, including recruitment and retention bonuses, incentive pay, use of enlisted personnel, and increased weighting to remotely piloted aircraft personnel on promotion boards, and to ensure the school house for remotely piloted aircraft personnel is sufficient to meet increased manning demands.
 (E)Analysis demonstrating the requirements determination for how remotely piloted aircraft pilot and sensor operators are selected, including whether individuals are prior rated or non-rated qualified, what prerequisite training or experience is necessary, and required and types of basic and advanced qualification training for each mission design series of remotely piloted aircraft in the Air Force inventory.
 (F)Recommendations for changes to existing legislation required to implement mitigation actions. (G)An assessment of the authorization levels of government civilian and contractor support required for sufficiency of remotely piloted aircraft career field manning.
 (H)A description and associated timeline of actions the Air Force will take to increase remotely piloted aircraft career field manpower authorizations and manning levels to at least the equal of the normative levels of manning and readiness of all other combat aircraft career fields.
 (I)A description of any other matters concerning remotely piloted aircraft career field manning levels the Secretary of the Air Force determines to be appropriate.
 (3)FormThe report required under paragraph (1) may be submitted in classified form, but shall also contain an unclassified executive summary and may contain an unclassified annex.
 (4)Nonduplication of effortIf any information required under paragraph (1) has been included in another report or notification previously submitted to Congress by law, the Secretary of the Air Force may provide a list of such reports and notifications at the time of submitting the report required under this subsection in lieu of including such information in the report.
							VICompensation and Other Personnel BenefitsSubtitle A—Pay and AllowancesSec. 601. No fiscal year 2016 increase in military basic pay for general and flag officers.Sec. 602. Limitation on eligibility for supplemental subsistence allowances to members serving
			 outside the United States and associated territory.Sec. 603. Phased-in modification of percentage of national average monthly cost of housing usable
			 in computation of basic allowance for housing inside the United States.Sec. 604. Extension of authority to provide temporary increase in rates of basic allowance for
			 housing under certain circumstances.Sec. 605. Availability of information under the Food and Nutrition Act of 2008.Subtitle B—Bonuses and Special and Incentive PaysSec. 611. One-year extension of certain bonus and special pay authorities for reserve forces.Sec. 612. One-year extension of certain bonus and special pay authorities for health care
			 professionals.Sec. 613. One-year extension of special pay and bonus authorities for nuclear officers.Sec. 614. One-year extension of authorities relating to title 37 consolidated special pay,
			 incentive pay, and bonus authorities.Sec. 615. One-year extension of authorities relating to payment of other title 37 bonuses and
			 special pays.Sec. 616. Increase in maximum annual amount of nuclear officer bonus pay.Sec. 617. Modification to special aviation incentive pay and bonus authorities for officers.Sec. 618. Repeal of obsolete authority to pay bonus to encourage Army personnel to refer persons
			 for enlistment in the Army.Subtitle C—Travel and Transportation AllowancesSec. 621. Transportation to transfer ceremonies for family and next of kin of members of the Armed
			 Forces who die overseas during humanitarian operations.Sec. 622. Repeal of obsolete special travel and transportation allowance for survivors of deceased
			 members of the Armed Forces from the Vietnam conflict.Sec. 623. Study and report on policy changes to the Joint Travel Regulations.Subtitle D—Disability Pay, Retired Pay, and Survivor BenefitsPart I—Retired Pay ReformSec. 631. Modernized retirement system for members of the uniformed services.Sec. 632. Full participation for members of the uniformed services in the Thrift Savings Plan.Sec. 633. Lump sum payments of certain retired pay.Sec. 634. Continuation pay for full TSP members with 12 years of service.Sec. 635. Effective date and implementation.Part II—Other MattersSec. 641. Death of former spouse beneficiaries and subsequent remarriages under the Survivor
			 Benefit Plan.Subtitle E—Commissary and Non-Appropriated Fund Instrumentality Benefits and OperationsSec. 651. Plan to obtain budget-neutrality for the defense commissary system and the military
			 exchange system.Sec. 652. Comptroller General of the United States report on the Commissary Surcharge,
			 Non-appropriated Fund, and Privately-Financed Major Construction Program.Subtitle F—Other MattersSec. 661. Improvement of financial literacy and preparedness of members of the Armed Forces.Sec. 662. Recordation of obligations for installment payments of incentive pays, allowances, and
			 similar benefits when payment is due.
				APay and Allowances
 601.No fiscal year 2016 increase in military basic pay for general and flag officersSection 203(a)(2) of title 37, United States Code, shall be applied for rates of basic pay payable for commissioned officers in pay grades O–7 through O–10 during calendar year 2016 by using the rate of pay for level II of the Executive Schedule in effect during 2014. The rates of basic pay payable for such officers shall not increase during calendar year 2016.
					602.Limitation on eligibility for supplemental subsistence allowances to members serving outside the
 United States and associated territorySection 402a(b) of title 37, United States Code, is amended— (1)in paragraph (1), by inserting and paragraph (4) after subsection (d); and
 (2)by adding at the end the following new paragraph:  (4)After September 30, 2016, a member is eligible for a supplemental subsistence allowance under this section only if the member is serving outside the United States, the Commonwealth of Puerto Rico, the United States Virgin Islands, or Guam..
						603.Phased-in modification of percentage of national average monthly cost of housing usable in
 computation of basic allowance for housing inside the United StatesSection 403(b)(3)(B) of title 37, United States Code, is amended by striking may not exceed one percent. and inserting the following: “may not exceed the following:  (i)One percent for months occurring during 2015.
 (ii)Two percent for months occurring during 2016. (iii)Three percent for months occurring during 2017.
 (iv)Four percent for months occurring during 2018. (v)Five percent for months occurring after 2018..
					604.Extension of authority to provide temporary increase in rates of basic allowance for housing under
 certain circumstancesSection 403(b)(7)(E) of title 37, United States Code, is amended by striking December 31, 2015 and inserting December 31, 2016. 605.Availability of information under the Food and Nutrition Act of 2008In administering the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), the Secretary of Agriculture shall ensure that any safeguards that prevent the use or disclosure of information obtained from applicant households shall not prevent the use of that information by, or the disclosure of that information to, the Secretary of Defense for purposes of determining the number of applicant households that contain one or more members of a regular component or reserve component of the Armed Forces.
					BBonuses and Special and Incentive Pays
 611.One-year extension of certain bonus and special pay authorities for reserve forcesThe following sections of title 37, United States Code, are amended by striking December 31, 2015 and inserting December 31, 2016: (1)Section 308b(g), relating to Selected Reserve reenlistment bonus.
 (2)Section 308c(i), relating to Selected Reserve affiliation or enlistment bonus. (3)Section 308d(c), relating to special pay for enlisted members assigned to certain high-priority units.
 (4)Section 308g(f)(2), relating to Ready Reserve enlistment bonus for persons without prior service. (5)Section 308h(e), relating to Ready Reserve enlistment and reenlistment bonus for persons with prior service.
 (6)Section 308i(f), relating to Selected Reserve enlistment and reenlistment bonus for persons with prior service.
 (7)Section 478a(e), relating to reimbursement of travel expenses for inactive-duty training outside of normal commuting distance.
 (8)Section 910(g), relating to income replacement payments for reserve component members experiencing extended and frequent mobilization for active duty service.
						612.One-year extension of certain bonus and special pay authorities for health care professionals
 (a)Title 10 authoritiesThe following sections of title 10, United States Code, are amended by striking December 31, 2015 and inserting December 31, 2016: (1)Section 2130a(a)(1), relating to nurse officer candidate accession program.
 (2)Section 16302(d), relating to repayment of education loans for certain health professionals who serve in the Selected Reserve.
 (b)Title 37 authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2015 and inserting December 31, 2016: (1)Section 302c-1(f), relating to accession and retention bonuses for psychologists.
 (2)Section 302d(a)(1), relating to accession bonus for registered nurses. (3)Section 302e(a)(1), relating to incentive special pay for nurse anesthetists.
 (4)Section 302g(e), relating to special pay for Selected Reserve health professionals in critically short wartime specialties.
 (5)Section 302h(a)(1), relating to accession bonus for dental officers. (6)Section 302j(a), relating to accession bonus for pharmacy officers.
 (7)Section 302k(f), relating to accession bonus for medical officers in critically short wartime specialties.
 (8)Section 302l(g), relating to accession bonus for dental specialist officers in critically short wartime specialties.
 613.One-year extension of special pay and bonus authorities for nuclear officersThe following sections of title 37, United States Code, are amended by striking December 31, 2015 and inserting December 31, 2016: (1)Section 312(f), relating to special pay for nuclear-qualified officers extending period of active service.
 (2)Section 312b(c), relating to nuclear career accession bonus. (3)Section 312c(d), relating to nuclear career annual incentive bonus.
						614.One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and
 bonus authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2015 and inserting December 31, 2016: (1)Section 331(h), relating to general bonus authority for enlisted members.
 (2)Section 332(g), relating to general bonus authority for officers. (3)Section 333(i), relating to special bonus and incentive pay authorities for nuclear officers.
 (4)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers. (5)Section 335(k), relating to special bonus and incentive pay authorities for officers in health professions.
 (6)Section 336(g), relating to contracting bonus for cadets and midshipmen enrolled in the Senior Reserve Officers' Training Corps.
 (7)Section 351(h), relating to hazardous duty pay. (8)Section 352(g), relating to assignment pay or special duty pay.
 (9)Section 353(i), relating to skill incentive pay or proficiency bonus. (10)Section 355(h), relating to retention incentives for members qualified in critical military skills or assigned to high priority units.
 615.One-year extension of authorities relating to payment of other title 37 bonuses and special paysThe following sections of title 37, United States Code, are amended by striking December 31, 2015 and inserting December 31, 2016: (1)Section 301b(a), relating to aviation officer retention bonus.
 (2)Section 307a(g), relating to assignment incentive pay. (3)Section 308(g), relating to reenlistment bonus for active members.
 (4)Section 309(e), relating to enlistment bonus. (5)Section 316a(g), relating to incentive pay for members of precommissioning programs pursuing foreign language proficiency.
 (6)Section 324(g), relating to accession bonus for new officers in critical skills. (7)Section 326(g), relating to incentive bonus for conversion to military occupational specialty to ease personnel shortage.
 (8)Section 327(h), relating to incentive bonus for transfer between Armed Forces. (9)Section 330(f), relating to accession bonus for officer candidates.
 616.Increase in maximum annual amount of nuclear officer bonus paySection 333(d)(1)(A) of title 37, United States Code, is amended by striking $35,000 and inserting $50,000. 617.Modification to special aviation incentive pay and bonus authorities for officers (a)Clarification of Secretarial authority To set requirements for aviation incentive pay eligibilitySubsection (a) of section 334 of title 37, United States Code, is amended—
 (1)by redesignating paragraphs (1), (2), (3), (4), and (5) as subparagraphs (A), (B), (C), (D), and (E), respectively, and moving the margin of such subparagraphs, as so redesignated, 2 ems to the right;
 (2)by striking The Secretary and inserting the following:  (1)Incentive pay authorizedThe Secretary; and
 (3)by adding at the end the following new paragraph (2):  (2)Officers not currently engaged in flying dutyThe Secretary concerned may pay aviation incentive pay under this section to an officer who is otherwise qualified for such pay but who is not currently engaged in the performance of operational flying duty or proficiency flying duty if the Secretary determines, under regulations prescribed under section 374 of this title, that payment of aviation incentive pay to that officer is in the best interests of the service..
							(b)Restoration of authority To pay aviation incentive pay to medical officers performing flight
 surgeon dutiesSubsection (h)(1) of such section is amended by striking (except a flight surgeon or other medical officer). (c)Increase in maximum amount of aviation special pays for flying duty of remotely piloted aircraftSubsection (c)(1) of such section is amended—
 (1)in subparagraph (A), by striking exceed $850 per month; and and inserting “exceed—  (i)$1,000 per month for officers performing qualifying flying duty relating to remotely piloted aircraft (RPA); or
 (ii)$850 per month for officers performing other qualifying flying duty; and; and (2)in subparagraph (B), by striking $25,000 and all that follows and inserting “, for each 12-month period of obligated service agreed to under subsection (d)—
								
 (i)$35,000 for officers performing qualifying flying duty relating to remotely piloted aircraft; or (ii)$25,000 for officers performing other qualifying flying duty..
 (d)Authority To pay aviation bonus and skill incentive pay to officers simultaneouslySubsection (f) of such section is amended— (1)in paragraph (1), by striking 353 and inserting 353(a); and
 (2)in paragraph (2)— (A)by striking a payment and inserting a bonus payment; and
 (B)by striking 353 and inserting 353(b). (e)ReportNot later than February 1, 2016, the Secretary of Defense shall submit to the congressional defense committees a report setting forth the empirical case for an increase in special and incentive pay for aviation officers in order to address a specific, statistically-based retention problem with respect to such officers. The report shall include the results of a study, conducted by the Secretary in connection with the case, on a market-based compensation approach to the retention of such officers that considers the pay and allowances offered by commercial airlines to pilots and the propensity of pilots to leave the Air Force to become commercial airline pilots.
						618.Repeal of obsolete authority to pay bonus to encourage Army personnel to refer persons for
			 enlistment in the Army
 (a)RepealSection 3252 of title 10, United States Code, is repealed. (b)Clerical amendmentThe table of sections at the beginning of chapter 333 of such title is amended by striking the item relating to section 3252.
						CTravel and Transportation Allowances
					621.Transportation to transfer ceremonies for family and next of kin of members of the Armed Forces who
 die overseas during humanitarian operationsSection 481f(e)(1) of title 37, United States Code, is amended by inserting (including during a humanitarian relief operation) after located or serving overseas. 622.Repeal of obsolete special travel and transportation allowance for survivors of deceased members of the Armed Forces from the Vietnam conflict (a)Repeal and redesignationSection 481f of title 37, United States Code, is amended—
 (1)by striking subsection (d); and (2)by redesignating subsections (e), (f), (g), and (h) as subsections (d), (e), (f), and (g), respectively.
 (b)Conforming amendment to cross referenceSection 2493(a)(4)(B)(ii) of title 10, United States Code, is amended by striking section 481f(e) and inserting section 481f(d). 623.Study and report on policy changes to the Joint Travel Regulations (a)StudyThe Comptroller General of the United States shall conduct a study on the impact of the policy changes to the Joint Travel Regulations for the Uniformed Service Members and Department of Defense Civilian Employees related to flat rate per diem for long term temporary duty travel that took effect on November 1, 2014. The study shall assess the following:
 (1)The impact of such changes on shipyard workers who travel on long-term temporary duty assignments. (2)Whether such changes have discouraged employees of the Department of Defense, including civilian employees at shipyards and depots, from volunteering for important temporary duty travel assignments.
 (b)ReportNot later than June 1, 2016, the Comptroller General shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the study required by subsection (a).
						DDisability Pay, Retired Pay, and Survivor Benefits
					IRetired Pay Reform
						631.Modernized retirement system for members of the uniformed services
 (a)Regular serviceSection 1409(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:
								
									(4)Modernized retirement system
 (A)Reduced multiplier for full tsp membersNotwithstanding paragraphs (1), (2), and (3), in the case of a member who first becomes a member of the uniformed services on or after January 1, 2018, or a member who makes the election described in subparagraph (B) (referred to as a full TSP member)—
 (i)paragraph (1)(A) shall be applied by substituting 2 for 2½; (ii)clause (i) of paragraph (3)(B) shall be applied by substituting 60 percent for 75 percent; and
 (iii)clause (ii)(I) of such paragraph shall be applied by substituting 2 for 2½. (B)Election to participate in modernized retirement systemPursuant to subparagraph (C), a member of a uniformed service serving on December 31, 2017, who has served in the uniformed services for fewer than 12 years as of December 31, 2017, may elect, in exchange for the reduced multipliers described in subparagraph (A) for purposes of calculating the retired pay of the member, to receive Thrift Savings Plan contributions pursuant to section 8440e(e) of title 5.
										(C)Election period
 (i)In generalExcept as provided in clauses (ii) and (iii), a member of a uniformed service described in subparagraph (B) may make the election authorized by that subparagraph only during the period that begins on January 1, 2018, and ends on December 31, 2018.
 (ii)Hardship extensionThe Secretary concerned may extend the election period described in clause (i) for a member who experiences a hardship as determined by the Secretary concerned.
 (iii)Effect of break in serviceA member of a uniformed service who returns to service after a break in service that occurs during the election period specified in clause (i) shall make the election described in subparagraph (B) within 30 days after the date of the reentry into service of the member.
 (D)No retroactive contributions pursuant to electionThrift Savings Plan contributions may not be made for a member making an election pursuant to subparagraph (B) for any period beginning before the date of the member's election under that subparagraph by reason of the member's election.
 (E)RegulationsThe Secretary concerned shall prescribe regulations to implement this paragraph.. (b)Non-regular serviceSection 12739 of title 10, United States Code, is amended by adding at the end the following new subsection:
								
									(f)Modernized retirement system
 (1)Reduced multiplier for full tsp membersNotwithstanding subsection (a) or (c), in the case of a person who first performs reserve component service on or after January 1, 2018, after not having performed regular or reserve component service on or before that date, or a person who makes the election described in paragraph (2) (referred to as a full TSP member)—
 (A)subsection (a)(2) shall be applied by substituting 2 percent for 2½ percent; (B)subparagraph (A) of subsection (c)(2) shall be applied by substituting 60 percent for 75 percent; and
 (C)subparagraph (B)(ii) of such subsection shall be applied by substituting 2 percent for 2½ percent. (2)Election to participate in modernized retirement system (A)In generalPursuant to subparagraph (B), a person performing reserve component service on December 31, 2017, who has performed fewer than 12 years of service as of December 31, 2017 (as computed in accordance with section 12733 of this title), may elect, in exchange for the reduced multipliers described in paragraph (1) for purposes of calculating the retired pay of the person, to receive Thrift Savings Plan contributions pursuant to section 8440e(e) of title 5.
											(B)Election period
 (i)In generalExcept as provided in clauses (ii) and (iii), a person described in subparagraph (A) may make the election described in that subparagraph during the period that begins on January 1, 2018, and ends on December 31, 2018.
 (ii)Hardship extensionThe Secretary concerned may extend the election period described in clause (i) for a person who experiences a hardship as determined by the Secretary concerned.
 (iii)Persons experiencing break in serviceA person returning to reserve component service after a break in reserve component service in which falls the election period specified in clause (i) shall make the election described in subparagraph (A) on the date of the reentry into service of the person.
 (C)No retroactive contributions pursuant to electionThrift Savings Plan contributions may not be made for a person making an election pursuant to subparagraph (A) for any pay period beginning before the date of the person's election under that subparagraph by reason of the person's election.
 (3)RegulationsThe Secretary concerned shall prescribe regulations to implement this subsection.. (c)Coordinating amendments to other retirement authorities (1)Disability, warrant officers, and DOPMA retired pay (A)Computation of retired payThe table in section 1401(a) of title 10, United States Code, is amended—
 (i)in paragraph (1) in column 2 of formula number 1, by striking 2½% of years of service credited to him under section 1208 and inserting the retired pay multiplier determined for the member under section 1409 of this title; and (ii)in paragraph (1) in column 2 of formula number 2, by striking 2½% of years of service credited to him under section 1208 and inserting the retired pay multiplier determined for the member under section 1409 of this title; and
 (iii)in column 2 of each of formula number 4 and formula number 5, by striking section 1409(a) and inserting section 1409. (B)Clarification regarding modernized retirement systemSection 1401a(b) of title 10, United States Code, is amended—
 (i)by redesignating paragraph (5) as paragraph (6); and (ii)by inserting after paragraph (4) the following new paragraph (5):
											
 (5)Adjustments for participants in modernized retirement systemNotwithstanding paragraph (3), if a member or former member participates in the modernized retirement system by reason of section 1409(b)(4) of this title (including pursuant to an election under subparagraph (B) of that section), the Secretary shall increase the retired pay of such member in accordance with paragraph (2)..
 (2)15-year career status bonusSection 354 of title 37, United States Code, is amended— (A)in subsection (f)—
 (i)by striking If a and inserting (1) If a; and (ii)by adding at the end the following new paragraph:
											
 (2)If a person who is paid a bonus under this section subsequently makes an election described in section 1409(b)(4)(B) of title 10, the person shall repay any bonus payments received under this section in the same manner as repayments are made under section 373 of this title.; and
 (B)by adding at the end the following new subsection:  (g)Sunset and continuation of payments(1)A Secretary concerned may not pay a new bonus under this section after December 31, 2017.
 (2)Subject to subsection (f)(2), the Secretary concerned may continue to make payments for bonuses that were awarded under this section on or before the date specified in paragraph (1)..
 (3)Application to National Oceanic and Atmospheric Administration Commissioned CorpsParagraph (2) of section 245(a) of the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002 (33 U.S.C. 3045(a)) is amended to read as follows:
									
 (2)the retired pay multiplier determined under section 1409 of such title for the number of years of service that may be credited to the officer under section 1405 of such title as if the officer's service were service as a member of the Armed Forces..
 (4)Application to Public Health ServiceSection 211(a)(4) of the Public Health Service Act (42 U.S.C. 212(a)(4)) is amended— (A)in the matter preceding subparagraph (A), by striking at the rate of 2 ½ per centum of the basic pay of the highest grade held by him as such officer and inserting calculated by multiplying the retired pay base determined under section 1406 of title 10, United States Code, by the retired pay multiplier determined under section 1409 of such title for the numbers of years of service credited to the officer under this paragraph; and
 (B)in the matter following subparagraph (B)(iii)— (i)in subparagraph (C), by striking such pay, and and inserting such pay,; and
 (ii)in subparagraph (D), by striking such basic pay. and inserting such basic pay, and (E) in the case of any officer who participates in the modernized retirement system by reason of section 1409(b) of title 10, United States Code (including pursuant to an election under subparagraph (B) of that section), subparagraph (C) shall be applied by substituting 40 per centum for 50 per centum each place the term appears..
 (d)Repeal of reduced cost-of-living adjustments for members under the age of 62The following amendments shall not take effect: (1)The amendments to be made by section 403 of the Bipartisan Budget Act of 2013 (Public Law 113–67; 127 Stat. 1186), as amended by section 10001(a) of the Department of Defense Appropriations Act, 2014 (division C of Public Law 113–76; 128 Stat. 151), section 2 of Public Law 113–82 (128 Stat. 1009), and section 623 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3403).
 (2)The amendments to be made by section 10001(b) of the Department of Defense Appropriations Act, 2014.
								632.Full participation for members of the uniformed services in the Thrift Savings Plan
							(a)Modernized retirement system
 (1)DefinitionsSection 8440e(a) of title 5, United States Code, is amended by striking paragraphs (1) and (2) and inserting the following new paragraphs:
									
 (1)the term basic pay means basic pay payable under section 204 of title 37; (2)the term full TSP member means a member described in subsection (e)(1);
 (3)the term member has the meaning given the term in section 211 of title 37; and (4)the term Secretary concerned has the meaning given the term in section 101 of title 37..
 (2)TSP contributionsSubsection (e) of section 8440e of title 5, United States Code, is amended to read as follows:  (e)Modernized retirement system (1)TSP contributionsNotwithstanding any other provision of law, the Secretary concerned shall make contributions to the Thrift Savings Fund, in accordance with section 8432 (except to the extent the requirements under such section are modified by this subsection), for the benefit of a member—
 (A)who first enters a uniformed service on or after January 1, 2018; or (B)who—
 (i)first entered a uniformed service before January 1, 2018; (ii)has completed fewer than 12 years of service in the uniformed services as of December 31, 2017; and
 (iii)makes the election described in section 1409(b)(4)(B) or 12729(f)(2) of title 10 to receive Thrift Savings Plan contributions under this subsection in exchange for the reduced multipliers described in section 1409(b)(4)(A) or 12739(f)(1) of title 10, as applicable, for purposes of calculating the retired pay of the member.
 (2)Maximum amountThe amount contributed under this subsection by the Secretary concerned for the benefit of a full TSP member for any pay period shall not be more than 5 percent of the member’s basic pay for such pay period. Any such contribution under this subsection, though in accordance with section 8432 as provided in paragraph (1), is instead of, and not in addition to, amounts contributable under section 8432 as provided in section 8432(c).
											(3)Timing and duration of contributions
 (A)Automatic contributionsThe Secretary concerned shall make a contribution described in section 8432(c)(1) under this subsection for the benefit of a member described in paragraph (1) for any pay period during the period that—
 (i)begins— (I)on or after the day that is 60 days afer the date the member first enters a uniformed service, in the case of a member described in paragraph (1)(A); or
 (II)on or after the date the member makes the election described in paragraph (1)(B), in the case of a member making such an election; and
 (ii)ends on the day such member completes 26 years of service as a member of the uniformed services. (B)Matching contributionsThe Secretary concerned shall make a contribution described in section 8432(c)(2) under this subsection for the benefit of a member described in paragraph (1) for any pay period during the period that—
 (i)begins— (I)on or after the day that is 2 years and 1 day after the date the member first enters a uniformed service, in the case of a member described in paragraph (1)(A); or
 (II)on or after the date the member makes the election described in paragraph (1)(B), in the case of a member making such an election; and
 (ii)ends on the day such member completes 26 years of service as a member of the uniformed services. (4)Protections for spouses and former spousesSection 8435 shall apply to a full TSP member in the same manner as such section is applied to an employee or Member under such section..
 (b)Automatic enrollment in Thrift Savings PlanSection 8432(b)(2) of title 5, United States Code, is amended— (1)in subparagraph (D)(ii), by striking Members and inserting (ii) Except in the case of a full TSP member (as defined in section 8440e(a)), members;
 (2)in subparagraph (E), by striking 8440e(a)(1) and inserting 8440e(b)(1); and (3)by adding at the end the following new subparagraph:
									
 (F)Notwithstanding any other provision of this paragraph, if a full TSP member (as defined in section 8440e(a)) has declined automatic enrollment into the Thrift Savings Plan for a year, the full TSP member shall be automatically reenrolled on January 1 of the succeeding year, with contributions under subsection (a) at the default percentage of basic pay..
								(c)Vesting
 (1)Two-years of serviceSection 8432(g)(2) of title 5, United States Code, is amended— (A)in subparagraph (A)(iii), by striking or after the semicolon;
 (B)in subparagraph (B), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
										
 (C)2 years of service in the case of a member of the uniformed services.. (2)SeparationSection 8432(g) of title 5, United States Code, is amended by adding at the end the following new paragraph:
									
 (6)For purposes of this subsection, a member of the uniformed services shall be considered to have separated from Government employment if the member is discharged or released from service in the uniformed services..
 (d)Thrift Savings Plan default investment fundSection 8438(c)(2) of title 5, United States Code, is amended— (1)in subparagraph (A), by striking (A) Consistent with the requirements of subparagraph (B), if an and inserting If an; and
 (2)by striking subparagraph (B). (e)Repeal of separate contribution agreement authority (1)RepealSection 211 of title 37, United States Code, is amended—
 (A)by striking subsection (d); and (B)by redesignating subsection (e) as subsection (d).
 (2)Conforming amendmentSection 8432b(c)(2)(B) of title 5, United States Code, is amended by striking (including pursuant to an agreement under section 211(d) of title 37). 633.Lump sum payments of certain retired pay (a)Lump sum payments of certain retired pay (1)In generalChapter 71 of title 10, United States Code, is amended by adding at the end the following new section:
									
										1415.Lump sum payment of certain retired pay
 (a)DefinitionsIn this section: (1)Covered retired payThe term covered retired pay means retired pay under—
 (A)this title; (B)title 14;
 (C)the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002 (33 U.S.C. 3001 et seq.); or
 (D)the Public Health Service Act (42 U.S.C. 201 et seq.). (2)Eligible personThe term eligible person means a person who—
 (A)(i)first becomes a member of a uniformed service on or after January 1, 2018; or (ii)makes the election described in section 1409(b)(4)(B) or 12739(f)(2) of this title; and
 (B)does not retire or separate under chapter 61 of this title. (3)Retirement ageThe term retirement age has the meaning given the term in section 216(l) of the Social Security Act (42 U.S.C. 416(l)).
												(b)Election of lump sum payment of certain retired pay
 (1)In generalAn eligible person entitled to covered retired pay (including an eligible person who is entitled to such pay by reason of an election described in subsection (a)(2)(A)(ii)) may elect to receive—
 (A)a lump sum payment of the discounted present value at the time of the election of an amount of the covered retired pay that the eligible person is otherwise entitled to receive for the period beginning on the date of retirement and ending on the date the eligible person attains the eligible person’s retirement age equal to—
 (i)50 percent of the amount of such covered retired pay during such period; or (ii)25 percent of the amount of such covered retired pay during such period; and
 (B)a monthly amount during the period described in subparagraph (A) equal to— (i)in the case of an eligible person electing to receive an amount described in subparagraph (A)(i), 50 percent of the amount of monthly covered retired pay the eligible person is otherwise entitled to receive during such period; and
 (ii)in the case of an eligible person electing to receive an amount described in subparagraph (A)(ii), 75 percent of the amount of monthly covered retired pay the eligible person is otherwise entitled to receive during such period
 (2)Discounted present valueThe Secretary of Defense shall compute the discounted present value of amounts of covered retired pay that an eligible person is otherwise entitled to receive for a period for purposes of paragraph (1)(A) by—
 (A)estimating the aggregate amount of retired pay the person would receive for the period, taking into account cost-of-living adjustments under section 1401a of this title projected by the Secretary at the time the person separates from service and would otherwise begin receiving covered retired pay; and
 (B)reducing the aggregate amount estimated pursuant to subparagraph (A) by an appropriate percentage determined by the Secretary—
 (i)using average personal discount rates (as defined and calculated by the Secretary taking into consideration applicable and reputable studies of personal discount rates for military personnel and past actuarial experience in the calculation of personal discount rates under this paragraph); and
 (ii)in accordance with generally accepted actuarial principles and practices. (3)Timing of electionAn eligible person shall make the election under this subsection not later than 90 days before the date of the retirement of the eligible person from the uniformed services.
 (4)Single payment or combination of paymentsAn eligible person may elect to receive a lump sum payment under this subsection in a single payment or in a combination of payments.
 (5)Commencement of paymentAn eligible person who makes an election under this subsection shall receive the lump sum payment, or the first installment of a combination of payments of the lump sum payment if elected under paragraph (4), as follows:
 (A)Not later than 60 days after the date of the retirement of the eligible person from the uniformed services.
 (B)In the case of an eligible person who is a member of a reserve component, not later than 60 days after the earlier of—
 (i)the date on which the eligible person attains 60 years of age; or (ii)the date on which the eligible person first becomes entitled to covered retired pay.
 (6)No subsequent adjustmentAn eligible person who accepts payment of a lump sum under this subsection may not seek the review of or otherwise challenge the amount of the lump sum in light of any variation in cost-of-living adjustments under section 1401a of this title, actuarial assumptions, or other factors used by the Secretary in calculating the amount of the lump sum that occur after the Secretary pays the lump sum.
												(c)Resumption of monthly annuity
 (1)General ruleSubject to paragraph (2), an eligible person who makes an election described in subsection (b)(1) shall be entitled to receive the eligible person’s monthly covered retired pay calculated in accordance with paragraph (2) after the eligible person attains the eligible person’s retirement age.
 (2)Restoration of full retirement amount at retirement ageThe retired pay of an eligible person who makes an election described in subsection (a) shall be recomputed, effective on the first day of the first month beginning after the person attains the eligible person’s retirement age, so as to be an amount equal to the amount of covered retired pay to which the eligible person would otherwise be entitled on that date if the annual increases, in the retired pay of the eligible person made to reflect changes in the Consumer Price Index, had been made in accordance with section 1401a of this title.
 (d)Payment of retired pay to persons not making electionAn eligible person who does not make the election described in subsection (b)(1) shall be paid the retired pay to which the eligible person is otherwise entitled under the applicable provisions of law referred to in subsection (a)(1).
 (e)RegulationsThe Secretary of Defense concerned shall prescribe regulations to carry out the provisions of this section..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 71 of such title is amended by adding at the end the following new item:
									1415. Lump sum payment of certain retired pay..
 (3)Payments from Department of Defense Military Retirement FundSection 1463(a)(1) of title 10, United States Code, is amended by striking or 1414 and inserting , 1414, or 1415. (b)Offset of veterans pension and compensation by amount of lump sum paymentsSection 5304 of title 38, United States Code, is amended by adding at the end the following new subsection:
								
 (d)(1)Other than amounts payable under section 1413a or 1414 of title 10, the amount of pension and compensation benefits payable to a person under this title shall be reduced by the amount of any lump sum payment made to such person under section 1415 of title 10.
 (2)The Secretary shall collect any reduction under paragraph (1) from amounts otherwise payable to the person under this title, including pension and compensation payable under this title, before any pension and compensation payments under this title may be paid to the person..
							634.Continuation pay for full TSP members with 12 years of service
 (a)Continuation paySubchapter II of chapter 5 of title 37, United States Code, is amended by adding at the end the following new section:
								
									356.Continuation pay: full TSP members with 12 years of service
 (a)Continuation payThe Secretary concerned shall make a payment of continuation pay to each full TSP member (as defined in section 8440e(a) of title 5) of the uniformed services under the jurisdiction of the Secretary who—
 (1)completes 12 years of service; and (2)enters into an agreement with the Secretary to serve for an additional 4 years of obligated service.
 (b)AmountThe amount of continuation pay payable to a full TSP member under subsection (a) shall be the amount that is equal to—
 (1)in the case of a member of a regular component— (A)the monthly basic pay of the member at 12 years of service multiplied by 2.5; plus
 (B)at the discretion of the Secretary concerned, the monthly basic pay of the member at 12 years of service multiplied by such number of months (not to exceed 13 months) as the Secretary concerned shall specify in the agreement of the member under subsection (a); and
 (2)in the case of a member of a reserve component— (A)the amount of monthly basic pay to which the member would be entitled at 12 years of service if the member were a member of a regular component multiplied by 0.5; plus
 (B)at the discretion of the Secretary concerned, the amount of monthly basic pay described in subparagraph (A) multiplied by such number of months (not to exceed 6 months) as the Secretary concerned shall specify in the agreement of the member under subsection (a).
 (c)Additional discretionary authorityIn addition to the continuation pay required under subsection (a), the Secretary concerned may provide continuation pay under this subsection to a full TSP member described in subsection (a), and subject to the service agreement referred to in paragraph (2) of such subsection, in an amount determined by the Secretary concerned.
 (d)Timing of paymentThe Secretary concerned shall pay continuation pay under subsection (a) to a full TSP member when the member completes 12 years of service. If the Secretary concerned also provides continuation pay under subsection (c) to the member, that continuation pay shall be provided when the member completes 12 years of service.
 (e)Lump sum or installmentsA full TSP member may elect to receive continuation pay provided under subsection (a) or (c) in a lump sum or in a series of not more than four payments.
 (f)Relationship to other pay and allowancesContinuation pay under this section is in addition to any other pay or allowance to which the full TSP member is entitled.
 (g)RepaymentA full TSP member who receives continuation pay under this section (a) and fails to complete the obligated service required under such subsection shall be subject to the repayment provisions of section 373 of this title.
 (h)RegulationsEach Secretary concerned shall prescribe regulations to carry out this section.. (b)Clerical amendmentThe table of sections at the beginning of chapter 5 of title 37, United States Code, is amended by adding at the end the following new item:
								356. Continuation pay: full TSP members with 12 years of service..
							635.Effective date and implementation
 (a)Effective dateThe amendments made by this part shall take effect on January 1, 2018. (b)Implementation (1)In generalThe Secretaries concerned, the Director of the Office of Personnel Management, and the Federal Retirement Thrift Investment Board shall each and jointly take appropriate actions to ensure the full and effective implementation of the amendments made by this part in order to ensure that members of the uniformed services will be able to participate in the modernized retirement plan provided by this part commencing on the date specified in subsection (a).
 (2)Implementation planNot later than March 1, 2016, the Secretaries concerned shall submit to the appropriate committees of Congress a report containing a plan to ensure the full and effective commencement and operational implementation of the amendments made by this part in accordance with paragraph (1).
 (c)Additional technical and conforming amendmentsThe report required by subsection (b) shall contain a draft of such legislation as may be necessary to make any additional technical and conforming changes to titles 10 and 37, United States Code, and other provisions of law that are required or should be made by reason of the amendments made by this part.
 (d)DefinitionsIn this section: (1)The term appropriate committees of Congress means—
 (A)the Committee on Armed Services, the Committee on Energy and Commerce, the Committee on Natural Resources, the Committee on Oversight and Government Reform, and the Committee on Transportation and Infrastructure of the House of Representatives; and
 (B)the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, the Committee on Energy and Natural Resources, the Committee on Homeland Security and Governmental Affairs, and the Committee on Health, Education, Labor, and Pensions of the Senate.
 (2)The term Secretary concerned has the meaning given that term in section 101 of title 37, United States Code. IIOther Matters 641.Death of former spouse beneficiaries and subsequent remarriages under the Survivor Benefit Plan (a)In generalSection 1448(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:
								
									(7)Effect of death of former spouse beneficiary
 (A)Termination of participation in planA person who elects to provide an annuity to a former spouse under paragraph (2) or (3) and whose former spouse subsequently dies is no longer a participant in the Plan, effective on the date of death of the former spouse.
 (B)Authority for election of new spouse beneficiaryIf a person’s participation in the Plan is discontinued by reason of the death of a former spouse beneficiary, the person may elect to resume participation in the Plan and to elect a new spouse beneficiary as follows:
 (i)Married on the date of death of former spouseA person who is married at the time of the death of the former spouse beneficiary may elect to provide coverage to that person’s spouse. Such an election must be received by the Secretary concerned within one year after the date of death of the former spouse beneficiary.
 (ii)Marriage after death of former spouse beneficiaryA person who is not married at the time of the death of the former spouse beneficiary and who later marries may elect to provide spouse coverage. Such an election must be received by the Secretary concerned within one year after the date on which that person marries.
 (C)Effective date of electionThe effective date of election under this paragraph shall be as follows: (i)An election under subparagraph (B)(i) is effective as of the first day of the first calendar month following the death of the former spouse beneficiary.
 (ii)An election under subparagraph (B)(ii) is effective as of the first day of the first calendar month following the month in which the election is received by the Secretary concerned.
 (D)Level of coverageA person making an election under subparagraph (B) may not reduce the base amount previously elected.
 (E)ProceduresAn election under this paragraph shall be in writing, signed by the participant, and made in such form and manner as the Secretary concerned may prescribe.
 (F)IrrevocabilityAn election under this paragraph is irrevocable.. (b)Effective dateParagraph (7) of section 1448(b) of title 10, United States Code, as added by subsection (a), shall apply with respect to any person whose former spouse beneficiary dies on or after the date of the enactment of this Act.
							(c)Applicability to former spouse deaths before enactment
 (1)In generalA person— (A)who before the date of the enactment of this Act had a former spouse beneficiary under the Survivor Benefit Plan who died before that date; and
 (B)who on the date of the enactment of this Act is married, may elect to provide spouse coverage for such spouse under the Plan, regardless of whether the person married such spouse before or after the death of the former spouse beneficiary. Any such election may only be made during the one-year period beginning on the date of the enactment of this Act.(2)Effective date of election if married at least a year at death former spouseIf the person providing the annuity was married to the spouse beneficiary for at least one year at the time of the death of the former spouse beneficiary, the effective date of such election shall be the first day of the first month after the death of the former spouse beneficiary.
 (3)Other effective dateIf the person providing the annuity married the spouse beneficiary after (or during the one-year period preceding) the death of the former spouse beneficiary, the effective date of the election shall be the first day of the first month following the first anniversary of the person’s marriage to the spouse beneficiary.
 (4)Responsibility for premiumsA person electing to participate in the Plan under this subsection shall be responsible for payment of all premiums due from the effective date of the election.
								ECommissary and Non-Appropriated Fund Instrumentality Benefits and Operations
					651.Plan to obtain budget-neutrality for the defense commissary system and the military exchange system
 (a)In generalNot later than March 1, 2016, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth a comprehensive plan to achieve by October 1, 2018, budget-neutrality in the delivery of commissary and exchange benefits while meeting the benchmarks set forth in subsection (c). In preparing the report, the Secretary shall consider the report required by section 634 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3406) and any other previous reports, studies, and surveys of matters appropriate to the report.
 (b)Report elementsThe report required by subsection (a) shall include the following: (1)A description of any modifications to the commissary and exchange benefit systems the Secretary considers appropriate to obtain budget-neutrality in the delivery of commissary and exchange benefits, including the following:
 (A)The establishment of common business processes, practices, and systems to exploit synergies between the operations of defense commissaries and exchanges and to optimize the operations of the resale system and the benefits provided by the commissaries and exchanges.
 (B)The privatization of the defense commissary system and the military exchange system, in whole or in part.
 (C)Engagement of major commercial grocery retailers or other private sector entities to determine their willingness to provide eligible beneficiaries with discount savings on grocery products and certain household goods.
 (D)The closure of commissaries in locations in close proximity to other commissaries or in locations where commercial alternatives, through major grocery retailers, may be available.
 (2)An analysis of different pricing constructs to improve or enhance the delivery of commissary and exchange benefits.
 (3)A description of the impact of any modifications described pursuant to paragraph (1) on Morale, Welfare and Recreation (MWR) quality-of-life programs.
 (4)Such recommendations for legislative action as the Secretary considers appropriate to achieve by October 1, 2018, budget-neutrality in the delivery of commissary and exchange benefits while meeting the benchmarks set forth in subsection (c).
 (c)BenchmarksThe report required by subsection (a) shall ensure— (1)the maintenance of high levels of customer satisfaction in the delivery of commissary and exchange benefits;
 (2)the provision of high quality products; and (3)the sustainment of discount savings to eligible beneficiaries.
 (d)Comptroller General assessment of planNot later than 120 days after the submittal of the report required by subsection (a), the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth an assessment by the Comptroller General of the plan to achieve budget-neutrality in the delivery of commissary and exchange benefits while meeting the benchmarks set forth in subsection (c) as set forth in the report required by subsection (a).
						(e)Pilot programs
 (1)Programs authorizedAfter the reports required by subsections (a) and (d) have been submitted as described in such subsections, the Secretary may, notwithstanding any requirement in chapter 147 of title 10, United States Code, conduct one or more pilot programs to evaluate the feasibility and advisability of processes and methods for achieving budget-neutrality in the delivery of commissary and exchange benefits and other applicable benchmarks in accordance with this section. The Secretary may authorize any commissary or exchange, or private sector entity, participating in any such pilot program to establish appropriate prices in response to market conditions and customer demand, provided that the level of savings required by paragraph (3) is maintained.
 (2)BenchmarksIf the Secretary conducts a pilot program under this subsection, the Secretary shall establish specific, measurable benchmarks for measuring success in the provision of high quality grocery goods and products, discount savings to patrons, and high levels of customer satisfaction while achieving budget-neutrality in the delivery of commissary and exchange benefits under the pilot program.
 (3)Required savings to patronsThe Secretary shall ensure that the level of savings to commissary and exchange patrons under any pilot program under this subsection is not less than the level of savings to such patrons before the implementation of such pilot program, as follows:
 (A)Before commencing a pilot program the Secretary shall establish a baseline of savings to patrons achieved for each commissary or exchange to participate in such pilot program by comparing prices charged by such commissary or exchange for a representative market basket of goods to prices charged by local competitors for the same market basket of goods.
 (B)After commencement of such pilot program, the Secretary shall ensure that each commissary or exchange, or private sector entity, participating in such pilot program conducts market-basket price comparisons not less than once a month and adjusts pricing as necessary to ensure that pricing achieves savings to patrons under such pilot program that are reasonably consistent with the baseline savings for the commissary or exchange established pursuant to subparagraph (A).
 (4)Duration of authorityThe authority of the Secretary to carry out a pilot program under this subsection shall expire on the date that is five years after the date of the enactment of this Act. However, if a pilot program achieves budget-neutrality in the delivery of commissary and exchange benefits and other applicable benchmarks, as measured using the benchmarks required by paragraph (2), the Secretary may continue the pilot program for an additional period of up to five years.
							(5)Reports
 (A)Initial reportsIf the Secretary conducts a pilot program under this subsection, the Secretary shall, not later than 30 days before commencing the pilot program, submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program, including the following:
 (i)A description of the pilot program. (ii)The provisions, if any, of chapter 147 of title 10, United States Code, that will be waived in the conduct of the pilot program.
 (B)Final reportsNot later than 90 days after the date of the completion of any pilot program under this subsection or the date of the commencement of an extension of a pilot program under paragraph (4), the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program, including the following:
 (i)A description and assessment of the pilot program. (ii)Such recommendations for administrative or legislative action as the Secretary considers appropriate in light of the pilot program.
									652.Comptroller General of the United States report on the Commissary Surcharge, Non-appropriated Fund,
			 and Privately-Financed Major Construction Program
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the Commissary Surcharge, Non-appropriated Fund and Privately-Financed Major Construction Program of the Department of Defense.
 (b)ElementsThe report under subsection (a) shall include the following: (1)An assessment whether the Secretary of Defense has established policies and procedures to ensure the timely submittal to the committees of Congress referred to in subsection (a) of notice on construction projects proposed to be funded through the program referred to in that subsection.
 (2)An assessment whether the Secretaries of the military departments have developed and implemented policies and procedures to comply with the policies and directives of the Department of Defense for the submittal to such committees of Congress of notice on such construction projects.
 (3)An assessment whether the Secretary of Defense has established policies and procedures to notify such committees of Congress when such construction projects have been commenced without notice to Congress.
 (4)An assessment whether construction projects described in paragraph (3) have been completed before submittal of notice to Congress as described in that paragraph and, if so, a list of such projects.
							FOther Matters
					661.Improvement of financial literacy and preparedness of members of the Armed Forces
 (a)Sense of Congress on financial literacy and preparedness of membersIt is the sense of Congress that— (1)the Secretary of Defense should strengthen arrangements with other departments and agencies of the Federal Government and nonprofit organizations in order to improve the financial literacy and preparedness of members of the Armed Forces; and
 (2)the Secretaries of the military departments and the Chiefs of Staff of the Armed Forces should provide support for the financial literacy and preparedness training carried out under section 992 of title 10, United States Code, as amended by subsections (b), (c), and (d).
 (b)Provision of financial literacy and preparedness trainingSubsection (a) of section 992 of title 10, United States Code, is amended— (1)in the subsection heading, by striking consumer education and inserting financial literacy training;
 (2)in paragraph (1), by striking education in the matter preceding subparagraph (A) and inserting financial literacy training; (3)by striking paragraph (2) and inserting the following new paragraph:
								
 (2)Training under this subsection shall be provided to a member of the armed forces— (A)as a component of the initial entry training of the member;
 (B)upon arrival at the first duty station of the member; (C)upon arrival at each subsequent duty station, in the case of a member in pay grade E–4 or below or in pay grade O–3 or below;
 (D)on the date of promotion of the member, in the case of a member in pay grade E–5 or below or in pay grade O–4 or below;
 (E)when the member vests in the Thrift Savings Plan (TSP) under section 8432(g)(2)(C) of title 5; (F)when the member becomes entitled to receive continuation pay under section 356 of title 37, at which time the training shall include, at a minimum, information on options available to the member regarding the use of continuation pay;
 (G)at each major life event during the service of the member, such as— (i)marriage;
 (ii)divorce; (iii)birth of first child; or
 (iv)disabling sickness or condition; (H)during leadership training;
 (I)during pre-deployment training and during post-deployment training; (J)at transition points in the service of the member, such as—
 (i)transition from a regular component to a reserve component; (ii)separation from service; or
 (iii)retirement; and (K)as a component of periodically recurring required training that is provided to the member at a military installation.; 
 (4)in paragraph (3), by striking paragraph (2)(B) and inserting paragraph (2)(J); and (5)by adding at the end the following new paragraph:
								
 (4)The Secretary concerned shall prescribe regulations setting forth any other events and circumstances (in addition to the events and circumstances described in paragraph (2)) upon which the training required by this subsection shall be provided..
 (c)Survey of members' financial literacy and preparednessSuch section is further amended— (1)by redesignating subsection (d) as subsection (e); and
 (2)by inserting after subsection (c) the following new subsection (d):  (d)Financial literacy and preparedness survey(1)The Director of the Defense Manpower Data Center shall annually include in the status of forces survey a survey of the status of the financial literacy and preparedness of members of the armed forces.
 (2)The results of the annual financial literacy and preparedness survey— (A)shall be used by each of the Secretaries concerned as a benchmark to evaluate and update training provided under this section; and
 (B)shall be submitted to the Committees on Armed Services of the Senate and the House of Representatives..
 (d)Financial services definedSubsection (e) of such section, as redesignated by subsection (c)(1) of this section, is amended by adding at the end the following new paragraph:
							
 (4)Health insurance, budget management, Thrift Savings Plan (TSP), retirement lump sum payments (including rollover options and tax consequences), and Survivor Benefit Plan (SBP)..
						(e)Clerical amendments
 (1)Section heading The heading of such section is amended to read as follows:  992.Financial literacy training: financial services. (2)Table of sectionsThe table of sections at the beginning of chapter 50 of such title is amended by striking the item related to section 992 and inserting the following new item:
								992. Financial literacy training: financial services..
 (f)ImplementationsNot later than six months after the date of the enactment of this Act, the Secretary of the military department concerned and the Secretary of the Department in which the Coast Guard is operating shall commence providing financial literacy training under section 992 of title 10, United States Code, as amended by subsections (b), (c), and (d) of this section, to members of the Armed Forces.
						662.Recordation of obligations for installment payments of incentive pays, allowances, and similar
			 benefits when payment is due
 (a)In generalChapter 19 of title 37, United States Code, is amended by adding at the end the following new section:
							
								1015.Recordation of installment payment obligations for incentive pays and similar benefits
 (a)In generalIn the case of any pay, allowance, bonus, or other benefit described in subsection (b) that is paid to a member of the uniformed services on an installment basis, each installment payment shall be charged to appropriations that are available for obligation at the time such payment is payable.
 (b)Covered pay and benefitsSubsection (a) applies to any incentive pay, special pay, or bonus, or similar periodic payment of pay or allowances, or of educational benefits or stipends, that is paid to a member of the uniformed services under this title or title 10..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 19 of such title is amended by adding at the end the following new item:
							1015. Recordation of installment payment obligations for incentive pays and similar benefits..
						VIIHealth Care ProvisionsSubtitle A—TRICARE and Other Health Care BenefitsSec. 701. Access to TRICARE Prime for certain beneficiaries.Sec. 702. Modifications of cost-sharing for the TRICARE pharmacy benefits program.Sec. 703. Expansion of continued health benefits coverage to include discharged and released
			 members of the Selected Reserve.Sec. 704. Access to health care under the TRICARE program for beneficiaries of TRICARE Prime.Sec. 705. Expansion of reimbursement for smoking cessation services for certain TRICARE
			 beneficiaries.Subtitle B—Health Care AdministrationSec. 711. Waiver of recoupment of erroneous payments caused by administrative error under the
			 TRICARE program.Sec. 712. Publication of data on patient safety, quality of care, satisfaction, and health outcome
			 measures under the TRICARE program.Sec. 713. Expansion of evaluation of effectiveness of the TRICARE program to include information on
			 patient safety, quality of care, and access to care at military medical
			 treatment facilities.Sec. 714. Portability of health plans under the TRICARE program.Sec. 715. Joint uniform formulary for transition of care.Sec. 716. Licensure of mental health professionals in TRICARE program.Sec. 717. Designation of certain non-Department mental health care providers with knowledge
			 relating to treatment of members of the Armed Forces.Sec. 718. Comprehensive standards and access to contraception counseling for members of the Armed
			 Forces.Subtitle C—Reports and Other MattersSec. 721. Provision of transportation of dependent patients relating to obstetrical anesthesia
			 services.Sec. 722. Extension of authority for DOD–VA Health Care Sharing Incentive Fund.Sec. 723. Extension of authority for joint Department of Defense-Department of Veterans Affairs
			 Medical Facility Demonstration Fund.Sec. 724. Limitation on availability of funds for Office of the Secretary of Defense.Sec. 725. Pilot program on urgent care under TRICARE program.Sec. 726. Pilot program on incentive programs to improve health care provided under the TRICARE
			 program.Sec. 727. Limitation on availability of funds for Department of Defense Healthcare Management
			 Systems Modernization.Sec. 728. Submittal of information to Secretary of Veterans Affairs relating to exposure to
			 airborne hazards and open burn pits.Sec. 729. Plan for development of procedures to measure data on mental health care provided by the
			 Department of Defense.Sec. 730. Report on plans to improve experience with and eliminate performance variability of
			 health care provided by the Department of Defense.Sec. 731. Comptroller General study on gambling and problem gambling behavior among members of the
			 Armed Forces.
				ATRICARE and Other Health Care Benefits
 701.Access to TRICARE Prime for certain beneficiariesSection 732(c)(3) of the National Defense Authorization Act for Fiscal Year 2013 (10 U.S.C. 1097a note) is amended to read as follows:
						
							(3)Residence at time of election
 (A)Except as provided by subparagraph (B), an affected eligible beneficiary may not make the one-time election under paragraph (1) if, at the time of such election, the beneficiary does not reside—
 (i)in a ZIP code that is in a region described in subsection (d)(1)(B); and (ii)within 100 miles of a military medical treatment facility.
 (B)Subparagraph (A)(ii) shall not apply with respect to an affected eligible beneficiary who— (i)as of December 25, 2013, resides farther than 100 miles from a military medical treatment facility; and
 (ii)is such an eligible beneficiary by reason of service in the Army, Navy, Air Force, or Marine Corps.. 702.Modifications of cost-sharing for the TRICARE pharmacy benefits program (a)Modification of cost-sharing amountsSubparagraph (A) of section 1074g(a)(6) of title 10, United States Code, is amended—
 (1)in clause (i)— (A)in subclause (I), by striking $8 and inserting $10; and
 (B)in subclause (II), by striking $20 and inserting $24; and (2)in clause (ii)—
 (A)in subclause (II), by striking $16 and inserting $20; and (B)in subclause (III), by striking $46 and inserting $49.
 (b)Modification of COLA increaseSubparagraph (C) of such section is amended— (1)in clause (i), by striking Beginning October 1, 2013, and inserting Beginning October 1, 2016,; and
 (2)by striking clause (ii) and inserting the following new clause (ii):  (ii)The amount of the increase otherwise provided for a year by clause (i) shall be computed as follows:
 (I)If the amount of the increase is equal to or greater than 50 cents, the amount of the increase shall be rounded to the nearest multiple of $1.
 (II)If the amount of the increase is less than 50 cents, the increase shall not be made for such year, but shall be carried over to, and accumulated with, the amount of the increase for the subsequent year or years and made when the aggregate amount of increases under this clause for a year is equal to or greater than 50 cents..
							703.Expansion of continued health benefits coverage to include discharged and released members of the
			 Selected Reserve
 (a)In generalSubsection (b) of section 1078a of title 10, United States Code, is amended— (1)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; and
 (2)by inserting after paragraph (1) the following new paragraph (2):  (2)A member of the Selected Reserve of the Ready Reserve of a reserve component of the armed forces who—
 (A)is discharged or released from service in the Selected Reserve, whether voluntarily or involuntarily, under other than adverse conditions, as characterized by the Secretary concerned;
 (B)immediately preceding that discharge or release, is enrolled in TRICARE Reserve Select; and (C)after that discharge or release, would not otherwise be eligible for any benefits under this chapter..
 (b)Notification of eligibilitySubsection (c)(2) of such section is amended by inserting or subsection (b)(2) after subsection (b)(1). (c)Election of coverageSubsection (d) of such section is amended—
 (1)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; and (2)by inserting after paragraph (1) the following new paragraph (2):
								
 (2)In the case of a member described in subsection (b)(2), the written election shall be submitted to the Secretary concerned before the end of the 60-day period beginning on the later of—
 (A)the date of the discharge or release of the member from service in the Selected Reserve; and (B)the date the member receives the notification required pursuant to subsection (c)..
 (d)Coverage of dependentsSubsection (e) of such section is amended by inserting or subsection (b)(2) after subsection (b)(1). (e)Period of continued coverageSubsection (g)(1) of such section is amended—
 (1)by redesignating subparagraphs (B) through (D) as subparagraphs (C) through (E); and (2)by inserting after subparagraph (A) the following new subparagraph (B):
								
 (B)in the case of a member described in subsection (b)(2), the date which is 18 months after the date the member ceases to be eligible to enroll in TRICARE Reserve Select;.
 (f)TRICARE Reserve Select definedSuch section is further amended by adding at the end the following new subsection:  (h)TRICARE Reserve Select definedIn this section, the term TRICARE Reserve Select means TRICARE Standard coverage provided under section 1076d of this title..
 (g)Conforming amendmentsSuch section is further amended— (1)in subsection (c)—
 (A)in paragraph (3), by striking subsection (b)(2) and inserting subsection (b)(3); and (B)in paragraph (4), by striking subsection (b)(3) and inserting subsection (b)(4);
 (2)in subsection (d)— (A)in paragraph (3), as redesignated by subsection (c)(1), by striking subsection (b)(2) and inserting subsection (b)(3);
 (B)in paragraph (4), as so redesignated, by striking subsection (b)(3) and inserting subsection (b)(4); and (C)in paragraph (5), as so redesignated, by striking subsection (b)(4) and inserting subsection (b)(5);
 (3)in subsection (e), by striking subsection (b)(2) or subsection (b)(3) and inserting subsection (b)(3) or subsection (b)(4); and (4)in subsection (g)—
 (A)in paragraph (1)— (i)in subparagraph (C), as redesignated by subsection (e)(1), by striking subsection (b)(2) and inserting subsection (b)(3);
 (ii)in subparagraph (D), as so redesignated, by striking subsection (b)(3) and inserting subsection (b)(4); and (iii)in subparagraph (E), as so redesignated, by striking subsection (b)(4) and inserting subsection (b)(5);
 (B)in paragraph (2)— (i)by striking paragraph (1)(B) and inserting paragraph (1)(C); and
 (ii)by striking subsection (b)(2) and inserting subsection (b)(3); and (C)in paragraph (3)—
 (i)by striking paragraph (1)(C) and inserting paragraph (1)(D); and (ii)by striking subsection (b)(3) and inserting subsection (b)(4).
									704.Access to health care under the TRICARE program for beneficiaries of TRICARE Prime
 (a)Access to health careThe Secretary of Defense shall ensure that beneficiaries under TRICARE Prime who are seeking an appointment for health care under TRICARE Prime shall obtain such an appointment within the health care access standards established under subsection (b), including through the use of health care providers in the preferred provider network of TRICARE Prime.
						(b)Standards for access to care
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish health care access standards for the receipt of health care under TRICARE Prime, whether received at military medical treatment facilities or from health care providers in the preferred provider network of TRICARE Prime.
 (2)Categories of careThe health care access standards established under paragraph (1) shall include standards with respect to the following categories of health care:
 (A)Primary care, including pediatric care, maternity care, gynecological care, and other subcategories of primary care.
 (B)Specialty care, including behavioral health care and other subcategories of specialty care. (3)ModificationsThe Secretary may modify the health care access standards established under paragraph (1) whenever the Secretary considers the modification of such standards appropriate.
 (4)PublicationThe Secretary shall publish the health care access standards established under paragraph (1), and any modifications to such standards, in the Federal Register and on a publicly accessible Internet website of the Department of Defense.
 (c)DefinitionsIn this section: (1)TRICARE PrimeThe term TRICARE Prime means the managed care option of the TRICARE program.
 (2)TRICARE programThe term TRICARE program has the meaning given that term in section 1072(7) of title 10, United States Code. 705.Expansion of reimbursement for smoking cessation services for certain TRICARE beneficiariesSection 713(f) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4503; 10 U.S.C. 1074 note) is amended—
 (1)in paragraph (1)(A), by striking during fiscal year 2009; (2)in paragraph (1)(B), by striking during such fiscal year; and
 (3)in paragraph (2), by striking during fiscal year 2009 and inserting after September 30, 2008. BHealth Care Administration 711.Waiver of recoupment of erroneous payments caused by administrative error under the TRICARE program (a)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1095f the following new section:
							
								1095g.TRICARE program: waiver of recoupment of erroneous payments caused by administrative error
 (a)Waiver of recoupmentThe Secretary of Defense may waive recoupment from an individual who has benefitted from an erroneous TRICARE payment in a case in which each of the following applies:
 (1)The payment was made because of an administrative error by an employee of the Department of Defense or a contractor under the TRICARE program.
 (2)The individual (or in the case of a minor, the parent or guardian of the individual) had a good faith, reasonable belief that the individual was entitled to the benefit of such payment under this chapter.
 (3)The individual relied on the expectation of such entitlement. (4)The Secretary determines that a waiver of recoupment of such payment is necessary to prevent an injustice.
 (b)Responsibility of contractorIn any case in which the Secretary waives recoupment under subsection (a) and the administrative error was on the part of a contractor under the TRICARE program, the Secretary shall, consistent with the requirements and procedures of the applicable contract, impose financial responsibility on the contractor for the erroneous payment.
 (c)Finality of determinationsAny determination by the Secretary under this section to waive or decline to waive recoupment under subsection (a) is a final determination and shall not be subject to appeal or judicial review..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 55 of such title is amended by inserting after the item relating to section 1095f the following new item:
							1095g. TRICARE program: waiver of recoupment of erroneous payments caused by administrative error..
						712.Publication of data on patient safety, quality of care, satisfaction, and health outcome measures
 under the TRICARE programSection 1073b of title 10, United States Code, is amended by adding at the end the following:  (c)Publication of data on patient safety, quality of care, satisfaction, and health outcome measures(1)Not later than 180 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2016, the Secretary of Defense shall publish on a publically available Internet website of the Department of Defense data on all measures that the Secretary considers appropriate that are used by the Department to assess patient safety, quality of care, patient satisfaction, and health outcomes for health care provided under the TRICARE program at each military medical treatment facility.
 (2)The Secretary shall publish an update to the data published under paragraph (1) not less frequently than once each quarter during each fiscal year.
 (3)The Secretary may not include data relating to risk management activities of the Department in any publication under paragraph (1) or update under paragraph (2).
 (4)The Secretary shall ensure that the data published under paragraph (1) and updated under paragraph (2) is accessible to the public through the primary Internet website of the Department and the primary Internet website of the military medical treatment facility with respect to which such data applies..
					713.Expansion of evaluation of effectiveness of the TRICARE program to include information on patient
			 safety, quality of care, and access to care at military medical treatment
 facilitiesSection 717(a) of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106; 10 U.S.C. 1073 note)) is amended—
 (1)in the matter preceding paragraph (1), in the second sentence, by striking address; (2)in paragraph (1)—
 (A)by inserting address before the impact of; and (B)by striking ; and and inserting a semicolon;
 (3)in paragraph (2), by striking the period at the end and inserting ; and; and (4)by adding at the end the following new paragraph:
							
 (3)address patient safety, quality of care, and access to care at military medical treatment facilities, including—
 (A)an identification of the number of practitioners providing health care in military medical treatment facilities that were reported to the National Practitioner Data Bank during the year preceding the evaluation; and
 (B)with respect to each military medical treatment facility, an assessment of— (i)the current accreditation status of such facility, including any recommendations for corrective action made by the relevant accrediting body;
 (ii)any policies or procedures implemented during such year by the Secretary of the military department concerned that were designed to improve patient safety, quality of care, and access to care at such facility;
 (iii)data on surgical and maternity care outcomes during such year; (iv)data on appointment wait times during such year; and
 (v)data on patient safety, quality of care, and access to care as compared to standards established by the Department of Defense with respect to patient safety, quality of care, and access to care..
						714.Portability of health plans under the TRICARE program
						(a)Health plan portability
 (1)In generalThe Secretary of Defense shall ensure that covered beneficiaries under the TRICARE program who are covered under a health plan under such program are able to seamlessly access health care under such health plan in each TRICARE program region.
 (2)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary shall prescribe regulations to carry out paragraph (1).
 (b)Mechanisms To ensure portabilityIn carrying out subsection (a), the Secretary shall— (1)establish a process for electronic notification of contractors responsible for administering the TRICARE program in each TRICARE region when any covered beneficiary intends to relocate between such regions;
 (2)provide for the automatic electronic transfer between such contractors of information relating to covered beneficiaries who are relocating between such regions, including demographic, enrollment, and claims information; and
 (3)ensure each such covered beneficiary is able to obtain a new primary health care provider within ten days of—
 (A)arriving at the location to which the covered beneficiary has relocated; and (B)initiating a request for a new primary health care provider.
 (c)PublicationThe Secretary shall— (1)publish information on any modifications made pursuant to subsection (a) with respect to the ability of covered beneficiaries under the TRICARE program who are covered under a health plan under such program to access health care in each TRICARE region on the primary Internet website of the Department that is available to the public; and
 (2)ensure that such information is made available on the primary Internet website that is available to the public of each current contractor responsible for administering the TRICARE program.
 (d)DefinitionsIn this section, the terms covered beneficiary and TRICARE program have the meaning given such terms in section 1072 of title 10, United States Code. 715.Joint uniform formulary for transition of care (a)Joint formularyNot later than June 1, 2016, the Secretary of Defense and the Secretary of Veterans Affairs shall jointly establish a joint uniform formulary for the Department of Veterans Affairs and the Department of Defense with respect to pharmaceutical agents that are critical for the transition of an individual from receiving treatment furnished by the Secretary of Defense to treatment furnished by the Secretary of Veterans Affairs.
 (b)SelectionThe Secretaries shall select for inclusion on the joint uniform formulary established under subsection (a) pharmaceutical agents relating to—
 (1)the control of pain, sleep disorders, and psychiatric conditions, including post-traumatic stress disorder; and
 (2)any other conditions determined appropriate by the Secretaries. (c)ReportNot later than July 1, 2016, the Secretaries shall jointly submit to the appropriate congressional committees a report on the joint uniform formulary established under subsection (a), including a list of the pharmaceutical agents selected for inclusion on the formulary.
 (d)ConstructionNothing in this section shall be construed to prohibit the Secretary of Defense and the Secretary of Veterans Affairs from each maintaining the respective uniform formularies of the Department of the Secretary.
 (e)DefinitionsIn this section: (1)The term appropriate congressional committees means—
 (A)the congressional defense committees; and (B)the Committees on Veterans’ Affairs of the House of Representatives and the Senate.
 (2)The term pharmaceutical agent has the meaning given that term in section 1074g(g) of title 10, United States Code. (f)Conforming amendmentSection 1074g(a)(2)(A) of title 10, United States Code, is amended by adding at the end the following new sentence: With respect to members of the uniformed services, such uniform formulary shall include pharmaceutical agents on the joint uniform formulary established under section 715 of the National Defense Authorization Act for Fiscal Year 2016..
						716.Licensure of mental health professionals in TRICARE program
 (a)Qualifications for TRICARE certified mental health counselors during transition periodDuring the period preceding January 1, 2021, for purposes of determining whether a mental health care professional is eligible for reimbursement under the TRICARE program as a TRICARE certified mental health counselor, an individual who holds a masters degree or doctoral degree in counseling from a program that is accredited by a covered institution shall be treated as holding such degree from a mental health counseling program or clinical mental health counseling program that is accredited by the Council for Accreditation of Counseling and Related Educational Programs.
 (b)DefinitionsIn this section: (1)The term covered institution means any of the following:
 (A)The Accrediting Commission for Community and Junior Colleges Western Association of Schools and Colleges (ACCJC-WASC).
 (B)The Higher Learning Commission (HLC). (C)The Middle States Commission on Higher Education (MSCHE).
 (D)The New England Association of Schools and Colleges Commission on Institutions of Higher Education (NEASC-CIHE).
 (E)The Southern Association of Colleges and Schools (SACS) Commission on Colleges. (F)The WASC Senior College and University Commission (WASC-SCUC).
 (G)The Accrediting Bureau of Health Education Schools (ABHES). (H)The Accrediting Commission of Career Schools and Colleges (ACCSC).
 (I)The Accrediting Council for Independent Colleges and Schools (ACICS). (J)The Distance Education Accreditation Commission (DEAC).
 (2)The term TRICARE program has the meaning given that term in section 1072 of title 10, United States Code. 717.Designation of certain non-Department mental health care providers with knowledge relating to treatment of members of the Armed Forces (a)Mental health provider readiness designation (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall develop a system by which any non-Department mental health care provider that meets eligibility criteria established by the Secretary relating to the knowledge described in paragraph (2) receives a mental health provider readiness designation from the Department of Defense.
 (2)Knowledge describedThe knowledge described in this paragraph is the following: (A)Knowledge and understanding with respect to the culture of members of the Armed Forces and family members and caregivers of members of the Armed Forces.
 (B)Knowledge with respect to evidence-based treatments that have been approved by the Department for the treatment of mental health issues among members of the Armed Forces.
								(b)Availability of information on designation
 (1)RegistryThe Secretary of Defense shall establish and update as necessary a publically available registry of all non-Department mental health care providers that are currently designated under subsection (a)(1).
 (2)Provider listThe Secretary shall update all lists maintained by the Secretary of non-Department mental health care providers that provide mental health care under the laws administered by the Secretary by indicating the providers that are currently designated under subsection (a)(1).
 (c)Non-Department mental health care provider definedIn this section, the term non-Department mental health care provider— (1)means a health care provider who—
 (A)specializes in mental health; (B)is not a health care provider of the Department of Defense at a facility of the Department; and
 (C)provides health care to members of the Armed Forces; and (2)includes psychiatrists, psychologists, psychiatric nurses, social workers, mental health counselors, marriage and family therapists, and other mental health care providers designated by the Secretary of Defense.
							718.Comprehensive standards and access to contraception counseling for members of the Armed Forces
						(a)Clinical practice guidelines
 (1)EstablishmentNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall establish clinical practice guidelines for health care providers employed by the Department of Defense on standards of care with respect to methods of contraception and counseling on methods of contraception for members of the Armed Forces.
 (2)UpdatesThe Secretary shall from time to time update the clinical practice guidelines established under paragraph (1) to incorporate into such guidelines new or updated standards of care with respect to methods of contraception and counseling on methods of contraception.
							(b)Dissemination
 (1)Initial disseminationAs soon as practicable, but commencing not later than one year after the date of the enactment of this Act, the Secretary shall provide for rapid dissemination of the clinical practice guidelines to health care providers described in subsection (a)(1).
 (2)Dissemination of updatesAs soon as practicable after each update to the clinical practice guidelines made by the Secretary pursuant to paragraph (2) of subsection (a), the Secretary shall provide for the rapid dissemination of such updated clinical practice guidelines to health care providers described in paragraph (1) of such subsection.
 (3)ProtocolsThe Secretary shall disseminate the clinical practice guidelines under paragraph (1) and any updates to such guidelines under paragraph (2) in accordance with administrative protocols developed by the Secretary for such purpose.
 (c)Access to contraception counselingAs soon as practicable after the date of the enactment of this Act, the Secretary shall ensure that women members of the Armed Forces have access to comprehensive counseling on the full range of methods of contraception provided by health care providers described in subsection (a)(1) during health care visits, including visits as follows:
 (1)During predeployment health care visits, including counseling that provides specific information women need regarding the interaction between anticipated deployment conditions and various methods of contraception.
 (2)During health care visits during deployment. (3)During annual physical examinations.
							CReports and Other Matters
 721.Provision of transportation of dependent patients relating to obstetrical anesthesia servicesSection 1040(a)(2) of title 10, United States Code, is amended by striking subparagraph (F). 722.Extension of authority for DOD–VA Health Care Sharing Incentive FundSection 8111(d)(3) of title 38, United States Code, is amended by striking September 30, 2015 and inserting September 30, 2020.
					723.Extension of authority for Joint Department of Defense-Department of Veterans Affairs Medical
 Facility Demonstration FundSection 1704(e) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2573), as amended by section 722 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), is further amended by striking September 30, 2016 and inserting September 30, 2017.
 724.Limitation on availability of funds for Office of the Secretary of DefenseOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the Office of the Secretary of Defense, not more than 75 percent may be obligated or expended until the date on which the Secretary of Defense submits to the congressional defense committees the report required by section 713(a)(2) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3414).
					725.Pilot program on urgent care under TRICARE program
						(a)Pilot program
 (1)In generalCommencing not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall carry out a pilot program to allow a covered beneficiary under the TRICARE program access to urgent care visits without the need for preauthorization for such visits.
 (2)DurationThe Secretary shall carry out the pilot program for a period of three years. (3)Incorporation of nurse advice lineThe Secretary shall incorporate the nurse advise line of the Department into the pilot program to direct covered beneficiaries seeking access to care to the source of the most appropriate level of health care required to treat the medical conditions of the beneficiaries, including urgent care under the pilot program.
 (b)PublicationThe Secretary shall— (1)publish information on the pilot program under subsection (a) for the receipt of urgent care under the TRICARE program—
 (A)on the primary publically available Internet website of the Department; and (B)on the primary publically available Internet website of each military medical treatment facility; and
 (2)ensure that such information is made available on the primary publically available Internet website of each current managed care contractor that has established a health care provider network under the TRICARE program.
							(c)Reports
							(1)First report
 (A)In generalNot later than one year after the date on which the pilot program under subsection (a) commences, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the pilot program.
 (B)ElementsThe report under subparagraph (1) shall include the following: (i)An analysis of urgent care use by covered beneficiaries in military medical treatment facilities and the TRICARE purchased care provider network.
 (ii)A comparison of urgent care use by covered beneficiaries to the use by covered beneficiaries of emergency departments in military medical treatment facilities and the TRICARE purchased care provider network, including an analysis of whether the pilot program decreases the inappropriate use of medical care in emergency departments.
 (iii)A determination of the extent to which the nurse advice line of the Department affected both urgent care and emergency department use by covered beneficiaries in military medical treatment facilities and the TRICARE purchased care provider network.
 (iv)An analysis of any cost savings to the Department realized through the pilot program. (v)A determination of the optimum number of urgent care visits available to covered beneficiaries without preauthorization.
 (vi)An analysis of the satisfaction of covered beneficiaries with the pilot program. (2)Second reportNot later than two years after the date on which the pilot program commences, the Secretary shall submit to the committees specified in paragraph (1)(A) an update to the report required by such paragraph, including any recommendations of the Secretary with respect to extending or making permanent the pilot program and a description of any related legislative actions that the Secretary considers appropriate.
 (3)Final reportNot later than 180 days after the date on which the pilot program is completed, the Secretary shall submit to the committees specified in paragraph (1)(A) a final report on the pilot program that updates the report required by paragraph (2).
 (d)DefinitionsIn this section, the terms covered beneficiary and TRICARE program have the meaning given such terms in section 1072 of title 10, United States Code. 726.Pilot program on incentive programs to improve health care provided under the TRICARE program (a)Pilot programNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall commence the conduct of a pilot program under section 1092 of title 10, United States Code, to assess whether a reduction in the rate of increase in health care spending by the Department of Defense and an enhancement of the operation of the military health system may be achieved by developing and implementing value-based incentive programs to encourage health care providers under the TRICARE program (including physicians, hospitals, and others involved in providing health care to patients) to improve the following:
 (1)The quality of health care provided to covered beneficiaries under the TRICARE program. (2)The experience of covered beneficiaries in receiving health care under the TRICARE program.
 (3)The health of covered beneficiaries. (b)Incentive programs (1)DevelopmentIn developing an incentive program under this section, the Secretary shall—
 (A)consider the characteristics of the population of covered beneficiaries affected by the incentive program;
 (B)consider how the incentive program would impact the receipt of health care under the TRICARE program by such covered beneficiaries;
 (C)establish or maintain an assurance that such covered beneficiaries will have timely access to health care during operation of the incentive program;
 (D)ensure that there are no additional financial costs to such covered beneficiaries of implementing the incentive program; and
 (E)consider such other factors as the Secretary considers appropriate. (2)ElementsWith respect to an incentive program developed and implemented under this section, the Secretary shall ensure that—
 (A)the size, scope, and duration of the incentive program is reasonable in relation to the purpose of the incentive program; and
 (B)appropriate criteria and data collection are used to ensure adequate evaluation of the feasibility and advisability of implementing the incentive program throughout the TRICARE program.
 (3)Use of existing modelsIn developing an incentive program under this section, the Secretary may adapt a value-based incentive program conducted by the Centers for Medicare & Medicaid Services or any other governmental or commercial health care program.
 (c)TerminationThe authority of the Secretary to carry out the pilot program under this section shall terminate on December 31, 2019.
						(d)Reports
 (1)Interim reportNot later than one year after the date of the enactment of this Act, and not less frequently than once each year thereafter until the termination of the pilot program, the Secretary shall submit to the congressional defense committees a report on the pilot program.
 (2)Final reportNot later than September 30, 2019, the Secretary shall submit to the congressional defense committees a final report on the pilot program.
 (3)ElementsEach report submitted under paragraph (1) or paragraph (2) shall include the following: (A)An assessment of each incentive program developed and implemented under this section, including whether such incentive program—
 (i)improves the quality of health care provided to covered beneficiaries, the experience of covered beneficiaries in receiving health care under the TRICARE program, or the health of covered beneficiaries;
 (ii)reduces the rate of increase in health care spending by the Department of Defense; or (iii)enhances the operation of the military health system.
 (B)Such recommendations for administrative or legislative action as the Secretary considers appropriate in light of the pilot program, including to implement any such incentive program or programs throughout the TRICARE program.
 (e)DefinitionsIn this section, the terms covered beneficiary and TRICARE program have the meanings given those terms in section 1072 of title 10, United States Code. 727.Limitation on availability of funds for Department of Defense Healthcare Management Systems ModernizationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the Department of Defense Healthcare Management Systems Modernization, not more than 75 percent may be obligated or expended until the date on which the Secretary of Defense makes the certification required by section 713(g)(2) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 1071 note).
					728.Submittal of information to Secretary of Veterans Affairs relating to exposure to airborne hazards
			 and open burn pits
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and periodically thereafter, the Secretary of Defense shall submit to the Secretary of Veterans Affairs such information in the possession of the Secretary of Defense as the Secretary of Veterans Affairs considers necessary to supplement and support—
 (1)the development of information to be included in the Airborne Hazards and Open Burn Pit Registry established by the Department of Veterans Affairs under section 201 of the Dignified Burial and Other Veterans’ Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note); and
 (2)research and development activities conducted by the Department of Veterans Affairs to explore the potential health risks of exposure by members of the Armed Forces to environmental factors in Iraq and Afghanistan, in particular the connection of such exposure to respiratory illnesses such as chronic cough, chronic obstructive pulmonary disease, constrictive bronchiolitis, and pulmonary fibrosis.
 (b)Inclusion of certain informationThe Secretary of Defense shall include in the information submitted to the Secretary of Veterans Affairs under subsection (a) information on any research and surveillance efforts conducted by the Department of Defense to evaluate the incidence and prevalence of respiratory illnesses among members of the Armed Forces who were exposed to open burn pits while deployed overseas.
						729.Plan for development of procedures to measure data on mental health care provided by the Department
 of DefenseNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a plan for the Department of Defense to develop procedures to compile and assess data relating to the following:
 (1)Outcomes for mental health care provided by the Department. (2)Variations in such outcomes among different medical facilities of the Department.
 (3)Barriers, if any, to the implementation by mental health care providers of the Department of the clinical practice guidelines and other evidence-based treatments and approaches recommended for such providers by the Secretary.
						730.Report on plans to improve experience with and eliminate performance variability of health care
			 provided by the Department of Defense
						(a)Comprehensive report
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a comprehensive report setting forth the current and future plans of the Secretary, with estimated dates of completion, to carry out the following:
 (A)To improve the experience of beneficiaries with health care provided in military medical treatment facilities and through purchased care.
 (B)To eliminate performance variability with respect to the provision of such health care. (2)ElementsThe comprehensive report under paragraph (1) shall include the plans of the Secretary of Defense, in consultation with the Secretaries of the military departments, as follows:
 (A)To align performance measures for health care provided in military medical treatment facilities with performance measures for health care provided through purchased care.
 (B)To improve performance in the provision of health care by the Department of Defense by eliminating performance variability with respect to the provision of health care in military medical treatment facilities and through purchased care.
 (C)To use innovative, high-technology services to improve access to care, coordination of care, and the experience of care in military medical treatment facilities and through purchased care.
 (D)To collect and analyze data throughout the Department with respect to health care provided in military medical treatment facilities and through purchased care to improve the quality of such care, patient safety, and patient satisfaction.
 (E)To develop a performance management system, including by adoption of common measures for access to care, quality of care, safety, and patient satisfaction, that holds medical leadership throughout the Department accountable for sustained improvement of performance.
 (F)To use such other methods as the Secretary considers appropriate to improve the experience of beneficiaries with and eliminate performance variability with respect to health care received from the Department.
								(b)Comptroller General report
 (1)In generalNot later than 180 days after the submission of the comprehensive report required by subsection (a)(1), the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the plans of the Secretary of Defense set forth in the comprehensive report submitted under such subsection.
 (2)ElementsThe report under paragraph (1) shall include the following: (A)An assessment of whether the plans included in the comprehensive report submitted under subsection (a) will, with respect to members of the Armed Forces and covered beneficiaries under the TRICARE program—
 (i)improve health outcomes; (ii)create consistent health value; and
 (iii)ensure that such individuals receive quality health care in all military medical treatment facilities and through purchased care.
 (B)An assessment of whether such plans can be achieved within the estimated dates of completion set forth by the Department under such subsection.
 (C)An assessment of whether any such plan would require legislation for the implementation of such plan.
 (D)An assessment of whether the Department of Defense has adequately budgeted amounts to fund the carrying out of such plans.
 (E)Metrics that can be used to evaluate the performance of such plans. (c)DefinitionsIn this section:
 (1)The term purchased care means health care provided pursuant to a contract entered into under the TRICARE program. (2)The terms covered beneficiary and TRICARE program have the meaning given such terms in section 1072 of title 10, United States Code.
							731.Comptroller General study on gambling and problem gambling behavior among members of the Armed
			 Forces
 (a)In generalThe Comptroller General of the United States shall conduct a study on gambling among members of the Armed Forces.
 (b)Matters includedThe study conducted under subsection (a) shall include the following: (1)With respect to gaming facilities at military installations, disaggregated by each military department, the number, type, and location of such gaming facilities.
 (2)An assessment of the prevalence of and particular risks for problem gambling among members of the Armed Forces, including such recommendations for policies and programs to be carried out by the Department to address problem gambling as the Comptroller General considers appropriate.
 (3)An assessment of the ability and capacity of military health care personnel to adequately diagnose and provide dedicated treatment for problem gambling, including—
 (A)a comparison of treatment programs of the Department for alcohol abuse, illegal substance abuse, and tobacco addiction with treatment programs of the Department for problem gambling; and
 (B)an assessment of whether additional training for military health care personnel on providing treatment for problem gambling would be beneficial.
 (4)An assessment of the financial counseling and related services that are available to members of the Armed Forces and dependents of such members who are affected by problem gambling.
 (c)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to the congressional defense committees a report on the results of the study conducted under subsection (a).
						VIIIAcquisition Policy, Acquisition Management, and Related MattersSubtitle A—Acquisition Policy and ManagementSec. 801. Required review of acquisition-related functions of the Chiefs of Staff of the Armed
			 Forces.Sec. 802. Role of Chiefs of Staff in the acquisition process.Sec. 803. Expansion of rapid acquisition authority.Sec. 804. Middle tier of acquisition for rapid prototyping and rapid fielding.Sec. 805. Use of alternative acquisition paths to acquire critical national security capabilities.Sec. 806. Secretary of Defense waiver of acquisition laws to acquire vital national security
			 capabilities.Sec. 807. Acquisition authority of the Commander of United States Cyber Command.Sec. 808. Report on linking and streamlining requirements, acquisition, and budget processes within
			 Armed Forces.Sec. 809. Advisory panel on streamlining and codifying acquisition regulations.Sec. 810. Review of time-based requirements process and budgeting and acquisition systems.Subtitle B—Amendments to General Contracting Authorities, Procedures, and LimitationsSec. 811. Amendment relating to multiyear contract authority for acquisition of property.Sec. 812. Applicability of cost and pricing data and certification requirements.Sec. 813. Rights in technical data.Sec. 814. Procurement of supplies for experimental purposes.Sec. 815. Amendments to other transaction authority.Sec. 816. Amendment to acquisition threshold for special emergency procurement authority.Sec. 817. Revision of method of rounding when making inflation adjustment of acquisition-related
			 dollar thresholds.Subtitle C—Provisions Related to Major Defense Acquisition ProgramsSec. 821. Acquisition strategy required for each major defense acquisition program, major automated
			 information system, and major system.Sec. 822. Revision to requirements relating to risk management in development of major defense
			 acquisition programs and major systems.Sec. 823. Revision of Milestone A decision authority responsibilities for major defense acquisition
			 programs.Sec. 824. Revision of Milestone B decision authority responsibilities for major defense acquisition
			 programs.Sec. 825. Designation of milestone decision authority.Sec. 826. Tenure and accountability of program managers for program definition periods.Sec. 827. Tenure and accountability of program managers for program execution periods.Sec. 828. Penalty for cost overruns.Sec. 829. Streamlining of reporting requirements applicable to Assistant Secretary of Defense for
			 Research and Engineering regarding major defense acquisition programs.Sec. 830. Configuration Steering Boards for cost control under major defense acquisition programs.Sec. 831. Repeal of requirement for stand-alone manpower estimates for major defense acquisition
			 programs.Sec. 832. Revision to duties of the Deputy Assistant Secretary of Defense for Developmental Test
			 and Evaluation and the Deputy Assistant Secretary of Defense for Systems
			 Engineering.Subtitle D—Provisions Relating to Acquisition WorkforceSec. 841. Amendments to Department of Defense Acquisition Workforce Development Fund.Sec. 842. Dual-track military professionals in operational and acquisition specialities.Sec. 843. Provision of joint duty assignment credit for acquisition duty.Sec. 844. Mandatory requirement for training related to the conduct of market research.Sec. 845. Independent study of implementation of defense acquisition workforce improvement efforts.Sec. 846. Extension of authority for the civilian acquisition workforce personnel demonstration
			 project.Subtitle E—Provisions Relating to Commercial ItemsSec. 851. Procurement of commercial items.Sec. 852. Modification to information required to be submitted by offeror in procurement of major
			 weapon systems as commercial items.Sec. 853. Use of recent prices paid by the Government in the determination of price reasonableness.Sec. 854. Report on defense-unique laws applicable to the procurement of commercial items and
			 commercially available off-the-shelf items.Sec. 855. Market research and preference for commercial items.Sec. 856. Limitation on conversion of procurements from commercial acquisition procedures.Sec. 857. Treatment of goods and services provided by nontraditional defense contractors as
			 commercial items.Subtitle F—Industrial Base MattersSec. 861. Amendment to Mentor-Protege Program.Sec. 862. Amendments to data quality improvement plan.Sec. 863. Notice of contract consolidation for acquisition strategies.Sec. 864. Clarification of requirements related to small business contracts for services.Sec. 865. Certification requirements for Business Opportunity Specialists, commercial market
			 representatives, and procurement center representatives.Sec. 866. Modifications to requirements for qualified HUBZone small business concerns located in a
			 base closure area.Sec. 867. Joint venturing and teaming.Sec. 868. Modification to and scorecard program for small business contracting goals.Sec. 869. Establishment of an Office of Hearings and Appeals in the Small Business Administration;
			 petitions for reconsideration of size standards.Sec. 870. Additional duties of the Director of Small and Disadvantaged Business Utilization.Sec. 871. Including subcontracting goals in agency responsibilities.Sec. 872. Reporting related to failure of contractors to meet goals under negotiated comprehensive
			 small business subcontracting plans.Sec. 873. Pilot program for streamlining awards for innovative technology projects.Sec. 874. Surety bond requirements and amount of guarantee.Sec. 875. Review of Government access to intellectual property rights of private sector firms.Sec. 876. Inclusion in annual technology and industrial capability assessments of a determination
			 about defense acquisition program requirements.Subtitle G—Other MattersSec. 881. Consideration of potential program cost increases and schedule delays resulting from
			 oversight of defense acquisition programs.Sec. 882. Examination and guidance relating to oversight and approval of services contracts.Sec. 883. Streamlining of requirements relating to defense business systems.Sec. 884. Procurement of personal protective equipment.Sec. 885. Amendments concerning detection and avoidance of counterfeit electronic parts.Sec. 886. Exception for AbilityOne products from authority to acquire goods and services
			 manufactured in Afghanistan, Central Asian States, and Djibouti.Sec. 887. Effective communication between government and industry.Sec. 888. Standards for procurement of secure information technology and cyber security systems.Sec. 889. Unified information technology services.Sec. 890. Cloud strategy for Department of Defense.Sec. 891. Development period for Department of Defense information technology systems.Sec. 892. Revisions to pilot program on acquisition of military purpose nondevelopmental items.Sec. 893. Improved auditing of contracts.Sec. 894. Sense of Congress on evaluation method for procurement of audit or audit readiness
			 services.Sec. 895. Mitigating potential unfair competitive advantage of technical advisors to acquisition
			 programs.Sec. 896. Survey on the costs of regulatory compliance.Sec. 897. Treatment of interagency and State and local purchases when the Department of Defense
			 acts as contract intermediary for the General Services Administration.Sec. 898. Competition for religious services contracts.Sec. 899. Pilot program regarding risk-based contracting for smaller contract actions under the
			 Truth in Negotiations Act.
				AAcquisition Policy and Management
					801.Required review of acquisition-related functions of the Chiefs of Staff of the Armed Forces
 (a)Review requiredThe Chief of Staff of the Army, the Chief of Naval Operations, the Chief of Staff of the Air Force, and the Commandant of the Marine Corps shall conduct a review of their current individual authorities provided in sections 3033, 5033, 8033, and 5043 of title 10, United States Code, and other relevant statutes and regulations related to defense acquisitions for the purpose of developing such recommendations as the Chief concerned or the Commandant considers necessary to further or advance the role of the Chief concerned or the Commandant in the development of requirements, acquisition processes, and the associated budget practices of the Department of Defense.
 (b)ReportsNot later than March 1, 2016, the Chief of Staff of the Army, the Chief of Naval Operations, the Chief of Staff of the Air Force, and the Commandant of the Marine Corps shall each submit to the congressional defense committees a report containing, at a minimum, the following:
 (1)The recommendations developed by the Chief concerned or the Commandant under subsection (a) and other results of the review conducted under such subsection.
 (2)The actions the Chief concerned or the Commandant is taking, if any, within the Chief’s or Commandant’s existing authority to implement such recommendations.
							802.Role of Chiefs of Staff in the acquisition process
						(a)Chiefs of Staff as customer of acquisition process
 (1)In generalChapter 149 of title 10, United States Code, is amended by inserting after section 2546 the following new section:
								
									2546a.Customer-oriented acquisition system
 (a)ObjectiveIt shall be the objective of the defense acquisition system to meet the needs of its customers in the most cost-effective manner practicable. The acquisition policies, directives, and regulations of the Department of Defense shall be modified as necessary to ensure the development and implementation of a customer-oriented acquisition system.
 (b)CustomerThe customer of the defense acquisition system is the armed force that will have primary responsibility for fielding the system or systems acquired. The customer is represented with regard to a major defense acquisition program by the Secretary of the military department concerned and the Chief of the armed force concerned.
 (c)Role of customerThe customer of a major defense acquisition program shall be responsible for balancing resources against priorities on the acquisition program and ensuring that appropriate trade-offs are made among cost, schedule, technical feasibility, and performance on a continuing basis throughout the life of the acquisition program..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 149 of such title is amended by inserting after the item relating to section 2546 the following new item:
								2546a. Customer-oriented acquisition system..
 (b)Responsibilities of chiefsSection 2547(a) of title 10, United States Code, is amended— (1)by redesignating paragraphs (2) through (6) as paragraphs (3) through (7), respectively;
 (2)by inserting after paragraph (1) the following new paragraph:  (2)Decisions regarding the balancing of resources and priorities, and associated trade-offs among cost, schedule, technical feasibility, and performance on major defense acquisition programs.; and
 (3)in paragraph (6), as redesignated by paragraph (1) of this subsection, by striking The development and inserting The development and management. (c)Responsibilities of military deputiesSection 908(d) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 2430 note) is amended to read as follows:
							
 (d)Duties of principal military deputiesEach Principal Military Deputy to a service acquisition executive shall be responsible for— (1)keeping the Chief of Staff of the Armed Force concerned informed of the progress of major defense acquisition programs;
 (2)informing the Chief of Staff on a continuing basis of any developments on major defense acquisition programs, which may require new or revisited trade-offs among cost, schedule, technical feasibility, and performance, including—
 (A)significant cost growth or schedule slippage; and (B)requirements creep (as defined in section 2547(c)(1) of title 10, United States Code); and
 (3)ensuring that the views of the Chief of Staff on cost, schedule, technical feasibility, and performance trade-offs are strongly considered by program managers and program executive officers in all phases of the acquisition process..
						(d)Conforming amendments
 (1)Joint requirements oversight councilSection 181(d) of title 10, United States Code, is amended by adding at the end the following new paragraph:
								
 (3)The Council shall seek, and strongly consider, the views of the Chiefs of Staff of the armed forces, in their roles as customers of the acquisition system, on matters pertaining to trade-offs among cost, schedule, technical feasibility, and performance under subsection (b)(1)(C) and the balancing of resources with priorities pursuant to subsection (b)(3)..
 (2)Milestone A decisionsThe Chief of the Armed Force concerned shall advise the milestone decision authority for a major defense acquisition program of the Chief’s views on cost, schedule, technical feasibility, and performance trade-offs that have been made with regard to the program, as provided in section 2366a(a)(2) of title 10, United States Code, as amended by section 823 of this Act, prior to a Milestone A decision on the program.
 (3)Milestone B decisionsThe Chief of the Armed Force concerned shall advise the milestone decision authority for a major defense acquisition program of the Chief’s views on cost, schedule, technical feasibility, and performance trade-offs that have been made with regard to the program, as provided in section 2366b(b)(3) of title 10, United States Code, as amended by section 824 of this Act, prior to a Milestone B decision on the program.
							(4)Duties of chiefs
 (A)Section 3033(d)(5) of title 10, United States Code, is amended by striking section 171 and inserting sections 171 and 2547. (B)Section 5033(d)(5) of title 10, United States Code, is amended by striking section 171 and inserting sections 171 and 2547.
 (C)Section 5043(e)(5) of title 10, United States Code, is amended by striking section 171 and inserting sections 171 and 2547. (D)Section 8033(d)(5) of title 10, United States Code, is amended by striking section 171 and inserting sections 171 and 2547.
 803.Expansion of rapid acquisition authoritySection 806(c) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2302 note) is amended to read as follows:
						
							(c)Response to combat emergencies and certain urgent operational needs
 (1)Determination of need for rapid acquisition and deployment(A)In the case of any supplies and associated support services that, as determined in writing by the Secretary of Defense, are urgently needed to eliminate a documented deficiency that has resulted in combat casualties, or is likely to result in combat casualties, the Secretary may use the procedures developed under this section in order to accomplish the rapid acquisition and deployment of the needed supplies and associated support services.
 (B)In the case of any supplies and associated support services that, as determined in writing by the Secretary of Defense, are urgently needed to eliminate a documented deficiency that impacts an ongoing or anticipated contingency operation and that, if left unfulfilled, could potentially result in loss of life or critical mission failure, the Secretary may use the procedures developed under this section in order to accomplish the rapid acquisition and deployment of the needed supplies and associated support services.
 (C)(i)In the case of any supplies and associated support services that, as determined in writing by the Secretary of Defense without delegation, are urgently needed to eliminate a deficiency that as the result of a cyber attack has resulted in critical mission failure, the loss of life, property destruction, or economic effects, or if left unfilled is likely to result in critical mission failure, the loss of life, property destruction, or economic effects, the Secretary may use the procedures developed under this section in order to accomplish the rapid acquisition and deployment of the needed offensive or defensive cyber capabilities, supplies, and associated support services.
 (ii)In this subparagraph, the term cyber attack means a deliberate action to alter, disrupt, deceive, degrade, or destroy computer systems or networks or the information or programs resident in or transiting these systems or networks.
 (2)Designation of senior official responsible(A)Whenever the Secretary makes a determination under subparagraph (A), (B), or (C) of paragraph (1) that certain supplies and associated support services are urgently needed to eliminate a deficiency described in that subparagraph, the Secretary shall designate a senior official of the Department of Defense to ensure that the needed supplies and associated support services are acquired and deployed as quickly as possible, with a goal of awarding a contract for the acquisition of the supplies and associated support services within 15 days.
 (B)Upon designation of a senior official under subparagraph (A), the Secretary shall authorize that official to waive any provision of law, policy, directive, or regulation described in subsection (d) that such official determines in writing would unnecessarily impede the rapid acquisition and deployment of the needed supplies and associated support services. In a case in which the needed supplies and associated support services cannot be acquired without an extensive delay, the senior official shall require that an interim solution be implemented and deployed using the procedures developed under this section to minimize adverse consequences resulting from the urgent need.
 (3)Use of funds(A)In any fiscal year in which the Secretary makes a determination described in subparagraph (A), (B), or (C) of paragraph (1), the Secretary may use any funds available to the Department of Defense for acquisitions of supplies and associated support services if the determination includes a written finding that the use of such funds is necessary to address the deficiency in a timely manner.
 (B)The authority of this section may only be used to acquire supplies and associated support services— (i)in the case of determinations by the Secretary under paragraph (1)(A), in an amount aggregating not more than $200,000,000 during any fiscal year;
 (ii)in the case of determinations by the Secretary under paragraph (1)(B), in an amount aggregating not more than $200,000,000 during any fiscal year; and
 (iii)in the case of determinations by the Secretary under paragraph (1)(C), in an amount aggregating not more than $200,000,000 during any fiscal year.
 (4)Notification to congressional defense committees(A)In the case of a determination by the Secretary under paragraph (1)(A), the Secretary shall notify the congressional defense committees of the determination within 15 days after the date of the determination.
 (B)In the case of a determination by the Secretary under paragraph (1)(B) the Secretary shall notify the congressional defense committees of the determination at least 10 days before the date on which the determination is effective.
 (C)A notice under this paragraph shall include the following: (i)The supplies and associated support services to be acquired.
 (ii)The amount anticipated to be expended for the acquisition. (iii)The source of funds for the acquisition.
 (D)A notice under this paragraph shall be sufficient to fulfill any requirement to provide notification to Congress for a new start program.
 (E)A notice under this paragraph shall be provided in consultation with the Director of the Office of Management and Budget.
 (5)Time for transitioning to normal acquisition systemAny acquisition initiated under this subsection shall transition to the normal acquisition system not later than two years after the date on which the Secretary makes the determination described in paragraph (1) with respect to the supplies and associated support services concerned.
 (6)Limitation on officers with authority to make a determinationThe authority to make a determination under subparagraph (A), (B), or (C) of paragraph (1) may be exercised only by the Secretary or Deputy Secretary of Defense..
					804.Middle tier of acquisition for rapid prototyping and rapid fielding
 (a)Guidance requiredNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics, in consultation with the Comptroller of the Department of Defense and the Vice Chairman of the Joint Chiefs of Staff, shall establish guidance for a middle tier of acquisition programs that are intended to be completed in a period of two to five years.
 (b)Acquisition pathwaysThe guidance required by subsection (a) shall cover the following two acquisition pathways: (1)Rapid prototypingThe rapid prototyping pathway shall provide for the use of innovative technologies to rapidly develop fieldable prototypes to demonstrate new capabilities and meet emerging military needs. The objective of an acquisition program under this pathway shall be to field a prototype that can be demonstrated in an operational environment and provide for a residual operational capability within five years of the development of an approved requirement.
 (2)Rapid fieldingThe rapid fielding pathway shall provide for the use of proven technologies to field production quantities of new or upgraded systems with minimal development required. The objective of an acquisition program under this pathway shall be to begin production within six months and complete fielding within five years of the development of an approved requirement.
							(c)Expedited process
 (1)In generalThe guidance required by subsection (a) shall provide for a streamlined and coordinated requirements, budget, and acquisition process that results in the development of an approved requirement for each program in a period of not more than six months from the time that the process is initiated. Programs that are subject to the guidance shall not be subject to the Joint Capabilities Integration and Development System Manual and Department of Defense Directive 5000.01, except to the extent specifically provided in the guidance.
 (2)Rapid prototypingWith respect to the rapid prototyping pathway, the guidance shall include— (A)a merit-based process for the consideration of innovative technologies and new capabilities to meet needs communicated by the Joint Chiefs of Staff and the combatant commanders;
 (B)a process for developing and implementing acquisition and funding strategies for the program; (C)a process for cost-sharing with the military departments on rapid prototype projects, to ensure an appropriate commitment to the success of such projects;
 (D)a process for demonstrating and evaluating the performance of fieldable prototypes developed pursuant to the program in an operational environment; and
 (E)a process for transitioning successful prototypes to new or existing acquisition programs for production and fielding under the rapid fielding pathway or the traditional acquisition system.
 (3)Rapid fieldingWith respect to the rapid fielding pathway, the guidance shall include— (A)a merit-based process for the consideration of existing products and proven technologies to meet needs communicated by the Joint Chiefs of Staff and the combatant commanders;
 (B)a process for demonstrating performance and evaluating for current operational purposes the proposed products and technologies;
 (C)a process for developing and implementing acquisition and funding strategies for the program; and (D)a process for considering lifecycle costs and addressing issues of logistics support and system interoperability.
 (4)Streamlined proceduresThe guidance for the programs may provide for any of the following streamlined procedures: (A)The service acquisition executive of the military department concerned shall appoint a program manager for such program from among candidates from among civilian employees or members of the Armed Forces who have significant and relevant experience managing large and complex programs.
 (B)The program manager for each program shall report with respect to such program directly, without intervening review or approval, to the service acquisition executive of the military department concerned.
 (C)The service acquisition executive of the military department concerned shall evaluate the job performance of such manager on an annual basis. In conducting an evaluation under this paragraph, a service acquisition executive shall consider the extent to which the manager has achieved the objectives of the program for which the manager is responsible, including quality, timeliness, and cost objectives.
 (D)The program manager of a defense streamlined program shall be authorized staff positions for a technical staff, including experts in business management, contracting, auditing, engineering, testing, and logistics, to enable the manager to manage the program without the technical assistance of another organizational unit of an agency to the maximum extent practicable.
 (E)The program manager of a defense streamlined program shall be authorized, in coordination with the users of the equipment and capability to be acquired and the test community, to make trade-offs among life-cycle costs, requirements, and schedules to meet the goals of the program.
 (F)The service acquisition executive, acting in coordination with the defense acquisition executive, shall serve as the milestone decision authority for the program.
 (G)The program manager of a defense streamlined program shall be provided a process to expeditiously seek a waiver from Congress from any statutory or regulatory requirement that the program manager determines adds little or no value to the management of the program.
								(d)Rapid prototyping fund
 (1)In generalThe Secretary of Defense shall establish a fund to be known as the Department of Defense Rapid Prototyping Fund to provide funds, in addition to other funds that may be available for acquisition programs under the rapid prototyping pathway established pursuant to this section. The Fund shall be managed by a senior official of the Department of Defense designated by the Under Secretary of Defense for Acquisition, Technology, and Logistics. The Fund shall consist of amounts appropriated to the Fund and amounts credited to the Fund pursuant to section 828 of this Act.
 (2)Transfer authorityAmounts available in the Fund may be transferred to a military department for the purpose of carrying out an acquisition program under the rapid prototyping pathway established pursuant to this section. Any amount so transferred shall be credited to the account to which it is transferred. The transfer authority provided in this subsection is in addition to any other transfer authority available to the Department of Defense.
 (3)Congressional noticeThe senior official designated to manage the Fund shall notify the congressional defense committees of all transfers under paragraph (2). Each notification shall specify the amount transferred, the purpose of the transfer, and the total projected cost and estimated cost to complete the acquisition program to which the funds were transferred.
 805.Use of alternative acquisition paths to acquire critical national security capabilitiesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish procedures for alternative acquisition pathways to acquire capital assets and services that meet critical national security needs. The procedures shall—
 (1)be separate from existing acquisition procedures; (2)be supported by streamlined contracting, budgeting, and requirements processes;
 (3)establish alternative acquisition paths based on the capabilities being bought and the time needed to deploy these capabilities; and
 (4)maximize the use of flexible authorities in existing law and regulation. 806.Secretary of Defense waiver of acquisition laws to acquire vital national security capabilities (a)Waiver authorityThe Secretary of Defense is authorized to waive any provision of acquisition law or regulation described in subsection (c) for the purpose of acquiring a capability that would not otherwise be available to the Armed Forces of the United States, upon a determination that—
 (1)the acquisition of the capability is in the vital national security interest of the United States; (2)the application of the law or regulation to be waived would impede the acquisition of the capability in a manner that would undermine the national security of the United States; and
 (3)the underlying purpose of the law or regulation to be waived can be addressed in a different manner or at a different time.
 (b)Designation of responsible officialWhenever the Secretary of Defense makes a determination under subsection (a)(1) that the acquisition of a capability is in the vital national security interest of the United States, the Secretary shall designate a senior official of the Department of Defense who shall be personally responsible and accountable for the rapid and effective acquisition and deployment of the needed capability. The Secretary shall provide the designated official such authority as the Secretary determines necessary to achieve this objective, and may use the waiver authority in subsection (a) for this purpose.
						(c)Acquisition laws and regulations
 (1)In generalUpon a determination described in subsection (a), the Secretary of Defense is authorized to waive any provision of law or regulation addressing—
 (A)the establishment of a requirement or specification for the capability to be acquired; (B)research, development, test, and evaluation of the capability to be acquired;
 (C)production, fielding, and sustainment of the capability to be acquired; or (D)solicitation, selection of sources, and award of contracts for the capability to be acquired.
 (2)LimitationsNothing in this subsection authorizes the waiver of— (A)the requirements of this section;
 (B)any provision of law imposing civil or criminal penalties; or (C)any provision of law governing the proper expenditure of appropriated funds.
 (d)Report to CongressThe Secretary of Defense shall notify the congressional defense committees at least 30 days before exercising the waiver authority under subsection (a). Each such notice shall include—
 (1)an explanation of the basis for determining that the acquisition of the capability is in the vital national security interest of the United States;
 (2)an identification of each provision of law or regulation to be waived; and (3)for each provision identified pursuant to paragraph (2)—
 (A)an explanation of why the application of the provision would impede the acquisition in a manner that would undermine the national security of the United States; and
 (B)a description of the time or manner in which the underlying purpose of the law or regulation to be waived will be addressed.
 (e)NondelegationThe authority of the Secretary to waive provisions of laws and regulations under subsection (a) is nondelegable.
						807.Acquisition authority of the Commander of United States Cyber Command
						(a)Authority
 (1)In generalThe Commander of the United States Cyber Command shall be responsible for, and shall have the authority to conduct, the following acquisition activities:
 (A)Development and acquisition of cyber operations-peculiar equipment and capabilities. (B)Acquisition and sustainment of cyber capability-peculiar equipment, capabilities, and services.
 (2)Acquisition functionsSubject to the authority, direction, and control of the Secretary of Defense, the Commander shall have authority to exercise the functions of the head of an agency under chapter 137 of title 10, United States Code.
							(b)Command acquisition executive
 (1)In generalThe staff of the Commander shall include a command acquisition executive, who shall be responsible for the overall supervision of acquisition matters for the United States Cyber Command. The command acquisition executive shall have the authority—
 (A)to negotiate memoranda of agreement with the military departments and Department of Defense components to carry out the acquisition of equipment, capabilities, and services described in subsection (a)(1) on behalf of the Command;
 (B)to supervise the acquisition of equipment, capabilities, and services described in subsection (a)(1);
 (C)to represent the Command in discussions with the military departments regarding acquisition programs for which the Command is a customer; and
 (D)to work with the military departments to ensure that the Command is appropriately represented in any joint working group or integrated product team regarding acquisition programs for which the Command is a customer.
 (2)Delivery of acquisition solutionsThe command acquisition executive of the United States Cyber Command shall be— (A)responsible to the Commander for rapidly delivering acquisition solutions to meet validated cyber operations-peculiar requirements;
 (B)subordinate to the defense acquisition executive in matters of acquisition; (C)subject to the same oversight as the service acquisition executives; and
 (D)included on the distribution list for acquisition directives and instructions of the Department of Defense.
								(c)Acquisition personnel
 (1)In generalThe Secretary of Defense shall provide the United States Cyber Command with the personnel or funding equivalent to ten full-time equivalent personnel to support the Commander in fulfilling the acquisition responsibilities provided for under this section with experience in—
 (A)program acquisition; (B)the Joint Capabilities Integration and Development System Process;
 (C)program management; (D)system engineering; and
 (E)costing. (2)Existing personnelThe personnel provided under this subsection shall be provided from among the existing personnel of the Department of Defense.
 (d)BudgetIn addition to the activities of a combatant command for which funding may be requested under section 166 of title 10, United States Code, the budget proposal of the United States Cyber Command shall include requests for funding for—
 (1)development and acquisition of cyber operations-peculiar equipment; and (2)acquisition and sustainment of other capabilities or services that are peculiar to cyber operations activities.
 (e)Cyber Operations Procurement FundIn exercising the authority granted in subsection (a), the Commander may not obligate or expend more than $75,000,000 out of the funds made available in each fiscal year from 2016 through 2021 to support acquisition activities provided for under this section.
 (f)Rule of construction regarding intelligence and special activitiesNothing in this section shall be construed to constitute authority to conduct any activity which, if carried out as an intelligence activity by the Department of Defense, would require a notice to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.).
 (g)Implementation plan requiredThe authority granted in subsection (a) shall become effective 30 days after the date on which the Secretary of Defense provides to the congressional defense committees a plan for implementation of those authorities under subsection (a). The plan shall include the following:
 (1)A Department of Defense definition of— (A)cyber operations-peculiar equipment and capabilities; and
 (B)cyber capability-peculiar equipment, capabilities, and services. (2)Summaries of the components to be negotiated in the memorandum of agreements with the military departments and other Department of Defense components to carry out the development, acquisition, and sustainment of equipment, capabilities, and services described in subparagraphs (A) and (B) of subsection (a)(1).
 (3)Memorandum of agreement negotiation and approval timelines. (4)Plan for oversight of the command acquisition executive established in subsection (b).
 (5)Assessment of the acquisition workforce needs of the United States Cyber Command to support the authority in subsection (a) until 2021.
 (6)Other matters as appropriate. (h)Annual end-of-year assessmentEach year, the Cyber Investment Management Board shall review and assess the acquisition activities of the United States Cyber Command, including contracting and acquisition documentation, for the previous fiscal year, and provide any recommendations or feedback to the acquisition executive of Cyber Command.
						(i)Sunset
 (1)In generalThe authority under this section shall terminate on September 30, 2021. (2)Limitation on duration of acquisitionsThe authority under this section does not include major defense acquisition programs, major automated information system programs, or acquisitions of foundational infrastructure or software architectures the duration of which is expected to last more than five years.
							808.Report on linking and streamlining requirements, acquisition, and budget processes within Armed
			 Forces
 (a)ReportsNot later than 180 days after the date of the enactment of this Act, the Chief of Staff of the Army, the Chief of Naval Operations, the Chief of Staff of the Air Force, and the Commandant of the Marine Corps shall each submit to the congressional defense committees a report on efforts to link and streamline the requirements, acquisition, and budget processes within the Army, Navy, Air Force, and Marine Corps, respectively.
 (b)Matters includedEach report under subsection (a) shall include the following: (1)A specific description of—
 (A)the management actions the Chief concerned or the Commandant has taken or plans to take to link and streamline the requirements, acquisition, and budget processes of the Armed Force concerned;
 (B)any reorganization or process changes that will link and streamline the requirements, acquisition, and budget processes of the Armed Force concerned; and
 (C)any cross-training or professional development initiatives of the Chief concerned or the Commandant.
 (2)For each description under paragraph (1)— (A)the specific timeline associated with implementation;
 (B)the anticipated outcomes once implemented; and (C)how to measure whether or not those outcomes are realized.
 (3)Any other matters the Chief concerned or the Commandant considers appropriate. 809.Advisory panel on streamlining and codifying acquisition regulations (a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish under the sponsorship of the Defense Acquisition University and the National Defense University an advisory panel on streamlining acquisition regulations.
 (b)MembershipThe panel shall be composed of at least nine individuals who are recognized experts in acquisition and procurement policy. In making appointments to the advisory panel, the Under Secretary shall ensure that the members of the panel reflect diverse experiences in the public and private sectors.
 (c)DutiesThe panel shall— (1)review the acquisition regulations applicable to the Department of Defense with a view toward streamlining and improving the efficiency and effectiveness of the defense acquisition process and maintaining defense technology advantage; and
 (2)make any recommendations for the amendment or repeal of such regulations that the panel considers necessary, as a result of such review, to—
 (A)establish and administer appropriate buyer and seller relationships in the procurement system; (B)improve the functioning of the acquisition system;
 (C)ensure the continuing financial and ethical integrity of defense procurement programs; (D)protect the best interests of the Department of Defense; and
 (E)eliminate any regulations that are unnecessary for the purposes described in subparagraphs (A) through (D).
								(d)Administrative matters
 (1)In generalThe Secretary of Defense shall provide the advisory panel established pursuant to subsection (a) with timely access to appropriate information, data, resources, and analysis so that the advisory panel may conduct a thorough and independent assessment as required under such subsection.
 (2)Inapplicability of FACAThe requirements of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory panel established pursuant to subsection (a).
							(e)Report
 (1)Panel reportNot later than two years after the date on which the Secretary of Defense establishes the advisory panel, the panel shall transmit a final report to the Secretary.
 (2)ElementsThe final report shall contain a detailed statement of the findings and conclusions of the panel, including—
 (A)a history of each current acquisition regulation and a recommendation as to whether the regulation and related law (if applicable) should be retained, modified, or repealed; and
 (B)such additional recommendations for legislation as the panel considers appropriate. (3)Interim reports(A)Not later than 6 months and 18 months after the date of the enactment of this Act, the Secretary of Defense shall submit a report to or brief the congressional defense committees on the interim findings of the panel with respect to the elements set forth in paragraph (2).
 (B)The panel shall provide regular updates to the Secretary of Defense for purposes of providing the interim reports required under this paragraph.
 (4)Final reportNot later than 30 days after receiving the final report of the advisory panel, the Secretary of Defense shall transmit the final report, together with such comments as the Secretary determines appropriate, to the congressional defense committees.
 (f)Defense Acquisition Workforce Development Fund supportThe Secretary of Defense may use amounts available in the Department of Defense Acquisition Workforce Development Fund established under section 1705 of title 10, United States Code, to support activities of the advisory panel under this section.
						810.Review of time-based requirements process and budgeting and acquisition systems
 (a)Time-based requirements processThe Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall review the requirements process with the goal of establishing an agile and streamlined system that develops requirements that provide stability and foundational direction for acquisition programs and shall determine the advisability of providing a time-based or phased distinction between capabilities needed to be deployed urgently, within 2 years, within 5 years, and longer than 5 years.
 (b)Budgeting and acquisition systemsThe Secretary of Defense shall review and ensure that the acquisition and budgeting systems are structured to meet time-based or phased requirements in a manner that is predictable, cost effective, and efficient and takes advantage of emerging technological developments.
						BAmendments to General Contracting Authorities, Procedures, and Limitations
 811.Amendment relating to multiyear contract authority for acquisition of propertySubsection (a)(1) and subsection (i)(4) of section 2306b of title 10, United States Code, are each amended by striking substantial and inserting significant.
 812.Applicability of cost and pricing data and certification requirementsSection 2306a(b)(1) of title 10, United States Code, is amended— (1)in subparagraph (B), by striking ; or and inserting a semicolon;
 (2)in subparagraph (C), by striking the period at the end and inserting ; or; and (3)by adding at the end the following new subparagraph:
							
 (D)to the extent such data— (i)relates to an offset agreement in connection with a contract for the sale of a weapon system or defense-related item to a foreign country or foreign firm; and
 (ii)does not relate to a contract or subcontract under the offset agreement for work performed in such foreign country or by such foreign firm that is directly related to the weapon system or defense-related item being purchased under the contract..
						813.Rights in technical data
 (a)Rights in technical data relating to major weapon systemsParagraph (2) of section 2321(f) of title 10, United States Code, is amended to read as follows:  (2)In the case of a challenge to a use or release restriction that is asserted with respect to technical data of a contractor or subcontractor for a major system or a subsystem or component thereof on the basis that the major weapon system, subsystem, or component was developed exclusively at private expense—
 (A)the presumption in paragraph (1) shall apply— (i)with regard to a commercial subsystem or component of a major system, if the major system was acquired as a commercial item in accordance with section 2379(a) of this title;
 (ii)with regard to a component of a subsystem, if the subsystem was acquired as a commercial item in accordance with section 2379(b) of this title; and
 (iii)with regard to any other component, if the component is a commercially available off-the-shelf item or a commercially available off-the-shelf item with modifications of a type customarily available in the commercial marketplace or minor modifications made to meet Federal Government requirements; and
 (B)in all other cases, the challenge to the use or release restriction shall be sustained unless information provided by the contractor or subcontractor demonstrates that the item was developed exclusively at private expense..
						(b)Government-industry advisory panel
 (1)EstablishmentNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, acting through the Under Secretary of Defense for Acquisition, Technology, and Logistics, shall establish a Government-industry advisory panel for the purpose of reviewing sections 2320 and 2321 of title 10, United States Code, regarding rights in technical data and the validation of proprietary data restrictions and the regulations implementing such sections, for the purpose of ensuring that such statutory and regulatory requirements are best structured to serve the interests of the taxpayers and the national defense.
 (2)MembershipThe panel shall be chaired by an individual selected by the Under Secretary, and the Under Secretary shall ensure that—
 (A)the government members of the advisory panel are knowledgeable about technical data issues and appropriately represent the three military departments, as well as the legal, acquisition, logistics, and research and development communities in the Department of Defense; and
 (B)the private sector members of the advisory panel include independent experts and individuals appropriately representative of the diversity of interested parties, including large and small businesses, traditional and non-traditional government contractors, prime contractors and subcontractors, suppliers of hardware and software, and institutions of higher education.
 (3)Scope of reviewIn conducting the review required by paragraph (1), the advisory panel shall give appropriate consideration to the following factors:
 (A)Ensuring that the Department of Defense does not pay more than once for the same work. (B)Ensuring that Department of Defense contractors are appropriately rewarded for their innovation and invention.
 (C)Providing for cost-effective reprocurement, sustainment, modification, and upgrades to Department of Defense systems.
 (D)Encouraging the private sector to invest in new products, technologies, and processes relevant to the missions of the Department of Defense.
 (E)Ensuring that the Department of Defense has appropriate access to innovative products, technologies, and processes developed by the private sector for commercial use.
 (4)Final reportNot later than September 30, 2016, the advisory panel shall submit its final report and recommendations to the Secretary of Defense. Not later than 60 days after receiving the report, the Secretary shall submit a copy of the report, together with any comments or recommendations, to the congressional defense committees.
							814.Procurement of supplies for experimental purposes
 (a)Additional procurement authoritySubsection (a) of section 2373 of title 10, United States Code, is amended by inserting transportation, energy, medical, space-flight, before and aeronautical supplies. (b)Applicability of chapter 137 of title 10, United States CodeSubsection (b) of such section is amended by striking only when such purchases are made in quantity and inserting only when such purchases are made in quantities greater than necessary for experimentation, technical evaluation, assessment of operational utility, or safety or to provide a residual operational capability.
						815.Amendments to other transaction authority
						(a)Authority of the Department of Defense To carry out certain prototype projects
 (1)In generalChapter 139 of title 10, United States Code, is amended by inserting after section 2371a the following new section:
								
									2371b.Authority of the Department of Defense to carry out certain prototype projects
 (a)Authority(1)Subject to paragraph (2), the Director of the Defense Advanced Research Projects Agency, the Secretary of a military department, or any other official designated by the Secretary of Defense may, under the authority of section 2371 of this title, carry out prototype projects that are directly relevant to enhancing the mission effectiveness of military personnel and the supporting platforms, systems, components, or materials proposed to be acquired or developed by the Department of Defense, or to improvement of platforms, systems, components, or materials in use by the armed forces.
 (2)The authority of this section— (A)may be exercised for a prototype project that is expected to cost the Department of Defense in excess of $50,000,000 but not in excess of $250,000,000 (including all options) only upon a written determination by the senior procurement executive for the agency as designated for the purpose of section 1702(c) of title 41, or, for the Defense Advanced Research Projects Agency or the Missile Defense Agency, the director of the agency that—
 (i)the requirements of subsection (d) will be met; and (ii)the use of the authority of this section is essential to promoting the success of the prototype project; and
 (B)may be exercised for a prototype project that is expected to cost the Department of Defense in excess of $250,000,000 (including all options) only if—
 (i)the Under Secretary of Defense for Acquisition, Technology, and Logistics determines in writing that—
 (I)the requirements of subsection (d) will be met; and (II)the use of the authority of this section is essential to meet critical national security objectives; and
 (ii)the congressional defense committees are notified in writing at least 30 days before such authority is exercised.
 (3)The authority of a senior procurement executive or director of the Defense Advanced Research Projects Agency or Missile Defense Agency under paragraph (2)(A), and the authority of the Under Secretary of Defense for Acquisition, Technology, and Logistics under paragraph (2)(B), may not be delegated.
											(b)Exercise of authority
 (1)Subsections (e)(1)(B) and (e)(2) of such section 2371 shall not apply to projects carried out under subsection (a).
 (2)To the maximum extent practicable, competitive procedures shall be used when entering into agreements to carry out projects under subsection (a).
 (c)Comptroller general access to information(1)Each agreement entered into by an official referred to in subsection (a) to carry out a project under that subsection that provides for payments in a total amount in excess of $5,000,000 shall include a clause that provides for the Comptroller General, in the discretion of the Comptroller General, to examine the records of any party to the agreement or any entity that participates in the performance of the agreement.
 (2)The requirement in paragraph (1) shall not apply with respect to a party or entity, or a subordinate element of a party or entity, that has not entered into any other agreement that provides for audit access by a Government entity in the year prior to the date of the agreement.
 (3)(A)The right provided to the Comptroller General in a clause of an agreement under paragraph (1) is limited as provided in subparagraph (B) in the case of a party to the agreement, an entity that participates in the performance of the agreement, or a subordinate element of that party or entity if the only agreements or other transactions that the party, entity, or subordinate element entered into with Government entities in the year prior to the date of that agreement are cooperative agreements or transactions that were entered into under this section or section 2371 of this title.
 (B)The only records of a party, other entity, or subordinate element referred to in subparagraph (A) that the Comptroller General may examine in the exercise of the right referred to in that subparagraph are records of the same type as the records that the Government has had the right to examine under the audit access clauses of the previous agreements or transactions referred to in such subparagraph that were entered into by that particular party, entity, or subordinate element.
 (4)The head of the contracting activity that is carrying out the agreement may waive the applicability of the requirement in paragraph (1) to the agreement if the head of the contracting activity determines that it would not be in the public interest to apply the requirement to the agreement. The waiver shall be effective with respect to the agreement only if the head of the contracting activity transmits a notification of the waiver to Congress and the Comptroller General before entering into the agreement. The notification shall include the rationale for the determination.
 (5)The Comptroller General may not examine records pursuant to a clause included in an agreement under paragraph (1) more than three years after the final payment is made by the United States under the agreement.
 (d)Appropriate use of authority(1)The Secretary of Defense shall ensure that no official of an agency enters into a transaction (other than a contract, grant, or cooperative agreement) for a prototype project under the authority of this section unless one of the following conditions is met:
 (A)There is at least one nontraditional defense contractor participating to a significant extent in the prototype project.
 (B)All significant participants in the transaction other than the Federal Government are small businesses or nontraditional defense contractors.
 (C)At least one third of the total cost of the prototype project is to be paid out of funds provided by parties to the transaction other than the Federal Government.
 (D)The senior procurement executive for the agency determines in writing that exceptional circumstances justify the use of a transaction that provides for innovative business arrangements or structures that would not be feasible or appropriate under a contract, or would provide an opportunity to expand the defense supply base in a manner that would not be practical or feasible under a contract.
 (2)(A)Except as provided in subparagraph (B), the amounts counted for the purposes of this subsection as being provided, or to be provided, by a party to a transaction with respect to a prototype project that is entered into under this section other than the Federal Government do not include costs that were incurred before the date on which the transaction becomes effective.
 (B)Costs that were incurred for a prototype project by a party after the beginning of negotiations resulting in a transaction (other than a contract, grant, or cooperative agreement) with respect to the project before the date on which the transaction becomes effective may be counted for purposes of this subsection as being provided, or to be provided, by the party to the transaction if and to the extent that the official responsible for entering into the transaction determines in writing that—
 (i)the party incurred the costs in anticipation of entering into the transaction; and (ii)it was appropriate for the party to incur the costs before the transaction became effective in order to ensure the successful implementation of the transaction.
 (e)DefinitionsIn this section: (1)The term nontraditional defense contractor has the meaning given the term under section 2302(9) of this title.
 (2)The term small business means a small business concern as defined under section 3 of the Small Business Act (15 U.S.C. 632).
 (f)Follow-on production contracts or transactions(1)A transaction entered into under this section for a prototype project may provide for the award of a follow-on production contract or transaction to the participants in the transaction.
 (2)A follow-on production contract or transaction provided for in a transaction under paragraph (1) may be awarded to the participants in the transaction without the use of competitive procedures, notwithstanding the requirements of section 2304 of this title, if—
 (A)competitive procedures were used for the selection of parties for participation in the transaction; and
 (B)the participants in the transaction successfully completed the prototype project provided for in the transaction.
 (3)Contracts and transactions entered into pursuant to this subsection may be awarded using the authority in subsection (a), under the authority of chapter 137 of this title, or under such procedures, terms, and conditions as the Secretary of Defense may establish by regulation.
 (g)Authority To provide prototypes and follow-on production items as government-furnished equipmentAn agreement entered into pursuant to the authority of subsection (a) or a follow-on contract or transaction entered into pursuant to the authority of subsection (f) may provide for prototypes or follow-on production items to be provided to another contractor as Government-furnished equipment.
 (h)Applicability of procurement ethics requirementsAn agreement entered into under the authority of this section shall be treated as a Federal agency procurement for the purposes of chapter 21 of title 41..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 139 of such title is amended by inserting after the item relating to section 2371a the following new item:
								2371b. Authority of the Department of Defense to carry out certain prototype projects..
 (b)Modification to definition of nontraditional defense contractorSection 2302(9) of such title is amended to read as follows:  (9)The term nontraditional defense contractor, with respect to a procurement or with respect to a transaction authorized under section 2371(a) or 2371b of this title, means an entity that is not currently performing and has not performed, for at least the one-year period preceding the solicitation of sources by the Department of Defense for the procurement or transaction, any contract or subcontract for the Department of Defense that is subject to full coverage under the cost accounting standards prescribed pursuant to section 1502 of title 41 and the regulations implementing such section..
 (c)Repeal of obsolete authoritySection 845 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10 U.S.C. 2371 note) is hereby repealed. Transactions entered into under the authority of such section 845 shall remain in force and effect and shall be modified as appropriate to reflect the amendments made by this section.
 (d)Technical and conforming amendmentSubparagraph (B) of section 1601(c)(1) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 10 U.S.C. 2358 note) is amended to read as follows:
							
 (B)sections 2371 and 2371b of title 10, United States Code.. (e)Updated guidanceNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall issue updated guidance to implement the amendments made by this section.
 (f)Assessment requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees an assessment of—
 (1)the benefits and risks of permitting not-for-profit defense contractors to be awarded transaction agreements under section 2371b of title 10, United States Code, for the purposes of cost-sharing requirements of subsection (d)(1)(C) of such section; and
 (2)the benefits and risks of removing the cost-sharing requirements of subsection (d)(1)(C) of such section in their entirety.
 816.Amendment to acquisition threshold for special emergency procurement authoritySection 1903(b)(2) of title 41, United States Code, is amended— (1)in subparagraph (A), by striking $250,000 and inserting $750,000; and
 (2)in subparagraph (B), by striking $1,000,000 and inserting $1,500,000. 817.Revision of method of rounding when making inflation adjustment of acquisition-related dollar thresholdsSection 1908(e)(2) of title 41, United States Code, is amended—
 (1)in the matter preceding subparagraph (A), by striking on the day before the adjustment and inserting as calculated under paragraph (1); (2)by striking and at the end of subparagraph (C); and
 (3)by striking subparagraph (D) and inserting the following new subparagraphs:  (D)not less than $1,000,000, but less than $10,000,000, to the nearest $500,000;
 (E)not less than $10,000,000, but less than $100,000,000, to the nearest $5,000,000; (F)not less than $100,000,000, but less than $1,000,000,000, to the nearest $50,000,000; and
 (G)$1,000,000,000 or more, to the nearest $500,000,000.. CProvisions Related to Major Defense Acquisition Programs 821.Acquisition strategy required for each major defense acquisition program, major automated information system, and major system (a)Consolidation of requirements relating to acquisition strategy (1)New title 10 sectionChapter 144 of title 10, United States Code, is amended by inserting after section 2431 the following new section:
								
									2431a.Acquisition strategy
 (a)Acquisition strategy requiredThere shall be an acquisition strategy for each major defense acquisition program, each major automated information system, and each major system approved by a milestone decision authority.
 (b)Responsible officialFor each acquisition strategy required by subsection (a), the Under Secretary of Defense for Acquisition, Technology, and Logistics is responsible for issuing and maintaining the requirements for—
 (1)the content of the strategy; and (2)the review and approval process for the strategy.
 (c)Considerations(1)In issuing requirements for the content of an acquisition strategy for a major defense acquisition program, major automated information system, or major system, the Under Secretary shall ensure that—
 (A)the strategy clearly describes the proposed top-level business and technical management approach for the program or system, in sufficient detail to allow the milestone decision authority to assess the viability of the proposed approach, the method of implementing laws and policies, and program objectives;
 (B)the strategy contains a clear explanation of how the strategy is designed to be implemented with available resources, such as time, funding, and management capacity;
 (C)the strategy is tailored to address program requirements and constraints; and (D)the strategy considers the items listed in paragraph (2).
 (2)Each strategy shall, where appropriate, consider the following: (A)An approach that delivers required capability in increments, each depending on available mature technology, and that recognizes up front the need for future capability improvements.
 (B)Acquisition approach, including industrial base considerations in accordance with section 2440 of this title.
 (C)Risk management, including such methods as competitive prototyping at the system, subsystem, or component level, in accordance with section 2431b of this title.
 (D)Business strategy, including measures to ensure competition at the system and subsystem level throughout the life-cycle of the program or system in accordance with section 2337 of this title.
 (E)Contracting strategy, including— (i)contract type and how the type selected relates to level of program risk in each acquisition phase;
 (ii)how the plans for the program or system to reduce risk enable the use of fixed-price elements in subsequent contracts and the timing of the use of those fixed price elements;
 (iii)market research; and (iv)consideration of small business participation.
 (F)Intellectual property strategy in accordance with section 2320 of this title. (G)International involvement, including foreign military sales and cooperative opportunities, in accordance with section 2350a of this title.
 (H)Multiyear procurement in accordance with section 2306b of this title. (I)Integration of current intelligence assessments into the acquisition process.
 (J)Requirements related to logistics, maintenance, and sustainment in accordance with sections 2464 and 2466 of this title.
 (d)Review(1)Subject to the authority, direction, and control of the Under Secretary of Defense for Acquisition, Technology, and Logistics, the milestone decision authority shall review and approve, as appropriate, the acquisition strategy for a major defense acquisition program, major automated information system, or major system at each of the following times:
 (A)Milestone A approval. (B)The decision to release the request for proposals for development of the program or system.
 (C)Milestone B approval. (D)Each subsequent milestone.
 (E)Review of any decision to enter into full-rate production. (F)When there has been—
 (i)a significant change to the cost of the program or system; (ii)a critical change to the cost of the program or system;
 (iii)a significant change to the schedule of the program or system; or (iv)a significant change to the performance of the program or system.
 (G)Any other time considered relevant by the milestone decision authority. (2)If the milestone decision authority revises an acquisition strategy for a program or system, the milestone decision authority shall provide notice of the revision to the congressional defense committees.
 (e)DefinitionsIn this section: (1)The term major defense acquisition program has the meaning provided in section 2430 of this title.
 (2)The term major system has the meaning provided in section 2302(5) of this title. (3)The term Milestone A approval means a decision to enter into technology maturation and risk reduction pursuant to guidance prescribed by the Secretary of Defense for the management of Department of Defense acquisition programs.
 (4)The term Milestone B approval has the meaning provided in section 2366(e)(7) of this title. (5)The term milestone decision authority, with respect to a major defense acquisition program, major automated information system, or major system, means the official within the Department of Defense designated with the overall responsibility and authority for acquisition decisions for the program or system, including authority to approve entry of the program or system into the next phase of the acquisition process.
 (6)The term management capacity, with respect to a major defense acquisition program, major automated information system, or major system, means the capacity to manage the program or system through the use of highly qualified organizations and personnel with appropriate experience, knowledge, and skills.
 (7)The term significant change to the cost, with respect to a major defense acquisition program or major system, means a significant cost growth threshold, as that term is defined in section 2433(a)(4) of this title.
 (8)The term critical change to the cost, with respect to a major defense acquisition program or major system, means a critical cost growth threshold, as that term is defined in section 2433(a)(5) of this title.
 (9)The term significant change to the schedule, with respect to a major defense acquisition program, major automated information system, or major system, means any schedule delay greater than six months in a reported event..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2431 the following new item:
								2431a. Acquisition strategy..
							(b) Additional amendments
 (1)Section 2350a(e) of such title is amended— (A)in the subsection heading, by striking Document;
 (B)in paragraph (1), by striking the Under Secretary of Defense for and all that follows through of the Board and inserting opportunities for such cooperative research and development shall be addressed in the acquisition strategy for the project; and
 (C)in paragraph (2)— (i)in the matter preceding subparagraph (A)—
 (I)by striking document and inserting discussion; and (II)by striking include and inserting consider;
 (ii)in subparagraph (A), by striking A statement indicating whether and inserting Whether; (iii)in subparagraph (B)—
 (I)by striking by the Under Secretary of Defense for Acquisition, Technology, and Logistics; and (II)by striking of the United States under consideration by the Department of Defense; and
 (iv)in subparagraph (D), by striking The recommendation of the Under Secretary and inserting A recommendation to the milestone decision authority. (2)Section 803 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2430 note) is repealed.
							822.Revision to requirements relating to risk management in development of major defense acquisition
			 programs and major systems
						(a)Risk management and mitigation requirements
 (1)In generalChapter 144 of title 10, United States Code, is amended by inserting after section 2431a (as added by section 821) the following new section:
								
									2431b.Risk management and mitigation in major defense acquisition programs and major systems
 (a)RequirementThe Secretary of Defense shall ensure that the initial acquisition strategy (required under section 2431a of this title) approved by the milestone decision authority and any subsequent revisions include the following:
 (1)A comprehensive approach for managing and mitigating risk (including technical, cost, and schedule risk) during each of the following periods or when determined appropriate by the milestone decision authority:
 (A)The period preceding engineering manufacturing development, or its equivalent. (B)The period preceding initial production.
 (C)The period preceding full-rate production. (2)An identification of the major sources of risk in each of the periods listed in paragraph (1) to improve programmatic decisionmaking and appropriately minimize and manage program concurrency.
 (b)Approach to manage and mitigate risksThe comprehensive approach to manage and mitigate risk included in the acquisition strategy for purposes of subsection (a)(1) shall, at a minimum, include consideration of risk mitigation techniques such as the following:
 (1)Prototyping (including prototyping at the system, subsystem, or component level and competitive prototyping, where appropriate) and, if prototyping at either the system, subsystem, or component level is not used, an explanation of why it is not appropriate.
 (2)Modeling and simulation, the areas that modeling and simulation will assess, and identification of the need for development of any new modeling and simulation tools in order to support the comprehensive strategy.
 (3)Technology demonstrations and decision points for disciplined transition of planned technologies into programs or the selection of alternative technologies.
 (4)Multiple design approaches. (5)Alternative designs, including any designs that meet requirements but do so with reduced performance.
 (6)Phasing of program activities or related technology development efforts in order to address high-risk areas as early as feasible.
 (7)Manufacturability and industrial base availability. (8)Independent risk element assessments by outside subject matter experts.
 (9)Schedule and funding margins for identified risks. (c)Preference for prototypingTo the maximum extent practicable and consistent with the economical use of available financial resources, the milestone decision authority for each major defense acquisition program shall ensure that the acquisition strategy for the program provides for—
 (1)the production of competitive prototypes at the system or subsystem level before Milestone B approval; or
 (2)if the production of competitive prototypes is not practicable, the production of single prototypes at the system or subsystem level.
 (d)DefinitionsIn this section, the terms major defense acquisition program and major system have the meanings provided in section 2431a of this title.. (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2431a, as so added, the following new item:
								2431b. Risk reduction in major defense acquisition programs and major systems..
 (b)Repeal of superseded provisionSection 203 of the Weapon Systems Acquisition Reform Act of 2009 (10 U.S.C. 2430 note) is repealed. 823.Revision of Milestone A decision authority responsibilities for major defense acquisition programs (a)Revision to milestone a requirementsSection 2366a of title 10, United States Code, is amended to read as follows:
							
								2366a.Major defense acquisition programs: determination required before Milestone A approval
 (a)ResponsibilitiesBefore granting Milestone A approval for a major defense acquisition program or a major subprogram, the milestone decision authority for the program or subprogram shall ensure that—
 (1)information about the program or subprogram is sufficient to warrant entry of the program or subprogram into the risk reduction phase;
 (2)the Secretary of the military department concerned and the Chief of the armed force concerned concur in the cost, schedule, technical feasibility, and performance trade-offs that have been made with regard to the program; and
 (3)there are sound plans for progression of the program or subprogram to the development phase. (b)Written determination requiredA major defense acquisition program or subprogram may not receive Milestone A approval or otherwise be initiated prior to Milestone B approval until the milestone decision authority determines in writing, after consultation with the Joint Requirements Oversight Council on matters related to program requirements and military needs—
 (1)that the program fulfills an approved initial capabilities document; (2)that the program has been developed in light of appropriate market research;
 (3)if the program duplicates a capability already provided by an existing system, the duplication provided by such program is necessary and appropriate;
 (4)that, with respect to any identified areas of risk, there is a plan to reduce the risk; (5)that planning for sustainment has been addressed and that a determination of applicability of core logistics capabilities requirements has been made;
 (6)that an analysis of alternatives has been performed consistent with study guidance developed by the Director of Cost Assessment and Program Evaluation;
 (7)that a cost estimate for the program has been submitted, with the concurrence of the Director of Cost Assessment and Program Evaluation, and that the level of resources required to develop, procure, and sustain the program is sufficient for successful program execution; and
 (8)that the program or subprogram meets any other considerations the milestone decision authority considers relevant.
 (c)Submission to congressAt the request of any of the congressional defense committees, the Secretary of Defense shall submit to the committee an explanation of the basis for a determination made under subsection (b) with respect to a major defense acquisition program, together with a copy of the written determination. The explanation shall be submitted in unclassified form, but may include a classified annex.
 (d)DefinitionsIn this section: (1)The term major defense acquisition program has the meaning provided in section 2430 of this title.
 (2)The term initial capabilities document means any capabilities requirement document approved by the Joint Requirements Oversight Council that establishes the need for a materiel approach to resolve a capability gap.
 (3)The term Milestone A approval means a decision to enter into technology maturation and risk reduction pursuant to guidance prescribed by the Secretary of Defense for the management of Department of Defense acquisition programs.
 (4)The term Milestone B approval has the meaning provided that term in section 2366(e)(7) of this title. (5)The term core logistics capabilities means the core logistics capabilities identified under section 2464(a) of this title.
 (6)the term major subprogram means a major subprogram of a major defense acquisition program designated under section 2430a(a)(1) of this title.
 (7)The term milestone decision authority, with respect to a major defense acquisition program or a major subprogram, means the official within the Department of Defense designated with the overall responsibility and authority for acquisition decisions for the program or subprogram, including authority to approve entry of the program or subprogram into the next phase of the acquisition process..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 139 of such title is amended by striking the item relating to section 2366a and inserting the following:
							2366a. Major defense acquisition programs: determination required before Milestone A approval..
						824.Revision of Milestone B decision authority responsibilities for major defense acquisition programs
 (a)Revision to milestone B requirementsSection 2366b of title 10, United Stated Code, is amended to read as follows:  2366b.Major defense acquisition programs: certification required before Milestone B approval (a)Certifications and determination requiredA major defense acquisition program may not receive Milestone B approval until the milestone decision authority—
 (1)has received a preliminary design review and conducted a formal post-preliminary design review assessment, and certifies on the basis of such assessment that the program demonstrates a high likelihood of accomplishing its intended mission;
 (2)further certifies that the technology in the program has been demonstrated in a relevant environment, as determined by the milestone decision authority on the basis of an independent review and assessment by the Assistant Secretary of Defense for Research and Engineering, in consultation with the Deputy Assistant Secretary of Defense for Developmental Test and Evaluation;
 (3)determines in writing that— (A)the program is affordable when considering the ability of the Department of Defense to accomplish the program’s mission using alternative systems;
 (B)appropriate trade-offs among cost, schedule, technical feasibility, and performance objectives have been made to ensure that the program is affordable when considering the per unit cost and the total acquisition cost in the context of the total resources available during the period covered by the future-years defense program submitted during the fiscal year in which the certification is made;
 (C)reasonable cost and schedule estimates have been developed to execute, with the concurrence of the Director of Cost Assessment and Program Evaluation, the product development and production plan under the program; and
 (D)funding is available to execute the product development and production plan under the program, through the period covered by the future-years defense program submitted during the fiscal year in which the certification is made, consistent with the estimates described in subparagraph (C) for the program;
 (E)appropriate market research has been conducted prior to technology development to reduce duplication of existing technology and products;
 (F)the Department of Defense has completed an analysis of alternatives with respect to the program; (G)the Joint Requirements Oversight Council has accomplished its duties with respect to the program pursuant to section 181(b) of this title, including an analysis of the operational requirements for the program;
 (H)life-cycle sustainment planning, including corrosion prevention and mitigation planning, has identified and evaluated relevant sustainment costs throughout development, production, operation, sustainment, and disposal of the program, and any alternatives, and that such costs are reasonable and have been accurately estimated;
 (I)an estimate has been made of the requirements for core logistics capabilities and the associated sustaining workloads required to support such requirements;
 (J)there is a plan to mitigate and account for any costs in connection with any anticipated de-certification of cryptographic systems and components during the production and procurement of the major defense acquisition program to be acquired;
 (K)the program complies with all relevant policies, regulations, and directives of the Department of Defense; and
 (L)the Secretary of the military department concerned and the Chief of the armed force concerned concur in the trade-offs made in accordance with subparagraph (B); and
 (4)in the case of a space system, performs a cost benefit analysis for any new or follow-on satellite system using a dedicated ground control system instead of a shared ground control system, except that no cost benefit analysis is required to be performed under this paragraph for any Milestone B approval of a space system after December 31, 2019.
 (b)Changes to certifications or determination(1)The program manager for a major defense acquisition program that has received certifications or a determination under subsection (a) shall immediately notify the milestone decision authority of any changes to the program or a designated major subprogram of such program that—
 (A)alter the substantive basis for the certifications or determination of the milestone decision authority relating to any component of such certifications or determination specified in paragraph (1), (2), or (3) of subsection (a); or
 (B)otherwise cause the program or subprogram to deviate significantly from the material provided to the milestone decision authority in support of such certifications or determination.
 (2)Upon receipt of information under paragraph (1), the milestone decision authority may withdraw the certifications or determination concerned or rescind Milestone B approval if the milestone decision authority determines that such certifications, determination, or approval are no longer valid.
 (c)Submission to congress(1)The certifications and determination under subsection (a) with respect to a major defense acquisition program shall be submitted to the congressional defense committees with the first Selected Acquisition Report submitted under section 2432 of this title after completion of the certification.
 (2)The milestone decision authority shall retain records of the basis for the certifications and determination under paragraphs (1), (2), and (3) of subsection (a).
 (3)At the request of any of the congressional defense committees, the Secretary of Defense shall submit to the committee an explanation of the basis for the certifications and determination under paragraphs (1), (2), and (3) of subsection (a) with respect to a major defense acquisition program. The explanation shall be submitted in unclassified form, but may include a classified annex.
 (d)Waiver for national security(1)The milestone decision authority may, at the time of Milestone B approval or at the time that such milestone decision authority withdraws a certification or rescinds Milestone B approval pursuant to subsection (b)(2), waive the applicability to a major defense acquisition program of one or more components (as specified in paragraph (1), (2), or (3) of subsection (a)) of the certification and determination requirements if the milestone decision authority determines that, but for such a waiver, the Department would be unable to meet critical national security objectives.
 (2)Whenever the milestone decision authority makes such a determination and authorizes such a waiver— (A)the waiver, the waiver determination, and the reasons for the waiver determination shall be submitted in writing to the congressional defense committees within 30 days after the waiver is authorized; and
 (B)the milestone decision authority shall review the program not less often than annually to determine the extent to which such program currently satisfies the certification and determination components specified in paragraphs (1), (2), and (3) of subsection (a) until such time as the milestone decision authority determines that the program satisfies all such certification and determination components.
 (3)The requirement in paragraph (2)(B) shall not apply to a program for which a certification was required pursuant to section 2433a(c) of this title if the milestone decision authority—
 (A)determines in writing that— (i)the program has reached a stage in the acquisition process at which it would not be practicable to meet the certification component that was waived; and
 (ii)the milestone decision authority has taken appropriate alternative actions to address the underlying purposes of such certification component; and
 (B)submits the written determination, and an explanation of the basis for the determination, to the congressional defense committees.
 (e)Designation of certification status in budget documentationAny budget request, budget justification material, budget display, reprogramming request, Selected Acquisition Report, or other budget documentation or performance report submitted by the Secretary of Defense to the President regarding a major defense acquisition program receiving a waiver pursuant to subsection (d) shall prominently and clearly indicate that such program has not fully satisfied the certification requirements of this section until such time as the milestone decision authority makes the determination that such program has satisfied all such certification requirements.
 (f)NondelegationThe milestone decision authority may not delegate the certification requirement under subsection (a) or the authority to waive any component of such requirement under subsection (d).
 (g)DefinitionsIn this section: (1)The term major defense acquisition program means a Department of Defense acquisition program that is a major defense acquisition program for purposes of section 2430 of this title.
 (2)The term designated major subprogram means a major subprogram of a major defense acquisition program designated under section 2430a(a)(1) of this title.
 (3)The term milestone decision authority, with respect to a major defense acquisition program, means the official within the Department of Defense designated with the overall responsibility and authority for acquisition decisions for the program, including authority to approve entry of the program into the next phase of the acquisition process.
 (4)The term Milestone B approval has the meaning provided that term in section 2366(e)(7) of this title. (5)The term core logistics capabilities means the core logistics capabilities identified under section 2464(a) of this title..
 (b)Conforming amendmentSection 2334(a) of title 10, United States Code, is amended in paragraph (6)(A)(i) by striking any certification under and inserting any decision to grant milestone approval pursuant to. 825.Designation of milestone decision authority (a)In generalSection 2430 of title 10, United States Code, is amended by adding at the end the following new subsection:
							
 (d)(1)The milestone decision authority for a major defense acquisition program reaching Milestone A after October 1, 2016, shall be the service acquisition executive of the military department that is managing the program, unless the Secretary of Defense designates, under paragraph (2), another official to serve as the milestone decision authority.
 (2)The Secretary of Defense may designate an alternate milestone decision authority for a program with respect to which—
 (A)the Secretary determines that the program is addressing a joint requirement; (B)the Secretary determines that the program is best managed by a Defense Agency;
 (C)the program has incurred a unit cost increase greater than the significant cost threshold or critical cost threshold under section 2433 of this title;
 (D)the program is critical to a major interagency requirement or technology development effort, or has significant international partner involvement; or
 (E)the Secretary determines that an alternate official serving as the milestone decision authority will best provide for the program to achieve desired cost, schedule, and performance outcomes.
 (3)(A)After designating an alternate milestone decision authority under paragraph (2) for a program, the Secretary of Defense may revert the position of milestone decision authority for the program back to the service acquisition executive upon request of the Secretary of the military department concerned. A decision on the request shall be made within 180 days after receipt of the request from the Secretary of the military department concerned.
 (B)If the Secretary of Defense denies the request for reversion of the milestone decision authority back to the service acquisition executive, the Secretary shall report to the congressional defense committees on the basis of the Secretary’s decision that an alternate official serving as milestone decision authority will best provide for the program to achieve desired cost, schedule, and performance outcomes. No such reversion is authorized after a program has incurred a unit cost increase greater than the significant cost threshold or critical cost threshold under section 2433 of this title, except in exceptional circumstances.
 (4)(A)For each major defense acquisition program, the Secretary of the military department concerned and the Chief of the armed force concerned shall, in each Selected Acquisition Report required under section 2432 of this title, certify that program requirements are stable and funding is adequate to meet cost, schedule, and performance objectives for the program and identify and report to the congressional defense committees on any increased risk to the program since the last report.
 (B)The Secretary of Defense shall review the acquisition oversight process for major defense acquisition programs and shall limit outside requirements for documentation to an absolute minimum on those programs where the service acquisition executive of the military department that is managing the program is the milestone decision authority and ensure that any policies, procedures, and activities related to oversight efforts conducted outside of the military departments with regard to major defense acquisition programs shall be implemented in a manner that does not unnecessarily increase program costs or impede program schedules..
 (b)Conforming amendmentSection 133(b)(5) of such title is amended by inserting before the period at the end the following: , except that the Under Secretary shall exercise advisory authority, subject to the authority, direction, and control of the Secretary of Defense, over service acquisition programs for which the service acquisition executive is the milestone decision authority.
						(c)Implementation
 (1)Implementation planNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a plan for implementing subsection (d) of section 2430 of title 10, United States Code, as added by subsection (a) of this section.
 (2)GuidanceThe Deputy Chief Management Officer of the Department of Defense, in consultation with the Under Secretary of Defense for Acquisition, Technology, and Logistics and the service acquisition executives, shall issue guidance to ensure that by not later than October 1, 2016, the acquisition policy, guidance, and practices of the Department of Defense conform to the requirements of subsection (d) of section 2430 of title 10, United States Code, as added by subsection (a) of this section. The guidance shall be designed to ensure a streamlined decisionmaking and approval process and to minimize any information requests, consistent with the requirement of paragraph (4)(A) of such subsection (d).
 (3)Effective dateThe amendments made by subsections (a) and (b) shall take effect on October 1, 2016. 826.Tenure and accountability of program managers for program definition periods (a)Revised guidance requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall revise Department of Defense guidance for major defense acquisition programs to address the tenure and accountability of program managers for the program definition period of major defense acquisition programs.
 (b)Program definition periodFor the purposes of this section, the term program definition period, with respect to a major defense acquisition program, means the period beginning with initiation of the program and ending with Milestone B approval (or Key Decision Point B approval in the case of a space program).
 (c)ResponsibilitiesThe revised guidance required by subsection (a) shall provide that the program manager for the program definition period of a major defense acquisition program is responsible for—
 (1)bringing technologies to maturity and identifying the manufacturing processes that will be needed to carry out the program;
 (2)ensuring continuing focus during program development on meeting stated mission requirements and other requirements of the Department of Defense;
 (3)recommending trade-offs between program cost, schedule, and performance for the life-cycle of the program;
 (4)developing a business case for the program; and (5)ensuring that appropriate information is available to the milestone decision authority to make a decision on Milestone B approval (or Key Decision Point B approval in the case of a space program), including information necessary to make the certification required by section 2366a of title 10, United States Code.
 (d)Qualifications, resources, and tenureThe Secretary of Defense shall ensure that each program manager for the program definition period of a major defense acquisition program—
 (1)has the appropriate management, engineering, technical, and financial expertise needed to meet the responsibilities assigned pursuant to subsection (c);
 (2)is provided the resources and support (including systems engineering expertise, cost-estimating expertise, and software development expertise) needed to meet such responsibilities; and
 (3)is assigned to the program manager position for such program until such time as such program receives Milestone B approval (or Key Decision Point B approval in the case of a space program), unless removed for cause or due to exceptional circumstances.
 (e)Waiver authorityThe Secretary may waive the requirement in paragraph (3) of subsection (d) upon a determination that the program definition period will take so long that it would not be appropriate for a single individual to serve as program manager for the entire period covered by such paragraph.
						827.Tenure and accountability of program managers for program execution periods
 (a)Revised guidance requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall revise Department of Defense guidance for major defense acquisition programs to address the tenure and accountability of program managers for the program execution period of major defense acquisition programs.
 (b)Program execution periodFor purposes of this section, the term program execution period, with respect to a major defense acquisition program, means the period beginning with Milestone B approval (or Key Decision Point B approval in the case of a space program) and ending with declaration of initial operational capability.
 (c)ResponsibilitiesThe revised guidance required by subsection (a) shall— (1)require the program manager for the program execution period of a major defense acquisition program to enter into a performance agreement with the manager’s immediate supervisor for such program within six months of assignment, that—
 (A)establishes expected parameters for the cost, schedule, and performance of the program consistent with the business case for the program;
 (B)provides the commitment of the supervisor to provide the level of funding and resources required to meet such parameters; and
 (C)provides the assurance of the program manager that such parameters are achievable and that the program manager will be accountable for meeting such parameters; and
 (2)provide the program manager with the authority to— (A)consult on the addition of new program requirements that would be inconsistent with the parameters established in the performance agreement entered into pursuant to paragraph (1);
 (B)recommend trade-offs between cost, schedule, and performance, provided that such trade-offs are consistent with the parameters established in the performance agreement entered into pursuant to paragraph (1); and
 (C)develop such interim goals and milestones as may be required to achieve the parameters established in the performance agreement entered into pursuant to paragraph (1).
 (d)Qualifications, resources, and tenureThe Secretary shall ensure that each program manager for the program execution period of a defense acquisition program—
 (1)has the appropriate management, engineering, technical, and financial expertise needed to meet the responsibilities assigned pursuant to subsection (c);
 (2)is provided the resources and support (including systems engineering expertise, cost estimating expertise, and software development expertise) needed to meet such responsibilities; and
 (3)is assigned to the program manager position for such program during the program execution period, unless removed for cause or due to exceptional circumstances.
 (e)Waiver authorityThe immediate supervisor of a program manager for a major defense acquisition program may waive the requirement in paragraph (3) of subsection (d) upon a determination that the program execution period will take so long that it would not be appropriate for a single individual to serve as program manager for the entire program execution period.
						828.Penalty for cost overruns
 (a)In generalFor each fiscal year beginning with fiscal year 2015, the Secretary of each military department shall pay a penalty for cost overruns on the covered major defense acquisition programs of the military department.
 (b)Calculation of penaltyFor the purposes of this section: (1)The amount of the cost overrun or underrun on any major defense acquisition program or subprogram in a fiscal year is the difference between the current program acquisition unit cost for the program or subprogram and the program acquisition unit cost for the program as shown in the original Baseline Estimate for the program or subprogram, multiplied by the quantity of items to be purchased under the program or subprogram, as reported in the final Selected Acquisition Report for the fiscal year in accordance with section 2432 of title 10, United States Code.
 (2)Cost overruns or underruns for covered major defense acquisition programs that are joint programs of more than one military department shall be allocated among the military departments in percentages determined by the Under Secretary of Defense for Acquisition, Technology, and Logistics.
 (3)The cumulative amount of cost overruns for a military department in a fiscal year is the sum of the cost overruns and cost underruns for all covered major defense acquisition programs of the department in the fiscal year (including cost overruns or underruns allocated to the military department in accordance with paragraph (2)).
 (4)The cost overrun penalty for a military department in a fiscal year is three percent of the cumulative amount of cost overruns of the military department in the fiscal year, as determined pursuant to paragraph (3), except that the cost overrun penalty may not be a negative amount.
							(c)Transfer of funds
 (1)Reduction of research, development, test, and evaluation accountsNot later than 60 days after the end of each fiscal year beginning with fiscal year 2015, the Secretary of each military department shall reduce each research, development, test, and evaluation account of the military department by the percentage determined under paragraph (2), and remit such amount to the Secretary of Defense.
 (2)Determination of amountThe percentage reduction to research, development, test, and evaluation accounts of a military department referred to in paragraph (1) is the percentage reduction to such accounts necessary to equal the cost overrun penalty for the fiscal year for such department determined pursuant to subsection (b)(4).
 (3)Crediting of fundsAny amount remitted under paragraph (1) shall be credited to the Rapid Prototyping Fund established pursuant to section 804 of this Act.
 (d)Covered programsA major defense acquisition program is covered under this section if the original Baseline Estimate was established for such program under paragraph (1) or (2) of section 2435(d) of title 10, United States Code, on or after May 22, 2009 (which is the date of the enactment of the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23)).
						829.Streamlining of reporting requirements applicable to Assistant Secretary of Defense for Research
			 and Engineering regarding major defense acquisition programs
						(a)Reporting to under secretary of defense for acquisition, technology, and logistics before milestone
 b approvalSubparagraph (A) of paragraph (8) of section 138(b) of title 10, United States Code, as amended by section 901(h)(2) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3466), is further amended—
 (1)by striking periodically; (2)by striking the major defense acquisition programs and inserting each major defense acquisition program;
 (3)by inserting before the Milestone B approval for that program after Department of Defense; and (4)by striking such reviews and assessments and inserting such review and assessment.
 (b)Annual report to secretary of defense and congressional defense committeesSubparagraph (B) of such paragraph is amended by inserting for which a Milestone B approval occurred during the preceding fiscal year after Department of Defense. 830.Configuration Steering Boards for cost control under major defense acquisition programsSection 814(c)(1) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4529; 10 U.S.C. 2430 note) is amended—
 (1)by redesignating subparagraphs (A), (B), and (C) as subparagraphs (B), (C), and (D), respectively; and
 (2)by inserting after for the following: the following new subparagraph:  (A)Monitoring changes in program requirements and ensuring the Chief of Staff of the Armed Force concerned, in consultation with the Secretary of the military department concerned, approves of any proposed changes that could have an adverse effect on program cost or schedule..
						831.Repeal of requirement for stand-alone manpower estimates for major defense acquisition programs
 (a)Repeal of requirementSubsection (a)(1) of section 2434 of title 10, United States Code, is amended by striking and a manpower estimate for the program have and inserting has. (b)Conforming amendments relating to regulationsSubsection (b) of such section is amended—
 (1)by striking paragraph (2); (2)by striking shall require— and all that follows through that the independent and inserting shall require that the independent;
 (3)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and moving those paragraphs, as so redesignated, two ems to the left; and
 (4)in paragraph (2), as so redesignated— (A)by striking and operations and support, and inserting operations and support, and trained manpower to operate, maintain, and support the program upon full operational deployment,; and
 (B)by striking ; and and inserting a period. (c)Clerical amendments (1)Section headingThe heading of such section is amended to read as follows:
								
									2434.Independent cost estimates.
 (2)Table of sectionsThe table of sections at the beginning of chapter 144 of such title is amended by striking the item relating to section 2434 and inserting the following:
								2434. Independent cost estimates..
							832.Revision to duties of the Deputy Assistant Secretary of Defense for Developmental Test and
			 Evaluation and the Deputy Assistant Secretary of Defense for Systems
 EngineeringSection 139b of title 10, United States Code, is amended— (1)in subsection (a)(5)—
 (A)in subparagraph (B), by striking and approve or disapprove; and (B)in subparagraph (C), by inserting in order to advise relevant technical authorities for such programs on the incorporation of best practices for developmental test from across the Department after in accordance with subsection (c)); and
 (2)in subsection (b)(5)— (A)in subparagraph (B), by striking and approve; and
 (B)in subparagraph (C), by inserting in order to advise relevant technical authorities for such programs on the incorporation of best practices for systems engineering from across the Department after programs.
							DProvisions Relating to Acquisition Workforce
					841.Amendments to Department of Defense Acquisition Workforce Development Fund
 (a)Modifications to department of defense acquisition workforce development fundSection 1705 of title 10, United States Code, is amended— (1)in subsection (d)—
 (A)in paragraph (2), by amending subparagraph (C) to read as follows:  (C)For purposes of this paragraph, the applicable percentage for a fiscal year is the percentage that results in the credit to the Fund of $500,000,000 in each fiscal year.;
 (B)in paragraph (2), in subparagraph (D)— (i)by striking an amount specified in subparagraph (C) and inserting the amount specified in subparagraph (C); and
 (ii)by striking an amount that is less than and all that follows through the end and inserting an amount that is less than $400,000,000.; and (C)in paragraph (3), by striking 24-month period and inserting 36-month period;
 (2)in subsection (f), by striking 60 days and inserting 120 days; and (3)in subsection (g)—
 (A)by striking paragraph (2); (B)by striking acquisition workforce positions and inserting of positions in the acquisition workforce, as defined in subsection (h),;
 (C)by striking Authority.— and all that follows through For purposes of in paragraph (1) and inserting Authority.—For purposes of; (D)by striking (A) and inserting (1);
 (E)by striking (B) and inserting (2); and (F)by aligning paragraphs (1) and (2), as designated by subparagraphs (D) and (E), so as to be two ems from the left margin.
 (b)Modifications to biennial strategic workforce planSection 115b(d) of title 10, United States Code, is amended— (1)in paragraph (1), by striking the defense acquisition workforce, including both military and civilian personnel and inserting the military, civilian, and contractor personnel that directly support the acquisition processes of the Department of Defense, including persons serving in acquisition-related positions designated by the Secretary of Defense under section 1721 of this title;
 (2)in paragraph (2)(D)— (A)in clause (i), by striking ; and and inserting a semicolon;
 (B)by redesignating clause (ii) as clause (iii); and (C)by inserting after clause (i) the following new clause:
									
 (ii)a description of steps that will be taken to address any new or expanded critical skills and competencies the civilian employee workforce will need to address recent trends in defense acquisition, emerging best practices, changes in the Government and commercial marketplace, and new requirements established in law or regulation; and; and
 (3)by adding at the end the following new paragraph:  (3)For the purposes of paragraph (1), contractor personnel shall be treated as directly supporting the acquisition processes of the Department if, and to the extent that, such contractor personnel perform functions in support of personnel in Department of Defense positions designated by the Secretary of Defense under section 1721 of this title..
							842.Dual-track military professionals in operational and acquisition specialities
 (a)Requirement for Chief of Staff involvementSection 1722a(a) of title 10, United States Code, is amended by inserting after military department) the following: , in collaboration with the Chief of Staff of the Army, the Chief of Naval Operations, the Chief of Staff of the Air Force, and the Commandant of the Marine Corps (with respect to the Army, Navy, Air Force, and Marine Corps, respectively),.
 (b)Dual-track career pathSection 1722a(b) of such title is amended— (1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
 (2)in paragraph (1), by inserting single-track before career path; and (3)by inserting after paragraph (1) the following new paragraph (2):
								
 (2)A dual-track career path that attracts the highest quality officers and enlisted personnel and allows them to gain experience in and receive credit for a primary career in combat arms and a functional secondary career in the acquisition field in order to more closely align the military operational, requirements, and acquisition workforces of each armed force..
 843.Provision of joint duty assignment credit for acquisition dutySection 668(a)(1) of title 10, United States Code, is amended— (1)by striking or at the end of subparagraph (D);
 (2)by striking the period at the end of subparagraph (E) and inserting ; or; and (3)by adding at the end the following new subparagraph:
							
 (F)acquisition matters addressed by military personnel and covered under chapter 87 of this title.. 844.Mandatory requirement for training related to the conduct of market research (a)Mandatory market research trainingSection 2377 of title 10, United States Code, is amended by adding at the end the following new subsection:
							
 (d)Market research training requiredThe Secretary of Defense shall provide mandatory training for members of the armed forces and employees of the Department of Defense responsible for the conduct of market research required under subsection (c). Such mandatory training shall, at a minimum—
 (1)provide comprehensive information on the subject of market research and the function of market research in the acquisition of commercial items;
 (2)teach best practices for conducting and documenting market research; and (3)provide methodologies for establishing standard processes and reports for collecting and sharing market research across the Department..
 (b)Incorporation into management certification training mandateThe Chairman of the Joint Chiefs of Staff shall ensure that the requirements of section 2377(d) of title 10, United States Code, as added by subsection (a), are incorporated into the requirements management certification training mandate of the Joint Capabilities Integration Development System.
						845.Independent study of implementation of defense acquisition workforce improvement efforts
 (a)Requirement for studyNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall enter into a contract with an independent research entity described in subsection (b) to carry out a comprehensive study of the strategic planning of the Department of Defense related to the defense acquisition workforce. The study shall provide a comprehensive examination of the Department’s efforts to recruit, develop, and retain the acquisition workforce with a specific review of the following:
 (1)The implementation of the Defense Acquisition Workforce Improvement Act (including chapter 87 of title 10, United States Code).
 (2)The application of the Department of Defense Acquisition Workforce Development Fund (as established under section 1705 of title 10, United States Code).
 (3)The effectiveness of professional military education programs, including fellowships and exchanges with industry.
 (b)Independent research entityThe entity described in this subsection is an independent research entity that is a not-for-profit entity or a federally funded research and development center with appropriate expertise and analytical capability.
						(c)Reports
 (1)To SecretaryNot later than one year after the date of the enactment of this Act, the independent research entity shall provide to the Secretary a report containing—
 (A)the results of the study required by subsection (a); and (B)such recommendations to improve the acquisition workforce as the independent research entity considers to be appropriate.
 (2)To CongressNot later than 30 days after receipt of the report under paragraph (1), the Secretary of Defense shall submit such report, together with any additional views or recommendations of the Secretary, to the congressional defense committees.
							846.Extension of authority for the civilian acquisition workforce personnel demonstration project
 (a)ExtensionSection 1762(g) of title 10, United States Code, is amended by striking September 30, 2017 and inserting December 31, 2020. (b)Technical amendmentSuch section is further amended by striking demonstration program and inserting demonstration project.
						EProvisions Relating to Commercial Items
					851.Procurement of commercial items
						(a)Commercial Item Determinations by Department of Defense
 (1)In generalChapter 140 of title 10, United States Code, is amended by adding at the end the following new section:
								
 2380.Commercial item determinations by Department of DefenseThe Secretary of Defense shall— (1)establish and maintain a centralized capability with necessary expertise and resources to oversee the making of commercial item determinations for the purposes of procurements by the Department of Defense; and
 (2)provide public access to Department of Defense commercial item determinations for the purposes of procurements by the Department of Defense..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
								2380. Commercial item determinations by Department of Defense..
 (b)Commercial item exception to submission of cost and pricing dataSection 2306a(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:
							
 (4)Commercial item determination(A)For purposes of applying the commercial item exception under paragraph (1)(B) to the required submission of certified cost or pricing data, the contracting officer may presume that a prior commercial item determination made by a military department, a Defense Agency, or another component of the Department of Defense shall serve as a determination for subsequent procurements of such item.
 (B)If the contracting officer does not make the presumption described in subparagraph (A) and instead chooses to proceed with a procurement of an item previously determined to be a commercial item using procedures other than the procedures authorized for the procurement of a commercial item, the contracting officer shall request a review of the commercial item determination by the head of the contracting activity.
 (C)Not later than 30 days after receiving a request for review of a commercial item determination under subparagraph (B), the head of a contracting activity shall—
 (i)confirm that the prior determination was appropriate and still applicable; or (ii)issue a revised determination with a written explanation of the basis for the revision..
 (c)Definition of commercial itemNothing in this section or the amendments made by this section shall affect the meaning of the term commercial item under subsection (a)(5) of section 2464 of title 10, United States Code, or any requirement under subsection (a)(3) or subsection (c) of such section.
 (d)Regulations updateNot later than 180 days after the date of the enactment of this Act, the Defense Federal Acquisition Regulation Supplement shall be updated to reflect the requirements of this section and the amendments made by this section.
 (e)Rule of constructionNothing in this section or the amendments made by this section shall be construed to preclude the contracting officer for the procurement of a commercial item from requiring the contractor to supply information that is sufficient to determine the reasonableness of price, regardless of whether or not the contractor was required to provide such information in connection with any earlier procurement.
						852.Modification to information required to be submitted by offeror in procurement of major weapon
			 systems as commercial items
 (a)Requirement for determinationSubsection (a) of section 2379 of title 10, United States Code, is amended— (1)in paragraph (1)(B), by inserting and after the semicolon;
 (2)by striking paragraph (2); and (3)by redesignating paragraph (3) as paragraph (2).
 (b)Treatment of subsystems as commercial itemsSubsection (b) of such section is amended— (1)in the matter preceding paragraph (1), by striking only if and inserting if either;
 (2)in paragraph (2)— (A)by striking that— and all that follows through the subsystem is a and inserting that the subsystem is a;
 (B)by striking ; and and inserting a period; and (C)by striking subparagraph (B).
 (c)Treatment of components as commercial itemsSubsection (c)(1) of such section is amended— (1)by striking title only if and inserting title if either; and
 (2)in subparagraph (B)— (A)by striking that— and all that follows through the component or and inserting that the component or;
 (B)by striking ; and and inserting a period; and (C)by striking clause (ii).
 (d)Information submittedSubsection (d) of such section is amended to read as follows:  (d)Information submitted(1)To the extent necessary to determine the reasonableness of the price for items acquired under this section, the contracting officer shall require the offeror to submit—
 (A)prices paid for the same or similar commercial items under comparable terms and conditions by both Government and commercial customers;
 (B)if the contracting officer determines that the offeror does not have access to and cannot provide sufficient information described in subparagraph (A) to determine the reasonableness of price, information on—
 (i)prices for the same or similar items sold under different terms and conditions; (ii)prices for similar levels of work or effort on related products or services;
 (iii)prices for alternative solutions or approaches; and (iv)other relevant information that can serve as the basis for a price assessment; and
 (C)if the contracting officer determines that the information submitted pursuant to subparagraphs (A) and (B) is not sufficient to determine the reasonableness of price, other relevant information regarding the basis for price or cost, including information on labor costs, material costs, and overhead rates.
 (2)An offeror may not be required to submit information described in paragraph (1)(C) with regard to a commercially available off-the-shelf item and may be required to submit such information with regard to any other item that was developed exclusively at private expense only after the head of the contracting activity determines in writing that the information submitted pursuant to paragraphs (1)(A) and (1)(B) is not sufficient to determine the reasonableness of price..
 (e)Conforming amendment to truth in negotiations actSection 2306a(d)(1) of title 10, United States Code, is amended by adding at the end the following new sentence: If the contracting officer determines that the offeror does not have access to and cannot provide sufficient information on prices for the same or similar items to determine the reasonableness of price, the contracting officer shall require the submission of information on prices for similar levels of work or effort on related products or services, prices for alternative solutions or approaches, and other information that is relevant to the determination of a fair and reasonable price..
 853.Use of recent prices paid by the Government in the determination of price reasonablenessSection 2306a(b) of title 10, United States Code, as amended by section 851, is further amended by adding at the end the following new paragraph:
						
 (5)A contracting officer shall consider evidence provided by an offeror of recent purchase prices paid by the Government for the same or similar commercial items in establishing price reasonableness on a subsequent purchase if the contracting officer is satisfied that the prices previously paid remain a valid reference for comparison after considering the totality of other relevant factors such as the time elapsed since the prior purchase and any differences in the quantities purchased or applicable terms and conditions..
					854.Report on defense-unique laws applicable to the procurement of commercial items and commercially
			 available off-the-shelf items
 (a)Report requiredThe Secretary of Defense shall submit to the congressional defense committees a report identifying the defense-unique provisions of law that are applicable for procurement of commercial items or commercial off-the-shelf items, both at the prime contract and subcontract level. The report—
 (1)shall discuss the impact— (A)of limiting the inclusion of clauses in contracts for commercial items or commercial off-the-shelf items to those that are required to implement law or Executive orders or are determined to be consistent with standard commercial practice; and
 (B)of limiting flow down of clauses in subcontracts for commercial items or commercial off the shelf-items to those that are required to implement law or Executive order; and
 (2)shall provide a listing of all standard clauses used in Federal Acquisition Regulation Part 12 contracts, including a justification for the inclusion of each.
 (b)Deadline for submissionThe report under subsection (a) shall be submitted not later than 180 days after the date of the enactment of this Act.
						855.Market research and preference for commercial items
 (a)Guidance requiredNot later than 90 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall issue guidance to ensure that acquisition officials of the Department of Defense fully comply with the requirements of section 2377 of title 10, United States Code, regarding market research and commercial items. The guidance issued pursuant to this subsection shall, at a minimum—
 (1)provide that the head of an agency may not enter into a contract in excess of the simplified acquisition threshold for information technology products or services that are not commercial items unless the head of the agency determines in writing that no commercial items are suitable to meet the agency’s needs as provided in subsection (c)(2) of such section; and
 (2)ensure that market research conducted in accordance with subsection (c) of such section is used, where appropriate, to inform price reasonableness determinations.
 (b)Review requiredNot later than 180 days after the date of the enactment of this Act, the Chairman and the Vice Chairman of the Joint Chiefs of Staff, in consultation with the Under Secretary of Defense for Acquisition, Technology, and Logistics, shall review Chairman of the Joint Chiefs of Staff Instruction 3170.01, the Manual for the Operation of the Joint Capabilities Integration and Development System, and other documents governing the requirements development process and revise these documents as necessary to ensure that the Department of Defense fully complies with the requirement in section 2377(c) of title 10, United States Code, and section 10.001 of the Federal Acquisition Regulation for Federal agencies to conduct appropriate market research before developing new requirements.
 (c)Market research definedFor the purposes of this section, the term market research means a review of existing systems, subsystems, capabilities, and technologies that are available or could be made available to meet the needs of the Department of Defense in whole or in part. The review may include any of the techniques for conducting market research provided in section 10.002(b)(2) of the Federal Acquisition Regulation and shall include, at a minimum, contacting knowledgeable individuals in Government and industry regarding existing market capabilities.
						856.Limitation on conversion of procurements from commercial acquisition procedures
						(a)Limitation
 (1)In generalExcept as provided in paragraph (2), prior to converting the procurement of commercial items or services valued at more than $1,000,000 from commercial acquisition procedures under part 12 of the Federal Acquisition Regulation to noncommercial acquisition procedures under part 15 of the Federal Acquisition Regulation, the contracting officer for the procurement shall determine in writing that—
 (A)the earlier use of commercial acquisition procedures under part 12 of the Federal Acquisition Regulation was in error or based on inadequate information; and
 (B)the Department of Defense will realize a cost savings compared to the cost of procuring a similar quantity or level of such item or service using commercial acquisition procedures.
 (2)Requirement for approval of determination by head of contracting activityIn the case of a procurement valued at more than $100,000,000, a contract may not be awarded pursuant to a conversion of the procurement described in paragraph (1) until—
 (A)the head of the contracting activity approves the determination made under paragraph (1); and (B)a copy of the determination so approved is provided to the Office of the Under Secretary of Defense for Acquisition, Technology, and Logistics.
 (b)Factors to be consideredIn making a determination under paragraph (1), the determining official shall, at a minimum, consider the following factors:
 (1)The estimated cost of research and development to be performed by the existing contractor to improve future products or services.
 (2)The transaction costs for the Department of Defense and the contractor in assessing and responding to data requests to support a conversion to noncommercial acquisition procedures.
 (3)Changes in purchase quantities. (4)Costs associated with potential procurement delays resulting from the conversion.
 (c)ProceduresNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall develop procedures to track conversions of future contracts and subcontracts for improved analysis and reporting and shall revise the Defense Federal Acquisition Regulation Supplement to reflect the requirement in subsection (a).
 (d)Reporting requirementNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the implementation of subsection (a), including any procurements converted as described in that subsection.
 (e)SunsetThe requirements of this section shall terminate 5 years after the date of the enactment of this Act.
						857.Treatment of goods and services provided by nontraditional defense contractors as commercial items
 (a)In generalChapter 140 of title 10, United States Code, as amended by section 851, is further amended by adding at the end the following new section:
							
 2380A.Treatment of goods and services provided by nontraditional defense contractors as commercial itemsNotwithstanding section 2376(1) of this title, items and services provided by nontraditional defense contractors (as that term is defined in section 2302(9) of this title) may be treated by the head of an agency as commercial items for purposes of this chapter..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 140 of such title is amended by inserting after the item relating to section 2380, as added by section 851, the following new item:
							2380A. Treatment of goods and services provided by nontraditional defense contractors as commercial
			 items..
						FIndustrial Base Matters
					861.Amendment to Mentor-Protege Program
 (a)In generalSection 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 104 Stat. 1607; 10 U.S.C. 2302 note) is amended—
 (1)in subsection (b), by striking designed to enhance and all that follows through the period at the end and inserting the following:  designed to—(1)enhance the capabilities of disadvantaged small business concerns to perform as subcontractors and suppliers under Department of Defense contracts and other contracts and subcontracts; and
 (2)increase the participation of such business concerns as subcontractors and suppliers under Department of Defense contracts, other Federal Government contracts, and commercial contracts.;
 (2)in subsection (c)(2), by striking to receive such assistance at any time and inserting concurrently, and the authority to enter into agreements under subsection (e) shall only be available to such concern during the 5-year period beginning on the date such concern enters into the first such agreement;
 (3)in subsection (d)— (A)by redesignating paragraphs (1) and (2) as clauses (i) and (ii), respectively (and conforming the margins accordingly); and
 (B)by inserting before clause (i) (as so redesignated) the following:  (1)the mentor firm is not affiliated with the protege firm prior to the approval of that agreement; and
 (2)the mentor firm demonstrates that it— (A)is qualified to provide assistance that will contribute to the purpose of the program;
 (B)is of good financial health and character and does not appear on a Federal list of debarred or suspended contractors; and
 (C)can impart value to a protege firm because of experience gained as a Department of Defense contractor or through knowledge of general business operations and government contracting, as demonstrated by evidence that—;
 (4)by amending subsection (e)(1) to read as follows:  (1)A developmental program for the protege firm, in such detail as may be reasonable, including—
 (A)factors to assess the protege firm's developmental progress under the program; (B)a description of the quantitative and qualitative benefits to the Department of Defense from the agreement, if applicable; and
 (C)goals for additional awards that protege firm can compete for outside the Mentor-Protege Program.; (5)in subsection (f)—
 (A)in paragraph (1)(A), by striking business development,; (B)by striking paragraph (6); and
 (C)by redesignating paragraph (7) as paragraph (6); (6)in subsection (g)—
 (A)in paragraph (2)— (i)in subparagraph (A), by striking paragraphs (1) and (7) of subsection (f) and inserting paragraphs (1) and (6) of subsection (f) (except as provided in subparagraph (D));
 (ii)in subparagraph (B), by striking under subsection (l)(2); and (iii)by adding at the end the following new subparagraph:
										
 (D)The Secretary may not reimburse any fee assessed by the mentor firm for services provided to the protege firm pursuant to subsection (f)(6) or for business development expenses incurred by the mentor firm under a contract awarded to the mentor firm while participating in a joint venture with the protege firm.; and
 (B)in paragraph (3)(B)(i), by striking subsection (f)(7) and inserting subsection (f)(6); (7)in subsection (h)(1), by inserting (15 U.S.C. 631 et seq.) after Small Business Act;
 (8)in subsection (j)— (A)in paragraph (1), by striking September 30, 2015 and inserting September 30, 2018; and
 (B)in paragraph (2), by striking September 30, 2018 and inserting September 30, 2021; (9)by redesignating subsection (l) as subsection (n);
 (10)by inserting after subsection (k) the following new subsections:  (l)Report by mentor firmsTo comply with section 8(d)(7) of the Small Business Act (15 U.S.C. 637(d)(7)), each mentor firm shall submit a report to the Secretary not less than once each fiscal year that includes, for the preceding fiscal year—
 (1)all technical or management assistance provided by mentor firm personnel for the purposes described in subsection (f)(1);
 (2)any new awards of subcontracts on a competitive or noncompetitive basis to the protege firm under Department of Defense contracts or other contracts, including the value of such subcontracts;
 (3)any extensions, increases in the scope of work, or additional payments not previously reported for prior awards of subcontracts on a competitive or noncompetitive basis to the protege firm under Department of Defense contracts or other contracts, including the value of such subcontracts;
 (4)the amount of any payment of progress payments or advance payments made to the protege firm for performance under any subcontract made under the Mentor-Protege Program;
 (5)any loans made by mentor firm to the protege firm; (6)all Federal contracts awarded to the mentor firm and the protege firm as a joint venture, designating whether the award was a restricted competition or a full and open competition;
 (7)any assistance obtained by the mentor firm for the protege firm from one or more— (A)small business development centers established pursuant to section 21 of the Small Business Act (15 U.S.C. 648);
 (B)entities providing procurement technical assistance pursuant to chapter 142 of title 10, United States Code; or
 (C)historically Black colleges or universities or minority institutions of higher education; (8)whether there have been any changes to the terms of the mentor-protege agreement; and
 (9)a narrative describing the success assistance provided under subsection (f) has had in addressing the developmental needs of the protege firm, the impact on Department of Defense contracts, and addressing any problems encountered.
 (m)Review of report by the Office of Small Business ProgramsThe Office of Small Business Programs of the Department of Defense shall review the report required by subsection (l) and, if the Office finds that the mentor-protege agreement is not furthering the purpose of the Mentor-Protege Program, decide not to approve any continuation of the agreement.; and
 (11)in subsection (n) (as so redesignated)— (A)in paragraph (1), by striking means a business concern that meets the requirements of section 3(a) of the Small Business Act (15 U.S.C. 632(a)) and the regulations promulgated pursuant thereto and inserting has the meaning given such term under section 3 of the Small Business Act (15 U.S.C. 632);
 (B)in paragraph (2)— (i)by striking means: and inserting means a firm that has less than half the size standard corresponding to its primary North American Industry Classification System code, is not owned or managed by individuals or entities that directly or indirectly have stock options or convertible securities in the mentor firm, and is—;
 (ii)in subparagraph (D), by striking the severely disabled and inserting severely disabled individuals; (iii)in subparagraph (G), by striking Small Business Act. and inserting Small Business Act (15 U.S.C. 632(p)); or; and
 (iv)by adding at the end the following new subparagraph:  (H)a small business concern that—
 (i)is a nontraditional defense contractor, as such term is defined in section 2302 of title 10, United States Code; or
 (ii)currently provides goods or services in the private sector that are critical to enhancing the capabilities of the defense supplier base and fulfilling key Department of Defense needs.;
 (C)by amending paragraph (8) to read as follows:  (8)The term severely disabled individual means an individual who is blind (as defined in section 8501 of title 41, United States Code) or a severely disabled individual (as defined in such section).; and
 (D)by adding at the end the following new paragraph:  (9)The term affiliated, with respect to the relationship between a mentor firm and a protege firm, means—
 (A)the mentor firm shares, directly or indirectly, with the protege firm ownership or management of the protege firm;
 (B)the mentor firm has an agreement, at the time the mentor firm enters into a mentor-protege agreement under subsection (e), to merge with the protege firm;
 (C)the owners and managers of the mentor firm are the parent, child, spouse, sibling, aunt, uncle, niece, nephew, grandparent, grandchild, or first cousin of an owner or manager of the protege firm;
 (D)the mentor firm has, during the 2-year period before entering into a mentor-protege agreement, employed any officer, director, principal stock holder, managing member, or key employee of the protege firm;
 (E)the mentor firm has engaged in a joint venture with the protege firm during the 2-year period before entering into a mentor-protege agreement, unless such joint venture was approved by the Small Business Administration prior to making any offer on a contract;
 (F)the mentor firm is, directly or indirectly, the primary party providing contracts to the protege firm, as measured by the dollar value of the contracts; and
 (G)the Small Business Administration has made a determination of affiliation or control under subsection (h)..
								(b)Application
 (1)In generalThe amendments made by subsection (a) shall apply to a mentor-protege agreement made pursuant to section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 104 Stat. 1607; 10 U.S.C. 2302 note) entered into after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2016.
 (2)Retroactivity of report and review requirementsThe amendments made by subsection (a)(10) shall apply to a mentor-protege agreement made pursuant to section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 104 Stat. 1607; 10 U.S.C. 2302 note) entered into before, on, or after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2016.
							862.Amendments to data quality improvement plan
 (a)In generalSection 15(s) of the Small Business Act (15 U.S.C. 644(s)) is amended— (1)by redesignating paragraph (4) as paragraph (6); and
 (2)by inserting after paragraph (3) the following new paragraphs:  (4)ImplementationNot later than October 1, 2016, the Administrator of the Small Business Administration shall implement the plan described in this subsection.
 (5)CertificationThe Administrator shall annually provide to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate a certification of the accuracy and completeness of data reported on bundled and consolidated contracts..
							(b)GAO study
 (1)StudyNot later than October 1, 2017, the Comptroller General of the United States shall initiate a study on the effectiveness of the plan described in section 15(s) of the Small Business Act (15 U.S.C. 644(s)) that shall assess whether contracts were accurately labeled as bundled or consolidated.
 (2)Contracts evaluatedFor the purposes of conducting the study described in paragraph (1), the Comptroller General of the United States—
 (A)shall evaluate, for work in each of sectors 23, 33, 54, and 56 (as defined by the North American Industry Classification System), not fewer than 100 contracts in each sector;
 (B)shall evaluate only those contracts— (i)awarded by an agency listed in section 901(b) of title 31, United States Code; and
 (ii)that have a Base and Exercised Options Value, an Action Obligation, or a Base and All Options Value (as such terms are defined in the Federal Procurement Data System described in section 1122(a)(4)(A) of title 41, United States Code, or any successor system); and
 (C)shall not evaluate contracts that have used any set-aside authority. (3)ReportNot later than 12 months after initiating the study required by paragraph (1), the Comptroller General of the United States shall report to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate on the results from such study and, if warranted, any recommendations on how to improve the quality of data reported on bundled and consolidated contracts.
							863.Notice of contract consolidation for acquisition strategies
 (a)Notice requirement for the head of a contracting agencySection 15(e)(3) of the Small Business Act (15 U.S.C. 644(e)(3)) is amended to read as follows:  (3)Strategy specificationsIf the head of a contracting agency determines that an acquisition plan for a procurement involves a substantial bundling of contract requirements, the head of a contracting agency shall publish a notice on a public website that such determination has been made not later than 7 days after making such determination. Any solicitation for a procurement related to the acquisition plan may not be published earlier than 7 days after such notice is published. Along with the publication of the solicitation, the head of a contracting agency shall publish a justification for the determination, which shall include the following information:
 (A)The specific benefits anticipated to be derived from the bundling of contract requirements and a determination that such benefits justify the bundling.
 (B)An identification of any alternative contracting approaches that would involve a lesser degree of bundling of contract requirements.
 (C)An assessment of— (i)the specific impediments to participation by small business concerns as prime contractors that result from the bundling of contract requirements; and
 (ii)the specific actions designed to maximize participation of small business concerns as subcontractors (including suppliers) at various tiers under the contract or contracts that are awarded to meet the requirements..
 (b)Notice requirement for the senior procurement executive or Chief Acquisition OfficerSection 44(c)(2) of the Small Business Act (15 U.S.C. 657q(c)(2)) is amended by adding at the end the following:
							
 (C)NoticeNot later than 7 days after making a determination that an acquisition strategy involving a consolidation of contract requirements is necessary and justified under subparagraph (A), the senior procurement executive or Chief Acquisition Officer shall publish a notice on a public website that such determination has been made. Any solicitation for a procurement related to the acquisition strategy may not be published earlier than 7 days after such notice is published. Along with the publication of the solicitation, the senior procurement executive or Chief Acquisition Officer shall publish a justification for the determination, which shall include the information in subparagraphs (A) through (E) of paragraph (1)..
 (c)Technical amendmentSection 44(c)(1) of the Small Business Act (15 U.S.C. 657q(c)(1)) is amended by striking Subject to paragraph (4), the head and inserting The head. 864.Clarification of requirements related to small business contracts for services (a)Procurement contractsSection 8(a)(17) of the Small Business Act (15 U.S.C. 637(a)(17)) is amended—
 (1)in subparagraph (A), by striking any procurement contract and all that follows through section 15 and inserting any procurement contract, which contract has as its principal purpose the supply of a product to be let pursuant to this subsection, subsection (m), section 15(a), section 31, or section 36,; and
 (2)by adding at the end the following new subparagraph:  (C)LimitationThis paragraph shall not apply to a contract that has as its principal purpose the acquisition of services or construction..
 (b)Subcontractor contractsSection 46(a)(4) of the Small Business Act (15 U.S.C. 657s(a)(4)) is amended by striking for supplies from a regular dealer in such supplies and inserting which is principally for supplies from a regular dealer in such supplies, and which is not a contract principally for services or construction.
						865.Certification requirements for Business Opportunity Specialists, commercial market representatives,
			 and procurement center representatives
						(a)Business Opportunity Specialist requirements
 (1)In generalSection 4 of the Small Business Act (15 U.S.C. 633) is amended by adding at the end the following new subsection:
								
									(g)Certification requirements for Business Opportunity Specialists
 (1)In generalConsistent with the requirements of paragraph (2), a Business Opportunity Specialist described under section 7(j)(10)(D) shall have a Level I Federal Acquisition Certification in Contracting (or any successor certification) or the equivalent Department of Defense certification, except that a Business Opportunity Specialist who was serving on or before January 3, 2013, may continue to serve as a Business Opportunity Specialist for a period of 5 years beginning on such date without such a certification.
										(2)Delay of certification requirement
 (A)TimingThe certification described in paragraph (1) is not required for any person serving as a Business Opportunity Specialist until the date that is one calendar year after the date such person is appointed as a Business Opportunity Specialist.
 (B)ApplicationThe requirements of subparagraph (A) shall— (i)be included in any initial job posting for the position of a Business Opportunity Specialist; and
 (ii)apply to any person appointed as a Business Opportunity Specialist after January 3, 2013.. (2)Conforming amendmentSection 7(j)(10)(D)(i) of such Act (15 U.S.C. 636(j)(10)(D)(i)) is amended by striking the second sentence.
 (b)Commercial market representative requirementsSection 4 of the Small Business Act (15 U.S.C. 633), as amended by subsection (a)(1), is further amended by adding at the end the following new subsection:
							
								(h)Certification requirements for commercial market representatives
 (1)In generalConsistent with the requirements of paragraph (2), a commercial market representative referred to in section 15(q)(3) shall have a Level I Federal Acquisition Certification in Contracting (or any successor certification) or the equivalent Department of Defense certification, except that a commercial market representative who was serving on or before the date of the enactment of the National Defense Authorization Act for Fiscal Year 2016 may continue to serve as a commercial market representative for a period of 5 years beginning on such date without such a certification.
									(2)Delay of certification requirement
 (A)TimingThe certification described in paragraph (1) is not required for any person serving as a commercial market representative until the date that is one calendar year after the date such person is appointed as a commercial market representative.
 (B)ApplicationThe requirements of subparagraph (A) shall— (i)be included in any initial job posting for the position of a commercial market representative; and
 (ii)apply to any person appointed as a commercial market representative after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2016..
 (c)Procurement center representative requirementsSection 15(l)(5) of the Small Business Act (15 U.S.C. 644(l)(5)) is amended— (1)in subparagraph (A), by amending clause (iii) to read as follows:
								
 (iii)have the certification described in subparagraph (C).; and (2)by adding at the end the following new subparagraph:
								
									(C)Certification requirements
 (i)In generalConsistent with the requirements of clause (ii), a procurement center representative shall have a Level III Federal Acquisition Certification in Contracting (or any successor certification) or the equivalent Department of Defense certification, except that any person serving in such a position on or before January 3, 2013, may continue to serve in that position for a period of 5 years without the required certification.
										(ii)Delay of certification requirements
 (I)TimingThe certification described in clause (i) is not required for any person serving as a procurement center representative until the date that is one calendar year after the date such person is appointed as a procurement center representative.
 (II)ApplicationThe requirements of subclause (I) shall— (aa)be included in any initial job posting for the position of a procurement center representative; and
 (bb)apply to any person appointed as a procurement center representative after January 3, 2013.. 866.Modifications to requirements for qualified HUBZone small business concerns located in a base closure area (a)In generalSection 3(p) of the Small Business Act (15 U.S.C. 632(p)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (D), by striking or;
 (B)in subparagraph (E), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
									
 (F)qualified disaster areas.;  (2)in paragraph (3)—
 (A)by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively; and (B)by inserting after subparagraph (C) the following:
									
 (D)a small business concern— (i)that is wholly owned by one or more Native Hawaiian Organizations (as defined in section 8(a)(15)), or by a corporation that is wholly owned by one or more Native Hawaiian Organizations; or
 (ii)that is owned in part by one or more Native Hawaiian Organizations, or by a corporation that is wholly owned by one or more Native Hawaiian Organizations, if all other owners are either United States citizens or small business concerns;;
 (3)in paragraph (4)— (A)by amending subparagraph (D) to read as follows:
									
										(D)Base closure area
 (i)In generalSubject to clause (ii), the term base closure area means— (I)lands within the external boundaries of a military installation that were closed through a privatization process under the authority of—
 (aa)the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of division B of Public Law 101–510; 10 U.S.C. 2687 note);
 (bb)title II of the Defense Authorization Amendments and Base Closure and Realignment Act (Public Law 100–526; 10 U.S.C. 2687 note);
 (cc)section 2687 of title 10, United States Code; or (dd)any other provision of law authorizing or directing the Secretary of Defense or the Secretary of a military department to dispose of real property at the military installation for purposes relating to base closures of redevelopment, while retaining the authority to enter into a leaseback of all or a portion of the property for military use;
 (II)the census tract or nonmetropolitan county in which the lands described in subclause (I) are wholly contained;
 (III)a census tract or nonmetropolitan county the boundaries of which intersect the area described in subclause (I); and
 (IV)a census tract or nonmetropolitan county the boundaries of which are contiguous to the area described in subclause (II) or subclause (III).
 (ii)LimitationA base closure area shall be treated as a HUBZone— (I)with respect to a census tract or nonmetropolitan county described in clause (i), for a period of not less than 8 years, beginning on the date the military installation undergoes final closure and ending on the date the Administrator makes a final determination as to whether or not to implement the applicable designation described in subparagraph (A) or (B) in accordance with the results of the decennial census conducted after the area was initially designated as a base closure area; and
 (II)if such area was treated as a HUBZone at any time after 2010, until such time as the Administrator makes a final determination as to whether or not to implement the applicable designation described in subparagraph (A) or (B), after the 2020 decennial census.
 (iii)DefinitionsIn this subparagraph: (I)Census tractThe term census tract means a census tract delineated by the United States Bureau of the Census in the most recent decennial census that is not located in a nonmetropolitan county and does not otherwise qualify as a qualified census tract.
 (II)Nonmetropolitan countyThe term nonmetropolitan county means a county that was not located in a metropolitan statistical area (as defined in section 143(k)(2)(B) of the Internal Revenue Code of 1986) at the time of the most recent census taken for purposes of selecting qualified census tracts and does not otherwise qualify as a qualified nonmetropolitan county.; and
 (B)by adding at the end the following new subparagraph:  (E)Qualified disaster area (i)In generalSubject to clause (ii), the term qualified disaster area means any census tract or nonmetropolitan county located in an area for which the President has declared a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) or located in an area in which a catastrophic incident has occurred if such census tract or nonmetropolitan county ceased to be qualified under subparagraph (A) or (B), as applicable, during the period beginning 5 years before the date on which the President declared the major disaster or the catastrophic incident occurred and ending 2 years after such date, except that such census tract or nonmetropolitan county may be a qualified disaster area only—
 (I)in the case of a major disaster declared by the President, during the 5-year period beginning on the date on which the President declared the major disaster for the area in which the census tract or nonmetropolitan county, as applicable, is located; and
 (II)in the case of a catastrophic incident, during the 10-year period beginning on the date on which the catastrophic incident occurred in the area in which the census tract or nonmetropolitan county, as applicable, is located.
 (ii)LimitationA qualified disaster area described in clause (i) shall be treated as a HUBZone for a period of not less than 8 years, beginning on the date the Administrator makes a final determination as to whether or not to implement the designations described in subparagraphs (A) and (B) in accordance with the results of the decennial census conducted after the area was initially designated as a qualified disaster area.; and
 (4)in paragraph (5)(A)(i)(I)— (A)in item (aa)—
 (i)by striking subparagraph (A), (B), (C), (D), or (E) of paragraph (3) and inserting subparagraph (A), (B), (C), (D), (E), or (F) of paragraph (3); and (ii)by striking or at the end;
 (B)by redesignating item (bb) as item (cc); and (C)by inserting after item (aa) the following new item:
									
 (bb)pursuant to subparagraph (A), (B), (C), (D), (E), or (F) of paragraph (3), that its principal office is located within a base closure area and that not fewer than 35 percent of its employees reside in such base closure area or in another HUBZone; or.
 (b)ApplicabilityThe amendments made by subsection (a)(3)(B) shall apply to a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) or a catastrophic incident that occurs on or after the date of enactment of such subsection.
 (c)Including FEMA in agencies that may provide data for HUBZone programSection 31(c)(3) of the Small Business Act (15 U.S.C. 657a(c)(3)) is amended by inserting the Administrator of the Federal Emergency Management Agency, after the Secretary of Labor,. (d)GAO Study of Improvement to Oversight of the HUBZone ProgramNot later than 120 days after the date of enactment of this Act, the Comptroller General of the United States shall complete a study on and submit a report to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate that includes—
 (1)an assessment of the evaluation process, including any weaknesses in the process, used by the Small Business Administration to approve or deny participation in the HUBZone program established under section 31 of the Small Business Act (15 U.S.C. 657a);
 (2)an assessment of the oversight of HUBZone program participants by the Small Business Administration, including Administration actions taken to prevent fraud, waste, and abuse; and
 (3)recommendations on how to improve the evaluation process and oversight mechanisms to further reduce fraud, waste, and abuse.
							867.Joint venturing and teaming
 (a)Joint venture offers for bundled or consolidated contractsSection 15(e)(4) of the Small Business Act (15 U.S.C. 644(e)(4)) is amended to read as follows:  (4)Contract teaming (A)In generalIn the case of a solicitation of offers for a bundled or consolidated contract that is issued by the head of an agency, a small business concern that provides for use of a particular team of subcontractors or a joint venture of small business concerns may submit an offer for the performance of the contract.
 (B)Evaluation of offersThe head of the agency shall evaluate an offer described in subparagraph (A) in the same manner as other offers, with due consideration to the capabilities of all of the proposed subcontractors or members of the joint venture as follows:
 (i)TeamsWhen evaluating an offer of a small business prime contractor that includes a proposed team of small business subcontractors, the head of the agency shall consider the capabilities and past performance of each first tier subcontractor that is part of the team as the capabilities and past performance of the small business prime contractor.
 (ii)Joint venturesWhen evaluating an offer of a joint venture of small business concerns, if the joint venture does not demonstrate sufficient capabilities or past performance to be considered for award of a contract opportunity, the head of the agency shall consider the capabilities and past performance of each member of the joint venture as the capabilities and past performance of the joint venture.
 (C)Status as a small business concernParticipation of a small business concern in a team or a joint venture under this paragraph shall not affect the status of that concern as a small business concern for any other purpose..
 (b)Team and joint ventures offers for multiple award contractsSection 15(q)(1) of such Act (15 U.S.C. 644(q)(1)) is amended— (1)in the heading, by inserting and joint venture before requirements;
 (2)by striking Each Federal agency and inserting the following:  (A)In generalEach Federal agency; and
 (3)by adding at the end the following new subparagraphs:  (B)TeamsWhen evaluating an offer of a small business prime contractor that includes a proposed team of small business subcontractors for any multiple award contract above the substantial bundling threshold of the Federal agency, the head of the agency shall consider the capabilities and past performance of each first tier subcontractor that is part of the team as the capabilities and past performance of the small business prime contractor.
 (C)Joint venturesWhen evaluating an offer of a joint venture of small business concerns for any multiple award contract above the substantial bundling threshold of the Federal agency, if the joint venture does not demonstrate sufficient capabilities or past performance to be considered for award of a contract opportunity, the head of the agency shall consider the capabilities and past performance of each member of the joint venture as the capabilities and past performance of the joint venture..
							868.Modification to and scorecard program for small business contracting goals
 (a)Amendment to Governmentwide goal for small business participation in procurement contractsSection 15(g)(1)(A)(i) of the Small Business Act (15 U.S.C. 644(g)(1)(A)(i)) is amended by adding at the end the following: In meeting this goal, the Government shall ensure the participation of small business concerns from a wide variety of industries and from a broad spectrum of small business concerns within each industry..
						(b)Scorecard program for evaluating federal agency compliance with small business contracting goals
 (1)In generalNot later than September 30, 2016, the Administrator of the Small Business Administration, in consultation with the Federal agencies, shall—
 (A)develop a methodology for calculating a score to be used to evaluate the compliance of each Federal agency with meeting the goals established pursuant to section 15(g)(1)(B) of the Small Business Act (15 U.S.C. 644(g)(1)(B)) based on each such goal; and
 (B)develop a scorecard based on such methodology. (2)Use of scorecardBeginning in fiscal year 2017, the Administrator shall establish and carry out a program to use the scorecard developed under paragraph (1) to evaluate whether each Federal agency is creating the maximum practicable opportunities for the award of prime contracts and subcontracts to small business concerns, small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, and small business concerns owned and controlled by women, by assigning a score to each Federal agency for the previous fiscal year.
 (3)Contents of scorecardThe scorecard developed under paragraph (1) shall include, for each Federal agency, the following information:
 (A)A determination of whether the Federal agency met each of the prime contract goals established pursuant to section 15(g)(1)(B) of the Small Business Act (15 U.S.C. 644(g)(1)(B)) with respect to small business concerns, small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, and small business concerns owned and controlled by women.
 (B)A determination of whether the Federal agency met each of the subcontract goals established pursuant to such section with respect to small business concerns, small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, and small business concerns owned and controlled by women.
 (C)The number of small business concerns, small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, and small business concerns owned and controlled by women awarded prime contracts in each North American Industry Classification System code during the fiscal year and a comparison to the number of awarded contracts during the prior fiscal year, if available.
 (D)The number of small business concerns, small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, and small business concerns owned and controlled by women awarded subcontracts in each North American Industry Classification System code during the fiscal year and a comparison to the number of awarded subcontracts during the prior fiscal year, if available.
 (E)Any other factors that the Administrator deems important to achieve the maximum practicable utilization of small business concerns, small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, and small business concerns owned and controlled by women.
 (4)Weighted factorsIn using the scorecard to evaluate and assign a score to a Federal agency, the Administrator shall base—
 (A)fifty percent of the score on the dollar value of prime contracts described in paragraph (3)(A); and
 (B)fifty percent of the score on the information provided in subparagraphs (B) through (E) of paragraph (3), weighted in a manner determined by the Administrator to encourage the maximum practicable opportunity for the award of prime contracts and subcontracts to small business concerns, small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, and small business concerns owned and controlled by women.
 (5)PublicationThe scorecard used by the Administrator under this subsection shall be submitted to the President and Congress along with the report submitted under section 15(h)(2) of the Small Business Act (15 U.S.C. 644(h)(2)).
 (6)ReportAfter the Administrator uses the scorecard for fiscal year 2018 to assign scores to Federal agencies, but not later than March 31, 2019, the Administrator shall submit a report to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate. Such report shall include the following:
 (A)A description of any increase in the dollar amount of prime contracts and subcontracts awarded to small business concerns, small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, and small business concerns owned and controlled by women.
 (B)A description of any increase in the dollar amount of prime contracts and subcontracts, and the total number of contracts, awarded to small business concerns, small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, and small business concerns owned and controlled by women in each North American Industry Classification System code.
 (C)The recommendation of the Administrator on continuing, modifying, expanding, or terminating the program established under this subsection.
 (7)GAO report on scorecard methodologyNot later than September 30, 2018, the Comptroller General of the United States shall submit to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate a report that—
 (A)evaluates whether the methodology used to calculate a score under this subsection accurately and effectively—
 (i)measures the compliance of each Federal agency with meeting the goals established pursuant to section 15(g)(1)(B) of the Small Business Act (15 U.S.C. 644(g)(1)(B)); and
 (ii)encourages Federal agencies to expand opportunities for small business concerns, small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, and small business concerns owned and controlled by women to compete for and be awarded Federal procurement contracts across North American Industry Classification System codes; and
 (B)if warranted, makes recommendations on how to improve such methodology to improve its accuracy and effectiveness.
 (8)DefinitionsIn this subsection: (A)AdministratorThe term Administrator means the Administrator of the Small Business Administration.
 (B)Federal agencyThe term Federal agency has the meaning given the term agency by section 551(1) of title 5, United States Code, but does not include the United States Postal Service or the Government Accountability Office.
 (C)ScorecardThe term scorecard shall mean any summary using a rating system to evaluate a Federal agency’s efforts to meet goals established under section 15(g)(1)(B) of the Small Business Act (15 U.S.C. 644(g)(1)(B)) that—
 (i)includes the measures described in paragraph (3); and (ii)assigns a score to each Federal agency evaluated.
									(D)Small Business Act definitions
 (i)In generalThe terms small business concern, small business concern owned and controlled by service-disabled veterans, qualified HUBZone small business concern, and small business concern owned and controlled by women have the meanings given such terms under section 3 of the Small Business Act (15 U.S.C. 632). (ii)Small business concerns owned and controlled by socially and economically disadvantaged individualsThe term small business concern owned and controlled by socially and economically disadvantaged individuals has the meaning given that term under section 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C)).
									869.Establishment of an Office of Hearings and Appeals in the Small Business Administration; petitions
			 for reconsideration of size standards
						(a)Establishment of an Office of Hearings and Appeals in the Small Business Administration
 (1)In generalSection 5 of the Small Business Act (15 U.S.C. 634) is amended by adding at the end the following new subsection:
								
									(i)Office of Hearings and Appeals
										(1)Establishment
 (A)OfficeThere is established in the Administration an Office of Hearings and Appeals— (i)to impartially decide matters relating to program decisions of the Administrator—
 (I)for which Congress requires a hearing on the record; or (II)that the Administrator designates for hearing by regulation; and
 (ii)which shall contain the office of the Administration that handles requests submitted pursuant to sections 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act) and maintains records pursuant to section 552a of title 5, United States Code (commonly referred to as the Privacy Act of 1974).
 (B)JurisdictionThe Office of Hearings and Appeals shall only hear appeals of matters as described in this Act, the Small Business Investment Act of 1958 (15 U.S.C. 661 et seq.), and title 13 of the Code of Federal Regulations.
 (C)Associate administratorThe head of the Office of Hearings and Appeals shall be the Chief Hearing Officer appointed under section 4(b)(1), who shall be responsible to the Administrator.
											(2)Chief Hearing Officer duties
 (A)In generalThe Chief Hearing Officer shall— (i)be a career appointee in the Senior Executive Service and an attorney licensed by a State, commonwealth, territory or possession of the United States, or the District of Columbia; and
 (ii)be responsible for the operation and management of the Office of Hearings and Appeals. (B)Alternative dispute resolutionThe Chief Hearing Officer may assign a matter for mediation or other means of alternative dispute resolution.
											(3)Hearing Officers
 (A)In generalThe Office of Hearings and Appeals shall appoint Hearing Officers to carry out the duties described in paragraph (1)(A)(i).
 (B)Conditions of employmentA Hearing Officer appointed under this paragraph— (i)shall serve in the excepted service as an employee of the Administration under section 2103 of title 5, United States Code, and under the supervision of the Chief Hearing Officer;
 (ii)shall be classified at a position to which section 5376 of title 5, United States Code, applies; and
 (iii)shall be compensated at a rate not exceeding the maximum rate payable under such section. (C)Authority; powersNotwithstanding section 556(b) of title 5, United States Code—
 (i)a Hearing Officer may hear cases arising under section 554 of such title; (ii)a Hearing Officer shall have the powers described in section 556(c) of such title; and
 (iii)the relevant provisions of subchapter II of chapter 5 of such title (except for section 556(b) of such title) shall apply to such Hearing Officer.
 (D)Treatment of current personnelAn individual serving as a Judge in the Office of Hearings and Appeals (as that position and office are designated in section 134.101 of title 13, Code of Federal Regulations) on the effective date of this subsection shall be considered as qualified to be, and redesignated as, a Hearing Officer.
 (4)Hearing Officer definedIn this subsection, the term Hearing Officer means an individual appointed or redesignated under this subsection who is an attorney licensed by a State, commonwealth, territory or possession of the United States, or the District of Columbia..
 (2)Associate Administrator as Chief Hearing OfficerSection 4(b)(1) of such Act (15 U.S.C. 633(b)) is amended by adding at the end the following: One such Associate Administrator shall be the Chief Hearing Officer, who shall administer the Office of Hearings and Appeals established under section 5(i)..
 (3)Repeal of regulationSection 134.102(t) of title 13, Code of Federal Regulations, as in effect on January 1, 2015 (relating to types of hearings within the jurisdiction of the Office of Hearings and Appeals), shall have no force or effect.
 (b)Petitions for reconsideration of size standards for small business concernsSection 3(a) of the Small Business Act (15 U.S.C. 632(a)) is amended by adding at the end the following:
							
								(9)Petitions for reconsideration of size standards
 (A)In generalA person may file a petition for reconsideration with the Office of Hearings and Appeals (as established under section 5(i)) of a size standard revised, modified, or established by the Administrator pursuant to this subsection.
 (B)Time limitA person filing a petition for reconsideration described in subparagraph (A) shall file such petition not later than 30 days after the publication in the Federal Register of the notice of final rule to revise, modify, or establish size standards described in paragraph (6).
 (C)Process for agency reviewThe Office of Hearings and Appeals shall use the same process it uses to decide challenges to the size of a small business concern to decide a petition for review pursuant to this paragraph.
 (D)Judicial reviewThe publication of a final rule in the Federal Register described in subparagraph (B) shall be considered final agency action for purposes of seeking judicial review. Filing a petition for reconsideration under subparagraph (A) shall not be a condition precedent to judicial review of any such size standard..
 870.Additional duties of the Director of Small and Disadvantaged Business UtilizationSection 15(k) of the Small Business Act (15 U.S.C. 644(k)) is amended— (1)in paragraph (15), by striking ; and and inserting a semicolon;
 (2)in paragraph (16)(C), by striking the period at the end and inserting ; and; and (3)by inserting after paragraph (16) the following new paragraph:
							
 (17)shall, when notified by a small business concern prior to the award of a contract that the small business concern believes that a solicitation, request for proposal, or request for quotation unduly restricts the ability of the small business concern to compete for the award—
 (A)submit the notice of the small business concern to the contracting officer and, if necessary, recommend ways in which the solicitation, request for proposal, or request for quotation may be altered to increase the opportunity for competition;
 (B)inform the advocate for competition of such agency (as established under section 1705 of title 41, United States Code, or section 2318 of title 10, United States Code) of such notice; and
 (C)ensure that the small business concern is aware of other resources and processes available to address unduly restrictive provisions in a solicitation, request for proposal, or request for quotation, even if such resources and processes are provided by such agency, the Administration, the Comptroller General, or a procurement technical assistance program established under chapter 142 of title 10, United States Code..
 871.Including subcontracting goals in agency responsibilitiesSection 1633(b) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2076; 15 U.S.C. 631 note) is amended by striking assume responsibility for of the agency's success in achieving small business contracting goals and percentages and inserting assume responsibility for the agency's success in achieving each of the small business prime contracting and subcontracting goals and percentages.
					872.Reporting related to failure of contractors to meet goals under negotiated comprehensive small
 business subcontracting plansParagraph (2) of section 834(d) of the National Defense Authorization Act for Fiscal Years 1990 and 1991 (15 U.S.C. 637 note), as added by section 821(d)(2) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3434), is amended by striking may not negotiate and all that follows through the period at the end and inserting shall report to Congress on any negotiated comprehensive subcontracting plan that the Secretary determines did not meet the subcontracting goals negotiated in the plan for the prior fiscal year..
					873.Pilot program for streamlining awards for innovative technology projects
 (a)Exception from certified cost and pricing data requirementsThe requirements under section 2306a(a) of title 10, United States Code, shall not apply to a contract, subcontract, or modification of a contract or subcontract valued at less than $7,500,000 awarded to a small business or nontraditional defense contractor pursuant to—
 (1)a technical, merit-based selection procedure, such as a broad agency announcement, or (2)the Small Business Innovation Research Program,
							unless the head of the agency determines that submission of cost and pricing data should be
			 required based on past performance of the specific small business or
			 nontraditional defense contractor, or based on analysis of other
 information specific to the award.(b)Exception from records examination requirementThe requirements under subsection (b) of section 2313 of title 10, United States Code, shall not apply to a contract valued at less than $7,500,000 awarded to a small business or nontraditional defense contractor pursuant to—
 (1)a technical, merit-based selection procedure, such as a broad agency announcement, or (2)the Small Business Innovation Research Program,
							unless the head of the agency determines that auditing of records should be required based on past
			 performance of the specific small business or nontraditional defense
			 contractor, or based on analysis of other information specific to the
 award.(c)SunsetThe exceptions under subsections (a) and (b) shall terminate on October 1, 2020. (d)DefinitionsIn this section:
 (1)Small businessThe term small business has the meaning given the term small business concern under section 3 of the Small Business Act (15 U.S.C. 632). (2)Nontraditional defense contractorThe term nontraditional defense contractor has the meaning given that term in section 2302(9) of title 10, United States Code.
 (e)Small Business Innovation Research Program administrative fee extensionSection 9(mm)(1) of the Small Business Act (15 U.S.C. 638(mm)(1)) is amended by striking , for the 3 fiscal years beginning after the date of enactment of this subsection, and inserting and until September 30, 2017,. 874.Surety bond requirements and amount of guarantee (a)Surety bond requirementsChapter 93 of subtitle VI of title 31, United States Code, is amended—
 (1)by adding at the end the following:  9310.Individual suretiesIf another applicable Federal law or regulation permits the acceptance of a bond from a surety that is not subject to sections 9305 and 9306 and is based on a pledge of assets by the surety, the assets pledged by such surety shall—
 (1)consist of eligible obligations described under section 9303(a); and (2)be submitted to the official of the Government required to approve or accept the bond, who shall deposit the obligations as described under section 9303(b).; and
 (2)in the table of contents for such chapter, by adding at the end the following: 9310. Individual sureties.. (b)Amount of surety bond guarantee from Small Business AdministrationSection 411(c)(1) of the Small Business Investment Act of 1958 (15 U.S.C. 694b(c)(1)) is amended by striking 70 and inserting 90.
 (c)Effective dateThe amendments made by this section shall take effect 1 year after the date of the enactment of this Act.
						875.Review of Government access to intellectual property rights of private sector firms
						(a)Review required
 (1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall enter into a contract with an independent entity with appropriate expertise to conduct a review of—
 (A)Department of Defense regulations, practices, and sustainment requirements related to Government access to and use of intellectual property rights of private sector firms; and
 (B)Department of Defense practices related to the procurement, management, and use of intellectual property rights to facilitate competition in sustainment of weapon systems throughout their life-cycle.
 (2)Consultation requiredThe contract shall require that in conducting the review, the independent entity shall consult with the National Defense Technology and Industrial Base Council (described in section 2502 of title 10, United States Code) and each Center of Industrial and Technical Excellence (described in section 2474 of title 10, United States Code).
 (b)ReportNot later than March 1, 2016, the Secretary shall submit to the congressional defense committees a report on the findings of the independent entity, along with a description of any actions that the Secretary proposes to revise and clarify laws or that the Secretary may take to revise or clarify regulations related to intellectual property rights.
						876.Inclusion in annual technology and industrial capability assessments of a determination about
 defense acquisition program requirementsSection 2505(b) of title 10, United States Code, is amended— (1)by redesignating paragraphs (3) and (4) as paragraphs (5) and (6), respectively; and
 (2)by inserting after paragraph (2) the following new paragraphs (3) and (4):  (3)determine the extent to which the requirements associated with defense acquisition programs can be satisfied by the present and projected performance capacities of industries supporting the sectors or capabilities in the assessment, evaluate the reasons for any variance from applicable preceding determinations, and identify the extent to which those industries are comprised of only one potential source in the national technology and industrial base or have multiple potential sources;
 (4)determine the extent to which the requirements associated with defense acquisition programs can be satisfied by the present and projected performance capacities of industries that do not actively support Department of Defense acquisition programs and identify the barriers to the participation of those industries;.
						GOther Matters
					881.Consideration of potential program cost increases and schedule delays resulting from oversight of
			 defense acquisition programs
 (a)Avoidance of Unnecessary Cost Increases and Schedule DelaysThe Director of Operational Test and Evaluation, the Deputy Chief Management Officer, the Director of the Defense Contract Management Agency, the Director of the Defense Contract Audit Agency, the Inspector General of the Department of Defense, and the heads of other defense audit, testing, acquisition, and management agencies shall ensure that policies, procedures, and activities implemented by their offices and agencies in connection with defense acquisition program oversight do not result in unnecessary increases in program costs or cost estimates or delays in schedule or schedule estimates.
 (b)Consideration of Private Sector Best PracticesIn considering potential cost increases and schedule delays as a result of oversight efforts pursuant to subsection (a), the officials described in such subsection shall consider private sector best practices with respect to oversight implementation.
 882.Examination and guidance relating to oversight and approval of services contractsNot later than March 1, 2016, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall—
 (1)complete an examination of the decision authority related to acquisition of services; and (2)develop and issue guidance to improve capabilities and processes related to requirements development and source selection for, and oversight and management of, services contracts.
						883.Streamlining of requirements relating to defense business systems
						(a)In general
 (1)RevisionSection 2222 of title 10, United States Code, is amended to read as follows:  2222.Defense business systems: business process reengineering; enterprise architecture; management (a)Defense Business Processes GenerallyThe Secretary of Defense shall ensure that defense business processes are reviewed, and as appropriate revised, through business process reengineering to match best commercial practices, to the maximum extent practicable, so as to minimize customization of commercial business systems.
 (b)Defense business systems generallyThe Secretary of Defense shall ensure that each covered defense business system developed, deployed, and operated by the Department of Defense—
 (1)supports efficient business processes that have been reviewed, and as appropriate revised, through business process reengineering;
 (2)is integrated into a comprehensive defense business enterprise architecture; (3)is managed in a manner that provides visibility into, and traceability of, expenditures for the system; and
 (4)uses an acquisition and sustainment strategy that prioritizes the use of commercial software and business practices.
											(c)Issuance of guidance
 (1)Secretary of defense guidanceThe Secretary shall issue guidance to provide for the coordination of, and decision making for, the planning, programming, and control of investments in covered defense business systems.
 (2)Supporting guidanceThe Secretary shall direct the Deputy Chief Management Officer of the Department of Defense, the Under Secretary of Defense for Acquisition, Technology, and Logistics, the Chief Information Officer, and the Chief Management Officer of each of the military departments to issue and maintain supporting guidance, as appropriate and within their respective areas of responsibility, for the guidance of the Secretary issued under paragraph (1).
 (d)Guidance elementsThe guidance issued under subsection (c)(1) shall include the following elements: (1)Policy to ensure that the business processes of the Department of Defense are continuously reviewed and revised—
 (A)to implement the most streamlined and efficient business processes practicable; and (B)eliminate or reduce the need to tailor commercial off-the-shelf systems to meet or incorporate requirements or interfaces that are unique to the Department of Defense.
 (2)A process to establish requirements for covered defense business systems. (3)Mechanisms for the planning and control of investments in covered defense business systems, including a process for the collection and review of programming and budgeting information for covered defense business systems.
 (4)Policy requiring the periodic review of covered defense business systems that have been fully deployed, by portfolio, to ensure that investments in such portfolios are appropriate.
 (5)Policy to ensure full consideration of sustainability and technological refreshment requirements, and the appropriate use of open architectures.
 (6)Policy to ensure that best acquisition and systems engineering practices are used in the procurement and deployment of commercial systems, modified commercial systems, and defense-unique systems to meet Department of Defense missions.
											(e)Defense business enterprise architecture
 (1)BlueprintThe Secretary, working through the Deputy Chief Management Officer of the Department of Defense, shall develop and maintain a blueprint to guide the development of integrated business processes within the Department of Defense. Such blueprint shall be known as the defense business enterprise architecture.
 (2)PurposeThe defense business enterprise architecture shall be sufficiently defined to effectively guide implementation of interoperable defense business system solutions and shall be consistent with the policies and procedures established by the Director of the Office of Management and Budget.
 (3)ElementsThe defense business enterprise architecture shall— (A)include policies, procedures, business data standards, business performance measures, and business information requirements that apply uniformly throughout the Department of Defense; and
 (B)enable the Department of Defense to— (i)comply with all applicable law, including Federal accounting, financial management, and reporting requirements;
 (ii)routinely produce verifiable, timely, accurate, and reliable business and financial information for management purposes;
 (iii)integrate budget, accounting, and program information and systems; and (iv)identify whether each existing business system is a part of the business systems environment outlined by the defense business enterprise architecture, will become a part of that environment with appropriate modifications, or is not a part of that environment.
 (4)Integration into information technology architecture(A)The defense business enterprise architecture shall be integrated into the information technology enterprise architecture required under subparagraph (B).
 (B)The Chief Information Officer of the Department of Defense shall develop an information technology enterprise architecture. The architecture shall describe a plan for improving the information technology and computing infrastructure of the Department of Defense, including for each of the major business processes conducted by the Department of Defense.
												(f)Defense business council
 (1)Requirement for councilThe Secretary shall establish a Defense Business Council to provide advice to the Secretary on developing the defense business enterprise architecture, reengineering the Department’s business processes, developing and deploying defense business systems, and developing requirements for defense business systems. The Council shall be chaired by the Deputy Chief Management Officer and the Chief Information Officer of the Department of Defense.
 (2)MembershipThe membership of the Council shall include the following: (A)The Chief Management Officers of the military departments, or their designees.
 (B)The following officials of the Department of Defense, or their designees: (i)The Under Secretary of Defense for Acquisition, Technology, and Logistics with respect to acquisition, logistics, and installations management processes.
 (ii)The Under Secretary of Defense (Comptroller) with respect to financial management and planning and budgeting processes.
 (iii)The Under Secretary of Defense for Personnel and Readiness with respect to human resources management processes.
													(g)Approvals required for development
 (1)Initial approval requiredThe Secretary shall ensure that a covered defense business system program cannot proceed into development (or, if no development is required, into production or fielding) unless the appropriate approval official (as specified in paragraph (2)) determines that—
 (A)the system has been, or is being, reengineered to be as streamlined and efficient as practicable, and the implementation of the system will maximize the elimination of unique software requirements and unique interfaces;
 (B)the system and business system portfolio are or will be in compliance with the defense business enterprise architecture developed pursuant to subsection (e) or will be in compliance as a result of modifications planned;
 (C)the system has valid, achievable requirements and a viable plan for implementing those requirements (including, as appropriate, market research, business process reengineering, and prototyping activities);
 (D)the system has an acquisition strategy designed to eliminate or reduce the need to tailor commercial off-the-shelf systems to meet unique requirements, incorporate unique requirements, or incorporate unique interfaces to the maximum extent practicable; and
 (E)is in compliance with the Department’s auditability requirements. (2)Appropriate officialFor purposes of paragraph (1), the appropriate approval official with respect to a covered defense business system is the following:
 (A)Except as may be provided in subparagraph (C), in the case of a priority defense business system, the Deputy Chief Management Officer of the Department of Defense.
 (B)Except as may be provided in subparagraph (C), for any defense business system other than a priority defense business system—
 (i)in the case of a system of a military department, the Chief Management Officer of that military department; and
 (ii)in the case of a system of a Defense Agency or Department of Defense Field Activity, or a system that will support the business process of more than one military department or Defense Agency or Department of Defense Field Activity, the Deputy Chief Management Officer of the Department of Defense.
 (C)In the case of any defense business system, such official other than the applicable official under subparagraph (A) or (B) as the Secretary designates for such purpose.
 (3)Annual certificationFor any fiscal year in which funds are expended for development or sustainment pursuant to a covered defense business system program, the appropriate approval official shall review the system and certify, certify with conditions, or decline to certify, as the case may be, that it continues to satisfy the requirements of paragraph (1). If the approval official determines that certification cannot be granted, the approval official shall notify the milestone decision authority for the program and provide a recommendation for corrective action.
 (4)Obligation of funds in violation of requirementsThe obligation of Department of Defense funds for a covered defense business system program that has not been certified in accordance with paragraph (3) is a violation of section 1341(a)(1)(A) of title 31.
 (h)Responsibility of milestone decision authorityThe milestone decision authority for a covered defense business system program shall be responsible for the acquisition of such system and shall ensure that acquisition process approvals are not considered for such system until the relevant certifications and approvals have been made under this section.
 (i)DefinitionsIn this section: (1)(A)Defense business systemThe term defense business system means an information system that is operated by, for, or on behalf of the Department of Defense, including any of the following:
 (i)A financial system. (ii)A financial data feeder system.
 (iii)A contracting system. (iv)A logistics system.
 (v)A planning and budgeting system. (vi)An installations management system.
 (vii)A human resources management system. (viii)A training and readiness system.
 (B)The term does not include— (i)a national security system; or
 (ii)an information system used exclusively by and within the defense commissary system or the exchange system or other instrumentality of the Department of Defense conducted for the morale, welfare, and recreation of members of the armed forces using nonappropriated funds.
 (2)Covered defense business systemThe term covered defense business system means a defense business system that is expected to have a total amount of budget authority, over the period of the current future-years defense program submitted to Congress under section 221 of this title, in excess of $50,000,000.
 (3)Business system portfolioThe term business system portfolio means all business systems performing functions closely related to the functions performed or to be performed by a covered defense business system.
 (4)Covered defense business system programThe term covered defense business system program means a defense acquisition program to develop and field a covered defense business system or an increment of a covered defense business system.
 (5)Priority defense business system programThe term priority defense business system means a defense business system that is— (A)expected to have a total amount of budget authority over the period of the current future-years defense program submitted to Congress under section 221 of this title in excess of $250,000,000; or
 (B)designated by the Deputy Chief Management Officer of the Department of Defense as a priority defense business system, based on specific program analyses of factors including complexity, scope, and technical risk, and after notification to Congress of such designation.
 (6)Enterprise architectureThe term enterprise architecture has the meaning given that term in section 3601(4) of title 44. (7)Information systemThe term information system has the meaning given that term in section 11101 of title 40, United States Code.
 (8)National security systemThe term national security system has the meaning given that term in section 3552(b)(6)(A) of title 44. (9)Business process mappingThe term business process mapping means a procedure in which the steps in a business process are clarified and documented in both written form and in a flow chart..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by striking the item relating to section 2222 and inserting the following new item:
								2222. Defense business systems: business process reengineering; enterprise architecture;
			 management..
 (b)Deadline for guidanceThe guidance required by subsection (c)(1) of section 2222 of title 10, United States Code, as amended by subsection (a)(1), shall be issued not later than December 31, 2016.
 (c)RepealSection 811 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 2222 note) is repealed.
						(d)Comptroller general assessment
 (1)Assessment requiredIn each odd-numbered year, the Comptroller General of the United States shall submit to the congressional defense committees an assessment of the extent to which the actions taken by the Department of Defense comply with the requirements of section 2222 of title 10, United States Code.
 (2)Repeal of superseded provisionSubsection (d) of section 332 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 1856) is repealed.
 (e)Guidance on acquisition of business systemsThe Secretary of Defense shall issue guidance for major automated information systems acquisition programs to promote the use of best acquisition, contracting, requirement development, systems engineering, program management, and sustainment practices, including—
 (1)ensuring that an acquisition program baseline has been established within two years after program initiation;
 (2)ensuring that program requirements have not changed in a manner that increases acquisition costs or delays the schedule, without sufficient cause and only after maximum efforts to reengineer business processes prior to changing requirements;
 (3)policies to evaluate commercial off-the-shelf business systems for security, resilience, reliability, interoperability, and integration with existing interrelated systems where such system integration and interoperability are essential to Department of Defense operations;
 (4)policies to work with commercial off-the-shelf business system developers and owners in adapting systems for Department of Defense use;
 (5)policies to perform Department of Defense legacy system audits to determine which systems are related to or rely upon the system to be replaced or integrated with commercial off-the-shelf business systems;
 (6)policies to perform full backup of systems that will be changed or replaced by the installation of commercial off-the-shelf business systems prior to installation and deployment to ensure reconstitution of the system to a functioning state should it become necessary;
 (7)policies to engage the research and development activities and laboratories of the Department of Defense to improve acquisition outcomes; and
 (8)policies to refine and improve developmental and operational testing of business processes that are supported by the major automated information systems.
 884.Procurement of personal protective equipmentThe Secretary of Defense shall ensure that the Secretaries of the Army, Navy, and Air Force, in procuring an item of personal protective equipment or a critical safety item, use source selection criteria that is predominately based on technical qualifications of the item and not predominately based on price to the maximum extent practicable if the level of quality or failure of the item could result in death or severe bodily harm to the user, as determined by the Secretaries.
					885.Amendments concerning detection and avoidance of counterfeit electronic parts
 (a)Amendments related to contractor responsibilitiesSection 818(c)(2)(B) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 2302 note) is amended—
 (1)in clause (i), by inserting electronic after avoid counterfeit; (2)in clause (ii)—
 (A)by inserting covered after provided to the; and (B)by inserting or were obtained by the covered contractor in accordance with regulations described in paragraph (3) after Regulation; and
 (3)in clause (iii), by inserting discovers the counterfeit electronic parts or suspect counterfeit electronic parts and after contractor. (b)Amendments related to trusted suppliersSection 818(c)(3)(D)(iii) of such Act (Public Law 112–81; 10 U.S.C. 2302 note) is amended by striking review and audit and inserting review, audit, and approval.
						886.Exception for AbilityOne products from authority to acquire goods and services manufactured in
			 Afghanistan, Central Asian States, and Djibouti
 (a)Exclusion of certain items not manufactured in AfghanistanSection 886 of the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 2302 note) is amended—
 (1)in subsection (a), by inserting and except as provided in subsection (d), after subsection (b),; and (2)by adding at the end the following new subsection:
								
 (d)Exclusion of items on the AbilityOne procurement catalogThe authority under subsection (a) shall not be available for the procurement of any good that is contained in the procurement catalog described in section 8503(a) of title 41, United States Code, in Afghanistan if such good can be produced and delivered by a qualified nonprofit agency for the blind or a nonprofit agency for other severely disabled in a timely fashion to support mission requirements..
 (b)Exclusion of certain items not manufactured in central asian statesSection 801 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2399) is amended—
 (1)in subsection (a), by inserting and except as provided in subsection (h), after subsection (b),; and (2)by adding at the end the following new subsection:
								
 (h)Exclusion of items on the AbilityOne procurement catalogThe authority under subsection (a) shall not be available for the procurement of any good that is contained in the procurement catalog described in section 8503(a) of title 41, United States Code, if such good can be produced and delivered by a qualified nonprofit agency for the blind or a nonprofit agency for other severely disabled in a timely fashion to support mission requirements..
 (c)Exclusion of certain items not manufactured in DjiboutiSection 1263 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291) is amended— (1)in subsection (b), by inserting and except as provided in subsection (g), after subsection (c),; and
 (2)by adding at the end the following new subsection:  (g)Exclusion of items on the AbilityOne procurement catalogThe authority under subsection (b) shall not be available for the procurement of any good that is contained in the procurement catalog described in section 8503(a) of title 41, United States Code, if such good can be produced and delivered by a qualified nonprofit agency for the blind or a nonprofit agency for other severely disabled in a timely fashion to support mission requirements..
 887.Effective communication between government and industryNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulatory Council shall prescribe a regulation making clear that agency acquisition personnel are permitted and encouraged to engage in responsible and constructive exchanges with industry, so long as those exchanges are consistent with existing law and regulation and do not promote an unfair competitive advantage to particular firms.
					888.Standards for procurement of secure information technology and cyber security systems
 (a)Assessment requiredThe Secretary of Defense shall conduct an assessment of the application of the Open Trusted Technology Provider Standard or similar public, open technology standards to Department of Defense procurements for information technology and cyber security acquisitions and provide a briefing to the Committees on Armed Services of the Senate and the House of Representatives not later than one year after the date of the enactment of this Act.
 (b)ElementsThe assessment and briefing required by subsection (a) shall include the following: (1)Assessment of the current Open Trusted Technology Provider Standard to determine what aspects might be adopted by the Department of Defense and where additional development of the standard may be required.
 (2)Identification of the types or classes of programs where the standard might be applied most effectively, as well as identification of types or classes of programs that should specifically be excluded from consideration.
 (3)Assessment of the impact on current acquisition regulations or policies of the adoption of the standard.
 (4)Recommendations the Secretary may have related to the adoption of the standard or improvement in the standard to support Department acquisitions.
 (5)Any other matters the Secretary may deem appropriate. 889.Unified information technology services (a)Business case analysisNot later than one year after the date of the enactment of this Act, the Deputy Chief Management Officer, the Chief Information Officer of the Department of Defense, and the Under Secretary of Defense for Acquisition, Technology, and Logistics shall jointly complete a business case analysis to determine the most effective and efficient way to procure and deploy common information technology services.
 (b)ElementsThe business case analysis required by subsection (a) shall include an assessment of whether the Department of Defense should—
 (1)either— (A)acquire a unified set of commercially provided common or enterprise information technology services, including such services as messaging, collaboration, directory, security, and content delivery; or
 (B)allow the military departments and other components of the Department to acquire such services separately;
 (2)either— (A)acquire such services from a single provider that bundles all of the services; or
 (B)require that each common service be independently defined and use open standards to enable continuous adoption of best commercial technology; and
 (3)enable availability of multiple versions of each type of service and application to enable choice and competition while supporting interoperability where necessary.
							890.Cloud strategy for Department of Defense
						(a)Cloud strategy for Secret Internet Protocol Router Network
 (1)In generalThe Chief Information Officer of the Department of Defense shall, in consultation with the Under Secretary of Defense for Intelligence, the Under Secretary of Defense for Acquisition, Technology, and Logistics, the Vice Chairman of the Joint Chiefs of Staff, and the chief information officers of the military departments, develop a cloud strategy for the Secret Internet Protocol Router Network (SIPRNet) of the Department.
 (2)Matters addressedThis strategy required by paragraph (1) shall address the following: (A)Security requirements.
 (B)The compatibility of applications currently utilized within the Secret Internet Protocol Router Network with a cloud computing environment.
 (C)How a Secret Internet Protocol Router Network cloud capability should be competitively acquired. (D)How a Secret Internet Protocol Router Network cloud system for the Department would achieve interoperability with the cloud systems of the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) operating at the security level Sensitive Compartmented Information.
 (b)Pricing policy and cost recovery process for certain cloud servicesThe Chief Information Officer shall, in consultation with the Under Secretary of Defense for Intelligence, develop a consistent pricing policy and cost recovery process for the use by Department of Defense components of the cloud services provided through the Intelligence Community Information Technology Environment.
 (c)Assessment of feasibility and advisability of imposing minimum standardsThe Chief Information Officer shall assess the feasibility and advisability of imposing a minimum set of open standards for cloud infrastructure, middle-ware, metadata, and application programming interfaces to promote interoperability, information sharing, ease of access to data, and competition across all of the cloud computing systems and services utilized by components of the Department of Defense.
						891.Development period for Department of Defense information technology systems
 (a)Flexible limitation on development periodSection 2445b of title 10, United States Code is amended— (1)by redesignating subsection (d) as subsection (e); and
 (2)by inserting after subsection (c) the following new subsection:  (d)Time-certain developmentIf an adjustment or revision under subsection (c) for a major automated information system that is not a national security system provides for a period in excess of five years from the time of program initiation to the time of a full deployment decision, the documents submitted under subsection (a) shall include a written determination by the senior Department of Defense official responsible for the program justifying the need for the longer period..
 (b)Repeal of inconsistent requirementSection 2445c(c)(2) of title 10, United States Code, is amended— (1)in subparagraph (B), by striking the semicolon at the end and inserting ; or;
 (2)in subparagraph (C), by striking ; or and inserting a period; and (3)by striking subparagraph (D).
 892.Revisions to pilot program on acquisition of military purpose nondevelopmental itemsSection 866 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2302 note) is amended—
 (1)in subsection (a)(2), by striking with nontraditional defense contractors; and (2)in subsection (b)—
 (A)in paragraph (1), by striking awarded using competitive procedures in accordance with chapter 137 of title 10, United States Code; and (B)in paragraph (2), by striking $50,000,000 and inserting $100,000,000.
							893.Improved auditing of contracts
						(a)Prohibition on performance of non-defense audits by DCAA
 (1)In generalEffective on the date of the enactment of this Act, the Defense Contract Audit Agency may not provide audit support for non-Defense Agencies unless the Secretary of Defense certifies that the backlog for incurred cost audits is less than 18 months of incurred cost inventory.
 (2)Adjustment in funding for reimbursements from non-Defense AgenciesThe amount appropriated and otherwise available to the Defense Contract Audit Agency for a fiscal year beginning after September 30, 2016, shall be reduced by an amount equivalent to any reimbursements received by the Agency from non-Defense Agencies for audit support provided.
 (b)Amendments to Defense Contract Audit Agency annual reportSection 2313a(a) of title 10, United States Code, is amended— (1)in paragraph (2), by amending subparagraph (D) to read as follows:
								
 (D)the total costs of sustained or recovered costs both as a total number and as a percentage of questioned costs; and; 
 (2)in paragraph (3), by striking ; and and inserting a semicolon; (3)by redesignating paragraph (4) as paragraph (5); and
 (4)by inserting after paragraph (3) the following new paragraph:  (4)a description of outreach actions toward industry to promote more effective use of audit resources; and.
							(c)Review of acquisition oversight and audits
 (1)Review requiredThe Secretary of Defense shall review the oversight and audit structure of the Department of Defense with the goals of—
 (A)enhancing the productivity of oversight and program and contract auditing to avoid duplicative audits; and
 (B)streamlining of oversight reviews. (2)RecommendationsThe Secretary shall ensure streamlined oversight reviews and avoidance of duplicative audits and make recommendations in the report required under paragraph (3) for any necessary changes in law.
							(3)Report
 (A)Not later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on actions taken to avoid duplicative audits and streamline oversight reviews.
 (B)The report required under this paragraph shall include the following elements: (i)A description of actions taken to avoid duplicative audits and streamline oversight reviews based on the review conducted under paragraph (1).
 (ii)A comparison of commercial industry accounting practices, including requirements under the Sarbanes-Oxley Act of 2002 (Public Law 107–204; 15 U.S.C. 7201 et seq.), with the cost accounting standards prescribed under chapter 15 of title 41, United States Code, to determine if some portions of cost accounting standards compliance can be met through such practices or requirements.
 (iii)A description of standards of materiality used by the Defense Contract Audit Agency and the Inspector General of the Department of Defense for defense contract audits.
 (iv)An estimate of average delay and range of delays in contract awards due to the time necessary for the Defense Contract Audit Agency to complete pre-award audits.
 (v)The total costs of sustained or recovered costs both as a total number and as a percentage of questioned costs.
 (d)Incurred cost inventory definedIn this section, the term incurred cost inventory means the level of contractor incurred cost proposals in inventory from prior fiscal years that are currently being audited by the Defense Contract Audit Agency.
						894.Sense of Congress on evaluation method for procurement of audit or audit readiness services
 (a)FindingsCongress finds the following: (1)Given the size, scope, and complexity of the Department of Defense, the statutory deadline to establish and maintain auditable financial statements, starting with the fiscal year 2018 financial statement, is one of the more challenging management tasks that has ever faced the Department.
 (2)As the military services have never received a clean opinion on their consolidated financial statements and only recently begun auditing portions of their financial statements, the audits of military service financial statements will also be a complex challenge for companies selected to provide audit services.
 (3)The acquisition of services by the Department abides by many rules and parameters, one of which is the lowest price, technically acceptable (LPTA) evaluation method. LPTA is generally appropriate for commercial or noncomplex services or supplies where the requirement is clearly definable and the risk of unsuccessful contract performance is minimal.
 (b)Sense of CongressIt is the sense of Congress that, before using the lowest price, technically acceptable evaluation method for the procurement of audit or audit readiness services, the Secretary of Defense should establish the values and metrics for evaluating companies offering audit services, including financial management and audit expertise and experience, personnel qualifications and certifications, past performance, technology, tools, and size.
 895.Mitigating potential unfair competitive advantage of technical advisors to acquisition programsNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall review, and as necessary revise or issue, policy guidance pertaining to the identification, mitigation, and prevention of potential unfair competitive advantage conferred to technical advisors to acquisition programs.
					896.Survey on the costs of regulatory compliance
 (a)SurveyThe Secretary of Defense shall conduct a survey of contractors with the highest level of reimbursements for cost type contracts with the Department of Defense during fiscal year 2014 to estimate industry's cost of regulatory compliance (as a percentage of total costs) with Government-unique acquisition regulations and requirements in the categories of quality assurance, accounting and financial management, contracting and purchasing, program management, engineering, logistics, material management, property administration, and other unique requirements not imposed on contracts for commercial items.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the findings of the survey conducted under subsection (a). The data received as a result of the survey and included in the report shall be aggregated to protect against the public release of proprietary information.
						897.Treatment of interagency and State and local purchases when the Department of Defense acts as
 contract intermediary for the General Services AdministrationContracts executed by the Department of Defense as a result of the transfer of contracts from the General Services Administration or for which the Department serves as an item manager for products on behalf of the General Services Administration shall not be subject to requirements under chapter 148 of title 10, United States Code, to the extent such contracts are for purchases of products by other Federal agencies or State or local governments.
 898.Competition for religious services contractsThe Department of Defense may not preclude a non-profit organization from competing for a contract for religious related services on a United States military installation.
					899.Pilot program regarding risk-based contracting for smaller contract actions under the Truth in
			 Negotiations Act
 (a)Pilot program authorizedThe Secretary of Defense may conduct a pilot program to demonstrate the efficacy of using risk-based techniques in requiring submission of data on a sampling basis for purposes of section 2306a of title 10, United States Code (popularly known as the “Truth in Negotiations Act”).
 (b)Increase in thresholdsFor purposes of a pilot program under subsection (a), $5,000,000 shall be the threshold applicable to requirements under paragraph (1) of section 2306a(a) of such title, as follows:
 (1)The requirement under subparagraph (A) of such paragraph to submit cost or pricing data for a prime contract entered into during the pilot program period.
 (2)The requirement under subparagraph (B) of such paragraph to submit cost or pricing data for the change or modification to a prime contract made during the pilot program period.
 (3)The requirement under subparagraph (C) of such paragraph to submit cost or pricing data for a subcontract entered into during the pilot program period.
 (4)The requirement under subparagraph (D) of such paragraph to submit cost or pricing data for the change or modification to a subcontract made during the pilot program period.
							(c)Risk-based contracting
 (1)Authority to require submission of cost or pricing data on below-threshold contractsSubject to paragraph (4), when certified cost or pricing data are not required to be submitted pursuant to subsection (b) for a contract or subcontract entered into or modified during the pilot program period, such data may nevertheless be required to be submitted by the head of the procuring activity, if the head of the procuring activity—
 (A)determines that such data are necessary for the evaluation by the agency of the reasonableness of the price of the contract, subcontract, or modification of a contract or subcontract; or
 (B)requires the submission of such data in accordance with a risk-based contracting approach established pursuant to paragraph (3).
 (2)Written determination requiredIn any case in which the head of the procuring activity requires certified cost or pricing data to be submitted under paragraph (1)(A), the head of the procuring activity shall justify in writing the reason for such requirement.
 (3)Risk-based contractingThe head of an agency shall establish a risk-based sampling approach under which the submission of certified cost or pricing data may be required for a risk-based sample of contracts, the price of which is expected to exceed $750,000 but not $5,000,000. The authority to require certified cost or pricing data under this paragraph shall not apply to any contract of an offeror that has not been awarded, for at least the one-year period preceding the issuance of a solicitation for the contract, any other contract in excess of $5,000,000 under which the offeror was required to submit certified cost or pricing data under section 2306a of title 10, United States Code.
 (4)ExceptionThe head of the procuring activity may not require certified cost or pricing data to be submitted under this subsection for any contract or subcontract, or modification of a contract or subcontract, covered by the exceptions in subparagraph (A) or (B) of section 2306a(b)(1) of title 10, United States Code.
 (5)Delegation of authority prohibitedThe head of a procuring activity may not delegate functions under this subsection. (d)ReportsNot later than January 1, 2017, and January 1, 2019, the Secretary of Defense shall submit to the congressional defense committees a report on activities undertaken under this section.
 (e)DefinitionsIn this section: (1)Head of an agencyThe term head of an agency has the meaning given the term in section 2302 of title 10, United States Code.
 (2)Pilot program periodThe term pilot program period means the period beginning on October 1, 2016, and ending on September 30, 2019. IXDepartment of Defense Organization and ManagementSec. 901. Update of statutory specification of functions of the Chairman of the Joint Chiefs of Staff relating to joint force development activities.Sec. 902. Sense of Congress on the United States Marine Corps. 901.Update of statutory specification of functions of the Chairman of the Joint Chiefs of Staff relating to joint force development activitiesSection 153(a)(5) of title 10, United States Code, is amended by adding at the end the following new subparagraph:
					
 (F)Advising the Secretary on development of joint command, control, communications, and cyber capability, including integration and interoperability of such capability, through requirements, integrated architectures, data standards, and assessments..
				902.Sense of Congress on the United States Marine Corps
 (a)FindingsCongress finds the following: (1)As senior United States statesman Dr. Henry Kissinger wrote in testimony submitted to the Committee on Armed Services of the Senate on January 29, 2015, The United States has not faced a more diverse and complex array of crises since the end of the Second World War..
 (2)The rise of non-state forces and near peer competitors has introduced destabilizing pressures around the globe.
 (3)Advances in information and weapons technology have reduced the time available for the United States to prepare for and respond to crises against both known and unknown threats.
 (4)The importance of the maritime domain cannot be overstated. As acknowledged in the March 2015 Navy, Marine Corps, and Coast Guard maritime strategy, A Cooperative Strategy for 21st Century Seapower: Forward, Engaged, Ready: Oceans are the lifeblood of the interconnected global community… 90 percent of trade by volume travels across the oceans. Approximately 70 percent of the world’s population lives within 100 miles of the coastline..
 (5)The United States must be prepared to rapidly respond to crises around the world regardless of the nation’s fiscal health.
 (6)In this global security environment, it is critical that the nation possess a maritime force whose mission and ethos is readiness—a fight tonight force, forward deployed, that can respond immediately to emergent crises across the full range of military operations around the globe either from the sea or home station.
 (7)The need for such a force was recognized by the 82nd Congress during the Korean War, when it mandated a core mission for the nation’s leanest force—the Marine Corps—to be most ready when the nation is least ready.
 (b)Sense of CongressIt is the sense of Congress that— (1)the Marine Corps, within the Department of the Navy, remain the Nation’s expeditionary, crisis response force;
 (2)the need for such a force with such a capability has never been greater; and (3)accordingly, in recognition of this need and the wisdom of the 82nd Congress, the 114th Congress reaffirms section 5063 of title 10, United States Code, which states that the Marine Corps—
 (A)shall— (i)be organized to include not less than three combat divisions and three air wings, and such other land combat, aviation, and other services as may be organic therein;
 (ii)be organized, trained, and equipped to provide fleet marine forces of combined arms, together with supporting air components, for service with the fleet in the seizure or defense of advanced naval bases and for the conduct of such land operations as may be essential to the prosecution of a naval campaign; and
 (iii)provide detachments and organizations for service on armed vessels of the Navy, provide security detachments for the protection of naval property at naval stations and bases, and perform such other duties as the President may direct;
								but these additional duties may not detract from nor interfere with the operations for which the
 Marine Corps is primarily organized;(B)shall develop, in coordination with the Army and the Air Force, those phases of amphibious operations that pertain to the tactics, techniques, and equipment used by landing forces; and
 (C)is responsible, in accordance with the integrated joint mobilization plans, for the expansion of peacetime components of the Marine Corps to meet the needs of war.
							XGeneral ProvisionsSubtitle A—Financial MattersSec. 1001. General transfer authority.Sec. 1002. Accounting standards to value certain property, plant, and equipment items.Sec. 1003. Report on auditable financial statements.Sec. 1004. Sense of Congress on sequestration.Sec. 1005. Annual audit of financial statements of Department of Defense components by independent
			 external auditors.Subtitle B—Counter-Drug ActivitiesSec. 1011. Extension of authority to support unified counterdrug and counterterrorism campaign in
			 Colombia.Sec. 1012. Extension and expansion of authority to provide additional support for counter-drug
			 activities of certain foreign governments.Sec. 1013. Sense of Congress on Central America.Subtitle C—Naval Vessels and ShipyardsSec. 1021. Additional information supporting long-range plans for construction of naval vessels.Sec. 1022. National Sea-Based Deterrence Fund.Sec. 1023. Extension of authority for reimbursement of expenses for certain Navy mess operations
			 afloat.Sec. 1024. Availability of funds for retirement or inactivation of Ticonderoga class cruisers or
			 dock landing ships.Sec. 1025. Limitation on the use of funds for removal of ballistic missile defense capabilities
			 from Ticonderoga class cruisers.Sec. 1026. Independent assessment of United States Combat Logistic Force requirements.Subtitle D—CounterterrorismSec. 1031. Prohibition on use of funds for transfer or release of individuals detained at United
			 States Naval Station, Guantanamo Bay, Cuba, to the United States.Sec. 1032. Prohibition on use of funds to construct or modify facilities in the United States to
			 house detainees transferred from United States Naval Station, Guantanamo
			 Bay, Cuba.Sec. 1033. Prohibition on use of funds for transfer or release to certain countries of individuals
			 detained at United States Naval Station, Guantanamo Bay, Cuba.Sec. 1034. Reenactment and modification of certain prior requirements for certifications relating
			 to transfer of detainees at United States Naval Station, Guantanamo Bay,
			 Cuba, to foreign countries and other foreign entities.Sec. 1035. Comprehensive detention strategy.Sec. 1036. Prohibition on use of funds for realignment of forces at or closure of United States
			 Naval Station, Guantanamo Bay, Cuba.Sec. 1037. Report on current detainees at United States Naval Station, Guantanamo Bay, Cuba,
			 determined or assessed to be high risk or medium risk.Sec. 1038. Reports to Congress on contact between terrorists and individuals formerly detained at
			 United States Naval Station, Guantanamo Bay, Cuba.Sec. 1039. Inclusion in reports to Congress of information about recidivism of individuals formerly
			 detained at United States Naval Station, Guantanamo Bay, Cuba.Sec. 1040. Report to Congress on terms of written agreements with foreign countries regarding
			 transfer of detainees at United States Naval Station, Guantanamo Bay,
			 Cuba.Sec. 1041. Report on use of United States Naval Station, Guantanamo Bay, Cuba, and other Department
			 of Defense or Bureau of Prisons prisons or detention or disciplinary
			 facilities in recruitment or other propaganda of terrorist organizations.Sec. 1042. Permanent authority to provide rewards through government personnel of allied forces and
			 certain other modifications to Department of Defense program to provide
			 rewards.Sec. 1043. Sunset on exception to congressional notification of sensitive military operations.Sec. 1044. Repeal of semiannual reports on obligation and expenditure of funds for the combating
			 terrorism program.Sec. 1045. Limitation on interrogation techniques.Subtitle E—Miscellaneous Authorities and LimitationsSec. 1051. Department of Defense excess property program.Sec. 1052. Sale or donation of excess personal property for border security activities.Sec. 1053. Management of military technicians.Sec. 1054. Limitation on transfer of certain AH–64 Apache helicopters from Army National Guard to
			 regular Army and related personnel levels.Sec. 1055. Authority to provide training and support to personnel of foreign ministries of defense.Sec. 1056. Information operations and engagement technology demonstrations.Sec. 1057. Prohibition on use of funds for retirement of Helicopter Sea Combat Squadron 84 and 85
			 aircraft.Sec. 1058. Limitation on availability of funds for destruction of certain landmines and report on
			 department of defense policy and inventory of anti-personnel landmine
			 munitions.Sec. 1059. Department of Defense authority to provide assistance to secure the southern land border
			 of the United States.Subtitle F—Studies and ReportsSec. 1060. Provision of defense planning guidance and contingency planning guidance information to
			 Congress.Sec. 1061. Expedited meetings of the National Commission on the Future of the Army.Sec. 1062. Modification of certain reports submitted by Comptroller General of the United States.Sec. 1063. Report on implementation of the geographically distributed force laydown in the area of
			 responsibility of United States Pacific Command.Sec. 1064. Independent study of national security strategy formulation process.Sec. 1065. Report on the status of detection, identification, and disablement capabilities related
			 to remotely piloted aircraft.Sec. 1066. Report on options to accelerate the training of pilots of remotely piloted aircraft.Sec. 1067. Studies of fleet platform architectures for the Navy.Sec. 1068. Report on strategy to protect United States national security interests in the Arctic
			 region.Sec. 1069. Comptroller General briefing and report on major medical facility projects of Department
			 of Veterans Affairs.Sec. 1070. Submittal to Congress of munitions assessments.Sec. 1071. Potential role for United States ground forces in the Western Pacific theater.Sec. 1072. Repeal or revision of reporting requirements related to military personnel issues.Sec. 1073. Repeal or revision of reporting requirements relating to readiness.Sec. 1074. Repeal or revision of reporting requirements related to naval vessels and Merchant
			 Marine.Sec. 1075. Repeal or revision of reporting requirements related to civilian personnel.Sec. 1076. Repeal or revision of reporting requirements related to nuclear proliferation and
			 related matters.Sec. 1077. Repeal or revision of reporting requirements related to acquisition.Sec. 1078. Repeal or revision of miscellaneous reporting requirements.Sec. 1079. Repeal of reporting requirements.Sec. 1080. Termination of requirement for submittal to Congress of reports required of Department
			 of Defense by statute.Subtitle G—Other MattersSec. 1081. Technical and clerical amendments.Sec. 1082. Situations involving bombings of places of public use, Government facilities, public
			 transportation systems, and infrastructure facilities.Sec. 1083. Executive agent for the oversight and management of alternative compensatory control
			 measures.Sec. 1084. Navy support of Ocean Research Advisory Panel.Sec. 1085. Level of readiness of Civil Reserve Air Fleet carriers.Sec. 1086. Reform and improvement of personnel security, insider threat detection and prevention,
			 and physical security.Sec. 1087. Transfer of surplus firearms to Corporation for the Promotion of Rifle Practice and
			 Firearms Safety.Sec. 1088. Modification of requirements for transferring aircraft within the Air Force inventory.Sec. 1089. Reestablishment of Commission to Assess the Threat to the United States from
			 Electromagnetic Pulse Attack.Sec. 1090. Mine countermeasures master plan and report.Sec. 1091. Congressional notification and briefing requirement on ordered evacuations of United
			 States embassies and consulates involving support provided by the
			 Department of Defense.Sec. 1092. Interagency Hostage Recovery Coordinator.Sec. 1093. Sense of Congress on the inadvertent transfer of anthrax from the Department of Defense.Sec. 1094. Modification of certain requirements applicable to major medical facility lease for a
			 Department of Veterans Affairs outpatient clinic in Tulsa, Oklahoma.Sec. 1095. Authorization of fiscal year 2015 major medical facility projects of the Department of
			 Veterans Affairs.Sec. 1096. Designation of construction agent for certain construction projects by Department of
			 Veterans Affairs.Sec. 1097. Department of Defense strategy for countering unconventional warfare.
				AFinancial Matters
					1001.General transfer authority
						(a)Authority to transfer authorizations
 (1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this division for fiscal year 2016 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred.
 (2)LimitationExcept as provided in paragraph (3), the total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $4,500,000,000.
 (3)Exception for transfers between military personnel authorizationsA transfer of funds between military personnel authorizations under title IV shall not be counted toward the dollar limitation in paragraph (2).
 (b)LimitationsThe authority provided by subsection (a) to transfer authorizations— (1)may only be used to provide authority for items that have a higher priority than the items from which authority is transferred; and
 (2)may not be used to provide authority for an item that has been denied authorization by Congress. (c)Effect on authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred.
 (d)Notice to congressThe Secretary shall promptly notify Congress of each transfer made under subsection (a). 1002.Accounting standards to value certain property, plant, and equipment items (a)Requirement for certain accounting standardsThe Secretary of Defense shall work in coordination with the Federal Accounting Standards Advisory Board to establish accounting standards to value large and unordinary general property, plant, and equipment items.
 (b)DeadlineThe accounting standards required by subsection (a) shall be established by not later than September 30, 2017, and be available for use for the full audit on the financial statements of the Department of Defense for fiscal year 2018, as required by section 1003(a) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 842; 10 U.S.C. 2222 note).
 1003.Report on auditable financial statementsNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report ranking all military departments and Defense Agencies in order of how advanced they are in achieving auditable financial statements as required by law. The report should not include information otherwise available in other reports to Congress.
 1004.Sense of Congress on sequestrationIt is the sense of the Congress that— (1)the fiscal challenges of the Federal Government are a top priority for Congress, and sequestration—non-strategic, across-the-board budget cuts—remains an unreasonable and inadequate budgeting tool to address the deficits and debt of the Federal Government;
 (2)budget caps imposed by the Budget Control Act of 2011 (Public Law 112–25) impose unacceptable limitations on the budget and increase risk to the national security of the United States; and
 (3)the budget caps imposed by the Budget Control Act of 2011 must be modified or eliminated through a bipartisan legislative agreement.
						1005.Annual audit of financial statements of Department of Defense components by independent external
			 auditors
 (a)Audits requiredFor purposes of satisfying the requirement under section 3521(e) of title 31, United States Code, for audits of financial statements of Department of Defense components identified by the Director of the Office of Management and Budget under section 3515(c) of such title, the Inspector General of the Department of Defense shall obtain each year audits of the financial statements of each such component by an independent external auditor.
 (b)Selection of auditorsThe selection of independent external auditors for purposes of subsection (a) shall be based, among other appropriate criteria, on their qualifications, independence, and capacity to conduct audits described in subsection (a) in accordance with applicable generally accepted government auditing standards. The Inspector General shall participate in the selection of the independent external auditors.
 (c)Monitoring auditsThe Inspector General shall monitor the conduct of all audits by independent external auditors under subsection (a).
						(d)Reports on audits
 (1)In generalThe Inspector General shall require the independent external auditors conducting audits under subsection (a) to submit a report on their audits each year to—
 (A)the Under Secretary of Defense (Comptroller) as the Chief Financial Officer of the Department of Defense for the purposes of chapter 9 of title 31, United States Code;
 (B)the Controller of the Office of Federal Financial Management in the Office of Management and Budget; and
 (C)the appropriate committees of Congress. (2)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means—
 (A)the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate; and
 (B)the Committee on Armed Services, the Committee on Oversight and Government Reform, and the Committee on Appropriations of the House of Representatives.
 (e)Relationship to existing lawThe requirements of this section— (1)shall be implemented in a manner that is consistent with the requirements of section 1008 of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 10 U.S.C. 113 note);
 (2)shall not be construed to alter the requirement under section 3521(e) of title 31, United States Code, that the financial statements of the Department of Defense as a whole be audited by the Inspector General or by an independent external auditor, as determined by the Inspector General; and
 (3)shall not be construed to limit or alter the authorities of the Comptroller General of the United States under section 3521(g) of title 31, United States Code.
							BCounter-Drug Activities
					1011.Extension of authority to support unified counterdrug and counterterrorism campaign in Colombia
 (a)Extension of authoritySection 1021 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2042), as most recently amended by section 1011(a) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3483), is further amended—
 (1)in subsection (a), by striking 2016 and inserting 2017; and (2)in subsection (c), by striking 2016 and inserting 2017.
 (b)Extension of annual notice to Congress on assistanceSection 1011(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 is amended by striking (as amended by subsection (a)) using funds available for fiscal year 2015 and inserting using funds available for any fiscal year. 1012.Extension and expansion of authority to provide additional support for counter-drug activities of certain foreign governments (a)ExtensionSubsection (a)(2) of section 1033 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1881), as most recently amended by section 1013 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 844), is further amended by striking 2016 and inserting 2017.
 (b)Additional governments eligible To receive supportSubsection (b) of such section 1033, as so amended, is further amended by adding at the end of the following new paragraphs:
							
 (40)Government of Kenya. (41)Government of Tanzania..
						(c)Report on use of authority
 (1)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate committees of Congress a report on the authority to provide additional support for counter-drug activities of foreign governments in section 1033 of the National Defense Authorization Act for Fiscal Year 1998.
 (2)ElementsThe report shall include, at a minimum, the following: (A)A description of the use of the authority over time, and of the use of the authority as in effect during fiscal years 2014 and 2015.
 (B)A description of the impetus for the expansion of the countries eligible for assistance under the program.
 (C)A description of the impetus for the increases over time in the amounts of fund requested for assistance under the program.
 (D)A description of the processes through which priorities are established for countries and regions to be assisted under the program.
 (E)An assessment of the advantages and disadvantages of providing assistance under the program on a country-by country basis rather than providing such assistance on a global basis.
 (F)A description of the funding challenges, if any, associated with providing assistance under the program on a country-by country basis and with providing such assistance on a global basis.
 (3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and
 (B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.
								1013.Sense of Congress on Central America
 (a)FindingsCongress makes the following findings: (1)The stability and security of Central American nations have a direct impact on the stability and security of the United States.
 (2)Over the past decade, increased stability and security in the Republic of Colombia has displaced illicit trafficking to Central America, bringing with it increased violence and instability.
 (3)According to the Global Study on Homicide 2013 of the United Nations Office on Drugs and Crime, four of the top five countries with the highest homicide rates in the world were Central American nations, including Honduras, Belize, El Salvador, and Guatemala.
 (4)In 2014, approximately 65,000 unaccompanied alien children from Central America entered the United States through its southwest border.
 (5)In November 2014, Guatemala, Honduras, and El Salvador announced a Plan for the Alliance for Prosperity of the Northern Triangle, which is a comprehensive approach to address the ongoing violence and instability facing these three nations by stimulating economic opportunities, improving public safety and rule of law, and strengthening institutions to increase trust in the state.
 (6)The United States Government is supportive of the Alliance for Prosperity, and President’s strategy for support includes $1,000,000,000 focused on promoting prosperity and regional economic integration, enhancing security, and promoting improved governance.
 (7)The Department of Defense continues to build the capacity of our partners in the region to address their security challenges and confront threats of mutual concern.
 (b)Sense of CongressIt is the sense of Congress that— (1)the United States should, to the extent practicable, prioritize efforts to address the threatening levels of violence, instability, illicit trafficking, and transnational organized crime that challenge the sovereignty of Central American nations and the security of the United States; and
 (2)in order to address such issues, the Department of Defense, to the extent practicable, should— (A)increase its operations, as the lead agency of the United States Government, to detect and monitor aerial and maritime illicit trafficking into the United States;
 (B)increase its efforts to support aerial and maritime illicit trafficking interdiction operations; (C)increase its operations to build the capacity of partner nations in Central America to confront their own security challenges;
 (D)support interagency programs and activities in Central America addressing instability, including development, education, economic, political, and security challenges; and
 (E)promote observance of and respect for human rights and fundamental freedoms and respect for civilian control of the military.
								CNaval Vessels and Shipyards
 1021.Additional information supporting long-range plans for construction of naval vesselsSection 231(b)(2)(C) of title 10, United States Code, is amended by inserting by ship class in both graphical and tabular form after The estimated levels of annual funding. 1022.National Sea-Based Deterrence Fund (a)Enhancement of authority of Secretary of Navy to use National Sea-Based Deterrence FundSection 2218a of title 10, United States Code, is amended—
 (1)by redesignating subsections (f) and (g) as subsections (i) and (j), respectively; and (2)by inserting after subsection (e) the following new subsections:
								
 (f)Authority to enter into economic order quantity contracts(1)The Secretary of the Navy may use funds deposited in the Fund to enter into contracts known as economic order quantity contracts with private shipyards and other commercial or government entities to achieve economic efficiencies based on production economies for major components or subsystems. The authority under this subsection extends to the procurement of parts, components, and systems (including weapon systems) common with and required for other nuclear powered vessels under joint economic order quantity contracts.
 (2)A contract entered into under paragraph (1) shall provide that any obligation of the United States to make a payment under the contract is subject to the availability of appropriations for that purpose, and that total liability to the Government for termination of any contract entered into shall be limited to the total amount of funding obligated at time of termination.
 (g)Authority to begin manufacturing and fabrication efforts prior to ship authorization(1)The Secretary of the Navy may use funds deposited into the Fund to enter into contracts for advance construction of national sea-based deterrence vessels to support achieving cost savings through workload management, manufacturing efficiencies, or workforce stability, or to phase fabrication activities within shipyard and manage sub-tier manufacturer capacity.
 (2)A contract entered into under paragraph (1) shall provide that any obligation of the United States to make a payment under the contract is subject to the availability of appropriations for that purpose, and that total liability to the Government for termination of any contract entered into shall be limited to the total amount of funding obligated at time of termination.
 (h)Authority to use incremental funding to enter into contracts for certain items(1)The Secretary of the Navy may use funds deposited into the Fund to enter into incrementally funded contracts for advance procurement of high value, long lead time items for nuclear powered vessels to better support construction schedules and achieve cost savings through schedule reductions and properly phased installment payments.
 (2)A contract entered into under paragraph (1) shall provide that any obligation of the United States to make a payment under the contract is subject to the availability of appropriations for that purpose, and that total liability to the Government for termination of any contract entered into shall be limited to the total amount of funding obligated at time of termination..
 (b)Modification and extension of authority to transfer fundsSection 1022(b)(1) of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3487) is amended—
 (1)by striking or 2016 and inserting 2016, or 2017; and (2)by striking for the Navy for the Ohio Replacement Program and inserting for the Department of Defense.
							1023.Extension of authority for reimbursement of expenses for certain Navy mess operations afloat
 (a)ExtensionSubsection (b) of section 1014 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4585), as amended by section 1021 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383, 124 Stat. 4348), is amended by striking September 30, 2015 and inserting September 30, 2020.
 (b)Technical and clarifying amendmentsSubsection (a) of such section is amended— (1)in the matter preceding paragraph (1), by striking not more that and inserting not more than; and
 (2)in paragraph (2), by striking Naval vessels and inserting such vessels. 1024.Availability of funds for retirement or inactivation of Ticonderoga class cruisers or dock landing shipsNone of the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2016 may be obligated or expended to retire, prepare to retire, inactivate, or place in storage a cruiser or dock landing ship, except as provided in section 1026(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3490).
					1025.Limitation on the use of funds for removal of ballistic missile defense capabilities from
 Ticonderoga class cruisersNone of the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense may be used to remove ballistic missile defense capabilities from any of the 5 Ticonderoga class cruisers equipped with such capabilities until the Secretary of the Navy certifies to the congressional defense committees that the Navy has—
 (1)obtained the ballistic missile defense capabilities required by the most recent Navy Force Structure Assessment;
 (2)entered into a modernization of such cruisers that will provide an equal or improved ballistic missile defense capability; or
 (3)obtained at least 40 large surface combatants with ballistic missile defense capability. 1026.Independent assessment of United States Combat Logistic Force requirements (a)Assessment required (1)In generalThe Secretary of Defense shall seek to enter into an agreement with a federally funded research and development center with appropriate expertise and analytical capability to conduct an assessment of the anticipated future demands of the combat logistics force ships of the Navy and the challenges such ships may face when conducting and supporting future naval operations in contested maritime environments.
 (2)ElementsThe assessment under paragraph (1) shall include the following: (A)An assessment of the programmed ability of the United States Combat Logistic Force to support the Navy and the naval forces of allies of the United States that are operating in a dispersed manner and not concentrated in carrier or expeditionary strike groups, in accordance with the concept of distributed lethality of the Navy.
 (B)An assessment of the programmed ability of the United States Combat Logistic Force to support the Navy and the naval forces of allies of the United States that are engaged in major combat operations against an adversary possessing maritime anti-access and area-denial capabilities, including anti-ship ballistic and cruise missiles, land-based maritime strike aircraft, submarines, and sea mines.
 (C)An assessment of the programmed ability of the United States Combat Logistic Force to support distributed and expeditionary air operations from an expanded set of alternative and austere air bases in accordance with concepts under development by the Air Force and the Marine Corps.
 (D)An assessment of gaps and deficiencies in the capability and capacity of the United States Combat Logistic Force to conduct and support operations of the United States and allies under the conditions described in subparagraphs (A), (B), and (C).
 (E)Recommendations for adjustments to the programmed ability of the United States Combat Logistic Force to address capability and capacity gaps and deficiencies described in subparagraph (D).
 (F)Any other matters the federally funded research and development center considers appropriate. (b)Report required (1)In generalNot later than April 1, 2016, the Secretary of Defense shall submit to the congressional defense committees a report that includes the assessment under subsection (a) and any other matters the Secretary considers appropriate.
 (2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
 (c)SupportThe Secretary of Defense shall provide the federally funded research and development center that conducts the assessment under subsection (a) with timely access to appropriate information, data, resources, and analyses necessary for the center to conduct such assessment thoroughly and independently.
						DCounterterrorism
					1031.Prohibition on use of funds for transfer or release of individuals detained at United States Naval
 Station, Guantanamo Bay, Cuba, to the United StatesNo amounts authorized to be appropriated or otherwise made available for the Department of Defense may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2016, to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions of Khalid Sheikh Mohammed or any other detainee who—
 (1)is not a United States citizen or a member of the Armed Forces of the United States; and (2)is or was held on or after January 20, 2009, at United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense.
						1032.Prohibition on use of funds to construct or modify facilities in the United States to house
			 detainees transferred from United States Naval Station, Guantanamo Bay,
			 Cuba
 (a)In generalNo amounts authorized to be appropriated or otherwise made available for the Department of Defense may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2016, to construct or modify any facility in the United States, its territories, or possessions to house any individual detained at Guantanamo for the purposes of detention or imprisonment in the custody or under the control of the Department of Defense unless authorized by Congress.
 (b)ExceptionThe prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba.
 (c)Individual detained at Guantanamo definedIn this section, the term individual detained at Guantanamo has the meaning given that term in section 1034(f)(2). 1033.Prohibition on use of funds for transfer or release to certain countries of individuals detained at United States Naval Station, Guantanamo Bay, CubaNo amounts authorized to be appropriated or otherwise available for the Department of Defense may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2016, to transfer, release, or assist in the transfer or release of any individual detained in the custody or under the control of the Department of Defense at United States Naval Station, Guantanamo Bay, Cuba, to the custody or control of any country, or any entity within such country, as follows:
 (1)Libya. (2)Somalia.
 (3)Syria. (4)Yemen.
						1034.Reenactment and modification of certain prior requirements for certifications relating to transfer
			 of detainees at United States Naval Station, Guantanamo Bay, Cuba, to
			 foreign countries and other foreign entities
						(a)Certification required prior to transfer
 (1)In generalExcept as provided in paragraph (2), the Secretary of Defense may not use any amounts authorized to be appropriated or otherwise available to the Department of Defense to transfer any individual detained at Guantanamo to the custody or control of the individual’s country of origin, any other foreign country, or any other foreign entity unless the Secretary submits to the appropriate committees of Congress the certification described in subsection (b) not later than 30 days before the transfer of the individual.
 (2)ExceptionParagraph (1) shall not apply to any action taken by the Secretary to transfer any individual detained at Guantanamo to effectuate an order affecting the disposition of the individual that is issued by a court or competent tribunal of the United States having lawful jurisdiction (which the Secretary shall notify the appropriate committees of Congress of promptly after issuance).
 (b)CertificationA certification described in this subsection is a written certification made by the Secretary that— (1)the transfer concerned is in the national security interests of the United States;
 (2)the government of the foreign country or the recognized leadership of the foreign entity to which the individual detained at Guantanamo concerned is to be transferred—
 (A)is not a designated state sponsor of terrorism or a designated foreign terrorist organization; (B)maintains control over each detention facility in which the individual is to be detained if the individual is to be housed in a detention facility;
 (C)has taken or agreed to take appropriate steps to substantially mitigate any risk the individual could attempt to reengage in terrorist activity or otherwise threaten the United States or its allies or interests; and
 (D)has agreed to share with the United States any information that is related to the individual; (3)if the country to which the individual is to be transferred is a country to which the United States transferred an individual who was detained at United States Naval Station, Guantanamo Bay, Cuba, at any time after September 11, 2001, and such transferred individual subsequently engaged in any terrorist activity, the Secretary has—
 (A)considered such circumstances; and (B)determined that the actions to be taken as described in paragraph (2)(C) will substantially mitigate the risk of recidivism with regard to the individual to be transferred; and
 (4)includes an intelligence assessment, in classified or unclassified form, of the capacity, willingness, and past practices (if applicable) of the foreign country or foreign entity concerned in relation to the certification of the Secretary under this subsection.
 (c)Coordination with prohibition on transfer to certain countriesWhile the prohibition in section 1033 is in effect, no certification may be made under subsection (b) in connection with the transfer of an individual detained at Guantanamo to a country specified in such section.
 (d)Record of cooperationIn assessing the risk that an individual detained at Guantanamo will engage in terrorist activity or other actions that could affect the national security of the United States if released for the purpose of making a certification under subsection (b), the Secretary may give favorable consideration to any such individual—
 (1)who has substantially cooperated with United States intelligence and law enforcement authorities, pursuant to a pre-trial agreement, while in the custody of or under the effective control of the Department of Defense; and
 (2)for whom agreements and effective mechanisms are in place, to the extent relevant and necessary, to provide for continued cooperation with United States intelligence and law enforcement authorities.
 (e)ReportWhenever the Secretary makes a certification under subsection (b) with respect to an individual detained at Guantanamo, the Secretary shall submit to the appropriate committees of Congress, together with such certification, a report that shall include, at a minimum, the following:
 (1)A detailed statement of the basis for the transfer of the individual. (2)An explanation why the transfer of the individual is in the national security interests of the United States.
 (3)A description of actions taken to mitigate the risks of reengagement by the individual as described in subsection (b)(2)(C), including any actions taken to address factors relevant to an applicable prior case of reengagement described in subsection (b)(3).
 (4)A copy of any Periodic Review Board findings relating to the individual. (5)A copy of the final recommendation by the Guantanamo Detainee Review Task Force established pursuant to Executive Order 13492 relating to the individual and, if applicable, updated information related to any change to such recommendation.
 (6)An assessment whether, as of the date of the certification, the country to which the individual is to be transferred is facing a threat that could substantially affect its ability to exercise control over the individual.
 (7)A classified summary of— (A)the individual’s record of cooperation, if any, while in the custody of or under the effective control of the Department of Defense; and
 (B)any agreements and mechanisms in place to provide for continuing cooperation. (f)DefinitionsIn this section:
 (1)The term appropriate committees of Congress means— (A)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)The term individual detained at Guantanamo means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who—
 (A)is not a citizen of the United States or a member of the Armed Forces of the United States; and (B)is—
 (i)in the custody or under the control of the Department of Defense; or (ii)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.
 (3)The term foreign terrorist organization means any organization so designated by the Secretary of State under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
 (4)The term state sponsor of terrorism has the meaning given that term in section 301(13) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8541(13)).
 (g)Repeal of superseded requirements and limitationsSection 1035 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 851; 10 U.S.C. 801 note) is repealed.
						1035.Comprehensive detention strategy
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Attorney General and the Director of National Intelligence, submit to the congressional defense committees a report setting forth the details of a comprehensive strategy for the detention of current and future individuals captured and held pursuant to the Authorization for Use of Military Force (Public Law 107–40) pending the end of hostilities.
 (b)ElementsThe report required by subsection (a) shall contain the following: (1)The specific facility or facilities that are intended to be used, or modified to be used, to hold individuals for purpose of trial and incarceration after conviction or detention and interrogation pursuant to the law of armed conflict.
 (2)The estimated costs associated with the detention of individuals detained for purpose of trial, incarceration after conviction, or continued detention under the law of armed conflict, including the costs of—
 (A)improvements, additions, or changes to each facility specified pursuant to paragraph (1); (B)construction of new facilities, if any;
 (C)maintenance, operation, and sustainment of any such facility; (D)security;
 (E)military, civilian, and contractor support personnel; and (F)other matters associated with support of detention operations.
 (3)A plan for the disposition of such individuals if the authority to continue detaining an individual pursuant to the law of armed conflict were to expire while such individual is being detained, and an assessment of possible actions that could be taken to mitigate any adverse implications of such a scenario to the national security interests of the United States.
 (4)A plan for the disposition of individuals held pursuant to the Authorization for Use of Military Force who are currently detained at the United States Naval Base, Guantanamo Bay, Cuba.
 (5)A plan for the disposition of future detainees held pursuant to the Authorization for Use of Military Force.
 (6)The additional authorities, if any, necessary to detain an individual pursuant to the law of armed conflict as an unprivileged enemy belligerent pursuant to the Authorization for Use of Military Force pending the end of hostilities or a future determination by the Secretary of Defense that such individual no longer requires continued detention.
 (c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
						1036.Prohibition on use of funds for realignment of forces at or closure of United States Naval Station,
			 Guantanamo Bay, Cuba
 (a)Prohibition on use of fundsNo amounts authorized to be appropriated or otherwise made available for the Department of Defense for fiscal year 2016 may be used—
 (1)to close or abandon United States Naval Station, Guantanamo Bay, Cuba; (2)to relinquish control of Guantanamo Bay to the Republic of Cuba; or
 (3)to implement a material modification to the Treaty Between the United States of America and Cuba signed at Washington, D.C. on May 29, 1934 that constructively closes United States Naval Station, Guantanamo Bay.
							(b)Report
 (1)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report setting forth an assessment of the military implications of United States Naval Station Guantanamo Bay, Cuba.
 (2)ElementsThe report shall include the following: (A)An historical analysis of the use and significance of the basing at United States Naval Station, Guantanamo Bay.
 (B)A description of the personnel, resources, and base operations based out of United States Naval Station, Guantanamo Bay, as of the date of the enactment of this Act.
 (C)An assessment of the role of United States Naval Station, Guantanamo Bay, in support of the National Security Strategy, the National Defense Strategy, and the National Military Strategy.
 (D)An assessment of the missions and military requirements that United States Naval Station, Guantanamo Bay, currently supports.
 (E)A description of the uses of United States Naval Station, Guantanamo Bay, by other departments and agencies of the United States Government.
 (F)Any other matters the Secretary considers appropriate. 1037.Report on current detainees at United States Naval Station, Guantanamo Bay, Cuba, determined or assessed to be high risk or medium risk (a)Report requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate committees and members of Congress a report setting forth a list of the individuals detained at Guantanamo as of the date of the enactment of this Act who have been determined or assessed by Joint Task Force Guantanamo, at any time before the date of the report, to be a high-risk or medium-risk threat to the United States, its interests, or its allies.
 (b)ElementsThe report under subsection (a) shall set forth, for each individual covered by the report, the following:
 (1)The name and country of origin. (2)The date on which first designated or assessed as a high-risk or medium-risk threat to the United States, its interests, or its allies, and an assessment of the justification for the designation or assessment.
 (3)Whether, as of the date of the report, currently designated or assessed as a high-risk or medium-risk threat to the United States, its interests, or its allies.
 (4)If the designation or assessment changed between the date specified pursuant to paragraph (2) and the date of the report—
 (A)the new designation or assessment to which changed; (B)the year and month in which the designation or assessment changed; and
 (C)information on, and a justification for, the change in designation or assessment. (5)To the extent practicable, without jeopardizing intelligence sources and methods—
 (A)prior actions in support of terrorism, hostile actions against the United States or its allies, gross violations of human rights, and other violations of international law; and
 (B)any affiliations with al Qaeda, al Qaeda affiliates, or other terrorist groups. (c)FormThe report under subsection (a) shall be submitted in unclassified form to the maximum extent practicable, but may include a classified annex.
 (d)DefinitionsIn this section: (1)The term appropriate committees and members of Congress means—
 (A)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate;
 (B)the Majority Leader and the Minority Leader of the Senate; (C)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (D)the Speaker of the House of Representatives and the Minority Leader of the House of Representatives.
 (2)The term individual detained at Guantanamo means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who—
 (A)is not a citizen of the United States or a member of the Armed Forces of the United States; and (B)is—
 (i)in the custody or under the control of the Department of Defense; or (ii)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.
									1038.Reports to Congress on contact between terrorists and individuals formerly detained at United
			 States Naval Station, Guantanamo Bay, Cuba
 (a)In generalSection 319(c) of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1874; 10 U.S.C. 801 note) is amended by adding at the end the following new paragraph:
							
 (6)A summary of all known contact between any individual formerly detained at Naval Station Guantanamo Bay and any individual known or suspected to be associated with a foreign terrorist group, which contact included information or discussion about planning for or conduct of hostilities against the United States or its allies or the organizational, logistical, or resource needs or activities of any terrorist group or activity..
 (b)Rule of constructionNothing in the amendment made by subsection (a) shall be construed to terminate, alter, modify, override, or otherwise affect any reporting of information required under section 319(c) of the Supplemental Appropriations Act, 2009 before the date of the enactment of this section.
						1039.Inclusion in reports to Congress of information about recidivism of individuals formerly detained
 at United States Naval Station, Guantanamo Bay, CubaSection 319(c) of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1874; 10 U.S.C. 801 note), as amended by section 1038, is further amended by adding at the end the following new paragraphs:
						
 (7)For each individual described in paragraph (4), the date on which such individual was released or transferred from Naval Station Guantanamo Bay and the date on which it is confirmed that such individual is suspected or confirmed of reengaging in terrorist activities.
 (8)The average period of time described in paragraph (7) for all the individuals described in paragraph (4)..
					1040.Report to Congress on terms of written agreements with foreign countries regarding transfer of
			 detainees at United States Naval Station, Guantanamo Bay, Cuba
						(a)Report required
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State shall jointly submit to the appropriate committees of Congress a report describing the terms of any written agreement between the United States Government and the government of the foreign country concerned regarding each individual detained at Guantanamo who was transferred to a foreign country pursuant to a negotiated transfer.
 (2)Statement on lack of written agreementIf an individual detained at Guantanamo was transferred to a foreign country pursuant to a negotiated transfer and no written agreement exists between the United States Government and the government of the foreign country regarding the transfer of such individual, the report under paragraph (1) shall include an unclassified statement of that fact.
 (3)Arrangements when lack of written agreementThe report under paragraph (1) shall also provide a description of the types and frequency of arrangements or assurances applicable to negotiated transfers covered by paragraph (2).
 (4)FormThe report under paragraph (1) may be submitted in classified form, except as provided in paragraph (2).
 (b)DefinitionsIn this section: (1)The term appropriate committees of Congress means—
 (A)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)The term individual detained at Guantanamo means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who—
 (A)is not a citizen of the United States or a member of the Armed Forces of the United States; and (B)is—
 (i)in the custody or under the control of the Department of Defense; or (ii)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.
									1041.Report on use of United States Naval Station, Guantanamo Bay, Cuba, and other Department of Defense
			 or Bureau of Prisons prisons or detention or disciplinary facilities in
 recruitment or other propaganda of terrorist organizationsNot later than six months after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Director of National Intelligence, submit to Congress a report on the use by terrorist organizations and their leaders of images and symbols relating to United States Naval Station, Guantanamo Bay, Cuba, and any other Department of Defense or Bureau of Prisons prison or other detention or disciplinary facility for recruitment and other propaganda purposes. The report shall include the following:
 (1)a description of the use by terrorist organizations and their leaders of images and symbols relating to United States Naval Station, Guantanamo Bay, and any other Department of Defense or Bureau of Prisons prison or other detention or disciplinary facility for recruitment or other propaganda purposes.
 (2)A description and assessment of— (A)the effectiveness of the use of such images and symbols for recruitment and other propaganda purposes during the period beginning on September 11, 2001, and ending on the date of the report; and
 (B)the extent to which such images and symbols continue to be used for recruitment or other propaganda purposes.
 (3)A description and assessment of the efforts of the United States Government to counter the use of such images and symbols for recruitment and other propaganda purposes and to disseminate accurate information about such facilities.
						1042.Permanent authority to provide rewards through government personnel of allied forces and certain
			 other modifications to Department of Defense program to provide rewards
 (a)In generalSubsection (c)(3) of section 127b of title 10, United States Code, is amended— (1)in subparagraph (A), by striking subparagraphs (B) and (C) and inserting subparagraph (B); and
 (2)by striking subparagraphs (C) and (D). (b)Modification of reporting requirementsSubsection (f)(2) of such section is amended—
 (1)by striking subparagraph (D); (2)by redesignating subparagraphs (E), (F), and (G), as subparagraphs (D), (E), and (F), respectively; and
 (3)in subparagraph (D), as redesignated by paragraph (2), by inserting before the period at the end the following: , including in which countries the program is being operated.
 (c)Report on designation of countries for which rewards may be paidSuch section is further amended by adding at the end the following new subsection:  (h)Report on designation of countries for which rewards may be paidNot later than 15 days after the date on which the Secretary designates a country as a country in which an operation or activity of the armed forces is occurring in connection with which rewards may be paid under this section, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the designation. Each report shall include the following:
 (1)The country so designated. (2)The reason for the designation of the country.
 (3)A justification for the designation of the country for purposes of this section.. (d)Clerical Amendments (1)Section headingThe heading of such section is amended to read as follows:
								
									127b.Department of Defense rewards program.
 (2)Table of sectionsThe table of sections at the beginning of chapter 3 of such title is amended by striking the item relating to section 127b and inserting the following new item:
								127b. Department of Defense rewards program..
 1043.Sunset on exception to congressional notification of sensitive military operationsSection 130f(e) of title 10, United States Code, is amended— (1)by inserting (1) before The notification; and
 (2)by adding at the end the following new paragraph:  (2)The exception in paragraph (1) shall cease to be in effect at the close of December 31, 2017..
						1044.Repeal of semiannual reports on obligation and expenditure of funds for the combating terrorism
 programSection 229 of title 10, United States Code, is amended— (1)by striking subsection (d); and
 (2)by redesignating subsection (e) as subsection (d). 1045.Limitation on interrogation techniques (a)Limitation on interrogation techniques to those in the Army Field Manual (1)Army Field Manual 2–22.3 definedIn this subsection, the term Army Field Manual 2–22.3 means the Army Field Manual 2–22.3 entitled Human Intelligence Collector Operations in effect on the date of the enactment of this Act or any similar successor Army Field Manual.
							(2)Restriction
 (A)In generalAn individual described in subparagraph (B) shall not be subjected to any interrogation technique or approach, or any treatment related to interrogation, that is not authorized by and listed in the Army Field Manual 2–22.3.
 (B)Individual describedAn individual described in this subparagraph is an individual who is— (i)in the custody or under the effective control of an officer, employee, or other agent of the United States Government; or
 (ii)detained within a facility owned, operated, or controlled by a department or agency of the United States, in any armed conflict.
 (3)ImplementationInterrogation techniques, approaches, and treatments described in Army Field Manual 2–22.3 shall be implemented strictly in accord with the principles, processes, conditions, and limitations prescribed by Army Field Manual 2–22.3.
 (4)Agencies other than the Department of DefenseIf a process required by Army Field Manual 2–22.3, such as a requirement of approval by a specified Department of Defense official, is inapposite to a department or an agency other than the Department of Defense, the head of such department or agency shall ensure that a process that is substantially equivalent to the process prescribed by Army Field Manual 2–22.3 for the Department of Defense is utilized by all officers, employees, or other agents of such department or agency.
 (5)Interrogation by Federal law enforcementThe limitations in this subsection shall not apply to officers, employees, or agents of the Federal Bureau of Investigation, the Department of Homeland Security, or other Federal law enforcement entities.
							(6)Update of the Army Field Manual
								(A)Requirement to update
 (i)In generalNot sooner than three years after the date of the enactment of this Act, and once every three years thereafter, the Secretary of Defense, in consultation with the Attorney General, the Director of the Federal Bureau of Investigation, and the Director of National Intelligence, shall complete a thorough review of Army Field Manual 2–22.3, and revise Army Field Manual 2–22.3, as necessary to ensure that Army Field Manual 2–22.3 complies with the legal obligations of the United States and the practices for interrogation described therein do not involve the use or threat of force.
 (ii)Availability to the publicArmy Field Manual 2–22.3 shall remain available to the public and any revisions to the Army Field Manual 2–22.3 adopted by the Secretary of Defense shall be made available to the public 30 days prior to the date the revisions take effect.
									(B)Report on best practices of interrogations
 (i)Requirement for reportNot later than 120 days after the date of the enactment of this Act, the interagency body established pursuant to Executive Order 13491 (commonly known as the High-Value Detainee Interrogation Group) shall submit to the Secretary of Defense, the Director of National Intelligence, the Attorney General, and other appropriate officials a report on best practices for interrogation that do not involve the use of force.
 (ii)RecommendationsThe report required by clause (i) may include recommendations for revisions to Army Field Manual 2–22.3 based on the body of research commissioned by the High-Value Detainee Interrogation Group.
 (iii)Availability to the publicNot later than 30 days after the report required by clause (i) is submitted such report shall be made available to the public.
									(b)International Committee of the Red Cross access to detainees
 (1)RequirementThe head of any department or agency of the United States Government shall provide the International Committee of the Red Cross with notification of, and prompt access to, any individual detained in any armed conflict in the custody or under the effective control of an officer, employee, contractor, subcontractor, or other agent of the United States Government or detained within a facility owned, operated, or effectively controlled by a department, agency, contractor, or subcontractor of the United States Government, consistent with Department of Defense regulations and policies.
 (2)ConstructionNothing in this subsection shall be construed— (A)to create or otherwise imply the authority to detain; or
 (B)to limit or otherwise affect any other individual rights or state obligations which may arise under United States law or international agreements to which the United States is a party, including the Geneva Conventions, or to state all of the situations under which notification to and access for the International Committee of the Red Cross is required or allowed.
								EMiscellaneous Authorities and Limitations
					1051.Department of Defense excess property program
 (a)Website requiredSection 2576a of title 10, United States Code, is amended by adding at the end the following new subsection:
							
 (e)Publicly accessible website(1)The Secretary shall create and maintain a publicly available Internet website that provides information on the controlled property transferred under this section and the recipients of such property.
 (2)The contents of the Internet website required under paragraph (1) shall include all publicly accessible unclassified information pertaining to the request, transfer, denial, and repossession of controlled property under this section, including—
 (A)a current inventory of all controlled property transferred to Federal and State agencies under this section, listed by the name of the recipient and the year of the transfer;
 (B)all pending requests for transfers of controlled property under this section, including the information submitted by the Federal and State agencies requesting such transfers; and
 (C)all reports required to be submitted to the Secretary under this section by Federal and State agencies that receive controlled property under this section..
 (b)Conditions for transferSubsection (b) of such section is amended— (1)in paragraph (3), by striking and at the end;
 (2)in paragraph (4), by striking the period and inserting ; and; and (3)by adding at the end the following new paragraphs:
								
 (5)the recipient, on an annual basis, and with the authorization of the relevant local governing body or authority, certifies that it has adopted publicly available protocols for the appropriate use of controlled property, the supervision of such use, and the evaluation of the effectiveness of such use, including auditing and accountability policies; and
 (6)after the completion of the assessment required by section 1051(e) of the National Defense Authorization Act for Fiscal Year 2016, the recipient, on an annual basis, certifies that it provides annual training to relevant personnel on the maintenance, sustainment, and appropriate use of controlled property..
 (c)Definition of controlled propertySuch section is further amended by adding at the end the following new subsection:  (f)Controlled propertyIn this section, the term controlled property means any item assigned a demilitarization code of B, C, D, E, G, or Q under Department of Defense Manual 4160.21–M, Defense Materiel Disposition Manual, or any successor document..
 (d)Examination of training requirementsThe Secretary of Defense shall enter into an agreement with a federally funded research and development center for the conduct of an assessment of the Department of Defense excess property program under section 2576a of title 10, United States Code, as amended by this section. Such assessment shall include—
 (1)an evaluation of the policies and controls governing the determination of the suitability of recipients of controlled property transferred under the program, including specific recommendations relating to the training that Federal and State agencies that receive such property should receive, at no cost to the Department of Defense, to ensure proficiency in the use, maintenance, and sustainment of such property; and
 (2)an analysis of reported statistics on controlled property transfers, the incidence of controlled property that is unaccounted for, and the effectiveness of the policies and procedures governing the return of controlled property transferred under the program to the Department of Defense.
 (e)One-year mandatory use policy assessmentThe Secretary of Defense shall enter into an agreement with a federally funded research and development center for the conduct of an assessment of the Department of Defense excess property program under section 2576a of title 10, United States Code, as amended by this section, to determine if the requirement that all controlled property transferred under the program be used within one year of being transferred is achieving its intended effect. Such assessment shall include recommendations on process improvement, including legislative proposals.
 (f)Comptroller General assessmentNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall conduct an assessment of the Department of Defense excess property program under section 2576a of title 10, United States Code, as amended by this section. Such assessment shall include—
 (1)an evaluation of the transfer of controlled property under the program, including the manner in which the property was used by Federal and State agencies and the effectiveness of the Internet website required under subsection (e) of section 2576a of title 10, United States Code, as added by subsection (a), in providing transparency to the public; and
 (2)a determination of whether the transfer of property under the program enhances the ability of Federal and State agencies to carry out counter-drug and counter-terrorism activities in accordance with the purposes of the program as set forth in section 2576a of title 10, United States Code.
 1052.Sale or donation of excess personal property for border security activitiesSection 2576a of title 10, United States Code, as amended by section 1051 is further amended— (1)in subsection (a)—
 (A)in paragraph (1)(A), by striking counter-drug and counter-terrorism activities and inserting counterdrug, counterterrorism, and border security activities; and (B)in paragraph (2), by striking the Attorney General and the Director of National Drug Control Policy and inserting the Attorney General, the Director of National Drug Control Policy, and the Secretary of Homeland Security, as appropriate; and
 (2)in subsection (d), by striking counter-drug or counter-terrorism activities and inserting counterdrug, counterterrorism, or border security activities. 1053.Management of military technicians (a)Conversion of certain military technician (dual status) positions to civilian positions (1)In generalThe Secretary of Defense shall convert not fewer than 20 percent of the positions described in paragraph (2) as of January 1, 2017, from military technician (dual status) positions to positions filled by individuals who are employed under section 3101 of title 5, United States Code, and are not military technicians.
 (2)Covered positionsThe positions described in this paragraph are military technician (dual status) positions as follows:
 (A)Military technician (dual status) positions identified as general administration, clerical, finance, and office service occupations in the report of the Secretary of Defense under section 519 of the National Defense Authorization Act for Fiscal Year 2011 (Public Law 112–81; 125 Stat. 1397).
 (B)Such other military technician (dual status) positions as the Secretary shall specify for purposes of this subsection.
 (3)Treatment of incumbentsIn the case of a position converted under paragraph (1) for which there is an incumbent employee, the Secretary may fill that position, as converted, with the incumbent employee without regard to any requirement concerning competition or competitive hiring procedures.
							(b)Phased-in termination of Army Reserve, Air Force Reserve, and National Guard non-dual status
			 technicians
 (1)In generalSection 10217 of title 10, United States Code, is amended by adding at the end the following new subsection:
								
 (e)Phased-in termination of positions(1)No individual may be newly hired or employed, or rehired or reemployed, as a non-dual status technician for the purposes of this section after December 31, 2016.
 (2)Commencing January 1, 2017, the maximum number of non-dual status technicians employable by the Army Reserve and by the Air Force Reserve shall be reduced from the number otherwise provided by subsection (c)(1) by one for each individual who retires, is separated from, or otherwise ceases service as a non-dual status technician of the Army Reserve or the Air Force Reserve, as the case may be, after such date until the maximum number of non-dual status technicians employable by the Army Reserve or the Air Force Reserve, as the case may be, is zero.
 (3)Commencing January 1, 2017, the maximum number of non-dual status technicians employable by the National Guard shall be reduced from the number otherwise provided by subsection (c)(2) by one for each individual who retires, is separated from, or otherwise ceases service as a non-dual status technician of the National Guard after such date until the maximum number of non-dual status technicians employable by the National Guard is zero.
 (4)Any individual newly hired or employed, or rehired or employed, to a position required to be filled by reason of the amendment made by paragraph (1) shall be an individual employed in such position under section 3101 of title 5, and may not be a military technician.
 (5)Nothing in this subsection shall be construed to terminate the status as a non-dual status technician under this section after December 31, 2016, of any individual who is a non-dual status technician for the purposes of this section on that date..
 (2)Report on phased-in terminationsNot later than February 1, 2016, the Secretary of Defense shall submit to Congress a report setting forth a plan for implementing the amendment made by paragraph (1).
							1054.Limitation on transfer of certain AH–64 Apache helicopters from Army National Guard to regular Army
 and related personnel levelsSection 1712 of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3668) is amended—
 (1)in subsection (b), by striking March 31, 2016 and inserting June 30, 2016; and (2)in subsection (e), by striking March 31, 2016 and inserting June 30, 2016 both places it appears.
						1055.Authority to provide training and support to personnel of foreign ministries of defense
 (a)AuthoritySection 1081 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 168 note), as amended by section 1047 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3494), is further amended—
 (1)by redesignating subsections (b) through (e) as subsections (c) through (f), respectively; and (2)by inserting after subsection (a) the following new subsection (b):
								
									(b)Training of personnel of foreign ministries with security missions
 (1)In generalThe Secretary of Defense may, with the concurrence of the Secretary of State, carry out a program to provide training and associated training support services to personnel of foreign ministries of defense (or ministries with security force oversight) or regional organizations with security missions—
 (A)for the purpose of— (i)enhancing civilian oversight of foreign security forces;
 (ii)establishing responsible defense governance and internal controls in order to help build effective, transparent, and accountable defense institutions;
 (iii)assessing organizational weaknesses and establishing a roadmap for addressing shortfalls; and (iv)enhancing ministerial, general or joint staff, or service level core management competencies; and
 (B)for such other purposes as the Secretary considers appropriate, consistent with the authority in subsection (a).
 (2)Notice to CongressEach fiscal year quarter, the Secretary of Defense shall submit to the appropriate committees of Congress a report on activities under the program under paragraph (1) during the preceding fiscal year quarter. Each report shall include, for the fiscal year quarter covered by such report, the following:
 (A)A list of activities under the program. (B)A list of any organization described in paragraph (1) to which the Secretary assigned employees under the program, including the number of such employees so assigned, the duration of each assignment, a brief description of each assigned employee’s activities, and a statement of the cost of each assignment.
 (C)A comprehensive justification of any activities conducted pursuant to paragraph (1)(B).. (b)Termination of authoritySubsection (c) of such section, as redesignated by subsection (a)(1) of this section, is amended in paragraph (1) by striking of the Secretary of Defense and all that follows and inserting in this section terminates at the close of December 31, 2017..
 (c)Conforming amendmentsSuch section is further amended— (1)in subsection (a), by inserting Ministry of Defense Advisor before Authority;
 (2)in subsections (d) and (e), as redesignated by subsection (a)(1) of this section, by striking the Committees on Armed Services and Foreign Relations of the Senate and the Committees on Armed Services and Foreign Affairs of the House of Representatives and inserting the appropriate committees of Congress; and
 (3)by adding at the end the following new subsection:  (g)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—
 (1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and (2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives..
							(d)Clerical and conforming amendment to section heading to reflect name of program
 (1)Conforming amendmentThe heading of such section is amended to read as follows:  1081.Defense Institution Capacity Building Program. (2)Clerical amendmentThe table of contents in section 2(b) of such Act is amended by striking the item relating to section 1081 and inserting the following new item:
								Sec. 1081. Defense Institution Capacity Building Program..
							1056.Information operations and engagement technology demonstrations
 (a)Sense of congressIt is the sense of Congress that— (1)military information support operations are a critical component of the efforts of the Department of Defense to provide commanders with capabilities to shape the operational environment;
 (2)military information support operations are integral to armed conflict and therefore the Secretary of Defense has broad latitude to conduct military information support operations;
 (3)the Secretary of Defense should develop creative and agile concepts, technologies, and strategies across all available media to most effectively reach target audiences, to counter and degrade the ability of adversaries and potential adversaries to persuade, inspire, and recruit inside areas of hostilities or in other areas in direct support of the objectives of commanders; and
 (4)the Secretary of Defense should request additional funds in future budgets to carry out military information support operations to support the broader efforts of the Government to counter violent extremism.
 (b)Technology demonstrations requiredTo support the ability of the Department of Defense to provide innovative operational concepts and technologies to shape the informational environment, the Secretary of Defense shall carry out a series of technology demonstrations, subject to the availability of funds for such purpose or to a prior approval reprogramming, to assess innovative new technologies for information operations and information engagement to support the operational and strategic requirements of the commanders of the geographic and functional combatant commands, including the urgent and emergent operational needs and the operational and theater campaign plans of such combatant commanders to further the national security objectives and strategic communications requirements of the United States.
 (c)PlanBy not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the congressional defense committees a plan describing how the Department of Defense will execute the technology demonstrations required under subsection (b). Such plan shall include each of the following elements:
 (1)A general timeline for conducting the technology demonstrations. (2)Clearly defined goals and endstate objectives for the demonstrations, including traceability of such goals to the tactical, operational, or strategic requirements of the combatant commanders.
 (3)A process for measuring the performance and effectiveness of the demonstrations. (4)A coordination structure to include participation between the technology development and the operational communities, including potentially joint, interagency, intergovernmental, and multinational partners.
 (5)The identification of potential technologies to support the tactical, operational, or strategic needs of the combatant commanders.
 (6)An explanation of how such technologies will support and coordinate with elements of joint, interagency, intergovernmental, and multinational partners.
 (d)Congressional noticeUpon initiating a technology demonstration under subsection (b), the Secretary of Defense shall submit to the congressional defense committees written notice of the demonstration that includes a detailed description of the demonstration, including its purpose, cost, engagement medium, targeted audience, and any other details the Secretary of Defense believes will assist the committees in evaluating the demonstration.
 (e)TerminationThe authority to carry out a technology demonstration under this section shall terminate on September 30, 2022.
 (f)Rule of constructionNothing in this section shall be construed to limit or alter any authority under which the Department of Defense supports information operations activities within the Department.
						1057.Prohibition on use of funds for retirement of Helicopter Sea Combat Squadron 84 and 85 aircraft
 (a)ProhibitionsExcept as provided by subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the Navy may be obligated or expended to—
 (1)retire, prepare to retire, transfer, or place in storage any Helicopter Sea Combat Squadron 84 (HSC–84) or Helicopter Sea Combat Squadron 85 (HSC–85) aircraft; or
 (2)make any changes to manning levels with respect to any HSC–84 or HSC–85 aircraft squadron. (b)WaiverThe Secretary of the Navy may waive subsection (a), if the Secretary certifies to the congressional defense committees that the Secretary has—
 (1)conducted a cost-benefit analysis identifying savings to Department of the Navy regarding decommissioning or deactivation of an HSC–84 or HSC–85 squadron;
 (2)identified a replacement capability that would be available if prioritized and directed by the Secretary of Defense and would meet all operational requirements, including special operational-peculiar requirements of the combatant commands, currently being met by the HSC–84 or HSC–85 squadrons and aircraft to be retired, transferred, or placed in storage; and
 (3)deployed such capability. 1058.Limitation on availability of funds for destruction of certain landmines and report on department of defense policy and inventory of anti-personnel landmine munitions (a)LimitationExcept as provided under subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the Department of Defense may be obligated or expended for the destruction of anti-personnel landmine munitions before the date on which the Secretary of Defense submits the report required by subsection (c).
 (b)Exception for safetyThe limitation under subsection (a) shall not apply to any anti-personnel landmine munitions that the Secretary determines are unsafe or could pose a safety risk if not demilitarized or destroyed.
						(c)Report required
 (1)In generalNot later than 180 days after enactment of this Act, the Secretary of Defense shall submit to Congress a report that includes each of the following:
 (A)A description of the policy of the Department of Defense regarding the use of anti-personnel landmines, including methods for commanders to seek waivers to use such munitions.
 (B)A 10-year projection of the inventory levels for all anti-personnel landmine munitions that takes into account future production of anti-personnel landmine munitions, any plans for demilitarization of such munitions, the age of the munitions, storage and safety considerations, and other factors that will impact the size of the inventory.
 (C)A 10-year projection for the cost to achieve the inventory levels projected in subparagraph (B), including the cost for potential demilitarization or disposal of such munitions.
 (D)A 10-year projection for the cost to develop and produce new anti-personnel landmine munitions the Secretary determines are necessary to meet the demands of current operational plans.
 (E)An assessment, by the Chairman of the Joint Chiefs of Staff, of the effects of the projected anti-personnel landmine inventory on current operational plans.
 (F)Any other matters that the Secretary determines should be included in the report. (2)Form of reportThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
 (d)Anti-personnel landmine munitions definedIn this section, the term anti-personnel landmine munitions includes anti-personnel landmines and sub-munitions as defined by the Convention on the Prohibition of the Use, Stockpiling, Production and Transfer of Anti-Personnel Mines and on their Destruction, as determined by the Secretary.
						1059.Department of Defense authority to provide assistance to secure the southern land border of the
			 United States
 (a)Authority to provide assistanceThe Secretary of Defense may provide assistance to United States Customs and Border Protection for purposes of increasing ongoing efforts to secure the southern land border of the United States.
 (b)Concurrence in assistanceAssistance under subsection (a) shall be provided with the concurrence of the Secretary of Homeland Security.
 (c)Types of assistance authorizedThe assistance provided under subsection (a) may include the following: (1)Deployment of members and units of the regular and reserve components of the Armed Forces to the southern land border of the United States.
 (2)Deployment of manned aircraft, unmanned aerial surveillance systems, and ground-based surveillance systems to support continuous surveillance of the southern land border of the United States.
 (3)Intelligence analysis support. (d)Materiel and logistical supportThe Secretary of Defense is authorized to deploy such materiel and equipment and logistics support as is necessary to ensure the effectiveness of assistance provided under subsection (a).
 (e)FundingOf the amounts authorized to be appropriated for the Department of Defense by this Act, the Secretary of Defense may use up to $75,000,000 to provide assistance under subsection (a).
 (f)ReportsAt the end of each three-month period during which assistance is provided under subsection (a), the Secretary of Defense, in coordination with the Secretary of Homeland Security, shall submit to the congressional defense committees, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Government Affairs of the Senate a report on the provision of such assistance during that period. Each report shall include, for the period covered by the report, the following:
 (1)A description of the assistance provided. (2)A description of the sources and amounts of funds used to provide such assistance.
 (3)A description of the amounts obligated to provide such assistance. (4)An assessment of the efficacy and cost-effectiveness of such assistance in support of the Department of Homeland Security’s objectives and strategy to address the challenges on the southern land border of the United States and recommendations, if any, to enhance the effectiveness of such assistance.
							FStudies and Reports
					1060.Provision of defense planning guidance and contingency planning guidance information to Congress
 (a)In generalSection 113(g) of title 10, United States Code, is amended by adding at the end the following new paragraph:
							
 (3)At the time of the budget submission by the President for a fiscal year, the Secretary of Defense shall include in the budget materials submitted to Congress for that year summaries of the guidance developed under paragraphs (1) and (2), as well as summaries of any plans developed in accordance with the guidance developed under paragraph (2). Such summaries shall be sufficient to allow the congressional defense committees to evaluate fully the requirements for military forces, acquisition programs, and operation and maintenance funding in the President’s annual budget request for the Department of Defense..
 (b)Report requiredNotwithstanding the requirement under paragraph (3) of section 113(g) of title 10, United States Code, as added by subsection (a), that the Secretary of Defense submit summaries under that paragraph at the time of the President’s annual budget submission, by not later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report containing—
 (1)summaries of the guidance developed under paragraphs (1) and (2) of subsection (g) of section 113 of title 10, United States Code; and
 (2)summaries of any plans developed in accordance with the guidance developed under paragraph (2) of such subsection.
 1061.Expedited meetings of the National Commission on the Future of the ArmySection 1702(f) of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3665) is amended by adding at the end the following new sentence: Section 10 of the Federal Advisory Committee Act (5 U.S.C. App. I) shall not apply to a meeting of the Commission unless the meeting is attended by five or more members of the Commission..
					1062.Modification of certain reports submitted by Comptroller General of the United States
 (a)Report on NNSA budget requestsSection 3255(a)(2) of the National Nuclear Security Administration Act (50 U.S.C. 2455(a)(2)) is amended by inserting before , the Comptroller General the following: in an even-numbered year, and not later than 150 days after the date on which the Administrator submits such materials in an odd-numbered year.
 (b)Report on environmental managementSection 3134 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2713), as amended by section 3134(a) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2193), is further amended—
 (1)in subsection (a), by striking a series of three reviews, as described in subsections (b), (c), and (d), and inserting reviews as described in subsections (b) and (c); (2)by striking subsection (d); and
 (3)by redesignating subsection (e) as subsection (d). 1063.Report on implementation of the geographically distributed force laydown in the area of responsibility of United States Pacific Command (a)Report requiredNot later than March 1, 2016, the Secretary of Defense, in consultation with the Commander of the United States Pacific Command, shall submit to the congressional defense committees a report on Department of Defense plans for implementing the geographically distributed force laydown in the area of responsibility of United States Pacific Command.
 (b)Matters to be includedThe report required under subsection (a) shall include the following: (1)A description of the force laydown.
 (2)A discussion of how the force laydown affects the operational and contingency plans in the area of responsibility of United States Pacific Command, including a discussion on how timeliness, availability of forces, and risk in meeting the military objectives contained in those plans are affected.
 (3)A discussion of the specific support asset requirements derived from the force laydown, including logistical sustainment, pre-positioned stocks, sea and air lift and, command and control.
 (4)A discussion of the specific infrastructure and military construction requirements derived from the force laydown.
 (5)A discussion on how Department of Defense plans to meet the requirements identified in paragraphs (3) and (4), including the ability of United States Transportation Command, the United States Combat Logistics Force, and the Armed Forces to meet those requirements.
 (6)Any other matters the Secretary of Defense determines to be appropriate. (c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
						1064.Independent study of national security strategy formulation process
 (a)Requirement for studyThe Secretary of Defense shall enter into a contract with an independent research entity described in subsection (c) to carry out a comprehensive study of the role of the Department of Defense in the formulation of national security strategy.
 (b)Matters coveredThe study required by subsection (a) shall include, at a minimum, the following: (1)Several case studies of the role of the Department of Defense and its process for the formulation of previous national security strategies in place throughout the history of the United States, with specific emphasis on the development and execution of previous strategies, as well as the factors that contributed to the development and execution of successful previous strategies with specific emphasis on—
 (A)the frequency of strategy updates; (B)the synchronization of timelines and content among different strategies;
 (C)the prioritization of objectives; (D)the assignment of roles and responsibilities among relevant agencies;
 (E)the links between strategy and resourcing; (F)the implementation of strategy within the planning documents of relevant agencies;
 (G)the value of a competition of ideas; and (H)recommendations for the executive and legislative branches on the best practices and organizational lessons learned for enabling the Department of Defense to formulate long-term defense strategy.
 (2)A complete review and analysis of the current national security strategy formulation process, as it relates to the Department of Defense, including an analysis of the following:
 (A)All major Government products and documents of national security strategy relevant to the Department of Defense and how they fit together, including—
 (i)the National Military Strategy prepared by the Chairman of the Joint Chiefs of Staff under section 153(b)(1) of title 10, United States Code;
 (ii)the most recent quadrennial defense review conducted by the Secretary of Defense pursuant to section 118 of title 10, United States Code;
 (iii)the national security strategy report required under section 108 of the National Security Act of 1947 (50 U.S.C. 3043); and
 (iv)any other relevant national security strategy products and documents. (B)The time periods during which the products and documents covered by subparagraph (A) are prepared and published, and how they fit together.
 (C)The interaction between the White House and the agencies that develop such products and documents and formulate strategy.
 (D)All the current entities in the Federal Government that contribute to the national security strategy formulation process and how they fit together.
 (c)Independent research entityThe entity described in this subsection is an independent research entity that is a not-for-profit entity or a federally funded research and development center with appropriate expertise and analytical capability.
 (d)ReportNot later than 18 months after the date of the enactment of this Act, the independent research entity shall provide to the Secretary a report on the results of the study. Not later than 90 days after receipt of the report, the Secretary shall submit such report, together with any additional views or recommendations of the Secretary, to the congressional defense committees.
						1065.Report on the status of detection, identification, and disablement capabilities related to remotely
 piloted aircraftNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report addressing the suitability of existing capabilities to detect, identify, and disable remotely piloted aircraft operating within special use and restricted airspace. The report shall include the following:
 (1)An assessment of the degree to which existing capabilities to detect, identify, and potentially disable remotely piloted aircraft within special use and restricted airspace are able to be deployed and combat prevailing threats.
 (2)An assessment of existing gaps in capabilities related to the detection, identification, or disablement of remotely piloted aircraft within special use and restricted airspace.
 (3)A plan that outlines the extent to which existing research and development programs within the Department of Defense can be leveraged to fill identified capability gaps and/or the need to establish new programs to address such gaps as are identified pursuant to paragraph (2).
 1066.Report on options to accelerate the training of pilots of remotely piloted aircraftNot later than February 1, 2016, the Secretary of the Air Force shall submit to the congressional defense committees a report addressing the immediate and critical training and operational needs of the remotely piloted aircraft community. The report shall include the following:
 (1)An assessment of the viability of using non-rated, civilian, contractor, or enlisted pilots to execute remotely piloted aircraft missions.
 (2)An assessment of the availability and existing utilization of special use airspace available for remotely piloted aircraft training and a plan for accessing additional special use airspace in order to meet anticipated training requirements for remotely piloted aircraft.
 (3)A comprehensive training plan aimed at increasing the throughput of undergraduate remotely piloted aircraft training without sacrificing quality and standards.
 (4)Establishment of an optimum ratio for the mix of training airframes to operational airframes in the remotely piloted aircraft inventory necessary to achieve manning requirements for pilots and sensor operators and, to the extent practicable, a plan for fielding additional remotely piloted aircraft airframes at the formal training units in the active, National Guard, and reserve components in accordance with optimum ratios for MQ–9 and Global Hawk remotely piloted aircraft.
 (5)Establishment of optimum and minimum crew ratios to combat air patrols taking into account all tasks remotely piloted aircraft units execute and, to the extent practicable, a plan for conducting missions in accordance with optimum ratios.
 (6)Identification of any resource, legislative, or departmental policy challenges impeding the corrective action needed to reach a sustainable remotely piloted aircraft operations tempo.
 (7)An assessment, to the extent practicable, of the direct and indirect impacts that the integration of remotely piloted aircraft into the national airspace system has on the ability to generate remotely piloted aircraft crews.
 (8)Any other matters the Secretary determines appropriate. 1067.Studies of fleet platform architectures for the Navy (a)Independent studies (1)In generalThe Secretary of Defense shall provide for the performance of three independent studies of alternative future fleet platform architectures for the Navy in the 2030 timeframe.
 (2)Submission to congressNot later than April 1, 2016, the Secretary shall submit the results of each study to the congressional defense committees.
 (3)FormEach such study shall be submitted in unclassified form, but may contain a classified annex as necessary.
 (b)Entities to perform studiesThe Secretary of Defense shall provide for the studies under subsection (a) to be performed as follows:
 (1)One study shall be performed by the Department of the Navy and shall include participants from— (A)the Office of Net Assessment within the Office of the Secretary of Defense; and
 (B)the Naval Surface Warfare Center Dahlgren Division. (2)The second study shall be performed by a federally funded research and development center.
 (3)The final study shall be conducted by an independent, non-governmental institute which is described in section 501(c)(3) of the Internal Revenue Code of 1986, and exempt from tax under section 501(a) of such Code, and has recognized credentials and expertise in national security and military affairs.
							(c)Performance of studies
 (1)Independent performanceThe Secretary of Defense shall require the three studies under this section to be conducted independently of each other.
 (2)Matters to be consideredIn performing a study under this section, the organization performing the study, while being aware of the current and projected fleet platform architectures, shall not be limited by the current or projected fleet platform architecture and shall consider the following matters:
 (A)The National Security Strategy of the United States. (B)Potential future threats to the United States and to United States naval forces in the 2030 timeframe.
 (C)Traditional roles and missions of United States naval forces. (D)Alternative roles and missions for United States naval forces.
 (E)Other government and non-government analyses that would contribute to the study through variations in study assumptions or potential scenarios.
 (F)The role of evolving technology on future naval forces, including unmanned systems. (G)Opportunities for reduced operation and sustainment costs.
 (H)Current and projected capabilities of other United States armed forces that could affect force structure capability and capacity requirements of United States naval forces.
 (d)Study resultsThe results of each study under this section shall— (1)present the alternative fleet platform architectures considered, with assumptions and possible scenarios identified for each;
 (2)provide for presentation of minority views of study participants; and (3)for the recommended architecture, provide—
 (A)the numbers, kinds, and sizes of vessels, the numbers and types of associated manned and unmanned vehicles, and the basic capabilities of each of those platforms;
 (B)other information needed to understand that architecture in basic form and the supporting analysis; (C)deviations from the current Annual Long-Range Plan for Construction of Naval Vessels required under section 231 of title 10, United States Code;
 (D)options to address ship classes that begin decommissioning prior to 2035; and (E)implications for naval aviation, including the future carrier air wing and land-based aviation platforms.
								1068.Report on strategy to protect United States national security interests in the Arctic region
 (a)Report on strategy requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that sets forth an updated military strategy for the protection of United States national security interests in the Arctic region.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)A description of United States military interests in the Arctic region.
 (2)A description of operational plans and military requirements for the protection of United States national security interests in the Arctic region, including United States citizens, territory, freedom of navigation, and economic and trade interests.
 (3)An identification of any operational seams and a plan to enhance unity of effort among the combatant commands with responsibility for the Arctic region, as well as among the Armed Forces.
 (4)A description of the security environment in the Arctic region, including the activities of foreign nations operating within the Arctic region.
 (5)A description of United States military capabilities required to implement the strategy required by subsection (a).
 (6)An identification of any capability gaps and resource gaps, including in installations, infrastructure, communications and domain awareness, and personnel in the Arctic region, that would impact the implementation of the strategy required by subsection (a) or the execution of any associated operational plan, and a mitigation plan to address such gaps.
 (7)An assessment of military-to-military cooperation with partner nations that have mutual security interests in the Arctic region, including opportunities for sharing installations and maintenance facilities.
 (c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
						1069.Comptroller General briefing and report on major medical facility projects of Department of
			 Veterans Affairs
 (a)BriefingNot later than 270 days after the date of the enactment of this Act, the Comptroller General of the United States shall provide to the appropriate committees of Congress a briefing on the administration and oversight by the Department of Veterans Affairs of contracts for the design and construction of major medical facility projects, as defined in section 8104(a)(3)(A) of title 38, United States Code.
 (b)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the administration and oversight described in subsection (a).
 (c)ElementsThe briefing required by subsection (a) and the report required by subsection (b) shall each include an examination of the following:
 (1)The processes used by the Department for overseeing and assuring the performance of construction design and construction contracts for major medical facility projects, as so defined.
 (2)Any actions taken by the Department to improve the administration of such contracts. (3)Such opportunities for further improvement of the administration of such contracts as the Comptroller General considers appropriate.
 (d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Veterans’ Affairs and the Subcommittee on Military Construction, Veterans Affairs, and Related Agencies of the Committee on Appropriations of the Senate; and
 (2)the Committee on Veterans’ Affairs and the Subcommittee on Military Construction, Veterans Affairs and Related Agencies of the Committee on Appropriations of the House of Representatives.
							1070.Submittal to Congress of munitions assessments
 (a)Required ReportsNot later than March 1, 2016, and annually thereafter, the Secretary of Defense shall submit to the congressional defense committees each of the following:
 (1)The most current munitions assessments, as defined by Department of Defense Instruction Number 3000.04, relating to the Department of Defense munitions process.
 (2)The most current sufficiency assessments, as defined by such Department of Defense Instruction. (3)The most current approved memorandum of the Joint Requirements Oversight Council resulting from the munitions requirements process.
 (b)SunsetThe requirement to submit reports and assessments under this section shall terminate on the date that is two years after the date of the enactment of this Act.
						1071.Potential role for United States ground forces in the Western Pacific theater
						(a)General assessment required
 (1)In generalThe Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall jointly conduct a comprehensive assessment of potential roles for United States ground forces in the western Pacific in cooperation with host nations to deter and defeat aggression in the western Pacific region.
 (2)Capabilities To Be examinedThe Secretary and the Chairman shall assess the feasibility and potential effectiveness of mobile United States ground forces operating jointly to facilitate—
 (A)anti-access and area-denial capabilities in contested sea lanes and airspace; (B)air defense capabilities;
 (C)electronic countermeasures capabilities; (D)command, control, communications, and logistics capabilities;
 (E)littoral defenses; and (F)any other capabilities the Secretary and Chairman determine to be appropriate.
 (b)Completion dateThe assessment required by this section shall be completed by not later than one year after the date of the enactment of this Act.
 (c)Briefing of CongressUpon the completion of the assessments required by this section, the Secretary and the Chairman shall provide a briefing on the assessment to the Committees on Armed Services of the Senate and House of Representatives.
						1072.Repeal or revision of reporting requirements related to military personnel issues
 (a)Report on foreign language proficiency incentive paySection 316a of title 37, United States Code, as amended by section 615(5) of this Act, is amended— (1)by striking subsection (f); and
 (2)by redesignating subsection (g) as subsection (f). (b)Report on use of waiver authority for military service academy appointmentsSection 553 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 4346 note) is amended—
 (1)by striking subsection (e); and (2)by redesignating subsection (f) as subsection (e).
 (c)Report on increase in Junior Reserve Officers' Training Corps unitsSubsection (e) of section 548 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4466) is repealed.
						(d)Report on implementation of yellow ribbon reintegration program
 (1)Reporting requirementSection 582(e) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 10101 note) is amended by striking paragraph (4).
 (2)Conforming repealSection 597 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 10101 note) is repealed.
 (e)Report on standards of facilitiesSection 1648 of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note) is amended by striking subsection (f).
 (f)Report on inspections of facilitiesSection 1662 of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note) is amended—
 (1)by striking (a) Required inspections of facil-ities.—; and (2)by striking subsection (b).
 (g)Report on inspections of other facilitiesSection 3307 of the U.S. Troop Readiness, Veterans’ Care, Katrina Recovery, and Iraq Accountability Appropriations Act, 2007 (Public Law 110–28; 10 U.S.C. 1073 note) is amended—
 (1)by striking subsection (d); and (2)by redesignating subsection (e) as subsection (d).
 (h)Report on local educational agency Assistance related to DOD activitiesSection 574 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 20 U.S.C. 7703b note) is amended—
 (1)by striking subsection (c); and (2)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively.
							1073.Repeal or revision of reporting requirements relating to readiness
						(a)Biannual reports on allocation of funds within operation and maintenance budget subactivities
 (1)In generalChapter 9 of title 10, United States Code, is amended by striking section 228. (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by striking the item relating to section 228.
 (b)Annual report on naval petroleum reservesSection 7431 of title 10, United States Code, is amended by striking subsection (c). (c)Annual report on Army national guard combat readiness (1)In generalChapter 1013 of title 10, United States Code, is amended by striking section 10542.
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by striking the item relating to section 10542.
 (d)GAO report on in-kind paymentsSection 2805 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2149) is repealed.
 (e)Insider threat detection budget submissionSection 922 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 2224 note) is amended by striking subsection (f).
 (f)Price trend analysisSection 892 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2306a) is repealed.
						(g)Report on authority for airlift transportation at Department of Defense rates for non-Department of
 Defense Federal cargoesSection 351 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2262) is amended by striking subsection (b).
 (h)Biennial report on procurement of military working dogsSection 358 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2302 note) is amended—
 (1)by striking subsection (c); and (2)by redesignating subsection (d) as subsection (c).
 (i)Report on foreign language proficiencySection 958 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 297) is repealed.
 (j)Report on Arsenal Support Program InitiativeSection 343 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 10 U.S.C. 4551 note) is amended by striking subsection (g).
 (k)GAO review of contractor-operated civil engineering supply stores programSection 345 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 112 Stat. 1978) is amended—
 (1)by striking subsection (d); and (2)by redesignating subsection (e) as subsection (d).
							1074.Repeal or revision of reporting requirements related to naval vessels and Merchant Marine
 (a)Report on naming of naval vesselsSection 7292 of title 10, United States Code, is amended by striking subsection (d). (b)Report on transfer of vessels stricken from naval vessel registerSection 7306 of title 10, United States Code, is amended—
 (1)by striking subsection (d); and (2)by redesignating subsections (e) and (f) as subsections (d) and (e), respectively.
							(c)Annual Report of Maritime Administration
 (1)Elimination of report and revision of remaining requirementSection 50111 of title 46, United States Code, is amended to read as follows:  50111.Submission of annual MARAD authorization request (a)Submission of legislative proposalNot later than 30 days after the date on which the President submits to Congress a budget for a fiscal year pursuant to section 1105 of title 31, the Secretary of Transportation shall submit to the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate the Maritime Administration authorization request for that fiscal year.
 (b)Maritime Administration Request DefinedIn this section, the term Maritime Administration authorization request means a proposal for legislation that, for a fiscal year— (1)recommends authorizations of appropriations for the Maritime Administration for that fiscal year, including with respect to matters described in subsection 109(j) of title 49 or authorized in subtitle V of this title; and
 (2)addresses any other matter with respect to the Maritime Administration that the Secretary determines is appropriate..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 501 of title 46, United States Code, is amended by striking the item relating to section 50111 and inserting the following new item:
								50111. Submission of annual MARAD authorization request..
 (d)Discretionary report no longer neededThe Secretary of the Navy is not required to submit to the congressional defense committees a report, or updates to such a report, on open architecture as described in Senate Report 110–077.
						1075.Repeal or revision of reporting requirements related to civilian personnel
 (a)Report on pilot program for exchange of information technology personnelSection 1110 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2493) is amended—
 (1)by striking subsection (i); (2)by redesignating subsection (j) as subsection (i); and
 (3)in subsection (i), as so redesignated, by striking paragraph (2) and inserting the following new paragraph:
								
 (2)any employee whose assignment is allowed to continue by virtue of paragraph (1) shall be taken into account for purposes of the numerical limitation under subsection (h)..
 (b)Report on experimental program for scientific and technical personnelSection 1101 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 112 Stat. 2139) is amended by striking subsection (g).
						1076.Repeal or revision of reporting requirements related to nuclear proliferation and related matters
 (a)Report on Nuclear Weapons CouncilSection 179 of title 10, United States Code, is amended by striking subsection (g). (b)Report on Proliferation Security InitiativeSection 1821(b) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 2911(b)) is amended—
 (1)by striking (1) In general.—; and (2)by striking paragraphs (2) and (3).
 (c)Briefings on dialogue between United States and Russian Federation on nuclear armsSection 1282 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2034; 22 U.S.C. 5951 note) is amended—
 (1)in the section heading, by striking Briefings on dialogue and inserting Sense of Congress on agreements; (2)by striking subsection (a);
 (3)in subsection (b), by striking (b) Sense of Congress on certain agreements.—; and (4)by striking subsection (c).
 (d)Implementation plan for whole-of-government vision prescribed in the national security strategySection 1072 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1592; 50 U.S.C. 3043 note) is amended—
 (1)by striking subsection (b); and (2)by redesignating subsection (c) as subsection (b).
							1077.Repeal or revision of reporting requirements related to acquisition
 (a)Report on cost assessment activitiesSection 2334 of title 10, United States Code, is amended— (1)by striking subsection (f); and
 (2)by redesignating subsection (g) as subsection (f). (b)Report on performance assessments and root cause analysesSection 2438 of title 10, United States Code, is amended by striking subsection (f).
						1078.Repeal or revision of miscellaneous reporting requirements
 (a)Report on technological maturity and integration risk of critical technologiesSection 138(b)(8) of title 10, United States Code, is amended— (1)by striking subparagraph (B);
 (2)by striking shall— and all that follows through assess the technological maturity and inserting shall periodically review and assess the technological maturity; and (3)by striking ; and and inserting a period.
 (b)Report on systems engineeringSection 139b(d) of title 10, United States Code, is amended— (1)by striking paragraph (2);
 (2)by redesignating paragraph (3) as paragraph (2); (3)in paragraph (2), as so redesignated—
 (A)by striking or (2); (B)in subparagraph (A), by striking systems engineering master plans and;
 (C)in subparagraph (B), by striking , systems engineering master plans,; (D)in subparagraph (C); by striking systems engineering, development planning, and inserting development planning; and
 (E)by redesignating subparagraph (D) as subparagraph (F); (4)by transferring subparagraphs (A) and (B) of paragraph (4) to the end of paragraph (2), as so redesignated, and redesignating those subparagraphs as subparagraphs (D) and (E), respectively; and
 (5)by striking paragraph (4). (c)Report on DARPA (1)RepealSection 2352 of title 10, United States Code, is repealed.
 (2)Clerical amendmentThe table of sections at the beginning of chapter 139 of title 10, United States Code, is amended by striking the item relating to section 2352.
 (d)Reports on status of Navy Next Generation Enterprise Networks ProgramSection 1034 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4593) is repealed.
						1079.Repeal of reporting requirements
 (a)Annual report on prizes for advanced technology achievementsSection 2374a of title 10, United States Code, is amended— (1)by striking subsection (e); and
 (2)by redesignating subsection (f) as subsection (e). (b)Annual impact statement on number of members in integrated disability evaluation system on readiness requirementsSection 528 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1725) is repealed.
 (c)Report on Task Force for Business and Stability Operations in AfghanistanSection 1535(a) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4426) is amended by striking paragraph (6).
						(d)Reports under Public Law 110–417
 (1)Mitigation of power outage risks for Department of Defense facilities and activitiesSection 335 of the Duncan Hunter Nation Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4422; 10 U.S.C. 2911 note) is amended by striking subsection (c).
 (2)Annual reports on center of excellence on traumatic extremity injuries and amputationsSection 723 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4508) is amended by striking (d).
 (e)Biennial update of strategic management planSection 904(d) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 275) is amended by striking paragraph (3).
 (f)Roadmaps and reports on hypersonics developmentSection 218 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 2358 note) is amended—
 (1)in subsection (d), by striking paragraph (4); and (2)by striking subsection (f).
 (g)Reports on annual review of roles and missions of the reserve componentsSection 513(h) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 1882; 10 U.S.C. 10101 note) is amended—
 (1)by striking paragraph (2); and (2)by redesignating paragraph (3) as paragraph (2).
 (h)Annual submittal of information regarding information technology capital assetsSection 351 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 221 note) is hereby repealed.
						1080.Termination of requirement for submittal to Congress of reports required of Department of Defense
			 by statute
 (a)TerminationEffective on the date that is two years after the date of the enactment of this Act, each report described in subsection (b) that is still required to be submitted to Congress as of such effective date shall no longer be required to be submitted to Congress.
 (b)Covered reportsA report described in this subsection is a report that is required to be submitted to Congress by the Department of Defense, or by any officer, official, component, or element of the Department, by any annual national defense authorization Act as of April 1, 2015.
 (c)Report to CongressNot later than February 1, 2016, the Secretary of Defense shall submit to the congressional defense committees a report that includes each of the following:
 (1)A list of all reports described in subsection (b). (2)For each such report, a citation to the provision of law under which the report is required to be submitted.
 (3)Draft legislation that would repeal each such report. GOther Matters 1081.Technical and clerical amendments (a)Amendments To title 10, United States CodeTitle 10, United States Code, is amended as follows:
 (1)The tables of chapters at the beginning of subtitle A, and at the beginning of part I of such subtitle, are each amended by striking the item relating to chapter 19 and inserting the following new item:
								19.Cyber Matters391.
 (2)The heading of section 130e is amended to read as follows:  130e.Treatment under Freedom of Information Act of certain critical infrastructure security information. (3)The heading of section 153(a)(5) is amended to read as follows: Joint Force Development Activities.—.
 (4)The table of sections at the beginning of chapter 19 is amended by striking the item relating to section 391 and inserting the following new item:
								391. Reporting on cyber incidents with respect to networks and information systems of operationally
			 critical contractors and certain other contractors..
 (5)The table of sections at the beginning of subchapter I of chapter 21 is amended by inserting after the item relating to section 429 the following new item:
								430. Tactical Exploitation of National Capabilities Executive Agent..
 (6)Section 2006a(a) is amended by striking August, 1 and inserting August 1. (7)Sections 2222(j)(5), 2223(c)(3), and 2315 are each amended by striking section 3552(b)(5) and inserting section 3552(b)(6).
 (8)Section 2229(d)(1) is amended by striking certification in writing and inserting a certification in writing. (9)Section 2679, as transferred, redesignated, and amended by section 351 of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3346), is amended in subsection (a)(1) by striking with before , on a sole source.
 (10)Section 2684(d)(1) is amended by striking section 2023.01 of title 54 and inserting section 302101 of title 54. (11)Section 2687a(d)(2) is amended by inserting fair market before value.
 (12)Section 2926, as added and amended by section 901(g) of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3464), is amended in subsections (a), (b), (c), and (d) by striking for Installations, Energy, each place it appears and inserting for Energy, Installations,.
 (13)Section 9314a(b) is amended by striking only so long at and inserting only so long as. (b)National Defense Authorization Act for Fiscal Year 2015Effective as of December 19, 2014, and as if included therein as enacted, the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291) is amended as follows:
 (1)Section 351(b)(1) (128 Stat. 3346) is amended by striking the period at the end of subparagraph (C) and inserting ; and.
 (2)Section 901(g)(1)(F) (128 Stat. 3465) is amended by inserting paragraph (4) of before subsection (b) of section 2926. (3)Section 1072(a)(2) (128 Stat. 3516) is amended by inserting in the table of sections before at the beginning of.
 (4)Section 1079(a)(1) (128 Stat. 3521) is amended by striking section 12102 of title 42, United States Code and inserting section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102). (5)Section 1104(b)(2) (128 Stat. 3526) is amended by striking paragraph (2) and inserting paragraph (1)(A).
 (6)Section 1208 (128 Stat. 3541) is amended by striking of Fiscal Year each place it appears and inserting for Fiscal Year. (7)Section 2803(a) (128 Stat. 3696) is amended in paragraph (2) of the subsection (f) being added by the amendment to be made by that section by inserting section before 1105 of title 31.
 (8)Section 2832(c)(3) (128 Stat. 3704) is amended by striking United State Code and inserting United States Code. (c)National Defense Authorization Act for Fiscal Year 2009Section 943(d)(1) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4578) by striking the second period at the end of the first sentence.
 (d)National Defense Authorization Act for Fiscal Year 2005Section 1208(f)(2) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2086), as amended by section 1202(a) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 363) and section 1202(c) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat 2512), is further amended—
 (1)by redesignating the paragraphs (1) through (8) added by section 1202(c) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat 2512) as subparagraphs (A) through (H), respectively; and
 (2)by moving the margins of such subparagraphs, as so redesignated, two ems to the right. (e)Coordination with other amendments made by this actFor purposes of applying amendments made by provisions of this Act other than this section, the amendments made by this section shall be treated as having been enacted immediately before any such amendments by other provisions of this Act.
						1082.Situations involving bombings of places of public use, Government facilities, public transportation
			 systems, and infrastructure facilities
 (a)In generalChapter 18 of title 10, United States Code, is amended by adding at the end the following new section:
							
								383.Situations involving bombings of places of public use, Government facilities, public transportation
			 systems, and infrastructure facilities
 (a)In generalUpon the request of the Attorney General, the Secretary of Defense may provide assistance in support of Department of Justice activities related to the enforcement of section 2332f of title 18 during situations involving bombings of places of public use, Government facilities, public transportation systems, and infrastructure facilities.
 (b)Rendering-safe supportMilitary explosive ordnance disposal units providing rendering-safe support to Department of Justice activities relating to the enforcement of section 175, 229, or 2332a of title 18 in emergency situations involving weapons of mass destruction shall provide such support in a manner consistent with the provisions of section 382 of this title.
 (c)Regulations(1)The Secretary of Defense and the Attorney General shall jointly prescribe regulations concerning the types of assistance that may be provided under this section. Such regulations shall also describe the actions that Department of Defense personnel may take in circumstances incident to the provision of assistance under this section.
 (2)(A)Except as provided in subparagraph (B), the regulations prescribed under paragraph (1) may not authorize any of the following actions:
 (i)Arrest. (ii)Any direct participation in conducting a search for or seizure of evidence related to a violation of section 175, 229, or 2332a of title 18.
 (iii)Any direct participation in the collection of intelligence for law enforcement purposes. (B)Such regulations may authorize an action described in subparagraph (A) to be taken under the following conditions:
 (i)The action is considered necessary for the immediate protection of human life, and civilian law enforcement officials are not capable of taking the action.
 (ii)The action is otherwise authorized under subsection (a) or under otherwise applicable law. (d)Explosive ordnance definedThe term explosive ordnance—
 (1)means— (A)bombs and warheads;
 (B)guided and ballistic missiles; (C)artillery, mortar, rocket, and small arms ammunition;
 (D)all mines, torpedoes, and depth charges; (E)grenades demolition charges;
 (F)pyrotechnics; (G)clusters and dispensers;
 (H)cartridge- and propellant– actuated devices; (I)electroexplosives devices;
 (J)clandestine and improvised explosive devices; and (K)all similar or related items or components explosive in nature; and
 (2)includes all munitions containing explosives, propellants, nuclear fission or fusion materials, and biological and chemical agents..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
							383. Situations involving bombings of places of public use, Government facilities, public
			 transportation systems, and infrastructure facilities..
						1083.Executive agent for the oversight and management of alternative compensatory control measures
						(a)Executive agent
 (1)In generalSubchapter I of chapter 21 of title 10, United States Code, is amended by adding at the end of the following new section:
								
									430a.Executive agent for management and oversight of alternative compensatory control measures
 (a)Executive agentThe Secretary of Defense shall designate a senior official from among the personnel of the Department of Defense to act as the Department of Defense executive agent for the management and oversight of alternative compensatory control measures.
 (b)Roles, responsibilities, and authoritiesThe Secretary shall prescribe the roles, responsibilities, and authorities of the executive agent designated under subsection (a). Such roles, responsibilities, and authorities shall include the development of an annual management and oversight plan for Department-wide accountability and reporting to the congressional defense committees..
 (2)Clerical amendmentThe table of sections at the beginning of subchapter I of such chapter is amended by adding at the end the following new item:
								430a. Executive agent for management and oversight of alternative compensatory control measures..
 (b)ReportsNot later than 30 days after the close of each of fiscal years 2016 through 2020, the Secretary of Defense shall submit to the congressional defense committees a report on the oversight and management of alternative compensatory control measures. Each such report shall include—
 (1)the annual management and oversight plan required under section 430a(b) of title 10, United States Code, as added by subsection (a);
 (2)a discussion of the scope and number of alternative compensatory control measures in effect; (3)a brief description of each alternative compensatory control measures program and of the number of individuals with access to such program; and
 (4)any other matters the Secretary considers appropriate. 1084.Navy support of Ocean Research Advisory PanelSection 7903 of title 10, United States Code, is amended by striking subsection (c).
					1085.Level of readiness of Civil Reserve Air Fleet carriers
 (a)FindingsCongress finds the following: (1)The National Airlift Policy states that [t]he national defense airlift objective is to ensure that military and civil airlift resources will be able to meet defense mobilization and deployment requirements in support of US defense and foreign policies..
 (2)The National Airlift Policy also emphasizes the need for dialogue and cooperation with our national aviation industry, and it states that [i]t is of particular importance that the aviation industry be apprised by the Department of Defense of long-term requirements for airlift in support of national defense..
 (3)The National Airlift Policy emphasizes the importance of both military and civil airlift resources and their interdependence in the fulfillment of the national defense airlift objective, and it states that the Department of Defense shall establish appropriate levels for peacetime cargo airlift augmentation in order to promote the effectiveness of Civil Reserve Air Fleet and provide training within the military airlift system..
 (4)Civil Reserve Air Fleet carriers continue to be an important component of the military airlift system in support of United States defense and foreign policies.
							(b)Level of readiness of civil reserve air fleet carriers
 (1)In generalChapter 931 of title 10, United States Code, is amended by adding at the end the following new section:
								
 9517.Level of readiness of Civil Reserve Air Fleet carriersThe Civil Reserve Air Fleet program is an important component of the military airlift system in support of United States defense and foreign policies, and it is the policy of the United States to maintain the readiness and interoperability of Civil Reserve Air Fleet carriers by providing appropriate levels of peacetime airlift augmentation to maintain networks and infrastructure, exercise the system, and interface effectively within the military airlift system..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
								9517. Level of Readiness of Civil Reserve Air Fleet carriers..
 (3)Definition of Civil Reserve Air Fleet programSection 9511 of title 10, United States Code, is amended by adding at the end the following new paragraph:
								
 (12)The term Civil Reserve Air Fleet program means the program developed by the Department of Defense through which the Department of Defense augments its airlift capability by use of civil aircraft..
 (c)Report requirementOn the day the President submits the budget to Congress for each of fiscal years 2017 and 2018, the Secretary of Defense shall submit to Congress a report that sets forth, for each fiscal year during the period covered by the current future-years defense program under section 221 of title 10, United States Code, each of the following, expressed separately for passenger and cargo airlift services:
 (1)The results (including analytical and justification materials) of an assessment, conducted in consultation with the Civil Reserve Air Fleet carriers, of the level of commercial airlift augmentation necessary to maintain the readiness and interoperability of such carriers, maintain networks and infrastructure, exercise the system, and facilitate the regular interfacing between such carriers and the military airlift system, which shall include—
 (A)a projection of the number of block hours necessary to achieve such levels of commercial airlift augmentation;
 (B)a strategic plan for achieving such level of commercial airlift augmentation; and (C)an explanation of any deviation from the previous fiscal year’s assessment of the projected number of block hours under subparagraph (A).
 (2)A comparison (including analytical and justification materials and explanations of any deviations) of the forecasted number of block hours for each fiscal year of the period covered by the report with the projected number of block hours under paragraph (1)(A) for each such fiscal year.
							1086.Reform and improvement of personnel security, insider threat detection and prevention, and physical
			 security
						(a)Personnel security and insider threat protection in Department of Defense
 (1)Plans and schedulesConsistent with the Memorandum of the Secretary of Defense dated March 18, 2014, regarding the recommendations of the reviews of the Washington Navy Yard shooting, the Secretary of Defense shall develop plans and schedules—
 (A)to implement a continuous evaluation capability for the national security population for which clearance adjudications are conducted by the Department of Defense Central Adjudication Facility, in coordination with the heads of other relevant agencies;
 (B)to produce a Department-wide insider threat strategy and implementation plan, which includes— (i)resourcing for the Defense Insider Threat Management and Analysis Center and component insider threat programs, and
 (ii)alignment of insider threat protection programs with continuous evaluation capabilities and processes for personnel security;
 (C)to centralize the authority, accountability, and programmatic integration responsibilities, including fiscal control, for personnel security and insider threat protection under the Under Secretary of Defense for Intelligence;
 (D)to develop a defense security enterprise reform investment strategy to ensure a consistent, long-term focus on funding to strengthen all of the Department’s security and insider threat programs, policies, functions, and information technology capabilities, including detecting threat behaviors conveyed in the cyber domain, in a manner that keeps pace with evolving threats and risks;
 (E)to resource and expedite deployment of the Identity Management Enterprise Services Architecture; and
 (F)to implement the recommendations contained in the study conducted by the Director of Cost Analysis and Program Evaluation required by section 907 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 1564 note), including, specifically, the recommendations to centrally manage and regulate Department of Defense requests for personnel security background investigations.
 (2)Reporting requirementNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate committees of Congress a report describing the plans and schedules required under paragraph (1).
 (b)Physical and logical accessNot later than 270 days after the date of the enactment of this Act— (1)the Secretary of Defense shall define physical and logical access standards, capabilities, and processes applicable to all personnel with access to Department of Defense installations and information technology systems, including—
 (A)periodic or regularized background or records checks appropriate to the type of physical or logical access involved, the security level, the category of individuals authorized, and the level of access to be granted;
 (B)standards and methods for verifying the identity of individuals seeking access; and (C)electronic attribute-based access controls that are appropriate for the type of access and facility or information technology system involved;
 (2)the Director of the Office of Management and Budget and the Chair of the Performance Accountability Council, in coordination with the Secretary of Defense, the Administrator of General Services, and, when appropriate, the Director of National Intelligence, and in consultation with representatives from stakeholder organizations, shall design a capability to share and apply electronic identity information across the Government to enable real-time, risk-managed physical and logical access decisions; and
 (3)the Director of the Office of Management and Budget, in conjunction with the Director of the Office of Personnel Management and in consultation with representatives from stakeholder organizations, shall establish investigative and adjudicative standards for the periodic or regularized reevaluation of the eligibility of an individual to retain credentials issued pursuant to Homeland Security Presidential Directive 12 (dated August 27, 2004), as appropriate, but not less frequently than the authorization period of the issued credentials.
 (c)Security enterprise managementNot later than 180 days after the date of enactment of this Act, the Director of the Office of Management and Budget shall—
 (1)formalize the Security, Suitability, and Credentialing Line of Business; and (2)submit to the appropriate congressional committee a report that describes plans—
 (A)for oversight by the Office of Management and Budget of activities of the executive branch of the Government for personnel security, suitability, and credentialing;
 (B)to designate enterprise shared services to optimize investments; (C)to define and implement data standards to support common electronic access to critical Government records; and
 (D)to reduce the burden placed on Government data providers by centralizing requests for records access and ensuring proper sharing of the data with appropriate investigative and adjudicative elements.
 (d)Reciprocity managementNot later than two years after the date of the enactment of this Act, the Chair of the Performance Accountability Council shall ensure that—
 (1)a centralized system is available to serve as the reciprocity management system for the Federal Government; and
 (2)the centralized system described in paragraph (1) is aligned with, and incorporates results from, continuous evaluation and other enterprise reform initiatives.
 (e)Reporting requirements implementationNot later than 180 days after the date of enactment of this Act, the Chair of the Performance Accountability Council, in coordination with the Security Executive Agent, the Suitability Executive Agent, and the Secretary of Defense, shall jointly develop a plan to—
 (1)implement the Security Executive Agent Directive on common, standardized employee and contractor security reporting requirements;
 (2)establish and implement uniform reporting requirements for employees and Federal contractors, according to risk, relative to the safety of the workforce and protection of the most sensitive information of the Government; and
 (3)ensure that reported information is shared appropriately. (f)Access to criminal history records for national security and other purposes (1)DefinitionSection 9101(a) of title 5, United States Code, is amended by adding at the end the following:
								
 (7)The terms Security Executive Agent and Suitability Executive Agent mean the Security Executive Agent and the Suitability Executive Agent, respectively, established under Executive Order 13467 (73 Fed. Reg. 38103), or any successor thereto..
 (2)Covered agenciesSection 9101(a)(6) of title 5, United States Code, is amended by adding at the end the following:  (G)The Department of Homeland Security.
 (H)The Office of the Director of National Intelligence. (I)An Executive agency that—
 (i)is authorized to conduct background investigations under a Federal statute; or (ii)is delegated authority to conduct background investigations in accordance with procedures established by the Security Executive Agent or the Suitability Executive Agent under subsection (b) or (c)(iv) of section 2.3 of Executive Order 13467 (73 Fed. Reg. 38103), or any successor thereto.
 (J)A contractor that conducts a background investigation on behalf of an agency described in subparagraphs (A) through (I)..
 (3)Applicable purposes of investigationsSection 9101(b)(1) of title 5, United States Code, is amended— (A)by redesignating subparagraphs (A) through (D) as clauses (i) through (iv), respectively, and adjusting the margins accordingly;
 (B)in the matter preceding clause (i), as redesignated— (i)by striking the head of;
 (ii)by inserting all before criminal history record information; and (iii)by striking for the purpose of determining eligibility for any of the following: and inserting
										
 , in accordance with Federal Investigative Standards jointly promulgated by the Suitability Executive Agent and Security Executive Agent, for the purpose of—(A)determining eligibility for—; (C)in clause (i), as redesignated—
 (i)by striking Access and inserting access; and (ii)by striking the period and inserting a semicolon;
 (D)in clause (ii), as redesignated— (i)by striking Assignment and inserting assignment; and
 (ii)by striking the period and inserting or positions;; (E)in clause (iii), as redesignated—
 (i)by striking Acceptance and inserting acceptance; and (ii)by striking the period and inserting ; or;
 (F)in clause (iv), as redesignated— (i)by striking Appointment and inserting appointment;
 (ii)by striking or a critical or sensitive position; and (iii)by striking the period and inserting ; or; and
 (G)by adding at the end the following:  (B)conducting a basic suitability or fitness assessment for Federal or contractor employees, using Federal Investigative Standards jointly promulgated by the Security Executive Agent and the Suitability Executive Agent in accordance with—
 (i)Executive Order 13467 (73 Fed. Reg. 38103), or any successor thereto; and (ii)the Office of Management and Budget Memorandum Assignment of Functions Relating to Coverage of Contractor Employee Fitness in the Federal Investigative Standards, dated December 6, 2012;
 (C)credentialing under the Homeland Security Presidential Directive 12 (dated August 27, 2004); and (D)Federal Aviation Administration checks required under—
 (i)the Federal Aviation Administration Drug Enforcement Assistance Act of 1988 (subtitle E of title VII of Public Law 100–690; 102 Stat. 4424) and the amendments made by that Act; or
 (ii)section 44710 of title 49.. (4)Biometric and biographic searchesSection 9101(b)(2) of title 5, United States Code, is amended to read as follows:
								
 (2)(A)A State central criminal history record depository shall allow a covered agency to conduct both biometric and biographic searches of criminal history record information.
 (B)Nothing in subparagraph (A) shall be construed to prohibit the Federal Bureau of Investigation from requiring a request for criminal history record information to be accompanied by the fingerprints of the individual who is the subject of the request..
 (5)Use of most cost-effective systemSection 9101(e) of title 5, United States Code, is amended by adding at the end the following:  (6)If a criminal justice agency is able to provide the same information through more than 1 system described in paragraph (1), a covered agency may request information under subsection (b) from the criminal justice agency, and require the criminal justice agency to provide the information, using the system that is most cost-effective for the Federal Government..
							(6)Sealed or expunged records; juvenile records
 (A)In generalSection 9101(a)(2) of title 5, United States Code, is amended by striking the third sentence and inserting the following: The term includes those records of a State or locality sealed pursuant to law if such records are accessible by State and local criminal justice agencies for the purpose of conducting background checks..
								(B)Regulations
 (i)DefinitionIn this subparagraph, the terms Security Executive Agent and Suitability Executive Agent mean the Security Executive Agent and the Suitability Executive Agent, respectively, established under Executive Order 13467 (73 Fed. Reg. 38103), or any successor thereto.
 (ii)Development; promulgationThe Security Executive Agent shall— (I)not later than 45 days after the date of enactment of this Act, and in conjunction with the Suitability Executive Agent and the Attorney General, begin developing regulations to implement the amendments made by subparagraph (A); and
 (II)not later than 120 days after the date of enactment of this Act, promulgate regulations to implement the amendments made by subparagraph (A).
 (C)Sense of CongressIt is the sense of Congress that the Federal Government should not uniformly reject applicants for employment with the Federal Government or Federal contractors based on—
 (i)sealed or expunged criminal records; or (ii)juvenile records.
 (7)Interaction with law enforcement and intelligence agencies abroadSection 9101 of title 5, United States Code, is amended by adding at the end the following:  (g)Upon request by a covered agency and in accordance with the applicable provisions of this section, the Deputy Assistant Secretary of State for Overseas Citizens Services shall make available criminal history record information collected by the Deputy Assistant Secretary with respect to an individual who is under investigation by the covered agency regarding any interaction of the individual with a law enforcement agency or intelligence agency of a foreign country..
 (8)Clarification of security requirements for contractors conducting background investigationsSection 9101 of title 5, United States Code, as amended by this subsection, is amended by adding at the end the following:
								
 (h)If a contractor described in subsection (a)(6)(J) uses an automated information delivery system to request criminal history record information, the contractor shall comply with any necessary security requirements for access to that system..
 (9)Clarification regarding adverse actionsSection 7512 of title 5, United States Code, is amended— (A)in subparagraph (D), by striking or;
 (B)in subparagraph (E), by striking the period and inserting , or; and (C)by adding at the end the following:
									
 (F)a suitability action taken by the Office under regulations prescribed by the Office, subject to the rules prescribed by the President under this title for the administration of the competitive service..
 (10)Annual report by Suitability and Security Clearance Performance Accountability CouncilSection 9101 of title 5, United States Code, as amended by this subsection, is amended by adding at the end the following:
								
 (i)The Suitability and Security Clearance Performance Accountability Council established under Executive Order 13467 (73 Fed. Reg. 38103), or any successor thereto, shall submit to the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate, and the Committee on Armed Services, the Committee on Oversight and Government Reform, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives, an annual report that—
 (1)describes efforts of the Council to integrate Federal, State, and local systems for sharing criminal history record information;
 (2)analyzes the extent and effectiveness of Federal education programs regarding criminal history record information;
 (3)provides an update on the implementation of best practices for sharing criminal history record information, including ongoing limitations experienced by investigators working for or on behalf of a covered agency with respect to access to State and local criminal history record information; and
 (4)provides a description of limitations on the sharing of information relevant to a background investigation, other than criminal history record information, between—
 (A)investigators working for or on behalf of a covered agency; and (B)State and local law enforcement agencies..
							(11)GAO report on enhancing interoperability and reducing redundancy in Federal critical infrastructure
			 protection access control, background check, and credentialing standards
 (A)In generalNot later than\ one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the background check, access control, and credentialing requirements of Federal programs for the protection of critical infrastructure and key resources.
 (B)ContentsThe Comptroller General shall include in the report required under subparagraph (A)— (i)a summary of the major characteristics of each such Federal program, including the types of infrastructure and resources covered;
 (ii)a comparison of the requirements, whether mandatory or voluntary in nature, for regulated entities under each such program to—
 (I)conduct background checks on employees, contractors, and other individuals; (II)adjudicate the results of a background check, including the utilization of a standardized set of disqualifying offenses or the consideration of minor, non-violent, or juvenile offenses; and
 (III)establish access control systems to deter unauthorized access, or provide a security credential for any level of access to a covered facility or resource;
 (iii)a review of any efforts that the Screening Coordination Office of the Department of Homeland Security has undertaken or plans to undertake to harmonize or standardize background check, access control, or credentialing requirements for critical infrastructure and key resource protection programs overseen by the Department; and
 (iv)recommendations, developed in consultation with appropriate stakeholders, regarding— (I)enhancing the interoperability of security credentials across critical infrastructure and key resource protection programs;
 (II)eliminating the need for redundant background checks or credentials across existing critical infrastructure and key resource protection programs;
 (III)harmonizing, where appropriate, the standards for identifying potentially disqualifying criminal offenses and the weight assigned to minor, nonviolent, or juvenile offenses in adjudicating the results of a completed background check; and
 (IV)the development of common, risk-based standards with respect to the background check, access control, and security credentialing requirements for critical infrastructure and key resource protection programs.
 (g)DefinitionsIn this section— (1)the term appropriate committees of Congress means—
 (A)the congressional defense committees; (B)the Select Committee on Intelligence and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (C)the Permanent Select Committee on Intelligence, the Committee on Oversight and Government Reform, and the Committee on Homeland Security of the House of Representatives; and
 (2)the term Performance Accountability Council means the Suitability and Security Clearance Performance Accountability Council established under Executive Order 13467 (73 Fed. Reg. 38103), or any successor thereto.
							1087.Transfer of surplus firearms to Corporation for the Promotion of Rifle Practice and Firearms Safety
						(a)Authorization of transfer of surplus firearms to Corporation for the Promotion of Rifle Practice
			 and Firearms Safety
 (1)In generalSection 40728 of title 36, United States Code, is amended by adding at the end the following new subsection:
								
 (h)Authorized transfers(1)Subject to paragraph (2), the Secretary may transfer to the corporation, in accordance with the procedure prescribed in this subchapter, surplus caliber .45 M1911/M1911A1 pistols and spare parts and related accessories for those pistols that, on the date of the enactment of this subsection, are under the control of the Secretary and are surplus to the requirements of the Department of the Army, and such material as may be recovered by the Secretary pursuant to section 40728A(a) of this title. The Secretary shall determine a reasonable schedule for the transfer of such surplus pistols.
 (2)The Secretary may not transfer more than 10,000 surplus caliber .45 M1911/M1911A1 pistols to the corporation during any year and may only transfer such pistols as long as pistols described in paragraph (1) remain available for transfer..
 (2)Technical and conforming amendmentsSuch title is further amended— (A)in section 40728A—
 (i)by striking rifles each place it appears and inserting surplus firearms; and (ii)in subsection (a), by striking section 40731(a) and inserting section 40732(a);
 (B)in section 40729(a)— (i)in paragraph (1), by striking section 40728(a) and inserting subsections (a) and (h) of section 40728;
 (ii)in paragraph (2), by striking 40728(a) and inserting subsections (a) and (h) of section 40728; and (iii)in paragraph (4), by inserting and caliber .45 M1911/M1911A1 surplus pistols after caliber .30 and caliber .22 rimfire rifles;
 (C)in section 40732— (i)by striking caliber .22 rimfire and caliber .30 surplus rifles both places it appears and inserting surplus caliber .22 rimfire rifles, caliber .30 surplus rifles, and caliber .45 M1911/M1911A1 surplus pistols; and
 (ii)in subsection (b), by striking is over 18 years of age and inserting is legally of age; and (D)in section 40733—
 (i)by striking Section 922(a)(1)-(3) and (5) and inserting (a) In general.—Except as provided in subsection (b), section 922(a)(1)-(3) and (5); and (ii)by adding at the end the following new subsection:
										
 (b)ExceptionWith respect to firearms other than caliber .22 rimfire and caliber .30 rifles, the corporation shall obtain a license as a dealer in firearms and abide by all requirements imposed on persons licensed under chapter 44 of title 18, including maintaining acquisition and disposition records, and conducting background checks..
									(b)Pilot program
 (1)One-year authorityThe Secretary of the Army may carry out a one-year pilot program under which the Secretary may transfer to the Corporation for the Promotion of Rifle Practice and Firearms Safety not more than 10,000 firearms described in paragraph (2).
 (2)Firearms describedThe firearms described in this paragraph are surplus caliber .45 M1911/M1911A1 pistols and spare parts and related accessories for those pistols that, on the date of the enactment of this section, are under the control of the Secretary and are surplus to the requirements of the Department of the Army.
 (3)Transfer requirementsTransfers of surplus caliber .45 M1911/M1911A1 pistols from the Army to the Corporation under the pilot program shall be made in accordance with subchapter II of chapter 407 of title 36, United States Code.
							(4)Reports to Congress
 (A)Interim reportNot later than 90 days after the Secretary initiates the pilot program under this subsection, the Secretary shall submit to Congress an interim report on the pilot program.
 (B)Final reportNot later than 15 days after the Secretary completes the pilot program under this subsection, the Secretary shall submit to Congress a final report on the pilot program.
 (C)Contents of reportEach report required by this subsection shall include, for the period covered by the report— (i)the number of firearms described in subsection (a)(2) transferred under the pilot program; and
 (ii)information on any crimes committed using firearms transferred under the pilot program. (c)Limitation on transfer of surplus caliber .45 M1911/M1911A1 pistolsThe Secretary may not transfer firearms described in subsection (b)(2) under subchapter II of chapter 407 of title 36, United States Code, until the date that is 60 days after the date of the submittal of the final report required under subsection (b)(4)(B).
						1088.Modification of requirements for transferring aircraft within the Air Force inventory
 (a)Modification of requirementsSection 345 of the National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 8062 note) is amended—
 (1)in subsection (a)— (A)by striking the first sentence and inserting the following: Before making an aircraft transfer described in subsection (c), the Secretary of the Air Force shall ensure that a written agreement regarding such transfer has been entered into between the Chief of Staff of the Air Force and the Director of the Air National Guard or the Chief of Air Force Reserve.; and
 (B)in paragraph (3), by striking depot; (2)by striking subsection (b) and inserting the following new subsection:
								
 (b)Submittal of agreements to the Department of Defense and congressThe Secretary of the Air Force may not take any action to transfer an aircraft until the Secretary— (1)ensures that the Air Force has complied with Department of Defense regulations applicable to the transfer; and
 (2)for a transfer described in subsection (c)(1), submits to the congressional defense committees an agreement entered into pursuant to subsection (a) regarding the transfer of the aircraft.; and
 (3)by adding at the end the following new subsections:  (c)Covered aircraft transfers (1)Covered transfersAn aircraft transfer described in this subsection is the transfer (other than as specified in paragraph (2)) from a reserve component of the Air Force to the regular component of the Air Force of—
 (A)the permanent assignment of an aircraft that terminates a reserve component’s equitable interest in the aircraft; or
 (B)possession of an aircraft for a period in excess of 90 days. (2)ExceptionsParagraph (1) does not apply to the following:
 (A)A routine temporary transfer of possession of an aircraft from a reserve component that is made solely for the benefit of the reserve component for the purpose of maintenance, upgrade, conversion, modification, or testing and evaluation.
 (B)A routine permanent transfer of assignment of an aircraft that terminates a reserve component’s equitable interest in the aircraft if notice of the transfer has previously been provided to the congressional defense committees and the transfer has been approved by the Secretary of Defense pursuant to Department of Defense regulations.
 (C)A transfer described in paragraph (1)(A) when there is a reciprocal permanent assignment of an aircraft from the regular component of the Air Force to the reserve component that does not degrade the capability of, or reduce the total number of, aircraft assigned to the reserve component.
 (d)Return of aircraft after routine temporary transferIn the case of an aircraft transferred from a reserve component of the Air Force to the regular component of the Air Force for which an agreement under subsection (a) is not required by reason of subsection (c)(2)(A), possession of the aircraft shall be transferred back to the reserve component upon completion of the work described in subsection (c)(2)(A)..
 (b)Conforming amendmentSection 345(a)(7) of the National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 8062 note) is amended by striking Commander of the Air Force Reserve Command and inserting Chief of Air Force Reserve.
 (c)Technical amendments to delete references to aircraft ownershipSection 345(a) of the National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 8062 note) is amended in paragraphs (2)(A), (2)(C), and (3) by striking the ownership of.
						1089.Reestablishment of Commission to Assess the Threat to the United States from Electromagnetic Pulse
			 Attack
 (a)ReestablishmentThe commission established pursuant to title XIV of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–345), and reestablished pursuant to section 1052 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 50 U.S.C. 2301 note), known as the Commission to Assess the Threat to the United States from Electromagnetic Pulse Attack, is hereby reestablished.
 (b)MembershipService on the Commission is voluntary, and Commissioners may elect to terminate their service on the Commission. If a Commissioner is unwilling or unable to serve on the Commission, the Secretary of Defense, in consultation with the chairmen and ranking members of the Committees on Armed Services of the House of Representatives and the Senate, shall appoint a new member to fill that vacancy.
 (c)Commission charter definedIn this section, the term Commission charter means title XIV of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–345 et seq.), as amended by section 1052 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 50 U.S.C. 2301 note) and section 1073 of the John Warner National Defense Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2403).
 (d)Expanded purposeSection 1401(b) of the Commission charter (114 Stat. 1654A–345) is amended by inserting before the period at the end the following: , from non-nuclear EMP weapons, from natural EMP generated by geomagnetic storms, and from proposed uses in the military doctrines of potential adversaries of using EMP weapons in combination with other attack vectors..
 (e)Duties of commissionSection 1402 of the Commission charter (114 Stat. 1654A–346) is amended to read as follows:  1402.Duties of commissionThe Commission shall assess the following:
 (1)The vulnerability of electric-dependent military systems in the United States to a manmade or natural EMP event, giving special attention to the progress made by the Department of Defense, other Government departments and agencies of the United States, and entities of the private sector in taking steps to protect such systems from such an event.
 (2)The evolving current and future threat from state and non-state actors of a manmade EMP attack employing nuclear or non-nuclear weapons.
 (3)New technologies, operational procedures, and contingency planning that can protect electronics and military systems from the effects a manmade or natural EMP event.
 (4)Among the States, if State grids are protected against manmade or natural EMP, which States should receive highest priority for protecting critical defense assets.
 (5)The degree to which vulnerabilities of critical infrastructure systems create cascading vulnerabilities for military systems..
 (f)ReportSection 1403 of the Commission charter (114 Stat. 1654A–345) is amended by striking September 30, 2007 and inserting June 30, 2017. (g)TerminationSection 1049 of the Commission charter (114 Stat. 1654A–348) is amended by inserting before the period at the end the following: , as amended by the National Defense Authorization Act for Fiscal Year 2016.
						1090.Mine countermeasures master plan and report
						(a)Master plan required
 (1)Plan requiredAt the same time the budget is submitted to Congress for each of fiscal years 2018 through 2023, the Secretary of the Navy shall submit to the congressional defense committees a mine countermeasures (in this section referred to as MCM) master plan.
 (2)ElementsEach MCM master plan submitted under paragraph (1) shall include each of the following: (A)An evaluation of the capabilities, capacities, requirements, and readiness levels of the defensive capabilities of the Navy for MCM, including an assessment of—
 (i)the dedicated MCM force; and (ii)the capabilities of ships, aircraft, and submarines that are not yet dedicated to MCM but could be modified to carry MCM capabilities.
 (B)An evaluation of the ability of commanders— (i)to properly command and control air and surface MCM forces from the fleet to the unit level; and
 (ii)to provide necessary operational and tactical control and awareness of such forces to facilitate mission accomplishment and defense.
 (C)An assessment of— (i)technologies having promising potential to improve MCM; and
 (ii)programs for transitioning such technologies from the testing and evaluation phases to procurement. (D)A fiscal plan to support the master plan through the Future Years Defense Plan.
 (E)A plan for inspection of each asset with MCM responsibilities, requirements, and capabilities, which shall include proposed methods to ensure the material readiness of each asset and the training level of the force, a general summary, and readiness trends.
 (3)Form of submissionEach MCM master plan submitted under paragraph (1) shall be in unclassified form, but may include a classified annex addressing the capability and capacity to meet operational plans and contingency requirements.
							(b)Report to Congress
 (1)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a report that contains the recommendations of the Secretary—
 (A)regarding MCM force structure; and (B)ensuring the operational effectiveness of the surface MCM force through 2025 based on current capabilities and capacity, replacement schedules, and service life extensions or retirement schedules.
 (2)ElementsThe report submitted under paragraph (1) shall include the following: (A)An assessment of the MCM vessels, including the decommissioned MCM–1 and MCM–2 ships and the potential of such ships for reserve operating status.
 (B)An assessment of the Littoral Combat Ship MCM mission package increment one performance against the initial operational test and evaluation criteria.
 (C)An assessment of other commercially available MCM systems that could supplement or supplant Littoral Combat Ship MCM mission package systems.
								1091.Congressional notification and briefing requirement on ordered evacuations of United States
			 embassies and consulates involving support provided by the Department of
			 Defense
 (a)Notification requirementThe Secretary of Defense and the Secretary of State shall provide notification to the appropriate congressional committees as soon as practicable upon the initiation of an ordered evacuation of a United States embassy or consulate involving support provided by the Department of Defense.
 (b)Briefing requirementThe Secretary of Defense and the Secretary of State shall provide a briefing to the appropriate congressional committees not later than 15 days after the initiation of an ordered evacuation of a United States embassy or consulate involving support provided by the Department of Defense.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees; and
 (2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
							1092.Interagency Hostage Recovery Coordinator
						(a)Interagency Hostage Recovery Coordinator
 (1)In generalNot later than 60 days after the date of the enactment of this Act, the President shall designate an existing Federal official to coordinate efforts to secure the release of United States persons who are hostages held abroad. For purposes of carrying out the duties described in paragraph (2), such official shall have the title of Interagency Hostage Recovery Coordinator.
 (2)DutiesThe Coordinator shall have the following duties: (A)Coordinate activities of the Federal Government relating to each hostage situation described in paragraph (1) to ensure efforts to secure the release of hostages are properly resourced and correct lines of authority are established and maintained.
 (B)Chair a fusion cell consisting of appropriate personnel of the Federal Government with purview over each hostage situation described in paragraph (1).
 (C)Ensure sufficient representation of each Federal agency and department at each fusion cell established under subparagraph (B) and issue procedures for adjudication and appeal.
 (D)Develop processes and procedures to keep family members of hostages described in paragraph (1) informed of the status of such hostages, inform such family members of updates that do not compromise the national security of the United States, and coordinate with the Federal Government’s family engagement coordinator or other designated senior representative.
								(b)Quarterly report and briefing
							(1)Report
 (A)In generalOn a quarterly basis, the Coordinator shall submit to the appropriate congressional committees a report that includes a summary of each hostage situation described in subsection (a)(1).
 (B)Form of reportEach report under this subparagraph (A) may be submitted in classified or unclassified form. (2)BriefingOn a quarterly basis, the Coordinator shall provide to the Senators representing the State, and the Member, Delegate, or Resident Commissioner of the House of Representatives representing the district, where a hostage described in subsection (a)(1) resides a briefing with respect to the status of such hostage.
 (3)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (A)the Committee on Armed Services, the Committee on the Judiciary, the Permanent Select Committee on Intelligence, and the Committee on Foreign Affairs of the House of Representatives; and
 (B)the Committee on Armed Services, the Committee on the Judiciary, the Select Committee on Intelligence, and the Committee on Foreign Relations of the Senate.
 1093.Sense of Congress on the inadvertent transfer of anthrax from the Department of DefenseIt is the sense of Congress that— (1)the inadvertent transfer of live Bacillus anthracis, also known as anthrax, from an Army laboratory to numerous laboratories located in many States and several countries that was discovered in May 2015 represents a serious safety lapse;
 (2)the Department of Defense, in cooperation with the Centers for Disease Control and Prevention, should continue to investigate the cause of this lapse and determine what protective protocols should be strengthened;
 (3)the Department of Defense should reassess all Select Agent standards on a regular basis to ensure they are current and effective to prevent a reoccurrence; and
 (4)the Department of Defense should keep Congress apprised of the investigation, any potential public health or safety risk, corrective actions taken, and plans to regularly reassess standards.
						1094.Modification of certain requirements applicable to major medical facility lease for a Department of
 Veterans Affairs outpatient clinic in Tulsa, OklahomaSection 601(b) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 128 Stat. 1793) is amended—
 (1)by striking in Tulsa.— and all that follows through In carrying out and inserting in Tulsa.—In carrying out; (2)by striking paragraph (2);
 (3)by redesignating subparagraphs (A) through (E) as paragraphs (1) through (5), respectively, and adjusting the indentation of the margin of such paragraphs, as so redesignated, two ems to the left;
 (4)in paragraph (1), as so redesignated, by striking 140,000 gross square feet and inserting 140,000 net usable square feet; (5)in paragraph (2), as so redesignated, by striking not more than the average and all that follows and inserting not more than the average of equivalent medical facility leases executed by the Department of Veterans Affairs over the last five years, plus 20 percent;; and
 (6)in paragraph (5), as so redesignated, by striking 30-year life cycle and inserting 20-year life cycle. 1095.Authorization of fiscal year 2015 major medical facility projects of the Department of Veterans Affairs (a)AuthorizationThe Secretary of Veterans Affairs may carry out the following major medical facility projects in fiscal year 2015, with each project to be carried out in an amount not to exceed the amount specified for that project:
 (1)Construction of a community living center, outpatient clinic, renovated domiciliary, and renovation of existing buildings in Canandaigua, New York, in an amount not to exceed $158,980,000.
 (2)Seismic corrections to the mental health and community living center in Long Beach, California, in an amount not to exceed $126,100,000.
 (3)Seismic correction of 12 buildings in West Los Angeles, California, in an amount not to exceed $70,500,000.
 (4)Construction of a spinal cord injury building and seismic corrections in San Diego, California, in an amount not to exceed $205,840,000.
 (b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2015 or the year in which funds are appropriated for the Construction, Major Projects, account, a total of $561,420,000 for the projects authorized in subsection (a).
						1096.Designation of construction agent for certain construction projects by Department of Veterans
			 Affairs
 (a)In generalThe Secretary of Veterans Affairs shall seek to enter into an agreement subject to subsections (b), (c), and (e) of section 1535 of title 31, United States Code, with the Army Corps of Engineers or another entity of the Federal Government to serve, on a reimbursable basis, as the construction agent for the construction, alteration, or acquisition of any medical facility of the Department of Veterans Affairs specifically authorized by Congress after the date of the enactment of this Act that involves a total expenditure of more than $100,000,000, excluding any acquisition by exchange.
 (b)AgreementUnder the agreement entered into under subsection (a), the construction agent shall provide design, procurement, and construction management services for the construction, alteration, and acquisition of medical facilities of the Department.
						1097.Department of Defense strategy for countering unconventional warfare
 (a)Strategy requiredThe Secretary of Defense shall, in consultation with the Chairman of the Joint Chiefs of Staff and the heads of other appropriate departments and agencies of the United States Government, develop a strategy for the Department of Defense to counter unconventional warfare threats posed by adversarial state and non-state actors.
 (b)ElementsThe strategy required under subsection (a) shall include each of the following: (1)An articulation of the activities that constitute unconventional warfare threats to the United States and allies.
 (2)A clarification of the roles and responsibilities of the Department of Defense in providing indications and warning of, and protection against, acts of unconventional warfare.
 (3)An analysis of the adequacy of current authorities and command structures necessary for countering unconventional warfare.
 (4)An articulation of the goals and objectives of the Department of Defense with respect to countering unconventional warfare threats.
 (5)An articulation of related or required interagency capabilities and whole-of-Government activities required by the Department of Defense to support a counter-unconventional warfare strategy.
 (6)Recommendations for improving the counter-unconventional warfare capabilities, authorities, and command structures of the Department of Defense.
 (7)Recommendations for improving interagency coordination and support mechanisms with respect to countering unconventional warfare threats.
 (8)Recommendations for the establishment of joint doctrine to support counter-unconventional warfare capabilities within the Department of Defense.
 (9)Any other matters the Secretary of Defense considers appropriate. (c)Submittal to CongressNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees the strategy required by subsection (a). The strategy shall be submitted in unclassified form, but may include a classified annex.
 (d)Unconventional warfare definedIn this section, the term unconventional warfare means activities conducted to enable a resistance movement or insurgency to coerce, disrupt, or overthrow a government or occupying power by operating through or with an underground, auxiliary, or guerrilla force in a denied area.
						XICivilian personnel mattersSec. 1101. Procedures for reduction in force of Department of Defense civilian personnel.Sec. 1102. One-year extension of temporary authority to grant allowances, benefits, and gratuities
			 to civilian personnel on official duty in a combat zone.Sec. 1103. Extension of rate of overtime pay for Department of the Navy employees performing work
			 aboard or dockside in support of the nuclear-powered aircraft carrier
			 forward deployed in Japan.Sec. 1104. Modification to temporary authorities for certain positions at Department of Defense
			 research and engineering facilities.Sec. 1105. Required probationary period for new employees of the Department of Defense.Sec. 1106. Delay of periodic step increase for civilian employees of the Department of Defense
			 based upon unacceptable performance.Sec. 1107. United States Cyber Command workforce.Sec. 1108. One-year extension of authority to waive annual limitation on premium pay and aggregate
			 limitation on pay for Federal civilian employees working overseas.Sec. 1109. Pilot program on dynamic shaping of the workforce to improve the technical skills and
			 expertise at certain Department of Defense laboratories.Sec. 1110. Pilot program on temporary exchange of financial management and acquisition personnel.Sec. 1111. Pilot program on enhanced pay authority for certain acquisition and technology positions
			 in the Department of Defense.Sec. 1112. Pilot program on direct hire authority for veteran technical experts into the defense
			 acquisition workforce.Sec. 1113. Direct hire authority for technical experts into the defense acquisition workforce.
				1101.Procedures for reduction in force of Department of Defense civilian personnel
 (a)ProceduresSection 1597 of title 10, United States Code, is amended by adding at the end the following new subsection:
						
 (f)Reductions based primarily on performanceThe Secretary of Defense shall establish procedures to provide that, in implementing any reduction in force for civilian positions in the Department of Defense in the competitive service or the excepted service, the determination of which employees shall be separated from employment in the Department shall be made primarily on the basis of performance, as determined under any applicable performance management system..
 (b)Sense of CongressIt is the sense of Congress that the Secretary of Defense should proceed with the collaborative work with employee representatives on the New Beginnings performance management and workforce incentive system authorized under section 1113 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 5 U.S.C. 9902 note) and begin implementation of the new system at the earliest possible date.
					1102.One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian
 personnel on official duty in a combat zoneParagraph (2) of section 1603(a) of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 443), as added by section 1102 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4616) and as most recently amended by section 1102 of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3525), is further amended by striking 2016 and inserting 2017.
				1103.Extension of rate of overtime pay for Department of the Navy employees performing work aboard or
			 dockside in support of the nuclear-powered aircraft carrier forward
 deployed in JapanSection 5542(a)(6)(B) of title 5, United States Code, is amended by striking September 30, 2015 and inserting September 30, 2017. 1104.Modification to temporary authorities for certain positions at Department of Defense research and engineering facilitiesSection 1107 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 888) is amended—
 (1)in subsection (a), by adding at the end the following:  (4)Noncompetitive conversion to permanent appointmentWith respect to any student appointed by the director of an STRL under paragraph (3) to a temporary or term appointment, upon graduation from the applicable institution of higher education (as defined in such paragraph), the director may noncompetitively convert such student to a permanent appointment within the STRL without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code (other than sections 3303 and 3328 of such title), provided the student meets all eligibility and Office of Personnel Management qualification requirements for the position.;
 (2)in subsection (c)(1), by striking 3 percent and inserting 6 percent; (3)in subsection (c)(2), by striking 1 percent and inserting 3 percent; and
 (4)in subsection (f)(2), by striking 1 percent and inserting 2 percent. 1105.Required probationary period for new employees of the Department of Defense (a)Required probationary period (1)In generalChapter 81 of title 10, United States Code, is amended by adding at the end the following new section:
							
								1599e.Probationary period for employees 
 (a)In generalNotwithstanding sections 3321 and 3393(d) of title 5, the appointment of a covered employee shall become final only after such employee has served a probationary period of two years. The Secretary concerned may extend a probationary period under this subsection at the discretion of such Secretary.
 (b)DefinitionsIn this section: (1)The term covered employee means any individual—
 (A)appointed to a permanent position within the competitive service at the Department of Defense; or (B)appointed as a career appointee (as that term is defined in section 3132(a)(4) of title 5) within the Senior Executive Service at the Department.
 (2)The term Secretary concerned includes the Secretary of Defense with respect to employees of the Department of Defense who are not employees of a military department.
 (c)Employment becomes finalUpon the expiration of a covered employee’s probationary period under subsection (a), the supervisor of the employee shall determine whether the appointment becomes final based on regulations prescribed for such purpose by the Secretary of Defense.
 (d)Application of chapter 75 of title 5 for employees in the competitive serviceWith respect to any individual described in subsection (b)(1)(A) and to whom this section applies, section 7501(1) and section 7511(a)(1)(A)(ii) of title 5 shall be applied to such individual by substituting completed 2 years for completed 1 year in each instance it appears..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 81 of such title is amended by adding at the end the following new item:
							1599e. Probationary period for employees..
 (b)ApplicationThe amendment made by subsection (a) shall apply to any covered employee (as that term is defined in section 1599e of title 10, United States Code, as added by such subsection) appointed after the date of the enactment of this section.
 (c)Conforming amendmentsTitle 5, United States Code, is amended— (1)in section 3321(c), by inserting at the end before the period the following: , or any individual covered by section 1599e of title 10;
 (2)in section 3393(d), by adding at the end the following: The preceding sentence shall not apply to any individual covered by section 1599e of title 10.; (3)in section 7501(1), by striking or who and inserting or, except as provided in section 1599e of title 10, who;
 (4)in section 7511(a)(1)(A)(ii), by inserting except as provided in section 1599e of title 10, before who; and (5)in section 7541(1)(A), by inserting or section 1599e of title 10 after this title.
						1106.Delay of periodic step increase for civilian employees of the Department of Defense based upon
			 unacceptable performance
 (a)DelayUnder procedures established by the Secretary of Defense, upon a determination by the Secretary that the work of an employee is not at an acceptable level of competence, the period of time during which the work of the employee is not at an acceptable level of competence shall not count toward completion of the period of service required for purposes of subsection (a) of section 5335 of title 5, United States Code, or subsection (e)(1) or (e)(2) of section 5343 of such title.
 (b)Applicability to periods of serviceSubsection (a) shall not apply with respect to any period of service performed before the date of the enactment of this Act.
					1107.United States Cyber Command workforce
 (a)In generalChapter 81 of title 10, United States Code, as amended by section 1105, is further amended by adding at the end the following new section:
						
							1599f.United States Cyber Command recruitment and retention
 (a)General authority(1)The Secretary of Defense may— (A)establish, as positions in the excepted service, such qualified positions in the Department of Defense as the Secretary determines necessary to carry out the responsibilities of the United States Cyber Command, including—
 (i)positions held by staff of the headquarters of the United States Cyber Command; (ii)positions held by elements of the United States Cyber Command enterprise relating to cyberspace operations, including elements assigned to the Joint Task Force-Department of Defense Information Networks; and
 (iii)positions held by elements of the military departments supporting the United States Cyber Command; (B)appoint an individual to a qualified position (after taking into consideration the availability of preference eligibles for appointment to the position); and
 (C)subject to the requirements of subsections (b) and (c), fix the compensation of an individual for service in a qualified position.
 (2)The authority of the Secretary under this subsection applies without regard to the provisions of any other law relating to the appointment, number, classification, or compensation of employees.
 (b)Basic pay(1)In accordance with this section, the Secretary shall fix the rates of basic pay for any qualified position established under subsection (a)—
 (A)in relation to the rates of pay provided for employees in comparable positions in the Department, in which the employee occupying the comparable position performs, manages, or supervises functions that execute the cyber mission of the Department; and
 (B)subject to the same limitations on maximum rates of pay established for such employees by law or regulation.
 (2)The Secretary may— (A)consistent with section 5341 of title 5, adopt such provisions of that title to provide for prevailing rate systems of basic pay; and
 (B)apply those provisions to qualified positions for employees in or under which the Department may employ individuals described by section 5342(a)(2)(A) of such title.
 (c)Additional compensation, incentives, and allowances(1)The Secretary may provide employees in qualified positions compensation (in addition to basic pay), including benefits, incentives, and allowances, consistent with, and not in excess of the level authorized for, comparable positions authorized by title 5.
 (2)An employee in a qualified position whose rate of basic pay is fixed under subsection (b)(1) shall be eligible for an allowance under section 5941 of title 5 on the same basis and to the same extent as if the employee was an employee covered by such section, including eligibility conditions, allowance rates, and all other terms and conditions in law or regulation.
 (d)Implementation plan requiredThe authority granted in subsection (a) shall become effective 30 days after the date on which the Secretary of Defense provides to the congressional defense committees a plan for implementation of such authority. The plan shall include the following:
 (1)An assessment of the current scope of the positions covered by the authority. (2)A plan for the use of the authority.
 (3)An assessment of the anticipated workforce needs of the United States Cyber Command across the future-years defense plan.
 (4)Other matters as appropriate. (e)Collective bargaining agreementsNothing in subsection (a) may be construed to impair the continued effectiveness of a collective bargaining agreement with respect to an office, component, subcomponent, or equivalent of the Department that is a successor to an office, component, subcomponent, or equivalent of the Department covered by the agreement before the succession.
 (f)Required regulationsThe Secretary, in coordination with the Director of the Office of Personnel Management, shall prescribe regulations for the administration of this section.
 (g)Annual report(1)Not later than one year after the date of the enactment of this section and not less frequently than once each year thereafter until the date that is five years after the date of the enactment of this section, the Director of the Office of Personnel Management, in coordination with the Secretary, shall submit to the appropriate committees of Congress a detailed report on the administration of this section during the most recent one-year period.
 (2)Each report submitted under paragraph (1) shall include, for the period covered by the report, the following:
 (A)A discussion of the process used in accepting applications, assessing candidates, ensuring adherence to veterans’ preference, and selecting applicants for vacancies to be filled by an individual for a qualified position.
 (B)A description of the following: (i)How the Secretary plans to fulfill the critical need of the Department to recruit and retain employees in qualified positions.
 (ii)The measures that will be used to measure progress. (iii)Any actions taken during the reporting period to fulfill such critical need.
 (C)A discussion of how the planning and actions taken under subparagraph (B) are integrated into the strategic workforce planning of the Department.
 (D)The metrics on actions occurring during the reporting period, including the following: (i)The number of employees in qualified positions hired, disaggregated by occupation, grade, and level or pay band.
 (ii)The placement of employees in qualified positions, disaggregated by military department, Defense Agency, or other component within the Department.
 (iii)The total number of veterans hired. (iv)The number of separations of employees in qualified positions, disaggregated by occupation and grade and level or pay band.
 (v)The number of retirements of employees in qualified positions, disaggregated by occupation, grade, and level or pay band.
 (vi)The number and amounts of recruitment, relocation, and retention incentives paid to employees in qualified positions, disaggregated by occupation, grade, and level or pay band.
 (E)A description of the training provided to supervisors of employees in qualified positions at the Department on the use of the new authorities.
 (h)Three-year probationary periodThe probationary period for all employees hired under the authority established in this section shall be three years.
 (i)Incumbents of existing competitive service positions(1)An individual occupying a position on the date of the enactment of this section that is selected to be converted to a position in the excepted service under this section shall have the right to refuse such conversion.
 (2)After the date on which an individual who refuses a conversion under paragraph (1) stops serving in the position selected to be converted, the position may be converted to a position in the excepted service.
 (j)DefinitionsIn this section: (1)The term appropriate committees of Congress means—
 (A)the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate; and
 (B)the Committee on Armed Services, the Committee on Oversight and Government Reform, and the Committee on Appropriations of the House of Representatives.
 (2)The term collective bargaining agreement has the meaning given that term in section 7103(a)(8) of title 5. (3)The term excepted service has the meaning given that term in section 2103 of title 5.
 (4)The term preference eligible has the meaning given that term in section 2108(3) of title 5. (5)The term qualified position means a position, designated by the Secretary for the purpose of this section, in which the individual occupying such position performs, manages, or supervises functions that execute the responsibilities of the United States Cyber Command relating to cyber operations.
 (6)The term Senior Executive Service has the meaning given that term in section 2101a of title 5.. (b)Conforming amendmentSection 3132(a)(2) of title 5, United States Code, is amended in the matter following subparagraph (E)—
 (1)in clause (ii), by striking or at the end; (2)in clause (iii), by inserting or after the semicolon; and
 (3)by inserting after clause (iii) the following new clause:  (iv)any position established as a qualified position in the excepted service by the Secretary of Defense under section 1599f of title 10;.
 (c)Clerical amendmentThe table of sections at the beginning of chapter 81 of title 10, United States Code, as amended by section 1105, is further amended by adding at the end the following new item:
						1599f. United States Cyber Command recruitment and retention.. 
					1108.One-year extension of authority to waive annual limitation on premium pay and aggregate limitation
 on pay for Federal civilian employees working overseasEffective January 1, 2016, section 1101(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615), as most recently amended by section 1101 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), is further amended by striking through 2015 and inserting through 2016.
				1109.Pilot program on dynamic shaping of the workforce to improve the technical skills and expertise at
			 certain Department of Defense laboratories
 (a)Pilot program requiredThe Secretary of Defense shall establish a pilot program to utilize the authorities specified in subsection (b) at the Department of Defense laboratories specified in subsection (c) to provide the directors of such laboratories the authority to dynamically shape the mix of technical skills and expertise in the workforces of such laboratories in order to achieve one or more of the following:
 (1)To meet organizational and Department-designated missions in the most cost-effective and efficient manner.
 (2)To upgrade and enhance the scientific quality of the workforces of such laboratories. (3)To shape such workforces to better respond to such missions.
 (4)To reduce the average unit cost of such workforces. (b)Workforce shaping authoritiesThe authorities that shall be available for use by the director of a Department of Defense laboratory under the pilot program are the following:
						(1)Flexible length and renewable term technical appointments
 (A)In generalSubject to the provisions of this paragraph, authority otherwise available to the director by law (and within the available budgetary resources of the laboratory) to appoint qualified scientific and technical personnel who are not currently Department of Defense civilian employees into any scientific or technical position in the laboratory for a period of more than one year but not more than six years.
 (B)BenefitsPersonnel appointed under this paragraph shall be provided with benefits comparable to those provided to similar employees at the laboratory concerned, including professional development opportunities, eligibility for all laboratory awards programs, and designation as status applicants for the purposes of eligibility for positions in the Federal service.
 (C)Extension of appointmentsThe appointment of any individual under this paragraph may be extended without limit in up to six year increments at any time during any term of service under such conditions as the director concerned shall establish for purposes of this paragraph.
 (D)Construction with certain limitationFor purposes of determining the workforce size of a laboratory in connection with compliance with section 955 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1896; 10 U.S.C. 129a note), any individual serving in an appointment under this paragraph shall be treated as a fractional employee of the laboratory, which fraction is—
 (i)the current term of appointment of the individual under this paragraph; divided by (ii)the average length of tenure of a career employee at the laboratory, as calculated at the end of the last fiscal year ending before the date of the most recent appointment or extension of the individual under this paragraph.
 (2)Reemployment of annuitantsAuthorities to authorize the director of any science and technology reinvention laboratory (in this section referred to as STRL) to reemploy annuitants in accordance with section 9902(g) of title 5, United States Code, except that as a condition for reemployment the director may authorize the deduction from the pay of any annuitant so reemployed of an amount up to the amount of the annuity otherwise payable to such annuitant allocable to the period of actual employment of such annuitant, which amount shall be determined in a manner specified by the director for purposes of this paragraph to ensure the most cost effective execution of designated missions by the laboratory while retaining critical technical skills.
 (3)Early retirement incentivesAuthorities to authorize the director of any STRL to authorize voluntary early retirement of employees in accordance with section 8336 of title 5, United States Code, without regard to section 8336(d)(2)(D) or 3522 of such title, and with employees so separated voluntarily from service.
 (4)Separation incentive payAuthorities to authorize the director of any STRL to pay voluntary separation pay to employees in accordance with section 8414(b)(1)(B) of title 5, United States Code, without regard to clause (iv) or (v) of such section or section 3522 of such title, and with—
 (A)employees so separated voluntarily from service under regulations prescribed by the Secretary of Defense for purposes of the pilot program; and
 (B)payments to employees so separated authorized under section 3523 of such title without regard to— (i)the plan otherwise required by section 3522 of such title; and
 (ii)paragraph (1) or (3) of section 3523(b) of such title. (c)LaboratoriesThe Department of Defense laboratories specified in this subsection are the laboratories specified in section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2486; 10 U.S.C. 2358 note).
					(d)Expiration
 (1)In generalThe authority in this section shall expire on December 31, 2023. (2)Continuation of authorities exercised before terminationThe expiration in paragraph (1) shall not be construed to effect the continuation after the date specified in paragraph (1) of any term of employment or other benefit authorized under this section before that date in accordance with the terms of such authorization.
						1110.Pilot program on temporary exchange of financial management and acquisition personnel
 (a)In generalThe Secretary of Defense may carry out a pilot program to assess the feasibility and advisability of the temporary assignment of covered employees of the Department of Defense to nontraditional defense contractors and of covered employees of such contractors to the Department.
					(b)Covered employees; nontraditional defense contractors
 (1)Covered employeesAn employee of the Department of Defense or a nontraditional Defense contractor is a covered employee for purposes of this section if the employee—
 (A)works in the field of financial management or in the acquisition field; (B)is considered by the Secretary of Defense to be an exceptional employee; and
 (C)is compensated at not less than the GS–11 level (or the equivalent). (2)Nontraditional defense contractorsFor purposes of this section, the term nontraditional defense contractor has the meaning given that term in section 2302(9) of title 10, United States Code.
						(c)Agreements
 (1)In generalThe Secretary of Defense shall provide for a written agreement among the Department of Defense, the nontraditional defense contractor concerned, and the employee concerned regarding the terms and conditions of the employee’s assignment under this section.
 (2)ElementsAn agreement under this subsection— (A)shall require, in the case of an employee of the Department, that upon completion of the assignment, the employee will serve in the civil service for a period at least equal to three times the length of the assignment, unless the employee is sooner involuntarily separated from the service of the employee’s agency; and
 (B)shall provide that if the employee of the Department or of the contractor (as the case may be) fails to carry out the agreement, or if the employee is voluntarily separated from the service of the employee’s agency before the end of the period stated in the agreement, the employee shall be liable to the United States for payment of all expenses of the assignment unless that failure or voluntary separation was for good and sufficient reason, as determined by the Secretary.
 (3)Debt to the United StatesAn amount for which an employee is liable under paragraph (2)(B) shall be treated as a debt due the United States. The Secretary may waive, in whole or in part, collection of such a debt based on a determination that the collection would be against equity and good conscience and not in the best interests of the United States.
 (d)TerminationAn assignment under this section may, at any time and for any reason, be terminated by the Department of Defense or the nontraditional defense contractor concerned.
 (e)DurationAn assignment under this section shall be for a period of not less than three months and not more than one year.
 (f)Status of Federal employees assigned to contractorsAn employee of the Department of Defense who is assigned to a nontraditional defense contractor under this section shall be considered, during the period of assignment, to be on detail to a regular work assignment in the Department for all purposes. The written agreement established under subsection (c) shall address the specific terms and conditions related to the employee’s continued status as a Federal employee.
 (g)Terms and conditions for private sector employeesAn employee of a nontraditional defense contractor who is assigned to a Department of Defense organization under this section—
 (1)shall continue to receive pay and benefits from the contractor from which such employee is assigned;
 (2)shall be deemed to be an employee of the Department of Defense for the purposes of— (A)chapter 73 of title 5, United States Code;
 (B)sections 201, 203, 205, 207, 208, 209, 603, 606, 607, 643, 654, 1905, and 1913 of title 18, United States Code, and any other conflict of interest statute;
 (C)sections 1343, 1344, and 1349(b) of title 31, United States Code; (D)chapter 171 and section 1346(b) of title 28, United States Code (popularly known as the Federal Tort Claims Act), and any other Federal tort liability statute;
 (E)the Ethics in Government Act of 1978 (5 U.S.C. App. 101 et seq.); (F)chapter 21 of title 41, United States Code; and
 (G)subchapter I of chapter 81 of title 5, United States Code, relating to compensation for work-related injuries; and
 (3)may not have access, while the employee is assigned to a Department organization, to any trade secrets or to any other nonpublic information which is of commercial value to the contractor from which such employee is assigned.
 (h)Prohibition against charging certain costs to Federal GovernmentA nontraditional defense contractor may not charge the Department of Defense or any other agency of the Federal Government, as direct or indirect costs under a Federal contract, the costs of pay or benefits paid by the contractor to an employee assigned to a Department organization under this section for the period of the assignment.
 (i)ConsiderationIn providing for assignments of employees under this section, the Secretary of Defense shall take into consideration the question of how assignments might best be used to help meet the needs of the Department of Defense with respect to the training of employees in financial management or in acquisition.
					(j)Numerical limitations
 (1)Department employeesThe number of employees of the Department of Defense who may be assigned to nontraditional defense contractors under this section at any given time may not exceed the following:
 (A)Five employees in the field of financial management. (B)Five employees in the acquisition field.
 (2)Nontraditional defense contractor employeesThe total number of nontraditional defense contractor employees who may be assigned to the Department under this section at any given time may not exceed 10 such employees.
 (k)Termination of authority for assignmentsNo assignment of an employee may commence under this section after September 30, 2019. 1111.Pilot program on enhanced pay authority for certain acquisition and technology positions in the Department of Defense (a)Pilot program authorizedThe Secretary of Defense may carry out a pilot program to assess the feasibility and advisability of using the pay authority specified in subsection (d) to fix the rate of basic pay for positions described in subsection (c) in order to assist the Office of the Secretary of Defense and the military departments in attracting and retaining high-quality acquisition and technology experts in positions responsible for managing and developing complex, high-cost, technological acquisition efforts of the Department of Defense.
 (b)Approval requiredThe pilot program may be carried out only with approval as follows: (1)Approval of the Under Secretary of Defense for Acquisition, Technology, and Logistics, in the case of positions in the Office of the Secretary of Defense.
 (2)Approval of the Service Acquisition Executive of the military department concerned, in the case of positions in a military department.
 (c)PositionsThe positions described in this subsection are positions that— (1)require expertise of an extremely high level in a scientific, technical, professional, or acquisition management field; and
 (2)are critical to the successful accomplishment of an important acquisition or technology development mission.
 (d)Rate of basic payThe pay authority specified in this subsection is authority as follows: (1)Authority to fix the rate of basic pay for a position at a rate not to exceed 150 percent of the rate of basic pay payable for level I of the Executive Schedule, upon the approval of the Under Secretary of Defense for Acquisition, Technology, and Logistics or the Service Acquisition Executive concerned, as applicable.
 (2)Authority to fix the rate of basic pay for a position at a rate in excess of 150 percent of the rate of basic pay payable for level I of the Executive Schedule, upon the approval of the Secretary of Defense.
						(e)Limitations
 (1)In generalThe authority in subsection (a) may be used only to the extent necessary to competitively recruit or retain individuals exceptionally well qualified for positions described in subsection (c).
 (2)Number of positionsThe authority in subsection (a) may not be used with respect to more than five positions in the Office of the Secretary of Defense and more than five positions in each military department at any one time.
 (3)Term of positionsThe authority in subsection (a) may be used only for positions having terms less than five years. (f)Termination (1)In generalThe authority to fix rates of basic pay for a position under this section shall terminate on October 1, 2020.
 (2)Continuation of payNothing in paragraph (1) shall be construed to prohibit the payment after October 1, 2020, of basic pay at rates fixed under this section before that date for positions whose terms continue after that date.
						1112.Pilot program on direct hire authority for veteran technical experts into the defense acquisition
			 workforce
 (a)Pilot programThe Secretary of Defense may carry out a pilot program to assess the feasibility and advisability of appointing qualified veteran candidates to positions described in subsection (b) in the defense acquisition workforce of the military departments without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code. The Secretary shall carry out the pilot program in each military department through the service acquisition executive of such military department.
 (b)PositionsThe positions described in this subsection are scientific, technical, engineering, and mathematics positions, including technicians, within the defense acquisition workforce.
 (c)LimitationAuthority under subsection (a) may not, in any calendar year and with respect to any military department, be exercised with respect to a number of candidates greater than the number equal to 1 percent of the total number of positions in the acquisition workforce of that military department that are filled as of the close of the fiscal year last ending before the start of such calendar year.
 (d)DefinitionsIn this section: (1)The term employee has the meaning given that term in section 2105 of title 5, United States Code.
 (2)The term veteran has the meaning given that term in section 101 of title 38, United States Code. (e)Termination (1)In generalThe authority to appoint candidates to positions under the pilot program shall expire on the date that is five years after the date of the enactment of this Act.
 (2)Effect on existing appointmentsThe termination by paragraph (1) of the authority in subsection (a) shall not affect any appointment made under that authority before the termination date specified in paragraph (1) in accordance with the terms of such appointment.
						1113.Direct hire authority for technical experts into the defense acquisition workforce
 (a)AuthorityEach Secretary of a military department may appoint qualified candidates possessing a scientific or engineering degree to positions described in subsection (b) for that military department without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code.
 (b)ApplicabilityPositions described in this subsection are scientific and engineering positions within the defense acquisition workforce.
 (c)LimitationAuthority under this section may not, in any calendar year and with respect to any military department, be exercised with respect to a number of candidates greater than the number equal to 5 percent of the total number of scientific and engineering positions within the acquisition workforce of that military department that are filled as of the close of the fiscal year last ending before the start of such calendar year.
 (d)Nature of appointmentAny appointment under this section shall be treated as an appointment on a full-time equivalent basis, unless such appointment is made on a term or temporary basis.
 (e)Employee definedIn this section, the term employee has the meaning given that term in section 2105 of title 5, United States Code. (f)TerminationThe authority to make appointments under this section shall not be available after December 31, 2020.
					XIIMatters relating to foreign nationsSubtitle A—Assistance and trainingSec. 1201. One-year extension of logistical support for coalition forces supporting certain United
			 States military operations.Sec. 1202. Strategic framework for Department of Defense security cooperation.Sec. 1203. Redesignation, modification, and extension of National Guard State Partnership Program.Sec. 1204. Extension of authority for non-reciprocal exchanges of defense personnel between the
			 United States and foreign countries.Sec. 1205. Monitoring and evaluation of overseas humanitarian, disaster, and civic aid programs of
			 the Department of Defense.Sec. 1206. One-year extension of funding limitations for authority to build the capacity of foreign
			 security forces.Sec. 1207. Authority to provide support to national military forces of allied countries for
			 counterterrorism operations in Africa.Sec. 1208. Reports on training of foreign military intelligence units provided by the Department of
			 Defense.Sec. 1209. Prohibition on security assistance to entities in Yemen controlled by the Houthi
			 movement.Subtitle B—Matters relating to Afghanistan and PakistanSec. 1211. Extension and modification of Commanders’ Emergency Response Program.Sec. 1212. Extension and modification of authority for reimbursement of certain coalition nations
			 for support provided to United States military operations.Sec. 1213. Additional matter in semiannual report on enhancing security and stability in
			 Afghanistan.Sec. 1214. Extension of authority to acquire products and services produced in countries along a
			 major route of supply to Afghanistan.Sec. 1215. Extension of authority to transfer defense articles and provide defense services to the
			 military and security forces of Afghanistan.Sec. 1216. Modification of protection for Afghan allies.Subtitle C—Matters relating to Syria and IraqSec. 1221. Extension of authority to support operations and activities of the Office of Security
			 Cooperation in Iraq.Sec. 1222. Strategy for the Middle East and to counter violent extremism.Sec. 1223. Modification of authority to provide assistance to counter the Islamic State of Iraq and
			 the Levant.Sec. 1224. Reports on United States Armed Forces deployed in support of Operation Inherent Resolve.Sec. 1225. Matters relating to support for the vetted Syrian opposition.Sec. 1226. Support to the Government of Jordan and the Government of Lebanon for border security
			 operations.Sec. 1227. Sense of Congress on the security and protection of Iranian dissidents living in Camp
			 Liberty, Iraq.Subtitle D—Matters relating to IranSec. 1231. Modification and extension of annual report on the military power of Iran.Sec. 1232. Sense of Congress on the Government of Iran’s malign activities.Sec. 1233. Report on military-to-military engagements with Iran.Sec. 1234. Security guarantees to countries in the Middle East.Sec. 1235. Rule of construction.Subtitle E—Matters relating to the Russian FederationSec. 1241. Notifications relating to testing, production, deployment, and sale or transfer to other
			 states or non-state actors of the Club-K cruise missile system by the
			 Russian Federation.Sec. 1242. Notifications of deployment of nuclear weapons by Russian Federation to territory of
			 Ukraine or Russian territory of Kaliningrad.Sec. 1243. Measures in response to non-compliance by the Russian Federation with its obligations
			 under the INF Treaty.Sec. 1244. Modification of notification and assessment of proposal to modify or introduce new
			 aircraft or sensors for flight by the Russian Federation under the Open
			 Skies Treaty.Sec. 1245. Prohibition on availability of funds relating to sovereignty of the Russian Federation
			 over Crimea.Sec. 1246. Limitation on military cooperation between the United States and the Russian Federation.Sec. 1247. Report on implementation of the New START Treaty.Sec. 1248. Additional matters in annual report on military and security developments involving the
			 Russian Federation.Sec. 1249. Report on alternative capabilities to procure and sustain nonstandard rotary wing
			 aircraft historically procured through Rosoboronexport.Sec. 1250. Ukraine Security Assistance Initiative.Sec. 1251. Training for Eastern European national military forces in the course of multilateral
			 exercises.Subtitle F—Matters relating to the Asia-Pacific regionSec. 1261. Strategy to promote United States interests in the Indo-Asia-Pacific region.Sec. 1262. Requirement to submit Department of Defense policy regarding foreign disclosure or
			 technology release of Aegis Ashore capability to Japan.Sec. 1263. South China Sea Initiative.Subtitle G—Other mattersSec. 1271. Two-year extension and modification of authorization for non-conventional assisted
			 recovery capabilities.Sec. 1272. Amendment to the annual report under Arms Control and Disarmament Act.Sec. 1273. Extension of authorization to conduct activities to enhance the capability of foreign
			 countries to respond to incidents involving weapons of mass destruction.Sec. 1274. Modification of authority for support of special operations to combat terrorism.Sec. 1275. Limitation on availability of funds to implement the Arms Trade Treaty.Sec. 1276. Report on the security relationship between the United States and the Republic of
			 Cyprus.Sec. 1277. Sense of Congress on European defense and the North Atlantic Treaty Organization.Sec. 1278. Briefing on the sale of certain fighter aircraft to Qatar.Sec. 1279. United States-Israel anti-tunnel cooperation.Sec. 1280. NATO Special Operations Headquarters.Sec. 1281. Increased presence of United States ground forces in Eastern Europe to deter aggression
			 on the border of the North Atlantic Treaty Organization.
				AAssistance and training
					1201.One-year extension of logistical support for coalition forces supporting certain United States
 military operationsSection 1234 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 394), as most recently amended by section 1223(a) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3548), is further amended—
 (1)in subsection (a), by striking fiscal year 2015 and inserting fiscal year 2016; (2)in subsection (d), by striking during the period beginning on October 1, 2014, and ending on December 31, 2015 and inserting during the period beginning on October 1, 2015, and ending on December 31, 2016; and
 (3)in subsection (e)(1), by striking December 31, 2015 and inserting December 31, 2016. 1202.Strategic framework for Department of Defense security cooperation (a)Strategic framework (1)In generalThe Secretary of Defense, in consultation with the Secretary of State, shall develop and issue to the Department of Defense a strategic framework for Department of Defense security cooperation to guide prioritization of resources and activities.
 (2)ElementsThe strategic framework required by paragraph (1) shall include the following: (A)Discussion of the strategic goals of Department of Defense security cooperation programs, overall and by combatant command, and the extent to which these programs—
 (i)support broader strategic priorities of the Department of Defense; and (ii)complement and are coordinated with Department of State security assistance programs to achieve United States Government goals globally, regionally, and, if appropriate, within specific programs.
 (B)Identification of the primary objectives, priorities, and desired end-states of Department of Defense security cooperation programs.
 (C)Identification of challenges to achieving the primary objectives, priorities, and desired end-states identified under subparagraph (B), including—
 (i)constraints on Department of Defense resources, authorities, and personnel; (ii)partner nation variables and conditions, such as political will, absorptive capacity, corruption, and instability risk, that impact the likelihood of a security cooperation program achieving its primary objectives, priorities, and desired end-states;
 (iii)constraints or limitations due to bureaucratic impediments, interagency processes, or congressional requirements;
 (iv)validation of requirements; and (v)assessment, monitoring, and evaluation.
 (D)A methodology for assessing the effectiveness of Department of Defense security cooperation programs in making progress toward achieving the primary objectives, priorities, and desired end-states identified under subparagraph (B), including an identification of key benchmarks for such progress.
 (E)Any other matters the Secretary of Defense determines appropriate. (3)FrequencyThe Secretary of Defense shall, at a minimum, update the strategic framework required by paragraph (1) on a biennial basis and shall update or supplement the strategic framework as appropriate to address emerging priorities.
							(b)Report
 (1)In generalNot later than 180 days after the date of the enactment of this Act, and on a biennial basis thereafter, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the appropriate congressional committees a report on the strategic framework required by subsection (a).
 (2)FormThe report required by paragraph (1) shall be submitted in an unclassified form, but may include a classified annex.
 (3)DefinitionIn this subsection, the term appropriate congressional committees means— (A)the congressional defense committees; and
 (B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
 (c)SunsetThis section shall cease to be effective on the date that is 6 years after the date of the enactment of this Act.
						1203.Redesignation, modification, and extension of National Guard State Partnership Program
 (a)RedesignationThe heading of section 1205 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 897; 32 U.S.C. 107 note) is amended to read as follows:
							
								1205.Department of Defense State Partnership Program.
 (b)Scope of authoritySubsection (a) of such section is amended— (1)in paragraph (1), by striking a program of exchanges and all that follows and inserting “a program of activities described in paragraph (2), to support the security cooperation objectives of the United States, between members of the National Guard of a State or territory and any of the following:
								
 (A)The military forces of a foreign country. (B)The security forces of a foreign country.
 (C)Governmental organizations of a foreign country whose primary functions include disaster response or emergency response.; and
 (2)by striking paragraph (2) and inserting the following new paragraph (2):  (2)State PartnershipEach program established under this subsection shall be known as a State Partnership..
 (c)LimitationSubsection (b) of such section is amended by striking activity under a program and all that follows through State or territory, and inserting activity with forces referred to in subsection (a)(1)(B) or organizations described in subsection (a)(1)(C) under a program established under subsection (a).
 (d)Coordination of activitiesSuch section is further amended— (1)by redesignating subsections (c) through (g) as subsections (d) through (h), respectively; and
 (2)by inserting after subsection (b) the following new subsection (c):  (c)Coordination of activitiesThe Chief of the National Guard Bureau shall designate a director for each State and territory to be responsible for the coordination of activities under a program established under subsection (a) for such State or territory and reporting on activities under the program..
 (e)Annual reportParagraph (2)(B) of subsection (f) of such section, as redesignated by subsection (d)(1) of this section, is amended—
 (1)in clause (iii), by inserting or other government organizations after and security forces; (2)in clause (iv), by adding before the period at the the following: and country;
 (3)in clause (v), by striking training and inserting activities; and (4)by adding at the end the following:
								
 (vi)An assessment of the extent to which the activities conducted during the previous year met the objectives described in clause (v)..
							(f)State Partnership Program Fund
 (1)Assessment of establishment of fundNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Policy and the Under Secretary of Defense (Comptroller) shall jointly submit to the congressional defense committees a report setting forth a joint assessment of the feasibility and advisability of establishing a central fund to manage funds for programs and activities under the Department of Defense State Partnership Program under section 1205 of the National Defense Authorization Act for Fiscal Year 2014, as amended by this section.
 (2)Recommendation for legislative actionIf the report under paragraph (1) concludes that the establishment of a fund as described in that paragraph is feasible and advisable, the Secretary of Defense shall include with the materials submitted to Congress in support of the budget of the President for fiscal year 2017 pursuant to section 1105 of title 31, United States Code, a recommendation for such legislation as the Secretary considers appropriate to establish the fund.
 (g)Conforming amendmentsParagraph (2)(A) of subsection (f) of such section, as redesignated by subsection (d)(1) of this section, is amended—
 (1)by striking a program and inserting each program; and (2)by striking the program and inserting such program.
 (h)Recipients of reports and notificationsParagraph (1) of subsection (h) of such section, as redesignated by subsection (d)(1) of this section, is amended by striking subparagraphs (A) and (B) and inserting the following new subparagraphs (A) and (B):
							
 (A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and
 (B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives..
 (i)Five-year extensionSubsection (i) of such section is amended by striking September 30, 2016 and inserting September 30, 2021. 1204.Extension of authority for non-reciprocal exchanges of defense personnel between the United States and foreign countriesSection 1207(f) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2514; 10 U.S.C. 168 note), as amended by section 1202 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1980), is further amended by striking September 30, 2016 and inserting December 31, 2021.
					1205.Monitoring and evaluation of overseas humanitarian, disaster, and civic aid programs of the
			 Department of Defense
 (a)In generalOf the amounts authorized to be appropriated by this Act for Overseas Humanitarian, Disaster, and Civic Aid, the Secretary of Defense is authorized to use up to 5 percent of such amounts to conduct monitoring and evaluation of programs that are funded using such amounts during fiscal year 2016.
 (b)BriefingNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall provide a briefing to the appropriate congressional committees on mechanisms to evaluate the programs conducted pursuant to the authorities listed in subsection (a).
 (c)DefinitionIn this section, the term appropriate congressional committees means the following: (1)The congressional defense committees.
 (2)The Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
							1206.One-year extension of funding limitations for authority to build the capacity of foreign security
 forcesSection 1205(d) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3536) is amended—
 (1)in paragraph (1)— (A)by striking for fiscal year 2015 and all that follows through section 4301 and inserting for fiscal year 2015 or 2016 for the Department of Defense for operation and maintenance; and
 (B)by inserting , in such fiscal year before the period; and (2)in paragraph (2), by striking for fiscal year 2015 and inserting for a fiscal year specified in that paragraph.
						1207.Authority to provide support to national military forces of allied countries for counterterrorism
			 operations in Africa
 (a)In generalThe Secretary of Defense is authorized, in coordination with the Secretary of State, to provide, on a nonreimbursable basis, logistic support, supplies, and services to the national military forces of an allied country conducting counterterrorism operations in Africa if the Secretary of Defense determines that the provision of such logistic support, supplies, and services, on a nonreimbursable basis, is—
 (1)in the national security interests of the United States; and (2)critical to the timely and effective participation of such national military forces in such operations.
 (b)Notice to Congress on support providedNot later than 15 days after providing logistic support, supplies, or services under subsection (a), the Secretary of Defense shall submit to the congressional defense committees a notice setting forth the following:
 (1)The determination of the Secretary specified in subsection (a). (2)The type of logistic support, supplies, or services provided.
 (3)The national military forces supported. (4)The purpose of the operations for which such support was provided, and the objectives of such support.
 (5)The estimated cost of such support. (6)The intended duration of such support.
							(c)Limitations
 (1)In generalThe Secretary of Defense may not use the authority in subsection (a) to provide any type of support that is otherwise prohibited by any other provision of law.
 (2)AmountThe aggregate amount of logistic support, supplies, and services provided under subsection (a) in any fiscal year may not exceed $100,000,000.
 (d)ReportsNot later than six months after the date of the enactment of this Act, and every six months thereafter through the expiration date in subsection (f) of the authority provided by this section, the Secretary of Defense shall submit to the congressional defense committees a report setting forth a description of the use of the authority provided by this section during the six-month period ending on the date of such report. Each report shall include the following:
 (1)An assessment of the extent to which the support provided under this section during the period covered by such report facilitated the national military forces of allied countries so supported in conducting counterterrorism operations in Africa.
 (2)A description of any efforts by countries that received such support to address, as practicable, the requirements of their forces for logistics support, supplies, or services for conducting counterterrorism operations in Africa, including under acquisition and cross-servicing agreements.
 (e)Logistic support, supplies, and services definedIn this section, the term logistic support, supplies, and services has the meaning given that term in section 2350(1) of title 10, United States Code. (f)ExpirationThe authority provided by this section may not be exercised after September 30, 2018.
						1208.Reports on training of foreign military intelligence units provided by the Department of Defense
 (a)Reports requiredNot later than 30 days after each calendar half-year beginning on or after the date of the enactment of this Act and ending with the second calendar half-year of 2017, the Under Secretary of Defense for Intelligence shall submit to the Committees of Armed Services of the Senate and the House of Representatives a report setting forth the following:
 (1)All the training of foreign military intelligence units provided by the Department during the calendar half-year covered by such report.
 (2)The authority or authorities under which the training described in paragraph (1) was provided. (b)FormEach report under subsection (a) should be submitted in classified form.
						1209.Prohibition on security assistance to entities in Yemen controlled by the Houthi movement
 (a)ProhibitionNo amounts authorized to be appropriated for fiscal year 2016 for the Department of Defense by this Act may be used to provide security assistance to an entity in Yemen that is controlled by members of the Houthi movement.
						(b)National security exception
 (1)In generalThe prohibition in subsection (a) shall not apply if the Secretary of Defense determines, with the concurrence of the Secretary of State, that the provision of security assistance as described in that subsection is important to the national security interests of the United States.
 (2)Notice and waitIf security assistance as described in subsection (a) is provided pursuant to an exception under paragraph (1), not later than 15 days before such assistance is so provided, the Secretary of Defense and the Secretary of State shall jointly submit to the appropriate committees of Congress a notice on the provision of such assistance, together with an assessment by the Director of National Intelligence on whether any entity controlled by members of the Houthi movement to be provided such assistance is also receiving direct assistance from the Government of Iran.
 (3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and
 (B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.
								BMatters relating to Afghanistan and Pakistan
					1211.Extension and modification of Commanders’ Emergency Response Program
 (a)One-year extensionSection 1201 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1619), as most recently amended by section 1221 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3546), is further amended by striking fiscal year 2015 in subsections (a), (b), and (f) and inserting fiscal year 2016.
 (b)Restriction on amount of paymentsSubsection (e) of such section 1201, as so amended, is further amended by striking $2,000,000 and inserting $500,000. (c)Submittal of revised guidanceNot later than 15 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a copy of the guidance issued by the Secretary to the Armed Forces concerning the Commanders’ Emergency Response Program in Afghanistan as revised to take into account the amendments made by this section.
						(d)Authority for certain payments To redress injury and loss in Iraq
 (1)In generalDuring fiscal year 2016, amounts available pursuant to section 1201 of the National Defense Authorization Act for Fiscal Year 2012, as amended by this section, shall also be available for ex gratia payments for damage, personal injury, or death that is incident to combat operations of the Armed Forces in Iraq.
 (2)Notice and waitThe authority in this subsection may not be used until 30 days after the date on which the Secretary of Defense submits to the congressional defense committees a report setting forth the following:
 (A)The amount that will be used for payments pursuant to this subsection. (B)The manner in which claims for payments shall be verified.
 (C)The officers or officials who shall be authorized to approve claims for payments. (D)The manner in which payments shall be made.
 (3)Limitation on amount availableThe total amount of payments made pursuant to this subsection in fiscal year 2016 may not exceed $5,000,000.
 (4)Authorities applicable to paymentAny payment made pursuant to this subsection shall be made in accordance with the authorities and limitations in section 8121 of the Department of Defense Appropriations Act, 2015 (division C of Public Law 113–235), other than subsection (h) of such section.
 (5)Construction with restriction on amount of paymentsFor purposes of the application of subsection (e) of such section 1201, as so amended, to any payment pursuant to this subsection, such payment shall be deemed to be a project described by such subsection (e).
							1212.Extension and modification of authority for reimbursement of certain coalition nations for support
			 provided to United States military operations
 (a)ExtensionSubsection (a) of section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393), as most recently amended by section 1222 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3547), is further amended by striking fiscal year 2015 and inserting fiscal year 2016.
 (b)Limitation on amounts availableSubsection (d)(1) of such section, as so amended, is further amended— (1)in the second sentence, by striking during fiscal year 2015 may not exceed $1,200,000,000 and inserting during fiscal year 2016 may not exceed $1,160,000,000; and
 (2)in the third sentence, by striking during fiscal year 2015 may not exceed $1,000,000,000 and inserting during fiscal year 2016 may not exceed $900,000,000. (c)Extension of notice requirement relating to reimbursement of Pakistan for support provided by PakistanSection 1232(b)(6) of the National Defense Authorization Act for Fiscal Year 2008 (122 Stat. 393), as most recently amended by section 1222(d) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (128 Stat. 3548), is further amended by striking September 30, 2015 and inserting September 30, 2016.
 (d)Extension of limitation on reimbursement of Pakistan pending certification on PakistanSection 1227(d)(1) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2001), as most recently amended by section 1222(e) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (128 Stat. 3548), is further amended by striking fiscal year 2015 and inserting fiscal year 2016.
 (e)Additional limitation on reimbursement of Pakistan pending certification on PakistanOf the total amount of reimbursements and support authorized for Pakistan during fiscal year 2016 pursuant to the third sentence of section 1233(d)(1) of the National Defense Authorization Act for Fiscal Year 2008 (as amended by subsection (b)(2)), $350,000,000 shall not be eligible for the waiver under section 1227(d)(2) of the National Defense Authorization Act for Fiscal Year 2013 (126 Stat. 2001) unless the Secretary of Defense certifies to the congressional defense committees that—
 (1)Pakistan continues to conduct military operations in North Waziristan that are contributing to significantly disrupting the safe haven and freedom of movement of the Haqqani Network in Pakistan;
 (2)Pakistan has taken steps to demonstrate its commitment to prevent the Haqqani Network from using North Waziristan as a safe haven; and
 (3)the Government of Pakistan actively coordinates with the Government of Afghanistan to restrict the movement of militants, such as the Haqqani Network, along the Afghanistan-Pakistan border.
							(f)Availability of certain funds for stability activities in FATA
 (1)In generalIn addition to the total amount of reimbursements and support authorized for Pakistan during fiscal year 2016 pursuant to the third sentence of section 1233(d)(1) of the National Defense Authorization Act for Fiscal Year 2008 (as so amended), of the total amount of funds made available for the Department of Defense for fiscal year 2016 for overseas contingency operations for operation and maintenance, Defense-wide activities, $100,000,000 may be available for stability activities undertaken by Pakistan in the Federally Administered Tribal Areas (FATA), including the provision of funds to the Pakistan military and the Pakistan Frontier Corps Khyber Pakhtunkhwa for activities undertaken in support of the following:
 (A)Building and maintaining border outposts. (B)Strengthening cooperative efforts between the Pakistan military and the Afghan National Defense Security Forces in activities that include—
 (i)bilateral meetings to enhance border security coordination; (ii)sustaining critical infrastructure within the Federally Administered Tribal Areas, such as maintaining key ground lines of communication;
 (iii)increasing training for the Pakistan Frontier Corps Khyber Pakhtunkhwa; and (iv)training to improve interoperability between the Pakistan military and the Pakistan Frontier Corps Khyber Pakhtunkwha.
									(2)Limitation
 (A)In generalFunds available under paragraph (1) may not be obligated or expended until the Secretary of Defense certifies to the congressional defense committees that the conditions described in subparagraphs (A) and (B) of section 1227(d)(1) of the National Defense Authorization Act for Fiscal Year 2013 (126 Stat. 2001), as amended by subsection (d), have been met.
 (B)WaiverThe Secretary of Defense may waive the limitation in subparagraph (A) if the Secretary certifies to the congressional defense committees in writing that the waiver is in the national security interests of the United States and includes with such certification a justification for the waiver.
 (3)ReportNot later than December 31, 2017, the Secretary of Defense shall submit to the appropriate congressional committees a report on the expenditure of funds available under paragraph (1), including a description of the following:
 (A)The purpose for which such funds were expended. (B)Each organization on whose behalf such funds were expended, including the amount expended on such organization and the number of members of such organization trained with such amount.
 (C)Any limitation imposed on the expenditure of funds under that paragraph, including on any recipient of funds or any use of funds expended.
 (4)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees has the meaning given that term in section 1233(g) of the National Defense Authorization Act for Fiscal Year 2008.
 1213.Additional matter in semiannual report on enhancing security and stability in AfghanistanSection 1225(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3550) is amended by adding at the end the following new paragraph:
						
 (7)Assessment of risks associated with drawdown of United States forcesAn assessment of the risks to the mission in Afghanistan associated with any drawdown of United States forces that occurred during the period covered by such report..
					1214.Extension of authority to acquire products and services produced in countries along a major route
 of supply to AfghanistanSection 801(f) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2399), as most recently amended by section 832(a) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 814), is further amended by striking December 31, 2015 and inserting December 31, 2016.
					1215.Extension of authority to transfer defense articles and provide defense services to the military
			 and security forces of Afghanistan
 (a)ExtensionSubsection (h) of section 1222 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1992), as amended by section 1231 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3556), is further amended by striking December 31, 2015 and inserting December 31, 2016.
 (b)Quarterly reportsSubsection (f)(1) of such section, as so amended, is further amended by striking March 31, 2016 and inserting March 31, 2017. (c)Excess defense articlesSubsection (i)(2) of such section, as so amended, is further amended by striking and 2015 each place it appears and inserting , 2015, and 2016.
						1216.Modification of protection for Afghan allies
						(a) Covered Afghans
 (1)Term of employmentClause (ii) of section 602(b)(2)(A) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended by striking year— and inserting year, or, if submitting a petition after September 30, 2015, for a period of not less than 2 years—.
							(2)Technical amendments
 (A)Successor name for international security assistance forceSubclause (II) of section 602(b)(2)(A)(ii) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended—
 (i)in the matter preceding item (aa), by striking Force and inserting Force (or any successor name for such Force); (ii)in item (aa), by striking Force, and inserting Force (or any successor name for such Force),; and
 (iii)in item (bb), by striking Force; and inserting Force (or any successor name for such Force);. (B)Short titleSection 601 of the Afghan Allies Protection Act of 2009 is amended by striking This Act and inserting This title.
 (C)Executive agency referenceSection 602(c)(4) of the Afghan Allies Protection Act of 2009 is amended by striking section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403) and inserting section 133 of title 41, United States Code. (b)Numerical LimitationsSubparagraph (F) of section 602(b)(3) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended—
 (1)in the heading, by striking 2015 AND 2016 and inserting 2015, 2016, AND 2017; (2)in the matter preceding clause (i)—
 (A)by striking and ending on September 30, 2016, and inserting until such time that available special immigrant visas under subparagraphs (D) and (E) and this subparagraph are exhausted, and
 (B)by striking 4,000. and inserting 7,000.; (3)in clause (i), by striking September 30, 2015; and inserting December 31, 2016;;
 (4)in clause (ii), by striking December 31, 2015; and inserting December 31, 2016;; and (5)in clause (iii), by striking March 31, 2017. and inserting the date such visas are exhausted..
 (c)Reports and Sense of CongressSection 602(b) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended by adding at the end the following:
							
 (15)Reports informing the conclusion of the afghan special immigrant visa programNot later than June 1, 2016, and every six months thereafter, the Secretary of Defense, in conjunction with the Secretary of State, shall submit to the Committee on Armed Services and the Committee on the Judiciary of the Senate and the Committee on Armed Services and the Committee on the Judiciary of the House of Representatives a report that contains—
 (A)a description of the United States force presence in Afghanistan during the previous 6 months; (B)a description of the projected United States force presence in Afghanistan;
 (C)the number of citizens or nationals of Afghanistan who were employed by or on behalf of the entities described in paragraph (2)(A)(ii) during the previous 6 months; and
 (D)the projected number of such citizens or nationals who will be employed by or on behalf of such entities.
 (16)Sense of CongressIt is the sense of Congress that the necessity of providing special immigrant status under this subsection should be assessed at regular intervals by the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives, taking into account the scope of the current and planned presence of United States troops in Afghanistan, the current and prospective numbers of citizens and nationals of Afghanistan employed by or on behalf of the entities described in paragraph (2)(A)(ii), and the security climate in Afghanistan..
						CMatters relating to Syria and Iraq
					1221.Extension of authority to support operations and activities of the Office of Security Cooperation
			 in Iraq
 (a)Extension of authoritySubsection (f)(1) of section 1215 of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 113 note) is amended by striking fiscal year 2015 and inserting fiscal year 2016.
 (b)Amount availableSuch section is further amended— (1)in subsection (c), by striking fiscal year 2015 and all that follows and inserting fiscal year 2016 may not exceed $80,000,000.; and
 (2)in subsection (d), by striking fiscal year 2015 and inserting fiscal year 2016. (c)Superseding report requirementsSubsection (g) of such section is amended to read as follows:
							
								(g)Reports
 (1)In generalNot later than September 30, 2015, and every 180 days thereafter until the authority in this section expires, the Secretary of Defense shall, in consultation with the Secretary of State, submit to the appropriate committees of Congress a report on the activities of the Office of Security Cooperation in Iraq.
 (2)ElementsEach report under this subsection shall include the following: (A)A current description of capability gaps in the security forces of Iraq, including capability gaps relating to intelligence matters, protection of Iraq airspace, and logistics and maintenance, and a current description of the extent, if any, to which the Government of Iraq has requested assistance in addressing such capability gaps.
 (B)A current description of the activities of the Office of Security Cooperation in Iraq and the extent, if any, to which the programs conducted by the Office in conjunction with other United States programs (such as the Foreign Military Financing program, the Foreign Military Sales program, and the assistance provided pursuant to section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291)) will address the capability gaps described pursuant to subparagraph (A).
 (C)A current description of how the activities of the Office of Security Cooperation in Iraq are coordinated with, and complement and enhance, the assistance provided pursuant to section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015.
 (D)A current description of end use monitoring programs, and any other programs or procedures, used to improve accountability for equipment provided to the Government of Iraq.
 (E)A current description of the measures of effectiveness used to evaluate the activities of the Office of the Security Cooperation in Iraq, and an analysis of any determinations to expand, alter, or terminate specific activities of the Office based on such evaluations.
 (F)A current evaluation of the effectiveness of the training described in subsection (f)(2) in promoting respect for human rights, military professionalism, and respect for legitimate civilian authority in Iraq.
 (3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and
 (B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives..
						1222.Strategy for the Middle East and to counter violent extremism
 (a)Strategy requiredNot later than February 15, 2016, the Secretary of Defense and the Secretary of State shall jointly submit to the appropriate committees of Congress a strategy for the Middle East and to counter violent extremism.
 (b)ElementsThe strategy required by subsection (a) shall include the following: (1)A description of the objectives and end state for the United States in the Middle East and with respect to violent extremism.
 (2)A description of the roles and responsibilities of the Department of State in the strategy. (3)A description of the roles and responsibilities of the Department of Defense in the strategy.
 (4)A description of actions to prevent the weakening and failing of states in the Middle East. (5)A description of actions to counter violent extremism.
 (6)A description of the resources required by the Department of Defense to counter ISIL's illicit oil revenues.
 (7)A list of the state and non-state actors that must be engaged to counter violent extremism. (8)A description of the coalition required to carry out the strategy, and the expected lines of effort of such a coalition.
 (9)An assessment of United States efforts to disrupt and prevent foreign fighters traveling to Syria and Iraq and to disrupt and prevent foreign fighters in Syria and Iraq traveling to the United States.
 (c)Appropriate committees of Congress definedIn the section, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and
 (2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.
							1223.Modification of authority to provide assistance to counter the Islamic State of Iraq and the Levant
 (a)Sense of CongressIt is the sense of the Congress that— (1)the Islamic State of Iraq and the Levant (ISIL) poses an acute threat to the people and territorial integrity of Iraq, including the Iraqi Kurdistan Region, Iraqi Sunni communities, and Iraq’s religious and ethnic minorities, and to the security and stability of the Middle East and beyond the region;
 (2)defeating ISIL is critical to maintaining a unified Iraq in which all faiths, sects, and ethnicities are afforded equal protection and full integration into the Government and society of Iraq; and
 (3)the United States should, in coordination with coalition partners, provide, in an expeditious and responsive manner and without undue delay, the military and other security forces of or associated with the Government of Iraq, including Kurdish and tribal security forces and other local security forces, with a national security mission, with defense articles, defense services, and related training to more effectively partner with the United States and other international coalition members to defeat ISIL.
							(b)Quarterly progress report
 (1)In generalSubsection (d) of section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3559) is amended—
 (A)in the matter preceding paragraph (1), by striking 30 days and inserting 90 days; and (B)by adding at the end the following:
									
 (11)A list of the forces or elements of forces that are restricted from receiving assistance under subsection (a), other than the forces or elements of forces with respect to which the Secretary of Defense has exercised the waiver authority under subsection (j), as a result of vetting required by subsection (e) or section 2249e of title 10, United States Code, and a detailed description of the reasons for such restriction, including for each force or element, as applicable, the following:
 (A)Information relating to gross violation of human rights committed by such force or element, including the time-frame of the alleged violation.
 (B)The source of the information described in subparagraph (A) and an assessment of the veracity of the information.
 (C)The association of such force or element with terrorist groups or groups associated with the Government of Iran.
 (D)The amount and type of any assistance provided to such force or element by the Government of Iran.. (2)Effective dateThe amendments made by paragraph (1) shall take effect on the date of the enactment of this Act and shall apply with respect to reports required to be submitted pursuant to subsection (d) of section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015, as so amended, on or after such date of enactment.
 (c)FundingSubsection (g) of such section is amended by striking the first sentence and inserting the following: Of the amounts authorized to be appropriated in the National Defense Authorization Act for Fiscal Year 2016 for Overseas Contingency Operations in title XV for fiscal year 2016, there are authorized to be appropriated $715,000,000 to carry out this section..
 (d)Waiver authoritySubsection (j) of such section is amended— (1)in paragraph (1)—
 (A)in subparagraph (B)(ii), by striking by striking Sections 40 and 40A and inserting Section 40A; and (B)by adding at the end the following:
									
										(C)Additional waiver authority
 (i)In generalFor purposes of the provision of assistance described in subsection (l)(2), the Secretary of Defense may waive any provision of law described in clause (ii) if the Secretary satisfies the requirements described in clauses (i) and (ii) of subparagraph (A) with respect to such waiver.
 (ii)Provisions of lawThe provisions of law described in this clause are the following: (I)Any provision of law described in subparagraph (B).
 (II)Any eligibility requirement under section 3 of the Arms Export Control Act (22 U.S.C. 2753). (III)Any eligibility requirement under chapter 2 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2311 et seq.).; and
 (2)in paragraph (2), by striking For purposes and all that follows through described in paragraph (1)(B) and inserting The President may waive any provision of law other than a provision of law described in paragraph (1)(B) for purposes of the provision of assistance pursuant to subsection (a) and any provision of law other than a provision of law described in subsection (1)(C) for purposes of the provision of assistance described in subsection (l)(2).
 (e)Assessment and authority to assist directly certain covered groupsSuch section, as so amended, is further amended by adding at the end the following:  (l)Assessment and authority to assist directly certain covered groups (1)Assessment (A)In generalNot later than 120 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2016, the Secretary of Defense and the Secretary of State shall jointly submit to the appropriate congressional committees an assessment of the extent to which the Government of Iraq is increasing political inclusiveness, addressing the grievances of ethnic and sectarian minorities, and enhancing minority integration in the political and military structures in Iraq.
 (B)Factors to be considered in making assessmentIn making the assessment described in subparagraph (A), the Secretary of Defense and the Secretary of State shall consider the following factors:
 (i)The extent to which the Government of Iraq is taking steps to reduce support among the Iraqi people for the Islamic State of Iraq and the Levant (ISIL) and improve stability in Iraq.
 (ii)The progress of efforts to enact legislation establishing the Iraqi National Guard, particularly in predominantly Sunni regions.
 (iii)The extent to which the Government of Iraq is expanding the representation of minorities in adequate numbers in government security organizations and providing for the training and equipping of such forces.
 (iv)Whether the Government of Iraq is ending support for Shia militias under the command and control of, or associated with, the Government of Iran, and stopping abuses of elements of the Iraqi population by such militias.
 (v)Whether the Government of Iraq is ensuring that supplies, equipment, and weaponry supplied by the United States are appropriately distributed to security forces with a national security mission in Iraq, including the Kurdish Peshmerga, Sunni tribal security forces and local security forces with a national security mission, and, once established, the Iraqi Sunni National Guard.
 (vi)Whether the Government of Iraq is addressing grievances regarding the arrest and detention without trial of ethnic and sectarian minorities or is taking steps to prosecute such individuals that are detained in a fair, transparent, and prompt manner.
 (vii)Such other factors as the Secretaries consider appropriate. (C)UpdateThe Secretary of Defense and the Secretary of State shall submit to the appropriate congressional committees an update of the assessment required under subparagraph (A) not later than 180 days after the date on which the assessment is submitted to the appropriate congressional committees under subparagraph (A).
 (D)SubmissionThe assessment required under subparagraph (A) and the update of the assessment authorized under subparagraph (C) may be submitted as part of the quarterly report required under subsection (d).
										(2)Assistance directly to certain covered groups
 (A)In generalIf the President, taking into account the results of the assessment required under paragraph (1)(A) or the update required under paragraph (1)(C), determines and notifies the appropriate congressional committees that the Government of Iraq has failed to take substantial action to increase political inclusiveness, address the grievances of ethnic and sectarian minorities, and enhance minority integration in the political and military structures in Iraq, the Secretary of Defense, in coordination with the Secretary of State, is authorized to provide, in coordination to the extent practicable with the Government of Iraq, assistance under the authority of subsection (a) directly to the groups described in subparagraph (D) for the purpose of supporting international coalition efforts against ISIL.
 (B)Administrative provisionsIn carrying out subparagraph (A), the Secretary of Defense may— (i)re-allocate the amount of assistance authorized under subsection (a) to increase the share of such assistance provided to the groups described in subparagraph (D); and
 (ii)exercise the waiver authority provided in subsection (j)(1)(C) with respect to providing assistance to the groups described in subparagraph (D).
 (C)Cost-sharing requirement inapplicableThe cost-sharing requirement of subsection (k) shall not apply with respect to funds that are obligated or expended under this subsection for assistance provided directly to the groups described in subparagraph (D).
 (D)Covered groupsThe groups described in this subparagraph are— (i)the Kurdish Peshmerga; and
 (ii)Sunni tribal security forces, or other local security forces, with a national security mission.. (f)Prohibition on assistance and report on equipment or supplies transferred to or acquired by violent extremist organizations (1)ProhibitionAssistance authorized under section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3558), as so amended, may not be provided to the Government of Iraq after the date that is 90 days after the date of the enactment of this Act unless the Secretary of Defense certifies to the appropriate congressional committees, after the date of the enactment of this Act, that the Government of Iraq has taken such actions as may be reasonably necessary to safeguard against such assistance being transferred to or acquired by violent extremist organizations.
							(2)Report
 (A)Report requiredNot later than 30 days after the date on which the Secretary of Defense makes any determination that equipment or supplies provided pursuant to section 1236(a) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3558), as so amended, have been transferred to or acquired by a violent extremist organization, the Secretary shall submit to the appropriate congressional committees a report that contains a description of the determination of the Secretary and the transfer to or acquisition by the violent extremist organization.
 (B)ElementsEach report under paragraph (1) shall include, with respect to the transfer covered by the report, the following:
 (i)An assessment of the type and quantity of equipment or supplies transferred to the violent extremist organization.
 (ii)A description of the criteria used to determine that the organization is a violent extremist organization.
 (iii)A description, if known, of how the equipment or supplies were transferred to or acquired by the violent extremist organization.
 (iv)If the equipment or supplies are determined to remain under the current control of the violent extremist organization, a description of the organization, including its relationship, if any, to the security forces of the Government of Iraq.
 (v)A description of the end use monitoring or other policies and procedures in place in order to prevent equipment or supplies to be transferred to or acquired by violent extremist organizations.
 (3)DefinitionsIn this subsection: (A)Appropriate congressional committeesThe term appropriate congressional committees means—
 (i)the congressional defense committees; and (ii)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
 (B)Violent extremist organizationThe term violent extremist organization means an organization that— (i)is a foreign terrorist organization designated by the Secretary of State under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189) or is associated with a foreign terrorist organization; or
 (ii)is known to be under the command and control of, or is associated with, the Government of Iran. 1224.Reports on United States Armed Forces deployed in support of Operation Inherent Resolve (a)Reports requiredNot later than 30 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of Defense shall submit to the congressional defense committees a report on United States Armed Forces deployed in support of Operation Inherent Resolve.
 (b)ElementsEach report under subsection (a) shall include the following: (1)The total number of members of the United States Armed Forces deployed in support of Operation Inherent Resolve for the most recent month for which data is available, delineated by Armed Force and component (including whether regular, National Guard, or Reserve).
 (2)An estimate for the three-month period following the date on which the report is submitted of the total number of members of the United States Armed Forces expected to be deployed in support of Operation Inherent Resolve, delineated by Armed Force and component (including whether regular, National Guard, or Reserve).
 (3)A description of the authorities and limitations on the number of United States Armed Forces deployed in support of Operation Inherent Resolve.
 (4)A description of military functions that are and are not subject to the authorities and limitations described in paragraph (3).
 (5)Any changes to the authorities and limitations described in paragraph (3) and the rationale for such changes.
 (6)Any other matters the Secretary considers appropriate. (c)SunsetThe requirement to submit reports under this section shall terminate on the earlier of—
 (1)the date on which Operation Inherent Resolve terminates; or (2)the date that is five years after the date of the enactment of this Act.
							1225.Matters relating to support for the vetted Syrian opposition
						(a)Report on potential support required
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report setting forth a description of the military support the Secretary considers necessary to provide to recipients of assistance under section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3541) upon their return to Syria to ensure their ability to meet the intended purposes of such assistance.
 (2)Covered potential supportThe support the Secretary may consider necessary to provide for purposes of the report required by paragraph (1) is the following:
 (A)Logistical support. (B)Defensive supportive fire.
 (C)Intelligence. (D)Medical support.
 (E)Any other support the Secretary considers appropriate for purposes of the report. (3)ElementsThe report required by paragraph (1) shall include the following:
 (A)For each type of support the Secretary considers necessary to provide as described in paragraph (1), a description of the actions to be taken by the Secretary to ensure that such support would not benefit any of the following:
 (i)The Islamic State of Iraq and Syria (ISIS), the Jabhat Al-Nusra Front, al-Qaeda, the Khorasan Group, or any other violent extremist organization
 (ii)The Syrian Arab Army or any group or organization supporting President Bashir Assad. (B)An estimate of the cost of providing such support.
								(b)Strategy for Syria
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall, in coordination with the Secretary of State, submit to the appropriate congressional committees a strategy for Syria.
 (2)ElementsThe strategy required by paragraph (1) shall include the following: (A)A description of the means by which assistance provided to appropriately vetted elements of the Syrian opposition and other appropriately vetted Syrian groups and individuals will achieve the purposes set forth in section 1209(a) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015.
 (B)A description of the political and military objectives and end states for Syria. (C)A description of means by which the assistance will support the political and military objectives and end states for Syria.
 (D)An explanation of the manner in which the military campaign in Syria and Iraq is integrated. (c)Appropriate congressional committees definedIn subsections (a) and (b), the term appropriate congressional committees has the meaning given that term in section 1209(e)(2) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015.
						(d)Additional matters for quarterly progress reports on assistance to the vetted opposition
 (1)Additional mattersSubsection (d) of section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 is amended— (A)in paragraph (10), by striking and at the end;
 (B)in paragraph (11) by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following new paragraphs:
									
 (12)a description of support, if any, provided to appropriately vetted recipients pursuant to subsection (a) while those forces are located in Syria, including—
 (A)logistics support; (B)defense supporting fire;
 (C)intelligence; and (D)medical support; and
 (13)a description of the number of appropriately vetted recipients located in Syria, the approximate locations in which they are operating, and the number of known casualties among such recipients..
 (2)Effective dateThe amendments made by paragraph (1) shall take effect on the date of the enactment of this Act, and shall apply with respect to quarterly reports submitted under subsection (d) of section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 after that date.
 (e)Information accompanying reprogramming requestsSubsection (f) of such section is amended— (1)by striking The Secretary of Defense and inserting the following:
								
 (1)In generalThe Secretary of Defense; and (2)by adding at the end the following new paragraph:
								
 (2)Information accompanying reprogramming requestsEach request under paragraph (1) shall include the following: (A)The amount, type, and purpose of assistance to be funded pursuant to such request.
 (B)The budget, implementation timeline with milestones, and anticipated delivery schedule for such assistance..
							1226.Support to the Government of Jordan and the Government of Lebanon for border security operations
						(a)Authority to provide support
  (1)In generalThe Secretary of Defense, with the concurrence of the Secretary of State, is authorized to provide support on a reimbursement basis to the Government of Jordan and the Government of Lebanon for purposes of supporting and enhancing efforts of the armed forces of Jordan and the armed forces of Lebanon to increase security and sustain increased security along the border of Jordan and the border of Lebanon with Syria and Iraq, as applicable.
 (2)FrequencySupport may be provided under this subsection on a quarterly basis. (b)Funds available for supportThe following amounts made be used to provide support under the authority of subsection (a):
 (1)Amounts authorized to be appropriated for fiscal year 2016 and available for reimbursement of certain coalition nations for support provided to United States military operations pursuant to section 1233 of the National Defense Authorization Act for fiscal year 2008 (Public Law 110–181; 122 Stat. 393).
 (2)Amounts authorized to be appropriated for fiscal year 2016 for the Counterterrorism Partnerships Fund pursuant to section 1534 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for fiscal year 2015 (Public Law 113–291; 128 Stat. 3616).
							(c)Limitations
 (1)Limitation on amountThe total amount of support provided under the authority of subsection (a) may not exceed $150,000,000 for any country specified in subsection (a) in any fiscal year.
 (2)Support to the Government of LebanonSupport provided under the authority of subsection (a) to the Government of Lebanon may be used only for the armed forces of Lebanon, and may not be used for or to reimburse Hezbollah or any forces other than the armed forces of Lebanon.
 (3)Prohibition on contractual obligationsThe Secretary of Defense may not enter into any contractual obligation to provide support under the authority of subsection (a).
 (4)Determination requiredThe Secretary of Defense may not provide support to a country specified in subsection (a) if the Secretary determines that the government of such country fails to increase security and sustain increased security along the border of Jordan and the border of Lebanon with Syria and Iraq, as applicable.
 (d)Notice before exerciseNot later than 15 days before providing support under the authority of subsection (a), the Secretary of Defense shall submit to the specified congressional committees a report setting forth a full description of the support to be provided, including the amount of support to be provided, and the timeline for the provision of such support.
 (e)Specified congressional committeesIn the section, the term specified congressional committees means— (1)the congressional defense committees; and
 (2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
 (f)Expiration of authorityNo support may be provided under the authority of subsection (a) after December 31, 2018. 1227.Sense of Congress on the security and protection of Iranian dissidents living in Camp Liberty, IraqIt is the sense of Congress that the United States should—
 (1)take prompt and appropriate steps in accordance with international agreements to promote the physical security and protection of residents of Camp Liberty, Iraq;
 (2)urge the Government of Iraq to uphold its commitments to the United States to ensure the safety and well-being of those living in Camp Liberty;
 (3)urge the Government of Iraq to ensure continued and reliable access to food, clean water, medical assistance, electricity and other energy needs, and any other equipment and supplies necessary to sustain the residents during periods of attack or siege by external forces;
 (4)oppose the extradition of Camp Liberty residents to Iran; (5)assist the international community in implementing a plan to provide for the safe, secure, and permanent relocation of Camp Liberty residents, including a detailed outline of steps that would need to be taken by recipient countries, the United States, the Nations High Commissioner for Refugees (UNHCR), and the Camp residents to relocate residents to other countries;
 (6)encourage continued close cooperation between the residents of Camp Liberty and the authorities in the relocation process; and
 (7)assist the United Nations High Commissioner for Refugees in expediting the ongoing resettlement of all residents of Camp Liberty to safe locations outside Iraq.
						DMatters relating to Iran
					1231.Modification and extension of annual report on the military power of Iran
 (a)Element on cyber capabilities in description of strategyParagraph (1) of subsection (b) of section 1245 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2542) is amended—
 (1)in subparagraph (B), by striking and at the end; (2)in subparagraph (C), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new subparagraph:  (D)Iranian strategy regarding offensive cyber capabilities and defensive cyber capabilities..
 (b)Elements on cyber capabilities in assessments of unconventional forcesParagraph (3) of such subsection, as amended by section 1232(a) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 920), is further amended—
 (1)in subparagraph (D), by striking and at the end; (2)in subparagraph (E), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following new subparagraphs:  (F)offensive cyber capabilities and defensive cyber capabilities; and
 (G)Iranian ability to manipulate the information environment both domestically and against the interests of the United States and its allies..
 (c)Matters to be includedSuch subsection is further amended by adding at the end the following:  (5)An assessment of transfers to Iran of military equipment, technology, and training from non-Iranian sources..
 (d)TerminationSubsection (d) of such section 1245, as amended by section 1277 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3592), is further amended by striking December 31, 2016 and inserting December 31, 2025.
 (e)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to reports required to be submitted under section 1245 of the National Defense Authorization Act for Fiscal Year 2010, as so amended, after that date.
 1232.Sense of Congress on the Government of Iran’s malign activitiesIt is the sense of Congress that— (1)Iran continues to conduct a range of malign military and intelligence activities in the region and around the globe which constitute a significant threat to regional stability and the national security interests of the United States and our allies and partners;
 (2)Iran continues funding its conventional and unconventional military development, including its ballistic missile development programs, and its acquisition of destabilizing conventional weapons, which requires the United States to continue to support and build the collective capacity of our allies and partners in the region to address threats;
 (3)the sale of advanced weaponry, including advance air defense systems, to the Government of Iran increases the risk of further destabilizing the region;
 (4)Iran’s malign activities, continued state sponsorship of terrorism, and the violation of the human rights of the Iranian people justify continued pressure by the United States; and
 (5)the United States should continue to enhance the region’s security architecture, build our partners’ capacity to respond to external aggression, increase the interoperability of our respective military forces, and continue to better integrate their advanced capabilities.
						1233.Report on military-to-military engagements with Iran
 (a)Report requiredNot later than one year after the date of the enactment of this Act, and annually thereafter for 2 years, the Secretary of Defense shall submit to the appropriate congressional committees a report on—
 (1)any military-to-military engagements conducted by the Armed Forces or Department of Defense civilians with representatives of the military or paramilitary forces (including the IRGC Quds Force) of the Islamic Republic of Iran during the one-year period ending on the date of the submission of the report; and
 (2)any policy changes to such military-to-military engagements with the armed forces of Iran. (b)Appropriate congressional committeesIn this section, the term appropriate congressional committees means—
 (1)the congressional defense committees; and (2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
							1234.Security guarantees to countries in the Middle East
 (a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State shall submit to the appropriate congressional committees a report that summarizes any agreement, in effect as of the date that is 15 days before the date of the submittal of the report, that provides security commitments by the United States to any country in the Middle East, including the member countries of the Gulf Cooperation Council.
 (b)AnalysisNot later than 90 days after the date of the enactment of this Act, the Chairman of the Joint Chiefs of Staff shall provide the Secretary of Defense with an analysis of the United States military force structure and posture required to meet any current agreement that provides security commitments in the Middle East, including to member countries of the Gulf Cooperation Council. The Secretary shall include such analysis, without revision, in the report required by subsection (a), together with such additional views as the Secretary considers appropriate.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
 (2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
 1235.Rule of constructionNothing in this Act shall be construed as authorizing the use of force against Iran. EMatters relating to the Russian Federation 1241.Notifications relating to testing, production, deployment, and sale or transfer to other states or non-state actors of the Club-K cruise missile system by the Russian Federation (a)NotificationsNot later than seven days after the Secretary determines that there is reasonable grounds to believe that the Russian Federation has tested, initially deployed, or sold or transferred to another state or non-state actor the Club-K cruise missile system, the Secretary shall submit to the appropriate committees of Congress a notification of such determination.
 (b)Department of Defense planningThe Chairman of the Joint Chiefs of Staff shall include in military planning options for responding to the military threat posed by the Russian Federation testing, deployment, or sale or transfer to other states or non-state actors the Club-K cruise missile system.
 (c)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)the congressional defense committees; and (B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
 (2)Club-K cruise missile systemThe term Club-K cruise missile system means the Club-K cruise missile container launcher weapons system. (d)SunsetThe provisions of this section shall not be in effect on and after the date that is 5 years after the date of the enactment of this Act.
						1242.Notifications of deployment of nuclear weapons by Russian Federation to territory of Ukraine or
			 Russian territory of Kaliningrad
						(a)Notifications
 (1)Upon deploymentNot later than seven days after the Secretary of Defense determines that there is reasonable grounds to believe that the Russian Federation has deployed covered weapons systems onto the territory of the Ukraine, or has deployed covered weapons systems onto the Russian territory of Kaliningrad, the Secretary shall submit to the appropriate congressional committees a notification of such determination.
 (2)FormA notification required under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex if necessary.
 (b)Department of Defense planningThe Chairman of the Joint Chiefs of Staff shall include in military planning options for responding to the military threat posed by the Russian Federation deploying covered weapons systems onto the territory of the Ukraine, or deploying covered weapons system onto the Russian territory of Kaliningrad, including opportunities for allied cooperation in developing such responses based on consultation with such allies.
 (c)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the congressional defense committees; and (B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
 (2)Covered weapons systemsThe term covered weapons systems means weapons systems that can perform both conventional and nuclear missions, nuclear weapon delivery systems, and nuclear warheads.
 (d)SunsetThe provisions of this section shall not be in effect on and after the date that is 5 years after the date of the enactment of this Act.
						1243.Measures in response to non-compliance by the Russian Federation with its obligations under the INF
			 Treaty
 (a)Sense of CongressIt is the sense of Congress that— (1)the development and deployment of a nuclear ground-launched cruise missile by the Russian Federation is in violation of the INF Treaty, and the Russian Federation should return to compliance with the INF Treaty;
 (2)the increasing role for nuclear weapons in the Russian Federation’s military strategy, and the continuing violation of the INF Treaty threatens the viability of the INF Treaty;
 (3)efforts taken by the President to compel the Russian Federation to return to compliance with the INF Treaty, including by developing military and nonmilitary options, must be persistent and are in the best interests of the United States, but cannot be open-ended;
 (4)not only should the Russian Federation end its cheating with respect to the INF Treaty, but also its illegal occupation of the sovereign territory of another nation, its plans for stationing nuclear weapons on that nation’s territory, and its cheating and violation of as many as eight of its 12 arms control obligations and agreements; and
 (5)there are several United States military requirements that would be addressed by the development and deployment of systems currently prohibited by the INF Treaty.
							(b)Notifications of Russian Federation violations of INF Treaty
 (1)In generalThe President shall submit to the appropriate congressional committees a notification of— (A)whether the Russian Federation has flight-tested, deployed, or possesses a military system that has achieved an initial operating capability that is either a ground-launched ballistic missile or ground-launched cruise missile with a flight-tested range of between 500 and 5,500 kilometers; and
 (B)whether the Russian Federation has begun steps to return to full compliance with the INF Treaty, including by agreeing to inspections and verification measures necessary to achieve high confidence that any missile described in subparagraph (A) will be eliminated, as required by the INF Treaty upon its entry into force.
 (2)DeadlineThe notification required under paragraph (1) shall be submitted not later than 30 days after the date of the enactment of this Act and not later than 30 days after the date on which the Russian Federation meets any of the conditions described in subparagraphs (A) and (B) of paragraph (1).
 (3)FormThe notification required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
							(c)Notification of coordination with allies regarding INF Treaty
 (1)In generalNot later than 120 days after the date of the enactment, and every 120-day period thereafter for a period of 5 years, the Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall jointly, in coordination with the Secretary of State and the Director of National Intelligence, submit to the appropriate congressional committees a notification on the status and content of updates provided to the North Atlantic Treaty Organization (NATO) and allies of the United States in East Asia, on the Russian Federation’s flight testing, operating capability and deployment of ground launched ballistic missiles or ground-launched cruise missiles with a flight-tested range of between 500 and 5,500 kilometers, including updates on the status and a description of efforts with such allies to develop collective responses (including economic and military responses) to arms control violations of the Russian Federation (including violations of the INF Treaty).
 (2)FormThe notification required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
							(d)Military response options to Russian Federation violation of INF Treaty
 (1)In generalIf, as of the date of the enactment of this Act, the Russian Federation has not begun taking measures to return to full compliance with the INF Treaty, including by agreeing to verification measures necessary to achieve high confidence that any ground-launched ballistic missile or ground-launched cruise missile with a flight-tested range of between 500 and 5,500 kilometers will be eliminated, the Secretary of Defense shall, not later than 120 days after that date, submit to the appropriate congressional committees a plan for the development of the following military capabilities:
 (A)Counterforce capabilities to prevent intermediate-range ground-launched ballistic missile and cruise missile attacks, whether or not such capabilities are in compliance with the INF Treaty and including capabilities that may be acquired from allies of the United States.
 (B)Countervailing strike capabilities to enhance the forces of the United States or allies of the United States, whether or not such capabilities are in compliance with the INF Treaty and including capabilities that may be acquired from allies of the United States.
 (C)Active defenses to defend against intermediate-range ground-launched cruise missile attacks. (2)Cost and schedule estimatesThe Secretary of Defense shall include in the plan required by paragraph (1), with respect to each military capability described in subparagraphs (A), (B), and (C) of that paragraph, an estimate of cost and the approximate time for achieving a Milestone A decision, if such a decision is required.
 (3)Availability of fundsUsing amounts authorized to be appropriated for fiscal year 2016 by section 201 and available for research, development, test, and evaluation, Defense-wide, or otherwise made available, the Secretary of Defense shall carry out the development of capabilities pursuant to paragraph (1) that are recommended by the Chairman of the Joint Chiefs of Staff to meet military requirements and current capability gaps with respect to missiles described in paragraph (1). In making such a recommendation, the Chairman shall give priority to such capabilities that the Chairman determines could be tested and fielded most expediently, with the most priority given to capabilities that the Chairman determines could be fielded in two years.
 (4)Other response optionsThe Secretary of Defense shall also include in the plan required by paragraph (1) such other options as the Secretary of Defense or the Secretary of State consider useful to encourage the Russian Federation to return to full compliance with the INF Treaty or necessary to respond to the failure of the Russian Federation to return to full compliance with the INF Treaty.
							(5)Reports on development
 (A)In generalDuring each 180-day period beginning on the date on which funds are first obligated to develop capabilities under paragraph (1), the Chairman of the Joint Chiefs of Staff shall submit to the appropriate congressional committees a report on such capabilities, including the costs of development (and estimated total costs of each system if pursued to deployment) and the time for development flight testing and deployment.
 (B)SunsetThe provisions of subparagraph (A) shall not be in effect after the date on which the President certifies to the appropriate congressional committees that the INF Treaty is no longer in force or the Russian Federation has fully returned to compliance with its obligations under the INF Treaty.
 (6)Report on deploymentNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall, in coordination with the Secretary of State, submit to the appropriate congressional committees a report on the following:
 (A)Potential deployment locations of the military capabilities described in paragraph (1) in East Asia and Eastern Europe, including any potential basing agreements that may be required to facilitate such deployments.
 (B)Any required safety and security measures, estimates of potential costs of deployments described in subparagraph (A) and an assessment of whether or not such deployments in Eastern Europe may require a decision of the North Atlantic Council.
 (e)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)INF TreatyThe term INF Treaty means the Treaty Between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles, commonly referred to as the Intermediate-Range Nuclear Forces (INF) Treaty, signed at Washington, December 8, 1987, and entered into force June 1, 1988.
							1244.Modification of notification and assessment of proposal to modify or introduce new aircraft or
			 sensors for flight by the Russian Federation under the Open Skies Treaty
 (a)In generalSection 1242(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3563) is amended—
 (1)in paragraph (1), by striking 30 days and inserting 90 days; and (2)in paragraph (2)—
 (A)in the paragraph caption, by striking element and inserting elements; and (B)by adding at the end the following new sentence: The assessment shall also include an assessment of the proposal by the commander of each combatant command potentially affected by the proposal, including an assessment of the potential effects of the proposal on operations and any potential vulnerabilities raised by the proposal..
 (b)Limitation on availability of fundsNot more than 75 percent of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for research, development, test, and evaluation, Air Force, for arms control implementation (PE 0305145F) may be obligated or expended until the Secretary of Defense, in coordination with the Secretary of State, submits to the appropriate committees of Congress a report on the following:
 (1)A description of any meetings of the Open Skies Consultative Commission during the prior year. (2)A description of any agreements entered into during such meetings of the Open Skies Consultative Commission.
 (3)A description of any future year proposals for modifications to the aircraft or sensors of any State Party to the Open Skies Treaty that will be subject to the Open Skies Treaty.
 (c)DefinitionsIn this section: (1)The term appropriate committees of Congress means—
 (A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and
 (B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.
 (2)The term Open Skies Treaty means the Treaty on Open Skies, done at Helsinki March 24, 1992, and entered into force January 1, 2002.
							1245.Prohibition on availability of funds relating to sovereignty of the Russian Federation over Crimea
 (a)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the Department of Defense may be obligated or expended to implement any activity that recognizes the sovereignty of the Russian Federation over Crimea.
 (b)WaiverThe Secretary of Defense may waive the restriction on the obligation or expenditure of funds required by subsection (a) if the Secretary—
 (1)determines that to do so is in the national interest of the United States; and (2)submits to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a notification of the waiver at the time the waiver is invoked.
							1246.Limitation on military cooperation between the United States and the Russian Federation
 (a)LimitationNone of the funds authorized to be appropriated for fiscal year 2016 for the Department of Defense may be used for any bilateral military-to-military cooperation between the Governments of the United States and the Russian Federation until the Secretary of Defense, in coordination with the Secretary of State, certifies to the appropriate congressional committees that—
 (1)the Russian Federation has ceased its occupation of Ukrainian territory and its aggressive activities that threaten the sovereignty and territorial integrity of Ukraine and members of the North Atlantic Treaty Organization; and
 (2)the Russian Federation is abiding by the terms of and taking steps in support of the Minsk Protocols regarding a ceasefire in eastern Ukraine.
 (b)NonapplicabilityThe limitation in subsection (a) shall not apply to— (1)any activities necessary to ensure the compliance of the United States with its obligations or the exercise of rights of the United States under any bilateral or multilateral arms control or nonproliferation agreement or any other treaty obligation of the United States; and
 (2)any activities required to provide logistical or other support to the conduct of United States or North Atlantic Treaty Organization military operations in Afghanistan or the withdrawal from Afghanistan.
 (c)WaiverThe Secretary of Defense may waive the limitation in subsection (a) if the Secretary of Defense, in coordination with the Secretary of State—
 (1)determines that the waiver is in the national security interest of the United States; and (2)submits to the appropriate congressional committees—
 (A)a notification that the waiver is in the national security interest of the United States and a description of the national security interest covered by the waiver; and
 (B)a report explaining why the Secretary of Defense cannot make the certification under subsection (a).
 (d)Exception for certain military basesThe certification requirement specified in paragraph (1) of subsection (a) shall not apply to military bases of the Russian Federation in Ukraine’s Crimean peninsula operating in accordance with its 1997 agreement on the Status and Conditions of the Black Sea Fleet Stationing on the Territory of Ukraine.
 (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
 (2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
							1247.Report on implementation of the New START Treaty
						(a)Report
 (1)In generalDuring each year described in paragraph (2), the President shall transmit to the appropriate congressional committees a report explaining the reasons that the continued implementation of the New START Treaty is in the national security interests of the United States.
 (2)Year describedA year described in this paragraph is a year in which the President implements the New START Treaty and determines that any of the following circumstances apply:
 (A)The Russian Federation illegally occupies Ukrainian territory. (B)The Russian Federation is not respecting the sovereignty of all Ukrainian territory.
 (C)The Russian Federation is not in full compliance with the INF treaty. (D)The Russian Federation is not in compliance with the CFE Treaty and has not lifted its suspension of Russian observance of its treaty obligations.
 (E)The Russian Federation is not reducing its deployed strategic delivery vehicles. (b)DefinitionsIn this section:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
 (B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
 (2)CFE TreatyThe term CFE Treaty means the Treaty on Conventional Armed Forces in Europe, signed at Paris November 19, 1990, and entered into force July 17, 1992.
 (3)INF TreatyThe term INF Treaty means the Treaty Between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles, commonly referred to as the Intermediate-Range Nuclear Forces (INF) Treaty, signed at Washington December 8, 1987, and entered into force June 1, 1988.
 (4)New START TreatyThe term New START Treaty means the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed on April 8, 2010, and entered into force on February 5, 2011.
							1248.Additional matters in annual report on military and security developments involving the Russian
			 Federation
 (a)Additional mattersSubsection (b) of section 1245 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3566) is amended—
 (1)by redesignating paragraphs (4) through (15) as paragraphs (7) through (18), respectively; and (2)by inserting after paragraph (3) the following new paragraphs (4), (5), and (6):
								
 (4)An assessment of the force structure and capabilities of Russian military forces stationed in each of the Arctic, Kaliningrad, and Crimea, including a description of any changes to such force structure or capabilities during the one-year period ending on the date of such report and with a particular emphasis on the anti-access and area denial capabilities of such forces.
 (5)An assessment of Russian military strategy and objectives for the Arctic region. (6)A description of the status of testing, production, deployment, and sale or transfer to other states or non-state actors of the Club-K cruise missile system by the Russian Federation..
 (b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to reports submitted under section 1245 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 after that date.
						1249.Report on alternative capabilities to procure and sustain nonstandard rotary wing aircraft
			 historically procured through Rosoboronexport
 (a)Report on assessment of alternative capabilitiesNot later than one year after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall, in consultation with the Chairman of the Joint Chiefs of Staff, submit to the congressional defense committees a report setting forth an assessment, obtained by the Under Secretary for purposes of the report, of the feasibility and advisability of using alternative industrial base capabilities to procure and sustain, with parts and service, nonstandard rotary wing aircraft historically acquired through Rosoboronexport, or nonstandard rotary wing aircraft that are in whole or in part reliant upon Rosoboronexport for continued sustainment, in order to benefit United States national security interests.
 (b)Independent assessmentThe assessment obtained for purposes of subsection (a) shall be conducted by a federally funded research and development center (FFRDC), or another appropriate independent entity with expertise in the procurement and sustainment of complex weapon systems, selected by the Under Secretary for purposes of the assessment.
 (c)ElementsThe assessment obtained for purposes of subsection (a) shall include the following: (1)An identification and assessment of international industrial base capabilities, other than Rosoboronexport, to provide one or more of the following:
 (A)Means of procuring nonstandard rotary wing aircraft historically procured through Rosoboronexport. (B)Reliable and timely supply of required and appropriate parts, spares, and consumables of such aircraft.
 (C)Certifiable maintenance of such aircraft, including major periodic overhauls, damage repair, and modifications.
 (D)Access to required reference data on such aircraft, including technical manuals and service bulletins.
 (E)Credible certification of airworthiness of such aircraft through physical inspection, notwithstanding any current administrative requirements to the contrary.
 (2)An assessment (including an assessment of associated costs and risks) of alterations to administrative processes of the United States Government that may be required to procure any of the capabilities specified in paragraph (1), including waivers to Department of Defense or Department of State requirements applicable to foreign military sales or alterations to procedures for approval of airworthiness certificates.
 (3)An assessment of the potential economic impact to Rosoboronexport of procuring nonstandard rotary wing aircraft described in paragraph (1)(A) through entities other than Rosoboronexport.
 (4)An assessment of the risks and benefits of using the entities identified pursuant to paragraph (1)(A) to procure aircraft described in that paragraph.
 (5)Such other matters as the Under Secretary considers appropriate. (d)Use of previous studiesThe entity conducting the assessment for purposes of subsection (a) may use and incorporate information from previous studies on matters appropriate to the assessment.
 (e)Form of reportThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
						1250.Ukraine Security Assistance Initiative
 (a)Authority To provide assistanceOf the amounts authorized to be appropriated for fiscal year 2016 by title XV and available for overseas contingency operations as specified in the funding tables in division D, $300,000,000 shall be available to the Secretary of Defense, in coordination with the Secretary of State, to provide appropriate security assistance and intelligence support, including training, equipment, and logistics support, supplies and services, to military and other security forces of the Government of Ukraine for the purposes as follows:
 (1)To enhance the capabilities of the military and other security forces of the Government of Ukraine to defend against further aggression.
 (2)To assist Ukraine in developing the combat capability to defend its sovereignty and territorial integrity.
 (3)To support the Government of Ukraine in defending itself against actions by Russia and Russian-backed separatists that violate the ceasefire agreements of September 4, 2014, and February 11, 2015.
 (b)Appropriate security assistance and intelligence supportFor purposes of subsection (a), appropriate security assistance and intelligence support includes the following:
 (1)Real time or near real time actionable intelligence, including by lease of such capabilities from United States commercial entities.
 (2)Lethal assistance such as anti-armor weapon systems, mortars, crew-served weapons and ammunition, grenade launchers and ammunition, and small arms and ammunition.
 (3)Counter-artillery radars, including medium-range and long-range counter-artillery radars that can detect and locate long-range artillery.
 (4)Unmanned aerial tactical surveillance systems. (5)Cyber capabilities.
 (6)Counter-electronic warfare capabilities such as secure communications equipment and other electronic protection systems.
 (7)Other electronic warfare capabilities. (8)Training required to maintain and employ systems and capabilities described in paragraphs (1) through (7).
 (9)Training for critical combat operations such as planning, command and control, small unit tactics, counter-artillery tactics, logistics, countering improvised explosive devices, battle-field first aid, post-combat treatment, and medical evacuation.
							(c)Availability of funds
 (1)TrainingUp to 20 percent of the amount available pursuant to subsection (a) may be used to support training pursuant to section 1207 of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 2151 note), relating to the Global Security Contingency Fund.
 (2)Defensive lethal assistanceSubject to paragraph (3), of the amount available pursuant to subsection (a), $50,000,000 shall be available only for lethal assistance described in paragraphs (2) and (3) of subsection (b).
 (3)Other purposesThe amount described in paragraph (2) shall be available for purposes other than lethal assistance referred to in that paragraph commencing on the date that is six months after the date of the enactment of this Act if the Secretary of Defense, with the concurrence of the Secretary of State, certifies to the congressional defense committees that the use of such amount for purposes of such lethal assistance is not in the national security interests of the United States. The purposes for which the amount may be used pursuant to this paragraph include the following:
 (A)Assistance or support to national-level security forces of other Partnership for Peace nations that the Secretary of Defense determines to be appropriate to assist in preserving their sovereignty and territorial integrity against Russian aggression.
 (B)Exercises and training support of national-level security forces of Partnership for Peace nations or the Government of Ukraine that the Secretary of Defense determines to be appropriate to assist in preserving their sovereignty and territorial integrity against Russian aggression.
								(d)United States inventory and other sources
 (1)In generalIn addition to any assistance provided pursuant to subsection (a), the Secretary of Defense is authorized, with the concurrence of the Secretary of State, to make available to the Government of Ukraine weapons and other defense articles, from the United States inventory and other sources, and defense services, in such quantity as the Secretary of Defense determines to be appropriate to achieve the purposes specified in subsection (a).
 (2)ReplacementAmounts for the replacement of any items provided to the Government of Ukraine pursuant to paragraph (1) shall be derived from the amount available pursuant to subsection (a) or amounts authorized to be appropriated for the Department of Defense for overseas contingency operations for weapons procurement.
 (e)Construction of authorizationNothing in this section shall be construed to constitute a specific statutory authorization for the introduction of United States Armed Forces into hostilities or into situations wherein hostilities are clearly indicated by the circumstances.
 (f)Termination of authorityAssistance may not be provided under the authority in this section after December 31, 2017. (g)Extension of reports on military assistance to UkraineSection 1275(e) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3592) is amended by striking January 31, 2017 and inserting December 31, 2017.
						1251.Training for Eastern European national military forces in the course of multilateral exercises
 (a)AuthorityThe Secretary of Defense may provide the training specified in subsection (b), and pay the incremental expenses incurred by a country as the direct result of participation in such training, for the national military forces provided for under subsection (c).
 (b)Types of trainingThe training provided to the national military forces of a country under subsection (a) shall be limited to training that is—
 (1)provided in the course of the conduct of a multilateral exercise in which the United States Armed Forces are a participant;
 (2)comparable to or complimentary of the types of training the United States Armed Forces receive in the course of such multilateral exercise; and
 (3)for any purpose as follows: (A)To enhance and increase the interoperability of the military forces to be trained to increase their ability to participate in coalition efforts led by the United States or the North Atlantic Treaty Organization (NATO).
 (B)To increase the capacity of such military forces to respond to external threats. (C)To increase the capacity of such military forces to respond to hybrid warfare.
 (D)To increase the capacity of such military forces to respond to calls for collective action within the North Atlantic Treaty Organization.
								(c)Eligible countries
 (1)In generalTraining may be provided under subsection (a) to the national military forces of the countries determined by the Secretary of Defense, with the concurrence of the Secretary of State, to be appropriate recipients of such training from among the countries as follows:
 (A)Countries that are a signatory to the Partnership for Peace Framework Documents, but not a member of the North Atlantic Treaty Organization.
 (B)Countries that became a member of the North Atlantic Treaty Organization after January 1, 1999. (2)Eligible countriesBefore providing training under subsection (a), the Secretary of Defense shall, in coordination with the Secretary of State, submit to the Committees on Armed Services of the Senate and the House of Representatives a list of the countries determined pursuant to paragraph (1) to be eligible for the provision of training under subsection (a).
							(d)Funding of incremental expenses
 (1)Annual fundingOf the amounts specified in paragraph (2) for a fiscal year, up to a total of $28,000,000 may be used to pay incremental expenses under subsection (a) in that fiscal year.
 (2)AmountsThe amounts specified in this paragraph are as follows: (A)Amounts authorized to be appropriated for a fiscal year for operation and maintenance, Army, and available for the Combatant Commands Direct Support Program for that fiscal year.
 (B)Amounts authorized to be appropriated for a fiscal year for operation and maintenance, Defense-wide, and available for the Wales Initiative Fund for that fiscal year.
 (3)Availability of funds for activities across fiscal yearsAmounts available in a fiscal year pursuant to this subsection may be used for incremental expenses of training that begins in that fiscal year and ends in the next fiscal year.
 (e)Briefing to Congress on use of authorityNot later that 90 days after the end of each fiscal year in which the authority in subsection (a) is used, the Secretary shall brief the Committees on Armed Services of the Senate and the House of Representatives on the use of the authority during such fiscal year, including each country with which training under the authority was conducted and the types of training provided.
 (f)Construction of authorityThe authority provided in subsection (a) is in addition to any other authority provided by law authorizing the provision of training for the national military forces of a foreign country, including section 2282 of title 10, United States Code.
 (g)Incremental expenses definedIn this section, the term incremental expenses means the reasonable and proper cost of the goods and services that are consumed by a country as a direct result of that country’s participation in training under the authority of this section, including rations, fuel, training ammunition, and transportation. Such term does not include pay, allowances, and other normal costs of a country’s personnel.
 (h)Termination of authorityThe authority under this section shall terminate on September 30, 2017. Any activity under this section initiated before that date may be completed, but only using funds available for fiscal years 2016 through 2017.
						FMatters relating to the Asia-Pacific region
					1261.Strategy to promote United States interests in the Indo-Asia-Pacific region
 (a)StrategyNot later than March 1, 2017, the President shall develop an overall strategy to promote United States interests in the Indo-Asia-Pacific region. Such strategy shall be informed by, but not limited to, the following:
 (1)The national security strategy of the United States for 2015 set forth in the national security strategy report required under section 108(a)(3) of the National Security Act of 1947 (50 U.S.C. 5043(a)(3)), as such strategy relates to United States interests in the Indo-Asia-Pacific region.
 (2)The 2014 Quadrennial Defense Review, as it relates to United States interests in the Indo-Asia-Pacific region.
 (3)The 2015 Quadrennial Diplomacy and Development Review, as it relates to United States interests in the Indo-Asia-Pacific region.
 (4)The strategy to prioritize United States defense interests in the Asia-Pacific region as contained in the report required by section 1251(a) of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291).
 (5)The integrated, multi-year planning and budget strategy for a rebalancing of United States policy in Asia submitted to Congress pursuant to section 7043(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of the Consolidated Appropriations Act, 2014 (Public Law 113–76)).
 (b)Presidential policy directiveThe President shall issue a Presidential Policy Directive to appropriate departments and agencies of the United States Government that contains the strategy developed under subsection (a) and includes implementing guidance to such departments and agencies.
						(c)Relation to agency priority goals and annual budget
 (1)Agency priority goalsIn identifying agency priority goals under section 1120(b) of title 31, United States Code, for each appropriate department and agency of the United States Government, the head of such department or agency, or as otherwise determined by the Director of the Office of Management and Budget, shall take into consideration the strategy developed under subsection (a) and the Presidential Policy Directive issued under subsection (b).
 (2)Annual budgetThe President, acting through the Director of the Office of Management and Budget, shall ensure that the annual budget submitted to Congress under section 1105 of title 31, United States Code, includes a separate section that clearly highlights programs and projects that are being funded in the annual budget that relate to the strategy developed under subsection (a) and the Presidential Policy Directive issued under subsection (b).
							1262.Requirement to submit Department of Defense policy regarding foreign disclosure or technology
			 release of Aegis Ashore capability to Japan
 (a)Sense of CongressIt is the sense of Congress that a decision by the Government of Japan to purchase Aegis Ashore for its self-defense, given that it already possesses sea-based Aegis weapons system-equipped naval vessels, could create a significant opportunity for promoting interoperability and integration of air- and missile defense capability, could provide for force multiplication benefits, and could potentially alleviate force posture requirements on multi-mission assets.
 (b)Requirement to submit policyNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a copy of the Department of Defense policy regarding foreign disclosure or technology release of Aegis Ashore capability to Japan.
 (c)DefinitionIn this section, the term appropriate congressional committees means— (1)the congressional defense committees; and
 (2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
							1263.South China Sea Initiative
						(a)Assistance and training
 (1)In generalThe Secretary of Defense is authorized, with the concurrence of the Secretary of State, for the purpose of increasing maritime security and maritime domain awareness of foreign countries along the South China Sea—
 (A)to provide assistance to national military or other security forces of such countries that have among their functional responsibilities maritime security missions; and
 (B)to provide training to ministry, agency, and headquarters level organizations for such forces. (2)Designation of assistance and trainingThe provision of assistance and training under this section may be referred to as the South China Sea Initiative.
 (b)Recipient countriesThe foreign countries that may be provided assistance and training under subsection (a) are the following:
 (1)Indonesia. (2)Malaysia,
 (3)The Philippines. (4)Thailand.
 (5)Vietnam. (c)Types of assistance and training (1)Authorized elements of assistanceAssistance provided under subsection (a)(1)(A) may include the provision of equipment, supplies, training, and small-scale military construction.
 (2)Required elements of assistance and trainingAssistance and training provided under subsection (a) shall include elements that promote the following:
 (A)Observance of and respect for human rights and fundamental freedoms. (B)Respect for legitimate civilian authority within the country to which the assistance is provided.
 (d)Priorities for assistance and trainingIn developing programs for assistance or training to be provided under subsection (a), the Secretary of Defense shall accord a priority to assistance, training, or both that will enhance the maritime capabilities of the recipient foreign country, or a regional organization of which the recipient country is a member, to respond to emerging threats to maritime security.
						(e)Incremental expenses of personnel of certain other countries for training
 (1)Authority for paymentIf the Secretary of Defense determines that the payment of incremental expenses in connection with training described in subsection (a)(1)(B) will facilitate the participation in such training of organization personnel of foreign countries specified in paragraph (2), the Secretary may use amounts available under subsection (f) for assistance and training under subsection (a) for the payment of such incremental expenses.
 (2)Covered countriesThe foreign countries specified in this paragraph are the following: (A)Brunei.
 (B)Singapore. (C)Taiwan.
								(f)Availability of funds
 (1)In generalOf the amounts authorized to be appropriated for fiscal year 2016 for the Department of Defense, $50,000,000 may be available for the provision of assistance and training under subsection (a).
 (2)Notice on source of fundsIf the Secretary of Defense uses funds available to the Department pursuant to paragraph (1) to provide assistance and training under subsection (a) during a fiscal half-year of fiscal year 2016, not later than 30 days after the end of such fiscal half-year, the Secretary shall submit to the congressional defense committees a notice on the account or accounts providing such funds.
							(g)Notice to Congress on assistance and training
 (1)In generalNot later than 15 days before exercising the authority under subsection (a) or (e) with respect to a recipient foreign country, the Secretary of Defense shall submit to the appropriate committees of Congress a notification containing the following:
 (A)The recipient foreign country. (B)A detailed justification of the program for the provision of the assistance or training concerned, and its relationship to United States security interests.
 (C)The budget for the program, including a timetable of planned expenditures of funds to implement the program, an implementation timeline for the program with milestones (including anticipated delivery schedules for any assistance under the program), the military department or component responsible for management of the program, and the anticipated completion date for the program.
 (D)A description of the arrangements, if any, to support host nation sustainment of any capability developed pursuant to the program, and the source of funds to support sustainment efforts and performance outcomes to be achieved under the program beyond its completion date, if applicable.
 (E)A description of the program objectives and an assessment framework to be used to develop capability and performance metrics associated with operational outcomes for the recipient force.
 (F)Such other matters as the Secretary considers appropriate. (2)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means—
 (A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and
 (B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.
 (h)ExpirationAssistance and training may not be provided under this section after September 30, 2020. GOther matters 1271.Two-year extension and modification of authorization for non-conventional assisted recovery capabilities (a)ExtensionSubsection (h) of section 943 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4579), as most recently amended by section 1261(a) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), is further amended by striking 2016 and inserting 2018.
 (b)Revision to annual limitation on fundsSubsection (a) of such section 943 is amended— (1)by striking Upon and inserting the following:
								
 (1)In generalUpon; (2)by striking an amount and all that follows through may be and inserting amounts appropriated or otherwise made available for the Department of Defense for operation and maintenance may be; and
 (3)by adding at the end the following new paragraph:  (2)Annual limitThe total amount made available for support of non-conventional assisted recovery activities under this subsection in any fiscal year may not exceed $25,000,000..
 (c)OversightSubsection (b) of such section 943 is amended— (1)by striking (b) Procedures.—The Secretary and inserting the following:
								
									(b)Procedures and oversight
 (1)ProceduresThe Secretary; and (2)by adding at the end the following new paragraph:
								
 (2)Programmatic and policy oversightThe Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict shall have primary programmatic and policy oversight of non-conventional assisted recovery activities authorized by this section..
 1272.Amendment to the annual report under Arms Control and Disarmament ActSubsection (e) of section 403 of the Arms Control and Disarmament Act (22 U.S.C. 2593a) is amended to read as follows:
						
							(e)Annual report
 (1)In generalNot later than June 15 of each year described in paragraph (2), the Director of National Intelligence shall submit to the appropriate congressional committees a report that contains a detailed assessment, consistent with the provision of classified information and intelligence sources and methods, of the adherence of other nations to obligations undertaken in all arms control, nonproliferation, and disarmament agreements or commitments to which the United States is a party, including information of cases in which any such nation has behaved inconsistently with respect to its obligations undertaken in such agreements or commitments.
 (2)Covered yearA year described in this paragraph is a year in which the President fails to submit the report required by subsection (a) by not later than April 15 of such year.
 (3)FormThe report required by this subsection shall be submitted in unclassified form, but may contain a classified annex if necessary..
					1273.Extension of authorization to conduct activities to enhance the capability of foreign countries to
 respond to incidents involving weapons of mass destructionSection 1204(h) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 897; 10 U.S.C. 401 note) is amended by striking September 30, 2017 and inserting September 30, 2019.
					1274.Modification of authority for support of special operations to combat terrorism
 (a)AuthoritySubsection (a) of section 1208 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2086), as most recently amended by section 1208(a) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3541), is further amended by striking $75,000,000 and inserting $85,000,000.
 (b)NotificationSubsection (c)(1) of such section 1208, as most recently amended by section 1202(b) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2511), is further amended—
 (1)by striking Upon using and inserting Not later than 15 days before exercising; (2)by striking for support and inserting to initiate support;
 (3)by inserting after for such an operation, the following: or not later than 48 hours after exercising such authority provided in subsection (a) if the Secretary of Defense determines that extraordinary circumstances that impact the national security of the United States exist,; and
 (4)by striking expeditiously, and in any event within 48 hours,. (c)Annual reportSubsection (f)(1) of such section 1208, as most recently amended by section 1202(c) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2512), is further amended by striking Not later than 120 days after the close of each fiscal year during which subsection (a) is in effect and inserting Not later than 180 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2016, and every 180 days thereafter.
 (d)Effective dateThe amendments made by subsections (a) and (b) take effect on the date of the enactment of this Act and apply with respect to each fiscal year that begins on or after such date of enactment.
						1275.Limitation on availability of funds to implement the Arms Trade Treaty
 (a)In generalNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the Department of Defense may be obligated or expended to implement the Arms Trade Treaty, or to make any change to existing programs, projects, or activities as approved by Congress in furtherance of, pursuant to, or otherwise to implement the Arms Trade Treaty, unless the Arms Trade Treaty has received the advice and consent of the Senate and has been the subject of implementing legislation, as required, by Congress.
 (b)Rule of constructionNothing in this section shall be construed to preclude the Department of Defense from assisting foreign countries in bringing their laws and regulations up to United States standards.
						1276.Report on the security relationship between the United States and the Republic of Cyprus
 (a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State shall jointly submit to the appropriate congressional committees a report on the security relationship between the United States and the Republic of Cyprus.
 (b)ElementsThe report required under subsection (a) shall include the following elements: (1)A description of ongoing military and security cooperation between the United States and the Republic of Cyprus.
 (2)A discussion of potential steps for enhancing the bilateral security relationship between the United States and Cyprus, including steps to enhance the military and security capabilities of the Republic of Cyprus.
 (3)An analysis of the effect on the bilateral security relationship of the United States policy to deny applications for licenses and other approvals for the export of defense articles and defense services to the armed forces of Cyprus.
 (4)An analysis of the extent to which such United States policy is consistent with overall United States security and policy objectives in the region.
 (5)An assessment of the potential impact of lifting such United States policy. (c)DefinitionIn this section, the term appropriate congressional committees means—
 (1)the congressional defense committees; and (2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
 1277.Sense of Congress on European defense and the North Atlantic Treaty OrganizationIt is the sense of Congress that— (1)it is in the national security and fiscal interests of the United States that prompt efforts should be undertaken by North Atlantic Treaty Organization allies to meet defense budget commitments made in Declaration 14 of the Wales Summit Declaration of September 2014;
 (2)thoughtful and coordinated defense investments by European allies in military capabilities would add deterrence value to the posture of the North Atlantic Treaty Organization against Russian aggression and terrorist organizations and more appropriately balance the share of Atlantic defense spending;
 (3)the United States Government should continue to support the open-door policy of the North Atlantic Treaty Organization, declared at the 2014 Summit in Wales that NATO's open-door will remain open to all European democracies which share the values of our Alliance, which are willing and able to assume the responsibilities and obligations of membership, which are in a position to further the principles of the Treaty, and whose inclusion will contribute to the security of the North Atlantic area; and
 (4)the United States Government should— (A)continue to work with aspirant countries to prepare such countries for entry into the North Atlantic Treaty Organization;
 (B)work with the Republic of Kosovo to prepare the country for entrance into the Partnership for Peace (PfP) program;
 (C)continue supporting a Membership Action Plan (MAP) for Georgia; (D)encourage leaders of Macedonia and Greece to find a mutually agreeable solution to the name dispute between the two countries; and
 (E)support North Atlantic Treaty Organization membership for Montenegro. 1278.Briefing on the sale of certain fighter aircraft to Qatar (a)Briefing requiredNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense, shall, in consultation with the Secretary of State, provide the appropriate committees of Congress a briefing on the risks and benefits of the sale of fighter aircraft to Qatar pursuant to the July 2013 Letter of Request from the Government of Qatar.
 (b)ElementsThe briefing required by subsection (a) shall include the following elements: (1)A description of the assumptions regarding the increase to Qatar air force capabilities as a result of the sale described in subsection (a).
 (2)A description of the assumptions regarding the impact of the items sold to Qatar pursuant to the sale on the preservation by Israel of a qualitative military edge.
 (3)An estimated timeline for final adjudication of the decision to approve the sale. (c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—
 (1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and (2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
							1279.United States-Israel anti-tunnel cooperation
						(a)Authority To establish anti-tunnel capabilities program with Israel
 (1)In generalThe Secretary of Defense, upon request of the Ministry of Defense of Israel and in consultation with the Secretary of State and the Director of National Intelligence, is authorized to carry out research, development, test, and evaluation, on a joint basis with Israel, to establish anti-tunnel capabilities to detect, map, and neutralize underground tunnels that threaten the United States or Israel. Any activities carried out pursuant to such authority shall be conducted in a manner that appropriately protects sensitive information and United States and Israel national security interests.
 (2)ReportThe activities described in paragraph (1) and subsection (b) may be carried out after the Secretary of Defense submits to the appropriate committees of Congress a report setting forth the following:
 (A)A memorandum of agreement between the United States and Israel regarding sharing of research and development costs for the capabilities described in paragraph (1), and any supporting documents.
 (B)A certification that the memorandum of agreement— (i)requires sharing of costs of projects, including in-kind support, between the United States and Israel;
 (ii)establishes a framework to negotiate the rights to any intellectual property developed under the memorandum of agreement; and
 (iii)requires the United States Government to receive semiannual reports on expenditure of funds, if any, by the Government of Israel, including a description of what the funds have been used for, when funds were expended, and an identification of entities that expended the funds.
									(b)Support in connection with program
 (1)In generalThe Secretary of Defense is authorized to provide maintenance and sustainment support to Israel for the anti-tunnel capabilities research, development, test, and evaluation activities authorized in subsection (a)(1). Such authority includes authority to install equipment necessary to carry out such research, development, test, and evaluation.
 (2)ReportSupport may not be provided under paragraph (1) until 15 days after the Secretary submits to the appropriate committees of Congress a report setting forth a detailed description of the support to be provided.
 (3)Matching contributionSupport may not be provided under this subsection unless the Government of Israel contributes an amount not less than the amount of support to be so provided to the program, project, or activity for which the support is to be so provided.
 (4)Annual limitation on amountThe amount of support provided under this subsection in any year may not exceed $25,000,000. (c)Lead agencyThe Secretary of Defense shall designate an appropriate research and development entity of a military department as the lead agency of the Department of Defense in carrying out this section.
 (d)Semiannual reportsThe Secretary of Defense shall submit to the appropriate committees of Congress on a semiannual basis a report that contains a copy of the most recent semiannual report provided by the Government of Israel to the Department of Defense pursuant to subsection (a)(2)(B)(iii).
 (e)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Homeland Security, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
 (2)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Homeland Security, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (f)SunsetThe authority in this section to carry out activities described in subsection (a), and to provide support described in subsection (b), shall expire on December 31, 2018.
 1280.NATO Special Operations HeadquartersSection 1244(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2541), as most recently amended by section 1272(a) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2023), is further amended by striking each of fiscal years 2013, 2014, and 2015 and inserting each of fiscal years 2013 through 2020.
					1281.Increased presence of United States ground forces in Eastern Europe to deter aggression on the
			 border of the North Atlantic Treaty Organization
 (a)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretary of State, submit to the appropriate committees of Congress a report setting forth an assessment of options for expanding the presence of United States ground forces of the size of a Brigade Combat Team in Eastern Europe to respond, along with European allies and partners, to the security challenges posed by Russia and increase the combat capability of forces able to respond to unconventional or hybrid warfare tactics such as those used by the Russian Federation in Crimea and Eastern Ukraine.
 (b)ElementsThe report under this section shall include the following: (1)An evaluation of the optimal location or locations of the enhanced ground force presence described in subsection (a) that considers such factors as—
 (A)proximity, suitability, and availability of maneuver and gunnery training areas; (B)transportation capabilities;
 (C)availability of facilities, including for potential equipment storage and prepositioning; (D)ability to conduct multinational training and exercises;
 (E)a site or sites for prepositioning of equipment, a rotational presence or permanent presence of troops, or a combination of options; and
 (F)costs. (2)A description of any initiatives by other members of the North Atlantic Treaty Organization, or other European allies and partners, for enhancing force presence on a permanent or rotational basis in Eastern Europe to match or exceed the potential increased presence of United States ground forces in the region.
 (c)Additional element on reduction in troop levels or materielIn addition to the matters specified in subsection (b), the report under this section shall also include an assessment of any impacts on United States national security interests in Europe of any proposed Brigade-sized or other significant reduction in United States troop levels or materiel in Europe.
 (d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and
 (2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.
							XIIICooperative Threat ReductionSec. 1301. Specification of Cooperative Threat Reduction funds.Sec. 1302. Funding allocations.
				1301.Specification of Cooperative Threat Reduction funds
 (a)Fiscal year 2016 cooperative threat reduction funds definedIn this title, the term fiscal year 2016 Cooperative Threat Reduction funds means the funds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in section 4301 for the Department of Defense Cooperative Threat Reduction Program established under section 1321 of the Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3711).
 (b)Availability of fundsFunds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in section 4301 for the Department of Defense Cooperative Threat Reduction Program shall be available for obligation for fiscal years 2016, 2017, and 2018.
 1302.Funding allocationsOf the $358,496,000 authorized to be appropriated to the Department of Defense for fiscal year 2016 in section 301 and made available by the funding table in section 4301 for the Department of Defense Cooperative Threat Reduction Program established under section 1321 of the Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3711), the following amounts may be obligated for the purposes specified:
 (1)For strategic offensive arms elimination, $1,289,000. (2)For chemical weapons destruction, $942,000.
 (3)For global nuclear security, $20,555,000. (4)For cooperative biological engagement, $264,618,000.
 (5)For proliferation prevention, $38,945,000. (6)For threat reduction engagement, $2,827,000.
 (7)For activities designated as Other Assessments/Administrative Costs, $29,320,000. XIVOther AuthorizationsSubtitle A—Military ProgramsSec. 1401. Working capital funds.Sec. 1402. National Defense Sealift Fund.Sec. 1403. Chemical Agents and Munitions Destruction, Defense.Sec. 1404. Drug Interdiction and Counter-Drug Activities, Defense-wide.Sec. 1405. Defense Inspector General.Sec. 1406. Defense Health Program.Sec. 1407. National Sea-Based Deterrence Fund.Subtitle B—National Defense StockpileSec. 1411. Extension of date for completion of destruction of existing stockpile of lethal chemical agents and munitions.Subtitle C—Working-Capital FundsSec. 1421. Limitation on cessation or suspension of distribution of funds from Department of Defense working-capital funds.Sec. 1422. Working-capital fund reserve account for petroleum market price fluctuations.Subtitle D—Other MattersSec. 1431. Authority for transfer of funds to Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois.Sec. 1432. Authorization of appropriations for Armed Forces Retirement Home. AMilitary Programs 1401.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2016 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4501.
 1402.National Defense Sealift FundFunds are hereby authorized to be appropriated for fiscal year 2016 for the National Defense Sealift Fund, as specified in the funding table in section 4501.
					1403.Chemical Agents and Munitions Destruction, Defense
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2016 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, as specified in the funding table in section 4501.
 (b)UseAmounts authorized to be appropriated under subsection (a) are authorized for— (1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and
 (2)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act.
 1404.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2016 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4501.
 1405.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2016 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4501.
 1406.Defense Health ProgramFunds are hereby authorized to be appropriated for fiscal year 2016 for the Defense Health Program, as specified in the funding table in section 4501, for use of the Armed Forces and other activities and agencies of the Department of Defense in providing for the health of eligible beneficiaries.
 1407.National Sea-Based Deterrence FundThere are authorized to be appropriated to the National Sea-Based Deterrence Fund such sums as may be necessary for fiscal year 2017.
					BNational Defense Stockpile
					1411.Extension of date for completion of destruction of existing stockpile of lethal chemical agents and
 munitionsSection 1412(b)(3) of the Department of Defense Authorization Act, 1986 (Public Law 99–145; 50 U.S.C. 1521) is amended by striking December 31, 2017 and inserting December 31, 2023.
					CWorking-Capital Funds
					1421.Limitation on cessation or suspension of distribution of funds from Department of Defense
 working-capital fundsSection 2208 of title 10, United States Code, is amended by adding at the end the following new subsection:
						
 (s)Limitation on cessation or suspension of distribution of funds for certain workload(1)Except as provided in paragraph (2), the Secretary of Defense or the Secretary of a military department is not authorized—
 (A)to suspend the employment of indirectly funded Government employees of the Department of Defense who are paid for out of working-capital funds by ceasing or suspending the distribution of such funds; or
 (B)to cease or suspend the distribution of funds from a working-capital fund for a current project undertaken to carry out the functions or activities of the Department.
 (2)Paragraph (1) shall not apply with respect to a working-capital fund if— (A)the working-capital fund is insolvent; or
 (B)there are insufficient funds in the working-capital fund to pay labor costs for the current project concerned.
 (3)The Secretary of Defense or the Secretary of a military department may waive the limitation in paragraph (1) if such Secretary determines that the waiver is in the national security interests of the United States.
 (4)This subsection shall not be construed to provide for the exclusion of any particular category of employees of the Department of Defense from furlough due to absence of or inadequate funding..
 1422.Working-capital fund reserve account for petroleum market price fluctuationsSection 2208 of title 10, United States Code, as amended by section 1421, is further amended by adding at the end the following new subsection:
						
 (t)Market fluctuation account(1)From amounts available for Working Capital Fund, Defense, the Secretary shall reserve up to $1,000,000,000, to remain available without fiscal year limitation, for petroleum market price fluctuations. Such amounts may only be disbursed if the Secretary determines such a disbursement is necessary to absorb volatile market changes in fuel prices without affecting the standard price charged for fuel.
 (2)A budget request for the anticipated costs of fuel may not take into account the availability of funds reserved under paragraph (1)..
					DOther Matters
					1431.Authority for transfer of funds to Joint Department of Defense-Department of Veterans Affairs
			 Medical Facility Demonstration Fund for Captain James A. Lovell Health
			 Care Center, Illinois
 (a)Authority for transfer of fundsOf the funds authorized to be appropriated for section 1406 and available for the Defense Health Program for operation and maintenance, $120,387,000 may be transferred by the Secretary of Defense to the Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund established by subsection (a)(1) of section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571). For purposes of subsection (a)(2) of such section 1704, any funds so transferred shall be treated as amounts authorized and appropriated specifically for the purpose of such a transfer.
 (b)Use of transferred fundsFor the purposes of subsection (b) of such section 1704, facility operations for which funds transferred under subsection (a) may be used are operations of the Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility under an operational agreement covered by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500).
 1432.Authorization of appropriations for Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2016 from the Armed Forces Retirement Home Trust Fund the sum of $64,300,000 for the operation of the Armed Forces Retirement Home.
					XVAuthorization of Additional Appropriations for Overseas Contingency OperationsSubtitle A—Authorization of AppropriationsSec. 1501. Purpose and treatment of certain authorizations of appropriations.Sec. 1502. Procurement.Sec. 1503. Research, development, test, and evaluation.Sec. 1504. Operation and maintenance.Sec. 1505. Military personnel.Sec. 1506. Working capital funds.Sec. 1507. Drug Interdiction and Counter-Drug Activities, Defense-wide.Sec. 1508. Defense Inspector General.Sec. 1509. Defense Health program.Sec. 1510. Counterterrorism Partnerships Fund.Subtitle B—Financial MattersSec. 1521. Treatment as additional authorizations.Sec. 1522. Special transfer authority.Subtitle C—Limitations, Reports, and Other MattersSec. 1531. Afghanistan Security Forces Fund.Sec. 1532. Joint Improvised Explosive Device Defeat Fund.Sec. 1533. Availability of Joint Improvised Explosive Device Defeat Fund for training of foreign
			 security forces to defeat improvised explosive devices.Sec. 1534. Comptroller General report on use of certain funds provided for operation and
			 maintenance.
				AAuthorization of Appropriations
					1501.Purpose and treatment of certain authorizations of appropriations
 (a)PurposeThe purpose of this subtitle is to authorize appropriations for the Department of Defense for fiscal year 2016 to provide additional funds—
 (1)for overseas contingency operations being carried out by the Armed Forces, in such amounts as may be designated as provided in section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985; and
 (2)pursuant to section 1504, for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4303.
							(b)Support of base budget requirements; treatment
 (1)In generalFunds identified in paragraph (2) of subsection (a) are being authorized to be appropriated in support of base budget requirements as requested by the President for fiscal year 2016 pursuant to section 1105(a) of title 31, United States Code.
 (2)ApportionmentThe Director of the Office of Management and Budget shall apportion the funds identified in paragraph (2) of subsection (a) to the Department of Defense without restriction, limitation, or constraint on the execution of such funds in support of base requirements, including any restriction, limitation, or constraint imposed by, or described in, the document entitled Criteria for War/Overseas Contingency Operations Funding Requests transmitted by the Director to the Department of Defense on September 9, 2010, or any successor or related guidance.
 (3)Execution and useThe Secretary of Defense shall apportion, use, and execute the funds apportioned by the Director of the Office of Management and Budget as described in paragraph (2) of this subsection without restriction, limitation, or constraint on the execution of such funds in support of base requirements, including any restriction, limitation, or constraint specifically described in paragraph (2) of this subsection.
 1502.ProcurementFunds are hereby authorized to be appropriated for fiscal year 2016 for procurement accounts for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4102.
 1503.Research, development, test, and evaluationFunds are hereby authorized to be appropriated for fiscal year 2016 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4202.
 1504.Operation and maintenanceFunds are hereby authorized to be appropriated for fiscal year 2016 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in—
 (1)the funding table in section 4302, or (2)the funding table in section 4303.
 1505.Military personnelFunds are hereby authorized to be appropriated for fiscal year 2016 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4402.
 1506.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2016 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4502.
 1507.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2016 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4502.
 1508.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2016 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4502.
 1509.Defense Health programFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2016 for expenses, not otherwise provided for, for the Defense Health Program, as specified in the funding table in section 4502.
					1510.Counterterrorism Partnerships Fund
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2016 for expenses, not otherwise provided for, for the Counterterrorism Partnerships Fund, as specified in the funding table in section 4502.
 (b)Duration of availabilityAmounts appropriated pursuant to the authorization of appropriations in subsection (a) shall remain available for obligation through September 30, 2017.
						BFinancial Matters
 1521.Treatment as additional authorizationsThe amounts authorized to be appropriated by this title are in addition to amounts otherwise authorized to be appropriated by this Act.
					1522.Special transfer authority
						(a)Authority To transfer authorizations
 (1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this title for fiscal year 2016 between any such authorizations for that fiscal year (or any subdivisions thereof).
 (2)Effect of transferAmounts of authorizations transferred under this subsection shall be merged with and be available for the same purposes as the authorization to which transferred.
 (3)LimitationsThe total amount of authorizations that the Secretary may transfer under the authority of this subsection may not exceed $3,500,000,000.
 (4)ExceptionIn the case of the authorization of appropriations contained in section 1504 that is provided for the purpose specified in section 1501(a)(2), the transfer authority provided under section 1001, rather than the transfer authority provided by this subsection, shall apply to any transfer of amounts of such authorization.
 (b)Terms and conditionsTransfers under this section shall be subject to the same terms and conditions as transfers under section 1001.
 (c)Additional authorityThe transfer authority provided by this section is in addition to the transfer authority provided under section 1001.
						CLimitations, Reports, and Other Matters
					1531.Afghanistan Security Forces Fund
 (a)Continuation of prior authorities and notice and reporting requirementsFunds available to the Department of Defense for the Afghanistan Security Forces Fund for fiscal year 2016 shall be subject to the conditions contained in subsections (b) through (g) of section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428), as amended by section 1531(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4424).
						(b)Equipment disposition
 (1)Acceptance of certain equipmentSubject to paragraph (2), the Secretary of Defense may accept equipment that is procured using amounts in the Afghanistan Security Forces Fund authorized under this Act and is intended for transfer to the security forces of Afghanistan, but is not accepted by such security forces.
 (2)Conditions on acceptance of equipmentBefore accepting any equipment under the authority provided by paragraph (1), the Commander of United States forces in Afghanistan shall make a determination that the equipment was procured for the purpose of meeting requirements of the security forces of Afghanistan, as agreed to by both the Government of Afghanistan and the United States, but is no longer required by such security forces or was damaged before transfer to such security forces.
 (3)Elements of determinationIn making a determination under paragraph (2) regarding equipment, the Commander of United States forces in Afghanistan shall consider alternatives to Secretary of Defense acceptance of the equipment. An explanation of each determination, including the basis for the determination and the alternatives considered, shall be included in the relevant quarterly report required under paragraph (5).
 (4)Treatment as department of defense stocksEquipment accepted under the authority provided by paragraph (1) may be treated as stocks of the Department of Defense upon notification to the congressional defense committees of such treatment.
 (5)Quarterly reports on equipment dispositionNot later than 90 days after the date of the enactment of this Act and every 90-day period thereafter during which the authority provided by paragraph (1) is exercised, the Secretary of Defense shall submit to the congressional defense committees a report describing the equipment accepted under this subsection, section 1531(d) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 938; 10 U.S.C. 2302 note), and section 1532(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3612) during the period covered by the report. Each report shall include a list of all equipment that was accepted during the period covered by the report and treated as stocks of the Department and copies of the determinations made under paragraph (2), as required by paragraph (3).
							(c)Plan To promote security of afghan women
 (1)Reporting requirementThe Secretary of Defense, with the concurrence of the Secretary of State, shall include in the report required under section 1225 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3550)—
 (A)an assessment of the security of Afghan women and girls, including information regarding efforts to increase the recruitment and retention of women in the Afghan National Security Forces; and
 (B)an assessment of the implementation of the plans for the recruitment, integration, retention, training, treatment, and provision of appropriate facilities and transportation for women in the Afghan National Security Forces, including the challenges associated with such implementation and the steps being taken to address those challenges.
								(2)Plan required
 (A)In generalThe Secretary of Defense, with the concurrence of the Secretary of State, shall support, to the extent practicable, the efforts of the Government of Afghanistan to promote the security of Afghan women and girls during and after the security transition process through the development and implementation by the Government of Afghanistan of an Afghan-led plan that should include the elements described in this paragraph.
 (B)TrainingThe Secretary of Defense, with the concurrence of the Secretary of State and working with the NATO-led Resolute Support mission, should encourage the Government of Afghanistan to develop—
 (i)measures for the evaluation of the effectiveness of existing training for Afghan National Security Forces on this issue;
 (ii)a plan to increase the number of female security officers specifically trained to address cases of gender-based violence, including ensuring the Afghan National Police’s Family Response Units have the necessary resources and are available to women across Afghanistan;
 (iii)mechanisms to enhance the capacity for units of National Police’s Family Response Units to fulfill their mandate as well as indicators measuring the operational effectiveness of these units;
 (iv)a plan to address the development of accountability mechanisms for Afghanistan National Army and Afghanistan National Police personnel who violate codes of conduct related to the human rights of women and girls, including female members of the Afghan National Security Forces; and
 (v)a plan to develop training for the Afghanistan National Army and the Afghanistan National Police to increase awareness and responsiveness among Afghanistan National Army and Afghanistan National Police personnel regarding the unique security challenges women confront when serving in those forces.
 (C)Enrollment and treatmentThe Secretary of Defense, with the concurrence of the Secretary of State and in cooperation with the Afghan Ministries of Defense and Interior, shall seek to assist the Government of Afghanistan in including as part of the plan developed under subparagraph (A) the development and implementation of a plan to increase the number of female members of the Afghanistan National Army and the Afghanistan National Police and to promote their equal treatment, including through such steps as providing appropriate equipment, modifying facilities, and ensuring literacy and gender awareness training for recruits.
								(D)Allocation of funds
 (i)In generalOf the funds available to the Department of Defense for the Afghan Security Forces Fund for fiscal year 2016, it is the goal that $25,000,000, but in no event less than $10,000,000, shall be used for—
 (I)the recruitment, integration, retention, training, and treatment of women in the Afghan National Security Forces; and
 (II)the recruitment, training, and contracting of female security personnel for future elections. (ii)Types of programs and activitiesSuch programs and activities may include—
 (I)efforts to recruit women into the Afghan National Security Forces, including the special operations forces;
 (II)programs and activities of the Afghan Ministry of Defense Directorate of Human Rights and Gender Integration and the Afghan Ministry of Interior Office of Human Rights, Gender and Child Rights;
 (III)development and dissemination of gender and human rights educational and training materials and programs within the Afghan Ministry of Defense and the Afghan Ministry of Interior;
 (IV)efforts to address harassment and violence against women within the Afghan National Security Forces;
 (V)improvements to infrastructure that address the requirements of women serving in the Afghan National Security Forces, including appropriate equipment for female security and police forces, and transportation for policewomen to their station;
 (VI)support for Afghanistan National Police Family Response Units; and (VII)security provisions for high-profile female police and army officers.
										1532.Joint Improvised Explosive Device Defeat Fund
 (a)Use and transfer of fundsSubsections (b) and (c) of section 1514 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2439), as in effect before the amendments made by section 1503 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4649), shall apply to the funds made available for fiscal year 2016 to the Department of Defense for the Joint Improvised Explosive Device Defeat Fund.
 (b)Extension of interdiction of improvised explosive device precursor chemicals authoritySection 1532(c) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2057) is amended—
 (1)in paragraph (1), by inserting and for fiscal year 2016, after fiscal year 2013; and (2)in paragraph (4), as most recently amended by section 1533(c) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3615), by striking December 31, 2015 and inserting December 31, 2016.
 (c)Plan for transitionNot later than January 31, 2016, the Secretary of Defense shall submit to the congressional defense committees a plan and timeline for each of the following:
 (1)The full and complete transition of the activities, functions, and resources of the Joint Improvised-Threat Defeat Agency to an office under the authority, direction, and control of a military department or a Defense Agency in existence as of October 1, 2015.
 (2)The transition of the Joint Improvised Explosive Device Defeat Fund to a successor fund that provides for the continuation of current flexibility in funding the activities supported and enabled by the Fund.
 (3)The transition of the Counter-Improvised Explosive Device Operations/Intelligence Integration Center of the Joint Improvised-Threat Defeat Agency to an element of a military department or a Defense Agency in existence as of October 1, 2015.
 (4)The transition of the research, development, and acquisition activities of the Joint Improvised-Threat Defeat Agency to an element of a military department or a Defense Agency in existence as of October 1, 2015.
							(d)Final Implementation Plan and timeline
 (1)Plan and timeline requiredNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a plan and timeline that—
 (A)incorporates the plans and timelines required by paragraphs (1) through (4) of subsection (c); and (B)provides for the completion of the implementation of such plans by not later than September 30, 2016.
 (2)Summary description of necessary actionsIn submitting the plan and timeline required by this subsection, the Secretary shall also submit a summary description of the actions to be taken by the Department of Defense to complete implementation of the plans and timelines required by paragraphs (1) through (4) of subsection (c) by September 30, 2016.
							(3)Compliance with deadlines
 (A)Limitation on availability of fundsExcept as provided in subparagraph (B), if the Secretary does not submit the plan and timeline required by paragraph (1) before the deadline specified in that paragraph, or does not complete implementation of such plan before the deadline specified in subparagraph (B) of that paragraph, none of the funds available to the Department of Defense for the Joint Improvised Explosive Device Defeat Fund may be obligated after September 30, 2016.
 (B)ExceptionSubparagraph (A) shall not apply to the obligation of funds referred to in such subparagraph after September 30, 2016, for operations or operational support activities determined by the Secretary to be critical to force protection in overseas contingency operations.
								(e)Prohibition on use of funds for implementation of combat support agency determination
 (1)ProhibitionNone of the funds authorized to be appropriated for the Department of Defense may be obligated or expended to implement administrative, organizational, facility, or non-operational changes necessary to carry out the Joint Improvised-Threat Defeat Agency transition and consolidation.
 (2)Rule of constructionNothing in paragraph (1) shall be construed to mean that ongoing activities directly supporting overseas contingency operations must be halted.
							1533.Availability of Joint Improvised Explosive Device Defeat Fund for training of foreign security
			 forces to defeat improvised explosive devices
						(a)Availability of funds
 (1)In generalOf the amounts authorized to be appropriated for fiscal year 2016 for the Joint Improvised Explosive Device Defeat Fund, or a successor fund, up to $30,000,000 may be available to the Secretary of Defense to provide training to foreign security forces to defeat improvised explosive devices under authority provided the Department of Defense under any other provision of law.
 (2)Applicability of contingent limitationThe availability of funds under this subsection is subject to the contingent limitation on the availability of amounts in the Joint Improvised Explosive Device Defeat Fund after September 30, 2016, in section 1532(g).
 (b)Construction of availability of fundsThe availability of funds under subsection (a) shall not be construed as authority in and of itself for the provision of training as described in that subsection.
 (c)Geographic limitationTraining may be provided using funds available under subsection (a) only— (1)in locations in which the Department is conducting a named operation; or
 (2)in geographic areas in which the Secretary of Defense has determined that a foreign security force is facing a significant threat from improvised explosive devices.
 (d)Coordination with geographic combatant commandsThe Secretary of Defense shall, to the extent practicable, coordinate the provision of training using funds available under subsection (a) with requests received from the commanders of the geographic combatant commands.
 (e)ExpirationThe authority to use funds described in subsection (a) in accordance with this section shall expire on September 30, 2018.
 1534.Comptroller General report on use of certain funds provided for operation and maintenanceThe Comptroller General of the United States shall submit to Congress a report specifying how all funds made available pursuant to section 1504 for operation and maintenance, as specified in the funding table in section 4303, are ultimately used.
					XVIStrategic Programs, Cyber, and Intelligence MattersSubtitle A—Space ActivitiesSec. 1601. Major force program and budget for national security space programs.Sec. 1602. Principal advisor on space control.Sec. 1603. Council on Oversight of the Department of Defense Positioning, Navigation, and Timing
			 Enterprise.Sec. 1604. Modification to development of space science and technology strategy.Sec. 1605. Delegation of authority regarding purchase of Global Positioning System user equipment.Sec. 1606. Rocket propulsion system development program.Sec. 1607. Exception to the prohibition on contracting with Russian suppliers of rocket engines for
			 the evolved expendable launch vehicle program.Sec. 1608. Acquisition strategy for evolved expendable launch vehicle program.Sec. 1609. Allocation of funding for evolved expendable launch vehicle program.Sec. 1610. Consolidation of acquisition of wideband satellite communications.Sec. 1611. Analysis of alternatives for wide-band communications.Sec. 1612. Expansion of goals and modification of pilot program for acquisition of commercial
			 satellite communication services.Sec. 1613. Integrated policy to deter adversaries in space.Sec. 1614. Prohibition on reliance on China and Russia for space-based weather data.Sec. 1615. Limitation on availability of funds for weather satellite follow-on system.Sec. 1616. Limitations on availability of funds for the Defense Meteorological Satellite program.Sec. 1617. Streamline of commercial space launch activities.Sec. 1618. Plan on full integration and exploitation of overhead persistent infrared capability.Sec. 1619. Options for rapid space reconstitution.Sec. 1620. Evaluation of exploitation of space-based infrared system against additional threats.Sec. 1621. Quarterly reports on Global Positioning System III space segment, Global Positioning
			 System operational control segment, and Military Global Positioning System
			 user equipment acquisition programs.Sec. 1622. Sense of Congress on missile defense sensors in space.Subtitle B—Defense Intelligence and Intelligence-Related ActivitiesSec. 1631. Executive agent for open-source intelligence tools.Sec. 1632. Waiver and congressional notification requirements related to facilities for
			 intelligence collection or for special operations abroad.Sec. 1633. Prohibition on National Intelligence Program consolidation.Sec. 1634. Limitation on availability of funds for Office of the Under Secretary of Defense for
			 Intelligence.Sec. 1635. Department of Defense intelligence needs.Sec. 1636. Report on management of certain programs of Defense intelligence elements.Sec. 1637. Report on Air National Guard contributions to the RQ–4 Global Hawk mission.Sec. 1638. Government Accountability Office review of intelligence input to the defense acquisition
			 process.Subtitle C—Cyberspace-Related MattersSec. 1641. Codification and addition of liability protections relating to reporting on cyber
			 incidents or penetrations of networks and information systems of certain
			 contractors.Sec. 1642. Authorization of military cyber operations.Sec. 1643. Limitation on availability of funds pending the submission of integrated policy to deter
			 adversaries in cyberspace.Sec. 1644. Authorization for procurement of relocatable Sensitive Compartmented Information
			 Facility.Sec. 1645. Designation of military department entity responsible for acquisition of critical cyber
			 capabilities.Sec. 1646. Assessment of capabilities of United States Cyber Command to defend the United States
			 from cyber attacks.Sec. 1647. Evaluation of cyber vulnerabilities of major weapon systems of the Department of
			 Defense.Sec. 1648. Comprehensive plan and biennial exercises on responding to cyber attacks.Sec. 1649. Sense of Congress on reviewing and considering findings and recommendations of Council
			 of Governors on cyber capabilities of the Armed Forces.Subtitle D—Nuclear ForcesSec. 1651. Assessment of threats to National Leadership Command, Control, and Communications
			 System.Sec. 1652. Organization of nuclear deterrence functions of the Air Force.Sec. 1653. Procurement authority for certain parts of intercontinental ballistic missile fuzes.Sec. 1654. Prohibition on availability of funds for de-alerting intercontinental ballistic
			 missiles.Sec. 1655. Assessment of global nuclear environment.Sec. 1656. Annual briefing on the costs of forward-deploying nuclear weapons in Europe.Sec. 1657. Report on the number of planned long-range standoff weapons.Sec. 1658. Review of Comptroller General of the United States on recommendations relating to
			 nuclear enterprise of the Department of Defense.Sec. 1659. Sense of Congress on organization of Navy for nuclear deterrence mission.Sec. 1660. Sense of Congress on the nuclear force improvement program of the Air Force.Sec. 1661. Senses of Congress on importance of cooperation and collaboration between United States
			 and United Kingdom on nuclear issues and on 60th anniversary of Fleet
			 Ballistic Missile Program.Sec. 1662. Sense of Congress on plan for implementation of Nuclear Enterprise Reviews.Sec. 1663. Sense of Congress and report on milestone A decision on long-range standoff weapon.Sec. 1664. Sense of Congress on policy on the nuclear triad.Sec. 1665. Report relating to the costs associated with extending the life of the Minuteman III
			 intercontinental ballistic missile.Subtitle E—Missile Defense Programs and Other MattersSec. 1671. Prohibitions on providing certain missile defense information to Russian Federation.Sec. 1672. Prohibition on integration of missile defense systems of Russian Federation into missile
			 defense systems of United States.Sec. 1673. Prohibition on integration of missile defense systems of China into missile defense
			 systems of United States.Sec. 1674. Limitations on availability of funds for Patriot lower tier air and missile defense
			 capability of the Army.Sec. 1675. Integration and interoperability of air and missile defense capabilities of the United
			 States.Sec. 1676. Integration and interoperability of allied missile defense capabilities.Sec. 1677. Missile defense capability in Europe.Sec. 1678. Availability of funds for Iron Dome short-range rocket defense system.Sec. 1679. Israeli cooperative missile defense program codevelopment and coproduction.Sec. 1680. Boost phase defense system.Sec. 1681. Development and deployment of multiple-object kill vehicle for missile defense of the
			 United States homeland.Sec. 1682. Requirement to replace capability enhancement I exoatmospheric kill vehicles.Sec. 1683. Designation of preferred location of additional missile defense site in the United
			 States and plan for expediting deployment time of such site.Sec. 1684. Additional missile defense sensor coverage for protection of United States homeland.Sec. 1685. Concept development of space-based missile defense layer.Sec. 1686. Aegis Ashore capability development.Sec. 1687. Development of requirements to support integrated air and missile defense capabilities.Sec. 1688. Extension of requirement for Comptroller General of the United States review and
			 assessment of missile defense acquisition programs.Sec. 1689. Report on medium range ballistic missile defense sensor alternatives for enhanced
			 defense of Hawaii.Sec. 1690. Sense of Congress and report on validated military requirement and Milestone A decision
			 on prompt global strike weapon system.
				ASpace Activities
					1601.Major force program and budget for national security space programs
						(a)Budget matters
 (1)In generalChapter 9 of title 10, United States Code, is amended by adding at the end the following new section:
								
									239.National security space programs: major force program and budget assessment
 (a)Establishment of major force programThe Secretary of Defense shall establish a unified major force program for national security space programs pursuant to section 222(b) of this title to prioritize national security space activities in accordance with the requirements of the Department of Defense and national security.
 (b)Budget assessment(1)The Secretary shall include with the defense budget materials for each of fiscal years 2017 through 2020 a report on the budget for national security space programs of the Department of Defense.
 (2)Each report on the budget for national security space programs of the Department of Defense under paragraph (1) shall include the following:
 (A)An overview of the budget, including— (i)a comparison between that budget, the previous budget, the most recent and prior future-years defense program submitted to Congress under section 221 of this title, and the amounts appropriated for such programs during the previous fiscal year; and
 (ii)the specific identification, as a budgetary line item, for the funding under such programs. (B)An assessment of the budget, including significant changes, priorities, challenges, and risks.
 (C)Any additional matters the Secretary determines appropriate. (3)Each report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
 (c)DefinitionsIn this section: (1)The term budget, with respect to a fiscal year, means the budget for that fiscal year that is submitted to Congress by the President under section 1105(a) of title 31.
 (2)The term defense budget materials, with respect to a fiscal year, means the materials submitted to Congress by the Secretary of Defense in support of the budget for that fiscal year..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 238 the following new item:
								239. National security space programs: major force program and budget assessment..
 (b)PlanNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a plan to carry out the unified major force program designation required by section 239(a) of title 10, United States Code, as added by subsection (a)(1), including any recommendations for legislative action the Secretary determines appropriate.
						1602.Principal advisor on space control
 (a)In generalChapter 135 of title 10, United States Code is amended by adding at the end the following new section:
							
								2279a.Principal Advisor on Space Control
 (a)In generalThe Secretary of Defense shall designate a senior official of the Department of Defense or a military department to serve as the Principal Space Control Advisor, who, in addition to the other duties of such senior official, shall act as the principal advisor to the Secretary on space control activities.
 (b)ResponsibilitiesThe Principal Space Control Advisor shall be responsible for the following: (1)Supervision of space control activities related to the development, procurement, and employment of, and strategy relating to, space control capabilities.
 (2)Oversight of policy, resources, personnel, and acquisition and technology relating to space control activities.
 (c)Cross-functional teamThe Principal Space Control Advisor shall integrate the space control expertise and perspectives of appropriate organizational entities of the Office of the Secretary of Defense, the Joint Staff, the military departments, the Defense Agencies, and the combatant commands, by establishing and maintaining a cross-functional team of subject-matter experts who are otherwise assigned or detailed to those entities..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2279 the following new item:
							2279a. Principal Advisor on Space Control..
						1603.Council on Oversight of the Department of Defense Positioning, Navigation, and Timing Enterprise
 (a)In generalChapter 135 of title 10, United States Code, as amended by section 1602, is further amended by adding at the end the following new section:
							
								2279b.Council on Oversight of the Department of Defense Positioning, Navigation, and Timing Enterprise
 (a)EstablishmentThere is within the Department of Defense a council to be known as the Council on Oversight of the Department of Defense Positioning, Navigation, and Timing Enterprise (in this section referred to as the Council). (b)MembershipThe members of the Council shall be as follows:
 (1)The Under Secretary of Defense for Policy. (2)The Under Secretary of Defense for Acquisition, Technology, and Logistics.
 (3)The Vice Chairman of the Joint Chiefs of Staff. (4)The Commander of the United States Strategic Command.
 (5)The Commander of the United States Northern Command. (6)The Commander of United States Cyber Command.
 (7)The Director of the National Security Agency. (8)The Chief Information Officer of the Department of Defense.
 (9)The Secretaries of the military departments, who shall be ex officio members. (10)Such other officers of the Department of Defense as the Secretary may designate.
 (c)Co-chairThe Council shall be co-chaired by the Under Secretary of Defense for Acquisition, Technology, and Logistics and the Vice Chairman of the Joint Chiefs of Staff.
 (d)Responsibilities(1)The Council shall be responsible for oversight of the Department of Defense positioning, navigation, and timing enterprise, including positioning, navigation, and timing services provided to civil, commercial, scientific, and international users.
 (2)In carrying out the responsibility for oversight of the Department of Defense positioning, navigation, and timing enterprise as specified in paragraph (1), the Council shall be responsible for the following:
 (A)Oversight of performance assessments (including interoperability). (B)Vulnerability identification and mitigation.
 (C)Architecture development. (D)Resource prioritization.
 (E)Such other responsibilities as the Secretary of Defense shall specify for purposes of this section. (e)Annual reportsAt the same time each year that the budget of the President is submitted to Congress under section 1105(a) of title 31, the Council shall submit to the congressional defense committees a report on the activities of the Council. Each report shall include the following:
 (1)A description and assessment of the activities of the Council during the previous fiscal year. (2)A description of the activities proposed to be undertaken by the Council during the period covered by the current future-years defense program under section 221 of this title.
 (3)Any changes to the requirements of the Department of Defense positioning, navigation, and timing enterprise made during the previous year, along with an explanation for why the changes were made and a description of the effects of the changes to the capability of such enterprise.
 (4)A breakdown of each program element in such budget that relates to the Department of Defense positioning, navigation, and timing enterprise, including how such program element relates to the operation and sustainment, research and development, procurement, or other activity of such enterprise.
 (f)Budget and funding matters(1)Not later than 30 days after the President submits to Congress the budget for a fiscal year under section 1105(a) of title 31, the Commander of the United States Strategic Command shall submit to the Chairman of the Joint Chiefs of Staff an assessment of—
 (A)whether such budget allows the Federal Government to meet the required capabilities of the Department of Defense positioning, navigation, and timing enterprise during the fiscal year covered by the budget and the four subsequent fiscal years; and
 (B)if the Commander determines that such budget does not allow the Federal Government to meet such required capabilities, a description of the steps being taken to meet such required capabilities.
 (2)Not later than 30 days after the date on which the Chairman of the Joint Chiefs of Staff receives the assessment of the Commander of the United States Strategic Command under paragraph (1), the Chairman shall submit to the congressional defense committees—
 (A)such assessment as it was submitted to the Chairman; and (B)any comments of the Chairman.
 (3)If a House of Congress adopts a bill authorizing or appropriating funds for the activities of the Department of Defense positioning, navigation, and timing enterprise that, as determined by the Council, provides insufficient funds for such activities for the period covered by such bill, the Council shall notify the congressional defense committees of the determination.
 (g)Notification of anomalies(1)The Secretary of Defense shall submit to the congressional defense committees written notification of an anomaly in the Department of Defense positioning, navigation, and timing enterprise that is reported to the Secretary or the Council by not later than 14 days after the date on which the Secretary or the Council learns of such anomaly, as the case may be.
 (2)In this subsection, the term anomaly means any unplanned, irregular, or abnormal event, whether unexplained or caused intentionally or unintentionally by a person or a system.
 (h)TerminationThe Council shall terminate on the date that is 10 years after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2016..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter, as amended by section 1602, is further amended by inserting after the item relating to section 2279a the following new item:
							2279b. Council on Oversight of the Department of Defense Positioning, Navigation, and Timing
			 Enterprise..
 1604.Modification to development of space science and technology strategySection 2272 of title 10, United States Code, is amended to read as follows:  2272.Space science and technology strategy: coordinationThe Secretary of Defense and the Director of National Intelligence shall jointly develop and implement a space science and technology strategy and shall review and, as appropriate, revise the strategy biennially. Functions of the Secretary under this section shall be carried out jointly by the Assistant Secretary of Defense for Research and Engineering and the official of the Department of Defense designated as the Department of Defense Executive Agent for Space..
 1605.Delegation of authority regarding purchase of Global Positioning System user equipmentSection 913 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (10 U.S.C. 2281 note) is amended by adding at the end the following new subsection:
						
 (d)Limitation on delegation of waiver authorityThe Secretary of Defense may not delegate the authority to make a waiver under subsection (c) to an official below the level of the Secretaries of the military departments or the Under Secretary of Defense for Acquisition, Technology, and Logistics..
					1606.Rocket propulsion system development program
 (a)Streamlined acquisitionSection 1604 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3623; 10 U.S.C. 2273 note) is amended—
 (1)by redesignating subsection (c) as subsection (d); and (2)by inserting after subsection (b) the following new subsection:
								
 (c)Streamlined acquisitionIn developing the rocket propulsion system required under subsection (a), the Secretary shall— (1)use a streamlined acquisition approach, including tailored documentation and review processes, that enables the effective, efficient, and expedient transition from the use of non-allied space launch engines to a domestic alternative for national security space launches; and
 (2)prior to establishing such acquisition approach, establish well-defined requirements with a clear acquisition strategy..
							(b)Availability of funds
 (1)In generalIn accordance with paragraph (2), of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the rocket propulsion system required by section 1604 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015, the Secretary of Defense may obligate or expend such funds only for the development of such system, and the necessary interfaces to, or integration of, the launch vehicle, to replace non-allied space launch engines by 2019 as required by such section.
 (2)Rule of constructionThe funds specified in paragraph (1)— (A)may be used for the integration of the rocket propulsion system covered by such paragraph with an existing or new launch vehicle; and
 (B)may not be used to develop or procure a new launch vehicle or related infrastructure. (c)BriefingNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the congressional defense committee a briefing on—
 (1)the streamlined acquisition approach, requirements, and acquisition strategy required under subsection (c) of section 1604 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015, as added by subsection (a); and
 (2)the plan for the development and fielding of a full-up rocket propulsion system pursuant to such section 1604.
							1607.Exception to the prohibition on contracting with Russian suppliers of rocket engines for the
 evolved expendable launch vehicle programParagraph (1) of section 1608(c) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3626; 10 U.S.C. 2271 note) is amended to read as follows:
						
 (1)In generalThe prohibition in subsection (a) shall not apply to any of the following: (A)The placement of orders or the exercise of options under the contract numbered FA8811–13–C–0003 and awarded on December 18, 2013.
 (B)Subject to paragraph (2), contracts awarded for the procurement of property or services for space launch activities that include the use of not more than a total of five rocket engines designed or manufactured in the Russian Federation that prior to February 1, 2014, were either fully paid for by the contractor or covered by a legally binding commitment of the contractor to fully pay for such rocket engines.
 (C)Contracts not covered under subparagraph (A) or (B) that are awarded for the procurement of property or services for space launch activities that include the use of not more than a total of four additional rocket engines designed or manufactured in the Russian Federation..
					1608.Acquisition strategy for evolved expendable launch vehicle program
						(a)Treatment of certain arrangement
 (1)DiscontinuationThe Secretary of the Air Force shall discontinue the evolved expendable launch vehicle launch capability arrangement, as structured as of the date of the enactment of this Act, for—
 (A)existing contracts using rocket engines designed or manufactured in the Russian Federation by not later than December 31, 2019; and
 (B)existing contracts using domestic rocket engines by not later than December 31, 2020. (2)WaiverThe Secretary may waive paragraph (1) if the Secretary—
 (A)determines that such waiver is necessary for the national security interests of the United States; (B)notifies the congressional defense committees of such waiver; and
 (C)a period of 90 days has elapsed following the date of such notification. (b)Consistent standardsIn accordance with section 2306a of title 10, United States Code, the Secretary shall—
 (1)apply consistent and appropriate standards to certified evolved expendable launch vehicle providers with respect to certified cost and pricing data; and
 (2)conduct the appropriate audits. (c)Acquisition strategyIn accordance with subsections (a) and (b) and section 2273 of title 10, United States Code, the Secretary shall develop and carry out a 10-year phased acquisition strategy, including near and long term, for the evolved expendable launch vehicle program.
 (d)ElementsThe acquisition strategy under subsection (c) for the evolved expendable launch vehicle program shall—
 (1)provide the necessary— (A)stability in budgeting and acquisition of capabilities;
 (B)flexibility to the Federal Government; and (C)procedures for fair competition; and
 (2)specifically take into account, as appropriate per competition, the effect of— (A)contracts or agreements for launch services or launch capability entered into by the Department of Defense and the National Aeronautics and Space Administration with certified evolved expendable launch vehicle providers;
 (B)the requirements of the Department of Defense, including with respect to launch capabilities and pricing data, that are met by such providers;
 (C)the cost of integrating a satellite onto a launch vehicle; and (D)any other matters the Secretary considers appropriate.
 (e)CompetitionIn awarding any contract for launch services in a national security space mission pursuant to a competitive acquisition, the evaluation shall account for the value of the evolved expendable launch vehicle launch capability arrangement per contract line item numbers in the bid price of the offeror as appropriate per launch.
 (f)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate a report on the acquisition strategy developed under subsection (c).
						1609.Allocation of funding for evolved expendable launch vehicle program
 (a)Certification and justificationTogether with the budget of the President submitted to Congress under section 1105(a) of title 31, United States Code, for each of fiscal years 2017, 2018, and 2019, the Director of the Office of Management and Budget shall submit to the appropriate congressional committees—
 (1)a certification that the cost share between the Air Force and the National Reconnaissance Office for the evolved expendable launch vehicle launch capability program equitably reflects the appropriate allocation of funding for the Air Force and the National Reconnaissance Office, respectively, based on the launch schedule and national mission forecast; and
 (2)sufficient rationale to justify such cost share. (b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the congressional defense committees; (2)the Permanent Select Committee on Intelligence of the House of Representatives; and
 (3)the Select Committee on Intelligence of the Senate. 1610.Consolidation of acquisition of wideband satellite communications (a)Plan (1)ConsolidationNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a plan for the consolidation, during the one-year period beginning on the date on which the plan is submitted, of the acquisition of wideband satellite communications necessary to meet the requirements of the Department of Defense for such communications, including with respect to military and commercial satellite communications.
 (2)ElementsThe plan under paragraph (1) shall include— (A)an assessment of the management and overhead costs relating to the acquisition of commercial satellite communications services across the Department of Defense;
 (B)an estimate of— (i)the costs of implementing the consolidation of the acquisition of such services described in paragraph (1); and
 (ii)the projected savings of the consolidation; (C)the identification and designation of a single acquisition agent pursuant to paragraph (3)(A); and
 (D)the roles and responsibilities of officials of the Department, including pursuant to paragraph (3). (3)Single acquisition agent (A)Except as provided by subparagraph (B), under the plan under paragraph (1), the Secretary of Defense shall identify and designate a single senior official of the Department of Defense to procure wideband satellite communications necessary to meet the requirements of the Department of Defense for such communications, including with respect to military and commercial satellite communications.
 (B)Notwithstanding subparagraph (A), under the plan under paragraph (1), an official described in subparagraph (C) may carry out the procurement of commercial wideband satellite communications if the official determines that such procurement is required to meet an urgent need.
 (C)An official described in this subparagraph is any of the following: (i)A Secretary of a military department.
 (ii)The Under Secretary of Defense for Acquisition, Technology, and Logistics. (iii)The Chief Information Office of the Department of Defense.
 (iv)A commander of a combatant command. (4)ValidationThe Director of Cost Assessment and Program Evaluation shall validate the assessment required by subparagraph (A) of paragraph (2) and the estimates required by subparagraph (B) of such paragraph.
							(b)Implementation
 (1)In generalExcept as provided by paragraph (2), the Secretary of Defense shall complete the implementation of the plan under subsection (a) by not later than one year after the date on which the Secretary submits the plan under such paragraph.
 (2)WaiverThe Secretary may waive the implementation of the plan under subsection (a) if the Secretary— (A)determines that—
 (i)such implementation will require significant additional funding; or (ii)such waiver is in the interests of national security; and
 (B)submits to the congressional defense committees notice of such waiver and the justifications for such waiver.
								1611.Analysis of alternatives for wide-band communications
 (a)In generalThe Secretary of Defense shall conduct an analysis of alternatives for a follow-on wide-band communications system to the Wideband Global SATCOM System that includes space, air, and ground layer communications capabilities of the Department of Defense.
 (b)Report requiredNot later than March 31, 2017, the Secretary shall submit to the congressional defense committees a report on the analysis conducted under subsection (a).
						1612.Expansion of goals and modification of pilot program for acquisition of commercial satellite
			 communication services
 (a)Carrying out of pilot programSubsection (a) of section 1605 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3623; 10 U.S.C. 2208 note) is amended—
 (1)in paragraph (1), by striking may develop and all that follows through funds by the Secretary and inserting shall develop and carry out a pilot program; and (2)by adding at the end the following new paragraph:
								
 (4)MethodsIn carrying out the pilot program under paragraph (1), the Secretary may use a variety of methods authorized by law to effectively and efficiently acquire commercial satellite communications services, including by carrying out multiple pathfinder activities under the pilot program..
 (b)GoalsSubsection (b) of such section is amended— (1)in paragraph (3), by striking ; and and inserting a semicolon;
 (2)in paragraph (4), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new paragraph:
								
 (5)demonstrates the potential to achieve order-of-magnitude improvements in satellite communications capability..
 (c)Reports and briefingsSubsection (d) of such section is amended— (1)in the heading, by striking Reports.— and inserting Reports and briefings.—;
 (2)in paragraph (1)— (A)in the matter preceding subparagraph (A), by striking 90 days and inserting 270 days;
 (B)in subparagraph (A), by striking ; or and inserting ; and; and (C)by amending subparagraph (B) to read as follows:
									
 (B)a description of the appropriate metrics established by the Secretary to meet the goals of the pilot program.;
 (3)by redesignating paragraph (2) as paragraph (3); (4)by inserting after paragraph (1) the following new paragraph (2):
								
 (2)BriefingAt the same time as the President submits to Congress the budget pursuant to section 1105 of title 31, for each of fiscal years 2017 through 2020, the Secretary shall provide to the congressional defense committees a briefing on the pilot program.; and
 (5)in paragraph (3) (as redesignated by paragraph (3) of this subsection)— (A)in subparagraph (A), by striking expanding the use of working capital funds to effectively and efficiently acquire and inserting the pilot program and whether the pilot program effectively and efficiently acquires; and
 (B)in subparagraph (B)(ii), by striking working capital funds as described in subparagraph (A) and inserting the pilot program. 1613.Integrated policy to deter adversaries in space (a)In generalThe President shall establish an interagency process to provide for the development of a policy to deter adversaries in space—
 (1)with the objectives of— (A)reducing risks to the United States and allies of the United States in space; and
 (B)protecting and preserving the rights, access, capabilities, use, and freedom of action of the United States in space and the right of the United States to respond to an attack in space and, if necessary, deny adversaries the use of space capabilities hostile to the national interests of the United States; and
 (2)that integrates the interests and responsibilities of the agencies participating in the process. (b)Report required (1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the policy developed pursuant to subsection (a).
 (2)Funding restrictionIf the President has not submitted the policy developed under subsection (a) and the answers to Enclosure 1, regarding space control policy, of the classified annex to this Act, to the Committees on Armed Services of the Senate and the House of Representatives by the date required by paragraph (1), an amount equal to $10,000,000 of the amount authorized to be appropriated or otherwise made available to the Department of Defense for fiscal year 2016 to provide support services to the Executive Office of the President shall be withheld from obligation or expenditure until the policy and such answers are submitted to such Committees.
 (3)Form of reportThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
							1614.Prohibition on reliance on China and Russia for space-based weather data
 (a)ProhibitionThe Secretary of Defense shall ensure that the Department of Defense does not rely on, or in the future plan to rely on, space-based weather data provided by the Government of the People’s Republic of China, the Government of the Russian Federation, or an entity owned or controlled by either such government for national security purposes.
 (b)CertificationNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a certification that the Secretary is in compliance with the prohibition under subsection (a).
						1615.Limitation on availability of funds for weather satellite follow-on system
 (a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for research, development, test, and evaluation, Air Force, for the weather satellite follow-on system, not more than 50 percent may be obligated or expended until the date on which—
 (1)the Secretary of Defense provides to the congressional defense committees a briefing on the plan developed under subsection (b); and
 (2)the Chairman of the Joint Chiefs of Staff certifies to the congressional defense committees that such plan will—
 (A)meet the requirements of the Department of Defense for cloud characterization and theater weather imagery; and
 (B)not negatively affect the commanders of the combatant commands. (b)Plan requiredThe Secretary shall develop a plan to address the requirements of the Department of Defense for cloud characterization and theater weather imagery.
						1616.Limitations on availability of funds for the Defense Meteorological Satellite program
						(a)Limitation
 (1)Fiscal year 2016 fundsNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the Defense Meteorological Satellite program or for the launch of Defense Meteorological Satellite program satellite #20 (in this section referred to as DMSP20) may be obligated or expended until the date on which the Secretary of Defense and the Chairman of the Joint Chiefs of Staff jointly submit to the congressional defense committees the certification described in subsection (b).
 (2)Remaining fiscal year 2015 fundsOf the funds authorized to be appropriated or otherwise made available for fiscal year 2015 for the Defense Meteorological Satellite program or the launch of DMSP20 that remain available for obligation as of the date of the enactment of this Act, not more than 50 percent may be obligated or expended until the date on which the Secretary of Defense and the Chairman of the Joint Chiefs of Staff jointly submit to the congressional defense committees the certification described in subsection (b).
 (b)CertificationThe certification described in this subsection is a certification that— (1)the Joint Requirements Oversight Council has conducted a recent review and certification of the space-based environmental monitoring requirements while taking into consideration the changes in international allied plans and the feedback of the military departments and Defense Agencies (as defined in section 101(a) of title 10, United States Code);
 (2)relying on civil and international contributions to meet space-based environmental monitoring requirements is insufficient or is a risk to national security and launching DMSP20 will meet those requirements;
 (3)launching DMSP20 is the most affordable solution to meeting requirements validated by the Joint Requirements Oversight Council; and
 (4)nonmaterial solutions within the Department of Defense, the National Oceanic and Atmospheric Administration, and the National Aeronautics and Space Administration are incapable of meeting the cloud characterization and theater weather requirements validated by the Joint Requirements Oversight Council.
 (c)Comparative cost and capability assessmentIf the Secretary and the Chairman determine that a material solution is required to meet the cloud characterization and theater weather requirements validated by the Joint Requirements Oversight Council, the Secretary and the Chairman shall jointly submit to the congressional defense committees a cost and capability assessment that compares the cost of meeting those requirements with DMSP20 and with an alternate material solution that includes electro-optical infrared weather imaging or other comparable solutions.
						1617.Streamline of commercial space launch activities
 (a)Sense of CongressIt is the sense of Congress that eliminating duplicative requirements and approvals for commercial launch and reentry operations will promote and encourage the development of the commercial space sector.
 (b)Reaffirmation of policyCongress reaffirms that the Secretary of Transportation, in overseeing and coordinating commercial launch and reentry operations, should—
 (1)promote commercial space launches and reentries by the private sector; (2)facilitate Government, State, and private sector involvement in enhancing United States launch sites and facilities;
 (3)protect public health and safety, safety of property, national security interests, and foreign policy interests of the United States; and
 (4)consult with the head of another executive agency, including the Secretary of Defense or the Administrator of the National Aeronautics and Space Administration, as necessary to provide consistent application of licensing requirements under chapter 509 of title 51, United States Code.
							(c)Requirements
 (1)In generalThe Secretary of Transportation under section 50918 of title 51, United States Code, and subject to section 50905(b)(2)(C) of that title, shall consult with the Secretary of Defense, the Administrator of the National Aeronautics and Space Administration, and the heads of other executive agencies, as appropriate—
 (A)to identify all requirements that are imposed to protect the public health and safety, safety of property, national security interests, and foreign policy interests of the United States relevant to any commercial launch of a launch vehicle or commercial reentry of a reentry vehicle; and
 (B)to evaluate the requirements identified in subparagraph (A) and, in coordination with the licensee or transferee and the heads of the relevant executive agencies—
 (i)determine whether the satisfaction of a requirement of one agency could result in the satisfaction of a requirement of another agency; and
 (ii)resolve any inconsistencies and remove any outmoded or duplicative requirements or approvals of the Federal Government relevant to any commercial launch of a launch vehicle or commercial reentry of a reentry vehicle.
 (2)ReportsNot later than 180 days after the date of enactment of this Act, and annually thereafter until the Secretary of Transportation determines no outmoded or duplicative requirements or approvals of the Federal Government exist, the Secretary of Transportation, in consultation with the Secretary of Defense, the Administrator of the National Aeronautics and Space Administration, the commercial space sector, and the heads of other executive agencies, as appropriate, shall submit to the appropriate congressional committees a report that includes the following:
 (A)A description of the process for the application for and approval of a permit or license under chapter 509 of title 51, United States Code, for the commercial launch of a launch vehicle or commercial reentry of a reentry vehicle, including the identification of—
 (i)any unique requirements for operating on a United States Government launch site, reentry site, or launch property; and
 (ii)any inconsistent, outmoded, or duplicative requirements or approvals. (B)A description of current efforts, if any, to coordinate and work across executive agencies to define interagency processes and procedures for sharing information, avoiding duplication of effort, and resolving common agency requirements.
 (C)Recommendations for legislation that may further— (i)streamline requirements in order to improve efficiency, reduce unnecessary costs, resolve inconsistencies, remove duplication, and minimize unwarranted constraints; and
 (ii)consolidate or modify requirements across affected agencies into a single application set that satisfies the requirements identified in paragraph (1)(A).
 (3)DefinitionsFor purposes of this subsection— (A)any applicable definitions set forth in section 50902 of title 51, United States Code, shall apply;
 (B)the term appropriate congressional committees means— (i)the congressional defense committees;
 (ii)the Committee on Commerce, Science, and Transportation of the Senate; (iii)the Committee on Science, Space, and Technology of the House of Representatives; and
 (iv)the Committee on Transportation and Infrastructure of the House of Representatives; (C)the terms launch, reenter, and reentry include landing of a launch vehicle or reentry vehicle; and
 (D)the terms United States Government launch site and United States Government reentry site include any necessary facility, at that location, that is commercially operated on United States Government property.
								1618.Plan on full integration and exploitation of overhead persistent infrared capability
 (a)PlanNot later than 180 days after the date of the enactment of this Act, the Commander of the United States Strategic Command and the Director of Cost Assessment and Program Evaluation, in coordination with the Director of National Intelligence, shall jointly submit to the appropriate congressional committees a plan for the integration of overhead persistent infrared capabilities to support the missions specified in subsection (b)(1).
 (b)ElementsThe plan under subsection (a) shall— (1)ensure that all overhead persistent infrared capabilities of the United States, including such capabilities that are planned to be developed, are integrated to allow for such capabilities to be exploited to support the requirements of the missions of the Department of Defense relating to—
 (A)strategic and theater missile warning; (B)ballistic and cruise missile defense, including with respect to missile tracking, fire control, and kill assessment;
 (C)technical intelligence supporting missile warning; (D)battlespace awareness;
 (E)other technical intelligence; (F)civil and environmental missions, including with respect to the collection of weather data; and
 (G)battle damage assessments; and (2)establish clear benchmarks by which to establish acquisition plans, manning, and budget requirements.
 (c)Annual determinationThe Secretary of Defense shall include, together with, or not later than 30 days after, the budget justification materials submitted to Congress in support of the budget of the Department of Defense for a fiscal year (as submitted with the budget of the President under section 1105(a) of title 31, United States Code), a written determination of how the plan under subsection (a) is being implemented.
 (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees; and
 (2)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.
							1619.Options for rapid space reconstitution
 (a)EvaluationThe Secretary of Defense shall evaluate options for the use of current assets of the Department of Defense for the purpose of rapid reconstitution of critical space-based warfighter enabling capabilities.
 (b)BriefingNot later than March 31, 2016, the Secretary shall provide to the congressional defense committees a briefing on the evaluation conducted under subsection (a), including development timelines, a test plan, and technology readiness levels of key systems and technologies.
						1620.Evaluation of exploitation of space-based infrared system against additional threats
 (a)EvaluationThe Commander of the United States Strategic Command, in cooperation with the Secretary of the Navy, the Secretary of the Air Force, the Director of National Intelligence, and the Commander of the United States Northern Command, shall conduct an evaluation of space-based infrared systems to detect, track, and target, or to develop the capability to detect, track, and target, the full range of threats to the United States, deployed members of the Armed Forces, and allies of the United States.
 (b)SubmissionNot later than December 31, 2016, the Commander of the United States Strategic Command shall submit to the congressional defense committees, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate the evaluation under subsection (a).
						1621.Quarterly reports on Global Positioning System III space segment, Global Positioning System
			 operational control segment, and Military Global Positioning System user
			 equipment acquisition programs
 (a)Reports requiredNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of the Air Force shall submit to the Comptroller General of the United States a report and supporting documentation on the Global Positioning System III space segment, the Global Positioning System operational control segment, and the Military Global Positioning System user equipment acquisition programs.
 (b)ElementsEach report required by subsection (a) shall include, with respect to an acquisition program specified in that subsection, the following:
 (1)A statement of the status of the program with respect to cost, schedule, and performance. (2)A description of any changes to the requirements of the program.
 (3)A description of any technical risks impacting the cost, schedule, and performance of the program. (4)An assessment of how such risks are to be addressed and the costs associated with such risks.
 (5)An assessment of the extent to which the segments of the program are synchronized. (c)Briefings by Comptroller GeneralThe Comptroller General shall provide to the congressional defense committees a briefing on a report submitted under subsection (a)—
 (1)in the case of the first such report, not later than 30 days after receiving that report; and (2)as the Comptroller General considers appropriate thereafter.
 (d)TerminationThe requirement under subsection (a) shall terminate with respect to an acquisition program specified in that subsection on the date on which that program reaches initial operational capability.
 1622.Sense of Congress on missile defense sensors in spaceIt is the sense of Congress that a robust multi-mission space sensor network will be vital to ensuring a strong missile defense system.
					BDefense Intelligence and Intelligence-Related Activities
					1631.Executive agent for open-source intelligence tools
 (a)Executive agentSubchapter I of chapter 21 of title 10, United States Code, as amended by section 1083, is further amended by adding at the end the following new section:
							
								430b.Executive agent for open-source intelligence tools
 (a)DesignationNot later than April 1, 2016, the Secretary of Defense shall designate a senior official of the Department of Defense to serve as the executive agent for the Department for open-source intelligence tools.
 (b)Roles, Responsibilities, and Authorities(1)Not later than July 1, 2016, in accordance with Directive 5101.1, the Secretary shall prescribe the roles, responsibilities, and authorities of the executive agent designated under subsection (a).
 (2)The roles and responsibilities of the executive agent designated under subsection (a) shall include the following:
 (A)Developing and maintaining a comprehensive list of open-source intelligence tools and technical standards.
 (B)Establishing priorities for the development, acquisition, and integration of open-source intelligence tools into the intelligence enterprise, and other command and control systems as needed.
 (C)Certifying all open-source intelligence tools with respect to compliance with the standards required by the framework and guidance for the Intelligence Community Information Technology Enterprise, the Defense Intelligence Information Enterprise, and the Joint Information Environment.
 (D)Assessing and making recommendations regarding the protection of privacy in the acquisition, analysis, and dissemination of open-source information available around the world.
 (E)Performing such other assessments or analyses as the Secretary considers appropriate. (c)Support within Department of DefenseIn accordance with Directive 5101.1, the Secretary shall ensure that the military departments, the Defense Agencies, and other elements of the Department of Defense provide the executive agent designated under subsection (a) with the appropriate support and resources needed to perform the roles, responsibilities, and authorities of the executive agent.
 (d)DefinitionsIn this section: (1)The term Directive 5101.1 means Department of Defense Directive 5101.1, or any successor directive relating to the responsibilities of an executive agent of the Department of Defense.
 (2)The term executive agent has the meaning given the term DoD Executive Agent in Directive 5101.1. (3)The term open-source intelligence tools means tools for the systematic collection, processing, and analysis of publicly available information for known or anticipated intelligence requirements..
 (b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 430a, as added by section 1083, the following new item:
							430b. Executive agent for open-source intelligence tools..
						1632.Waiver and congressional notification requirements related to facilities for intelligence
			 collection or for special operations abroad
 (a)Addition of congressional notification requirementSection 2682(c) of title 10, United States Code, is amended— (1)by inserting (1) before The Secretary of Defense; and
 (2)by adding at the end the following new paragraphs:  (2)Not later than 48 hours after using the waiver authority under paragraph (1) for any facility for intelligence collection conducted under the authorities of the Department of Defense or special operations activity, the Secretary of Defense shall submit to the appropriate congressional committees written notification of the use of the authority, including the justification for the waiver and the estimated cost of the project for which the waiver applies.
 (3)In this subsection, the term appropriate congressional committees means the following: (A)With respect to a waiver regarding special operations activities, the congressional defense committees.
 (B)With respect to a waiver regarding intelligence collection conducted under the authorities of the Department of Defense—
 (i)the congressional defense committees; and (ii)the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives..
							(b)Codification of sunset provision
 (1)CodificationSection 2682(c) of title 10, United States Code, is further amended by inserting after paragraph (3), as added by subsection (a)(2), the following new paragraph:
								
 (4)The waiver authority provided by paragraph (1) expires December 31, 2020.. (2)Conforming repealSubsection (b) of section 926 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1541; 10 U.S.C. 2682 note) is repealed.
							1633.Prohibition on National Intelligence Program consolidation
 (a)ProhibitionNo amounts authorized to be appropriated or otherwise made available to the Department of Defense may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2016, to execute—
 (1)the separation of the National Intelligence Program budget from the Department of Defense budget; (2)the consolidation of the National Intelligence Program budget within the Department of Defense budget; or
 (3)the establishment of a new appropriations account or appropriations account structure for the National Intelligence Program budget.
 (b)DefinitionsIn this section: (1)National intelligence programThe term National Intelligence Program has the meaning given the term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
 (2)National intelligence program budgetThe term National Intelligence Program budget means the portions of the Department of Defense budget designated as part of the National Intelligence Program.
 1634.Limitation on availability of funds for Office of the Under Secretary of Defense for IntelligenceOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the Department of Defense for the Office of the Under Secretary of Defense for Intelligence, not more than 75 percent may be obligated or expended for such Office until the Secretary of Defense identifies the intelligence gaps and establishes the written policy required by section 922 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 828).
					1635.Department of Defense intelligence needs
 (a)ReportNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional defense committees and the congressional intelligence committees a report on how the Director ensures that the National Intelligence Program budgets for the elements of the intelligence community that are within the Department of Defense are adequate to satisfy the national intelligence needs of the Department as required under section 102A(p) of the National Security Act of 1947 (50 U.S.C. 3024(p)). Such report shall include a description of how the Director incorporates the needs of the Chairman of the Joint Chiefs of Staff and the commanders of the unified and specified commands into the metrics used to evaluate the performance of the elements of the intelligence community that are within the Department of Defense in conducting intelligence activities funded under the National Intelligence Program.
 (b)DefinitionsIn this section, the terms congressional intelligence committees, intelligence community, and National Intelligence Program have the meanings given such terms in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
						1636.Report on management of certain programs of Defense intelligence elements
 (a)ReportNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Intelligence shall submit to the appropriate congressional committees a report on the management of science and technology research and development programs and foreign materiel exploitation programs of Defense intelligence elements.
 (b)Matters includedThe report under subsection (a) shall include the following: (1)An assessment of the management of each Defense intelligence element that is responsible for work relating to the programs described in subsection (a), including with respect to the policies, procedures, and organizational structures of such element relating to the management and coordination of such work across such elements.
 (2)Recommendations to improve the coordination and organization of such elements. (3)Identification of options for realigning such elements within the Department of Defense to better meet the needs of the Department and reduce unnecessary overhead.
 (c)DefinitionsIn this section: (1)The term appropriate congressional committees means—
 (A)the congressional defense committees; (B)the Permanent Select Committee on Intelligence of the House of Representatives; and
 (C)the Select Committee on Intelligence of the Senate. (2)The term Defense intelligence element has the meaning given that term in section 429(e) of title 10, United States Code.
							1637.Report on Air National Guard contributions to the RQ–4 Global Hawk mission
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of the Air Force, in coordination with the Chief of Staff of the Air Force and the Chief of the National Guard Bureau, shall submit to Congress a report on the feasibility of using the Air National Guard in association with the active duty Air Force to operate and maintain the RQ–4 Global Hawk.
 (b)ContentsThe report required by subsection (a) shall include the following: (1)An assessment of the costs, training requirements, and personnel required to create an association for the Global Hawk mission consisting of members of the Air Force serving on active duty and members of the Air National Guard.
 (2)The capacity of the Air National Guard to support an association described in paragraph (1). 1638.Government Accountability Office review of intelligence input to the defense acquisition process (a)ReviewThe Comptroller General of the United States shall carry out a comprehensive review of the processes and procedures for the integration of intelligence into the defense acquisition process, consistent with the provision of classified information, and intelligence sources and methods.
 (b)RequirementsThe review required by subsection (a) shall— (1)identify processes and procedures for the integration of intelligence into the decision process, including with respect to the staffing and training of Defense intelligence personnel assigned to program offices, for the acquisition of weapon systems from initial requirements through the milestones process and upon final delivery; and
 (2)include a review of processes and procedures for— (A)the integration of intelligence on foreign capabilities into the acquisition process from initial requirement through deployment;
 (B)identifying opportunities for weapons systems to collect intelligence, without regard to whether that is the primary mission of such systems, and the plans for exploiting the collection of such intelligence; and
 (C)assessing the requirements weapon systems will place on the Defense Intelligence Enterprise once the weapons systems are deployed.
 (c)ReportNot later than 270 days after the date of the enactment of this Act, the Comptroller General shall submit to the congressional defense committees, the Select Committee on Intelligence of the Senate, and the Permanent Select Committee on Intelligence of the House of Representatives a report containing the results of the review required by subsection (a).
						CCyberspace-Related Matters
					1641.Codification and addition of liability protections relating to reporting on cyber incidents or
			 penetrations of networks and information systems of certain contractors
 (a)Codification and amendmentSection 941 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1889; 10 U.S.C. 2224 note) is transferred to chapter 19 of title 10, United States Code, inserted so as to appear after section 392, redesignated as section 393, and amended—
 (1)by amending the section heading to read as follows:  393.Reporting on penetrations of networks and information systems of certain contractors;  (2)by striking paragraph (3) of subsection (c) and inserting the following new paragraph (3):
								
 (3)Dissemination of informationThe procedures established pursuant to subsection (a) shall limit the dissemination of information obtained or derived through such procedures to entities—
 (A)with missions that may be affected by such information; (B)that may be called upon to assist in the diagnosis, detection, or mitigation of cyber incidents;
 (C)that conduct counterintelligence or law enforcement investigations; or (D)for national security purposes, including cyber situational awareness and defense purposes.; and
 (3)by striking subsection (d) and inserting the following new subsection (d):  (d)Protection from liability of cleared defense contractors(1)No cause of action shall lie or be maintained in any court against any cleared defense contractor, and such action shall be promptly dismissed, for compliance with this section that is conducted in accordance with the procedures established pursuant to subsection (a).
 (2)(A)Nothing in this section shall be construed— (i)to require dismissal of a cause of action against a cleared defense contractor that has engaged in willful misconduct in the course of complying with the procedures established pursuant to subsection (a); or
 (ii)to undermine or limit the availability of otherwise applicable common law or statutory defenses. (B)In any action claiming that paragraph (1) does not apply due to willful misconduct described in subparagraph (A), the plaintiff shall have the burden of proving by clear and convincing evidence the willful misconduct by each cleared defense contractor subject to such claim and that such willful misconduct proximately caused injury to the plaintiff.
 (C)In this subsection, the term willful misconduct means an act or omission that is taken— (i)intentionally to achieve a wrongful purpose;
 (ii)knowingly without legal or factual justification; and (iii)in disregard of a known or obvious risk that is so great as to make it highly probable that the harm will outweigh the benefit..
 (b)Addition of liability protections for reporting on cyber incidentsSection 391 of title 10, United States Code, is amended— (1)by redesignating subsection (d) as subsection (e); and
 (2)by inserting after subsection (c) the following new subsection (d):  (d)Protection from liability of operationally critical contractors(1)No cause of action shall lie or be maintained in any court against any operationally critical contractor, and such action shall be promptly dismissed, for compliance with this section that is conducted in accordance with procedures established pursuant to subsection (b).
 (2)(A)Nothing in this section shall be construed— (i)to require dismissal of a cause of action against an operationally critical contractor that has engaged in willful misconduct in the course of complying with the procedures established pursuant to subsection (b); or
 (ii)to undermine or limit the availability of otherwise applicable common law or statutory defenses. (B)In any action claiming that paragraph (1) does not apply due to willful misconduct described in subparagraph (A), the plaintiff shall have the burden of proving by clear and convincing evidence the willful misconduct by each operationally critical contractor subject to such claim and that such willful misconduct proximately caused injury to the plaintiff.
 (C)In this subsection, the term willful misconduct means an act or omission that is taken— (i)intentionally to achieve a wrongful purpose;
 (ii)knowingly without legal or factual justification; and (iii)in disregard of a known or obvious risk that is so great as to make it highly probable that the harm will outweigh the benefit..
							(c)Conforming and technical amendments
 (1)Section 391 of title 10, United States Code, is amended in subsection (a) by striking and with section 941 of the National Defense Authorization Act for Fiscal Year 2013 (10 U.S.C. 2224 note) and inserting and section 393 of this title.
 (2)The table of sections at the beginning of chapter 19 of such title is amended— (A)by amending the item relating to section 391 to read as follows:
									391. Reporting on cyber incidents with respect to networks and information systems of operationally
			 critical contractors and certain other contractors.; and
 (B)by adding at the end the following new item: 393. Reporting on penetrations of networks and information systems of certain contractors.. 1642.Authorization of military cyber operations (a)In generalChapter 3 of title 10, United States Code, is amended by adding at the end the following new section:
							
 130g.Authorities concerning military cyber operationsThe Secretary of Defense shall develop, prepare, and coordinate; make ready all armed forces for purposes of; and, when appropriately authorized to do so, conduct, a military cyber operation in response to malicious cyber activity carried out against the United States or a United States person by a foreign power (as such terms are defined in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801))..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 3 of such title is amended by adding at the end the following new item:
							130g. Authorities concerning military cyber operations..
						1643.Limitation on availability of funds pending the submission of integrated policy to deter
 adversaries in cyberspaceUntil the President submits to the congressional defense committees the report required by section 941 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 837), $10,000,000 of the unobligated balance of the amounts appropriated or otherwise made available to the Department of Defense to provide support services to the Executive Office of the President may not be obligated or expended.
 1644.Authorization for procurement of relocatable Sensitive Compartmented Information FacilityOf the unobligated amounts appropriated or otherwise made available in fiscal years 2014 and 2015 for procurement for the Army, not more than $10,600,000 may be used for the procurement of a relocatable Sensitive Compartmented Information Facility for the Cyber Center of Excellence at Fort Gordon, Georgia, as described in the reprogramming action prior approval request submitted by the Under Secretary of Defense (Comptroller) to Congress on February 6, 2015.
					1645.Designation of military department entity responsible for acquisition of critical cyber
			 capabilities
						(a)Designation
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall designate an entity within a military department to be responsible for the acquisition of each critical cyber capability described in paragraph (2).
 (2)Critical cyber capabilities describedThe critical cyber capabilities described in this paragraph are the cyber capabilities that the Secretary considers critical to the mission of the Department of Defense, including the following:
 (A)The Unified Platform described in the Department of Defense document titled The Department of Defense Cyber Strategy dated April 15, 2015. (B)A persistent cyber training environment.
 (C)A cyber situational awareness and battle management system. (b)Report (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report containing the information described in paragraph (2).
 (2)ContentsThe report under paragraph (1) shall include the following with respect to the critical cyber capabilities described in subsection (a)(2):
 (A)Identification of each critical cyber capability and the entity of a military department responsible for the acquisition of the capability.
 (B)Estimates of the funding requirements and acquisition timelines for each critical cyber capability. (C)An explanation of whether critical cyber capabilities could be acquired more quickly with changes to acquisition authorities.
 (D)Such recommendations as the Secretary may have for legislation or administrative action to improve the acquisition of, or to acquire more quickly, the critical cyber capabilities for which designations are made under subsection (a).
								1646.Assessment of capabilities of United States Cyber Command to defend the United States from cyber
			 attacks
 (a)War gamesThe Chairman of the Joint Chiefs of Staff, in consultation with the Principal Cyber Advisor, shall conduct a series of war games through the warfighting analysis division of the Force Structure, Resources, and Assessment Directorate to assess the strategy, assumptions, and capabilities of the United States Cyber Command to prevent large-scale cyber attacks, by foreign powers with cyber attack capabilities comparable to the capabilities that China, Iran, North Korea, and Russia are expected to achieve in the years 2020 and 2025, from reaching United States targets.
 (b)FindingsNot later than one year after the date of the enactment of this Act, the Chairman of the Joint Chiefs of Staff shall convey to the congressional defense committees the findings of the Chairman with respect to the war games conducted under subsection (a).
 (c)Foreign power definedIn this section, the term foreign power has the meaning given the term in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801).
						1647.Evaluation of cyber vulnerabilities of major weapon systems of the Department of Defense
						(a)Evaluation required
 (1)In generalThe Secretary of Defense shall, in accordance with the plan under subsection (b), complete an evaluation of the cyber vulnerabilities of each major weapon system of the Department of Defense by not later than December 31, 2019.
 (2)ExceptionThe Secretary may waive the requirement of paragraph (1) with respect to a weapon system or complete the evaluation of a weapon system required by such paragraph after the date specified in such paragraph if the Secretary certifies to the congressional defense committees before that date that all known cyber vulnerabilities in the weapon system have minimal consequences for the capability of the weapon system to meet operational requirements or otherwise satisfy mission requirements.
							(b)Plan for evaluation
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees the plan of the Secretary for the evaluations of major weapon systems under subsection (a), including an identification of each of the weapon systems to be evaluated and an estimate of the funding required to conduct the evaluations.
 (2)Priority in evaluationsThe plan under paragraph (1) shall accord a priority among evaluations based on the criticality of major weapon systems, as determined by the Chairman of the Joint Chiefs of Staff based on an assessment of employment of forces and threats.
 (3)Integration with other effortsThe plan under paragraph (1) shall build upon existing efforts regarding the identification and mitigation of cyber vulnerabilities of major weapon systems, and shall not duplicate similar ongoing efforts such as Task Force Cyber Awakening of the Navy or Task Force Cyber Secure of the Air Force.
 (c)Status on progressThe Secretary shall inform the congressional defense committees of the activities undertaken in the evaluation of major weapon systems under this section as part of the quarterly cyber operations briefings under section 484 of title 10, United States Code.
 (d)Risk mitigation strategiesAs part of the evaluation of cyber vulnerabilities of major weapon systems of the Department under this section, the Secretary shall develop strategies for mitigating the risks of cyber vulnerabilities identified in the course of such evaluations.
 (e)Authorization of appropriationsOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for research, development, test, and evaluation, Defense-wide, not more than $200,000,000 shall be available to the Secretary to conduct the evaluations under subsection (a)(1).
						1648.Comprehensive plan and biennial exercises on responding to cyber attacks
						(a)Comprehensive plan of Department of Defense to support civil authorities in response to cyber
			 attacks by foreign powers
							(1)Plan required
 (A)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall develop a comprehensive plan for the United States Cyber Command to support civil authorities in responding to cyber attacks by foreign powers (as defined in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801)) against the United States or a United States person.
 (B)ElementsThe plan required by subparagraph (A) shall include the following: (i)A plan for internal Department of Defense collective training activities that are integrated with exercises conducted with other agencies and State and local governments.
 (ii)Plans for coordination with the heads of other Federal agencies and State and local governments pursuant to the exercises required under clause (i).
 (iii)A list of any other exercises previously conducted that are used in the formulation of the plan required by subparagraph (A), such as Operation Noble Eagle.
 (iv)Descriptions of the roles, responsibilities, and expectations of Federal, State, and local authorities as the Secretary understands them.
 (v)Descriptions of the roles, responsibilities, and expectations of the active components and reserve components of the Armed Forces.
 (vi)A description of such legislative and administrative action as may be necessary to carry out the plan required by subparagraph (A).
 (2)Comptroller General of the United States review of planThe Comptroller General of the United States shall review the plan developed under paragraph (1)(A).
							(b)Biennial exercises on responding to cyber attacks against critical infrastructure
 (1)Biennial exercises requiredNot less frequently than once every two years until the date that is six years after the date of the enactment of this Act, the Secretary of Defense shall, in coordination with the Secretary of Homeland Security, the Director of National Intelligence, the Director of the Federal Bureau of Investigation, and the heads of the critical infrastructure sector-specific agencies designated under Presidential Policy Directive-21 (titled Critical Infrastructure Security Resilience and dated February 12, 2013) and in consultation with Governors of the States and the owners and operators of critical infrastructure, organize and execute one or more exercises based on scenarios in which—
 (A)critical infrastructure of the United States is attacked through cyberspace; and (B)the President directs the Secretary of Defense to—
 (i)defend the United States; and (ii)provide support to civil authorities in responding to and recovering from cyber attacks, while exercising any guidance derived from the plan developed under subsection (a) or any subsequent updates to that plan.
 (2)PurposesThe purposes of the exercises required by paragraph (1) are as follows: (A)To exercise command and control, coordination, communications, and information sharing capabilities under the stressing conditions of an ongoing cyber attack.
 (B)To identify gaps and problems that require new enhanced training, capabilities, procedures, or authorities.
 (C)To identify— (i)interdependencies;
 (ii)strengths that should be leveraged; and (iii)weaknesses that need to be mitigated.
 (3)Requirement for variation of assumptions and conditionsIn conducting the exercises required by paragraph (1), the Secretary shall ensure that there is an appropriate degree of variation from exercise to exercise of the following:
 (A)The size, scope, duration, and sophistication of the cyber attacks. (B)The degree of warning and knowledge that is available to the Department of Defense about the attack, the means used in the attack, and the degree of delegation of authority from the President to react, including with pre-planned responses.
 (C)The effectiveness of the National Mission Force of the United States Cyber Command in preempting and defeating the attack.
 (D)The effectiveness of the attacks on critical infrastructure in general and particularly in specific industry sectors.
 (E)The effectiveness of resilience and recovery mechanisms. (4)Cost-sharing agreementsThe Secretary shall coordinate with those with whom the Secretary is required to coordinate under paragraph (1) to develop equitable cost-sharing agreements to defray the expenses of the exercises required by paragraph (1).
							1649.Sense of Congress on reviewing and considering findings and recommendations of Council of Governors
 on cyber capabilities of the Armed ForcesIt is the sense of Congress that the Secretary of Defense should review and consider any findings and recommendations of the Council of Governors established under section 1822 of the National Defense Authorization Act of 2008 (Public Law 110–181; 122 Stat. 500; 32 U.S.C. 104 note) pertaining to cyber mission force requirements and any proposed reductions in and synchronization of the cyber capabilities of active or reserve components of the Armed Forces.
					DNuclear Forces
 1651.Assessment of threats to National Leadership Command, Control, and Communications SystemSection 171a of title 10, United States Code, is amended— (1)by redesignating subsections (f), (g), and (h), as subsections (g), (h), and (i), respectively;
 (2)by inserting after subsection (e) the following new subsection (f):  (f)Collection of assessments on certain threatsThe Council shall collect and assess (consistent with the provision of classified information and intelligence sources and methods) all reports and assessments otherwise conducted by the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)) regarding foreign threats, including cyber threats, to the command, control, and communications system for the national leadership of the United States and the vulnerabilities of such system to such threats.; and
 (3)in subsection (e), by adding at the end the following new paragraph:  (5)An assessment of the threats and vulnerabilities described in the reports and assessments collected under subsection (f) during the previous year, including any plans to address such threats and vulnerabilities..
						1652.Organization of nuclear deterrence functions of the Air Force
						(a)Oversight of nuclear deterrence mission
 (1)In generalChapter 805 of title 10, United States Code, is amended by adding at the end the following new section:
								
									8040.Oversight of nuclear deterrence mission
 (a)Oversight of nuclear deterrence missionSubject to the authority, direction, and control of the Secretary of the Air Force, the Chief of Staff of the Air Force shall be responsible for overseeing the safety, security, reliability, effectiveness, and credibility of the nuclear deterrence mission of the Air Force.
 (b)Deputy chief of staffNot later than March 1, 2016, the Chief of Staff shall designate a Deputy Chief of Staff to carry out the following duties:
 (1)Provide direction, guidance, integration, and advocacy regarding the nuclear deterrence mission of the Air Force.
 (2)Conduct monitoring and oversight activities regarding the safety, security, reliability, effectiveness, and credibility of the nuclear deterrence mission of the Air Force.
 (3)Conduct periodic comprehensive assessments of all aspects of the nuclear deterrence mission of the Air Force and provide such assessments to the Secretary of the Air Force and the Chief of Staff of the Air Force..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 8039 the following new item:
								8040. Oversight of nuclear deterrence mission..
 (3)Conforming amendmentSection 8033(d)(5) of such title is amended by inserting before the semicolon the following: , including pursuant to section 8040 of this title. (d)Consolidation (1)Sense of CongressIt is the sense of Congress that the Secretary of the Air Force should—
 (A)consolidate, to the extent the Secretary determines appropriate, under a major command commanded by a single general officer the responsibility, authority, accountability, and resources for carrying out all aspects of the nuclear deterrence mission of the Air Force, including with respect to nuclear weapons, nuclear weapon delivery systems, and the nuclear command, control, and communications system; and
 (B)issue, including through the Chief of Staff of the Air Force and other elements of the Air Force, guidance, directives, and orders to carry out such consolidation.
 (2)ReportNot later than February 28, 2016, the Secretary of the Air Force shall submit to the congressional defense committees a report on any actions taken or planned to be taken by the Secretary to reorganize, streamline, and clarify the responsibilities, authorities, accountabilities, and resources for carrying out the nuclear deterrence mission of the Air Force. Such report shall include the following:
 (A)How elements of the Air Force will coordinate and integrate to carry out such mission. (B)What guidance, directives, and orders have been or will be issued by the Secretary, the Chief of Staff of the Air Force, or other elements of the Air Force to ensure roles, responsibilities, authorities, and accountabilities are clear and institutionalized with respect to such mission.
								1653.Procurement authority for certain parts of intercontinental ballistic missile fuzes
 (a)Availability of fundsNotwithstanding section 1502(a) of title 31, United States Code, of the amount authorized to be appropriated for fiscal year 2016 by section 101 and available for Missile Procurement, Air Force, as specified in the funding table in section 4101, $13,700,000 shall be available for the procurement of covered parts pursuant to contracts entered into under section 1645(a) of the Carl Levin and Howard P. Buck Mckeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3651).
 (b)Covered parts definedIn this section, the term covered parts means commercially available off-the-shelf items as defined in section 104 of title 41, United States Code.
						1654.Prohibition on availability of funds for de-alerting intercontinental ballistic missiles
 (a)ProhibitionExcept as provided by subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the Department of Defense may be obligated or expended to reduce, or prepare to reduce, the responsiveness or alert level of the intercontinental ballistic missiles of the United States.
 (b)ExceptionsThe prohibition in subsection (a) shall not apply to any of the following activities: (1)The maintenance or sustainment of intercontinental ballistic missiles.
 (2)Ensuring the safety, security, or reliability of intercontinental ballistic missiles. (3)Reductions in the number of deployed intercontinental ballistic missiles that are carried out in compliance with—
 (A)the limitations of the New START Treaty (as defined in section 494(a)(2)(D) of title 10, United States Code); and
 (B)section 1644 of the Carl Levin and Howard P. Buck Mckeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3651; 10 U.S.C. 494 note).
								1655.Assessment of global nuclear environment
 (a)Assessment requiredThe Director of Net Assessment of the Department of Defense, in coordination with the Commander of the United States Strategic Command, shall conduct an assessment of the global environment with respect to nuclear weapons and the role of the nuclear forces, policy, and strategy of the United States in that environment.
 (b)ObjectivesThe objectives of the assessment required by subsection (a) are to inform the long-term planning of the Department of Defense and policies relating to regional nuclear crises and operations that may involve the escalation of nuclear competition among countries.
						(c)Requirements
 (1)In generalIn conducting the assessment required by subsection (a), the Director shall develop and analyze a range of contingencies and scenarios, including crises that may emerge from nuclear competition during the 10- to 20-year period beginning on the date of the enactment of this Act that involve the following:
 (A)The United States and one other country that possesses a nuclear weapon. (B)The United States and multiple such countries.
 (C)Two other such countries. (D)Three or more other such countries.
 (E)Regional and cross-regional geography, including contingencies and scenarios in Europe, the Middle East, South Asia, and East Asia, and contingencies and scenarios that transcend regions.
 (F)The long-term geopolitical and military-technical competition as it relates to nuclear weapons and strategic warfare.
 (2)Analysis of competitive discontinuitiesIn analyzing the long-term geopolitical and military-technical competition as it relates to nuclear weapons and strategic warfare under paragraph (1)(F), the Director shall identify—
 (A)prospective discontinuities in that competition; and (B)strategies and capabilities the United States could adopt to improve its competitive position following such discontinuities.
 (d)StaffingIn conducting the assessment required by subsection (a), the Director shall engage the best talent available, with particular emphasis on engaging individuals and independent entities with demonstrated expertise in strategy and net assessment methodology.
 (e)Report requiredNot later than November 15, 2016, the Director shall submit to the congressional defense committees a report on the assessment required by subsection (a).
						1656.Annual briefing on the costs of forward-deploying nuclear weapons in Europe
 (a)In generalNot later than 30 days after the date on which the President submits to Congress the budget for each of fiscal years 2017 through 2021 under section 1105 of title 31, United States Code, the Secretary of Defense shall provide to the congressional defense committees a briefing on the costs of forward-deploying nuclear weapons in Europe (not including costs relating to the life extension program for the B61 nuclear bomb).
 (b)ElementsEach briefing required under paragraph (1) shall include the following: (1)The contributions of the United States, including with respect to sustainment (operations and maintenance) and manpower, to support forward-deployed nuclear weapons in Europe, but not costs that are attributed to non-nuclear missions, during the fiscal year following the date of the briefing and the period covered by the future-years defense program submitted to Congress under section 221 of title 10, United States Code, for that fiscal year.
 (2)Contributions made by the North Atlantic Treaty Organization (NATO) or member states of NATO relating to the extended deterrence mission.
 (3)Recent or planned contributions of the United States for security enhancements (site-by-site) relating to support for such forward-deployed nuclear weapons and any other contributions, including burden-share costs by the United States, for other security enhancements and upgrades relating to such forward-deployed nuclear weapons, including infrastructure upgrades at weapons storage sites in Europe.
 1657.Report on the number of planned long-range standoff weaponsNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the justification of the number of planned nuclear-armed cruise missiles, known as the long-range standoff weapon, of the United States. The report shall include—
 (1)the rationale for procuring such planned number of cruise missiles; (2)how such planned number of cruise missiles aligns with the nuclear employment strategy of the United States;
 (3)an estimate of the annual and total cost for research, development, test, and evaluation and procurement for such planned number of cruise missiles; and
 (4)an estimate of the proportional annual cost of such cruise missiles as compared to the annual cost of the nuclear triad and annual defense spending.
						1658.Review of Comptroller General of the United States on recommendations relating to nuclear
			 enterprise of the Department of Defense
 (a)In generalDuring each of fiscal years 2016 through 2021, the Comptroller General of the United States shall conduct a review of the process of the Department of Defense for addressing the recommendations of the Department of Defense Internal Nuclear Enterprise Review, the Independent Review of the Department of Defense Nuclear Enterprise, and the Nuclear Deterrence Enterprise Review Group that are evaluated by the Director of Cost Assessment and Program Evaluation.
 (b)BriefingAfter conducting each review under subsection (a), the Comptroller General shall provide to the congressional defense committees a briefing on the review.
						1659.Sense of Congress on organization of Navy for nuclear deterrence mission
 (a)FindingsCongress finds the following: (1)The safety, security, reliability, and credibility of the nuclear deterrent of the United States is a vital national security priority.
 (2)Nuclear weapons require special consideration because of the political and military importance of the weapons, the destructive power of the weapons, and the potential consequences of an accident or unauthorized act involving the weapons.
 (3)The assured safety, security, and control of nuclear weapons and related systems are of paramount importance.
 (b)Sense of CongressIt is the sense of Congress that— (1)the Navy has repeatedly demonstrated the commitment and prioritization of the Navy to the nuclear deterrence mission of the Navy;
 (2)the emphasis of the Navy on ensuring a safe, secure, reliable, and credible sea-based nuclear deterrent force has been matched by an equal emphasis on ensuring the assured safety, security, and control of nuclear weapons and related systems ashore; and
 (3)the Navy is commended for the actions the Navy has taken subsequent to the 2014 Nuclear Enterprise Review to ensure continued focus on the nuclear deterrent mission by all ranks within the Navy, including the clarification and assignment of specific responsibilities and authorities within the Navy contained in OPNAV Instruction 8120.1 and SECNAV Instruction 8120.1B.
							1660.Sense of Congress on the nuclear force improvement program of the Air Force
 (a)FindingsCongress finds the following: (1)On February 6, 2014, Air Force Global Strike Command initiated a force improvement program for the intercontinental ballistic missile force designed to improve mission effectiveness, strengthen culture and morale, and identify areas in need of investment by soliciting input from airmen performing intercontinental ballistic missile operations.
 (2)The intercontinental ballistic missile force improvement program generated more than 300 recommendations to strengthen intercontinental ballistic missile operations and served as a model for subsequent force improvement programs in other mission areas, such as bomber operations and sustainment.
 (3)On May 28, 2014, as part of the nuclear force improvement program, the Air Force announced it would make immediate improvements in the nuclear mission of the Air Force, including enhancing career opportunities for airmen in the nuclear career field, ensuring training activities focused on performing the mission in the field, reforming the personnel reliability program, establishing special pay rates for positions in the nuclear career field, and creating a new service medal for nuclear deterrence operations.
 (4)Chief of Staff of the Air Force Mark Welsh has said that, as part of the nuclear force improvement program, the Air Force will increase nuclear-manning levels and strengthen professional development for the members of the Air Force supporting the nuclear mission of the Air Force in order to address shortfalls and offer our airmen more stable work schedule and better quality of life.
 (5)Secretary of the Air Force Deborah Lee James, in recognition of the importance of the nuclear mission of the Air Force, proposed elevating the grade of the commander of the Air Force Global Strike Command from lieutenant general to general, and on March 30, 2015, the Senate confirmed a general as commander of that command.
 (6)The Air Force redirected more than $160,000,000 in fiscal year 2014 to alleviate urgent, near-term shortfalls within the nuclear mission of the Air Force as part of the nuclear force improvement program.
 (7)The Air Force plans to spend more than $200,000,000 on the nuclear force improvement program in fiscal year 2015, and requested more than $130,000,000 for the program for fiscal year 2016.
 (8)Secretary of Defense Chuck Hagel said on November 14, 2014, that [t]he nuclear mission plays a critical role in ensuring the Nation's safety. No other enterprise we have is more important.
 (9)Secretary Hagel also said that the budget for the nuclear mission of the Air Force should increase by 10 percent over a five-year period.
 (10)Section 1652 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3654; 10 U.S.C. 491 note) declares it the policy of the United States to ensure that the members of the Armed Forces who operate the nuclear deterrent of the United States have the training, resources, and national support required to execute the critical national security mission of the members.
 (b)Sense of CongressIt is the sense of Congress that— (1)the nuclear mission of the Air Force should be a top priority for the Department of the Air Force and for Congress;
 (2)the members of the Air Force who operate and maintain the nuclear deterrent of the United States perform work that is vital to the security of the United States;
 (3)the nuclear force improvement program of the Air Force has made significant near-term improvements for the members of the Air Force in the nuclear career field of the Air Force;
 (4)Congress should support long-term investments in the Air Force nuclear enterprise that sustain the progress made under the nuclear force improvement program;
 (5)the Air Force should— (A)regularly inform Congress on the progress being made under the nuclear force improvement program and its efforts to strengthen the nuclear enterprise; and
 (B)make Congress aware of any additional actions that should be taken to optimize performance of the nuclear mission of the Air Force and maximize the strength of the strategic deterrent of the United States; and
 (6)future budgets for the Air Force should reflect the importance of the nuclear mission of the Air Force and the need to provide members of the Air Force assigned to the nuclear mission the best possible support and quality of life.
							1661.Senses of Congress on importance of cooperation and collaboration between United States and United
			 Kingdom on nuclear issues and on 60th anniversary of Fleet Ballistic
			 Missile Program
 (a)Collaboration between United States and United KingdomIt is the sense of Congress that— (1)cooperation and collaboration under the 1958 Mutual Defense Agreement and the 1963 Polaris Sales Agreement are fundamental elements of the security of the United States and the United Kingdom as well as international stability;
 (2)the recent renewal of the Mutual Defense Agreement and the continued work under the Polaris Sales Agreement underscore the enduring and long-term value of the agreements to both countries; and
 (3)the vital efforts performed under the purview of both the Mutual Defense Agreement and the Polaris Sales Agreement are critical to sustaining and enhancing the capabilities and knowledge base of both countries regarding nuclear deterrence, nuclear nonproliferation and counterproliferation, and naval nuclear propulsion.
 (b)60th anniversary of Fleet Ballistic Missile ProgramIt is the sense of Congress that— (1)November 2015 marks the 60th anniversary of the Fleet Ballistic Missile Program of the Navy, which evolved from the Special Project Office established under President Dwight D. Eisenhower, and has provided credible, reliable, and affordable strategic deterrence solutions to the warfighter by producing more than 3,600 missiles over six different generations;
 (2)The current Trident II D5 missile system has provided a reliable deterrent for nearly 25 years onboard Ohio-class ballistic missile submarines and has demonstrated reliability that is second-to-none as evidenced by more than two decades of annual, operationally representative flight testing;
 (3)Congress congratulates the men and women of Strategic Systems Programs, their industry partners, and the Marines, Sailors, and Coast Guardsmen who stand watch ensuring the safety, security, and credibility of the strategic weapons of the United States; and
 (4)Strategic Systems Programs, and the strategic weapon system the programs provide, are a vital and esteemed cornerstone of the security and defense of the United States and will remain so well into the future.
 1662.Sense of Congress on plan for implementation of Nuclear Enterprise ReviewsIt is the sense of Congress that— (1)the Secretary of Defense should develop a plan regarding how the Secretary plans to implement the recommendations of the two nuclear enterprise reviews, one of which was led by Assistant Secretary of Defense Madelyn Creedon and Rear Admiral Peter Fanta and one of which was led by General Larry Welch (retired) and Admiral John Harvey, Jr. (retired); and
 (2)such plan should include a timeline for when each recommendation will be implemented and how any additional manpower resulting from such recommendations will be allocated.
						1663.Sense of Congress and report on milestone A decision on long-range standoff weapon
 (a)Sense of CongressIt is the Sense of Congress that, to support the nuclear deterrence requirements of the United States Strategic Command and ensure the credibility and reliability of the nuclear-capable air launched cruise missiles of the United States, Congress supports efforts by the Secretary of Defense to validate military requirements and make a Milestone A decision on the long-range standoff weapon.
 (b)ReportNot later than May 31, 2016, the Secretary of Defense shall submit to the congressional defense committees a report on the outcome of Milestone A decision for the long-range standoff weapon.
						1664.Sense of Congress on policy on the nuclear triad
 (a)Sense of CongressIt is the sense of Congress that— (1)the triad of strategic nuclear delivery systems plays a critical role in ensuring the national security of the United States; and
 (2)retaining all three legs of the nuclear triad is among the highest priorities of the Department of Defense and will best maintain strategic stability at a reasonable cost, while hedging against potential technical problems and vulnerabilities.
 (b)Statement of policyIt is the policy of the United States— (1)to operate, sustain, and modernize or replace the triad of strategic nuclear delivery systems consisting of—
 (A)heavy bombers equipped with nuclear gravity bombs and air-launched nuclear cruise missiles; (B)land-based intercontinental ballistic missiles equipped with nuclear warheads that are capable of carrying multiple independently targetable reentry vehicles; and
 (C)ballistic missile submarines equipped with submarine launched ballistic missiles and multiple nuclear warheads;
 (2)to operate, sustain, and modernize or replace a capability to forward-deploy nuclear weapons and dual-capable fighter-bomber aircraft;
 (3)to deter potential adversaries and assure allies and partners of the United States through strong and long-term commitment to the nuclear deterrent of the United States and the personnel, systems, and infrastructure that comprise such deterrent;
 (4)to ensure that the members of the Armed Forces who operate the nuclear deterrent of the United States have the training, resources, and national support required to execute the critical national security mission of the members; and
 (5)to achieve a modern and responsive nuclear infrastructure to support the full spectrum of deterrence requirements.
							1665.Report relating to the costs associated with extending the life of the Minuteman III
 intercontinental ballistic missileNot later than 90 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report examining the costs associated with extending the life of the Minuteman III intercontinental ballistic missile compared to the costs associated with procuring a new ground-based strategic deterrent.
					EMissile Defense Programs and Other Matters
					1671.Prohibitions on providing certain missile defense information to Russian Federation
						(a)Prohibitions
 (1)In generalChapter 3 of title 10, United States Code, as amended by section 1642, is further amended by adding at the end the following new section:
								
									130h.Prohibitions on providing certain missile defense information to Russian Federation
 (a)Certain hit-to-kill technology and telemetry dataNone of the funds authorized to be appropriated or otherwise made available for any fiscal year for the Department of Defense may be used to provide the Russian Federation with hit-to-kill technology and telemetry data for missile defense interceptors or target vehicles.
 (b)Other sensitive missile defense informationNone of the funds authorized to be appropriated or otherwise made available for any fiscal year for the Department of Defense may be used to provide the Russian Federation with—
 (1)information relating to velocity at burnout of missile defense interceptors or targets of the United States; or
 (2)classified or otherwise controlled missile defense information. (c)ExceptionThe prohibitions in subsection (a) and (b) shall not apply to the United States providing to the Russian Federation information regarding ballistic missile early warning.
 (d)SunsetThe prohibitions in subsection (a) and (b) shall expire on January 1, 2017.. (2)Clerical amendmentThe table of sections at the beginning of such chapter, as amended by section 1642, is further amended by inserting after the item relating to section 130g the following new item:
								130h. Prohibitions on providing certain missile defense information to Russian Federation..
 (b)Conforming repealSection 1246 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 922), as amended by section 1243 of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3568), is further amended—
 (1)by striking subsection (c); and (2)in the heading, by striking And Limitations and all that follows through Federation.
							1672.Prohibition on integration of missile defense systems of Russian Federation into missile defense
 systems of United StatesNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal years 2016 or 2017 for the Department of Defense may be obligated or expended to integrate a missile defense system of the Russian Federation into any missile defense system of the United States.
					1673.Prohibition on integration of missile defense systems of China into missile defense systems of
 United StatesNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the Department of Defense may be obligated or expended to integrate a missile defense system of the People's Republic of China into any missile defense system of the United States.
					1674.Limitations on availability of funds for Patriot lower tier air and missile defense capability of
			 the Army
 (a)LimitationExcept as provided by subsection (c), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for any program described in subsection (b) may be obligated or expended unless—
 (1)the Secretary of the Army certifies to the congressional defense committees that the analysis of alternatives regarding the Patriot lower tier air and missile defense capability of the Army has been submitted to such committees;
 (2)a period of 30 days has elapsed following the date on which the Secretary makes the certification under paragraph (1); and
 (3)the Under Secretary of Defense for Acquisition, Technology, and Logistics certifies to such committees that such obligation or expenditure of funds on such programs is consistent with the findings of the analysis of alternatives described in paragraph (1) to modernize the Patriot lower tier air and missile defense capability of the Army.
 (b)Program describedA program described in this subsection are the following components and capabilities of the Patriot air and missile defense system:
 (1)Radar capability development, radar improvements, the digital sidelobe canceller, or the radar digital processor of the lower tier air and missile defense program of the Army.
 (2)The enhanced launcher electronic system. (c)WaiverThe Under Secretary of Defense for Acquisition, Technology, and Logistics may waive the limitations in subsection (a) if the Under Secretary—
 (1)determines that such waiver— (A)is caused by the delay of the analysis of alternatives described in paragraph (1) of such subsection; and
 (B)is necessary to avoid an unacceptable risk to mission performance; (2)notifies the congressional defense committees of such waiver; and
 (3)pursuant to such waiver, obligates or expends funds only in amounts necessary to avoid such unacceptable risk to mission performance.
							1675.Integration and interoperability of air and missile defense capabilities of the United States
 (a)Interoperability of missile defense systemsThe Under Secretary of Defense for Acquisition, Technology, and Logistics and the Vice Chairman of the Joint Chiefs of Staff, acting through the Missile Defense Executive Board, shall ensure the interoperability and integration of the covered air and missile defense capabilities of the United States, including by carrying out operational testing.
						(b)Annual demonstration
 (1)RequirementExcept as provided by paragraph (2), the Director of the Missile Defense Agency and the Secretary of the Army shall jointly ensure that not less than one intercept or flight test is carried out each year that demonstrates interoperability and integration among the covered air and missile defense capabilities of the United States.
 (2)WaiverThe Director and the Secretary may waive the requirement in paragraph (1) with respect to an intercept or flight test carried out during the year covered by the waiver if the Under Secretary of Defense for Acquisition, Technology, and Logistics—
 (A)determines that such waiver is necessary for such year; and (B)submits to the congressional defense committees notification of such waiver, including an explanation for how such waiver will not negatively affect demonstrating the interoperability and integration among the covered air and missile defense capabilities of the United States.
 (c)DefinitionsIn this section, the term covered air and missile defense capabilities means Patriot air and missile defense batteries and associated interceptors and systems, Aegis ships and associated ballistic missile interceptors (including Aegis Ashore capability), AN/TPY–2 radars, or terminal high altitude area defense batteries and interceptors.
						1676.Integration and interoperability of allied missile defense capabilities
						(a)Assessments
 (1)In generalNot later than 180 days after the date of the enactment of this Act, each covered commander shall submit to the Secretary of Defense and the Chairman of the Joint Chiefs of Staff an assessment on opportunities for the integration and interoperability of covered air and missile defense capabilities of the United States with such capabilities of allies of the United States located in the area of responsibility of the commander, particularly with respect to such allies who acquired such capabilities through foreign military sales by the United States. Each assessment shall include an assessment of the key technology, security, command and control, and policy requirements necessary to achieve such an integrated and interoperable air and missile defense capability in a manner that ensures burden sharing and furthers the force multiplication goals of the United States.
 (2)SubmissionNot later than 30 days after the date on which a covered commander submits to the Secretary and the Chairman an assessment under paragraph (1), the Secretary shall submit to the congressional defense committees a report containing such assessment, without change.
 (b)Integration, interoperability, and command-and-controlThe Secretary and the Chairman, in coordination with the Secretary of the Army, the Chief of Staff of the Army, the Secretary of the Navy, and the Chief of Naval Operations, shall carry out the planning, risk assessments, policy development, and concepts of operations necessary for each covered commander to ensure that the integration (to the extent that specific integration arrangements are agreeable to the partner nation or among the partner nations involved in such arrangements), interoperability, and command-and-control of air and missile defense capabilities described in subsection (a)(1) occur by not later than December 31, 2017.
 (c)ReportsNot later than one year after the date of the enactment of this Act, and annually thereafter until December 31, 2017, the Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall jointly submit to the congressional defense committees a report that describes the progress made by the Secretary, the Chairman, and the covered commanders with respect to carrying out subsection (b), including an identification of each required action that has not been taken as of the date of the report.
 (d)DefinitionsIn this section: (1)The term covered air and missile defense capabilities means Patriot air and missile defense batteries and associated interceptors and systems, Aegis ships and associated ballistic missile interceptors (including Aegis Ashore capability), AN/TPY–2 radars, or terminal high altitude area defense batteries and interceptors.
 (2)The term covered commander means the following: (A)The Commander of the United States European Command.
 (B)The Commander of the United States Central Command. (C)The Commander of the United States Pacific Command.
								1677.Missile defense capability in Europe
 (a)Sense of CongressIt is the sense of Congress that the Secretary of Defense, in consultation with the relevant combatant command, should ensure that arrangements are in place, including support from other members of the North Atlantic Treaty Organization (NATO) and the host nations, to provide anti-air defense capability at the Aegis Ashore sites in Romania and Poland by not later than June 1, 2019.
						(b)Request to NATO
 (1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall submit to NATO a request for NATO Security Investment Programme support for an air defense capability at the Aegis Ashore sites in Romania and Poland.
 (2)NotificationNot later than April 1, 2016, the Secretary shall notify the appropriate congressional committees as to whether NATO has agreed in principle to providing the support described in paragraph (1).
 (3)Appropriate congressional committeesIn this subsection, the term appropriate congressional committees means— (A)the congressional defense committees; and
 (B)the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.
								(c)Report on air defense capability
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report describing—
 (A)the plan and budget profile to provide the air defense capability described in subsection (b)(1); (B)an assessment of any changes to the hosting agreements between the respective host nations and the United States;
 (C)an evaluation of the feasibility, benefit, and cost of using the evolved sea sparrow missile, the standard missile 2, or other options as determined by the Secretary to provide such air defense capability; and
 (D)an assessment of the air and ballistic missile threat to the military installations of the United States in Europe, including the Naval Shore Facility in Devesulu, Romania, and the planned facility in Redzikowo, Poland.
 (2)FormThe report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
							(d)Capabilities in European command area of responsibility
 (1)Rotational deploymentNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall ensure that a terminal high altitude area defense battery is available for rotational deployment to the area of responsibility of the United States European Command unless the Secretary notifies the congressional defense committees that such battery is needed in the area of responsibility of another combatant command.
 (2)Pre-positioning sitesThe Secretary of Defense shall examine potential sites in the area of responsibility of the United States European Command to pre-position a terminal high altitude area defense battery.
							(3)Studies
 (A)Not later than 180 days after the date of the enactment of this Act, the Secretary shall conduct studies to evaluate—
 (i)not fewer than three sites in the area of responsibility of the United States European Command for the deployment of a terminal high altitude area defense battery in the event that the deployment of such a battery is determined to be necessary; and
 (ii)not fewer than three sites in such area for the deployment of a Patriot air and missile defense battery in the event that such a deployment is determined to be necessary.
 (B)In evaluating sites under clauses (i) and (ii) of subparagraph (A), the Secretary shall determine which sites are best for defending—
 (i)the Armed Forces of the United States; and (ii)the member states of the North Atlantic Treaty Organization.
 (4)AgreementsIf the Secretary of Defense determines that a deployment described in clause (i) or (ii) of paragraph (3)(A) is necessary and the appropriate host nation requests such a deployment, the President shall seek to enter into the necessary agreements with the host nation to carry out such deployment.
 (e)Implementation of certain directionThe Secretary shall implement the direction relating to this section contained in the classified annex accompanying this Act.
						1678.Availability of funds for Iron Dome short-range rocket defense system
 (a)Availability of fundsOf the funds authorized to be appropriated by section 101 for procurement, Defense-wide, and available for the Missile Defense Agency, not more than $41,400,000 may be provided to the Government of Israel to procure radars for the Iron Dome short-range rocket defense system as specified in the funding table in section 4101, including for coproduction of such radars in the United States by industry of the United States.
						(b)Conditions
 (1)AgreementFunds described in subsection (a) to produce the Iron Dome short-range rocket defense program shall be available subject to the terms and conditions in the Agreement Between the Department of Defense of the United States of America and the Ministry of Defense of the State of Israel Concerning Iron Dome Defense System Procurement, signed on March 5, 2014, subject to an amended agreement for coproduction for radar components. In negotiations by the Missile Defense Agency and the Missile Defense Organization of the Government of Israel regarding such production, the goal of the United States is to maximize opportunities for coproduction of the radars described in subsection (a) in the United States by industry of the United States.
 (2)CertificationNot later than 30 days prior to the initial obligation of funds described in subsection (a), the Director of the Missile Defense Agency and the Under Secretary of Defense for Acquisition, Technology, and Logistics shall jointly submit to the appropriate congressional committees—
 (A)a certification that the agreement specified in paragraph (1) is being implemented as provided in such agreement; and
 (B)an assessment detailing any risks relating to the implementation of such agreement. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following:
 (1)The congressional defense committees. (2)The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.
							1679.Israeli cooperative missile defense program codevelopment and coproduction
 (a)In generalSubject to subsection (b), of the funds authorized to be appropriated for fiscal year 2016 for procurement, Defense-wide, and available for the Missile Defense Agency—
 (1)not more than $150,000,000 may be provided to the Government of Israel to procure the David’s Sling Weapon System, including for coproduction of parts and components in the United States by United States industry; and
 (2)not more than $15,000,000 may be provided to the Government of Israel for the Arrow 3 Upper Tier Interceptor Program, including for coproduction of parts and components in the United States by United States industry.
							(b)Certification
 (1)CriteriaExcept as provided by subsection (c), the Under Secretary of Defense for Acquisition, Technology, and Logistics shall submit to the appropriate congressional committees a certification that—
 (A)the Government of Israel has demonstrated the successful completion of the knowledge points, technical milestones, and production readiness reviews required by the research, development, and technology agreements for the David’s Sling Weapon System and the Arrow 3 Upper Tier Development Program, respectively;
 (B)such funds will be provided on the basis of a one-for-one cash match made by Israel for such respective systems or in another matching amount that otherwise meets best efforts (as mutually agreed to by the United States and Israel);
 (C)the United States has entered into a bilateral agreement with Israel that establishes— (i)in accordance with subparagraph (D), the terms of coproduction of parts and components of such respective systems on the basis of the greatest practicable coproduction of parts, components, and all-up rounds (if appropriate) by United States industry and minimizes nonrecurring engineering and facilitization expenses;
 (ii)complete transparency on the requirement of Israel for the number of interceptors and batteries of such respective systems that will be procured, including with respect to the procurement plans, acquisition strategy, and funding profiles of Israel;
 (iii)technical milestones for coproduction of parts and components and procurement of such respective systems; and
 (iv)joint approval processes for third-party sales of such respective systems and the components of such respective systems; and
 (D)the level of coproduction described in subparagraph (C)(i) for the David’s Sling Weapon System is equal to or greater than 50 percent.
 (2)NumberIn carrying out paragraph (1), the Under Secretary may submit— (A)one certification covering both the David’s Sling Weapon System and the Arrow 3 Upper Tier Interceptor Program; or
 (B)separate certifications for each such respective system. (3)TimingThe Under Secretary shall submit to the congressional defense committees the certification under paragraph (1) by not later than 60 days before the funds specified in subsection (a) for the respective system covered by the certification are provided to the Government of Israel.
 (c)WaiverThe Under Secretary may waive the certification required by subsection (b) if the Under Secretary certifies to the appropriate congressional committees that the Under Secretary has received sufficient data from the Government of Israel to demonstrate—
 (1)the funds specified in paragraph (1) and (2) of subsection (a) are provided to Israel solely for funding the procurement of long-lead components in accordance with a production plan, including a funding profile detailing Israeli contributions for production, including long-lead production, of either David’s Sling Weapon System or the Arrow 3 Upper Tier Interceptor Program;
 (2)such long-lead components have successfully completed knowledge points, technical milestones, and production readiness reviews; and
 (3)the long-lead procurement will be conducted in a manner that maximizes coproduction in the United States without incurring additional nonrecurring engineering activity or cost.
 (d)Plan on coproduction of David’s Sling Weapon SystemAt the same time that the President submits to Congress the budget for fiscal year 2017 under section 1105(a) of title 31, United States Code, the Director of the Missile Defense Agency and the Under Secretary shall jointly submit to the appropriate congressional committees a plan to achieve a rate of coproduction by United States industry of parts and components of the David’s Sling Weapon System at a level that is not less than 50 percent. Such plan shall include—
 (1)a timeline for achieving such a level of coproduction; (2)any nonrecurring engineering or facilitization costs related to such coproduction, costs for additional testing and training, and other additional associated costs;
 (3)a recommendation for whether carrying out such plan is in the national interest of the United States; and
 (4)any other matter the Director and Under Secretary consider appropriate. (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following:
 (1)The congressional defense committees. (2)The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.
							1680.Boost phase defense system
 (a)In generalThe Secretary of Defense shall— (1)prioritize technology investments in the Department of Defense to support feasible and cost-effective efforts by the Missile Defense Agency to develop and field an airborne boost phase defense system by not later than fiscal year 2025;
 (2)ensure that development and fielding of a boost phase missile defense layer to the ballistic missile defense system supports multiple warfighter missile defense requirements, including, specifically, protection of the United States homeland and allies of the United States against ballistic missiles, particularly in the boost phase;
 (3)continue development and fielding of high-energy lasers, electromagnetic and other railgun technology, high-power microwave systems, and other advanced technologies as part of a layered architecture to defend ships and theater bases against air and cruise missile strikes;
 (4)encourage collaboration among the military departments and the Defense Advanced Research Projects Agency with respect to high energy laser efforts carried out in support of the Missile Defense Agency; and
 (5)ensure cooperation and coordination between the Missile Defense Agency with respect to the plans of the Missile Defense Agency to develop an airborne laser and the requirements of the Air Force for unmanned aerial vehicles.
							(b)Report to Congress
 (1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the efforts of the Department of Defense to develop and deploy an airborne or other boost phase defense system for missile defense by fiscal year 2025.
 (2)ElementsThe report under paragraph (1) shall include the following: (A)Such schedules, costs, warfighter requirements, operational concept, constraints, potential alternative boost phase approaches, and other information regarding the efforts described in paragraph (1) as the Secretary considers appropriate.
 (B)Analyses of the efforts described in paragraph (1) with respect to the following cases: (i)A case in which the Department is under no funding constraints with respect to such efforts and progress is based on the state of the technology.
 (ii)A case in which the Department is under funding constraints and the efforts are carried out in accordance with a moderately aggressive schedule and are subject to moderate technical risk.
 (iii)A case in which the Department is under funding constraints and the efforts are carried out in accordance with a less aggressive schedule and are subject to less technical risk.
 (C)An update on related efforts of the Department to develop high energy lasers, electromagnetic and other railguns, high power microwave systems, and other advanced technologies to defend ships and theater bases against air and cruise missile strikes and to protect the homeland of the United States and protect allies of the United States.
 (D)An evaluation of recommendations, including a listing of the recommendations, from industry on emerging technologies that could be applied for boost phase missile defense.
 (E)Such recommendations as the Secretary may have for legislative or administrative action to enable more rapid fielding of a directed-energy based missile defense system.
 (3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
							1681.Development and deployment of multiple-object kill vehicle for missile defense of the United States
			 homeland
 (a)Sense of CongressIt is the sense of Congress that— (1)the defense of the United States homeland against the threat of limited ballistic missile attack (whether accidental, unauthorized, or deliberate) is the highest priority of the Missile Defense Agency;
 (2)the Missile Defense Agency is appropriately prioritizing the design, development, and deployment of the redesigned kill vehicle; and
 (3)the multiple-object kill vehicle could contribute critical capabilities to the future of the ballistic missile defense of the United States homeland.
							(b)Multiple-object kill vehicle
 (1)DevelopmentThe Director of the Missile Defense Agency shall develop a highly reliable multiple-object kill vehicle for the ground-based midcourse defense system using sound acquisition practices.
 (2)DeploymentThe Director shall— (A)conduct rigorous flight testing of the multiple-object kill vehicle developed under paragraph (1) by not later than 2020; and
 (B)recognizing the primacy of developing the redesigned kill vehicle, produce and deploy the multiple-object kill vehicle as early as practicable after the date on which the Director carries out subparagraph (A).
 (c)Capabilities and criteriaThe Director shall ensure that the multiple-object kill vehicle developed under subsection (b)(1) meets, at a minimum, the following capabilities and criteria:
 (1)Vehicle-to-vehicle communications. (2)Vehicle-to-ground communications.
 (3)Kill assessment capability. (4)The ability to counter advanced counter measures, decoys, and penetration aids.
 (5)Producibility and manufacturability. (6)Use of technology involving high technology readiness levels.
 (7)Options to be integrated onto other missile defense interceptor vehicles other than the ground-based interceptors of the ground-based midcourse defense system.
 (8)Sound acquisition processes. (d)Program managementThe management of the multiple-object kill vehicle program under subsection (b) shall report directly to the Deputy Director of the Missile Defense Agency.
 (e)Report on funding profileThe Director shall include with the budget justification materials submitted to Congress in support of the budget of the Department of Defense for fiscal year 2017 (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) a report on the funding profile necessary for the multiple-object kill vehicle program to meet the objectives under subsection (b).
						1682.Requirement to replace capability enhancement I exoatmospheric kill vehicles
 (a)In generalSubject to subsection (b), the Director of the Missile Defense Agency shall ensure, to the maximum extent practicable, that all remaining ground-based interceptors of the ground-based midcourse defense system that are armed with the capability enhancement I exoatmospheric kill vehicle are replaced with the redesigned exoatmospheric kill vehicle before September 30, 2022.
 (b)ConditionSubsection (a) shall not apply if the Director determines that flight and intercept testing of the redesigned exoatmospheric kill vehicle is not successful.
						1683.Designation of preferred location of additional missile defense site in the United States and plan
			 for expediting deployment time of such site
 (a)Site designationNot later than 30 days after the date on which the Secretary of Defense publishes the draft environmental impact statement pursuant to subsection (b) of section 227 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1678), the Director of the Missile Defense Agency, in consultation with the Commander of the United States Northern Command, shall designate, from among the sites evaluated under subsection (a) of such section 227, the preferred site in the United States for the future deployment of an interceptor capable of protecting the homeland, as informed by—
 (1)such environmental impact statement; and (2)the operational effectiveness and cost effectiveness of such evaluated sites.
							(b)Plan
 (1)In generalNot later than 30 days after the date on which the Secretary of Defense makes the congressional notification of the finalization of the environmental impact statement prepared pursuant to section 227(b) of the National Defense Authorization Act for Fiscal Year 2013, the Secretary shall—
 (A)develop a plan for expediting the deployment time for the site designated under subsection (a) by at least two years, if the decision is made to proceed with such deployment; and
 (B)submit to the congressional defense committees such plan and any update, as may be necessary, to the designation made under subsection (a).
 (2)Report elementsThe plan under paragraph (1)(A) shall include the following: (A)Estimates of the costs of carrying out the plan and a schedule for carrying out the plan.
 (B)An assessment of any risks associated with decreasing the deployment time of the site designated under subsection (a), including with respect to cost and the operational effectiveness and reliability of interceptors.
 (C)Identification of any deviation in the plan from sound acquisition processes, including with respect to testing prior to full operational capability designation.
 (D)A description of such legislative or administrative action as may be necessary to carry out the plan.
 (c)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for military construction for the East Coast missile site planning and design, as specified in the funding table in section 4601, may be obligated or expended until the date on which the Secretary of Defense publishes the final environmental impact statement pursuant to section 227(b) of the National Defense Authorization Act for Fiscal Year 2013.
 (d)Assessment by Comptroller General of the United StatesNot later than 90 days after the date on which the Secretary submits the plan under subsection (b)(1)(B),the Comptroller General of the United States shall—
 (1)complete a review of the plan; and (2)submit to the congressional defense committees a report on such review that includes the findings and recommendations of the Comptroller General.
							1684.Additional missile defense sensor coverage for protection of United States homeland
 (a)Sense of CongressIt is the sense of Congress that additional missile defense sensor discrimination capabilities are needed to enhance the protection of the United States homeland against potential long-range ballistic missiles from Iran that, according to the Department of Defense, could soon be obtained by Iran as a result of its active space launch program.
 (b)Studies and evaluations on homeport of sea-based X-band radarNot later than 60 days after the date of the enactment of this Act, the Director of the Missile Defense Agency shall commence any siting studies, environmental impact assessments or statements required pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) that have not otherwise been prepared, homeport agreements for sea-based X-band radar support, evaluations of any needed pier modifications, and evaluations of any communications capabilities or other requirements to carry out the reassignment of the homeport of the sea-based X-band radar to a homeport on the East Coast of the United States.
						(c)Potential future missile defense sensor sites
 (1)EvaluationNot later than March 31, 2016, the Director shall commence a study to evaluate at least three possible additional locations (in or outside the United States), selected by the Director, that would be best suited for future deployment of an advanced missile defense sensor site optimized against threats from Iran.
 (2)Environmental Impact StatementsExcept as provided by paragraph (3), the evaluation under paragraph (1) shall include an environmental impact statement or other analysis in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for each location included in the evaluation.
 (3)ExceptionIf an environmental impact statement or other analysis described in paragraph (2) has already been prepared, or is not required by law, for a location included in the evaluation under paragraph (1), the Director shall not be required to carry out paragraph (2) with respect to such location.
							(d)Deployment of additional coverage
 (1)DeploymentNot later than December 31, 2020, the Director, in cooperation with the relevant combatant command, shall deploy a long-range discrimination radar or other appropriate sensor capability in a location optimized to support the defense of the homeland of the United States from emerging long-range ballistic missile threats from Iran.
 (2)Sea-based X-band radarIf the Director carries out paragraph (1) by reassigning the homeport of the sea-based X-band radar, the Director and the Secretary of the Navy may not carry out such reassignment until the date on which the Director certifies to the congressional defense committees that Hawaii will have adequate missile defense coverage prior to such reassignment.
							(e)Submission of information
 (1)ReportNot later than December 31, 2018, the Director shall submit to the congressional defense committees a report containing the following:
 (A)The findings of the study conducted under paragraph (1) of subsection (c), including any environmental impact statements or analyses required by paragraph (2) of such subsection.
 (B)Notification of the manner in which Hawaii is being provided ballistic missile defense coverage. (2)PlanIn the budget justification materials submitted to Congress in support of the budget for each of fiscal years 2017 through 2020 submitted by the President to Congress under section 1105 of title 31, United States Code, the Director shall include—
 (A)the plan of the Director to carry out subsection (d); and (B)an update on the progress of the Director in implementing subsections (b) and (c).
								1685.Concept development of space-based missile defense layer
 (a)In generalNot later than 30 days after the date of the enactment of this Act, the Director of the Missile Defense Agency, in coordination with the Secretary of the Air Force and the Director of the Defense Advanced Research Projects Agency, shall commence the concept definition of a space-based ballistic missile intercept layer to the ballistic missile defense system that provides—
 (1)a boost-phase layer for missile defense; or (2)additional defensive options against direct ascent anti-satellite weapons, hypersonic glide vehicles, and maneuvering reentry vehicles.
 (b)ElementsThe activities carried out under subsection (a) shall include, at a minimum, the following: (1)Draft operation concepts for how a space-based ballistic missile intercept layer would function in the context of a multi-layer missile defense architecture.
 (2)An assessment of how such a space-based ballistic missile intercept layer could contribute to the defense of the United States against intercontinental ballistic missiles with varying degrees of effectiveness.
 (3)An assessment of the required architecture and components (including hardware, software, and related command and control systems) and the maturity of critical technologies necessary to make such a space-based ballistic missile intercept layer operational.
 (4)An assessment of how such a space-based ballistic missile intercept layer could protect the satellites of the United States against adversary anti-satellite weapons.
 (5)An assessment of the effort required to integrate and make interoperable such a space-based ballistic missile intercept layer with the ground-based missile defense system.
 (6)Any other matters the Director of the Missile Defense Agency considers appropriate. (c)ReportNot later than one year after the date of the enactment of this Act, the Director shall submit to the congressional defense committees a report that includes—
 (1)the findings of the concept development required by subsection (a); (2)a plan for developing one or more programs of record for a space-based ballistic missile intercept layer, including estimates of the appropriate identifiable costs of each such potential program of record; and
 (3)the views of the Director regarding such findings and plan. 1686.Aegis Ashore capability development (a)Evaluation (1)In generalThe Director of the Missile Defense Agency, in coordination with the Chief of Naval Operations and the Chief of Staff of the Army, shall evaluate the role, feasibility, cost, cost benefit, and operational effectiveness of additional Aegis Ashore sites and upgrades to current ballistic missile defense system sensors to offset capacity demands on current Aegis ships, Aegis Ashore sites, and Patriot and Terminal High Altitude Area Defense capability and to meet the requirements of the combatant commanders.
 (2)SubmissionNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall—
 (A)review the evaluation conducted under paragraph (1); and (B)submit to the congressional defense committees such evaluation and the results of such review, including recommendations for potential future locations of Aegis Ashore sites.
								(b)Identification of FMS obstacles
 (1)In generalThe Under Secretary of Defense for Policy and the Secretary of State shall jointly identify any obstacles to foreign military sales of Aegis Ashore or cofinancing of additional Aegis Ashore sites. Such evaluation shall include, with coordination with other agencies and departments of the Federal Government as appropriate, the feasibility of host nation manning or dual manning with the United States and such host nation.
 (2)SubmissionNot later than one year after the date of the enactment of this Act, the Under Secretary shall submit to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report on the identification of obstacles under paragraph (1).
							1687.Development of requirements to support integrated air and missile defense capabilities
 (a)In generalConsistent with the memorandum of the Chairman of the Joint Chiefs of Staff of January 27, 2014, regarding joint integrated air and missile defense, the Vice Chairman of the Joint Chiefs of Staff shall oversee the development of warfighter requirements for persistent and survivable capabilities to detect, identify, determine the status, track, and support engagement of strategically important mobile or relocatable assets in all phases of conflict in order to achieve the objective of preventing the effective employment of such assets, including through offensive actions against such assets prior to their use.
 (b)Purpose of requirementsThe requirements developed pursuant to subsection (a) shall be used and updated, as appropriate, for the purpose of informing applicable acquisition programs and systems-of-systems architecture planning that are funded through the Military Intelligence Program, the National Intelligence Program, and non-intelligence programs.
 (c)Supporting activitiesThe Vice Chairman shall also oversee the development of the enabling framework for intelligence support for integrated air and missile defense, including concepts for the integrated operation of multiple systems, and, as appropriate, the development of requirements for capabilities to be acquired to achieve such integrated operations.
 (d)Sense of CongressIt is the sense of Congress that new acquisition programs for applicable major systems or capabilities, or for upgrades to existing systems, should not be undertaken until the applicable requirements described in subsections (a) and (c) have been developed and incorporated into programmatic decision-making.
						1688.Extension of requirement for Comptroller General of the United States review and assessment of
 missile defense acquisition programsSection 232(a) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1339) is amended—
 (1)in paragraph (1), by striking through 2015 and inserting through 2020; and (2)in paragraph (2), in the first sentence, by striking through 2016 and inserting through 2021.
						1689.Report on medium range ballistic missile defense sensor alternatives for enhanced defense of Hawaii
 (a)Sense of CongressIt is the sense of Congress that— (1)expanding persistent midcourse and terminal ballistic missile defense system discrimination capability is critically important to the defense of the United States;
 (2)such discrimination capability is needed to respond to emerging ballistic missile threats involving countermeasures and decoys; and
 (3)the Department of Defense should take all appropriate steps to ensure Hawaii has adequate missile defense coverage.
							(b)Evaluation and report
 (1)EvaluationThe Director of the Missile Defense Agency shall conduct an evaluation of potential options for fielding a medium range ballistic missile defense sensor for the defense of Hawaii, including—
 (A)the use of the Aegis Ashore Missile Defense Test Complex land-based system at the Pacific Missile Range Facility in Hawaii;
 (B)the use of existing sensor assets in the region; and (C)other options the Director determines appropriate.
 (2)Submission of reportNot later than 90 days after the date of the enactment of this Act, the Director shall submit to the congressional defense committees a report on the options for augmenting the missile defense of Hawaii, including—
 (A)a summary of the findings and recommendations of the evaluation conducted under paragraph (1); (B)estimated acquisition and operating costs for each sensor option; and
 (C)estimated timelines for the deployment of each sensor option. 1690.Sense of Congress and report on validated military requirement and Milestone A decision on prompt global strike weapon system (a)Sense of CongressIt is the sense of the Congress that the United States must continue to develop the conventional prompt global strike capability to strike high-value, time-sensitive, and defended targets from ranges outside of current conventional technology while addressing and preventing any risk of ambiguity.
 (b)ReportNot later than September 30, 2020, the Secretary of Defense shall submit to the congressional defense committees a report regarding the outcome of the military requirements process and Milestone A decision for at least one conventional prompt global strike weapons system.
						BMilitary construction authorizations
 2001.Short titleThis division may be cited as the Military Construction Authorization Act for Fiscal Year 2016. 2002.Expiration of authorizations and amounts required to be specified by law (a)Expiration of authorizations after three yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of—
 (1)October 1, 2018; or (2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2019.
 (b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of—
 (1)October 1, 2018; or (2)the date of the enactment of an Act authorizing funds for fiscal year 2019 for military construction projects, land acquisition, family housing projects and facilities, or contributions to the North Atlantic Treaty Organization Security Investment Program.
 2003.Effective dateTitles XXI through XXVII shall take effect on the later of— (1)October 1, 2015; or
 (2)the date of the enactment of this Act. XXIArmy Military ConstructionSec. 2101. Authorized Army construction and land acquisition projects.Sec. 2102. Family housing.Sec. 2103. Improvements to military family housing units.Sec. 2104. Authorization of appropriations, Army.Sec. 2105. Modification of authority to carry out certain fiscal year 2013 project.Sec. 2106. Extension of authorizations of certain fiscal year 2012 projects.Sec. 2107. Extension of authorizations of certain fiscal year 2013 projects.Sec. 2108. Additional authority to carry out certain fiscal year 2016 project. 2101.Authorized Army construction and land acquisition projects (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:Army: Inside the United StatesStateInstallation or LocationAmountAlaskaFort Greely$7,800,000CaliforniaConcord$98,000,000ColoradoFort Carson$5,800,000GeorgiaFort Gordon$90,000,000MarylandFort Meade$34,500,000New YorkFort Drum$19,000,000United States Military Academy $70,000,000OklahomaFort Sill$69,400,000TexasCorpus Christi$85,000,000VirginiaArlington National Cemetery$30,000,000Fort Lee$33,000,000
 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out the military construction project for the installation or location outside the United States, and in the amount, set forth in the following table:Army: Outside the United StatesCountryInstallation or LocationAmountGermanyGrafenwoehr$51,000,000
					2102.Family housing
 (a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table:Army: Family HousingState/CountryInstallation or LocationUnitsAmountFloridaCamp RudderFamily Housing New Construction$8,000,000Illinois Rock IslandFamily Housing New Construction$29,000,000KoreaCamp WalkerFamily Housing New Construction$61,000,000
 (b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $7,195,000.
 2103.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2104(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may improve existing military family housing units in an amount not to exceed $3,500,000.
				2104.Authorization of appropriations, Army
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2015, for military construction, land acquisition, and military family housing functions of the Department of the Army as specified in the funding table in section 4601.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2101 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.
 2105.Modification of authority to carry out certain fiscal year 2013 projectIn the case of the authorization contained in the table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2119) for the United States Military Academy, New York, for construction of a Cadet barracks building at the installation, the Secretary of the Army may install mechanical equipment and distribution lines sufficient to provide chilled water for air conditioning the nine existing historical Cadet barracks which are being renovated through the Cadet Barracks Upgrade Program.
				2106.Extension of authorizations of certain fiscal year 2012 projects
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1660), the authorizations set forth in the table in subsection (b), as provided in section 2101 of that Act (125 Stat. 1661) and extended by section 2107 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3673), shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows:Army: Extension of 2012 Project AuthorizationsStateInstallation or LocationProjectAmountGeorgiaFort BenningLand Acquisition$5,100,000Fort BenningLand Acquisition$25,000,000VirginiaFort BelvoirRoad and Infrastructure Improvements$25,000,000 2107.Extension of authorizations of certain fiscal year 2013 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorizations set forth in the table in subsection (b), as provided in section 2101 of that Act (126 Stat. 2119) shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows:Army: Extension of 2013 Project AuthorizationsState or CountryInstallation or LocationProjectAmountDistrict of ColumbiaFort McNairVehicle Storage Building, Installation$7,191,000KansasFort RileyUnmanned Aerial Vehicle Complex$12,184,000North CarolinaFort BraggAerial Gunnery Range$41,945,000TexasJoint Base San AntonioBarracks$20,971,000VirginiaFort BelvoirSecure Admin/Operations Facility$93,876,000ItalyCamp EderleBarracks$35,952,000JapanSagamiVehicle Maintenance Shop$17,976,000 2108.Additional authority to carry out certain fiscal year 2016 project (a)Project authorizationThe Secretary of the Army may carry out a military construction project to construct a vehicle bridge and traffic circle to facilitate traffic flow to and from the Medical Center at Rhine Ordnance Barracks, Germany, in the amount of $12,400,000.
 (b)Use of host-nation payment-in-kind fundsThe Secretary may use available host-nation payment-in-kind funding for the project described in subsection (a).
					XXIINavy Military ConstructionSec. 2201. Authorized Navy construction and land acquisition projects.Sec. 2202. Family housing.Sec. 2203. Improvements to military family housing units.Sec. 2204. Authorization of appropriations, Navy.Sec. 2205. Extension of authorizations of certain fiscal year 2012 projects.Sec. 2206. Extension of authorizations of certain fiscal year 2013 projects.
				2201.Authorized Navy construction and land acquisition projects
 (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:Navy: Inside the United StatesCountryInstallation or LocationAmount Arizona Yuma$50,635,000California Camp Pendleton$44,540,000Coronado$4,856,000Lemoore$71,830,000Miramar$11,200,000Point Mugu$22,427,000San Diego$37,366,000Twentynine Palms$9,160,000FloridaJacksonville$16,751,000Mayport$16,159,000Pensacola$18,347,000Whiting Field$10,421,000GeorgiaAlbany$7,851,000Kings Bay$8,099,000Townsend$43,279,000GuamJoint Region Marianas$181,768,000HawaiiBarking Sands$30,623,000Joint Base Pearl Harbor-Hickam$14,881,000Kaneohe Bay$106,618,000Marine Corps Base Hawaii$12,800,000MarylandPatuxent River$40,935,000North CarolinaCamp Lejeune$54,849,000Cherry Point$57,726,000New River$8,230,000South CarolinaParris Island$27,075,000VirginiaDam Neck$23,066,000Norfolk$126,677,000Portsmouth$45,513,000Quantico$58,199,000WashingtonBangor$34,177,000Bremerton$22,680,000Indian Island$4,472,000
 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table:Navy: Outside the United StatesCountryInstallation or LocationAmountBahrain IslandSouthwest Asia$89,791,000ItalySigonella$102,943,000Japan Camp Butler$11,697,000Iwakuni$17,923,000Kadena Air Base$23,310,000Yokosuka$13,846,000PolandRedziKowo Base$51,270,000
					2202.Family housing
 (a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may construct or acquire family housing units (including land acquisition and supporting facilities) at the installation or location, in the number of units, and in the amounts set forth in the following table:Navy: Family HousingStateInstallation or LocationUnitsAmountVirginiaWallops IslandFamily Housing New Construction$438,000
 (b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $4,588,000.
 2203.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $11,515,000.
				2204.Authorization of appropriations, Navy
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2015, for military construction, land acquisition, and military family housing functions of the Department of the Navy, as specified in the funding table in section 4601.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2201 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.
					2205.Extension of authorizations of certain fiscal year 2012 projects
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1660), the authorizations set forth in the table in subsection (b), as provided in section 2201 of that Act (125 Stat. 1666) and extended by section 2208 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3678), shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows:Navy: Extension of 2012 Project AuthorizationsStateInstallation or LocationProjectAmount CaliforniaCamp PendletonInfantry Squad Defense Range$29,187,000FloridaJacksonvilleP–8A Hangar Upgrades$6,085,000GeorgiaKings BayCrab Island Security Enclave$52,913,000 2206.Extension of authorizations of certain fiscal year 2013 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorizations set forth in the table in subsection (b), as provided in section 2201 of that Act (126 Stat. 2122), shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows:Navy: Extension of 2013 Project AuthorizationsState/CountryInstallation or LocationProjectAmount CaliforniaCamp PendletonComm. Information Systems Ops Complex$78,897,000CoronadoBachelor Quarters$76,063,000Twentynine PalmsLand Expansion Phase 2$47,270,000GreeceSouda BayIntermodal Access Road$4,630,000South CarolinaBeaufortRecycling/Hazardous Waste Facility$3,743,000VirginiaQuanticoInfrastructure—Widen Russell Road$14,826,000Worldwide UnspecifiedVarious Worldwide LocationsBAMS Operational Facilities$34,048,000 XXIIIAir Force Military ConstructionSec. 2301. Authorized Air Force construction and land acquisition projects.Sec. 2302. Family housing.Sec. 2303. Improvements to military family housing units.Sec. 2304. Authorization of appropriations, Air Force.Sec. 2305. Modification of authority to carry out certain fiscal year 2010 project.Sec. 2306. Modification of authority to carry out certain fiscal year 2014 project.Sec. 2307. Modification of authority to carry out certain fiscal year 2015 project.Sec. 2308. Extension of authorization of certain fiscal year 2012 project.Sec. 2309. Extension of authorization of certain fiscal year 2013 project.Sec. 2310. Certification of optimal location for Joint Intelligence Analysis Complex and plan for rotation of forces at Lajes Field, Azores. 2301.Authorized Air Force construction and land acquisition projects (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:Air Force: Inside the United StatesStateInstallation or LocationAmount AlaskaEielson Air Force Base $71,400,000ArizonaDavis-Monthan Air Force Base $16,900,000Luke Air Force Base$77,700,000Colorado Air Force Academy $10,000,000Florida Cape Canaveral Air Force Station $21,000,000Eglin Air Force Base$8,700,000Hurlburt Field$14,200,000GuamJoint Region Marianas$50,800,000Hawaii  Joint Base Pearl Harbor-Hickam $46,000,000 KansasMcConnell Air Force Base$4,300,000Missouri Whiteman Air Force Base$29,500,000MontanaMalstrom Air Force Base$19,700,000NebraskaOffutt Air Force Base $21,000,000Nevada Nellis Air Force Base$68,950,000New MexicoCannon Air Force Base$7,800,000Holloman Air Force Base$3,000,000Kirtland Air Force Base$12,800,000North CarolinaSeymour Johnson Air Force Base$17,100,000OklahomaAltus Air Force Base$28,400,000Tinker Air Force Base$49,900,000South DakotaEllsworth Air Force Base$23,000,000TexasJoint Base San Antonio$106,000,000UtahHill Air Force Base$38,400,000WyomingF.E. Warren Air Force Base$95,000,000CONUS ClassifiedClassified Location$77,130,000
 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out the military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table:Air Force: Outside the United StatesCountryInstallation or LocationAmountGreenlandThule Air Base$41,965,000JapanKadena Air Base$3,000,000Yokota Air Base$8,461,000NigerAgadez$50,000,000OmanAl Musannah Air Base$25,000,000United KingdomCroughton Royal Air Force $130,615,000
 2302.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $9,849,000.
 2303.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $150,649,000.
				2304.Authorization of appropriations, Air Force
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2015, for military construction, land acquisition, and military family housing functions of the Department of the Air Force, as specified in the funding table in section 4601.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2301 of this Act may not exceed the sum of the following:
 (1)The total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.
 (2)$21,000,000 (the balance of the amount authorized under section 2301(a) of the Military Construction Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 992) for the CYBERCOM Joint Operations Center at Fort Meade, Maryland).
 2305.Modification of authority to carry out certain fiscal year 2010 projectIn the case of the authorization contained in the table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2636), for Hickam Air Force Base, Hawaii, for construction of a ground control tower at the installation, the Secretary of the Air Force may install communications cabling.
				2306.Modification of authority to carry out certain fiscal year 2014 project
 (a)AuthorizationIn the case of the authorization contained in the table in section 2301(b) of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 993) for Royal Air Force Lakenheath, United Kingdom, for construction of a Guardian Angel Operations Facility at the installation, the Secretary of the Air Force may construct the facility at an unspecified location within the United States European Command’s area of responsibility.
 (b)Notice and Wait RequirementBefore the Secretary of the Air Force commences construction of the Guardian Angel Operations Facility at an alternative location, as authorized by subsection (a)—
 (1)the Secretary shall submit to the congressional defense committees a report containing a description of the project, including the rationale for selection of the project location; and
 (2)a period of 14 days has expired following the date on which the report is received by the committees or, if over sooner, a period of 7 days has expired following the date on which a copy of the report is provided in an electronic medium pursuant to section 480 of title 10, United States Code.
 2307.Modification of authority to carry out certain fiscal year 2015 projectIn the case of the authorization contained in the table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3679) for McConnell Air Force Base, Kansas, for construction of a KC–46A Alter Composite Maintenance Shop at the installation, the Secretary of the Air Force may construct a 696 square meter (7,500 square foot) facility consistent with Air Force guidelines for composite maintenance shops.
				2308.Extension of authorization of certain fiscal year 2012 project
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1660), the authorization set forth in the table in subsection (b), as provided in section 2301 of that Act (125 Stat. 1670) and extended by section 2305 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3680), shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows:Air Force: Extension of 2012 Project AuthorizationCountryInstallationProjectAmountItalySigonella Naval Air StationUAS SATCOM Relay Pads and Facility$15,000,000 2309.Extension of authorization of certain fiscal year 2013 project (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorization set forth in the table in subsection (b), as provided in section 2301 of that Act (126 Stat. 2126), shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows:Air Force: Extension of 2013 Project AuthorizationCountryInstallation or LocationProjectAmountPortugalLajes FieldSanitary Sewer Lift/Pump Station$2,000,000 2310.Certification of optimal location for Joint Intelligence Analysis Complex and plan for rotation of forces at Lajes Field, Azores (a)Joint Intelligence Analysis Complex CertificationNo amounts may be expended for the construction of the Joint Intelligence Analysis Complex Consolidation, Phase 2, at Royal Air Force Croughton, United Kingdom, as authorized by section 2301(b), until the Secretary of Defense certifies to the congressional defense committees that the Secretary has determined, based on an analysis of United States operational requirements, that Royal Air Force Croughton, United Kingdom, remains the optimal location for recapitalization of the Joint Intelligence Analysis Complex. The certification shall include an explanation of the basis for the certification.
					(b)Lajes Field utilization
 (1)DeterminationNot later than March 1, 2016, the Secretary of Defense shall submit to the congressional defense committees a determination of the operational viability of the use of Lajes Field, Azores, for—
 (A)Department of Defense intelligence functions; or (B)the rotational presence of—
 (i)fighter aircraft for air-to-air training; or (ii)naval forces.
 (2)Basis of determinationThe submission to the congressional defense committees under paragraph (1) shall include an explanation of the basis for the determination.
 (3)PlanIf the Secretary of Defense determines that Lajes Field is a viable option for one or more of the uses specified in paragraph (1), the Secretary shall submit to the congressional defense committees, not later than April 1, 2016, a plan for such uses that includes the following:
 (A)The types and number of naval forces or air-to-air training fighter aircraft considered for rotational assignment at Lajes Field or a description of the Department of Defense intelligence functions to be assigned, as applicable.
 (B)The duration and frequency of such assignment. (C)Any additional infrastructure investment required to support such assignment.
 (D)The impact to permanent manpower levels necessary to support such assignment. XXIVDefense agencies military constructionSec. 2401. Authorized Defense Agencies construction and land acquisition projects.Sec. 2402. Authorized energy conservation projects.Sec. 2403. Authorization of appropriations, Defense Agencies.Sec. 2404. Modification of authority to carry out certain fiscal year 2012 project.Sec. 2405. Extension of authorizations of certain fiscal year 2012 projects.Sec. 2406. Extension of authorizations of certain fiscal year 2013 projects.Sec. 2407. Modification and extension of authority to carry out certain fiscal year 2014 project.Sec. 2408. Modification of authority to carry out certain fiscal year 2015 project. 2401.Authorized Defense Agencies construction and land acquisition projects (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:Defense Agencies: Inside the United StatesStateInstallation or Location AmountAlabamaFort Rucker$46,787,000Maxwell Air Force Base$32,968,000 ArizonaFort Huachuca$3,884,000California Camp Pendleton $20,552,000Coronado$47,218,000Fresno Yosemite IAP ANG$10,700,000 ColoradoFort Carson$8,243,000CONUS ClassifiedClassified Location$20,065,000DelawareDover Air Force Base$21,600,000FloridaHurlburt Field$17,989,000MacDill Air Force Base$39,142,000Georgia Moody Air Force Base$10,900,000HawaiiKaneohe Bay$122,071,000Schofield Barracks$123,838,000 KentuckyFort Campbell $12,553,000Fort Knox$23,279,000 MarylandFort Meade$816,077,000NevadaNellis Air Force Base$39,900,000 New MexicoCannon Air Force Base$45,111,000New YorkWest Point$55,778,000 North CarolinaCamp Lejeune $69,006,000Fort Bragg $168,811,000OhioWright-Patterson Air Force Base$6,623,000OregonKlamath Falls IAP$2,500,000PennsylvaniaPhiladelphia$49,700,000 South CarolinaFort Jackson$26,157,000Texas Joint Base San Antonio $61,776,000 VirginiaFort Belvoir$9,500,000Joint Base Langley-Eustis$28,000,000Joint Expeditionary Base Little Creek-Story$23,916,000
 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following:Defense Agencies: Outside the United StatesCountryInstallation or LocationAmount DjiboutiCamp Lemonier$43,700,000GermanyGarmisch$14,676,000Grafenwoehr$38,138,000Spangdahlem Air Base$39,571,000Stuttgart-Patch Barracks$49,413,000 JapanKadena Air Base$37,485,000PolandRedziKowo Base$169,153,000SpainRota$13,737,000
					2402.Authorized energy conservation projects
 (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects inside the United States as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, for the installations or locations inside the United States, and in the amounts, set forth in the following table:Energy Conservation Projects: Inside the United StatesStateInstallation or Location AmountAmerican SamoaWake Island$5,331,000CaliforniaEdwards Air Force Base$4,550,000Fort Hunter Liggett$22,000,000 ColoradoSchriever Air Force Base$4,400,000District of Columbia NSA Washington/Naval Research Lab $10,990,000 GuamNaval Base Guam$5,330,000HawaiiJoint Base Pearl Harbor-Hickam$13,780,000Marine Corps Recruiting Command Kaneohe Bay$5,740,000IdahoMountain Home Air Force Base$6,471,000MontanaMalmstrom Air Force Base$4,260,000Virginia Pentagon$4,528,000WashingtonJoint Base Lewis-McChord$14,770,000Various locationsVarious locations$25,809,000
 (b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects outside the United States as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, for the installations or locations outside the United States, and in the amounts, set forth in the following table:Energy Conservation Projects: Outside the United StatesCountryInstallation or LocationAmount BahamasAscension Aux Airfield St. Helena$5,500,000JapanYokoska$12,940,000Various locationsVarious locations$3,600,000
					2403.Authorization of appropriations, Defense Agencies
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2015, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments), as specified in the funding table in section 4601.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2401 of this Act may not exceed the sum of the following:
 (1)The total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.
 (2)$747,435,000 (the balance of the amount authorized under section 2401(a) of this Act for an operations facility at Fort Meade, Maryland).
 (3)$441,134,000 (the balance of the amount authorized under section 2401(b) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1673) for a hospital at the Rhine Ordnance Barracks, Germany).
 (4)$91,441,000 (the balance of the amount authorized under section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2640) for a hospital at Fort Bliss, Texas).
 2404.Modification of authority to carry out certain fiscal year 2012 projectIn the case of the authorization in the table in section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1672), as amended by section 2404(a) of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2131), for Fort Meade, Maryland, for construction of the High Performance Computing Center at the installation, the Secretary of Defense may construct a generator plant capable of producing up to 60 megawatts of back-up electrical power in support of the 60 megawatt technical load.
				2405.Extension of authorizations of certain fiscal year 2012 projects
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1660), the authorization set forth in the table in subsection (b), as provided in section 2401 of that Act (125 Stat. 1672) and as amended by section 2405 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3685), shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows:Defense Agencies: Extension of 2012 Project AuthorizationsStateInstallation or LocationProjectAmountCaliforniaNaval Base CoronadoSOF Support Activity Operations Facility$38,800,000VirginiaPentagon ReservationHeliport Control Tower and Fire Station$6,457,000Pedestrian Plaza$2,285,000 2406.Extension of authorizations of certain fiscal year 2013 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorizations set forth in the table in subsection (b), as provided in section 2401 of that Act (126 Stat. 2127), shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows:Defense Agencies: Extension of 2013 Project AuthorizationsState/CountryInstallation or LocationProjectAmountCaliforniaNaval Base CoronadoSOF Mobile Communications Detachment Support Facility$9,327,000ColoradoPikes PeakHigh Altitude Medical Research Center$3,600,000GermanyRamstein ABReplace Vogelweh Elementary School$61,415,000HawaiiJoint Base Pearl Harbor-HickamSOF SDVT–1 Waterfront Operations Facility$22,384,000JapanCFAS SaseboReplace Sasebo Elementary School$35,733,000Camp ZamaRenovate Zama High School$13,273,000PennsylvaniaDEF Distribution Depot New CumberlandReplace reservoir$4,300,000United KingdomRAF FeltwellFeltwell Elementary School Addition$30,811,000 2407.Modification and extension of authority to carry out certain fiscal year 2014 projectIn the case of the authorization contained in the table in section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 995) for Fort Knox, Kentucky, for construction of an Ambulatory Care Center at that location, subsequently cancelled by the Department of Defense, substitute authorization is provided for a 102,000-square foot Medical Clinic Replacement at that location in the amount of $80,000,000, using appropriations available for the original project pursuant to the authorization of appropriations in section 2403 of such Act (127 Stat. 997). This substitute authorization shall remain in effect until October 1, 2018, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2019.
 2408.Modification of authority to carry out certain fiscal year 2015 projectIn the case of the authorization contained in section 2401(b) of the Carl Levin and Howard P. “Buck” McKeon National Defense Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3682), for Brussels, Belgium, for construction of an elementary/high school, the Secretary of Defense may acquire approximately 7.4 acres of land adjacent to the existing Sterrebeek Dependent School site and construct a multi-sport athletic field, track, perimeter road, parking, and fencing.
				XXVNorth Atlantic Treaty Organization Security Investment ProgramSec. 2501. Authorized NATO construction and land acquisition projects.Sec. 2502. Authorization of appropriations, NATO.
 2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States.
 2502.Authorization of appropriations, NATOFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2015, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501 as specified in the funding table in section 4601.
				XXVIGuard and Reserve Forces facilitiesSubtitle A—Project authorizations and authorization of appropriationsSec. 2601. Authorized Army National Guard construction and land acquisition projects.Sec. 2602. Authorized Army Reserve construction and land acquisition projects.Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition
			 projects.Sec. 2604. Authorized Air National Guard construction and land acquisition projects.Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects.Sec. 2606. Authorization of appropriations, National Guard and Reserve.Subtitle B—Other mattersSec. 2611. Modification and extension of authority to carry out certain fiscal year 2013 project.Sec. 2612. Modification of authority to carry out certain fiscal year 2015 projects.Sec. 2613. Extension of authorizations of certain fiscal year 2012 projects.Sec. 2614. Extension of authorizations of certain fiscal year 2013 projects.
				AProject authorizations and authorization of appropriations
 2601.Authorized Army National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations inside the United States, and in the amounts, set forth in the following table:Army National GuardStateLocationAmountAlabamaCamp Foley$4,500,000ConnecticutCamp Hartell$11,000,000FloridaPalm Coast$18,000,000GeorgiaFort Stewart$6,800,000IllinoisSparta$1,900,000KansasSalina$6,700,000MarylandEaston$13,800,000MississippiGulfport$40,000,000NevadaReno$8,000,000OhioCamp Ravenna$3,300,000OregonSalem$16,500,000PennsylvaniaFort Indiantown Gap$16,000,000VermontNorth Hyde Park$7,900,000VirginiaRichmond$29,000,000
					2602.Authorized Army Reserve construction and land acquisition projects
 (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve locations inside the United States, and in the amounts, set forth in the following table:Army Reserve: Inside the United StatesStateLocationAmountCalifornia Miramar$24,000,000FloridaMacDill Air Force Base$55,000,000New YorkOrangeburg$4,200,000PennsylvaniaConneaut Lake$5,000,000VirginiaA.P. Hill$24,000,000
 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out a military construction project for the Army Reserve location outside the United States, and in the amount, set forth in the following table:Army Reserve: Outside the United StatesCountryLocationAmountPuerto Rico Fort Buchanan$10,200,000
 2603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the Navy Reserve and Marine Corps Reserve locations inside the United States, and in the amounts, set forth in the following table:Navy Reserve and Marine Corps ReserveStateLocationAmountNevadaFallon$11,480,000New YorkBrooklyn$2,479,000Virginia Dam Neck$18,443,000
 2604.Authorized Air National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard locations inside the United States, and in the amounts, set forth in the following table:Air National GuardStateLocationAmountAlabamaDannelly Field$7,600,000CaliforniaMoffett Field$6,500,000Colorado Buckley Air Force Base$5,100,000FloridaCape Canaveral Air Force Station$6,100,000Georgia Savannah/Hilton Head International Airport$9,000,000IowaDes Moines Municipal Airport$6,700,000KansasSmokey Hill Range$2,900,000LouisianaNew Orleans$10,000,000MaineBangor International Airport$7,200,000New HampshirePease International Trade Port$2,800,000New JerseyAtlantic City International Airport$10,200,000New YorkNiagara Falls International Airport$7,700,000North CarolinaCharlotte/Douglas International Airport$9,000,000North DakotaHector International Airport$7,300,000OklahomaWill Rogers World Airport$7,600,000OregonKlamath Falls International Airport$7,200,000West VirginiaYeager Airport$3,900,000
 2605.Authorized Air Force Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air Force Reserve locations inside the United States, and in the amounts, set forth in the following table:Air Force ReserveStateLocationAmount CaliforniaMarch Air Force Base$4,600,000FloridaPatrick Air Force Base$3,400,000GeorgiaDobbins Air Reserve Base$10,400,000OhioYoungstown$9,400,000TexasJoint Base San Antonio$9,900,000
 2606.Authorization of appropriations, National Guard and ReserveFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2015, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), as specified in the funding table in section 4601.
					BOther matters
					2611.Modification and extension of authority to carry out certain fiscal year 2013 project
 (a)ModificationIn the case of the authorization contained in the table in section 2602 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2135) for Aberdeen Proving Ground, Maryland, for construction of an Army Reserve Center at that location, the Secretary of the Army may construct a new facility in the vicinity of Aberdeen Proving Ground, Maryland.
 (b)Duration of authorityNotwithstanding section 2002 of the Military Construction Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorization set forth in subsection (a) shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
						2612.Modification of authority to carry out certain fiscal year 2015 projects
 (a)Davis-Monthan Air Force BaseIn the case of the authorization contained in the table in section 2605 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3689) for Davis-Monthan Air Force Base, Arizona, for construction of a Guardian Angel Operations facility at that location, the Secretary of the Air Force may construct a new 5,913 square meter (63,647 square foot) facility in the amount of $18,200,000.
 (b)Fort SmithIn the case of the authorization contained in the table in section 2604 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3689) for Fort Smith Municipal Airport, Arkansas, for construction of a consolidated Secure Compartmented Information Facility at that location, the Secretary of the Air Force may construct a new facility in the amount of $15,200,000.
						2613.Extension of authorizations of certain fiscal year 2012 projects
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1660), the authorizations set forth in the table in subsection (b), as provided in section 2602 of that Act (125 Stat. 1678), and extended by section 2611 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3690), shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows:Extension of 2012 Army Reserve Project AuthorizationsStateLocationProjectAmountKansasKansas City Army Reserve Center$13,000,000MassachusettsAttleboroArmy Reserve Center$22,000,000 2614.Extension of authorizations of certain fiscal year 2013 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorizations set forth in the table in subsection (b), as provided in sections 2601, 2602, and 2603 of that Act (126 Stat. 2134, 2135) shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is a follows:Extension of 2013 National Guard and Reserve Project AuthorizationsStateInstallation or LocationProjectAmountArizonaYuma Reserve Training Facility$5,379,000CaliforniaTustinArmy Reserve Center$27,000,000IowaFort Des MoinesJoint Reserve Center$19,162,000LouisianaNew OrleansTransient Quarters$7,187,000New YorkCamp Smith (Stormville)Combined Support Maintenance Shop Phase 1$24,000,000 XXVIIBase realignment and closure activitiesSec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense base closure account.Sec. 2702. Prohibition on conducting additional Base Realignment and Closure (BRAC) round. 2701.Authorization of appropriations for base realignment and closure activities funded through Department of Defense base closure accountFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2015, for base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account established by section 2906 of such Act (as amended by section 2711 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2140)), as specified in the funding table in section 4601.
 2702.Prohibition on conducting additional Base Realignment and Closure (BRAC) roundNothing in this Act shall be construed to authorize an additional Base Realignment and Closure (BRAC) round.
				XXVIIIMilitary Construction General ProvisionsSubtitle A—Military Construction Program and military family housing changesSec. 2801. Revision of congressional notification thresholds for reserve facility expenditures and
			 contributions to reflect congressional notification thresholds for minor
			 construction and repair projects.Sec. 2802. Extension of temporary, limited authority to use operation and maintenance funds for
			 construction projects outside the United States.Sec. 2803. Defense laboratory modernization pilot program.Sec. 2804. Temporary authority for acceptance and use of contributions for certain construction,
			 maintenance, and repair projects mutually beneficial to the Department of
			 Defense and Kuwait military forces.Sec. 2805. Conveyance to Indian tribes of relocatable military housing units at military
			 installations in the United States.Subtitle B—Real Property and Facilities AdministrationSec. 2811. Protection of Department of Defense installations.Sec. 2812. Enhancement of authority to accept conditional gifts of real property on behalf of
			 military service academies.Sec. 2813. Utility system conveyance authority.Sec. 2814. Leasing of non-excess property of military departments and Defense Agencies; treatment
			 of value provided by local education agencies and elementary and secondary
			 schools.Sec. 2815. Force-structure plan and infrastructure inventory and assessment of infrastructure
			 necessary to support the force structure.Sec. 2816. Temporary reporting requirements related to main operating bases, forward operating
			 sites, and cooperative security locations.Sec. 2817. Exemption of Army off-site use and off-site removal only non-mobile properties from
			 certain excess property disposal requirements.Subtitle C—Provisions Related to Asia-Pacific Military RealignmentSec. 2821. Limited exception to restriction on development of public infrastructure in connection
			 with realignment of Marine Corps forces in Asia-Pacific region.Sec. 2822. Annual report on Government of Japan contributions toward realignment of Marine Corps
			 forces in Asia-Pacific region.Subtitle D—Land ConveyancesSec. 2831. Release of reversionary interest retained as part of conveyance to the Economic
			 Development Alliance of Jefferson County, Arkansas.Sec. 2832. Land exchange authority, Mare Island Army Reserve Center, Vallejo, California.Sec. 2833. Land exchange, Navy Outlying Landing Field, Naval Air Station, Whiting Field, Florida.Sec. 2834. Release of property interests retained in connection with land conveyance, Camp Villere,
			 Louisiana.Sec. 2835. Release of property interests retained in connection with land conveyance, Fort Bliss
			 Military Reservation, Texas.Subtitle E—Military Land WithdrawalsSec. 2841. Additional withdrawal and reservation of public land, Naval Air Weapons Station China
			 Lake, California.Subtitle F—Other MattersSec. 2851. Modification of Department of Defense guidance on use of airfield pavement markings.Sec. 2852. Extension of authority for establishment of commemorative work in honor of Brigadier
			 General Francis Marion.
				AMilitary Construction Program and military family housing changes
					2801.Revision of congressional notification thresholds for reserve facility expenditures and
			 contributions to reflect congressional notification thresholds for minor
 construction and repair projectsSection 18233a of title 10, United States Code, is amended— (1)in subsection (a), by striking in an amount in excess of $750,000 and inserting in excess of the amount specified in section 2805(b)(1) of this title; and
 (2)in subsection (b)(3), by striking section 2811(e) of this title) that costs less than $7,500,000 and inserting subsection (e) of section 2811 of this title) that costs less than the amount specified in subsection (d) of such section.
						2802.Extension of temporary, limited authority to use operation and maintenance funds for construction
			 projects outside the United States
 (a)Extension of authoritySubsection (h) of section 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as most recently amended by section 2806 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3699), is amended—
 (1)in paragraph (1), by striking December 31, 2015 and inserting December 31, 2016; and (2)in paragraph (2), by striking fiscal year 2016 and inserting fiscal year 2017.
 (b)Limitation on use of authoritySubsection (c)(1) of such section is amended— (1)by striking October 1, 2014 and inserting October 1, 2015;
 (2)by striking December 31, 2015 and inserting December 31, 2016; and (3)by striking fiscal year 2016 and inserting fiscal year 2017.
 (c)Elimination of reporting requirementSuch section is further amended by striking subsection (d). 2803.Defense laboratory modernization pilot program (a)Authority to use research, development, test, and evaluation fundsUsing amounts appropriated or otherwise made available to the Department of Defense for research, development, test, and evaluation, the Secretary of Defense may fund a military construction project described in subsection (d) at any of the following:
 (1)A Department of Defense Science and Technology Reinvention Laboratory (as designated by section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note).
 (2)A Department of Defense Federally Funded Research and Development Center that functions primarily as a research laboratory.
 (3)A Department of Defense facility in support of a technology development program that is consistent with the fielding of offset technologies as described in section 218 of this Act.
 (b)Condition on and Scope of project authoritySubject to the condition that a military construction project under this section be authorized in a Military Construction Authorization Act, the authority to carry out the military construction project includes authority for—
 (1)surveys, site preparation, and advanced planning and design; (2)acquisition, conversion, rehabilitation, and installation of facilities;
 (3)acquisition and installation of equipment and appurtenances integral to the project; acquisition and installation of supporting facilities (including utilities) and appurtenances incident to the project; and
 (4)planning, supervision, administration, and overhead expenses incident to the project. (c)Congressional notification requirements (1)Submission of project requestsThe Secretary of Defense shall include military construction projects proposed to be carried out under this section in the budget justification documents for the Department of Defense submitted to Congress in connection with the budget for a fiscal year submitted under 1105 of title 31, United States Code.
 (2)Notification of implementationNot less than 14 days prior to the first obligation of funds described in subsection (a) for a military construction project to be carried out under this section, the Secretary of Defense shall submit a notification to the congressional defense committees providing an updated construction description, cost, and schedule for the project and any other matters regarding the project as the Secretary considers appropriate.
 (d)Authorized projects describedThe authority provided by this section to fund military construction projects using amounts appropriated or otherwise made available for research, development, test, and evaluation is limited to military construction projects that the Secretary of Defense, in the budget justification documents exhibits submitted pursuant to subsection (c)(1), determines—
 (1)will support research and development activities at laboratories described in subsection (a); (2)will establish facilities that will have significant potential for use by entities outside the Department of Defense, including universities, industrial partners, and other Federal agencies;
 (3)are endorsed for funding by more than one military department or Defense Agency; and (4)cannot be fully funded within the thresholds specified in section 2805 of title 10, United States Code.
 (e)Funding limitationThe maximum amount of funds appropriated or otherwise made available for research, development, test, and evaluation that may be obligated in any fiscal year for military construction projects under this section is $150,000,000.
 (f)Termination of authorityThe authority provided by this section to fund military construction projects using funds appropriated or otherwise made available for research, development, test, and evaluation shall terminate on October 1, 2020.
						2804.Temporary authority for acceptance and use of contributions for certain construction, maintenance,
			 and repair projects mutually beneficial to the Department of Defense and
			 Kuwait military forces
 (a)Authority To accept contributionsThe Secretary of Defense, after consultation with the Secretary of State, may accept cash contributions from the government of Kuwait for the purpose of paying for the costs of construction (including military construction not otherwise authorized by law), maintenance, and repair projects mutually beneficial to the Department of Defense and Kuwait military forces.
 (b)AccountingContributions accepted under subsection (a) shall be placed in an account established by the Secretary of Defense and shall remain available until expended as provided in such subsection.
 (c)Prohibition on use of contributions To offset burden sharing contributionsContributions accepted under subsection (a) may not be used to offset any burden sharing contributions made by the government of Kuwait.
 (d)NoticeWhen a decision is made to carry out a project using contributions accepted under subsection (a) and the estimated cost of the project will exceed the thresholds prescribed by section 2805 of title 10, United States Code, the Secretary of Defense shall submit to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives written notice of decision, the justification for the project, and the estimated cost of the project.
 (e)Mutually beneficial definedA project described in subsection (a) shall be considered to be mutually beneficial if— (1)the project is in support of a bilateral defense cooperation agreement between the United States and the government of Kuwait; or
 (2)the Secretary of Defense determines that the United States may derive a benefit from the project, including—
 (A)access to and use of facilities of the Kuwait military forces; (B)ability or capacity for future force posture; and
 (C)increased interoperability between the Department of Defense and Kuwait military forces. (f)Expiration of project authorityThe authority to carry out projects under this section expires on September 30, 2020. The expiration of the authority does not prevent the continuation of any project commenced before that date.
						2805.Conveyance to Indian tribes of relocatable military housing units at military installations in the
			 United States
 (a)DefinitionsIn this section: (1)Executive directorThe term Executive Director means the Executive Director of Walking Shield, Inc.
 (2)Indian tribeThe term Indian tribe means any Indian tribe included on the list published by the Secretary of the Interior under section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a–1).
							(b)Requests for conveyance
 (1)In generalThe Executive Director may submit to the Secretary of the military department concerned, on behalf of any Indian tribe, a request for conveyance of any relocatable military housing unit located at a military installation in the United States.
 (2)ConflictsThe Executive Director shall resolve any conflict among requests of Indian tribes for housing units described in paragraph (1) before submitting a request to the Secretary of the military department concerned under this subsection.
 (c)Conveyance by a SecretaryNotwithstanding any other provision of law, on receipt of a request under subsection (b)(1), the Secretary of the military department concerned may convey to the Indian tribe that is the subject of the request, at no cost to such military department and without consideration, any relocatable military housing unit described in subsection (b)(1) that, as determined by such Secretary, is in excess of the needs of the military.
						BReal Property and Facilities Administration
					2811.Protection of Department of Defense installations
 (a)Secretary of defense responsibilityChapter 159 of title 10, United States Code, is amended by inserting after section 2671 the following new section:
							
								2672.Protection of buildings, grounds, property, and persons
 (a)Secretary of defense responsibilityThe Secretary of Defense shall protect the buildings, grounds, and property that are under the jurisdiction, custody, or control of the Department of Defense and the persons on that property.
 (b)Designation of officers and agents(1)The Secretary of Defense may designate military or civilian personnel of the Department of Defense as officers and agents to perform the functions of the Secretary under subsection (a), including, with regard to civilian officers and agents, duty in areas outside the property specified in that subsection to the extent necessary to protect that property and persons on that property.
 (2)A designation under paragraph (1) may be made by individual, by position, by installation, or by such other category of personnel as the Secretary determines appropriate.
 (3)In making a designation under paragraph (1) with respect to any category of personnel, the Secretary shall specify each of the following:
 (A)The personnel or positions to be included in the category. (B)The authorities provided for in subsection (c) that may be exercised by personnel in that category.
 (C)In the case of civilian personnel in that category— (i)the authorities provided for in subsection (c), if any, that are authorized to be exercised outside the property specified in subsection (a); and
 (ii)with respect to the exercise of any such authorities outside the property specified in subsection (a), the circumstances under which coordination with law enforcement officials outside of the Department of Defense should be sought in advance.
 (4)The Secretary may make a designation under paragraph (1) only if the Secretary determines, with respect to the category of personnel to be covered by that designation, that—
 (A)the exercise of each specific authority provided for in subsection (c) to be delegated to that category of personnel is necessary for the performance of the duties of the personnel in that category and such duties cannot be performed as effectively without such authorities; and
 (B)the necessary and proper training for the authorities to be exercised is available to the personnel in that category.
 (c)Authorized activitiesSubject to subsection (i) and to the extent specifically authorized by the Secretary of Defense, while engaged in the performance of official duties pursuant to this section, an officer or agent designated under subsection (b) may—
 (1)enforce Federal laws and regulations for the protection of persons and property; (2)carry firearms;
 (3)make arrests— (A)without a warrant for any offense against the United States committed in the presence of the officer or agent; or
 (B)for any felony cognizable under the laws of the United States if the officer or agent has reasonable grounds to believe that the person to be arrested has committed or is committing a felony;
 (4)serve warrants and subpoenas issued under the authority of the United States; and (5)conduct investigations, on and off the property in question, of offenses that may have been committed against property under the jurisdiction, custody, or control of the Department of Defense or persons on such property.
 (d)Regulations(1)The Secretary of Defense may prescribe regulations, including traffic regulations, necessary for the protection and administration of property under the jurisdiction, custody, or control of the Department of Defense and persons on that property. The regulations may include reasonable penalties, within the limits prescribed in paragraph (2), for violations of the regulations. The regulations shall be posted and remain posted in a conspicuous place on the property to which they apply.
 (2)A person violating a regulation prescribed under this subsection shall be fined under title 18, imprisoned for not more than 30 days, or both.
 (e)Limitation on delegation of authorityThe authority of the Secretary of Defense under subsections (b), (c), and (d) may be exercised only by the Secretary or the Deputy Secretary of Defense.
 (f)Disposition of persons arrestedA person who is arrested pursuant to authority exercised under subsection (b) may not be held in a military confinement facility, other than in the case of a person who is subject to chapter 47 of this title (the Uniform Code of Military Justice).
 (g)Facilities and services of other agenciesIn implementing this section, when the Secretary of Defense determines it to be economical and in the public interest, the Secretary may utilize the facilities and services of Federal, State, Indian tribal, and local law enforcement agencies, with the consent of those agencies, and may reimburse those agencies for the use of their facilities and services. Such services of State, Indian tribal, and local law enforcement, including application of their powers of law enforcement, may be provided notwithstanding that the property is subject to the legislative jurisdiction of the United States.
 (h)Authority outside Federal propertyFor the protection of property under the jurisdiction, custody, or control of the Department of Defense and persons on that property, the Secretary of Defense may enter into agreements with Federal agencies and with State, Indian tribal, and local governments to obtain authority for civilian officers and agents designated under this section to enforce Federal laws and State, Indian tribal, and local laws concurrently with other Federal law enforcement officers and with State, Indian tribal, and local law enforcement officers.
 (i)Attorney General approvalThe powers granted pursuant to subsection (c) to officers and agents designated under subsection (b) shall be exercised in accordance with guidelines approved by the Attorney General. Such guidelines may include specification of the geographical extent of property outside of the property specified in subsection (a) within which those powers may be exercised.
 (j)Limitation with regard to other Federal agenciesNothing in this section shall be construed as affecting the authority of the Secretary of Homeland Security to provide for the protection of facilities (including the buildings, grounds, and properties of the General Services Administration) that are under the jurisdiction, custody, or control, in whole or in part, of a Federal agency other than the Department of Defense and that are located off of a military installation.
 (k)Cooperation with local law enforcement agenciesBefore authorizing civilian officers and agents to perform duty in areas outside the property specified in subsection (a), the Secretary of Defense shall consult with, and is encouraged to enter into agreements with, local law enforcement agencies exercising jurisdiction over such areas for the purposes of avoiding conflicts of jurisdiction, promoting notification of planned law enforcement actions, and otherwise facilitating productive working relationships.
 (l)Limitation on statutory constructionNothing in this section shall be construed— (1)to preclude or limit the authority of any Federal law enforcement agency;
 (2)to restrict the authority of the Secretary of Homeland Security under the Homeland Security Act of 2002 or of the Administrator of General Services, including the authority to promulgate regulations affecting property under the custody and control of that Secretary or the Administrator, respectively;
 (3)to expand or limit section 21 of the Internal Security Act of 1950 (50 U.S.C. 797); (4)to affect chapter 47 of this title;
 (5)to restrict any other authority of the Secretary of Defense or the Secretary of a military department; or
 (6)to restrict the authority of the Director of the National Security Agency under section 11 of the National Security Agency Act of 1959 (50 U.S.C. 3609)..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 159 of such title is amended by inserting after the item relating to section 2671 the following new item:
							2672. Protection of buildings, grounds, property, and persons..
						2812.Enhancement of authority to accept conditional gifts of real property on behalf of military service
 academiesSection 2601 of title 10, United States Code, is amended— (1)by redesignating subsections (e), (f), (g), (h), and (i) as subsections (f), (g), (h), (i), and (j), respectively; and
 (2)by inserting after subsection (d) the following new subsection (e):  (e)Acceptance of real property gifts; naming rights(1)The Secretary concerned may accept a gift under subsection (a) or (b) consisting of the provision, acquisition, enhancement, or construction of real property offered to the United States Military Academy, the Naval Academy, the Air Force Academy, or the Coast Guard Academy even though the gift will be subject to the condition that the real property, or a portion thereof, bear a specified name.
 (2)The authority conferred by this subsection may be delegated by the Secretary concerned only to a civilian official appointed by the President, by and with the advice and consent of the Senate.
 (3)A gift may not be accepted under paragraph (1) if— (A)the acceptance of the gift or the imposition of the naming-rights condition would reflect unfavorably upon the United States, as provided in subsection (d)(2); or
 (B)the real property to be subject to the condition, or portion thereof, has been named by an act of Congress.
 (4)The Secretaries concerned shall issue uniform regulations governing the circumstances under which gifts conditioned on naming rights may be accepted, appropriate naming conventions, and suitable display standards..
 2813.Utility system conveyance authoritySection 2688(j) of title 10, United States Code, is amended— (1)in the subsection heading, by striking construction of and inserting conveyance of additional; and
 (2)in paragraph (1)— (A)by striking subparagraphs (A) and (C);
 (B)by redesignating subparagraph (B) as subparagraph (A) and, in such subparagraph, by striking utility system; and inserting the following: utility system or operation of the additional utility infrastructure by the utility or entity would be in the best interest of the Government; and; and
 (C)by redesignating subparagraph (D) as subparagraph (B) and, in such subparagraph, by striking amount equal to the fair market value of and inserting amount for. 2814.Leasing of non-excess property of military departments and Defense Agencies; treatment of value provided by local education agencies and elementary and secondary schoolsSection 2667 of title 10, United States Code, is amended by adding at the end the following new subsection:
						
 (k)Leases for educationNotwithstanding subsection (b)(4), the Secretary concerned may accept consideration in an amount that is less than the fair market value of the lease, if the lease is to a local education agency or an elementary or secondary school (as those terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801))..
					2815.Force-structure plan and infrastructure inventory and assessment of infrastructure necessary to
			 support the force structure
 (a)Preparation and submission of force-structure plans and infrastructure inventoryNot later than the date on which the budget of the President for fiscal year 2017 is submitted to Congress pursuant to section 1105 of title 31, Unites States Code, the Secretary of Defense shall submit to the congressional defense committees the following:
 (1)A force-structure plan for each of the Army, Navy, Air Force, and Marine Corps informed by— (A)an assessment by the Secretary of Defense of the probable threats to United States national security; and
 (B)end-strength levels and major military force units (including land force divisions, carrier and other major combatant vessels, air wings, and other comparable units) authorized in the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81).
 (2)A categorical inventory of world-wide military installations for each military department, including the number and type of facilities for the regular and reserve forces of each military department.
 (b)Relationship of plans and inventoryUsing the force-structure plans and categorical infrastructure inventory prepared under subsection (a), the Secretary of Defense shall prepare (and include as part of the submission of such plans and inventory) the following:
 (1)A description of the infrastructure necessary to support the force structure described in each force-structure plan.
 (2)A discussion of categories of excess infrastructure and infrastructure capacity. (3)An assessment of the value of retaining certain excess infrastructure to accommodate contingency, mobilization, or surge requirements.
 (c)Comptroller general evaluationNot later than 60 days after the date of the submission of the force-structure plans and the categorical infrastructure inventory under subsection (a), the Comptroller General of the United States shall submit to the congressional defense committees an evaluation of the force-structure plans and the categorical infrastructure inventory, including an evaluation of the accuracy and analytical sufficiency of the plans and inventory.
						2816.Temporary reporting requirements related to main operating bases, forward operating sites, and
			 cooperative security locations
 (a)Reports requiredNot later than the date on which the report required by section 2687a of title 10, United States Code, is submitted for each of the fiscal years 2016 through 2020, the Secretary of Defense shall submit to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a report specifying each location that was newly designated, or had a change in its designation, as a main operating base, forward operating site, or cooperative security location during the preceding fiscal year.
 (b)ElementsEach report required by subsection (a) shall include, at a minimum, the following: (1)The strategic goal and operational requirements supported by the main operating base, forward operating site, or cooperative security location.
 (2)The basis for and cost of any anticipated infrastructure improvements to the base, site, or location.
 (3)A summary of the terms of agreements with the host nation regarding the base, site, or location, including access agreements, status of forces agreements, or other implementing agreements, including any limitations on United States presence and operations.
 (c)Form of reportEach report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex as necessary.
						2817.Exemption of Army off-site use and off-site removal only non-mobile properties from certain excess
			 property disposal requirements
 (a)In generalExcess or unutilized or underutilized non-mobile property of the Army that is situated on non-excess land shall be exempt from the requirements of title V of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411 et seq.) upon a determination by the Secretary of the Army that—
 (1)the property is not feasible to relocate; (2)the property is located in an area to which the general public is denied access in the interest of national security; and
 (3)the exemption would facilitate the efficient disposal of excess property or result in more efficient real property management.
 (b)ConsultationBefore making an initial determination under the authority provided under subsection (a), and periodically thereafter, the Secretary of the Army shall consult with the Executive Director of the United States Interagency Council on Homelessness on types of non-mobile properties that may be feasible for relocation and suitable to assist the homeless.
 (c)SunsetThe authority of the Secretary of the Army to make a determination under subsection (a) expires on September 30, 2017.
						CProvisions Related to Asia-Pacific Military Realignment
					2821.Limited exception to restriction on development of public infrastructure in connection with
 realignment of Marine Corps forces in Asia-Pacific regionNotwithstanding section 2821(b) of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3701), the Secretary of Defense may proceed with a public infrastructure project intended to improve water and wastewater systems on Guam if—
 (1)the project was identified in the report prepared by the Secretary of Defense under section 2822(d)(2) of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1017); and
 (2)amounts have been appropriated or made available to be expended by the Department of Defense for the project.
						2822.Annual report on Government of Japan contributions toward realignment of Marine Corps forces in
			 Asia-Pacific region
 (a)Report requiredNot later than the date of the submission of the budget of the President for each of fiscal years 2017 through 2026 under section 1105 of title 31, United States Code, the Secretary of Defense shall submit to the congressional defense committees a report that specifies each of the following:
 (1)The total amount contributed by the Government of Japan during the most recently concluded Japanese fiscal year under section 2350k of title 10, United States Code, for deposit in the Support for United States Relocation to Guam Account.
 (2)The anticipated contributions to be made by the Government of Japan under such section during the current and next Japanese fiscal years.
 (3)The projects carried out on Guam or the Commonwealth of the Northern Mariana Islands during the previous fiscal year using amounts in the Support for United States Relocation to Guam Account.
 (4)The anticipated projects that will be carried out on Guam or the Commonwealth of the Northern Mariana Islands during the fiscal year covered by the budget submission using amounts in such Account.
 (b)Form of reportEach report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex as necessary.
 (c)Repeal of Superseded reporting requirementSubsection (e) of section 2824 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 10 U.S.C. 2687 note) is repealed.
						DLand Conveyances
					2831.Release of reversionary interest retained as part of conveyance to the Economic Development
			 Alliance of Jefferson County, Arkansas
 (a)Release of conditions and retained interestsWith respect to a parcel of real property in Jefferson County, Arkansas, consisting of approximately 1,447 acres and conveyed by deed to the Economic Development Alliance of Jefferson County, Arkansas (in this section referred to as the Economic Development Alliance) by the United States for use as the facility known as the Bioplex and related activities pursuant to section 2827 of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201), the Secretary of the Army may release subject to the conditions of subsections (b) and (d) below, the conditions of conveyance of subsection (c) of such section 2827 and the reversionary interest retained by the United States under subsection (e) of such section.
						(b)Consideration
 (1)Effect of reconveyanceNotwithstanding subsection (d) of such section 2827, the release authorized by subsection (a) of this section shall be subject to the condition that, if the Economic Development Alliance reconveys all or any part of the conveyed property during the 25-year period referred to in subsection (c)(2) of such section, the Economic Development Alliance shall pay to the United States, upon reconveyance, an amount equal to the fair market value of the reconveyed property as of the time of the reconveyance, excluding the value of any improvements made to the property by the Economic Development Alliance.
 (2)Determination of fair market valueThe Secretary of the Army shall determine fair market value in accordance with Federal appraisal standards and procedures.
 (3)Treatment of leasesThe Secretary of the Army may treat a lease of the property within such 25-year period as a reconveyance if the Secretary determines that the lease is being used to avoid application of paragraph (1).
 (4)Deposit of proceedsThe Secretary of the Army shall deposit any proceeds received under this subsection in the special account established pursuant to section 572(b) of title 40, United States Code.
 (c)Instrument of releaseThe Secretary of the Army may execute and file in the appropriate office a deed of release, amended deed, or other appropriate instrument reflecting the release of conditions and retained interests under subsection (a).
						(d)Payment of administrative costs
 (1)Payment requiredThe Secretary of the Army shall require the Economic Development Alliance to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the release of conditions and retained interests under subsection (a), including survey costs, costs related to environmental documentation, and other administrative costs related to the release. If amounts paid to the Secretary in advance exceed the costs actually incurred by the Secretary to carry out the release, the Secretary shall refund the excess amount to the Economic Development Alliance.
 (2)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out the release under subsection (a) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the release. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.
 (e)Additional terms and conditionsThe Secretary of the Army may require such additional terms and conditions in connection with the release of conditions and retained interests under subsection (a) as the Secretary considers appropriate to protect the interests of the United States, including provisions that the Secretary determines are necessary to preclude any use of the property that would interfere with activities at Pine Bluff Arsenal.
						2832.Land exchange authority, Mare Island Army Reserve Center, Vallejo, California
 (a)Exchange authorizedSubject to subsection (b), the Secretary of the Army may carry out a real property exchange with Touro University California (in this section referred to as the University), under which the Secretary will convey all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, consisting of approximately 3.42 acres of the former Mare Island Naval Shipyard on Azuar Drive in the City of Vallejo, California, and administered by the Secretary as part of the 63rd Regional Support Command, for the purpose of permitting the University to use the parcel for educational and administrative purposes.
 (b)Conveyance authority conditionalThe conveyance authority provided by subsection (a) shall take effect only if the real property exchange process initiated by the Secretary of the Army in a notice of availability (DACW05–8–15–512) issued on January 28, 2015, and involving the real property described in subsection (a) is terminated unsuccessfully.
 (c)Conveyance processThe Secretary shall carry out the real property exchange authorized by subsection (a) using the authority available to the Secretary under section 18240 of title 10, United States Code.
 (d)Facilities to be acquiredIn exchange for the conveyance of the real property under subsection (a), the Secretary of the Army shall acquire, consistent with subsections (c) and (d) of section 18240 of title 10, United States Code, a facility, or addition to an existing facility, needed to rectify the parking shortage for the Mare Island Army Reserve Center.
						(e)Payment of costs of conveyance
 (1)Payment requiredThe Secretary of the Army shall require the University to cover costs (except costs for environmental remediation of the property) to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs for environmental documentation related to the conveyance, and any other administrative costs related to the conveyance. If amounts are collected from the University in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the University.
 (2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the conveyance or, if the period of availability for obligations for that appropriation has expired, to the appropriations or fund that is currently available to the Secretary for the same purpose. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.
 (f)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) and acquired under subsection (d) shall be determined by a survey satisfactory to the Secretary of the Army.
						2833.Land exchange, Navy Outlying Landing Field, Naval Air Station, Whiting Field, Florida
 (a)Land exchange authorizedThe Secretary of the Navy may convey to Escambia County, Florida (in this section referred to as the County), all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, containing Navy Outlying Landing Field Site 8 in Escambia County associated with Naval Air Station, Whiting Field, Milton, Florida.
 (b)Land To Be acquiredIn exchange for the property described in subsection (a), the County shall convey to the Secretary of the Navy land and improvements thereon in Santa Rosa County, Florida, that is acceptable to the Secretary and suitable for use as a Navy outlying landing field to replace Navy Outlying Landing Field Site 8.
						(c)Payment of costs of conveyance
 (1)Payment requiredThe Secretary of the Navy shall require the County to cover costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the land exchange under this section, including survey costs, costs for environmental documentation, other administrative costs related to the land exchange, and all costs associated with relocation of activities and facilities from Navy Outlying Landing Field Site 8 to the replacement location. If amounts are collected from the County in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the land exchange, the Secretary shall refund the excess amount to the County.
 (2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the land exchange. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.
 (d)Description of propertyThe exact acreage and legal description of the property to be exchanged under this section shall be determined by surveys satisfactory to the Secretary of the Navy.
 (e)Conveyance agreementThe exchange of real property under this section shall be accomplished using a quit claim deed or other legal instrument and upon terms and conditions mutually satisfactory to the Secretary of the Navy and the County, including such additional terms and conditions as the Secretary considers appropriate to protect the interests of the United States.
						2834.Release of property interests retained in connection with land conveyance, Camp Villere, Louisiana
 (a)Release of retained interestsWith respect to a parcel of real property at Camp Villere, Louisiana, consisting of approximately 48.04 acres and conveyed by quit-claim deed for National Guard purposes by the United States to the State of Louisiana pursuant to section 616 of the Military Construction Authorization Act, 1975 (titles I through VI of Public Law 93–552; 88 Stat. 1768), the Secretary of the Army may release the terms and conditions imposed by the United States under subsection (b) of such section and the reversionary interest retained by the United States under subsection (c) of such section. The release of such terms and conditions and retained interests with respect to any portion of that parcel shall not be construed to alter the rights or interests retained by the United States with respect to the remainder of the real property conveyed to the State under such section.
 (b)Condition of releaseThe release authorized by subsection (a) of terms and conditions and retained interests shall be subject to the condition that the State of Louisiana—
 (1)transfer the parcel of real property described in such subsection from the Louisiana Military Department to the Louisiana Agricultural Finance Authority for the purpose of permitting the Louisiana Agricultural Finance Authority to use the parcel for any purposes allowed by State law; and
 (2)make available to the Louisiana Military Department real property to replace the transferred parcel that is suitable for use for National Guard training and operational support for emergency management and homeland defense activities.
 (c)Instrument of release and description of propertyThe Secretary of the Army may execute and file in the appropriate office a deed of release, amended deed, or other appropriate instrument reflecting the release of terms and conditions and retained interests under subsection (a). The exact acreage and legal description of the property described in such subsection shall be determined by a survey satisfactory to the Secretary of the Army.
						(d)Payment of administrative costs
 (1)Payment requiredThe Secretary of the Army may require the State of Louisiana to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the release of retained interests under subsection (a), including survey costs, costs related to environmental documentation, and other administrative costs related to the conveyance. If amounts paid to the Secretary in advance exceed the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the State.
 (2)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out the release of retained interests under subsection (a) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the release of retained interests. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.
 (e)Additional terms and conditionsThe Secretary of the Army may require such additional terms and conditions in connection with the release of retained interests under subsection (a) as the Secretary considers appropriate to protect the interests of the United States.
						2835.Release of property interests retained in connection with land conveyance, Fort Bliss Military
			 Reservation, Texas
 (a)Release of retained interestsWith respect to a parcel of real property in El Paso, Texas, consisting of approximately 20 acres and conveyed by deed for National Guard and military purposes by the United States to the State of Texas pursuant to section 708 of the Military Construction Authorization Act, 1972 (Public Law 92–145; 85 Stat. 412), the Secretary of the Army may release the rights reserved by the United States under subsections (d) and (e)(2) of such section and the reversionary interest retained by the United States under subsection (e)(1) of such section. The release of such rights and retained interests with respect to any portion of that parcel shall not be construed to alter the rights or interests retained by the United States with respect to the remainder of the real property conveyed to the State under such section.
 (b)Condition of releaseThe release authorized by subsection (a) of rights and retained interests shall be subject to the condition that—
 (1)the State of Texas sell the parcel of real property covered by the release for fair market value; and
 (2)all proceeds from the sale shall be used to fund improvements or repairs for National Guard and military purposes on the remainder of the property conveyed under section 708 of the Military Construction Authorization Act, 1972 (Public Law 92–145; 85 Stat. 412) and retained by the State.
 (c)Instrument of release and description of propertyThe Secretary of the Army may execute and file in the appropriate office a deed of release, amended deed, or other appropriate instrument reflecting the release of rights and retained interests under subsection (a). The exact acreage and legal description of the property for which rights and retained interests are released under subsection (a) shall be determined by a survey satisfactory to the Secretary of the Army.
						(d)Payment of administrative costs
 (1)Payment requiredThe Secretary of the Army may require the State of Texas to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the release of retained interests under subsection (a), including survey costs, costs related to environmental documentation, and other administrative costs related to the conveyance. If amounts paid to the Secretary in advance exceed the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the State.
 (2)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out the release of retained interests under subsection (a) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the release of retained interests. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.
 (e)Additional terms and conditionsThe Secretary of the Army may require such additional terms and conditions in connection with the release of retained interests under subsection (a) as the Secretary considers appropriate to protect the interests of the United States, to include necessary munitions response actions by the State of Texas in accordance with subsection (e)(3) of section 708 of the Military Construction Authorization Act, 1972 (Public Law 92–145; 85 Stat. 412).
						EMilitary Land Withdrawals
					2841.Additional withdrawal and reservation of public land, Naval Air Weapons Station China Lake,
 CaliforniaSection 2971(b) of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1044) is amended—
 (1)by striking The public land and inserting the following:  (1)Initial withdrawalThe public land; and
 (2)by adding at the end the following new paragraph:  (2)Additional withdrawal (A)In generalExcept as provided in subparagraph (B), the public land (including interests in land) referred to in subsection (a) also includes the approximately 21,060 acres of public land in San Bernardino County, California, identified as Proposed Navy Land on the map entitled Proposed Navy Withdrawal, dated March 10, 2015, and filed in accordance with section 2912.
 (B)Excluded landsThe withdrawal area referred to in subparagraph (A) specifically excludes section 36, township 29 south, range 43 east, San Bernardino meridian.
 (C)Existing rights and accessThe withdrawal and reservation of public land pursuant to subparagraph (A) is subject to valid existing rights. The Secretary of the Navy shall ensure that the owners of the excluded private land identified in subparagraph (B) continue to have reasonable access to such land..
						FOther Matters
 2851.Modification of Department of Defense guidance on use of airfield pavement markingsThe Secretary of Defense shall require such modifications of Unified Facilities Guide Specifications for pavement markings (UFGS 32 17 23.00 20 Pavement Markings, UFGS 32 17 24.00 10 Pavement Markings), Air Force Engineering Technical Letter ETL 97–18 (Guide Specification for Airfield and Roadway Marking), and any other Department of Defense guidance on airfield pavement markings as may be necessary to permit the use of Type III category of retro-reflective beads to reflectorize airfield markings. The Secretary shall develop appropriate policy to ensure that the determination of the category of retro-reflective beads used on an airfield is determined on an installation-by-installation basis, taking into consideration local conditions and the life-cycle maintenance costs of the pavement markings.
					2852.Extension of authority for establishment of commemorative work in honor of Brigadier General
 Francis MarionNotwithstanding section 8903(e) of title 40, United States Code, the authority provided by section 331 of the Consolidated Natural Resources Act of 2008 (Public Law 110–229; 122 Stat. 781; 40 U.S.C. 8903 note) shall continue to apply through May 8, 2018.
					CDepartment of Energy national security authorizations and other authorizations
			XXXIDepartment of Energy national security programsSubtitle A—National Security Programs AuthorizationsSec. 3101. National Nuclear Security Administration.Sec. 3102. Defense environmental cleanup.Sec. 3103. Other defense activities.Sec. 3104. Nuclear energy.Subtitle B—Program Authorizations, Restrictions, and LimitationsSec. 3111. Improvement to accountability of Department of Energy employees and projects.Sec. 3112. Stockpile responsiveness program.Sec. 3113. Notification of cost overruns and Selected Acquisition Reports for major alteration
			 projects.Sec. 3114. Root cause analyses for certain cost overruns.Sec. 3115. Funding of laboratory-directed research and development programs.Sec. 3116. Hanford Waste Treatment and Immobilization Plant contract oversight.Sec. 3117. Use of best practices for capital asset projects and nuclear weapon life extension
			 programs.Sec. 3118. Research and development of advanced naval nuclear fuel system based on low-enriched
			 uranium.Sec. 3119. Disposition of weapons-usable plutonium.Sec. 3120. Establishment of microlab pilot program.Sec. 3121. Prohibition on availability of funds for provision of defense nuclear nonproliferation
			 assistance to Russian Federation.Sec. 3122. Prohibition on availability of funds for new fixed site radiological portal monitors in
			 foreign countries.Sec. 3123. Limitation on availability of funds for certain arms control and nonproliferation
			 technologies.Sec. 3124. Limitation on availability of funds for nuclear weapons dismantlement.Subtitle C—Plans and ReportsSec. 3131. Long-term plan for meeting national security requirements for unencumbered uranium.Sec. 3132. Defense nuclear nonproliferation management plan and reports.Sec. 3133. Plan for deactivation and decommissioning of nonoperational defense nuclear facilities.Sec. 3134. Assessment of emergency preparedness of defense nuclear facilities.Sec. 3135. Modifications to cost-benefit analyses for competition of management and operating
			 contracts.Sec. 3136. Interagency review of applications for the transfer of United States civil nuclear
			 technology.Sec. 3137. Governance and management of nuclear security enterprise.Sec. 3138. Annual report on number of full-time equivalent employees and contractor employees.Sec. 3139. Development of strategy on risks to nonproliferation caused by additive manufacturing.Sec. 3140. Plutonium pit production capacity.Sec. 3141. Assessments on nuclear proliferation risks and nuclear nonproliferation opportunities.Sec. 3142. Analysis of alternatives for Mobile Guardian Transporter program.
				ANational Security Programs Authorizations
					3101.National Nuclear Security Administration
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2016 for the activities of the National Nuclear Security Administration in carrying out programs as specified in the funding table in section 4701.
 (b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out the following new plant project for the National Nuclear Security Administration:Project 16–D–621, Substation Replacement at Technical Area 3, Los Alamos National Laboratory, Los
			 Alamos, New Mexico, $25,000,000.
 3102.Defense environmental cleanupFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2016 for defense environmental cleanup activities in carrying out programs as specified in the funding table in section 4701.
 3103.Other defense activitiesFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2016 for other defense activities in carrying out programs as specified in the funding table in section 4701.
 3104.Nuclear energyFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2016 for nuclear energy as specified in the funding table in section 4701.
					BProgram Authorizations, Restrictions, and Limitations
					3111.Improvement to accountability of Department of Energy employees and projects
						(a)Notifications
 (1)In generalSubtitle C of the National Nuclear Security Administration Act (50 U.S.C. 2441 et seq.) is amended by adding at the end the following new section:
								
									3245.Notification of employee practices affecting national security
 (a)Annual notificationAt or about the time that the President’s budget is submitted to Congress under section 1105(a) of title 31, United States Code, the Secretary of Energy and the Administrator shall jointly notify the appropriate congressional committees of—
 (1)the number of covered employees whose security clearance was revoked during the year prior to the year in which the notification is made; and
 (2)for each employee counted under paragraph (1), the length of time such employee has been employed at the Department or the Administration, as the case may be, since such revocation.
 (b)Notification to congressional committeesWhenever the Secretary or the Administrator terminates the employment of a covered employee or removes and reassigns a covered employee for cause, the Secretary or the Administrator, as the case may be, shall notify the appropriate congressional committees of such termination or reassignment by not later than 30 days after the date of such termination or reassignment.
 (c)DefinitionsIn this section: (1)The term appropriate congressional committees means—
 (A)the congressional defense committees; and (B)the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
 (2)The term covered employee means— (A)an employee of the Administration; or
 (B)an employee of an element of the Department of Energy (other than the Administration) involved in nuclear security..
 (2)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 3244 the following new item:
								Sec. 3245. Notification of employee practices affecting national security..
 (3)One-time certificationNot later than 30 days after the date of the enactment of this Act, the Secretary of Energy and the Administrator for Nuclear Security shall jointly submit to the congressional defense committees, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Energy and Natural Resources of the Senate written certification that the Secretary and the Administrator possess the authorities needed to terminate the employment of an employee for cause relating to improper program management, as described in section 3246(a) of the National Nuclear Security Administration Act (as added by subsection (b)(1)).
							(b)Limitation on bonuses
 (1)In generalSuch subtitle, as amended by subsection (a)(1), is further amended by adding at the end the following:
								
									3246.Limitation on bonuses for employees who engage in improper program management
										(a)Limitation
 (1)In generalThe Secretary of Energy or the Administrator may not pay to a covered employee a bonus during the one-year period beginning on the date on which the Secretary or the Administrator, as the case may be, determines that the covered employee engaged in improper program management that resulted in a notification under section 4713 of the Atomic Energy Defense Act (50 U.S.C. 2753) or significantly and detrimentally affected the cost, scope, or schedule associated with the approval of critical decision 3 in the acquisition process for a project (as defined in Department of Energy Order 413.3B (relating to program management and project management for the acquisition of capital assets)).
 (2)Implementation guidanceNot later than one year after the date of the enactment of this section, the Secretary shall issue guidance for the implementation of paragraph (1).
 (b)Guidance prohibiting bonuses for additional employeesNot later than 180 days after the date of the enactment of this section, the Secretary and the Administrator shall each issue guidance prohibiting the payment of a bonus to a covered employee during the one-year period beginning on the date on which the Secretary or the Administrator, as the case may be, determines that the covered employee engaged in improper program management—
 (1)that jeopardized the health, safety, or security of employees or facilities of the Administration or another element of the Department of Energy involved in nuclear security; or
 (2)in carrying out defense nuclear nonproliferation activities. (c)WaiverThe Secretary or the Administrator, as the case may be, may waive the limitation on the payment of a bonus under subsection (a) or (b) on a case-by-case basis if—
 (1)the Secretary or the Administrator, as the case may be, notifies the appropriate congressional committees of such waiver; and
 (2)a period of 60 days elapses following such notification. (d)DefinitionsIn this section:
 (1)The term appropriate congressional committees means— (A)the congressional defense committees; and
 (B)the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
 (2)The term bonus means a bonus or award paid under title 5, United States Code, including under chapters 45 or 53 of such title, or any other provision of law.
 (3)The term covered employee has the meaning given that term in section 3245.. (2)Clerical amendmentThe table of contents for such Act, as amended by subsection (a)(2), is further amended by inserting after the item relating to section 3245 the following new item:
								Sec. 3246. Limitation on bonuses for employees who engage in improper program management..
							(c)Treatment of contactor employees
 (1)In generalSuch subtitle, as amended by subsections (a)(1) and (b)(1), is further amended by adding at the end the following:
								
									3247.Treatment of contractors who engage in improper program management
 (a)In generalExcept as provided by subsection (b), if the Secretary of Energy or the Administrator determines that a covered contractor engaged in improper program management that resulted in a notification under section 4713 of the Atomic Energy Defense Act (50 U.S.C. 2753) or significantly and detrimentally affected the cost, scope, or schedule associated with the approval of critical decision 3 in the acquisition process for a project (as defined in Department of Energy Order 413.3B (relating to program management and project management for the acquisition of capital assets)), the Secretary or the Administrator, as the case may be, shall submit to the appropriate congressional committees—
 (1)an explanation as to whether termination of the contract is an appropriate remedy; (2)a description of the terms of the contract regarding award fees and performance; and
 (3)a description of how the Secretary or the Administrator, as the case may be, plans to exercise options under the contract.
 (b)ExceptionIf the Secretary or the Administrator, as the case may be, is not able to submit the information described in paragraphs (1) through (3) of subsection (a) by reason of a contract enforcement action, the Secretary or the Administrator, as the case may be, shall submit to the appropriate congressional committees a notification of such contract enforcement action and the date on which the Secretary or the Administrator, as the case may be, plans to submit the information described in such paragraphs.
 (c)DefinitionsIn this section: (1)The term appropriate congressional committees means—
 (A)the congressional defense committees; and (B)the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
 (2)The term covered contractor means— (A)a contractor of the Administration; or
 (B)a contractor of an element of the Department of Energy (other than the Administration) involved in nuclear security..
 (2)Clerical amendmentThe table of contents for such Act, as amended by subsections (a)(2) and (b)(2), is further amended by inserting after the item relating to section 3246 the following new item:
								Sec. 3247. Treatment of contractors who engage in improper program management..
							3112.Stockpile responsiveness program
 (a)Sense of CongressIt is the sense of Congress that— (1)a modern and responsive nuclear weapons infrastructure is only one component of a nuclear posture that is agile, flexible, and responsive to change; and
 (2)to ensure the nuclear deterrent of the United States remains safe, secure, reliable, credible, and responsive, the United States must continually exercise all capabilities required to conceptualize, study, design, develop, engineer, certify, produce, and deploy nuclear weapons.
							(b)Establishment of program
 (1)In generalSubtitle A of title XLII of the Atomic Energy Defense Act (50 U.S.C. 2521 et seq.) is amended by adding at the end the following new section:
								
									4220.Stockpile responsiveness program
 (a)Statement of policyIt is the policy of the United States to identify, sustain, enhance, integrate, and continually exercise all capabilities required to conceptualize, study, design, develop, engineer, certify, produce, and deploy nuclear weapons to ensure the nuclear deterrent of the United States remains safe, secure, reliable, credible, and responsive.
 (b)Program requiredThe Secretary of Energy, acting through the Administrator and in consultation with the Secretary of Defense, shall carry out a stockpile responsiveness program, along with the stockpile stewardship program under section 4201 and the stockpile management program under section 4204, to identify, sustain, enhance, integrate, and continually exercise all capabilities required to conceptualize, study, design, develop, engineer, certify, produce, and deploy nuclear weapons.
 (c)ObjectivesThe program under subsection (b) shall have the following objectives: (1)Identify, sustain, enhance, integrate, and continually exercise all of the capabilities, infrastructure, tools, and technologies across the science, engineering, design, certification, and manufacturing cycle required to carry out all phases of the joint nuclear weapons life cycle process, with respect to both the nuclear security enterprise and relevant elements of the Department of Defense.
 (2)Identify, enhance, and transfer knowledge, skills, and direct experience with respect to all phases of the joint nuclear weapons life cycle process from one generation of nuclear weapon designers and engineers to the following generation.
 (3)Periodically demonstrate stockpile responsiveness throughout the range of capabilities required, including prototypes, flight testing, and development of plans for certification without the need for nuclear explosive testing.
 (4)Shorten design, certification, and manufacturing cycles and timelines to minimize the amount of time and costs leading to an engineering prototype and production.
 (5)Continually exercise processes for the integration and coordination of all relevant elements and processes of the Administration and the Department of Defense required to ensure stockpile responsiveness.
 (d)Joint nuclear weapons life cycle process definedIn this section, the term joint nuclear weapons life cycle process means the process developed and maintained by the Secretary of Defense and the Secretary of Energy for the development, production, maintenance, and retirement of nuclear weapons..
 (2)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 4219 the following new item:
								Sec. 4220. Stockpile responsiveness program..
							(c)Inclusion in stockpile stewardship, management, and infrastructure plan
 (1)In generalSection 4203 of such Act (50 U.S.C. 2523) is amended— (A)in the section heading, by striking infrastructure and inserting responsiveness;
 (B)in subsection (a), by inserting stockpile responsiveness, after stockpile management,; (C)in subsection (c)—
 (i)by redesignating paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and (ii)by inserting after paragraph (4) the following new paragraph (5):
										
 (5)A summary of the status, plans, and budgets for carrying out the stockpile responsiveness program under section 4220.;
 (D)in subsection (d)(1)— (i)in the matter preceding subparagraph (A), by striking stewardship and management and inserting stewardship, stockpile management, and stockpile responsiveness;
 (ii)in subparagraph (K), by striking ; and and inserting a semicolon; (iii)in subparagraph (L), by striking the period and inserting a semicolon; and
 (iv)by adding at the end the following new subparagraphs:  (M)the status, plans, activities, budgets, and schedules for carrying out the stockpile responsiveness program under section 4220; and
 (N)for each of the five fiscal years following the fiscal year in which the report is submitted, an identification of the funds needed to carry out the program required under section 4220.; and
 (E)in subsection (e)(1)(A)— (i)in clause (i), by striking ; and and inserting a semicolon;
 (ii)in clause (ii), by striking the period and inserting ; and; and (iii)by adding at the end the following new clause:
										
 (iii)whether the plan supports the stockpile responsiveness program under section 4220 in a manner that meets the objectives of such program and an identification of any improvements that may be made to the plan to better carry out such program..
 (2)Clerical amendmentThe table of contents for such Act is amended by striking the item relating to section 4203 and inserting the following new item:
								Sec. 4203. Nuclear weapons stockpile stewardship, management, and responsiveness plan..
 (d)Report by STRATCOMSection 4205(e)(4) of such Act (50 U.S.C. 2525(e)(4)) is amended— (1)in subparagraph (A), by striking ; and and inserting a semicolon;
 (2)in subparagraph (B), by striking the period and inserting ; and; and (3)by adding at the end the following new subparagraph:
								
 (C)the views of the Commander on the stockpile responsiveness program under section 4220, the activities conducted under such program, and any suggestions to improve such program..
							3113.Notification of cost overruns and Selected Acquisition Reports for major alteration projects
						(a)Notification of cost overruns
 (1)In generalSection 4713(a) of the Atomic Energy Defense Act (50 U.S.C. 2753(a)) is amended— (A)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
 (B)by inserting after paragraph (1) the following new paragraph (2):  (2)Major alteration projects (A)In generalThe Administrator shall establish a cost and schedule baseline for each major alteration project.
 (B)Per unit costThe cost baseline developed under subparagraph (A) shall include, with respect to each major alteration project, an estimated cost for each warhead in the project.
 (C)Notification to congressional defense committeesNot later than 30 days after establishing a cost and schedule baseline under subparagraph (A), the Administrator shall submit the cost and schedule baseline to the congressional defense committees.
 (D)Major alteration project definedIn this paragraph, the term major alteration project means a nuclear weapon system alteration project of the Administration the cost of which exceeds $750,000,000..
 (2)Conforming amendmentsSection 4713 of such Act is further amended— (A)in subsection (b)—
 (i)in paragraph (1), by striking or (3) and inserting (3), or (4); and (ii)in paragraph (2)—
 (I)by inserting or a major alteration project referred to in subsection (a)(2) after subsection (a)(1); and (II)by inserting or (a)(2)(B), as applicable,; and
 (B)in subsection (c)(2)(A), by inserting or a major alteration project referred to in subsection (a)(2) after subsection (a)(1). (b)Inclusion of major alteration projects in Selected Acquisition Reports and independent cost estimates (1)In generalSection 4217 of such Act (50 U.S.C. 2537) is amended—
 (A)in subsection (a)(1), by inserting or a major alteration project (as defined in section 4713(a)(2)) after life extension; and (B)in subsection (b)(1)(A), by adding at the end the following new clause:
									
 (iv)Each nuclear weapons system undergoing a major alteration project (as defined in section 4713(a)(2))..
								(2)Conforming amendments
 (A)The section heading for section 4217 of such Act is amended by striking life extension programs and new nuclear facilities and inserting certain programs and facilities. (B)The table of contents for such Act is amended by striking the item relating to section 4217 and inserting the following new item:
									Sec. 4217. Selected Acquisition Reports and independent cost estimates and reviews of certain
			 programs and facilities..
 3114.Root cause analyses for certain cost overrunsSection 4713(c) of the Atomic Energy Defense Act (50 U.S.C. 2753(c)), as amended by section 3113, is further amended—
 (1)in the subsection heading, by inserting and Root Cause Analyses after Projects; (2)in paragraph (1), by striking and;
 (3)in paragraph (2)(C), by striking the period at the end and inserting ; and; and (4)by adding at the end the following paragraph:
							
 (3)submit to the congressional defense committees an assessment of the root cause or causes of the growth in the total cost of the project, including the contribution of any shortcomings in cost, schedule, or performance of the program, including the role, if any, of—
 (A)unrealistic performance expectations; (B)unrealistic baseline estimates for cost or schedule;
 (C)immature technologies or excessive manufacturing or integration risk; (D)unanticipated design, engineering, manufacturing, or technology integration issues arising during program performance;
 (E)changes in procurement quantities; (F)inadequate program funding or funding instability;
 (G)poor performance by personnel of the Federal Government or contractor personnel responsible for program management; or
 (H)any other matters.. 3115.Funding of laboratory-directed research and development programs (a)In generalSection 4811(c) of the Atomic Energy Defense Act (50 U.S.C. 2791(c)) is amended—
 (1)by striking to such laboratories and inserting to a national security laboratory; (2)by striking not to exceed 6 percent and inserting of not less than 5 percent and not more than 7 percent; and
 (3)by striking by such laboratories and inserting by the laboratory. (b)Briefing requiredNot later than February 28, 2016, the Administrator for Nuclear Security shall provide a briefing to the congressional defense committees on—
 (1)all recent or ongoing reviews of the laboratory-directed research and development program, including such reviews initiated by the Secretary of Energy;
 (2)costs and accounting practices associated with laboratory-directed research and development; and (3)how laboratory-directed research and development projects support the mission of the National Nuclear Security Administration.
							3116.Hanford Waste Treatment and Immobilization Plant contract oversight
 (a)In generalSubtitle C of title XLIV of the Atomic Energy Defense Act (50 U.S.C. 2621 et seq.) is amended by adding at the end the following new section:
							
								4446.Hanford Waste Treatment and Immobilization Plant contract oversight
 (a)In generalNot later than 180 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2016, the Secretary of Energy shall arrange to have an owner's agent advise the Secretary in carrying out the oversight responsibilities of the Secretary with respect to the contract described in subsection (b).
 (b)Contract describedThe contract described in this subsection is the contract between the Office of River Protection of the Department of Energy and Bechtel National, Inc., or its successor relating to the Hanford Waste Treatment and Immobilization Plant (contract number DE–AC27–01RV14136).
 (c)DutiesThe duties of the owner's agent under subsection (a) shall include advising the Secretary with respect to the following:
 (1)Performing design, construction, nuclear safety, and operability oversight of each facility covered by the contract described in subsection (b).
 (2)Beginning not later than one year after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2016, ensuring that the preliminary documented safety analyses for all facilities covered by the contract meet the requirements of all applicable Department of Energy regulations and guidance, including section 830.206 of title 10, Code of Federal Regulations, and the Department of Energy Standard on the Integration of Safety into the Design Process (DOE–STD–1189–2008).
 (3)Ensuring that, until the Secretary approves the documented safety analysis for each facility covered by the contract, the contractor ensures that each preliminary documented safety analysis is current.
 (4)Ensuring that the contractor acts to promptly resolve any unreviewed safety questions. (d)Report on activities of owner's agent (1)In generalNot later than one year after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2016, and every 180 days thereafter, the owner's agent specified in subsection (a) shall submit to the Secretary a report on the advice provided by the owner's agent to the Secretary under that subsection with respect to oversight of the contract described in subsection (b).
 (2)ElementsThe report required by paragraph (1) shall include the following: (A)Information on the status of, and the plan for resolving, each unreviewed safety question at each facility covered by the contract described in subsection (b).
 (B)An identification of each instance of disagreement between the owner's agent and the contractor with respect to whether an unreviewed safety question exists and the plan for resolution of the disagreement.
 (C)An identification of each aspect of each preliminary documented safety analysis that is not current, the plan for making that aspect current, and the status of the corrective efforts.
 (D)Information on the status of, and the plan for resolving, each unresolved technical issue at each facility covered by the contract, and the status of corrective efforts.
 (3)Submission to CongressThe Secretary shall transmit to the congressional defense committees the report required by paragraph (1) and any views of the Secretary with respect to the report.
 (e)Report on selection of the owner’s agentNot later than 30 days after the selection of the owner’s agent under subsection (a), the Secretary shall submit to the congressional defense committees a report on the process used to select the owner's agent to ensure that the owner's agent does not have a conflict of interest.
 (f)DefinitionsIn this section: (1)The term contractor means Bechtel National, Inc.
 (2)The term current, with respect to a documented safety analysis, means that the documented safety analysis includes any design changes approved by the contractor and any safety evaluation reports issued by the Secretary with respect to the facility covered by the analysis before the date that is 60 days before the date of the analysis.
 (3)The terms documented safety analysis, safety evaluation report, and unreviewed safety question have the meanings given those terms in section 830.3 of title 10, Code of Federal Regulations (or any corresponding similar ruling or regulation).
 (4)The term owner's agent means a private third-party entity with nuclear safety management expertise.. (b)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 4445 the following new item:
							Sec. 4446. Hanford Waste Treatment and Immobilization Plant contract oversight..
						3117.Use of best practices for capital asset projects and nuclear weapon life extension programs
 (a)Analyses of alternativesNot later than 30 days after the date of the enactment of this Act, the Secretary of Energy, in coordination with the Administrator for Nuclear Security, shall ensure that analyses of alternatives are conducted (including through contractors, as appropriate) in accordance with best practices for capital asset projects and life extension programs of the National Nuclear Security Administration and capital asset projects relating to defense environmental management.
 (b)Cost estimatesNot later than 30 days after the date of the enactment of this Act, the Secretary, in coordination with the Administrator, shall develop cost estimates in accordance with cost estimating best practices for capital asset projects and life extension programs of the National Nuclear Security Administration and capital asset projects relating to defense environmental management.
 (c)Revisions to Departmental project management order and nuclear weapon life extension requirementsAs soon as practicable after the date of the enactment of this Act, but not later than two years after such date of enactment, the Secretary shall revise—
 (1)the capital asset project management order of the Department of Energy to require the use of best practices for preparing cost estimates and for conducting analyses of alternatives for National Nuclear Security Administration and defense environmental management capital asset projects; and
 (2)the nuclear weapon life extension program procedures of the Department to require the use of use of best practices for preparing cost estimates and conducting analyses of alternatives for National Nuclear Security Administration life extension programs.
							3118.Research and development of advanced naval nuclear fuel system based on low-enriched uranium
 (a)Availability of fundsOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for defense nuclear nonproliferation for material management and minimization, as specified in the funding table in section 4701, not more than $5,000,000 shall be made available to the Deputy Administrator for Naval Reactors for initial planning and early research and development of an advanced naval nuclear fuel system based on low-enriched uranium.
 (b)Conceptual program planNot later than 90 days after the date of the enactment of this Act, the Deputy Administrator shall submit to the congressional defense committees a conceptual plan for a program for research and development of an advanced naval nuclear fuel system based on low-enriched uranium to meet military requirements. Such plan shall include the following:
 (1)Timelines. (2)Costs (including an analysis of the cost of such research and development as compared to the cost of maintaining current naval nuclear reactor technology).
 (3)Milestones, including an identification of decision points in which the Deputy Administrator shall determine whether further research and development of a low-enriched uranium naval nuclear fuel system is warranted.
 (4)Identification of any benefits or risks for nuclear nonproliferation of such research and development and eventual deployment.
 (5)Identification of any military benefits or risks of such research and development and eventual deployment.
 (6)A discussion of potential security cost savings from using low-enriched uranium in future naval nuclear fuels, including for transporting and using low-enriched uranium fuel, and how such cost savings relate to the cost of fuel fabrication.
 (7)The distinguishment between requirements for aircraft carriers from submarines. (8)Any other matters the Deputy Administrator determines appropriate.
							(c)Determination of continued research and development
 (1)DeterminationNot later than 60 days after the date on which the Deputy Administrator submits the conceptual plan to the congressional defense committees under subsection (b), the Secretary of Energy and the Secretary of the Navy shall jointly submit to the congressional defense committees the determination of the Secretaries as to whether the United States should continue to pursue research and development of an advanced naval nuclear fuel system based on low-enriched uranium.
 (2)Budget requestIf the Secretaries determine under paragraph (1) that research and development of an advanced naval nuclear fuel system based on low-enriched uranium should continue, the Secretaries shall ensure that the budget of the President for fiscal year 2018 (and for fiscal year 2017, if feasible) submitted to Congress under section 1105(a) of title 31, United States Code, includes in the budget line item for the Defense Nuclear Nonproliferation account for material management and minimization amounts necessary to carry out the conceptual plan under subsection (b).
 (d)Memorandum of understandingIf the Secretaries determine under subsection (c)(1) that research and development of an advanced naval nuclear fuel system based on low-enriched uranium should continue, not later than 60 days after such determination, the Deputy Administrator shall enter into a memorandum of understanding with the Deputy Administrator for Defense Nuclear Nonproliferation regarding such research and development, including with respect to how funding for such research and development will be requested for the Defense Nuclear Nonproliferation account for material management and minimization and provided to the Naval Reactors account to carry out the program.
						3119.Disposition of weapons-usable plutonium
						(a)Mixed-oxide fuel fabrication facility
 (1)In generalUsing funds described in paragraph (3), the Secretary of Energy shall carry out construction and project support activities relating to the MOX facility.
 (2)ExceptionNotwithstanding paragraph (1), not more than $5,000,000 of the funds described in paragraph (3) may be obligated or expended to conduct an analysis of alternative options for carrying out the plutonium disposition program.
 (3)Funds describedThe funds described in this paragraph are the following: (A)Funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the National Nuclear Security Administration for the MOX facility for construction and project support activities.
 (B)Funds authorized to be appropriated for a fiscal year prior to fiscal year 2016 for the National Nuclear Security Administration for the MOX facility for construction and project support activities that are unobligated as of the date of the enactment of this Act.
 (b)Updated performance baselineThe Secretary shall include in the budget justification materials submitted to Congress in support of the Department of Energy budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) for fiscal year 2017 an updated performance baseline for construction and project support activities relating to the MOX facility conducted in accordance with Department of Energy Order 413.3B (relating to program and project management for the acquisition of capital assets).
 (c)DefinitionsIn this section: (1)MOX facilityThe term MOX facility means the mixed-oxide fuel fabrication facility at the Savannah River Site, Aiken, South Carolina.
 (2)Project support activitiesThe term project support activities means activities that support the design, long-lead equipment procurement, and site preparation of the MOX facility.
							3120.Establishment of microlab pilot program
 (a)In generalThe Secretary of Energy, in consultation with the directors of the national security laboratories, may establish a microlab pilot program under which the Secretary establishes a microlab for the purposes of—
 (1)enhancing collaboration with regional research groups, such as institutions of higher education and industry groups;
 (2)accelerating technology transfer from national security laboratories to the marketplace; and (3)promoting regional workforce development through science, technology, engineering, and mathematics instruction and training.
							(b)Criteria
 (1)In generalIn determining the placement of a microlab under subsection (a), the Secretary shall consider— (A)the interest of a national security laboratory in establishing a microlab;
 (B)the existence of an available facility that has the capability to house a microlab; (C)whether employees of a national security laboratory and persons from academia, industry, and government are available to be assigned to the microlab; and
 (D)cost-sharing or in-kind contributions from State and local governments and private industry. (2)Cost-sharingThe Secretary shall, to the extent feasible, require cost-sharing or in-kind contributions described in paragraph (1)(D) to cover the full cost of the microlab under subsection (a).
 (c)TimingIf the Secretary, in consultation with the directors of the national security laboratories, elects to establish a microlab pilot program under this section, the Secretary, in collaboration with such directors, shall—
 (1)not later than 180 days after the date of the enactment of this Act, begin the process of determining the placement of the microlab under subsection (a); and
 (2)not later than one year after such date of enactment, implement the microlab pilot program under this section.
 (d)Reports requiredIf the Secretary, in consultation with the directors of the national security laboratories, elects to establish a microlab pilot program under this section, the Secretary shall submit to the appropriate congressional committees—
 (1)not later than 120 days after the date of the implementation of the program, a report that provides an update on the implementation of the program; and
 (2)not later than one year after the date of the implementation of the program, a report on the program, including findings and recommendations of the Secretary with respect to the program.
 (e)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Armed Services and the Committee on Energy and Natural Resources of the Senate; and
 (B)the Committee on Armed Services, the Committee on Science, Space, and Technology, and the Committee on Energy and Commerce of the House of Representatives.
 (2)MicrolabThe term microlab means a facility that is— (A)in close proximity to, but outside the perimeter of, a national security laboratory;
 (B)an extension of or affiliated with a national security laboratory; and (C)accessible to the public.
 (3)National security laboratoryThe term national security laboratory has the meaning given that term in section 3281 of the National Nuclear Security Administration Act (50 U.S.C. 2471).
							3121.Prohibition on availability of funds for provision of defense nuclear nonproliferation assistance
			 to Russian Federation
 (a)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for defense nuclear nonproliferation activities may be obligated or expended to enter into a contract with, or otherwise provide assistance to, the Russian Federation.
 (b)WaiverThe Secretary of Energy, without delegation, may waive the prohibition in subsection (a) if the Secretary—
 (1)submits to the appropriate congressional committees a report containing— (A)notification that such a waiver is in the national security interest of the United States; and
 (B)justification for such a waiver; and (2)a period of 15 days elapses following the date on which the Secretary submits such report.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: (1)The congressional defense committees.
 (2)The Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
							3122.Prohibition on availability of funds for new fixed site radiological portal monitors in foreign
			 countries
 (a)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the National Nuclear Security Administration may be obligated or expended for the installation, on or after the date of the enactment of this Act, of fixed site radiological portal monitors or equipment in foreign countries until the date on which the Director of National Intelligence submits to the Administrator for Nuclear Security and the appropriate congressional committees, consistent with the provision of classified information and protection of sources and methods, a report containing an assessment of—
 (1)whether and the extent to which fixed site and mobile radiological monitors address nuclear nonproliferation and smuggling threats;
 (2)the contribution of other threat reduction programs and how well such programs address nuclear nonproliferation and smuggling threats;
 (3)which programs have the greatest impact and cost-benefit for addressing nuclear nonproliferation and smuggling threats; and
 (4)such other matters as the Director considers appropriate. (b)Plan required (1)In generalNot later than March 1, 2016, the Administrator shall submit to the appropriate congressional committees a plan for transitioning fixed site radiological portal monitors installed in foreign countries before or after the date of the enactment of this Act to being sustained, to the greatest extent possible, by the countries in which such monitors are located.
 (2)ElementsThe plan required by paragraph (1) shall include— (A)timelines for the transition of the radiological portal monitors described in paragraph (1) to being sustained by the countries in which such monitors are located; and
 (B)an estimate of the costs expected to be incurred by the United States before the transition is complete.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees;
 (2)the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (3)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
							3123.Limitation on availability of funds for certain arms control and nonproliferation technologies
 (a)In generalNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the Office of Nonproliferation and Arms Control of the National Nuclear Security Administration may be obligated or expended to test and validate arms control and nonproliferation vertification and monitoring technologies designed to be used to verify and monitor obligations under arms control treaties or other international agreements to which the United States is not a signatory until the Administrator for Nuclear Security submits to the congressional defense committees a comprehensive review of all arms control and nonproliferation vertification and monitoring technologies that are in research and development or production as of the date of the enactment of this Act under the defense nuclear nonproliferation programs of the Administration.
 (b)ElementsThe review required by subsection (a) shall include, with respect to each arms control and nonproliferation vertification and monitoring technology covered by the review, a statement of—
 (1)the technology readiness level of the technology; (2)the obligation under a treaty or other international agreement supported by the technology; and
 (3)the purpose for which the technology is being developed or produced. 3124.Limitation on availability of funds for nuclear weapons dismantlement (a)Limitation on maximum amount for dismantlementOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the National Nuclear Security Administration, not more than $50,000,000 may be obligated or expended to carry out the nuclear weapons dismantlement and disposition activities of the Administration.
						(b)Limitation on dismantlement of certain cruise missile warheads
 (1)In generalExcept as provided by paragraph (2), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the National Nuclear Security Administration may be obligated or expended to dismantle or dispose of a W84 nuclear weapon.
 (2)ExceptionThe limitation in paragraph (1) shall not apply to activities necessary to conduct maintenance or surveillance of the nuclear weapons stockpile or activities to ensure the safety or reliability of the nuclear weapons stockpile.
							CPlans and Reports
					3131.Long-term plan for meeting national security requirements for unencumbered uranium
 (a)In generalSubtitle A of title XLII of the Atomic Energy Defense Act (50 U.S.C. 2521 et seq.), as amended by section 3112, is further amended by adding at the end the following new section:
							
								4221.Long-term plan for meeting national security requirements for unencumbered uranium
 (a)In GeneralConcurrent with the submission to Congress of the budget of the President under section 1105(a) of title 31, United States Code, in each even-numbered year beginning in 2016 and ending in 2026, the Secretary of Energy shall submit to the congressional defense committees a plan for meeting national security requirements for unencumbered uranium through 2065.
 (b)Plan requirementsThe plan required by subsection (a) shall include the following: (1)An inventory of unencumbered uranium (other than depleted uranium), by program source and enrichment level, that, as of the date of the plan, is allocated to national security requirements.
 (2)An inventory of unencumbered uranium (other than depleted uranium), by program source and enrichment level, that, as of the date of the plan, is not allocated to national security requirements but could be allocated to such requirements.
 (3)An identification of national security requirements for unencumbered uranium, by program source and enrichment level.
 (4)A description of any shortfall in obtaining unencumbered uranium to meet national security requirements and an assessment of whether that shortfall could be mitigated through the blending down of uranium that is of a higher enrichment level.
 (5)An inventory of unencumbered depleted uranium, an assessment of the portion of that uranium that could be allocated to national security requirements through re-enrichment, and an estimate of the costs of re-enriching that uranium.
 (6)A description of the swap and barter agreements involving unencumbered uranium needed to meet national security requirements that are in effect on the date of the plan.
 (7)An assessment of whether additional enrichment of uranium will be required to meet national security requirements and an estimate of the time for production operations and the cost for each type of enrichment being considered.
 (8)A description of changes in policy that would mitigate any shortfall in obtaining unencumbered uranium to meet national security requirements and the implications of those changes.
 (c)Form of planThe plan required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (d)DefinitionsIn this section: (1)The term depleted, with respect to uranium, means that the uranium is depleted in uranium-235 compared with natural uranium.
 (2)The term unencumbered, with respect to uranium, means that the United States has no obligation to foreign governments to use the uranium for only peaceful purposes..
 (b)Clerical amendmentThe table of contents for such Act, as amended by section 3112, is further amended by inserting after the item relating to section 4220 the following new item:
							Sec. 4221. Long-term plan for meeting national security requirements for unencumbered uranium..
						3132.Defense nuclear nonproliferation management plan and reports
						(a)Defense nuclear proliferation management plan
 (1)In generalTitle XLIII of the Atomic Energy Defense Act (50 U.S.C. 2563 et seq.) is amended by adding at the end the following new section:
								
									4309.Defense nuclear nonproliferation management plan
 (a)In generalConcurrent with the submission to Congress of the budget of the President under section 1105(a) of title 31, United States Code, in each fiscal year, the Administrator shall submit to the congressional defense committees a five-year management plan for activities associated with the defense nuclear nonproliferation programs of the Administration to prevent and counter the proliferation of materials, technology, equipment, and expertise related to nuclear and radiological weapons in order to minimize and address the risk of nuclear terrorism and the proliferation of such weapons.
 (b)ElementsThe plan required by subsection (a) shall include, with respect to each defense nuclear nonproliferation program of the Administration, the following:
 (1)A description of the policy context in which the program operates, including— (A)a list of relevant laws, policy directives issued by the President, and international agreements; and
 (B)nuclear nonproliferation activities carried out by other Federal agencies. (2)A description of the objectives and priorities of the program during the year preceding the submission of the plan required by subsection (a).
 (3)A description of the activities carried out under the program during that year. (4)A description of the accomplishments and challenges of the program during that year, based on an assessment of metrics and objectives previously established to determine the effectiveness of the program.
 (5)A description of any gaps that remain that were not or could not be addressed by the program during that year.
 (6)An identification and explanation of uncommitted or uncosted balances for the program, as of the date of the submission of the plan required by subsection (a), that are greater than the acceptable carryover thresholds, as determined by the Secretary of Energy.
 (7)An identification of funds for the program received through contributions from or cost-sharing agreements with foreign governments consistent section 3132(f) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (50 U.S.C. 2569(f)) during the year preceding the submission of the plan required by subsection (a) and an explanation of such contributions and agreements.
 (8)A description and assessment of activities carried out under the program during that year that were coordinated with other elements of the Department of Energy, with the Department of Defense, and with other Federal agencies, to maximize efficiency and avoid redundancies.
 (9)Plans for activities of the program during the five-year period beginning on the date on which the plan required by subsection (a) is submitted, including activities with respect to the following:
 (A)Preventing nuclear and radiological proliferation and terrorism, including through— (i)material management and minimization, particularly with respect to removing or minimizing the use of highly enriched uranium, plutonium, and radiological materials worldwide (and identifying the countries in which such materials are located), efforts to dispose of surplus material, converting reactors from highly enriched uranium to low-enriched uranium (and identifying the countries in which such reactors are located);
 (ii)global nuclear material security, including securing highly enriched uranium, plutonium, and radiological materials worldwide (and identifying the countries in which such materials are located), and providing radiation detection capabilities at foreign ports and borders;
 (iii)nonproliferation and arms control, including nuclear verification and safeguards; (iv)defense nuclear research and development, including a description of activities related to developing and improving technology to detect the proliferation and detonation of nuclear weapons, verifying compliance of foreign countries with commitments under treaties and agreements relating to nuclear weapons, and detecting the diversion of nuclear materials (including safeguards technology); and
 (v)nonproliferation construction programs, including activities associated Department of Energy Order 413.1 (relating to program management controls).
 (B)Countering nuclear and radiological proliferation and terrorism. (C)Responding to nuclear and radiological proliferation and terrorism, including through—
 (i)crisis operations; (ii)consequences management; and
 (iii)emergency management, including international capacity building. (10)A threat assessment, carried out by the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))), with respect to the risk of nuclear and radiological proliferation and terrorism and a description of how each activity carried out under the program will counter the threat during the five-year period beginning on the date on which the plan required by subsection (a) is submitted and, as appropriate, in the longer term.
 (11)A plan for funding the program during that five-year period. (12)An identification of metrics and objectives for determining the effectiveness of each activity carried out under the program during that five-year period.
 (13)A description of the activities to be carried out under the program during that five-year period and a description of how the program will be prioritized relative to other defense nuclear nonproliferation programs of the Administration during that five-year period to address the highest priority risks and requirements, as informed by the threat assessment carried out under paragraph (10).
 (14)A description of funds for the program expected to be received during that five-year period through contributions from or cost-sharing agreements with foreign governments consistent section 3132(f) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (50 U.S.C. 2569(f)).
 (15)A description and assessment of activities to be carried out under the program during that five-year period that will be coordinated with other elements of the Department of Energy, with the Department of Defense, and with other Federal agencies, to maximize efficiency and avoid redundancies.
 (16)Such other matters as the Administrator considers appropriate. (c)Form of reportThe plan required by subsection (a) shall be submitted to the congressional defense committees in unclassified form, but may include a classified annex if necessary..
 (2)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 4308 the following new item:
								Sec. 4309. Defense nuclear nonproliferation management plan..
 (b)Extension and modification of certain annual reports on nuclear nonproliferationSection 3122 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1710) is amended—
 (1)by striking subsections (a) and (b); (2)by redesignating subsections (c), (d), and (e) as subsections (a), (b), and (c), respectively;
 (3)in subsection (a), as redesignated by paragraph (2)— (A)in the matter preceding paragraph (1), by striking 2016 and inserting 2020;
 (B)in paragraph (2), by inserting after world, the following: including an identification of such uranium that is obligated by the United States,; and (C)by adding at the end the following new paragraph:
									
 (3)A list, by country and site, reflecting the total amount of separated plutonium around the world, including an identification of such plutonium that is obligated by the United States, and an assessment of the vulnerability of the plutonium to theft or diversion.; and
 (4)in paragraph (2) of subsection (b), as so redesignated, by striking subsection (c)(2) and inserting paragraph (2) or (3) of subsection (a). (c)Conforming repealSection 3145 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2197) is repealed.
						3133.Plan for deactivation and decommissioning of nonoperational defense nuclear facilities
 (a)In generalSubtitle B of title XLIV of the Atomic Energy Defense Act (50 U.S.C. 2602 et seq.) is amended by adding at the end the following new section:
							
								4423.Plan for deactivation and decommissioning of nonoperational defense nuclear facilities
 (a)In generalThe Secretary of Energy shall, during each even-numbered year beginning in 2016, develop and subsequently carry out a plan for the activities of the Department of Energy relating to the deactivation and decommissioning of nonoperational defense nuclear facilities.
 (b)ElementsThe plan required by subsection (a) shall include the following: (1)A list of nonoperational defense nuclear facilities, prioritized for deactivation and decommissioning based on the potential to reduce risks to human health, property, or the environment and to maximize cost savings.
 (2)An assessment of the life cycle costs of each nonoperational defense nuclear facility during the period beginning on the date on which the plan is submitted under subsection (d) and ending on the earlier of—
 (A)the date that is 25 years after the date on which the plan is submitted; or (B)the estimated date for deactivation and decommissioning of the facility.
 (3)An estimate of the cost and time needed to deactivate and decommission each nonoperational defense nuclear facility.
 (4)A schedule for when the Office of Environmental Management will accept each nonoperational defense nuclear facility for deactivation and decommissioning.
 (5)An estimate of costs that could be avoided by— (A)accelerating the cleanup of nonoperational defense nuclear facilities; or
 (B)other means, such as reusing such facilities for another purpose. (c)Plan for transfer of responsibility for certain facilitiesThe Secretary shall, during 2016, develop and subsequently carry out a plan under which the Administrator shall transfer, by March 31, 2019, to the Assistant Secretary for Environmental Management the responsibility for decontaminating and decommissioning facilities of the Administration that the Secretary determines—
 (1)are nonoperational as of September 30, 2015; and (2)meet the requirements of the Office of Environmental Management for such transfer.
 (d)Submission to CongressNot later than March 31 of each even-numbered year beginning in 2016, the Secretary shall submit to the appropriate congressional committees a report that includes—
 (1)the plan required by subsection (a); (2)a description of the deactivation and decommissioning actions expected to be taken during the following fiscal year pursuant to the plan;
 (3)in the case of the report submitting during 2016, the plan required by subsection (c); and (4)in the case of a report submitted during 2018 or any year thereafter, a description of the deactivation and decommissioning actions taken at each nonoperational defense nuclear facility during the preceding fiscal year.
 (e)TerminationThe requirements of this section shall terminate after the submission to the appropriate congressional committees of the report required by subsection (d) to be submitted not later than March 31, 2026.
 (f)DefinitionsIn this section: (1)The term appropriate congressional committees means—
 (A)the congressional defense committees; and (B)the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives.
 (2)The term life cycle costs, with respect to a facility, means— (A)the present and future costs of all resources and associated cost elements required to develop, produce, deploy, or sustain the facility; and
 (B)the present and future costs to deactivate, decommission, and deconstruct the facility. (3)The term nonoperational defense nuclear facility means a production facility or utilization facility (as those terms are defined in section 11 of the Atomic Energy Act of 1954 (42 U.S.C. 2014)) under the control or jurisdiction of the Secretary of Energy and operated for national security purposes that is no longer needed for the mission of the Department of Energy, including the National Nuclear Security Administration..
 (b)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 4422 the following new item:
							Sec. 4423. Plan for deactivation and decommissioning of nonoperational defense nuclear facilities..
						3134.Assessment of emergency preparedness of defense nuclear facilities
 (a)In generalSubtitle A of title XLVIII of the Atomic Energy Defense Act (50 U.S.C. 2781 et seq.) is amended by inserting after section 4802 the following new section:
							
 4802A.Assessments of emergency preparedness of defense nuclear facilitiesThe Secretary of Energy shall include, in each award-fee evaluation conducted under section 16.401 of title 48, Code of Federal Regulations, of a management and operating contract for a Department of Energy defense nuclear facility in 2016 or any even-numbered year thereafter, an assessment of the adequacy of the emergency preparedness of that facility, including an assessment of the seniority level of management and operating contractor employees that participate in emergency preparedness exercises at that facility..
 (b)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 4802 the following new item:
							Sec. 4802A. Assessments of emergency preparedness of defense nuclear facilities..
						3135.Modifications to cost-benefit analyses for competition of management and operating contracts
 (a)In generalSection 3121 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2175), as amended by section 3124 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 1062), is further amended—
 (1)by redesignating subsection (d) as subsection (e); (2)by striking subsections (b) and (c) and inserting the following new subsections:
								
 (b)Report describedA report described in this subsection is a report on a contract described by subsection (a) that includes—
 (1)a clear and complete description of the cost savings the Administrator expects to result from the competition for the contract over the life of the contract, including associated analyses, assumptions, and information sources used to determine such expected cost savings;
 (2)a description of any key limitations or uncertainties that could affect such costs savings, including costs savings that are anticipated but not fully known;
 (3)the costs of the competition for the contract, including the immediate costs of conducting the competition and any increased costs over the life of the contract;
 (4)a description of any disruptions or delays in mission activities or deliverables resulting from the competition for the contract;
 (5)a clear and complete description of the benefits expected by the Administrator with respect to mission performance or operations resulting from the competition;
 (6)how the competition for the contract complied with the Federal Acquisition Regulation regarding federally funded research and development centers, if applicable;
 (7)the factors considered and processes used by the Administrator to determine— (A)whether to compete or extend the contract; and
 (B)which activities at the facility should be covered under the contract rather than under a different contract;
 (8)with respect to the matters included under paragraphs (1) through (7), a detailed description of the analyses conducted by the Administrator to reach the conclusions presented in the report, including any assumptions, limitations, and uncertainties relating to such conclusions; and
 (9)any other matters the Administrator considers appropriate. (c)Information qualityA report required by subsection (a) shall be prepared in accordance with—
 (1)the information quality guidelines of the Department of Energy that are relevant to the clear and complete presentation of information on each matter required to be included in the report under subsection (b); and
 (2)best practices of the Government Accountability Office and relevant industries for cost estimating, if appropriate.
										(d)Review by Comptroller General of the United States
 (1)Initial reviewExcept as provided in paragraph (3), the Comptroller General of the United States shall provide a briefing to the congressional defense committees that includes a review of each report required by subsection (a) not later than 180 days after the report is submitted to such committees.
 (2)Comprehensive reviewExcept as provided in paragraph (3), the Comptroller General shall submit to the congressional defense committees a review of each report required by subsection (a) with respect to a contract not later than 3 years after the report is submitted to such committees that includes an assessment, based on the most current information available, of the following:
 (A)The actual cost savings achieved compared to cost savings estimated under subsection (b)(1), and any increased costs incurred under the contract that were unexpected or uncertain at the time the contract was awarded.
 (B)Any disruptions or delays in mission activities or deliverables resulting from the competition for the contract compared to the disruptions and delays estimated under subsection (b)(4).
 (C)Whether expected benefits of the competition with respect to mission performance or operations have been achieved.
 (D)Such other matters as the Comptroller General considers appropriate. (3)ExceptionThe Comptroller General may not conduct a review under paragraph (1) or (2) of a report relating to a contract to manage and operate a facility of the National Nuclear Security Administration while a protest described in subsection (a)(2) is pending with respect to that contract.; and
 (3)in subsection (e), as redesignated by paragraph (1)— (A)in paragraph (1), by striking 2017 and inserting 2020;
 (B)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2); and (C)in paragraph (2), as redesignated by subparagraph (B), by striking and (d)(2).
 (b)Sense of CongressIt is the sense of Congress that— (1)in the past decade, competition of the management and operating contracts for the national security laboratories has resulted in significant increases in fees paid to the contractors—funding that otherwise could be used to support program and mission activities of the National Nuclear Security Administration;
 (2)competition of the management and operating contracts of the nuclear security enterprise is an important mechanism to help realize cost savings, seek efficiencies, improve performance, and hold contractors accountable;
 (3)when the Administrator for Nuclear Security considers it appropriate to achieve those goals, the Administrator should conduct competition of such contracts while recognizing the unique nature of federally funded research and development centers; and
 (4)the Administrator should ensure that fixed fees and performance-based fees contained in management and operating contracts are as low as possible to maintain a focus on national service while attracting high-quality contractors and achieving the goals of the competition.
							3136.Interagency review of applications for the transfer of United States civil nuclear technology
 (a)Report on transfers to covered foreign countriesNot less frequently than every 90 days, the Secretary of Energy shall submit to the appropriate congressional committees a report that includes—
 (1)a description of the authorizations under section 57 b. of the Atomic Energy Act of 1954 (42 U.S.C. 2077(b)) to transfer United States civil nuclear technology to a covered foreign country during the preceding 90 days; and
 (2)a statement of whether any agency required to be consulted under that section or pursuant to regulation objected to or sought conditions on each such transfer.
							(b)Determination of technologies to be protected
 (1)In generalNot later than 90 days after the date of the enactment of this Act, and every five years thereafter, the Secretary of Energy shall—
 (A)in consultation with the Secretary of State, the Secretary of Commerce, the Secretary of Defense, the Director of National Intelligence, and the Nuclear Regulatory Commission, determine the critical United States civil nuclear technologies that should be protected from diversion to a military program of a covered foreign country, including with respect to a naval propulsion or weapons program; and
 (B)notify the appropriate congressional committees with respect to the determination and the technologies covered by the determination.
								(2)Notification
 (A)In generalExcept as provided in subparagraph (B), not later than 14 days before making an authorization under section 57 b. of the Atomic Energy Act of 1954 (42 U.S.C. 2077(b)) for the transfer of a technology covered by a determination under paragraph (1) to a covered foreign country, the Secretary of Energy shall submit to the appropriate congressional committees a report that includes—
 (i)a notification of the intention of the Secretary to make the authorization for the transfer of such technology; and
 (ii)a statement of whether any agency required to be consulted under such section 57 b. or pursuant to regulation objected to or sought conditions on the transfer.
 (B)Waiver of deadlineThe Secretary may waive the requirement under subparagraph (A) to submit the report required by that subparagraph not later than 14 days before making an authorization for the transfer of a technology covered by a determination under paragraph (1) to a covered foreign country if the Secretary—
 (i)determines that an imminent radiological hazard exists; and (ii)not later than 7 days after determining that such hazard exists, submits to the appropriate congressional committees—
 (I)a certification that the hazard exists; (II)a justification for the waiver; and
 (III)the notification required by clause (i) of subparagraph (A) and the statement required by clause (ii) of that subparagraph.
										(c)Consultations with intelligence community
 (1)In generalThe Secretary of Energy shall expeditiously revise part 810 of title 10, Code of Federal Regulations, to ensure that the Director of National Intelligence—
 (A)is consulted with respect to the views of the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))) with respect to each authorization issued under section 57 b. of the Atomic Energy Act of 1954 (42 U.S.C. 2077(b)) for the transfer of United States civil nuclear technology to a covered foreign country before the determination to approve or disapprove the request for the authorization; and
 (B)is provided with an opportunity to present the views of the Director and the intelligence community on the national security risks of the transfer, if any.
 (2)Submission to CongressThe Secretary of Energy, jointly with the Director of National Intelligence, shall include the results of consultations conducted under paragraph (1) in each report under subsection (a) and each notification under subsection (b)(2).
 (d)Report on compliance of covered foreign countries and end-usersNot less frequently than annually, the Secretary of Energy shall submit to the appropriate congressional committees a report that includes—
 (1)an assessment of whether each covered foreign country is in compliance with its obligations under any authorization for the transfer of United States civil nuclear technology under section 57 b. of the Atomic Energy Act of 1954 (42 U.S.C. 2077(b));
 (2)with respect to any covered foreign country that is not in compliance with such obligations— (A)a description the efforts of the United States to bring the country into compliance;
 (B)an evaluation of the result of such efforts; and (C)an assessment of the options available to the Secretary as a result of the country not being in compliance;
 (3)an assessment of whether each end-user to which United States civil nuclear technology is transferred pursuant to an authorization under such section 57 b. is in compliance with the obligations of the end-user under that authorization; and
 (4)a description of any consequences for the end-user or the exporter of the technology if the end-user is not in compliance with such obligations.
							(e)Report on transfers to all foreign countries
 (1)In generalConcurrent with the submission to Congress of the budget of the President for a fiscal year under section 1105(a) of title 31, United States Code, the Secretary of Energy shall submit to the appropriate congressional committees a report on the activities of the Department of Energy associated with the review of applications for authorization under section 57 b. of the Atomic Energy Act of 1954 (42 U.S.C. 2077(b)) to transfer United States civil nuclear technology to any foreign country.
 (2)ElementsThe report required by paragraph (1) shall include— (A)the number of applications for authorization under section 57 b. of the Atomic Energy Act of 1954 (42 U.S.C. 2077(b)) to transfer United States civil nuclear technology to a foreign country submitted during the year preceding the submission of the report;
 (B)the length of time each such application was under review; (C)the number of such applications that were granted; and
 (D)a description of efforts to streamline the review of such applications, taking into account the proliferation and diversion potential of end-users in the country to which United States civil nuclear technology would be transferred pursuant to such applications.
 (f)Notifications of potential diversionsThe Director of National Intelligence shall notify the Department of Energy and the appropriate congressional committees not later than 30 days after the date on which the Director determines that there is credible intelligence that United States civil nuclear technology is being or has been diverted—
 (1)to a military program in a foreign country to which the transfer of the technology was authorized under section 57 b. of the Atomic Energy Act of 1954 (42 U.S.C. 2077(b)); or
 (2)to a foreign country to which the transfer of the technology was not so authorized. (g)GuidelinesNot later than 60 days after the date of the enactment of this Act, the Secretary of Energy shall issue guidance with respect to the use of the clear and intended authority of the Secretary under section 234 of the Atomic Energy Act of 1954 (42 U.S.C. 2282) to impose civil penalties, including fines and debarment, and to make referrals to the Attorney General for prosecution, for violations of the terms of authorizations for the transfer of United States civil nuclear technology issued under section 57 b. of the Atomic Energy Act of 1954 (42 U.S.C. 2077(b)).
						(h)Report on transfer of sensitive items
 (1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the President shall submit to the appropriate congressional committees a report—
 (A)describing the efforts of covered foreign countries to prevent the transfer of sensitive items, including efforts to improve the prevention of the transfer of such items; and
 (B)assessing the adequacy of such efforts. (2)Sensitive items definedIn this subsection, the term sensitive items means goods, services, and technologies described in section 2(a) of the Iran, North Korea, and Syria Nonproliferation Act (Public Law 106–178; 50 U.S.C. 1701 note).
 (i)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the congressional defense committees; (B)the Committee on Energy and Natural Resources, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and
 (C)the Committee on Energy and Commerce, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)Covered foreign countryThe term covered foreign country means a foreign country that is a nuclear-weapon state, as defined by Article IX(3) of the Treaty on the Non-Proliferation of Nuclear Weapons, signed at Washington, London, and Moscow July 1, 1968, but does not include the United States, the United Kingdom, or France.
							3137.Governance and management of nuclear security enterprise
 (a)Sense of congressIt is the sense of Congress that— (1)correcting the longstanding problems with the governance and management of the nuclear security enterprise will require robust, personal, and long-term engagement by the President, the Secretary of Energy, the Administrator for Nuclear Security, and leaders from the appropriate congressional committees;
 (2)recent and past studies of the governance and management of the nuclear security enterprise have provided a list of reasonable, practical, and actionable steps that the Secretary and the Administrator should take to make the nuclear security enterprise more efficient and more effective; and
 (3)lasting and effective change to the nuclear security enterprise will require personal engagement by senior leaders, a clear plan, and mechanisms for ensuring follow-through and accountability.
							(b)Implementation plan
 (1)Implementation action team(A)The Secretary and the Administrator shall jointly establish a team of senior officials from the Department of Energy and the National Nuclear Security Administration to develop and carry out an implementation plan to reform the governance and management of the nuclear security enterprise to improve the effectiveness and efficiency of the nuclear security enterprise. Such plan shall be developed and implemented in accordance with the National Nuclear Security Administration Act (50 U.S.C. 2401 et seq.), the Atomic Energy Defense Act (50 U.S.C. 2501 et seq.), and any other provision of law.
 (B)The team established under paragraph (1) shall be co-chaired by the Deputy Secretary of Energy and the Administrator.
 (C)In developing and carrying out the implementation plan, the team shall consult with the implementation assessment panel established under subsection (c)(1).
 (2)ElementsThe implementation plan developed under paragraph (1)(A) shall address all recommendations contained in the covered study (except such recommendations that require legislative action to carry out) by identifying specific actions, milestones, timelines, and responsible personnel to implement such plan.
 (3)SubmissionNot later than March 31, 2016, the Secretary and the Administrator shall jointly submit to the appropriate congressional committees the implementation plan developed under paragraph (1)(A).
							(c)Implementation assessment panel
 (1)AgreementNot later than 60 days after the date of the enactment of this Act, the Administrator shall seek to enter into a joint agreement with the National Academy of Sciences and the National Academy of Public Administration to establish a panel of external, independent experts to evaluate the implementation plan developed under subsection (b)(1)(A) and the implementation of such plan.
 (2)DutiesThe panel established under paragraph (1) shall— (A)provide guidance to the Secretary and the Administrator with respect to the implementation plan developed under subsection (b)(1)(A), including how such plan compares or contrasts with the covered study;
 (B)track the implementation of such plan; and (C)assess the effectiveness of such plan.
 (3)Reports(A)Not later than July 1, 2016, the panel established under paragraph (1) shall submit to the appropriate congressional committees, the Secretary, and the Administrator an initial assessment of the implementation plan developed under subsection (b)(1)(A), including with respect to the completeness of the plan, how the plan aligns with the intent and recommendations made by the covered study, and the prospects for success for the plan.
 (B)Beginning February 28, 2017, and semiannually thereafter through 2020, the panel established under paragraph (1) shall brief the appropriate congressional committees, the Secretary, and the Administrator on the efforts of the Secretary and the Administrator to implement the implementation plan developed under subsection (b)(1)(A).
 (C)Not later than September 30, 2020, the panel established under paragraph (1) shall submit to the appropriate congressional committees, the Secretary, and the Administrator a final report on the efforts of the Secretary and the Administrator to implement the implementation plan developed under subsection (b)(1)(A), including an assessment of the effectiveness of the reform efforts under such plan and whether further action is needed.
 (4)CooperationThe Secretary and the Administrator shall provide to the panel established under paragraph (1) full and timely access to all information, personnel, and systems of the Department of Energy and the National Nuclear Security Administration that the panel determines necessary to carry out this subsection.
 (d)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Energy and Natural Resources of the Senate; and
 (B)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Energy and Commerce of the House of Representatives.
 (2)Covered studyThe term covered study means the following: (A)The final report of the Congressional Advisory Panel on the Governance of the Nuclear Security Enterprise established by section 3166 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2208).
 (B)Any other study not conducted by the Secretary or the Administrator that the Secretary determines appropriate for purposes of this section.
 (3)Nuclear security enterpriseThe term nuclear security enterprise has the meaning given that term in section 4002(6) of the Atomic Energy Defense Act (50 U.S.C. 2501(6)).
 (e)Rules of constructionNothing in this section shall be construed to authorize any action— (1)in contravention of section 3220 of the National Nuclear Security Administration Act (50 U.S.C. 2410); or
 (2)that would undermine or weaken health, safety, or security. 3138.Annual report on number of full-time equivalent employees and contractor employeesSection 3241A of the National Nuclear Security Administration Act (50 U.S.C. 2441a) is amended by adding at the end the following new subsection:
						
 (f)Annual reportThe Administrator shall include in the budget justification materials submitted to Congress in support of the budget of the Administration for each fiscal year (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) a report containing the following information as of the date of the report:
 (1)The number of full-time equivalent employees of the Office of the Administrator, as counted under subsection (a).
 (2)The number of service support contracts of the Administration and whether such contracts are funded using program or program direction funds.
 (3)The number of full-time equivalent contractor employees working under each contract identified under paragraph (2).
 (4)The number of full-time equivalent contractor employees described in paragraph (3) that have been employed under such a contract for a period greater than two years..
					3139.Development of strategy on risks to nonproliferation caused by additive manufacturing
 (a)StrategyThe President shall develop and pursue a strategy to address the risks to the goals and policies of the United States regarding nuclear nonproliferation that are caused by the increased use of additive manufacture technology (commonly referred to as 3D printing), including such technology that does not originate in the United States.
 (b)BriefingsNot later than March 31, 2016, and the end of each 120-day period thereafter through January 1, 2019, the President shall provide to the appropriate congressional committees a briefing on the strategy developed under subsection (a).
 (c)Pursuit of strategyThe President shall pursue the strategy developed under subsection (a) at the Nuclear Security Summit in Chicago, Illinois, in 2016.
 (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: (1)The congressional defense committees.
 (2)The Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.
 (3)The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.
							3140.Plutonium pit production capacity
 (a)Sense of congressIt is the sense of Congress that— (1)the requirement to create a modern, responsive nuclear infrastructure that includes the capability and capacity to produce, at minimum, 50 to 80 pits per year, is a national security priority;
 (2)delaying creation of a modern, responsive nuclear infrastructure until the 2030s is an unacceptable risk to the nuclear deterrent and the national security of the United States; and
 (3)timelines for creating certain capacities for production of plutonium pits and other nuclear weapons components must be driven by the requirement to hedge against technical and geopolitical risk and not solely by the needs of life extension programs.
							(b)Briefing
 (1)In generalNot later than March 1, 2016, the Chairman of the Nuclear Weapons Council established under section 179 of title 10, United States Code, in consultation with the Administrator for Nuclear Security and the Commander of the United States Strategic Command, shall provide to the congressional defense committees a briefing on the annual plutonium pit production capacity of the nuclear security enterprise (as defined in section 4002(6) of the Atomic Energy Defense Act (50 U.S.C. 2501(6))).
 (2)ElementsThe briefing under paragraph (1) shall describe the following: (A)The pit production capacity requirement, including the numbers of pits produced that are needed for nuclear weapons life extension programs.
 (B)The annual pit production requirement, including the numbers of pits produced, to support a responsive nuclear weapons infrastructure to hedge against technical and geopolitical risk.
								3141.Assessments on nuclear proliferation risks and nuclear nonproliferation opportunities
 (a)ReportsNot later than March 1, 2016, and each year thereafter through 2020, the Director of National Intelligence shall submit to the appropriate congressional committees a report, consistent with the provision of classified information and intelligence sources and methods, containing—
 (1)an assessment and prioritization of international nuclear proliferation risks and nuclear nonproliferation opportunities; and
 (2)an assessment of the effectiveness of various means and programs for addressing such risks and opportunities.
 (b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees;
 (2)the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate; and
 (3)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.
							3142.Analysis of alternatives for Mobile Guardian Transporter program
 (a)Submission of analysis of alternativesNot later than 60 days after the date of the enactment of this Act, the Administrator for Nuclear Security shall submit to the congressional defense committees a report containing a full and comprehensive analysis of alternatives conducted by the Administrator for the Mobile Guardian Transporter program.
 (b)Identification in budget materialsThe Secretary of Energy shall include in the budget justification materials submitted to Congress in support of the Department of Energy budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) for any fiscal year in which the Mobile Guardian Transporter program is carried out a separate, dedicated program element for such program.
						XXXIIDefense Nuclear Facilities Safety BoardSec. 3201. Authorization.Sec. 3202. Administration of Defense Nuclear Facilities Safety Board.
 3201.AuthorizationThere are authorized to be appropriated for fiscal year 2016, $29,150,000 for the operation of the Defense Nuclear Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.).
				3202.Administration of Defense Nuclear Facilities Safety Board
 (a)Provision of information to Board membersSection 311(c) of the Atomic Energy Act of 1954 (42 U.S.C. 2286(c)) is amended— (1)in paragraph (2), in the matter preceding subparagraph (A), by striking paragraph (5) and inserting paragraphs (5), (6), and (7); and
 (2)by adding at the end the following new paragraph:  (6)In carrying out paragraph (5)(B), the Chairman may not withhold from any member of the Board any information that is made available to the Chairman regarding the Board's functions, powers, and mission (including with respect to the management and evaluation of employees of the Board)..
						(b)Senior employees
 (1)Appointment and removalSuch section 311(c), as amended by subsection (a), is further amended by adding at the end the following new paragraph:
							
 (7)(A)The Chairman, subject to the approval of the Board, shall appoint the senior employees described in subparagraph (C).
 (B)The Chairman, subject to the approval of the Board, may remove a senior employee described in subparagraph (C).
 (C)The senior employees described in this subparagraph are the following senior employees of the Board:
 (i)The senior employee responsible for budgetary and general administration matters. (ii)The general counsel.
 (iii)The senior employee responsible for technical matters.. (2)Conforming amendmentSection 313(b)(1)(A) of such Act (42 U.S.C. 2286b(b)(1)) is amended by striking hire and inserting in accordance with section 311(c)(7), hire.
						XXXIVNaval Petroleum ReservesSec. 3401. Authorization of appropriations.
				3401.Authorization of appropriations
 (a)AmountThere are hereby authorized to be appropriated to the Secretary of Energy $17,500,000 for fiscal year 2016 for the purpose of carrying out activities under chapter 641 of title 10, United States Code, relating to the naval petroleum reserves.
 (b)Period of availabilityFunds appropriated pursuant to the authorization of appropriations in subsection (a) shall remain available until expended.
					XXXVMaritime AdministrationSec. 3501. Authorization of the Maritime Administration.Sec. 3502. Sense of Congress regarding Maritime Security Fleet program.Sec. 3503. Update of references to the Secretary of Transportation regarding unemployment insurance
			 and vessel operators.Sec. 3504. Payment for Maritime Security Fleet vessels.Sec. 3505. Melville Hall of United States Merchant Marine Academy.Sec. 3506. Cadet commitment agreements.Sec. 3507. Student incentive payment agreements.Sec. 3508. Short sea transportation defined.
 3501.Authorization of the Maritime AdministrationFunds are hereby authorized to be appropriated for fiscal year 2016, to be available without fiscal year limitation if so provided in appropriations Acts, for the use of the Department of Transportation for Maritime Administration programs associated with maintaining national security aspects of the merchant marine, as follows:
 (1)For expenses necessary for operations of the United States Merchant Marine Academy, $96,028,000, of which—
 (A)$71,306,000 shall remain available until expended for Academy operations; and (B)$24,722,000 shall remain available until expended for capital asset management at the Academy.
 (2)For expenses necessary to support the State maritime academies, $34,550,000, of which— (A)$2,400,000 shall remain available until expended for student incentive payments;
 (B)$3,000,000 shall remain available until expended for direct payments to such academies; (C)$1,800,000 shall remain available until expended for training ship fuel assistance payments;
 (D)$22,000,000 shall remain available until expended for maintenance and repair of State maritime academy training vessels;
 (E)$5,000,000 shall remain available until expended for the National Security Multi-Mission Vessel Design; and
 (F)$350,000 shall remain available until expended for improving the monitoring of graduates’ service obligation.
 (3)For expenses necessary to support Maritime Administration operations and programs, $54,059,000. (4)For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $8,000,000, to remain available until expended.
 (5)For expenses to maintain and preserve a United States-flag merchant marine to serve the national security needs of the United States under chapter 531 of title 46, United States Code, $210,000,000.
 (6)For the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5))) of loan guarantees under the program authorized by chapter 537 of title 46, United States Code, $3,135,000, of which $3,135,000 shall remain available until expended for administrative expenses of the program.
 3502.Sense of Congress regarding Maritime Security Fleet programIt is the sense of Congress that dedicated and enhanced support is necessary to stabilize and preserve the Maritime Security Fleet program, a program that provides the Department of Defense with on-demand access to world class, economical commercial sealift capacity, assures a United States-flag presence in international commerce, supports a pool of qualified United States merchant mariners needed to crew United States-flag vessels during times of war or national emergency, and serves as a critical component of our national security infrastructure.
				3503.Update of references to the Secretary of Transportation regarding unemployment insurance and vessel
 operatorsSections 3305 and 3306(n) of the Internal Revenue Code of 1986 are each amended by striking Secretary of Commerce each place that it appears and inserting Secretary of Transportation. 3504.Payment for Maritime Security Fleet vessels (a)Per-Vessel authorizationNotwithstanding section 53106(a)(1)(C) of title 46, United States Code, and subject to the availability of appropriations, there is authorized to be paid to each contractor for an operating agreement (as those terms are used in that section) for fiscal year 2016, $3,500,000 for each vessel that is covered by the operating agreement.
 (b)Repeal of other authorizationSection 53111(3) of title 46, United States Code, is amended by striking 2016,. 3505.Melville Hall of United States Merchant Marine Academy (a)Gift to the Merchant Marine AcademyThe Maritime Administrator may accept a gift of money described in subsection (b) from the Foundation under section 51315 of title 46, United States Code, for the purpose of renovating Melville Hall on the campus of the United States Merchant Marine Academy.
 (b)Covered giftA gift described in this subsection is a gift under subsection (a) that the Maritime Administrator determines exceeds the sum of—
 (1)the minimum amount that is sufficient to ensure the renovation of Melville Hall in accordance with the capital improvement plan of the United States Merchant Marine Academy that was in effect on the date of enactment of this Act; and
 (2)25 percent of the amount described in paragraph (1). (c)Operation contractsSubject to subsection (d), in the case that the Maritime Administrator accepts a gift of money described in subsection (b), the Maritime Administrator may enter into a contract with the Foundation for the operation of Melville Hall to make available facilities for, among other possible uses, official academy functions, third-party catering functions, and industry events and conferences.
 (d)Contract termsThe contract described in subsection (c) shall be for such period and on such terms as the Maritime Administrator considers appropriate, including a provision, mutually agreeable to the Maritime Administrator and the Foundation, that—
 (1)requires the Foundation— (A)at the expense solely of the Foundation through the term of the contract to maintain Melville Hall in a condition that is as good as or better than the condition Melville Hall was in on the later of—
 (i)the date that the renovation of Melville Hall was completed; or (ii)the date that the Foundation accepted Melville Hall after it was tendered to the Foundation by the Maritime Administrator; and
 (B)to deposit all proceeds from the operation of Melville Hall, after expenses necessary for the operation and maintenance of Melville Hall, into the account of the Regimental Affairs Non-Appropriated Fund Instrumentality or successor entity, to be used solely for the morale and welfare of the cadets of the United States Merchant Marine Academy; and
 (2)prohibits the use of Melville Hall as lodging or an office by any person for more than 4 days in any calendar year other than—
 (A)by the United States; or (B)for the administration and operation of Melville Hall.
 (e)DefinitionsIn this section: (1)ContractThe term contract includes any modification, extension, or renewal of the contract.
 (2)FoundationThe term Foundation means the United States Merchant Marine Academy Alumni Association and Foundation, Inc. (f)Rule of constructionNothing in this section may be construed under section 3105 of title 41, United States Code, as requiring the Maritime Administrator to award a contract for the operation of Melville Hall to the Foundation.
 3506.Cadet commitment agreementsSection 51306(a) of title 46, United States Code, is amended— (1)in the matter preceding paragraph (1), by striking must and inserting shall;
 (2)by amending paragraph (2) to read as follows:  (2)obtain a merchant mariner license, unlimited as to horsepower or tonnage, issued by the Coast Guard as an officer in the merchant marine of the United States, accompanied by the appropriate national and international endorsements and certifications required by the Coast Guard for service aboard vessels on domestic and international voyages, without limitation, before graduation from the Academy;;
 (3)by amending paragraph (3) to read as follows:  (3)for at least 6 years after graduation from the Academy, maintain—
 (A)a valid merchant mariner license, unlimited as to horsepower or tonnage, issued by the Coast Guard as an officer in the merchant marine of the United States, accompanied by the appropriate national and international endorsements and certifications required by the Coast Guard for service aboard vessels on domestic and international voyages, without limitation;
 (B)a valid transportation worker identification credential; and (C)a Coast Guard medical certificate;; and
 (4)by amending paragraph (4) to read as follows:  (4)apply for, and accept if tendered, an appointment as a commissioned officer in the Navy Reserve (including the Strategic Sealift Officer Program, Navy Reserve), the Coast Guard Reserve, or any other reserve component of an armed force of the United States, and, if tendered the appointment, to serve, meet the participation requirements, and maintain active status in good standing, as determined by the program manager of the appropriate military service, for at least 8 years after the date of commissioning;.
 3507.Student incentive payment agreementsSection 51509 of title 46, United States Code, is amended— (1)in subsection (b)—
 (A)by inserting (3) Authorized uses.— before the last sentence and indenting accordingly; (B)in the matter preceding paragraph (3), by striking Payments and inserting (1) In general.—Except as provided in paragraph (2), payments and indenting accordingly; and
 (C)by inserting after paragraph (1), the following:  (2)ExceptionThe Secretary may modify the payments made to an individual under paragraph (1), but the total amount of payments to that individual may not exceed $32,000.;
 (2)in subsection (c), by striking Merchant Marine Reserve and inserting Strategic Sealift Officer Program; (3)in subsection (d)—
 (A)by amending paragraph (2) to read as follows:  (2)obtain a merchant mariner license, without limitation as to tonnage or horsepower, from the Coast Guard as an officer in the merchant marine of the United States, accompanied by the appropriate national and international endorsements and certification required by the Coast Guard for service aboard vessels on domestic and international voyages, without limitation, within three months of completion of the course of instruction at the academy the individual is attending;;
 (B)by amending paragraph (3) to read as follows:  (3)for at least 6 years after graduation from the academy, maintain—
 (A)a valid merchant mariner license, unlimited as to horsepower or tonnage, issued by the Coast Guard as an officer in the merchant marine of the United States, accompanied by the appropriate national and international endorsements and certifications required by the Coast Guard for service aboard vessels on domestic and international voyages, without limitation;
 (B)a valid transportation worker identification credential; and (C)a Coast Guard medical certificate;; and
 (C)by amending paragraph (4) to read as follows:  (4)apply for, and accept, if tendered, an appointment as a commissioned officer in the Navy Reserve (including the Strategic Sealift Officer Program, Navy Reserve), the Coast Guard Reserve, or any other reserve component of an armed force of the United States, and, if tendered the appointment, to serve and meet the participation requirements and to maintain active status in good standing, as determined by the program manager of the appropriate military service, for at least 8 years after the date of commissioning;;
 (4)by amending subsection (e)(1) to read as follows:  (1)Active duty (A)In generalThe Secretary of Defense may order an individual to serve on active duty in the armed forces of the United States for a period of not more than 2 years if—
 (i)the individual has attended an academy under this section for more than 2 academic years, but less than 3 academic years;
 (ii)the individual has accepted the payments described in subsection (b) in an amount totaling at least $8,000; and
 (iii)the Secretary of Transportation has determined that the individual has failed to fulfill the part of the agreement described in subsection (d)(1).
 (B)3 or more yearsThe Secretary of Defense may order an individual to serve on active duty in the armed forces of the United States for a period of not more than 3 years if—
 (i)the individual has attended an academy under this section for 3 or more academic years; (ii)the individual has accepted the payments described in subsection (b) in an amount totaling at least $16,000; and
 (iii)the Secretary of Transportation has determined that the individual has failed to fulfill the part of the agreement described in subsection (d)(1).
 (C)Hardship waiverIn cases of hardship as determined by the Secretary of Transportation, the Secretary of Transportation may waive this paragraph in whole or in part.; and
 (5)by adding at the end the following:  (h)Alternative service (1)Service as commissioned officerAn individual who, for the 5-year period following graduation from an academy, serves as a commissioned officer on active duty in an armed force of the United States or as a commissioned officer of the National Oceanic and Atmospheric Administration or the Public Health Service shall be excused from the requirements of paragraphs (3) through (5) of subsection (d).
 (2)Modification or waiverThe Secretary may modify or waive any of the terms and conditions set forth in subsection (d) through the imposition of alternative service requirements..
 3508.Short sea transportation definedParagraph (1) of section 55605 of title 46, United States Code, is amended— (1)in subparagraph (A), by striking or;
 (2)in subparagraph (B), by striking and; and (3)by adding at the end the following:
						
 (C)shipped in discrete units or packages that are handled individually, palletized, or unitized for purposes of transportation; or
 (D)freight vehicles carried aboard commuter ferry boats; and.  DFunding TablesSec. 4001. Authorization of amounts in funding tables.Sec. 4002. Clarification of applicability of undistributed reductions of certain operation and maintenance funding among all operation and maintenance funding.Title XLI—ProcurementSec. 4101. Procurement.Sec. 4102. Procurement for overseas contingency operations.Title XLII—Research, Development, Test, and EvaluationSec. 4201. Research, development, test, and evaluation.Sec. 4202. Research, development, test, and evaluation for overseas contingency operations.Title XLIII—Operation and MaintenanceSec. 4301. Operation and maintenance.Sec. 4302. Operation and maintenance for overseas contingency operations.Sec. 4303. Operation and maintenance base requirements.Title XLIV—Military PersonnelSec. 4401. Military personnel.Sec. 4402. Military personnel for overseas contingency operations.Title XLV—Other AuthorizationsSec. 4501. Other authorizations.Sec. 4502. Other authorizations for overseas contingency operations.Title XLVI—Military ConstructionSec. 4601. MILITARY CONSTRUCTION.Title XLVII—Department of Energy National Security ProgramsSec. 4701. Department of Energy national security programs. 4001.Authorization of amounts in funding tables (a)In generalWhenever a funding table in this division specifies a dollar amount authorized for a project, program, or activity, the obligation and expenditure of the specified dollar amount for the project, program, or activity is hereby authorized, subject to the availability of appropriations.
 (b)Merit-based decisionsA decision to commit, obligate, or expend funds with or to a specific entity on the basis of a dollar amount authorized pursuant to subsection (a) shall—
 (1)be based on merit-based selection procedures in accordance with the requirements of sections 2304(k) and 2374 of title 10, United States Code, or on competitive procedures; and
 (2)comply with other applicable provisions of law. (c)Relationship to transfer and programming authorityAn amount specified in the funding tables in this division may be transferred or reprogrammed under a transfer or reprogramming authority provided by another provision of this Act or by other law. The transfer or reprogramming of an amount specified in such funding tables shall not count against a ceiling on such transfers or reprogrammings under section 1001 or section 1522 of this Act or any other provision of law, unless such transfer or reprogramming would move funds between appropriation accounts.
 (d)Applicability to classified annexThis section applies to any classified annex that accompanies this Act. (e)Oral and written communicationsNo oral or written communication concerning any amount specified in the funding tables in this division shall supersede the requirements of this section.
				4002.Clarification of applicability of undistributed reductions of certain operation and maintenance
 funding among all operation and maintenance fundingAny undistributed reduction in funding available for fiscal year 2016 for the Department of Defense for operation and maintenance, as specified in the funding table in section 4301, that is attributable to savings in connection with foreign currency fluctuations or bulk fuel purchases, may be applied against any funds available for that fiscal year for the Department for operation and maintenance, regardless of whether available as specified in the funding table in section 4301 or available as specified in the funding table in section 4303.
			 XLIProcurement
				4101.ProcurementSEC. 4101. PROCUREMENT(In Thousands of Dollars)LineItemFY 2016 RequestAgreement AuthorizedAIRCRAFT PROCUREMENT, ARMYFIXED WING002UTILITY F/W AIRCRAFT879879004MQ–1 UAV260,436277,436 Extended Range Modifications[17,000]ROTARY006HELICOPTER, LIGHT UTILITY (LUH)187,177187,177007AH–64 APACHE BLOCK IIIA REMAN1,168,4611,168,461008 ADVANCE PROCUREMENT (CY)209,930209,930011UH–60 BLACKHAWK M MODEL (MYP)1,435,9451,563,945 Additional 8 rotorcraft for Army National Guard[128,000]012 ADVANCE PROCUREMENT (CY)127,079127,079013UH–60 BLACK HAWK A AND L MODELS46,64146,641014CH–47 HELICOPTER1,024,5871,024,587015 ADVANCE PROCUREMENT (CY)99,34499,344MODIFICATION OF AIRCRAFT016MQ–1 PAYLOAD (MIP)97,54397,543019MULTI SENSOR ABN RECON (MIP)95,72595,725020AH–64 MODS116,153116,153021CH–47 CARGO HELICOPTER MODS (MYP)86,33086,330022GRCS SEMA MODS (MIP)4,0194,019023ARL SEMA MODS (MIP)16,30216,302024EMARSS SEMA MODS (MIP)13,66913,669025UTILITY/CARGO AIRPLANE MODS16,16616,166026UTILITY HELICOPTER MODS13,79313,793028NETWORK AND MISSION PLAN112,807112,807029COMMS, NAV SURVEILLANCE82,90482,904030GATM ROLLUP33,89033,890031RQ–7 UAV MODS81,44481,444GROUND SUPPORT AVIONICS032AIRCRAFT SURVIVABILITY EQUIPMENT56,21556,215033SURVIVABILITY CM8,9178,917034CMWS78,348104,348 Apache Survivability Enhancements—Army Unfunded Requirement[26,000]OTHER SUPPORT035AVIONICS SUPPORT EQUIPMENT6,9376,937036COMMON GROUND EQUIPMENT64,86764,867037AIRCREW INTEGRATED SYSTEMS44,08544,085038AIR TRAFFIC CONTROL94,54594,545039INDUSTRIAL FACILITIES1,2071,207040LAUNCHER, 2.75 ROCKET3,0123,012 TOTAL AIRCRAFT PROCUREMENT, ARMY5,689,3575,860,357MISSILE PROCUREMENT, ARMYSURFACE-TO-AIR MISSILE SYSTEM001LOWER TIER AIR AND MISSILE DEFENSE (AMD)115,075115,075002MSE MISSILE414,946514,946 Army UPL for Patriot PAC 3 for improved ballistic missile [100,000]AIR-TO-SURFACE MISSILE SYSTEM003HELLFIRE SYS SUMMARY27,97527,975004 ADVANCE PROCUREMENT (CY)27,73827,738ANTI-TANK/ASSAULT MISSILE SYS005JAVELIN (AAWS-M) SYSTEM SUMMARY77,163168,163 Program increase to support Unfunded Requirements[91,000]006TOW 2 SYSTEM SUMMARY87,52587,525008GUIDED MLRS ROCKET (GMLRS)251,060251,060009MLRS REDUCED RANGE PRACTICE ROCKETS (RRPR)17,42817,428MODIFICATIONS011PATRIOT MODS241,883241,883012ATACMS MODS30,11915,119 Early to need[–15,000]013GMLRS MOD18,22118,221014STINGER MODS2,2162,216015AVENGER MODS6,1716,171016ITAS/TOW MODS19,57619,576017MLRS MODS35,97035,970018HIMARS MODIFICATIONS3,1483,148SPARES AND REPAIR PARTS019SPARES AND REPAIR PARTS33,77833,778SUPPORT EQUIPMENT & FACILITIES020AIR DEFENSE TARGETS3,7173,717021ITEMS LESS THAN $5.0M (MISSILES)1,5441,544022PRODUCTION BASE SUPPORT4,7044,704 TOTAL MISSILE PROCUREMENT, ARMY1,419,9571,595,957PROCUREMENT OF W&TCV, ARMYTRACKED COMBAT VEHICLES001STRYKER VEHICLE181,245181,245MODIFICATION OF TRACKED COMBAT VEHICLES002STRYKER (MOD)74,085388,085 Lethality Upgrades[314,000]003STRYKER UPGRADE305,743305,743005BRADLEY PROGRAM (MOD)225,042225,042006HOWITZER, MED SP FT 155MM M109A6 (MOD)60,07960,079007PALADIN INTEGRATED MANAGEMENT (PIM)273,850273,850008IMPROVED RECOVERY VEHICLE (M88A2 HERCULES)123,629195,629 Additional Vehicles – Army Unfunded Requirement[72,000]009ASSAULT BRIDGE (MOD)2,4612,461010ASSAULT BREACHER VEHICLE2,9752,975011M88 FOV MODS14,87814,878012JOINT ASSAULT BRIDGE33,45533,455013M1 ABRAMS TANK (MOD)367,939407,939 Program Increase[40,000]SUPPORT EQUIPMENT & FACILITIES015PRODUCTION BASE SUPPORT (TCV-WTCV)6,4796,479WEAPONS & OTHER COMBAT VEHICLES016MORTAR SYSTEMS4,9914,991017XM320 GRENADE LAUNCHER MODULE (GLM)26,29426,294018PRECISION SNIPER RIFLE1,9840 Army request – schedule delay[–1,984]019COMPACT SEMI-AUTOMATIC SNIPER SYSTEM1,4880 Army request – schedule delay[–1,488]020CARBINE34,46034,460021COMMON REMOTELY OPERATED WEAPONS STATION8,36714,750 Army requested adjustment[6,383]022HANDGUN5,4170 Army request – early to need and schedule delay[–5,417]MOD OF WEAPONS AND OTHER COMBAT VEH023MK–19 GRENADE MACHINE GUN MODS2,7772,777024M777 MODS10,07010,070025M4 CARBINE MODS27,56627,566026M2 50 CAL MACHINE GUN MODS44,00444,004027M249 SAW MACHINE GUN MODS1,1901,190028M240 MEDIUM MACHINE GUN MODS1,4241,424029SNIPER RIFLES MODIFICATIONS2,431980 Army request – schedule delay[–1,451]030M119 MODIFICATIONS20,59920,599032MORTAR MODIFICATION6,3006,300033MODIFICATIONS LESS THAN $5.0M (WOCV-WTCV)3,7373,737SUPPORT EQUIPMENT & FACILITIES034ITEMS LESS THAN $5.0M (WOCV-WTCV)3912,848 Army requested adjustment[2,457]035PRODUCTION BASE SUPPORT (WOCV-WTCV)9,0279,027036INDUSTRIAL PREPAREDNESS304304037SMALL ARMS EQUIPMENT (SOLDIER ENH PROG)2,3922,392 TOTAL PROCUREMENT OF W&TCV, ARMY1,887,0732,311,573PROCUREMENT OF AMMUNITION, ARMYSMALL/MEDIUM CAL AMMUNITION001CTG, 5.56MM, ALL TYPES43,48943,489002CTG, 7.62MM, ALL TYPES40,71540,715003CTG, HANDGUN, ALL TYPES7,7536,801 Army request – program reduction[–952]004CTG, .50 CAL, ALL TYPES24,72824,728005CTG, 25MM, ALL TYPES8,3058,305006CTG, 30MM, ALL TYPES34,33034,330007CTG, 40MM, ALL TYPES79,97269,972 Early to need[–10,000]MORTAR AMMUNITION00860MM MORTAR, ALL TYPES42,89842,89800981MM MORTAR, ALL TYPES43,50043,500010120MM MORTAR, ALL TYPES64,37264,372TANK AMMUNITION011CARTRIDGES, TANK, 105MM AND 120MM, ALL TYPES105,541105,541ARTILLERY AMMUNITION012ARTILLERY CARTRIDGES, 75MM & 105MM, ALL TYPES57,75657,756013ARTILLERY PROJECTILE, 155MM, ALL TYPES77,99577,995014PROJ 155MM EXTENDED RANGE M98245,51845,518015ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL78,02478,024ROCKETS016SHOULDER LAUNCHED MUNITIONS, ALL TYPES7,5007,500017ROCKET, HYDRA 70, ALL TYPES33,65333,653OTHER AMMUNITION018CAD/PAD, ALL TYPES5,6395,639019DEMOLITION MUNITIONS, ALL TYPES9,7519,751020GRENADES, ALL TYPES19,99319,993021SIGNALS, ALL TYPES9,7619,761022SIMULATORS, ALL TYPES9,7499,749MISCELLANEOUS023AMMO COMPONENTS, ALL TYPES3,5213,521024NON-LETHAL AMMUNITION, ALL TYPES1,7001,700025ITEMS LESS THAN $5 MILLION (AMMO)6,1816,181026AMMUNITION PECULIAR EQUIPMENT17,81117,811027FIRST DESTINATION TRANSPORTATION (AMMO)14,69514,695PRODUCTION BASE SUPPORT029PROVISION OF INDUSTRIAL FACILITIES221,703221,703030CONVENTIONAL MUNITIONS DEMILITARIZATION113,250113,250031ARMS INITIATIVE3,5753,575 TOTAL PROCUREMENT OF AMMUNITION, ARMY1,233,3781,222,426OTHER PROCUREMENT, ARMYTACTICAL VEHICLES001TACTICAL TRAILERS/DOLLY SETS12,85512,855002SEMITRAILERS, FLATBED:5353004JOINT LIGHT TACTICAL VEHICLE308,336308,336005FAMILY OF MEDIUM TACTICAL VEH (FMTV)90,04090,040006FIRETRUCKS & ASSOCIATED FIREFIGHTING EQUIP8,4448,444007FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)27,54927,549008PLS ESP127,102127,102010TACTICAL WHEELED VEHICLE PROTECTION KITS48,29248,292011MODIFICATION OF IN SVC EQUIP130,993120,993 Program reduction[–10,000]012MINE-RESISTANT AMBUSH-PROTECTED (MRAP) MODS19,14619,146NON-TACTICAL VEHICLES014PASSENGER CARRYING VEHICLES1,2481,248015NONTACTICAL VEHICLES, OTHER9,6149,614COMM—JOINT COMMUNICATIONS016WIN-T—GROUND FORCES TACTICAL NETWORK783,116643,370 Unobligated balances[–139,746]017SIGNAL MODERNIZATION PROGRAM49,89849,898018JOINT INCIDENT SITE COMMUNICATIONS CAPABILITY4,0624,062019JCSE EQUIPMENT (USREDCOM)5,0085,008COMM—SATELLITE COMMUNICATIONS020DEFENSE ENTERPRISE WIDEBAND SATCOM SYSTEMS196,306196,306021TRANSPORTABLE TACTICAL COMMAND COMMUNICATIONS44,99829,998 Program Reduction[–15,000]022SHF TERM7,6297,629023NAVSTAR GLOBAL POSITIONING SYSTEM (SPACE)14,02714,027024SMART-T (SPACE)13,45313,453025GLOBAL BRDCST SVC—GBS6,2656,265026MOD OF IN-SVC EQUIP (TAC SAT)1,0421,042027ENROUTE MISSION COMMAND (EMC)7,1167,116COMM—C3 SYSTEM028ARMY GLOBAL CMD & CONTROL SYS (AGCCS)10,13710,137COMM—COMBAT COMMUNICATIONS029JOINT TACTICAL RADIO SYSTEM64,64054,640 Unobligated balances[–10,000]030MID-TIER NETWORKING VEHICULAR RADIO (MNVR)27,76221,868 Excess Program Management Costs[–5,894]031RADIO TERMINAL SET, MIDS LVT(2)9,4229,422032AMC CRITICAL ITEMS—OPA226,02026,020033TRACTOR DESK4,0734,073034SPIDER APLA REMOTE CONTROL UNIT1,4031,403035SPIDER FAMILY OF NETWORKED MUNITIONS INCR9,1999,199036SOLDIER ENHANCEMENT PROGRAM COMM/ELECTRONICS349349037TACTICAL COMMUNICATIONS AND PROTECTIVE SYSTEM25,59725,597038UNIFIED COMMAND SUITE21,85421,854040FAMILY OF MED COMM FOR COMBAT CASUALTY CARE24,38824,388COMM—INTELLIGENCE COMM042CI AUTOMATION ARCHITECTURE1,3491,349043ARMY CA/MISO GPF EQUIPMENT3,6953,695INFORMATION SECURITY045INFORMATION SYSTEM SECURITY PROGRAM-ISSP19,92019,920046COMMUNICATIONS SECURITY (COMSEC)72,25772,257COMM—LONG HAUL COMMUNICATIONS047BASE SUPPORT COMMUNICATIONS16,08216,082COMM—BASE COMMUNICATIONS048INFORMATION SYSTEMS86,03786,037050EMERGENCY MANAGEMENT MODERNIZATION PROGRAM8,5508,550051INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM73,49673,496ELECT EQUIP—TACT INT REL ACT (TIARA)054JTT/CIBS-M881881055PROPHET GROUND63,65048,650 Program reduction[–15,000]057DCGS-A (MIP)260,268240,268 Program reduction[–20,000]058JOINT TACTICAL GROUND STATION (JTAGS)3,9063,906059TROJAN (MIP)13,92913,929060MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)3,9783,978061CI HUMINT AUTO REPRTING AND COLL(CHARCS)7,5427,542062CLOSE ACCESS TARGET RECONNAISSANCE (CATR)8,0108,010063MACHINE FOREIGN LANGUAGE TRANSLATION SYSTEM-M8,1258,125ELECT EQUIP—ELECTRONIC WARFARE (EW)064LIGHTWEIGHT COUNTER MORTAR RADAR63,47263,472065EW PLANNING & MANAGEMENT TOOLS (EWPMT)2,5562,556066AIR VIGILANCE (AV)8,2248,224067CREW2,9602,960068FAMILY OF PERSISTENT SURVEILLANCE CAPABILITIE1,7221,722069COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES447447070CI MODERNIZATION228228ELECT EQUIP—TACTICAL SURV. (TAC SURV)071SENTINEL MODS43,28543,285072NIGHT VISION DEVICES124,216124,216074SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF23,21623,216076INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS60,67960,679077FAMILY OF WEAPON SIGHTS (FWS)53,45353,453078ARTILLERY ACCURACY EQUIP3,3383,338079PROFILER4,0574,057081JOINT BATTLE COMMAND—PLATFORM (JBC-P)133,339133,339082JOINT EFFECTS TARGETING SYSTEM (JETS)47,21247,212083MOD OF IN-SVC EQUIP (LLDR)22,31422,314084COMPUTER BALLISTICS: LHMBC XM3212,13112,131085MORTAR FIRE CONTROL SYSTEM10,07510,075086COUNTERFIRE RADARS217,379142,379 Unobligated balances[–75,000]ELECT EQUIP—TACTICAL C2 SYSTEMS087FIRE SUPPORT C2 FAMILY1,1901,190090AIR & MSL DEFENSE PLANNING & CONTROL SYS28,17628,176091IAMD BATTLE COMMAND SYSTEM20,91715,917 Program Reduction[–5,000]092LIFE CYCLE SOFTWARE SUPPORT (LCSS)5,8505,850093NETWORK MANAGEMENT INITIALIZATION AND SERVICE12,73812,738094MANEUVER CONTROL SYSTEM (MCS)145,405135,405 Unjustified increase[–10,000]095GLOBAL COMBAT SUPPORT SYSTEM-ARMY (GCSS-A)162,654146,654 Program growth[–16,000]096INTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPP4,4464,446098RECONNAISSANCE AND SURVEYING INSTRUMENT SET16,21816,218099MOD OF IN-SVC EQUIPMENT (ENFIRE)1,1381,138ELECT EQUIP—AUTOMATION100ARMY TRAINING MODERNIZATION12,08912,089101AUTOMATED DATA PROCESSING EQUIP105,77593,775 Reduce IT procurement[–12,000]102GENERAL FUND ENTERPRISE BUSINESS SYSTEMS FAM18,99518,995103HIGH PERF COMPUTING MOD PGM (HPCMP)62,31962,319104RESERVE COMPONENT AUTOMATION SYS (RCAS)17,89417,894ELECT EQUIP—AUDIO VISUAL SYS (A/V)106ITEMS LESS THAN $5M (SURVEYING EQUIPMENT)4,2424,242ELECT EQUIP—SUPPORT107PRODUCTION BASE SUPPORT (C-E)425425108BCT EMERGING TECHNOLOGIES7,4387,438CLASSIFIED PROGRAMS108ACLASSIFIED PROGRAMS6,4676,467CHEMICAL DEFENSIVE EQUIPMENT109PROTECTIVE SYSTEMS248248110FAMILY OF NON-LETHAL EQUIPMENT (FNLE)1,4871,487112CBRN DEFENSE26,30226,302BRIDGING EQUIPMENT113TACTICAL BRIDGING9,8229,822114TACTICAL BRIDGE, FLOAT-RIBBON21,51621,516115BRIDGE SUPPLEMENTAL SET4,9594,959116COMMON BRIDGE TRANSPORTER (CBT) RECAP52,54652,546ENGINEER (NON-CONSTRUCTION) EQUIPMENT117GRND STANDOFF MINE DETECTN SYSM (GSTAMIDS)58,68258,682118HUSKY MOUNTED DETECTION SYSTEM (HMDS)13,56513,565119ROBOTIC COMBAT SUPPORT SYSTEM (RCSS)2,1362,136120EOD ROBOTICS SYSTEMS RECAPITALIZATION6,9606,960121EXPLOSIVE ORDNANCE DISPOSAL EQPMT (EOD EQPMT)17,42417,424122REMOTE DEMOLITION SYSTEMS8,2848,284123< $5M, COUNTERMINE EQUIPMENT5,4595,459124FAMILY OF BOATS AND MOTORS8,4298,429COMBAT SERVICE SUPPORT EQUIPMENT125HEATERS AND ECU'S18,87618,876127SOLDIER ENHANCEMENT2,2872,287128PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)7,7337,733129GROUND SOLDIER SYSTEM49,79849,798130MOBILE SOLDIER POWER43,63943,639132FIELD FEEDING EQUIPMENT13,11813,118133CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM28,27828,278135FAMILY OF ENGR COMBAT AND CONSTRUCTION SETS34,54434,544136ITEMS LESS THAN $5M (ENG SPT)595595PETROLEUM EQUIPMENT137QUALITY SURVEILLANCE EQUIPMENT5,3685,368138DISTRIBUTION SYSTEMS, PETROLEUM & WATER35,38135,381MEDICAL EQUIPMENT139COMBAT SUPPORT MEDICAL73,82873,828MAINTENANCE EQUIPMENT140MOBILE MAINTENANCE EQUIPMENT SYSTEMS25,27025,270141ITEMS LESS THAN $5.0M (MAINT EQ)2,7602,760CONSTRUCTION EQUIPMENT142GRADER, ROAD MTZD, HVY, 6X4 (CCE)5,9035,903143SCRAPERS, EARTHMOVING26,12526,125146TRACTOR, FULL TRACKED27,15627,156147ALL TERRAIN CRANES16,75016,750148PLANT, ASPHALT MIXING984984149HIGH MOBILITY ENGINEER EXCAVATOR (HMEE)2,6562,656150ENHANCED RAPID AIRFIELD CONSTRUCTION CAPAP2,5312,531151FAMILY OF DIVER SUPPORT EQUIPMENT446446152CONST EQUIP ESP19,64019,640153ITEMS LESS THAN $5.0M (CONST EQUIP)5,0875,087RAIL FLOAT CONTAINERIZATION EQUIPMENT154ARMY WATERCRAFT ESP39,77239,772155ITEMS LESS THAN $5.0M (FLOAT/RAIL)5,8355,835GENERATORS156GENERATORS AND ASSOCIATED EQUIP166,356166,356157TACTICAL ELECTRIC POWER RECAPITALIZATION11,50511,505MATERIAL HANDLING EQUIPMENT159FAMILY OF FORKLIFTS17,49617,496TRAINING EQUIPMENT160COMBAT TRAINING CENTERS SUPPORT74,91674,916161TRAINING DEVICES, NONSYSTEM303,236278,236 Program reduction[–25,000]162CLOSE COMBAT TACTICAL TRAINER45,21045,210163AVIATION COMBINED ARMS TACTICAL TRAINER30,06830,068164GAMING TECHNOLOGY IN SUPPORT OF ARMY TRAINING9,7939,793TEST MEASURE AND DIG EQUIPMENT (TMD)165CALIBRATION SETS EQUIPMENT4,6504,650166INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)34,48734,487167TEST EQUIPMENT MODERNIZATION (TEMOD)11,08311,083OTHER SUPPORT EQUIPMENT169RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT17,93717,937170PHYSICAL SECURITY SYSTEMS (OPA3)52,04052,040171BASE LEVEL COMMON EQUIPMENT1,5681,568172MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)64,21964,219173PRODUCTION BASE SUPPORT (OTH)1,5251,525174SPECIAL EQUIPMENT FOR USER TESTING3,2683,268176TRACTOR YARD7,1917,191OPA2177INITIAL SPARES—C&E48,51148,511 TOTAL OTHER PROCUREMENT, ARMY5,899,0285,540,388AIRCRAFT PROCUREMENT, NAVYCOMBAT AIRCRAFT002F/A–18E/F (FIGHTER) HORNET978,750 Additional 12 Aircraft—Navy Unfunded Requirement[978,750]003JOINT STRIKE FIGHTER CV897,542873,042 Anticipated contract savings[–7,700] Cost growth for support equipment[–16,800]004 ADVANCE PROCUREMENT (CY)48,63048,630005JSF STOVL1,483,4142,329,414 Additional 6 Aircraft—Marine Corps Unfunded Requirement[846,000]006 ADVANCE PROCUREMENT (CY)203,060203,060007 ADVANCE PROCUREMENT (CY)41,30041,300008V–22 (MEDIUM LIFT)1,436,3551,421,355 Support funding carryover[–15,000]009 ADVANCE PROCUREMENT (CY)43,85343,853010H–1 UPGRADES (UH–1Y/AH–1Z)800,057795,057 Program reduction[–5,000]011 ADVANCE PROCUREMENT (CY)56,16856,168012MH–60S (MYP)28,23228,232014MH–60R (MYP)969,991964,991 Poor justification of production line shutdown funds[–5,000]016P–8A POSEIDON3,008,9283,008,928017 ADVANCE PROCUREMENT (CY)269,568250,568 Advance procurement cost growth[–19,000]018E–2D ADV HAWKEYE857,654857,654019 ADVANCE PROCUREMENT (CY)195,336195,336TRAINER AIRCRAFT020JPATS8,9148,914OTHER AIRCRAFT021KC–130J192,214192,214022 ADVANCE PROCUREMENT (CY)24,45124,451023MQ–4 TRITON494,259559,259 Additional Air Vehicle[65,000]024 ADVANCE PROCUREMENT (CY)54,57754,577025MQ–8 UAV120,020156,020 MQ–8 UAV-Additional three air vehicles[36,000]026STUASL0 UAV3,4503,450MODIFICATION OF AIRCRAFT028EA–6 SERIES9,7999,799029AEA SYSTEMS23,15138,151 Additional Low Band Transmitter Modifications[15,000]030AV–8 SERIES41,89045,190 AV–8B Link 16 upgrades, unfunded requirement[3,300]031ADVERSARY5,8165,816032F–18 SERIES978,756958,456 Unjustified request[–20,300]034H–53 SERIES46,88746,887035SH–60 SERIES107,728107,728036H–1 SERIES42,31540,565 Unjustified growth—installation funding[–1,750]037EP–3 SERIES41,78441,784038P–3 SERIES3,0673,067039E–2 SERIES20,74120,741040TRAINER A/C SERIES27,98027,980041C–2A8,1578,157042C–130 SERIES70,33569,041 Unjustified growth—installation funding[–1,294]043FEWSG633633044CARGO/TRANSPORT A/C SERIES8,9168,916045E–6 SERIES185,253185,253046EXECUTIVE HELICOPTERS SERIES76,13872,338 Unjustified growth—installation funding[–3,800]047SPECIAL PROJECT AIRCRAFT23,70223,702048T–45 SERIES105,439105,439049POWER PLANT CHANGES9,9179,917050JPATS SERIES13,53713,537051COMMON ECM EQUIPMENT131,732131,732052COMMON AVIONICS CHANGES202,745182,745 Cost growth[–20,000]053COMMON DEFENSIVE WEAPON SYSTEM3,0623,062054ID SYSTEMS48,20648,206055P–8 SERIES28,49228,492056MAGTF EW FOR AVIATION7,6807,680057MQ–8 SERIES22,46422,464058RQ–7 SERIES3,7733,773059V–22 (TILT/ROTOR ACFT) OSPREY121,208144,208 MV–22 Ballistic Protection[8,000] MV–22 integrated aircraft survivability—MC UFR[15,000]060F–35 STOVL SERIES256,106256,106061F–35 CV SERIES68,52768,527062QRC6,8856,885AIRCRAFT SPARES AND REPAIR PARTS063SPARES AND REPAIR PARTS1,563,5151,478,515 Program decrease[–85,000]AIRCRAFT SUPPORT EQUIP & FACILITIES064COMMON GROUND EQUIPMENT450,959435,959 Contract delays[–15,000]065AIRCRAFT INDUSTRIAL FACILITIES24,01024,010066WAR CONSUMABLES42,01242,012067OTHER PRODUCTION CHARGES2,4552,455068SPECIAL SUPPORT EQUIPMENT50,85950,859069FIRST DESTINATION TRANSPORTATION1,8011,801 TOTAL AIRCRAFT PROCUREMENT, NAVY16,126,40517,877,811WEAPONS PROCUREMENT, NAVYMODIFICATION OF MISSILES001TRIDENT II MODS1,099,0641,089,064 Unjustified program growth[–10,000]SUPPORT EQUIPMENT & FACILITIES002MISSILE INDUSTRIAL FACILITIES7,7487,748STRATEGIC MISSILES003TOMAHAWK184,814214,814 Minimum Sustaining Rate Increase[30,000]TACTICAL MISSILES004AMRAAM192,873207,873 Additional captive air training missiles[15,000]005SIDEWINDER96,42796,427006JSOW21,41921,419007STANDARD MISSILE435,352435,352008RAM80,82680,826011STAND OFF PRECISION GUIDED MUNITIONS (SOPGM)4,2654,265012AERIAL TARGETS40,79240,792013OTHER MISSILE SUPPORT3,3353,335MODIFICATION OF MISSILES014ESSM44,44044,440015 ADVANCE PROCUREMENT (CY)54,46254,462016HARM MODS122,298122,298SUPPORT EQUIPMENT & FACILITIES017WEAPONS INDUSTRIAL FACILITIES2,3972,397018FLEET SATELLITE COMM FOLLOW-ON39,93234,232 Excess storage[–5,700]ORDNANCE SUPPORT EQUIPMENT019ORDNANCE SUPPORT EQUIPMENT57,64161,309 Classified Program[3,668]TORPEDOES AND RELATED EQUIP020SSTD7,3807,380021MK–48 TORPEDO65,61165,611022ASW TARGETS6,9126,912MOD OF TORPEDOES AND RELATED EQUIP023MK–54 TORPEDO MODS113,219113,219024MK–48 TORPEDO ADCAP MODS63,31763,317025QUICKSTRIKE MINE13,25413,254SUPPORT EQUIPMENT026TORPEDO SUPPORT EQUIPMENT67,70167,701027ASW RANGE SUPPORT3,6993,699DESTINATION TRANSPORTATION028FIRST DESTINATION TRANSPORTATION3,3423,342GUNS AND GUN MOUNTS029SMALL ARMS AND WEAPONS11,93711,937MODIFICATION OF GUNS AND GUN MOUNTS030CIWS MODS53,14753,147031COAST GUARD WEAPONS19,02219,022032GUN MOUNT MODS67,98067,980033AIRBORNE MINE NEUTRALIZATION SYSTEMS19,82319,823SPARES AND REPAIR PARTS035SPARES AND REPAIR PARTS149,725149,725 TOTAL WEAPONS PROCUREMENT, NAVY3,154,1543,187,122PROCUREMENT OF AMMO, NAVY & MCNAVY AMMUNITION001GENERAL PURPOSE BOMBS101,238101,238002AIRBORNE ROCKETS, ALL TYPES67,28967,289003MACHINE GUN AMMUNITION20,34020,340004PRACTICE BOMBS40,36540,365005CARTRIDGES & CART ACTUATED DEVICES49,37749,377006AIR EXPENDABLE COUNTERMEASURES59,65159,651007JATOS2,8062,806008LRLAP 6" LONG RANGE ATTACK PROJECTILE11,59611,5960095 INCH/54 GUN AMMUNITION35,99435,994010INTERMEDIATE CALIBER GUN AMMUNITION36,71536,715011OTHER SHIP GUN AMMUNITION45,48345,483012SMALL ARMS & LANDING PARTY AMMO52,08052,080013PYROTECHNIC AND DEMOLITION10,80910,809014AMMUNITION LESS THAN $5 MILLION4,4694,469MARINE CORPS AMMUNITION015SMALL ARMS AMMUNITION46,84846,848016LINEAR CHARGES, ALL TYPES35035001740 MM, ALL TYPES50050001860MM, ALL TYPES1,8491,84901981MM, ALL TYPES1,0001,000020120MM, ALL TYPES13,86713,867022GRENADES, ALL TYPES1,3901,390023ROCKETS, ALL TYPES14,96714,967024ARTILLERY, ALL TYPES45,21945,219026FUZE, ALL TYPES29,33529,335027NON LETHALS3,8683,868028AMMO MODERNIZATION15,11715,117029ITEMS LESS THAN $5 MILLION11,21911,219 TOTAL PROCUREMENT OF AMMO, NAVY & MC723,741723,741SHIPBUILDING & CONVERSION, NAVYOTHER WARSHIPS001 CARRIER REPLACEMENT PROGRAM1,634,7011,634,701002 ADVANCE PROCUREMENT (CY)874,658874,658003VIRGINIA CLASS SUBMARINE3,346,3703,346,370004 ADVANCE PROCUREMENT (CY)1,993,7401,993,740005CVN REFUELING OVERHAULS678,274678,274006 ADVANCE PROCUREMENT (CY)14,95114,951007DDG 1000433,404433,404008DDG–513,149,7033,399,703 Incremental funding for one DDG–51[250,000]010LITTORAL COMBAT SHIP1,356,9911,356,991AMPHIBIOUS SHIPS012LPD–17550,000550,000013AFLOAT FORWARD STAGING BASE97,000 Accelerate shipbuilding funding[97,000]014ALX(R) ADVANCE PROCURMENT (CY)250,000 LX(R) Acceleration[250,000]015LHA REPLACEMENT ADVANCE PROCUREMENT (CY)277,543476,543 Accelerate LHA–8 advanced procurement[199,000]016ALCU Replacement34,000 Accelerate LCU replacement[34,000]AUXILIARIES, CRAFT AND PRIOR YR PROGRAM COST017TAO FLEET OILER674,190674,190019 ADVANCE PROCUREMENT (CY)138,200138,200020OUTFITTING697,207644,300 Program decrease[–52,907]021SHIP TO SHORE CONNECTOR255,630255,630022SERVICE CRAFT30,01430,014023LCAC SLEP80,73880,738024YP CRAFT MAINTENANCE/ROH/SLEP21,83821,838025COMPLETION OF PY SHIPBUILDING PROGRAMS389,305389,305025AT-ATS(X) Fleet Tug75,000 Accelerate T-ATS(X)[75,000] TOTAL SHIPBUILDING & CONVERSION, NAVY16,597,45717,449,550OTHER PROCUREMENT, NAVYSHIP PROPULSION EQUIPMENT001LM–2500 GAS TURBINE4,8814,881002ALLISON 501K GAS TURBINE5,8145,814003HYBRID ELECTRIC DRIVE (HED)32,90632,906GENERATORS004SURFACE COMBATANT HM&E36,86036,860NAVIGATION EQUIPMENT005OTHER NAVIGATION EQUIPMENT87,48187,481PERISCOPES006SUB PERISCOPES & IMAGING EQUIP63,10963,109OTHER SHIPBOARD EQUIPMENT007DDG MOD364,157424,157 Additional DDG Modification-Unfunded Requirement[60,000]008FIREFIGHTING EQUIPMENT16,08916,089009COMMAND AND CONTROL SWITCHBOARD2,2552,255010LHA/LHD MIDLIFE28,57128,571011LCC 19/20 EXTENDED SERVICE LIFE PROGRAM12,31312,313012POLLUTION CONTROL EQUIPMENT16,60916,609013SUBMARINE SUPPORT EQUIPMENT10,49810,498014VIRGINIA CLASS SUPPORT EQUIPMENT35,74735,747015LCS CLASS SUPPORT EQUIPMENT48,39948,399016SUBMARINE BATTERIES23,07223,072017LPD CLASS SUPPORT EQUIPMENT55,28355,283018STRATEGIC PLATFORM SUPPORT EQUIP18,56318,563019DSSP EQUIPMENT7,3767,376021LCAC20,96520,965022UNDERWATER EOD PROGRAMS51,65251,652023ITEMS LESS THAN $5 MILLION102,498102,498024CHEMICAL WARFARE DETECTORS3,0273,027025SUBMARINE LIFE SUPPORT SYSTEM7,3997,399REACTOR PLANT EQUIPMENT027REACTOR COMPONENTS296,095296,095OCEAN ENGINEERING028DIVING AND SALVAGE EQUIPMENT15,98215,982SMALL BOATS029STANDARD BOATS29,98229,982TRAINING EQUIPMENT030OTHER SHIPS TRAINING EQUIPMENT66,53866,538PRODUCTION FACILITIES EQUIPMENT031OPERATING FORCES IPE71,13871,138OTHER SHIP SUPPORT032NUCLEAR ALTERATIONS132,625132,625033LCS COMMON MISSION MODULES EQUIPMENT23,50023,500034LCS MCM MISSION MODULES85,15185,151035LCS SUW MISSION MODULES35,22835,228036REMOTE MINEHUNTING SYSTEM (RMS)87,62753,077 Procurement in excess of need ahead of satisfactory testing[–34,550]LOGISTIC SUPPORT037LSD MIDLIFE2,7742,774SHIP SONARS038SPQ–9B RADAR20,55120,551039AN/SQQ–89 SURF ASW COMBAT SYSTEM103,241103,241040SSN ACOUSTICS214,835234,835 Submarine Towed Array-Unfunded Requirement[20,000]041UNDERSEA WARFARE SUPPORT EQUIPMENT7,3317,331042SONAR SWITCHES AND TRANSDUCERS11,78111,781ASW ELECTRONIC EQUIPMENT044SUBMARINE ACOUSTIC WARFARE SYSTEM21,11921,119045SSTD8,3968,396046FIXED SURVEILLANCE SYSTEM146,968146,968047SURTASS12,95312,953048MARITIME PATROL AND RECONNSAISANCE FORCE13,72513,725ELECTRONIC WARFARE EQUIPMENT049AN/SLQ–32324,726324,726RECONNAISSANCE EQUIPMENT050SHIPBOARD IW EXPLOIT148,221148,221051AUTOMATED IDENTIFICATION SYSTEM (AIS)152152SUBMARINE SURVEILLANCE EQUIPMENT052SUBMARINE SUPPORT EQUIPMENT PROG79,95479,954OTHER SHIP ELECTRONIC EQUIPMENT053COOPERATIVE ENGAGEMENT CAPABILITY25,69525,695054TRUSTED INFORMATION SYSTEM (TIS)284284055NAVAL TACTICAL COMMAND SUPPORT SYSTEM (NTCSS)14,41614,416056ATDLS23,06923,069057NAVY COMMAND AND CONTROL SYSTEM (NCCS)4,0544,054058MINESWEEPING SYSTEM REPLACEMENT21,01421,014059SHALLOW WATER MCM18,07718,077060NAVSTAR GPS RECEIVERS (SPACE)12,35912,359061AMERICAN FORCES RADIO AND TV SERVICE4,2404,240062STRATEGIC PLATFORM SUPPORT EQUIP17,44017,440TRAINING EQUIPMENT063OTHER TRAINING EQUIPMENT41,31441,314AVIATION ELECTRONIC EQUIPMENT064MATCALS10,01110,011065SHIPBOARD AIR TRAFFIC CONTROL9,3469,346066AUTOMATIC CARRIER LANDING SYSTEM21,28121,281067NATIONAL AIR SPACE SYSTEM25,62125,621068FLEET AIR TRAFFIC CONTROL SYSTEMS8,2498,249069LANDING SYSTEMS14,71514,715070ID SYSTEMS29,67629,676071NAVAL MISSION PLANNING SYSTEMS13,73713,737OTHER SHORE ELECTRONIC EQUIPMENT072DEPLOYABLE JOINT COMMAND & CONTROL1,3141,314074TACTICAL/MOBILE C4I SYSTEMS13,60013,600075DCGS-N31,80931,809076CANES278,991278,991077RADIAC8,2948,294078CANES-INTELL28,69528,695079GPETE6,9626,962080MASF290290081INTEG COMBAT SYSTEM TEST FACILITY14,41914,419082EMI CONTROL INSTRUMENTATION4,1754,175083ITEMS LESS THAN $5 MILLION44,17644,176SHIPBOARD COMMUNICATIONS084SHIPBOARD TACTICAL COMMUNICATIONS8,7228,722085SHIP COMMUNICATIONS AUTOMATION108,477108,477086COMMUNICATIONS ITEMS UNDER $5M16,61316,613SUBMARINE COMMUNICATIONS087SUBMARINE BROADCAST SUPPORT20,69120,691088SUBMARINE COMMUNICATION EQUIPMENT60,94560,945SATELLITE COMMUNICATIONS089SATELLITE COMMUNICATIONS SYSTEMS30,89230,892090NAVY MULTIBAND TERMINAL (NMT)118,113118,113SHORE COMMUNICATIONS091JCS COMMUNICATIONS EQUIPMENT4,5914,591092ELECTRICAL POWER SYSTEMS1,4031,403CRYPTOGRAPHIC EQUIPMENT093INFO SYSTEMS SECURITY PROGRAM (ISSP)135,687135,687094MIO INTEL EXPLOITATION TEAM970970CRYPTOLOGIC EQUIPMENT095CRYPTOLOGIC COMMUNICATIONS EQUIP11,43311,433OTHER ELECTRONIC SUPPORT096COAST GUARD EQUIPMENT2,5292,529SONOBUOYS097SONOBUOYS—ALL TYPES168,763168,763AIRCRAFT SUPPORT EQUIPMENT098WEAPONS RANGE SUPPORT EQUIPMENT46,97946,979100AIRCRAFT SUPPORT EQUIPMENT123,884123,884103METEOROLOGICAL EQUIPMENT15,09015,090104DCRS/DPL638638106AIRBORNE MINE COUNTERMEASURES14,09814,098111AVIATION SUPPORT EQUIPMENT49,77349,773SHIP GUN SYSTEM EQUIPMENT112SHIP GUN SYSTEMS EQUIPMENT5,3005,300SHIP MISSILE SYSTEMS EQUIPMENT115SHIP MISSILE SUPPORT EQUIPMENT298,738298,738120TOMAHAWK SUPPORT EQUIPMENT71,24571,245FBM SUPPORT EQUIPMENT123STRATEGIC MISSILE SYSTEMS EQUIP240,694240,694ASW SUPPORT EQUIPMENT124SSN COMBAT CONTROL SYSTEMS96,04096,040125ASW SUPPORT EQUIPMENT30,18930,189OTHER ORDNANCE SUPPORT EQUIPMENT129EXPLOSIVE ORDNANCE DISPOSAL EQUIP22,62322,623130ITEMS LESS THAN $5 MILLION9,9069,906OTHER EXPENDABLE ORDNANCE134TRAINING DEVICE MODS99,70799,707CIVIL ENGINEERING SUPPORT EQUIPMENT135PASSENGER CARRYING VEHICLES2,2522,252136GENERAL PURPOSE TRUCKS2,1912,191137CONSTRUCTION & MAINTENANCE EQUIP2,1642,164138FIRE FIGHTING EQUIPMENT14,70514,705139TACTICAL VEHICLES2,4972,497140AMPHIBIOUS EQUIPMENT12,51712,517141POLLUTION CONTROL EQUIPMENT3,0183,018142ITEMS UNDER $5 MILLION14,40314,403143PHYSICAL SECURITY VEHICLES1,1861,186SUPPLY SUPPORT EQUIPMENT144MATERIALS HANDLING EQUIPMENT18,80518,805145OTHER SUPPLY SUPPORT EQUIPMENT10,46910,469146FIRST DESTINATION TRANSPORTATION5,7205,720147SPECIAL PURPOSE SUPPLY SYSTEMS211,714211,714TRAINING DEVICES148TRAINING SUPPORT EQUIPMENT7,4687,468COMMAND SUPPORT EQUIPMENT149COMMAND SUPPORT EQUIPMENT36,43336,433150EDUCATION SUPPORT EQUIPMENT3,1803,180151MEDICAL SUPPORT EQUIPMENT4,7904,790153NAVAL MIP SUPPORT EQUIPMENT4,6084,608154OPERATING FORCES SUPPORT EQUIPMENT5,6555,655155C4ISR EQUIPMENT9,9299,929156ENVIRONMENTAL SUPPORT EQUIPMENT26,79526,795157PHYSICAL SECURITY EQUIPMENT88,45388,453159ENTERPRISE INFORMATION TECHNOLOGY99,09499,094OTHER160NEXT GENERATION ENTERPRISE SERVICE99,01499,014CLASSIFIED PROGRAMS160ACLASSIFIED PROGRAMS21,43921,439SPARES AND REPAIR PARTS161SPARES AND REPAIR PARTS328,043318,043 Excess carryover[–10,000] TOTAL OTHER PROCUREMENT, NAVY6,614,7156,650,165PROCUREMENT, MARINE CORPSTRACKED COMBAT VEHICLES001AAV7A1 PIP26,74426,744002LAV PIP54,87954,879ARTILLERY AND OTHER WEAPONS003EXPEDITIONARY FIRE SUPPORT SYSTEM2,6522,652004155MM LIGHTWEIGHT TOWED HOWITZER7,4827,482005HIGH MOBILITY ARTILLERY ROCKET SYSTEM17,18117,181006WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION8,2248,224OTHER SUPPORT007MODIFICATION KITS14,46714,467008WEAPONS ENHANCEMENT PROGRAM488488GUIDED MISSILES009GROUND BASED AIR DEFENSE7,5657,565010JAVELIN1,09151,091 Program increase to support Unfunded Requirements[50,000]011FOLLOW ON TO SMAW4,8724,872012ANTI-ARMOR WEAPONS SYSTEM-HEAVY (AAWS-H)668668OTHER SUPPORT013MODIFICATION KITS12,495152,495 Additional missiles[140,000]COMMAND AND CONTROL SYSTEMS014UNIT OPERATIONS CENTER13,10913,109015COMMON AVIATION COMMAND AND CONTROL SYSTEM (C35,14732,956 Procurement early to need[–2,191]REPAIR AND TEST EQUIPMENT016REPAIR AND TEST EQUIPMENT21,21021,210OTHER SUPPORT (TEL)017COMBAT SUPPORT SYSTEM792792COMMAND AND CONTROL SYSTEM (NON-TEL)019ITEMS UNDER $5 MILLION (COMM & ELEC)3,6423,642020AIR OPERATIONS C2 SYSTEMS3,5203,520RADAR + EQUIPMENT (NON-TEL)021RADAR SYSTEMS35,11835,118022GROUND/AIR TASK ORIENTED RADAR (G/ATOR)130,66198,546 Delay in IOTE[–32,115]023RQ–21 UAS84,91684,916INTELL/COMM EQUIPMENT (NON-TEL)024FIRE SUPPORT SYSTEM9,1369,136025INTELLIGENCE SUPPORT EQUIPMENT29,93629,936028DCGS-MC1,9471,947OTHER COMM/ELEC EQUIPMENT (NON-TEL)031NIGHT VISION EQUIPMENT2,0182,018OTHER SUPPORT (NON-TEL)032NEXT GENERATION ENTERPRISE NETWORK (NGEN)67,29567,295033COMMON COMPUTER RESOURCES43,10133,101 Marine Corps common hardware suite contract delay[–10,000]034COMMAND POST SYSTEMS29,25529,255035RADIO SYSTEMS80,58480,584036COMM SWITCHING & CONTROL SYSTEMS66,12366,123037COMM & ELEC INFRASTRUCTURE SUPPORT79,48679,486CLASSIFIED PROGRAMS037ACLASSIFIED PROGRAMS2,8032,803ADMINISTRATIVE VEHICLES038COMMERCIAL PASSENGER VEHICLES3,5383,538039COMMERCIAL CARGO VEHICLES22,80622,806TACTICAL VEHICLES041MOTOR TRANSPORT MODIFICATIONS7,7437,743043JOINT LIGHT TACTICAL VEHICLE79,42979,429044FAMILY OF TACTICAL TRAILERS3,1573,157OTHER SUPPORT045ITEMS LESS THAN $5 MILLION6,9386,938ENGINEER AND OTHER EQUIPMENT046ENVIRONMENTAL CONTROL EQUIP ASSORT9494047BULK LIQUID EQUIPMENT896896048TACTICAL FUEL SYSTEMS136136049POWER EQUIPMENT ASSORTED10,79210,792050AMPHIBIOUS SUPPORT EQUIPMENT3,2353,235051EOD SYSTEMS7,6667,666MATERIALS HANDLING EQUIPMENT052PHYSICAL SECURITY EQUIPMENT33,14533,145053GARRISON MOBILE ENGINEER EQUIPMENT (GMEE)1,4191,419GENERAL PROPERTY057TRAINING DEVICES24,16324,163058CONTAINER FAMILY962962059FAMILY OF CONSTRUCTION EQUIPMENT6,5456,545060FAMILY OF INTERNALLY TRANSPORTABLE VEH (ITV)7,5337,533OTHER SUPPORT062ITEMS LESS THAN $5 MILLION4,3224,322SPARES AND REPAIR PARTS063SPARES AND REPAIR PARTS8,2928,292 TOTAL PROCUREMENT, MARINE CORPS1,131,4181,277,112AIRCRAFT PROCUREMENT, AIR FORCETACTICAL FORCES001F–355,260,2125,161,112 Efficiencies and excess cost growth[–99,100]002 ADVANCE PROCUREMENT (CY)460,260460,260TACTICAL AIRLIFT003KC–46A TANKER2,350,6012,326,601 Program Decrease[–24,000]OTHER AIRLIFT004C–130J889,154848,354 Unit cost growth and contract delays[–40,800]005 ADVANCE PROCUREMENT (CY)50,00050,000006HC–130J463,934444,434 Unit cost growth[–19,500]007 ADVANCE PROCUREMENT (CY)30,00030,000008MC–130J828,472790,872 Program efficiencies[–37,600]009 ADVANCE PROCUREMENT (CY)60,00060,000MISSION SUPPORT AIRCRAFT011CIVIL AIR PATROL A/C2,6172,617OTHER AIRCRAFT012TARGET DRONES132,028132,028014RQ–437,80037,800015MQ–9552,528622,528 Accelerating procurement schedule to meet CCDR demand[80,000] Restrain growth in government costs[–10,000]STRATEGIC AIRCRAFT017B–2A32,45832,458018B–1B114,119114,119019B–52148,987148,987020LARGE AIRCRAFT INFRARED COUNTERMEASURES84,33584,335022F–15464,367682,071 F–15 MIDS JTRS transfer to RDT&E[–12,796] F–15C AESA radars [48,000] F–15D AESA radars[192,500] Milestone C delay[–10,000]023F–1617,13417,134024F–22A126,152126,152025F–35 MODIFICATIONS70,16770,167026INCREMENT 3.2B69,32569,325AIRLIFT AIRCRAFT028C–55,6045,604030C–17A46,99746,997031C–2110,16210,162032C–32A44,46444,464033C–37A10,86110,861TRAINER AIRCRAFT034GLIDER MODS134134035T–617,96817,968036T–123,70623,706037T–3830,60430,604OTHER AIRCRAFT038U–2 MODS22,09522,095039KC–10A (ATCA)5,6115,611040C–121,9801,980042VC–25A MOD98,23198,231043C–4013,17113,171044C–1307,048146,248 C–130 AMP increase[75,000] C–130H Electronic Prop Control System – UPL[13,500] C–130H In-flight Prop Balancing System – UPL[1,500] Eight-Bladed Propeller[16,000] T–56 3.5 Engine Mod[33,200]045C–130J MODS29,71329,713046C–13549,04349,043047COMPASS CALL MODS68,41597,115 EC–130H Force Structure Restoration[28,700]048RC–135156,165156,165049E–313,17813,178050E–423,93719,937 AEHF-PNVC ahead of need[–4,000]051E–818,00118,001052AIRBORNE WARNING AND CONTROL SYSTEM183,308183,308053FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS44,16344,163054H–16,2916,291055UH–1N REPLACEMENT2,4562,456056H–6045,73145,731057RQ–4 MODS50,02250,022058HC/MC–130 MODIFICATIONS21,66021,660059OTHER AIRCRAFT117,767115,521 C2ISR TDL transfer to COMSEC equipment[–2,246]060MQ–1 MODS3,1733,173061MQ–9 MODS115,226115,226063CV–22 MODS58,82858,828AIRCRAFT SPARES AND REPAIR PARTS064INITIAL SPARES/REPAIR PARTS656,242636,242 Excess carryover[–20,000]COMMON SUPPORT EQUIPMENT065AIRCRAFT REPLACEMENT SUPPORT EQUIP33,71633,716POST PRODUCTION SUPPORT067B–2A38,83738,837068B–525,9115,911069C–17A30,10830,108070CV–22 POST PRODUCTION SUPPORT3,3533,353071C–1354,4904,490072F–153,2253,225073F–1614,9698,969 Unobligated balances[–6,000]074F–22A971971076MQ–95,0005,000INDUSTRIAL PREPAREDNESS077INDUSTRIAL RESPONSIVENESS18,80218,802WAR CONSUMABLES078WAR CONSUMABLES156,465156,465OTHER PRODUCTION CHARGES079OTHER PRODUCTION CHARGES1,052,8141,111,900 Transfer from RDT&E for NATO AWACS[59,086]CLASSIFIED PROGRAMS079ACLASSIFIED PROGRAMS42,50342,503 TOTAL AIRCRAFT PROCUREMENT, AIR FORCE15,657,76915,919,213MISSILE PROCUREMENT, AIR FORCEMISSILE REPLACEMENT EQUIPMENT—BALLISTIC001MISSILE REPLACEMENT EQ-BALLISTIC94,04094,040TACTICAL003JOINT AIR-SURFACE STANDOFF MISSILE440,578420,578 Unit cost efficiencies[–20,000]004SIDEWINDER (AIM–9X)200,777200,777005AMRAAM390,112380,028 Joint program unit cost variance[–10,084]006PREDATOR HELLFIRE MISSILE423,016423,016007SMALL DIAMETER BOMB133,697133,697INDUSTRIAL FACILITIES008INDUSTR'L PREPAREDNS/POL PREVENTION397397CLASS IV009MM III MODIFICATIONS50,51750,517010AGM–65D MAVERICK9,6399,639011AGM–88A HARM197197012AIR LAUNCH CRUISE MISSILE (ALCM)25,01925,019MISSILE SPARES AND REPAIR PARTS014INITIAL SPARES/REPAIR PARTS48,52348,523SPECIAL PROGRAMS028SPECIAL UPDATE PROGRAMS276,562276,562CLASSIFIED PROGRAMS028ACLASSIFIED PROGRAMS893,971893,971 TOTAL MISSILE PROCUREMENT, AIR FORCE2,987,0452,956,961SPACE PROCUREMENT, AIR FORCESPACE PROGRAMS001ADVANCED EHF333,366327,366 Unjustified support growth[–6,000]002WIDEBAND GAPFILLER SATELLITES(SPACE)53,47674,476 SATCOM pathfinder[26,000] Unjustified support growth[–5,000]003GPS III SPACE SEGMENT199,218199,218004SPACEBORNE EQUIP (COMSEC)18,36218,362005GLOBAL POSITIONING (SPACE)66,13564,135 Unjustified support growth[–2,000]006DEF METEOROLOGICAL SAT PROG(SPACE)89,35140,000 Minimum sustainment of DMSP–20 program[–49,351]007EVOLVED EXPENDABLE LAUNCH CAPABILITY571,276571,276008EVOLVED EXPENDABLE LAUNCH VEH(SPACE)800,201800,201009SBIR HIGH (SPACE)452,676452,676 TOTAL SPACE PROCUREMENT, AIR FORCE2,584,0612,547,710PROCUREMENT OF AMMUNITION, AIR FORCEROCKETS001ROCKETS23,78823,788CARTRIDGES002CARTRIDGES131,102169,602 Increase to match size of A–10 fleet[38,500]BOMBS003PRACTICE BOMBS89,75989,759004GENERAL PURPOSE BOMBS637,181637,181005MASSIVE ORDNANCE PENETRATOR (MOP)39,69039,690006JOINT DIRECT ATTACK MUNITION374,688354,688 Program reduction[–20,000]OTHER ITEMS007CAD/PAD58,26658,266008EXPLOSIVE ORDNANCE DISPOSAL (EOD)5,6125,612009SPARES AND REPAIR PARTS103103010MODIFICATIONS1,1021,102011ITEMS LESS THAN $5 MILLION3,0443,044FLARES012FLARES120,935120,935FUZES013FUZES213,476213,476SMALL ARMS014SMALL ARMS60,09760,097 TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE1,758,8431,777,343OTHER PROCUREMENT, AIR FORCEPASSENGER CARRYING VEHICLES001PASSENGER CARRYING VEHICLES8,8348,834CARGO AND UTILITY VEHICLES002MEDIUM TACTICAL VEHICLE58,16058,160003CAP VEHICLES977977004ITEMS LESS THAN $5 MILLION12,48312,483SPECIAL PURPOSE VEHICLES005SECURITY AND TACTICAL VEHICLES4,7284,728006ITEMS LESS THAN $5 MILLION4,6624,662FIRE FIGHTING EQUIPMENT007FIRE FIGHTING/CRASH RESCUE VEHICLES10,41910,419MATERIALS HANDLING EQUIPMENT008ITEMS LESS THAN $5 MILLION23,32023,320BASE MAINTENANCE SUPPORT009RUNWAY SNOW REMOV & CLEANING EQUIP6,2156,215010ITEMS LESS THAN $5 MILLION87,78187,781COMM SECURITY EQUIPMENT(COMSEC)011COMSEC EQUIPMENT136,998139,244 Transfer for Link 16 Upgrades[2,246]012MODIFICATIONS (COMSEC)677677INTELLIGENCE PROGRAMS013INTELLIGENCE TRAINING EQUIPMENT4,0414,041014INTELLIGENCE COMM EQUIPMENT22,57322,573015MISSION PLANNING SYSTEMS14,45614,456ELECTRONICS PROGRAMS016AIR TRAFFIC CONTROL & LANDING SYS31,82331,823017NATIONAL AIRSPACE SYSTEM5,8335,833018BATTLE CONTROL SYSTEM—FIXED1,6871,687019THEATER AIR CONTROL SYS IMPROVEMENTS22,71022,710020WEATHER OBSERVATION FORECAST21,56121,561021STRATEGIC COMMAND AND CONTROL286,980286,980022CHEYENNE MOUNTAIN COMPLEX36,18636,186024INTEGRATED STRAT PLAN & ANALY NETWORK (ISPAN)9,5979,597SPCL COMM-ELECTRONICS PROJECTS025GENERAL INFORMATION TECHNOLOGY27,40327,403026AF GLOBAL COMMAND & CONTROL SYS7,2127,212027MOBILITY COMMAND AND CONTROL11,06230,962 Additional battlefield air operations kits to meet need[19,900]028AIR FORCE PHYSICAL SECURITY SYSTEM131,269131,269029COMBAT TRAINING RANGES33,60633,606030MINIMUM ESSENTIAL EMERGENCY COMM N5,2325,232031C3 COUNTERMEASURES7,4537,453032INTEGRATED PERSONNEL AND PAY SYSTEM3,9763,976033GCSS-AF FOS25,51515,015 LOGIT—prioritize FIAR projects[–10,500]034DEFENSE ENTERPRISE ACCOUNTING AND MGMT SYSTEM9,2559,255035THEATER BATTLE MGT C2 SYSTEM7,5237,523036AIR & SPACE OPERATIONS CTR-WPN SYS12,04312,043037AIR OPERATIONS CENTER (AOC) 10.224,24614,846 Fielding funds ahead of need[–9,400]AIR FORCE COMMUNICATIONS038INFORMATION TRANSPORT SYSTEMS74,62174,621039AFNET103,74898,748 Restructure program[–5,000]041JOINT COMMUNICATIONS SUPPORT ELEMENT (JCSE)5,1995,199042USCENTCOM15,78015,780SPACE PROGRAMS043FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS79,59254,592 Ahead of need[–25,000]044SPACE BASED IR SENSOR PGM SPACE90,19090,190045NAVSTAR GPS SPACE2,0292,029046NUDET DETECTION SYS SPACE5,0955,095047AF SATELLITE CONTROL NETWORK SPACE76,67376,673048SPACELIFT RANGE SYSTEM SPACE113,275108,275 Prior year carryover[–5,000]049MILSATCOM SPACE35,49535,495050SPACE MODS SPACE23,43523,435051COUNTERSPACE SYSTEM43,06543,065ORGANIZATION AND BASE052TACTICAL C-E EQUIPMENT77,538133,438 Battlefield Airmen Kits Unfunded Requirement[19,900] Joint Terminal Control Training Simulation Unfunded Requirement[36,000]054RADIO EQUIPMENT8,4008,400055CCTV/AUDIOVISUAL EQUIPMENT6,1446,144056BASE COMM INFRASTRUCTURE77,01077,010MODIFICATIONS057COMM ELECT MODS71,80071,800PERSONAL SAFETY & RESCUE EQUIP058NIGHT VISION GOGGLES2,3702,370059ITEMS LESS THAN $5 MILLION79,62379,623DEPOT PLANT+MTRLS HANDLING EQ060MECHANIZED MATERIAL HANDLING EQUIP7,2497,249BASE SUPPORT EQUIPMENT061BASE PROCURED EQUIPMENT9,0959,095062ENGINEERING AND EOD EQUIPMENT17,86617,866064MOBILITY EQUIPMENT61,85061,850065ITEMS LESS THAN $5 MILLION30,47730,477SPECIAL SUPPORT PROJECTS067DARP RC13525,07225,072068DCGS-AF183,021183,021070SPECIAL UPDATE PROGRAM629,371629,371071DEFENSE SPACE RECONNAISSANCE PROG.100,663100,663CLASSIFIED PROGRAMS071ACLASSIFIED PROGRAMS15,038,33315,038,333SPARES AND REPAIR PARTS073SPARES AND REPAIR PARTS59,86359,863 TOTAL OTHER PROCUREMENT, AIR FORCE18,272,43818,295,584PROCUREMENT, DEFENSE-WIDEMAJOR EQUIPMENT, DCAA001ITEMS LESS THAN $5 MILLION1,4881,488MAJOR EQUIPMENT, DCMA002MAJOR EQUIPMENT2,4942,494MAJOR EQUIPMENT, DHRA003PERSONNEL ADMINISTRATION9,3419,341MAJOR EQUIPMENT, DISA007INFORMATION SYSTEMS SECURITY8,08011,580 SHARKSEER[3,500]008TELEPORT PROGRAM62,78962,789009ITEMS LESS THAN $5 MILLION9,3999,399010NET CENTRIC ENTERPRISE SERVICES (NCES)1,8191,819011DEFENSE INFORMATION SYSTEM NETWORK141,298141,298012CYBER SECURITY INITIATIVE12,73212,732013WHITE HOUSE COMMUNICATION AGENCY64,09864,098014SENIOR LEADERSHIP ENTERPRISE617,910617,910015JOINT INFORMATION ENVIRONMENT84,40084,400MAJOR EQUIPMENT, DLA016MAJOR EQUIPMENT5,6445,644MAJOR EQUIPMENT, DMACT017MAJOR EQUIPMENT11,20811,208MAJOR EQUIPMENT, DODEA018AUTOMATION/EDUCATIONAL SUPPORT & LOGISTICS1,2981,298MAJOR EQUIPMENT, DEFENSE SECURITY COOPERATION AGENCYMAJOR EQUIPMENT, DSS020MAJOR EQUIPMENT1,0481,048MAJOR EQUIPMENT, DEFENSE THREAT REDUCTION AGENCY021VEHICLES100100022OTHER MAJOR EQUIPMENT5,4745,474MAJOR EQUIPMENT, MISSILE DEFENSE AGENCY023THAAD464,067414,067 Program reduction[–50,000]024AEGIS BMD558,916649,361 Increase SM–3 Block IB canisters[2,565] Increase SM–3 Block IB purchase[117,880] Program reduction[–30,000]025 ADVANCE PROCUREMENT (CY)147,7650 SM–3 Block IB[–147,765]026BMDS AN/TPY–2 RADARS78,63478,634027AEGIS ASHORE PHASE III30,58730,587028IRON DOME55,00041,400 Request excess of requirement[–13,600]MAJOR EQUIPMENT, NSA035INFORMATION SYSTEMS SECURITY PROGRAM (ISSP)37,17737,177MAJOR EQUIPMENT, OSD036MAJOR EQUIPMENT, OSD46,93931,939 Mentor Protégé Program[–15,000]MAJOR EQUIPMENT, TJS038MAJOR EQUIPMENT, TJS13,02713,027MAJOR EQUIPMENT, WHS040MAJOR EQUIPMENT, WHS27,85927,859MAJOR EQUIPMENT, MISSILE DEFENSE AGENCY028ADAVID SLING150,000 David's Sling Weapon System Procurement—Subject to Title XVI[150,000]028BARROW 315,000 Arrow 3 Upper Tier Procurement—Subject to Title XVI[15,000]CLASSIFIED PROGRAMS040ACLASSIFIED PROGRAMS617,757617,757AVIATION PROGRAMS041MC–1263,1700 SOCOM requested realignment[–63,170]042ROTARY WING UPGRADES AND SUSTAINMENT135,985135,985044NON-STANDARD AVIATION61,27561,275045U–2863,170 SOCOM requested realignment[63,170]047RQ–11 UNMANNED AERIAL VEHICLE20,08720,087048CV–22 MODIFICATION18,83218,832049MQ–1 UNMANNED AERIAL VEHICLE1,9341,934050MQ–9 UNMANNED AERIAL VEHICLE11,72621,726 MQ–9 capability enhancements[10,000]051STUASL01,5141,514052PRECISION STRIKE PACKAGE204,105204,105053AC/MC–130J61,36861,368054C–130 MODIFICATIONS66,86131,361 C–130 TF/TA adjustments[–35,500]SHIPBUILDING055UNDERWATER SYSTEMS32,52132,521AMMUNITION PROGRAMS056ORDNANCE ITEMS <$5M174,734174,734OTHER PROCUREMENT PROGRAMS057INTELLIGENCE SYSTEMS93,00993,009058DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS14,96414,964059OTHER ITEMS <$5M79,14979,149060COMBATANT CRAFT SYSTEMS33,36233,362061SPECIAL PROGRAMS143,533143,533062TACTICAL VEHICLES73,52073,520063WARRIOR SYSTEMS <$5M186,009186,009064COMBAT MISSION REQUIREMENTS19,69319,693065GLOBAL VIDEO SURVEILLANCE ACTIVITIES3,9673,967066OPERATIONAL ENHANCEMENTS INTELLIGENCE19,22519,225068OPERATIONAL ENHANCEMENTS213,252213,252CBDP074CHEMICAL BIOLOGICAL SITUATIONAL AWARENESS141,223141,223075CB PROTECTION & HAZARD MITIGATION137,487137,487 TOTAL PROCUREMENT, DEFENSE-WIDE5,130,8535,137,933JOINT URGENT OPERATIONAL NEEDS FUNDJOINT URGENT OPERATIONAL NEEDS FUND001JOINT URGENT OPERATIONAL NEEDS FUND99,7010 Program reduction[–99,701] TOTAL JOINT URGENT OPERATIONAL NEEDS FUND99,7010 TOTAL PROCUREMENT106,967,393110,330,946
				4102.Procurement for overseas contingency operationsSEC. 4102. PROCUREMENT FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)LineItemFY 2016 RequestAgreement AuthorizedAIRCRAFT PROCUREMENT, ARMYFIXED WING003AERIAL COMMON SENSOR (ACS) (MIP)99,50099,500004MQ–1 UAV16,53716,537MODIFICATION OF AIRCRAFT016MQ–1 PAYLOAD (MIP)8,7008,700023ARL SEMA MODS (MIP)32,00032,000031RQ–7 UAV MODS8,2508,250 TOTAL AIRCRAFT PROCUREMENT, ARMY164,987164,987MISSILE PROCUREMENT, ARMYAIR-TO-SURFACE MISSILE SYSTEM003HELLFIRE SYS SUMMARY37,26037,260 TOTAL MISSILE PROCUREMENT, ARMY37,26037,260PROCUREMENT OF W&TCV, ARMYWEAPONS & OTHER COMBAT VEHICLES016MORTAR SYSTEMS7,0307,030021COMMON REMOTELY OPERATED WEAPONS STATION19,00019,000 TOTAL PROCUREMENT OF W&TCV, ARMY26,03026,030PROCUREMENT OF AMMUNITION, ARMYSMALL/MEDIUM CAL AMMUNITION004CTG, .50 CAL, ALL TYPES4,0004,000MORTAR AMMUNITION00860MM MORTAR, ALL TYPES11,70011,70000981MM MORTAR, ALL TYPES4,0004,000010120MM MORTAR, ALL TYPES7,0007,000ARTILLERY AMMUNITION012ARTILLERY CARTRIDGES, 75MM & 105MM, ALL TYPES5,0005,000013ARTILLERY PROJECTILE, 155MM, ALL TYPES10,00010,000015ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL2,0002,000ROCKETS017ROCKET, HYDRA 70, ALL TYPES136,340136,340OTHER AMMUNITION019DEMOLITION MUNITIONS, ALL TYPES4,0004,000021SIGNALS, ALL TYPES8,0008,000 TOTAL PROCUREMENT OF AMMUNITION, ARMY192,040192,040OTHER PROCUREMENT, ARMYTACTICAL VEHICLES005FAMILY OF MEDIUM TACTICAL VEH (FMTV)243,998243,998009HVY EXPANDED MOBILE TACTICAL TRUCK EXT SERV223,276223,276011MODIFICATION OF IN SVC EQUIP130,000130,000012MINE-RESISTANT AMBUSH-PROTECTED (MRAP) MODS393,100393,100COMM—SATELLITE COMMUNICATIONS021TRANSPORTABLE TACTICAL COMMAND COMMUNICATIONS5,7245,724COMM—BASE COMMUNICATIONS051INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM29,50029,500ELECT EQUIP—TACT INT REL ACT (TIARA)057DCGS-A (MIP)54,14054,140059TROJAN (MIP)6,5426,542061CI HUMINT AUTO REPRTING AND COLL(CHARCS)3,8603,860ELECT EQUIP—ELECTRONIC WARFARE (EW)068FAMILY OF PERSISTENT SURVEILLANCE CAPABILITIE14,84714,847069COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES19,53519,535ELECT EQUIP—TACTICAL SURV. (TAC SURV)084COMPUTER BALLISTICS: LHMBC XM322,6012,601ELECT EQUIP—TACTICAL C2 SYSTEMS087FIRE SUPPORT C2 FAMILY4848094MANEUVER CONTROL SYSTEM (MCS)252252ELECT EQUIP—AUTOMATION101AUTOMATED DATA PROCESSING EQUIP652652CHEMICAL DEFENSIVE EQUIPMENT111BASE DEFENSE SYSTEMS (BDS)4,0354,035COMBAT SERVICE SUPPORT EQUIPMENT131FORCE PROVIDER53,80053,800133CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM700700MATERIAL HANDLING EQUIPMENT159FAMILY OF FORKLIFTS10,48610,486OTHER SUPPORT EQUIPMENT169RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT8,5008,500 TOTAL OTHER PROCUREMENT, ARMY1,205,5961,205,596JOINT IMPR EXPLOSIVE DEV DEFEAT FUNDNETWORK ATTACK001ATTACK THE NETWORK219,550204,550 Adjustment due to low execution in prior years[–15,000]JIEDDO DEVICE DEFEAT002DEFEAT THE DEVICE77,60077,600FORCE TRAINING003TRAIN THE FORCE7,8507,850STAFF AND INFRASTRUCTURE004OPERATIONS188,271138,271 Program Reduction[–50,000] TOTAL JOINT IMPR EXPLOSIVE DEV DEFEAT FUND493,271428,271AIRCRAFT PROCUREMENT, NAVYOTHER AIRCRAFT026STUASL0 UAV55,00055,000MODIFICATION OF AIRCRAFT030AV–8 SERIES41,36541,365032F–18 SERIES8,0008,000037EP–3 SERIES6,3006,300047SPECIAL PROJECT AIRCRAFT14,19814,198051COMMON ECM EQUIPMENT72,70072,700052COMMON AVIONICS CHANGES13,98813,988059V–22 (TILT/ROTOR ACFT) OSPREY4,9004,900AIRCRAFT SUPPORT EQUIP & FACILITIES065AIRCRAFT INDUSTRIAL FACILITIES943943 TOTAL AIRCRAFT PROCUREMENT, NAVY217,394217,394WEAPONS PROCUREMENT, NAVYTACTICAL MISSILES010LASER MAVERICK3,3443,344 TOTAL WEAPONS PROCUREMENT, NAVY3,3443,344PROCUREMENT OF AMMO, NAVY & MCNAVY AMMUNITION001GENERAL PURPOSE BOMBS9,7159,715002AIRBORNE ROCKETS, ALL TYPES11,10811,108003MACHINE GUN AMMUNITION3,6033,603006AIR EXPENDABLE COUNTERMEASURES11,98211,982011OTHER SHIP GUN AMMUNITION4,6744,674012SMALL ARMS & LANDING PARTY AMMO3,4563,456013PYROTECHNIC AND DEMOLITION1,9891,989014AMMUNITION LESS THAN $5 MILLION4,6744,674MARINE CORPS AMMUNITION020120MM, ALL TYPES10,71910,719023ROCKETS, ALL TYPES3,9933,993024ARTILLERY, ALL TYPES67,20067,200025DEMOLITION MUNITIONS, ALL TYPES518518026FUZE, ALL TYPES3,2993,299 TOTAL PROCUREMENT OF AMMO, NAVY & MC136,930136,930OTHER PROCUREMENT, NAVYCIVIL ENGINEERING SUPPORT EQUIPMENT135PASSENGER CARRYING VEHICLES186186CLASSIFIED PROGRAMS160ACLASSIFIED PROGRAMS12,00012,000 TOTAL OTHER PROCUREMENT, NAVY12,18612,186PROCUREMENT, MARINE CORPSGUIDED MISSILES010JAVELIN7,6797,679OTHER SUPPORT013MODIFICATION KITS10,31110,311COMMAND AND CONTROL SYSTEMS014UNIT OPERATIONS CENTER8,2218,221OTHER SUPPORT (TEL)018MODIFICATION KITS3,6003,600COMMAND AND CONTROL SYSTEM (NON-TEL)019ITEMS UNDER $5 MILLION (COMM & ELEC)8,6938,693INTELL/COMM EQUIPMENT (NON-TEL)027RQ–11 UAV3,4303,430MATERIALS HANDLING EQUIPMENT052PHYSICAL SECURITY EQUIPMENT7,0007,000 TOTAL PROCUREMENT, MARINE CORPS48,93448,934AIRCRAFT PROCUREMENT, AIR FORCEOTHER AIRCRAFT015MQ–913,50013,500OTHER AIRCRAFT044C–1301,4101,410056H–6039,30039,300058HC/MC–130 MODIFICATIONS5,6905,690061MQ–9 MODS69,00069,000 TOTAL AIRCRAFT PROCUREMENT, AIR FORCE128,900128,900MISSILE PROCUREMENT, AIR FORCETACTICAL006PREDATOR HELLFIRE MISSILE280,902280,902007SMALL DIAMETER BOMB2,5202,520CLASS IV010AGM–65D MAVERICK5,7205,720 TOTAL MISSILE PROCUREMENT, AIR FORCE289,142289,142PROCUREMENT OF AMMUNITION, AIR FORCECARTRIDGES002CARTRIDGES8,3718,371BOMBS004GENERAL PURPOSE BOMBS17,03117,031006JOINT DIRECT ATTACK MUNITION184,412184,412FLARES012FLARES11,06411,064FUZES013FUZES7,9967,996 TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE228,874228,874OTHER PROCUREMENT, AIR FORCESPCL COMM-ELECTRONICS PROJECTS025GENERAL INFORMATION TECHNOLOGY3,9533,953027MOBILITY COMMAND AND CONTROL2,0002,000AIR FORCE COMMUNICATIONS042USCENTCOM10,00010,000ORGANIZATION AND BASE052TACTICAL C-E EQUIPMENT4,0654,065056BASE COMM INFRASTRUCTURE15,40015,400PERSONAL SAFETY & RESCUE EQUIP058NIGHT VISION GOGGLES3,5803,580059ITEMS LESS THAN $5 MILLION3,4073,407BASE SUPPORT EQUIPMENT062ENGINEERING AND EOD EQUIPMENT46,79046,790064MOBILITY EQUIPMENT400400065ITEMS LESS THAN $5 MILLION9,8009,800SPECIAL SUPPORT PROJECTS071DEFENSE SPACE RECONNAISSANCE PROG.28,07028,070CLASSIFIED PROGRAMS071ACLASSIFIED PROGRAMS3,732,4993,732,499 TOTAL OTHER PROCUREMENT, AIR FORCE3,859,9643,859,964PROCUREMENT, DEFENSE-WIDEMAJOR EQUIPMENT, DISA008TELEPORT PROGRAM1,9401,940CLASSIFIED PROGRAMS040ACLASSIFIED PROGRAMS35,48235,482AVIATION PROGRAMS041MC–125,0005,000AMMUNITION PROGRAMS056ORDNANCE ITEMS <$5M35,29935,299OTHER PROCUREMENT PROGRAMS061SPECIAL PROGRAMS15,16015,160063WARRIOR SYSTEMS <$5M15,00015,000068OPERATIONAL ENHANCEMENTS104,537104,537 TOTAL PROCUREMENT, DEFENSE-WIDE212,418212,418NATIONAL GUARD AND RESERVE EQUIPMENTUNDISTRIBUTED007MISCELLANEOUS EQUIPMENT250,000 NGREA Program Increase[250,000] TOTAL NATIONAL GUARD AND RESERVE EQUIPMENT250,000 TOTAL PROCUREMENT7,257,2707,442,270
				 XLIIResearch, Development, Test, and Evaluation
				4201.Research, development, test, and evaluationSEC. 4201. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION(In Thousands of Dollars)LineProgramElementItemFY 2016 RequestAgreement AuthorizedRESEARCH, DEVELOPMENT, TEST & EVAL, ARMYBASIC RESEARCH0010601101AIN-HOUSE LABORATORY INDEPENDENT RESEARCH13,01813,0180020601102ADEFENSE RESEARCH SCIENCES239,118259,118 Basic research program increase[20,000]0030601103AUNIVERSITY RESEARCH INITIATIVES72,60372,6030040601104AUNIVERSITY AND INDUSTRY RESEARCH CENTERS100,340100,340 SUBTOTAL BASIC RESEARCH425,079445,079APPLIED RESEARCH0050602105AMATERIALS TECHNOLOGY28,31428,3140060602120ASENSORS AND ELECTRONIC SURVIVABILITY38,37438,3740070602122ATRACTOR HIP6,8796,8790080602211AAVIATION TECHNOLOGY56,88456,8840090602270AELECTRONIC WARFARE TECHNOLOGY19,24319,2430100602303AMISSILE TECHNOLOGY45,05353,053 A2/AD Anti-Ship Missile Study[8,000]0110602307AADVANCED WEAPONS TECHNOLOGY29,42829,4280120602308AADVANCED CONCEPTS AND SIMULATION27,86227,8620130602601ACOMBAT VEHICLE AND AUTOMOTIVE TECHNOLOGY68,83968,8390140602618ABALLISTICS TECHNOLOGY92,80192,8010150602622ACHEMICAL, SMOKE AND EQUIPMENT DEFEATING TECHNOLOGY3,8663,8660160602623AJOINT SERVICE SMALL ARMS PROGRAM5,4875,4870170602624AWEAPONS AND MUNITIONS TECHNOLOGY48,34048,3400180602705AELECTRONICS AND ELECTRONIC DEVICES55,30155,3010190602709ANIGHT VISION TECHNOLOGY33,80733,8070200602712ACOUNTERMINE SYSTEMS25,06825,0680210602716AHUMAN FACTORS ENGINEERING TECHNOLOGY23,68123,6810220602720AENVIRONMENTAL QUALITY TECHNOLOGY20,85020,8500230602782ACOMMAND, CONTROL, COMMUNICATIONS TECHNOLOGY36,16036,1600240602783ACOMPUTER AND SOFTWARE TECHNOLOGY12,65612,6560250602784AMILITARY ENGINEERING TECHNOLOGY63,40963,4090260602785AMANPOWER/PERSONNEL/TRAINING TECHNOLOGY24,73524,7350270602786AWARFIGHTER TECHNOLOGY35,79535,7950280602787AMEDICAL TECHNOLOGY76,85376,853 SUBTOTAL APPLIED RESEARCH879,685887,685ADVANCED TECHNOLOGY DEVELOPMENT0290603001AWARFIGHTER ADVANCED TECHNOLOGY46,97346,9730300603002AMEDICAL ADVANCED TECHNOLOGY69,58469,5840310603003AAVIATION ADVANCED TECHNOLOGY89,73689,7360320603004AWEAPONS AND MUNITIONS ADVANCED TECHNOLOGY57,66357,6630330603005ACOMBAT VEHICLE AND AUTOMOTIVE ADVANCED TECHNOLOGY113,071113,0710340603006ASPACE APPLICATION ADVANCED TECHNOLOGY5,5545,5540350603007AMANPOWER, PERSONNEL AND TRAINING ADVANCED TECHNOLOGY12,63612,6360370603009ATRACTOR HIKE7,5027,5020380603015ANEXT GENERATION TRAINING & SIMULATION SYSTEMS17,42517,4250390603020ATRACTOR ROSE11,91211,9120400603125ACOMBATING TERRORISM—TECHNOLOGY DEVELOPMENT27,52027,5200410603130ATRACTOR NAIL2,3812,3810420603131ATRACTOR EGGS2,4312,4310430603270AELECTRONIC WARFARE TECHNOLOGY26,87426,8740440603313AMISSILE AND ROCKET ADVANCED TECHNOLOGY49,44949,4490450603322ATRACTOR CAGE10,99910,9990460603461AHIGH PERFORMANCE COMPUTING MODERNIZATION PROGRAM177,159177,1590470603606ALANDMINE WARFARE AND BARRIER ADVANCED TECHNOLOGY13,99313,9930480603607AJOINT SERVICE SMALL ARMS PROGRAM5,1055,1050490603710ANIGHT VISION ADVANCED TECHNOLOGY40,92940,9290500603728AENVIRONMENTAL QUALITY TECHNOLOGY DEMONSTRATIONS10,72710,7270510603734AMILITARY ENGINEERING ADVANCED TECHNOLOGY20,14520,1450520603772AADVANCED TACTICAL COMPUTER SCIENCE AND SENSOR TECHNOLOGY38,16338,1630530603794AC3 ADVANCED TECHNOLOGY37,81637,816 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT895,747895,747ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES0540603305AARMY MISSLE DEFENSE SYSTEMS INTEGRATION10,34710,3470550603308AARMY SPACE SYSTEMS INTEGRATION25,06125,0610560603619ALANDMINE WARFARE AND BARRIER—ADV DEV49,63649,6360570603627ASMOKE, OBSCURANT AND TARGET DEFEATING SYS-ADV DEV13,42613,4260580603639ATANK AND MEDIUM CALIBER AMMUNITION46,74946,7490600603747ASOLDIER SUPPORT AND SURVIVABILITY6,2586,2580610603766ATACTICAL ELECTRONIC SURVEILLANCE SYSTEM—ADV DEV13,47213,4720620603774ANIGHT VISION SYSTEMS ADVANCED DEVELOPMENT7,2927,2920630603779AENVIRONMENTAL QUALITY TECHNOLOGY—DEM/VAL8,8138,8130650603790ANATO RESEARCH AND DEVELOPMENT6,0756,0750670603804ALOGISTICS AND ENGINEER EQUIPMENT—ADV DEV21,23321,2330680603807AMEDICAL SYSTEMS—ADV DEV31,96231,9620690603827ASOLDIER SYSTEMS—ADVANCED DEVELOPMENT22,19422,1940710604100AANALYSIS OF ALTERNATIVES9,8059,8050720604115ATECHNOLOGY MATURATION INITIATIVES40,91740,9170730604120AASSURED POSITIONING, NAVIGATION AND TIMING (PNT)30,05830,0580740604319AINDIRECT FIRE PROTECTION CAPABILITY INCREMENT 2–INTERCEPT (IFPC2)155,361155,361 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES498,659498,659SYSTEM DEVELOPMENT & DEMONSTRATION0760604201AAIRCRAFT AVIONICS12,93912,9390780604270AELECTRONIC WARFARE DEVELOPMENT18,84318,8430790604280AJOINT TACTICAL RADIO9,8619,8610800604290AMID-TIER NETWORKING VEHICULAR RADIO (MNVR)8,7638,7630810604321AALL SOURCE ANALYSIS SYSTEM4,3094,3090820604328ATRACTOR CAGE15,13815,1380830604601AINFANTRY SUPPORT WEAPONS74,12880,628 Army requested realignment[1,500] Soldier Enhancement Program[5,000]0850604611AJAVELIN3,9453,9450870604633AAIR TRAFFIC CONTROL10,07610,0760880604641ATACTICAL UNMANNED GROUND VEHICLE (TUGV)40,37440,3740890604710ANIGHT VISION SYSTEMS—ENG DEV67,58267,5820900604713ACOMBAT FEEDING, CLOTHING, AND EQUIPMENT1,7631,7630910604715ANON-SYSTEM TRAINING DEVICES—ENG DEV27,15527,1550920604741AAIR DEFENSE COMMAND, CONTROL AND INTELLIGENCE—ENG DEV24,56924,5690930604742ACONSTRUCTIVE SIMULATION SYSTEMS DEVELOPMENT23,36423,3640940604746AAUTOMATIC TEST EQUIPMENT DEVELOPMENT8,9608,9600950604760ADISTRIBUTIVE INTERACTIVE SIMULATIONS (DIS)—ENG DEV9,1389,1380960604780ACOMBINED ARMS TACTICAL TRAINER (CATT) CORE21,62221,6220970604798ABRIGADE ANALYSIS, INTEGRATION AND EVALUATION99,24299,2420980604802AWEAPONS AND MUNITIONS—ENG DEV21,37921,3790990604804ALOGISTICS AND ENGINEER EQUIPMENT—ENG DEV48,33948,3391000604805ACOMMAND, CONTROL, COMMUNICATIONS SYSTEMS—ENG DEV2,7262,7261010604807AMEDICAL MATERIEL/MEDICAL BIOLOGICAL DEFENSE EQUIPMENT—ENG DEV45,41245,4121020604808ALANDMINE WARFARE/BARRIER—ENG DEV55,21555,2151040604818AARMY TACTICAL COMMAND & CONTROL HARDWARE & SOFTWARE163,643163,6431050604820ARADAR DEVELOPMENT12,30912,3091060604822AGENERAL FUND ENTERPRISE BUSINESS SYSTEM (GFEBS)15,70015,7001070604823AFIREFINDER6,2436,2431080604827ASOLDIER SYSTEMS—WARRIOR DEM/VAL18,77618,7761090604854AARTILLERY SYSTEMS—EMD1,9531,9531100605013AINFORMATION TECHNOLOGY DEVELOPMENT67,35867,3581110605018AINTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPPS-A)136,011121,011 Restructure program[–15,000]1120605028AARMORED MULTI-PURPOSE VEHICLE (AMPV)230,210230,2101130605030AJOINT TACTICAL NETWORK CENTER (JTNC)13,35713,3571140605031AJOINT TACTICAL NETWORK (JTN)18,05518,0551150605032ATRACTOR TIRE5,6775,6771160605035ACOMMON INFRARED COUNTERMEASURES (CIRCM)77,570101,570 Apache Survivability Enhancements—Army Unfunded Requirement[24,000]1170605051AAIRCRAFT SURVIVABILITY DEVELOPMENT18,11278,112 Apache Survivability Enhancements—Army Unfunded Requirement[60,000]1180605350AWIN-T INCREMENT 3—FULL NETWORKING39,70039,7001190605380AAMF JOINT TACTICAL RADIO SYSTEM (JTRS)12,98712,9871200605450AJOINT AIR-TO-GROUND MISSILE (JAGM)88,86674,966 EMD contract delays[–13,900]1210605456APAC–3/MSE MISSILE2,2722,2721220605457AARMY INTEGRATED AIR AND MISSILE DEFENSE (AIAMD)214,099214,0991230605625AMANNED GROUND VEHICLE49,24739,247 Funding ahead of need[–10,000]1240605626AAERIAL COMMON SENSOR221250605766ANATIONAL CAPABILITIES INTEGRATION (MIP)10,59910,5991260605812AJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH32,48632,4861270605830AAVIATION GROUND SUPPORT EQUIPMENT8,8808,8801280210609APALADIN INTEGRATED MANAGEMENT (PIM)152,288152,2881290303032ATROJAN—RH125,0225,0221300304270AELECTRONIC WARFARE DEVELOPMENT12,68612,686 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION2,068,9502,120,550RDT&E MANAGEMENT SUPPORT1310604256ATHREAT SIMULATOR DEVELOPMENT20,03520,0351320604258ATARGET SYSTEMS DEVELOPMENT16,68416,6841330604759AMAJOR T&E INVESTMENT62,58062,5801340605103ARAND ARROYO CENTER20,85320,8531350605301AARMY KWAJALEIN ATOLL205,145205,1451360605326ACONCEPTS EXPERIMENTATION PROGRAM19,43019,4301380605601AARMY TEST RANGES AND FACILITIES277,646277,6461390605602AARMY TECHNICAL TEST INSTRUMENTATION AND TARGETS51,55051,5501400605604ASURVIVABILITY/LETHALITY ANALYSIS33,24633,2461410605606AAIRCRAFT CERTIFICATION4,7604,7601420605702AMETEOROLOGICAL SUPPORT TO RDT&E ACTIVITIES8,3038,3031430605706AMATERIEL SYSTEMS ANALYSIS20,40320,4031440605709AEXPLOITATION OF FOREIGN ITEMS10,39610,3961450605712ASUPPORT OF OPERATIONAL TESTING49,33749,3371460605716AARMY EVALUATION CENTER52,69452,6941470605718AARMY MODELING & SIM X-CMD COLLABORATION & INTEG9389381480605801APROGRAMWIDE ACTIVITIES60,31960,3191490605803ATECHNICAL INFORMATION ACTIVITIES28,47828,4781500605805AMUNITIONS STANDARDIZATION, EFFECTIVENESS AND SAFETY32,60424,604 Program reduction[–8,000]1510605857AENVIRONMENTAL QUALITY TECHNOLOGY MGMT SUPPORT3,1863,1861520605898AMANAGEMENT HQ—R&D48,95548,955 SUBTOTAL RDT&E MANAGEMENT SUPPORT1,027,5421,019,542OPERATIONAL SYSTEMS DEVELOPMENT1540603778AMLRS PRODUCT IMPROVEMENT PROGRAM18,39718,3971550603813ATRACTOR PULL9,4619,4611560607131AWEAPONS AND MUNITIONS PRODUCT IMPROVEMENT PROGRAMS4,9454,9451570607133ATRACTOR SMOKE7,5697,5691580607135AAPACHE PRODUCT IMPROVEMENT PROGRAM69,86269,8621590607136ABLACKHAWK PRODUCT IMPROVEMENT PROGRAM66,65366,6531600607137ACHINOOK PRODUCT IMPROVEMENT PROGRAM37,40737,4071610607138AFIXED WING PRODUCT IMPROVEMENT PROGRAM1,1511,1511620607139AIMPROVED TURBINE ENGINE PROGRAM51,16451,1641630607140AEMERGING TECHNOLOGIES FROM NIE2,4812,4811640607141ALOGISTICS AUTOMATION1,6731,6731660607665AFAMILY OF BIOMETRICS13,23713,2371670607865APATRIOT PRODUCT IMPROVEMENT105,816105,8161690202429AAEROSTAT JOINT PROJECT—COCOM EXERCISE40,56540,5651710203728AJOINT AUTOMATED DEEP OPERATION COORDINATION SYSTEM (JADOCS)35,71935,7191720203735ACOMBAT VEHICLE IMPROVEMENT PROGRAMS257,167354,167 Stryker Lethality Upgrades[97,000]1730203740AMANEUVER CONTROL SYSTEM15,44515,4451750203752AAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM3643641760203758ADIGITIZATION4,3614,3611770203801AMISSILE/AIR DEFENSE PRODUCT IMPROVEMENT PROGRAM3,1543,1541780203802AOTHER MISSILE PRODUCT IMPROVEMENT PROGRAMS35,95135,9511790203808ATRACTOR CARD34,68634,6861800205402AINTEGRATED BASE DEFENSE—OPERATIONAL SYSTEM DEV10,75010,7501810205410AMATERIALS HANDLING EQUIPMENT4024021830205456ALOWER TIER AIR AND MISSILE DEFENSE (AMD) SYSTEM64,15964,1591840205778AGUIDED MULTIPLE-LAUNCH ROCKET SYSTEM (GMLRS)17,52717,5271850208053AJOINT TACTICAL GROUND SYSTEM20,51520,5151870303028ASECURITY AND INTELLIGENCE ACTIVITIES12,36812,3681880303140AINFORMATION SYSTEMS SECURITY PROGRAM31,15431,1541890303141AGLOBAL COMBAT SUPPORT SYSTEM12,27412,2741900303142ASATCOM GROUND ENVIRONMENT (SPACE)9,3559,3551910303150AWWMCCS/GLOBAL COMMAND AND CONTROL SYSTEM7,0537,0531930305179AINTEGRATED BROADCAST SERVICE (IBS)7507501940305204ATACTICAL UNMANNED AERIAL VEHICLES13,22513,2251950305206AAIRBORNE RECONNAISSANCE SYSTEMS22,87022,8701960305208ADISTRIBUTED COMMON GROUND/SURFACE SYSTEMS25,59225,5921990305233ARQ–7 UAV7,2977,2972010310349AWIN-T INCREMENT 2—INITIAL NETWORKING3,8003,8002020708045AEND ITEM INDUSTRIAL PREPAREDNESS ACTIVITIES48,44248,442202A9999999999CLASSIFIED PROGRAMS4,5364,536 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT1,129,2971,226,297 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY6,924,9597,093,559RESEARCH, DEVELOPMENT, TEST & EVAL, NAVYBASIC RESEARCH0010601103NUNIVERSITY RESEARCH INITIATIVES116,196125,196 Defense University Research Instumentation Program increase[9,000]0020601152NIN-HOUSE LABORATORY INDEPENDENT RESEARCH19,12619,1260030601153NDEFENSE RESEARCH SCIENCES451,606479,106 Basic research program increase[27,500] SUBTOTAL BASIC RESEARCH586,928623,428APPLIED RESEARCH0040602114NPOWER PROJECTION APPLIED RESEARCH68,72368,7230050602123NFORCE PROTECTION APPLIED RESEARCH154,963154,9630060602131MMARINE CORPS LANDING FORCE TECHNOLOGY49,00149,0010070602235NCOMMON PICTURE APPLIED RESEARCH42,55142,5510080602236NWARFIGHTER SUSTAINMENT APPLIED RESEARCH45,05645,0560090602271NELECTROMAGNETIC SYSTEMS APPLIED RESEARCH115,051115,0510100602435NOCEAN WARFIGHTING ENVIRONMENT APPLIED RESEARCH42,25262,252 Service Life Extension for the AGOR Ship[20,000]0110602651MJOINT NON-LETHAL WEAPONS APPLIED RESEARCH6,1196,1190120602747NUNDERSEA WARFARE APPLIED RESEARCH123,750142,350 Accelerate undersea warfare research[18,600]0130602750NFUTURE NAVAL CAPABILITIES APPLIED RESEARCH179,686179,6860140602782NMINE AND EXPEDITIONARY WARFARE APPLIED RESEARCH37,41837,418 SUBTOTAL APPLIED RESEARCH864,570903,170ADVANCED TECHNOLOGY DEVELOPMENT0150603114NPOWER PROJECTION ADVANCED TECHNOLOGY37,09337,0930160603123NFORCE PROTECTION ADVANCED TECHNOLOGY38,04438,0440170603271NELECTROMAGNETIC SYSTEMS ADVANCED TECHNOLOGY34,89934,8990180603640MUSMC ADVANCED TECHNOLOGY DEMONSTRATION (ATD)137,562137,5620190603651MJOINT NON-LETHAL WEAPONS TECHNOLOGY DEVELOPMENT12,74512,7450200603673NFUTURE NAVAL CAPABILITIES ADVANCED TECHNOLOGY DEVELOPMENT258,860258,8600210603680NMANUFACTURING TECHNOLOGY PROGRAM57,07457,0740220603729NWARFIGHTER PROTECTION ADVANCED TECHNOLOGY4,8074,8070230603747NUNDERSEA WARFARE ADVANCED TECHNOLOGY13,74813,7480240603758NNAVY WARFIGHTING EXPERIMENTS AND DEMONSTRATIONS66,04166,0410250603782NMINE AND EXPEDITIONARY WARFARE ADVANCED TECHNOLOGY1,9911,991 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT662,864662,864ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES0260603207NAIR/OCEAN TACTICAL APPLICATIONS41,83241,8320270603216NAVIATION SURVIVABILITY5,4045,4040280603237NDEPLOYABLE JOINT COMMAND AND CONTROL3,0863,0860290603251NAIRCRAFT SYSTEMS11,64311,6430300603254NASW SYSTEMS DEVELOPMENT5,5555,5550310603261NTACTICAL AIRBORNE RECONNAISSANCE3,0873,0870320603382NADVANCED COMBAT SYSTEMS TECHNOLOGY1,6361,6360330603502NSURFACE AND SHALLOW WATER MINE COUNTERMEASURES118,588113,588 LDUUV development growth[–5,000]0340603506NSURFACE SHIP TORPEDO DEFENSE77,38577,3850350603512NCARRIER SYSTEMS DEVELOPMENT8,3488,3480360603525NPILOT FISH123,246123,2460370603527NRETRACT LARCH28,81928,8190380603536NRETRACT JUNIPER112,678112,6780390603542NRADIOLOGICAL CONTROL7107100400603553NSURFACE ASW1,0961,0960410603561NADVANCED SUBMARINE SYSTEM DEVELOPMENT87,16093,360 Accelerate unmanned underwater vehicle development[10,000] Universal launch and recovery module unfunded outyear tail[–3,800]0420603562NSUBMARINE TACTICAL WARFARE SYSTEMS10,37110,3710430603563NSHIP CONCEPT ADVANCED DESIGN11,88811,8880440603564NSHIP PRELIMINARY DESIGN & FEASIBILITY STUDIES4,3324,3320450603570NADVANCED NUCLEAR POWER SYSTEMS482,040482,0400460603573NADVANCED SURFACE MACHINERY SYSTEMS25,90425,9040470603576NCHALK EAGLE511,802511,8020480603581NLITTORAL COMBAT SHIP (LCS)118,416118,4160490603582NCOMBAT SYSTEM INTEGRATION35,90135,9010500603595NOHIO REPLACEMENT971,393971,3930510603596NLCS MISSION MODULES206,149206,1490520603597NAUTOMATED TEST AND RE-TEST (ATRT)8,0008,0000530603609NCONVENTIONAL MUNITIONS7,6787,6780540603611MMARINE CORPS ASSAULT VEHICLES219,082219,0820550603635MMARINE CORPS GROUND COMBAT/SUPPORT SYSTEM6236230560603654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT18,26018,2600570603658NCOOPERATIVE ENGAGEMENT76,24776,2470580603713NOCEAN ENGINEERING TECHNOLOGY DEVELOPMENT4,5204,5200590603721NENVIRONMENTAL PROTECTION20,71120,7110600603724NNAVY ENERGY PROGRAM47,76147,7610610603725NFACILITIES IMPROVEMENT5,2265,2260620603734NCHALK CORAL182,771182,7710630603739NNAVY LOGISTIC PRODUCTIVITY3,8663,8660640603746NRETRACT MAPLE360,065360,0650650603748NLINK PLUMERIA237,416237,4160660603751NRETRACT ELM37,94437,9440670603764NLINK EVERGREEN47,31247,3120680603787NSPECIAL PROCESSES17,40817,4080690603790NNATO RESEARCH AND DEVELOPMENT9,3599,3590700603795NLAND ATTACK TECHNOLOGY8878870710603851MJOINT NON-LETHAL WEAPONS TESTING29,44829,4480720603860NJOINT PRECISION APPROACH AND LANDING SYSTEMS—DEM/VAL91,47991,4790730603925NDIRECTED ENERGY AND ELECTRIC WEAPON SYSTEMS67,36067,3600740604112NGERALD R. FORD CLASS NUCLEAR AIRCRAFT CARRIER (CVN 78—80)48,105127,205 Full ship shock trials for CVN–78[79,100]0750604122NREMOTE MINEHUNTING SYSTEM (RMS)20,08920,0890760604272NTACTICAL AIR DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)18,96918,9690770604279NASE SELF-PROTECTION OPTIMIZATION7,8747,8740780604292NMH-XX5,2985,2980790604454NLX (R)46,48675,486 LX(R) Acceleration[29,000]0800604653NJOINT COUNTER RADIO CONTROLLED IED ELECTRONIC WARFARE (JCREW)3,8173,8170810604659NPRECISION STRIKE WEAPONS DEVELOPMENT PROGRAM9,5959,5950820604707NSPACE AND ELECTRONIC WARFARE (SEW) ARCHITECTURE/ENGINEERING SUPPORT29,58125,246 Maritime concept generation and development growth[–4,335]0830604786NOFFENSIVE ANTI-SURFACE WARFARE WEAPON DEVELOPMENT285,849285,8490840605812MJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH36,65636,6560850303354NASW SYSTEMS DEVELOPMENT—MIP9,8359,8350860304270NELECTRONIC WARFARE DEVELOPMENT—MIP580580 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES5,024,6265,129,591SYSTEM DEVELOPMENT & DEMONSTRATION0870603208NTRAINING SYSTEM AIRCRAFT21,70821,7080880604212NOTHER HELO DEVELOPMENT11,10111,1010890604214NAV–8B AIRCRAFT—ENG DEV39,87839,8780900604215NSTANDARDS DEVELOPMENT53,05953,0590910604216NMULTI-MISSION HELICOPTER UPGRADE DEVELOPMENT21,35821,3580920604218NAIR/OCEAN EQUIPMENT ENGINEERING4,5154,5150930604221NP–3 MODERNIZATION PROGRAM1,5141,5140940604230NWARFARE SUPPORT SYSTEM5,8755,8750950604231NTACTICAL COMMAND SYSTEM81,55381,5530960604234NADVANCED HAWKEYE272,149264,149 Cost growth[–8,000]0970604245NH–1 UPGRADES27,23527,2350980604261NACOUSTIC SEARCH SENSORS35,76335,7630990604262NV–22A87,91887,9181000604264NAIR CREW SYSTEMS DEVELOPMENT12,67912,6791010604269NEA–1856,92156,9211020604270NELECTRONIC WARFARE DEVELOPMENT23,68523,6851030604273NEXECUTIVE HELO DEVELOPMENT507,093507,0931040604274NNEXT GENERATION JAMMER (NGJ)411,767403,767 Contract delays[–8,000]1050604280NJOINT TACTICAL RADIO SYSTEM—NAVY (JTRS-NAVY)25,07125,0711060604307NSURFACE COMBATANT COMBAT SYSTEM ENGINEERING443,433421,133 Aegis development support growth[–22,300]1070604311NLPD–17 CLASS SYSTEMS INTEGRATION7477471080604329NSMALL DIAMETER BOMB (SDB)97,00284,644 F–18 integration contract delay[–12,358]1090604366NSTANDARD MISSILE IMPROVEMENTS129,649129,6491100604373NAIRBORNE MCM11,64711,6471110604376MMARINE AIR GROUND TASK FORCE (MAGTF) ELECTRONIC WARFARE (EW) FOR AVIATION2,7782,7781120604378NNAVAL INTEGRATED FIRE CONTROL—COUNTER AIR SYSTEMS ENGINEERING23,69523,6951130604404NUNMANNED CARRIER LAUNCHED AIRBORNE SURVEILLANCE AND STRIKE (UCLASS) SYSTEM134,708484,708 Competitive air vehicle risk reduction activities[300,000] Government and industry source selection preparation[50,000]1140604501NADVANCED ABOVE WATER SENSORS43,91443,9141150604503NSSN–688 AND TRIDENT MODERNIZATION109,908109,9081160604504NAIR CONTROL57,92857,9281170604512NSHIPBOARD AVIATION SYSTEMS120,217120,2171180604522NAIR AND MISSILE DEFENSE RADAR (AMDR) SYSTEM241,754241,7541190604558NNEW DESIGN SSN122,556122,5561200604562NSUBMARINE TACTICAL WARFARE SYSTEM48,21360,213 Accelerate submarine combat and weapon system modernization[12,000]1210604567NSHIP CONTRACT DESIGN/ LIVE FIRE T&E49,71249,7121220604574NNAVY TACTICAL COMPUTER RESOURCES4,0964,0961230604580NVIRGINIA PAYLOAD MODULE (VPM)167,719167,7191240604601NMINE DEVELOPMENT15,12215,1221250604610NLIGHTWEIGHT TORPEDO DEVELOPMENT33,73833,7381260604654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT8,1238,1231270604703NPERSONNEL, TRAINING, SIMULATION, AND HUMAN FACTORS7,6867,6861280604727NJOINT STANDOFF WEAPON SYSTEMS4054051290604755NSHIP SELF DEFENSE (DETECT & CONTROL)153,836153,8361300604756NSHIP SELF DEFENSE (ENGAGE: HARD KILL)99,61999,6191310604757NSHIP SELF DEFENSE (ENGAGE: SOFT KILL/EW)116,798116,7981320604761NINTELLIGENCE ENGINEERING4,3534,3531330604771NMEDICAL DEVELOPMENT9,4439,4431340604777NNAVIGATION/ID SYSTEM32,46932,4691350604800MJOINT STRIKE FIGHTER (JSF)—EMD537,901537,9011360604800NJOINT STRIKE FIGHTER (JSF)—EMD504,736504,7361370604810MJOINT STRIKE FIGHTER FOLLOW ON DEVELOPMENT—MARINE CORPS59,26520,800 Program delay[–38,465]1380604810NJOINT STRIKE FIGHTER FOLLOW ON DEVELOPMENT—NAVY47,57921,244 Program delay[–26,335]1390605013MINFORMATION TECHNOLOGY DEVELOPMENT5,9145,9141400605013NINFORMATION TECHNOLOGY DEVELOPMENT89,71189,7111410605212NCH–53K RDTE632,092632,0921420605220NSHIP TO SHORE CONNECTOR (SSC)7,7787,7781430605450NJOINT AIR-TO-GROUND MISSILE (JAGM)25,89825,8981440605500NMULTI-MISSION MARITIME AIRCRAFT (MMA)247,929247,9291450204202NDDG–1000103,199103,1991460304231NTACTICAL COMMAND SYSTEM—MIP9989981470304785NTACTICAL CRYPTOLOGIC SYSTEMS17,78517,7851480305124NSPECIAL APPLICATIONS PROGRAM35,90535,905 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION6,308,8006,555,342MANAGEMENT SUPPORT1490604256NTHREAT SIMULATOR DEVELOPMENT30,76930,7691500604258NTARGET SYSTEMS DEVELOPMENT112,606112,6061510604759NMAJOR T&E INVESTMENT61,23461,2341520605126NJOINT THEATER AIR AND MISSILE DEFENSE ORGANIZATION6,9956,9951530605152NSTUDIES AND ANALYSIS SUPPORT—NAVY4,0114,0111540605154NCENTER FOR NAVAL ANALYSES48,56348,5631550605285NNEXT GENERATION FIGHTER5,0005,0001570605804NTECHNICAL INFORMATION SERVICES9259251580605853NMANAGEMENT, TECHNICAL & INTERNATIONAL SUPPORT78,14378,1431590605856NSTRATEGIC TECHNICAL SUPPORT3,2583,2581600605861NRDT&E SCIENCE AND TECHNOLOGY MANAGEMENT76,94876,9481610605863NRDT&E SHIP AND AIRCRAFT SUPPORT132,122132,1221620605864NTEST AND EVALUATION SUPPORT351,912351,9121630605865NOPERATIONAL TEST AND EVALUATION CAPABILITY17,98517,9851640605866NNAVY SPACE AND ELECTRONIC WARFARE (SEW) SUPPORT5,3165,3161650605867NSEW SURVEILLANCE/RECONNAISSANCE SUPPORT6,5196,5191660605873MMARINE CORPS PROGRAM WIDE SUPPORT13,64913,649 SUBTOTAL MANAGEMENT SUPPORT955,955955,955OPERATIONAL SYSTEMS DEVELOPMENT1740101221NSTRATEGIC SUB & WEAPONS SYSTEM SUPPORT107,039107,0391750101224NSSBN SECURITY TECHNOLOGY PROGRAM46,50646,5061760101226NSUBMARINE ACOUSTIC WARFARE DEVELOPMENT3,9004,700 Accelerate combat rapid attack weapon[800]1770101402NNAVY STRATEGIC COMMUNICATIONS16,56916,5691780203761NRAPID TECHNOLOGY TRANSITION (RTT)18,63211,132 TIPS program growth[–7,500]1790204136NF/A–18 SQUADRONS133,265133,2651810204163NFLEET TELECOMMUNICATIONS (TACTICAL)62,86751,067 Joint aerial layer network growth[–11,800]1820204228NSURFACE SUPPORT36,04536,0451830204229NTOMAHAWK AND TOMAHAWK MISSION PLANNING CENTER (TMPC)25,22825,2281840204311NINTEGRATED SURVEILLANCE SYSTEM54,21854,2181850204413NAMPHIBIOUS TACTICAL SUPPORT UNITS (DISPLACEMENT CRAFT)11,33511,3351860204460MGROUND/AIR TASK ORIENTED RADAR (G/ATOR)80,12965,629 Block II test assets early to need[–14,500]1870204571NCONSOLIDATED TRAINING SYSTEMS DEVELOPMENT39,08739,0871880204574NCRYPTOLOGIC DIRECT SUPPORT1,9151,9151890204575NELECTRONIC WARFARE (EW) READINESS SUPPORT46,60946,6091900205601NHARM IMPROVEMENT52,70816,164 AARGM extended range program growth[–36,544]1910205604NTACTICAL DATA LINKS149,997149,9971920205620NSURFACE ASW COMBAT SYSTEM INTEGRATION24,46024,4601930205632NMK–48 ADCAP42,20647,706 Accelerate torpedo upgrades[5,500]1940205633NAVIATION IMPROVEMENTS117,759117,7591950205675NOPERATIONAL NUCLEAR POWER SYSTEMS101,323101,3231960206313MMARINE CORPS COMMUNICATIONS SYSTEMS67,76367,7631970206335MCOMMON AVIATION COMMAND AND CONTROL SYSTEM (CAC2S)13,43113,4311980206623MMARINE CORPS GROUND COMBAT/SUPPORTING ARMS SYSTEMS56,76948,669 Project delays[–8,100]1990206624MMARINE CORPS COMBAT SERVICES SUPPORT20,72920,7292000206625MUSMC INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS (MIP)13,15213,1522010206629MAMPHIBIOUS ASSAULT VEHICLE48,53548,5352020207161NTACTICAL AIM MISSILES76,01676,0162030207163NADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)32,17232,1722080303109NSATELLITE COMMUNICATIONS (SPACE)53,23953,2392090303138NCONSOLIDATED AFLOAT NETWORK ENTERPRISE SERVICES (CANES)21,67721,6772100303140NINFORMATION SYSTEMS SECURITY PROGRAM28,10228,1022110303150MWWMCCS/GLOBAL COMMAND AND CONTROL SYSTEM2942942130305160NNAVY METEOROLOGICAL AND OCEAN SENSORS-SPACE (METOC)5995992140305192NMILITARY INTELLIGENCE PROGRAM (MIP) ACTIVITIES6,2076,2072150305204NTACTICAL UNMANNED AERIAL VEHICLES8,5508,5502160305205NUAS INTEGRATION AND INTEROPERABILITY41,83141,8312170305208MDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS1,1051,1052180305208NDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS33,14933,1492190305220NRQ–4 UAV227,188227,1882200305231NMQ–8 UAV52,77052,7702210305232MRQ–11 UAV6356352220305233NRQ–7 UAV6886882230305234NSMALL (LEVEL 0) TACTICAL UAS (STUASL0)4,6474,6472240305239MRQ–21A6,4356,4352250305241NMULTI-INTELLIGENCE SENSOR DEVELOPMENT49,14549,1452260305242MUNMANNED AERIAL SYSTEMS (UAS) PAYLOADS (MIP)9,2469,2462270305421NRQ–4 MODERNIZATION150,854150,8542280308601NMODELING AND SIMULATION SUPPORT4,7574,7572290702207NDEPOT MAINTENANCE (NON-IF)24,18524,1852310708730NMARITIME TECHNOLOGY (MARITECH)4,3214,321231A9999999999CLASSIFIED PROGRAMS1,252,1851,252,185 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT3,482,1733,410,029 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY17,885,91618,240,379RESEARCH, DEVELOPMENT, TEST & EVAL, AFBASIC RESEARCH0010601102FDEFENSE RESEARCH SCIENCES329,721352,221 Basic research program increase[22,500]0020601103FUNIVERSITY RESEARCH INITIATIVES141,754141,7540030601108FHIGH ENERGY LASER RESEARCH INITIATIVES13,77813,778 SUBTOTAL BASIC RESEARCH485,253507,753APPLIED RESEARCH0040602102FMATERIALS125,234125,2340050602201FAEROSPACE VEHICLE TECHNOLOGIES123,438123,4380060602202FHUMAN EFFECTIVENESS APPLIED RESEARCH100,530100,5300070602203FAEROSPACE PROPULSION182,326182,3260080602204FAEROSPACE SENSORS147,291147,2910090602601FSPACE TECHNOLOGY116,122116,1220100602602FCONVENTIONAL MUNITIONS99,85199,8510110602605FDIRECTED ENERGY TECHNOLOGY115,604115,6040120602788FDOMINANT INFORMATION SCIENCES AND METHODS164,909164,9090130602890FHIGH ENERGY LASER RESEARCH42,03742,037 SUBTOTAL APPLIED RESEARCH1,217,3421,217,342ADVANCED TECHNOLOGY DEVELOPMENT0140603112FADVANCED MATERIALS FOR WEAPON SYSTEMS37,66547,665 Metals Affordability Initiative[10,000]0150603199FSUSTAINMENT SCIENCE AND TECHNOLOGY (S&T)18,37818,3780160603203FADVANCED AEROSPACE SENSORS42,18342,1830170603211FAEROSPACE TECHNOLOGY DEV/DEMO100,733100,7330180603216FAEROSPACE PROPULSION AND POWER TECHNOLOGY168,821168,8210190603270FELECTRONIC COMBAT TECHNOLOGY47,03247,0320200603401FADVANCED SPACECRAFT TECHNOLOGY54,89754,8970210603444FMAUI SPACE SURVEILLANCE SYSTEM (MSSS)12,85312,8530220603456FHUMAN EFFECTIVENESS ADVANCED TECHNOLOGY DEVELOPMENT25,44825,4480230603601FCONVENTIONAL WEAPONS TECHNOLOGY48,53648,5360240603605FADVANCED WEAPONS TECHNOLOGY30,19530,1950250603680FMANUFACTURING TECHNOLOGY PROGRAM42,63052,630 Maturation of advanced manufacturing for low-cost sustainment[10,000]0260603788FBATTLESPACE KNOWLEDGE DEVELOPMENT AND DEMONSTRATION46,41446,414 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT675,785695,785ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES0270603260FINTELLIGENCE ADVANCED DEVELOPMENT5,0325,0320290603438FSPACE CONTROL TECHNOLOGY4,0704,0700300603742FCOMBAT IDENTIFICATION TECHNOLOGY21,79021,7900310603790FNATO RESEARCH AND DEVELOPMENT4,7364,7360330603830FSPACE SECURITY AND DEFENSE PROGRAM30,77130,7710340603851FINTERCONTINENTAL BALLISTIC MISSILE—DEM/VAL39,76539,7650360604015FLONG RANGE STRIKE1,246,228556,228 Delayed EMD contract award[–690,000]0370604317FTECHNOLOGY TRANSFER3,5128,512 Technology transfer program increase[5,000]0380604327FHARD AND DEEPLY BURIED TARGET DEFEAT SYSTEM (HDBTDS) PROGRAM54,63754,6370400604422FWEATHER SYSTEM FOLLOW-ON76,10851,108 Unjustified increase and analysis of alternatives[–25,000]0440604857FOPERATIONALLY RESPONSIVE SPACE6,45719,957 SSA, Weather, or Launch Activities[13,500]0450604858FTECH TRANSITION PROGRAM246,514246,5140460605230FGROUND BASED STRATEGIC DETERRENT75,16675,1660490207110FNEXT GENERATION AIR DOMINANCE8,8308,8300500207455FTHREE DIMENSIONAL LONG-RANGE RADAR (3DELRR)14,93914,9390510305164FNAVSTAR GLOBAL POSITIONING SYSTEM (USER EQUIPMENT) (SPACE)142,288142,2880520306250FCYBER OPERATIONS TECHNOLOGY DEVELOPMENT81,73296,732 Increase USCC Cyber Operations Technology Development[15,000] SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES2,062,5751,381,075SYSTEM DEVELOPMENT & DEMONSTRATION0550604270FELECTRONIC WARFARE DEVELOPMENT9299290560604281FTACTICAL DATA NETWORKS ENTERPRISE60,25660,2560570604287FPHYSICAL SECURITY EQUIPMENT5,9735,9730580604329FSMALL DIAMETER BOMB (SDB)—EMD32,62432,6240590604421FCOUNTERSPACE SYSTEMS24,20824,2080600604425FSPACE SITUATION AWARENESS SYSTEMS32,37432,3740610604426FSPACE FENCE243,909243,9090620604429FAIRBORNE ELECTRONIC ATTACK8,3588,3580630604441FSPACE BASED INFRARED SYSTEM (SBIRS) HIGH EMD292,235292,2350640604602FARMAMENT/ORDNANCE DEVELOPMENT40,15440,1540650604604FSUBMUNITIONS2,5062,5060660604617FAGILE COMBAT SUPPORT57,67857,6780670604706FLIFE SUPPORT SYSTEMS8,1878,1870680604735FCOMBAT TRAINING RANGES15,79515,7950690604800FF–35—EMD589,441589,4410710604853FEVOLVED EXPENDABLE LAUNCH VEHICLE PROGRAM (SPACE)—EMD84,438184,438 EELV Program—Rocket Propulsion System Development[100,000]0720604932FLONG RANGE STANDOFF WEAPON36,64316,143 Contract delay[–20,500]0730604933FICBM FUZE MODERNIZATION142,551142,5510740605213FF–22 MODERNIZATION INCREMENT 3.2B140,640140,6400750605214FGROUND ATTACK WEAPONS FUZE DEVELOPMENT3,5983,5980760605221FKC–46602,364402,364 Program decrease[–200,000]0770605223FADVANCED PILOT TRAINING11,39511,3950780605229FCSAR HH–60 RECAPITALIZATION156,085156,0850800605431FADVANCED EHF MILSATCOM (SPACE)228,230228,2300810605432FPOLAR MILSATCOM (SPACE)72,08472,0840820605433FWIDEBAND GLOBAL SATCOM (SPACE)56,34352,343 Excess to need[–4,000]0830605458FAIR & SPACE OPS CENTER 10.2 RDT&E47,62947,6290840605931FB–2 DEFENSIVE MANAGEMENT SYSTEM271,961271,9610850101125FNUCLEAR WEAPONS MODERNIZATION212,121212,1210860207171FF–15 EPAWSS186,481186,4810870207701FFULL COMBAT MISSION TRAINING18,08218,0820880305176FCOMBAT SURVIVOR EVADER LOCATOR9939930890307581FNEXTGEN JSTARS44,34344,3430910401319FPRESIDENTIAL AIRCRAFT REPLACEMENT (PAR)102,620102,6200920701212FAUTOMATED TEST SYSTEMS14,56314,563 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION3,847,7913,723,291MANAGEMENT SUPPORT0930604256FTHREAT SIMULATOR DEVELOPMENT23,84423,8440940604759FMAJOR T&E INVESTMENT68,30273,302 Airborne Sensor Data Correlation Project[5,000]0950605101FRAND PROJECT AIR FORCE34,91834,9180970605712FINITIAL OPERATIONAL TEST & EVALUATION10,47610,4760980605807FTEST AND EVALUATION SUPPORT673,908673,9080990605860FROCKET SYSTEMS LAUNCH PROGRAM (SPACE)21,85821,8581000605864FSPACE TEST PROGRAM (STP)28,22828,2281010605976FFACILITIES RESTORATION AND MODERNIZATION—TEST AND EVALUATION SUPPORT40,51840,5181020605978FFACILITIES SUSTAINMENT—TEST AND EVALUATION SUPPORT27,89527,8951030606017FREQUIREMENTS ANALYSIS AND MATURATION16,50716,5071040606116FSPACE TEST AND TRAINING RANGE DEVELOPMENT18,99718,9971060606392FSPACE AND MISSILE CENTER (SMC) CIVILIAN WORKFORCE185,305176,727 Excess to need[–8,578]1070308602FENTEPRISE INFORMATION SERVICES (EIS)4,8414,8411080702806FACQUISITION AND MANAGEMENT SUPPORT15,35715,3571090804731FGENERAL SKILL TRAINING1,3151,3151111001004FINTERNATIONAL ACTIVITIES2,3152,315 SUBTOTAL MANAGEMENT SUPPORT1,174,5841,171,006OPERATIONAL SYSTEMS DEVELOPMENT1120603423FGLOBAL POSITIONING SYSTEM III—OPERATIONAL CONTROL SEGMENT350,232350,2321130604233FSPECIALIZED UNDERGRADUATE FLIGHT TRAINING10,46510,4651140604445FWIDE AREA SURVEILLANCE24,57724,5771170605018FAF INTEGRATED PERSONNEL AND PAY SYSTEM (AF-IPPS)69,69410,694 Forward financing, excluding funding for audit readiness[–59,000]1180605024FANTI-TAMPER TECHNOLOGY EXECUTIVE AGENCY26,71826,7181190605278FHC/MC–130 RECAP RDT&E10,80710,8071210101113FB–52 SQUADRONS74,52074,5201220101122FAIR-LAUNCHED CRUISE MISSILE (ALCM)4514511230101126FB–1B SQUADRONS2,2452,2451240101127FB–2 SQUADRONS108,183108,1831250101213FMINUTEMAN SQUADRONS178,929178,9291260101313FSTRAT WAR PLANNING SYSTEM—USSTRATCOM28,48128,4811270101314FNIGHT FIST—USSTRATCOM87871280101316FWORLDWIDE JOINT STRATEGIC COMMUNICATIONS5,3155,3151310105921FSERVICE SUPPORT TO STRATCOM—SPACE ACTIVITIES8,0908,0901320205219FMQ–9 UAV123,439123,4391340207131FA–10 SQUADRONS16,200 A–10 restoration: operational flight program development[16,200]1350207133FF–16 SQUADRONS148,297198,297 AESA Radar Integration[50,000]1360207134FF–15E SQUADRONS179,283192,079 Transfer from procurement[12,796]1370207136FMANNED DESTRUCTIVE SUPPRESSION14,86014,8601380207138FF–22A SQUADRONS262,552262,5521390207142FF–35 SQUADRONS115,39553,921 Program delay[–61,474]1400207161FTACTICAL AIM MISSILES43,36043,3601410207163FADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)46,16046,1601430207224FCOMBAT RESCUE AND RECOVERY4124121440207227FCOMBAT RESCUE—PARARESCUE6576571450207247FAF TENCAP31,42831,4281460207249FPRECISION ATTACK SYSTEMS PROCUREMENT1,1051,1051470207253FCOMPASS CALL14,24914,2491480207268FAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM103,942103,9421490207325FJOINT AIR-TO-SURFACE STANDOFF MISSILE (JASSM)12,79312,7931500207410FAIR & SPACE OPERATIONS CENTER (AOC)21,19321,1931510207412FCONTROL AND REPORTING CENTER (CRC)5595591520207417FAIRBORNE WARNING AND CONTROL SYSTEM (AWACS)161,812161,8121530207418FTACTICAL AIRBORNE CONTROL SYSTEMS6,0016,0011550207431FCOMBAT AIR INTELLIGENCE SYSTEM ACTIVITIES7,7937,7931560207444FTACTICAL AIR CONTROL PARTY-MOD12,46512,4651570207448FC2ISR TACTICAL DATA LINK1,6811,6811590207452FDCAPES16,79616,7961610207590FSEEK EAGLE21,56421,5641620207601FUSAF MODELING AND SIMULATION24,99424,9941630207605FWARGAMING AND SIMULATION CENTERS6,0356,0351640207697FDISTRIBUTED TRAINING AND EXERCISES4,3584,3581650208006FMISSION PLANNING SYSTEMS55,83555,8351670208087FAF OFFENSIVE CYBERSPACE OPERATIONS12,87412,8741680208088FAF DEFENSIVE CYBERSPACE OPERATIONS7,6817,6811710301017FGLOBAL SENSOR INTEGRATED ON NETWORK (GSIN)5,9745,9741770301400FSPACE SUPERIORITY INTELLIGENCE13,81513,8151780302015FE–4B NATIONAL AIRBORNE OPERATIONS CENTER (NAOC)80,36080,3601790303001FFAMILY OF ADVANCED BLOS TERMINALS (FAB-T)3,9073,9071800303131FMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)75,06275,0621810303140FINFORMATION SYSTEMS SECURITY PROGRAM46,59946,5991830303142FGLOBAL FORCE MANAGEMENT—DATA INITIATIVE2,4702,4701860304260FAIRBORNE SIGINT ENTERPRISE112,775112,7751890305099FGLOBAL AIR TRAFFIC MANAGEMENT (GATM)4,2354,2351920305110FSATELLITE CONTROL NETWORK (SPACE)7,8795,879 Unjustified increase in systems engineering[–2,000]1930305111FWEATHER SERVICE29,95529,9551940305114FAIR TRAFFIC CONTROL, APPROACH, AND LANDING SYSTEM (ATCALS)21,48521,4851950305116FAERIAL TARGETS2,5152,5151980305128FSECURITY AND INVESTIGATIVE ACTIVITIES4724721990305145FARMS CONTROL IMPLEMENTATION12,13712,1372000305146FDEFENSE JOINT COUNTERINTELLIGENCE ACTIVITIES3613612030305173FSPACE AND MISSILE TEST AND EVALUATION CENTER3,1623,1622040305174FSPACE INNOVATION, INTEGRATION AND RAPID TECHNOLOGY DEVELOPMENT1,5431,5432050305179FINTEGRATED BROADCAST SERVICE (IBS)7,8607,8602060305182FSPACELIFT RANGE SYSTEM (SPACE)6,9026,9022070305202FDRAGON U–234,47134,4712090305206FAIRBORNE RECONNAISSANCE SYSTEMS50,15460,154 Wide Area Surveillance Capability[10,000]2100305207FMANNED RECONNAISSANCE SYSTEMS13,24513,2452110305208FDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS22,78422,7842120305219FMQ–1 PREDATOR A UAV7167162130305220FRQ–4 UAV208,053203,053 Program delays[–5,000]2140305221FNETWORK-CENTRIC COLLABORATIVE TARGETING21,58721,5872150305236FCOMMON DATA LINK EXECUTIVE AGENT (CDL EA)43,98643,9862160305238FNATO AGS197,486138,400 Transfer to Procurement for NATO AWACS[–59,086]2170305240FSUPPORT TO DCGS ENTERPRISE28,43428,4342180305265FGPS III SPACE SEGMENT180,902180,9022200305614FJSPOC MISSION SYSTEM81,91181,9112210305881FRAPID CYBER ACQUISITION3,1493,1492220305913FNUDET DETECTION SYSTEM (SPACE)14,44714,4472230305940FSPACE SITUATION AWARENESS OPERATIONS20,07720,0772250308699FSHARED EARLY WARNING (SEW)8538532260401115FC–130 AIRLIFT SQUADRON33,96233,9622270401119FC–5 AIRLIFT SQUADRONS (IF)42,86422,864 Forward financing[–20,000]2280401130FC–17 AIRCRAFT (IF)54,80754,8072290401132FC–130J PROGRAM31,01031,0102300401134FLARGE AIRCRAFT IR COUNTERMEASURES (LAIRCM)6,8026,8022310401219FKC–10S1,7991,7992320401314FOPERATIONAL SUPPORT AIRLIFT48,45348,4532330401318FCV–2236,57636,5762350408011FSPECIAL TACTICS / COMBAT CONTROL7,9637,9632360702207FDEPOT MAINTENANCE (NON-IF)1,5251,5252370708610FLOGISTICS INFORMATION TECHNOLOGY (LOGIT)112,67668,400 Program growth[–44,276]2380708611FSUPPORT SYSTEMS DEVELOPMENT12,65712,6572390804743FOTHER FLIGHT TRAINING1,8361,8362400808716FOTHER PERSONNEL ACTIVITIES1211212410901202FJOINT PERSONNEL RECOVERY AGENCY5,9115,9112420901218FCIVILIAN COMPENSATION PROGRAM3,6043,6042430901220FPERSONNEL ADMINISTRATION4,5984,5982440901226FAIR FORCE STUDIES AND ANALYSIS AGENCY1,1031,1032460901538FFINANCIAL MANAGEMENT INFORMATION SYSTEMS DEVELOPMENT101,840101,840246A9999999999CLASSIFIED PROGRAMS12,780,14212,780,142 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT17,010,33916,848,499 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF26,473,66925,544,751RESEARCH, DEVELOPMENT, TEST & EVAL, DWBASIC RESEARCH0010601000BRDTRA BASIC RESEARCH INITIATIVE38,43638,4360020601101EDEFENSE RESEARCH SCIENCES333,119333,1190030601110D8ZBASIC RESEARCH INITIATIVES42,02242,0220040601117EBASIC OPERATIONAL MEDICAL RESEARCH SCIENCE56,54456,5440050601120D8ZNATIONAL DEFENSE EDUCATION PROGRAM49,45354,453 STEM program increase[5,000]0060601228D8ZHISTORICALLY BLACK COLLEGES AND UNIVERSITIES/MINORITY INSTITUTIONS25,83435,834 Program increase[10,000]0070601384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM46,26146,261 SUBTOTAL BASIC RESEARCH591,669606,669APPLIED RESEARCH0080602000D8ZJOINT MUNITIONS TECHNOLOGY19,35219,3520090602115EBIOMEDICAL TECHNOLOGY114,262114,2620100602234D8ZLINCOLN LABORATORY RESEARCH PROGRAM51,02651,0260110602251D8ZAPPLIED RESEARCH FOR THE ADVANCEMENT OF S&T PRIORITIES48,22648,2260120602303EINFORMATION & COMMUNICATIONS TECHNOLOGY356,358356,3580140602383EBIOLOGICAL WARFARE DEFENSE29,26529,2650150602384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM208,111208,1110160602668D8ZCYBER SECURITY RESEARCH13,72713,7270180602702ETACTICAL TECHNOLOGY314,582309,582 Multi-azimuth defense fast intercept round engagement system[–5,000]0190602715EMATERIALS AND BIOLOGICAL TECHNOLOGY220,115201,721 Program decrease[–18,394]0200602716EELECTRONICS TECHNOLOGY174,798174,7980210602718BRWEAPONS OF MASS DESTRUCTION DEFEAT TECHNOLOGIES155,415155,4150220602751D8ZSOFTWARE ENGINEERING INSTITUTE (SEI) APPLIED RESEARCH8,8248,8240231160401BBSOF TECHNOLOGY DEVELOPMENT37,51737,517 SUBTOTAL APPLIED RESEARCH1,751,5781,728,184ADVANCED TECHNOLOGY DEVELOPMENT0240603000D8ZJOINT MUNITIONS ADVANCED TECHNOLOGY25,91525,9150260603122D8ZCOMBATING TERRORISM TECHNOLOGY SUPPORT71,171111,171 Program increase[40,000]0270603133D8ZFOREIGN COMPARATIVE TESTING21,78221,7820280603160BRCOUNTERPROLIFERATION INITIATIVES—PROLIFERATION PREVENTION AND DEFEAT290,654290,6540300603176CADVANCED CONCEPTS AND PERFORMANCE ASSESSMENT12,13912,1390310603177CDISCRIMINATION SENSOR TECHNOLOGY28,20028,2000320603178CWEAPONS TECHNOLOGY45,3897,367 High Power Directed Energy—Missile Destruct[–26,055] Move to support Multiple Object Kill Vehicle[–11,967]0330603179CADVANCED C4ISR9,8769,8760340603180CADVANCED RESEARCH17,36417,3640350603225D8ZJOINT DOD-DOE MUNITIONS TECHNOLOGY DEVELOPMENT18,80218,8020360603264SAGILE TRANSPORTATION FOR THE 21ST CENTURY (AT21)—THEATER CAPABILITY2,6792,6790370603274CSPECIAL PROGRAM—MDA TECHNOLOGY64,70851,458 Unjustified growth[–13,250]0380603286EADVANCED AEROSPACE SYSTEMS185,043185,0430390603287ESPACE PROGRAMS AND TECHNOLOGY126,692126,6920400603288D8ZANALYTIC ASSESSMENTS14,64514,6450410603289D8ZADVANCED INNOVATIVE ANALYSIS AND CONCEPTS59,83049,830 Program decrease[–10,000]0420603294CCOMMON KILL VEHICLE TECHNOLOGY46,7537,195 MOKV Concept Development[–39,558]0430603384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—ADVANCED DEVELOPMENT140,094140,0940440603527D8ZRETRACT LARCH118,666108,666 Program decrease[–10,000]0450603618D8ZJOINT ELECTRONIC ADVANCED TECHNOLOGY43,96623,966 Program decrease[–20,000]0460603648D8ZJOINT CAPABILITY TECHNOLOGY DEMONSTRATIONS141,540116,540 Program decrease[–25,000]0470603662D8ZNETWORKED COMMUNICATIONS CAPABILITIES6,9806,9800500603680D8ZDEFENSE-WIDE MANUFACTURING SCIENCE AND TECHNOLOGY PROGRAM157,056142,056 Unjustified growth[–15,000]0510603699D8ZEMERGING CAPABILITIES TECHNOLOGY DEVELOPMENT33,51541,015 Efforts to counter-ISIL and Russian aggression[7,500]0520603712SGENERIC LOGISTICS R&D TECHNOLOGY DEMONSTRATIONS16,54316,5430530603713SDEPLOYMENT AND DISTRIBUTION ENTERPRISE TECHNOLOGY29,88829,8880540603716D8ZSTRATEGIC ENVIRONMENTAL RESEARCH PROGRAM65,83665,8360550603720SMICROELECTRONICS TECHNOLOGY DEVELOPMENT AND SUPPORT79,03789,037 Trusted Source Implementation for Field Programmable Gate Arrays Study[10,000]0560603727D8ZJOINT WARFIGHTING PROGRAM9,6265,000 Program decrease[–4,626]0570603739EADVANCED ELECTRONICS TECHNOLOGIES79,02179,0210580603760ECOMMAND, CONTROL AND COMMUNICATIONS SYSTEMS201,335201,3350590603766ENETWORK-CENTRIC WARFARE TECHNOLOGY452,861432,861 Excessive program growth[–20,000]0600603767ESENSOR TECHNOLOGY257,127257,1270610603769SEDISTRIBUTED LEARNING ADVANCED TECHNOLOGY DEVELOPMENT10,77110,7710620603781D8ZSOFTWARE ENGINEERING INSTITUTE15,20215,2020630603826D8ZQUICK REACTION SPECIAL PROJECTS90,50065,500 Unjustified growth[–25,000]0660603833D8ZENGINEERING SCIENCE & TECHNOLOGY18,37718,3770670603941D8ZTEST & EVALUATION SCIENCE & TECHNOLOGY82,58982,5890680604055D8ZOPERATIONAL ENERGY CAPABILITY IMPROVEMENT37,42037,4200690303310D8ZCWMD SYSTEMS42,48842,4880701160402BBSOF ADVANCED TECHNOLOGY DEVELOPMENT57,74157,741 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT3,229,8213,066,865ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES0710603161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E ADC&P31,71031,7100730603600D8ZWALKOFF90,56790,5670740603714D8ZADVANCED SENSORS APPLICATION PROGRAM15,90015,9000750603851D8ZENVIRONMENTAL SECURITY TECHNICAL CERTIFICATION PROGRAM52,75852,7580760603881CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT228,021228,0210770603882CBALLISTIC MISSILE DEFENSE MIDCOURSE DEFENSE SEGMENT1,284,8911,284,891077A0603XXXXMULTIPLE-OBJECT KILL VEHICLE81,525 Divert attitude control systems technology to support Multi-Object Kill Vehicle[10,000] Establish MOKV Program of Record[71,525]0780603884BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—DEM/VAL172,754172,7540790603884CBALLISTIC MISSILE DEFENSE SENSORS233,588233,5880800603890CBMD ENABLING PROGRAMS409,088409,088080A0603XXXCWEAPONS TECHNOLOGY—HIGH POWER DE26,055 High Power Directed Energy—Missile Destruct[26,055]0810603891CSPECIAL PROGRAMS—MDA400,387400,3870820603892CAEGIS BMD843,355843,3550830603893CSPACE TRACKING & SURVEILLANCE SYSTEM31,63231,6320840603895CBALLISTIC MISSILE DEFENSE SYSTEM SPACE PROGRAMS23,28923,2890850603896CBALLISTIC MISSILE DEFENSE COMMAND AND CONTROL, BATTLE MANAGEMENT AND COMMUNICATI450,085437,785 Future Spirals concurrency with multiple ongoing efforts and excess growth[–12,300]0860603898CBALLISTIC MISSILE DEFENSE JOINT WARFIGHTER SUPPORT49,57049,5700870603904CMISSILE DEFENSE INTEGRATION & OPERATIONS CENTER (MDIOC)49,21149,2110880603906CREGARDING TRENCH9,5839,5830890603907CSEA BASED X-BAND RADAR (SBX)72,86672,8660900603913CISRAELI COOPERATIVE PROGRAMS102,795267,595 Arrow 3[19,500] Arrow System Improvement Program[45,500] David's Sling[99,800]0910603914CBALLISTIC MISSILE DEFENSE TEST274,323274,3230920603915CBALLISTIC MISSILE DEFENSE TARGETS513,256513,2560930603920D8ZHUMANITARIAN DEMINING10,12910,1290940603923D8ZCOALITION WARFARE10,35010,3500950604016D8ZDEPARTMENT OF DEFENSE CORROSION PROGRAM1,51811,518 Program Increase[10,000]0960604115CTECHNOLOGY MATURATION INITIATIVES96,30096,3000970604250D8ZADVANCED INNOVATIVE TECHNOLOGIES469,798469,7980980604400D8ZDEPARTMENT OF DEFENSE (DOD) UNMANNED AIRCRAFT SYSTEM (UAS) COMMON DEVELOPMENT3,1293,1291030604826JJOINT C5 CAPABILITY DEVELOPMENT, INTEGRATION AND INTEROPERABILITY ASSESSMENTS25,20025,2001050604873CLONG RANGE DISCRIMINATION RADAR (LRDR)137,564137,5641060604874CIMPROVED HOMELAND DEFENSE INTERCEPTORS278,944298,944 Redesigned kill vehicle development [20,000]1070604876CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT TEST26,22526,2251080604878CAEGIS BMD TEST55,14855,1481090604879CBALLISTIC MISSILE DEFENSE SENSOR TEST86,76486,7641100604880CLAND-BASED SM–3 (LBSM3)34,97034,9701110604881CAEGIS SM–3 BLOCK IIA CO-DEVELOPMENT172,645172,6451120604887CBALLISTIC MISSILE DEFENSE MIDCOURSE SEGMENT TEST64,61864,6181140303191D8ZJOINT ELECTROMAGNETIC TECHNOLOGY (JET) PROGRAM2,6602,6601150305103CCYBER SECURITY INITIATIVE963963 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES6,816,5547,106,634SYSTEM DEVELOPMENT AND DEMONSTRATION1160604161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E SDD8,8008,8001170604165D8ZPROMPT GLOBAL STRIKE CAPABILITY DEVELOPMENT78,81788,817 Concept development by the Army of a CPGS option[5,000] Concept development by the Navy of a CPGS option[5,000]1180604384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—EMD303,647303,6471190604764KADVANCED IT SERVICES JOINT PROGRAM OFFICE (AITS-JPO)23,42423,4241200604771D8ZJOINT TACTICAL INFORMATION DISTRIBUTION SYSTEM (JTIDS)14,28514,2851210605000BRWEAPONS OF MASS DESTRUCTION DEFEAT CAPABILITIES7,1567,1561220605013BLINFORMATION TECHNOLOGY DEVELOPMENT12,54242 DCMA program decrease[–12,500]1230605021SEHOMELAND PERSONNEL SECURITY INITIATIVE1911911240605022D8ZDEFENSE EXPORTABILITY PROGRAM3,2733,2731250605027D8ZOUSD(C) IT DEVELOPMENT INITIATIVES5,9625,9621260605070SDOD ENTERPRISE SYSTEMS DEVELOPMENT AND DEMONSTRATION13,41213,4121270605075D8ZDCMO POLICY AND INTEGRATION2,2232,2231280605080SDEFENSE AGENCY INTIATIVES (DAI)—FINANCIAL SYSTEM31,66031,6601290605090SDEFENSE RETIRED AND ANNUITANT PAY SYSTEM (DRAS)13,08513,0851300605210D8ZDEFENSE-WIDE ELECTRONIC PROCUREMENT CAPABILITIES7,2097,2091310303141KGLOBAL COMBAT SUPPORT SYSTEM15,15813,794 Early to need[–1,364]1320305304D8ZDOD ENTERPRISE ENERGY INFORMATION MANAGEMENT (EEIM)4,4144,414 SUBTOTAL SYSTEM DEVELOPMENT AND DEMONSTRATION545,258541,394MANAGEMENT SUPPORT1330604774D8ZDEFENSE READINESS REPORTING SYSTEM (DRRS)5,5815,5811340604875D8ZJOINT SYSTEMS ARCHITECTURE DEVELOPMENT3,0813,0811350604940D8ZCENTRAL TEST AND EVALUATION INVESTMENT DEVELOPMENT (CTEIP)229,125229,1251360604942D8ZASSESSMENTS AND EVALUATIONS28,67421,674 Program decrease[–7,000]1380605100D8ZJOINT MISSION ENVIRONMENT TEST CAPABILITY (JMETC)45,23545,2351390605104D8ZTECHNICAL STUDIES, SUPPORT AND ANALYSIS24,93624,9361410605126JJOINT INTEGRATED AIR AND MISSILE DEFENSE ORGANIZATION (JIAMDO)35,47135,4711440605142D8ZSYSTEMS ENGINEERING37,65537,6551450605151D8ZSTUDIES AND ANALYSIS SUPPORT—OSD3,0153,0151460605161D8ZNUCLEAR MATTERS-PHYSICAL SECURITY5,2875,2871470605170D8ZSUPPORT TO NETWORKS AND INFORMATION INTEGRATION5,2895,2891480605200D8ZGENERAL SUPPORT TO USD (INTELLIGENCE)2,1202,1201490605384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM102,264102,2641580605790D8ZSMALL BUSINESS INNOVATION RESEARCH (SBIR)/ SMALL BUSINESS TECHNOLOGY TRANSFER2,1692,1691590605798D8ZDEFENSE TECHNOLOGY ANALYSIS13,96013,9601600605801KADEFENSE TECHNICAL INFORMATION CENTER (DTIC)51,77551,7751610605803SER&D IN SUPPORT OF DOD ENLISTMENT, TESTING AND EVALUATION9,5339,5331620605804D8ZDEVELOPMENT TEST AND EVALUATION17,37121,371 Program increase[4,000]1630605898EMANAGEMENT HQ—R&D71,57171,5711640606100D8ZBUDGET AND PROGRAM ASSESSMENTS4,1234,1231650203345D8ZDEFENSE OPERATIONS SECURITY INITIATIVE (DOSI)1,9461,9461660204571JJOINT STAFF ANALYTICAL SUPPORT7,6737,6731690303166JSUPPORT TO INFORMATION OPERATIONS (IO) CAPABILITIES10,41310,4131700303260D8ZDEFENSE MILITARY DECEPTION PROGRAM OFFICE (DMDPO)9719711710305193D8ZCYBER INTELLIGENCE6,5796,5791730804767D8ZCOCOM EXERCISE ENGAGEMENT AND TRAINING TRANSFORMATION (CE2T2)—MHA43,81143,8111740901598CMANAGEMENT HQ—MDA35,87135,8711760903230D8WWHS—MISSION OPERATIONS SUPPORT—IT1,0721,072177A9999999999CLASSIFIED PROGRAMS49,50049,500 SUBTOTAL MANAGEMENT SUPPORT856,071853,071OPERATIONAL SYSTEM DEVELOPMENT1780604130VENTERPRISE SECURITY SYSTEM (ESS)7,9297,9291790605127TREGIONAL INTERNATIONAL OUTREACH (RIO) AND PARTNERSHIP FOR PEACE INFORMATION MANA1,7501,7501800605147TOVERSEAS HUMANITARIAN ASSISTANCE SHARED INFORMATION SYSTEM (OHASIS)2942941810607210D8ZINDUSTRIAL BASE ANALYSIS AND SUSTAINMENT SUPPORT22,57622,5761820607310D8ZCWMD SYSTEMS: OPERATIONAL SYSTEMS DEVELOPMENT1,9011,9011830607327TGLOBAL THEATER SECURITY COOPERATION MANAGEMENT INFORMATION SYSTEMS (G-TSCMIS)8,4748,4741840607384BPCHEMICAL AND BIOLOGICAL DEFENSE (OPERATIONAL SYSTEMS DEVELOPMENT)33,56133,5611860208043JPLANNING AND DECISION AID SYSTEM (PDAS)3,0613,0611870208045KC4I INTEROPERABILITY64,92164,9211890301144KJOINT/ALLIED COALITION INFORMATION SHARING3,6453,6451930302016KNATIONAL MILITARY COMMAND SYSTEM-WIDE SUPPORT9639631940302019KDEFENSE INFO INFRASTRUCTURE ENGINEERING AND INTEGRATION10,18610,1861950303126KLONG-HAUL COMMUNICATIONS—DCS36,88336,8831960303131KMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)13,73513,7351970303135GPUBLIC KEY INFRASTRUCTURE (PKI)6,1016,1011980303136GKEY MANAGEMENT INFRASTRUCTURE (KMI)43,86743,8671990303140D8ZINFORMATION SYSTEMS SECURITY PROGRAM8,9578,9572000303140GINFORMATION SYSTEMS SECURITY PROGRAM146,890146,8902010303150KGLOBAL COMMAND AND CONTROL SYSTEM21,50321,5032020303153KDEFENSE SPECTRUM ORGANIZATION20,34220,3422030303170KNET-CENTRIC ENTERPRISE SERVICES (NCES)4444442050303610KTELEPORT PROGRAM1,7361,7362060304210BBSPECIAL APPLICATIONS FOR CONTINGENCIES65,06065,0602100305103KCYBER SECURITY INITIATIVE2,9762,9762150305186D8ZPOLICY R&D PROGRAMS4,1824,1822160305199D8ZNET CENTRICITY18,13018,1302180305208BBDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS5,3025,3022210305208KDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS3,2393,2392250305327VINSIDER THREAT11,73311,7332260305387D8ZHOMELAND DEFENSE TECHNOLOGY TRANSFER PROGRAM2,1192,1192340708011SINDUSTRIAL PREPAREDNESS24,60519,245 DLA Uniform Research[–5,360]2350708012SLOGISTICS SUPPORT ACTIVITIES1,7701,7702360902298JMANAGEMENT HQ—OJCS2,9782,9782371105219BBMQ–9 UAV18,15123,151 Medium Altitude Long Endurance Tactical (MALET) MQ–9 Unmanned Aerial Vehicle[5,000]2381105232BBRQ–11 UAV7587582401160403BBAVIATION SYSTEMS173,934189,134 MC–130 Terrain Following/Terrain Avoidance Radar Program[15,200]2411160405BBINTELLIGENCE SYSTEMS DEVELOPMENT6,8666,8662421160408BBOPERATIONAL ENHANCEMENTS63,00863,0082431160431BBWARRIOR SYSTEMS25,34225,3422441160432BBSPECIAL PROGRAMS3,4013,4012451160480BBSOF TACTICAL VEHICLES3,2123,2122461160483BBMARITIME SYSTEMS63,59763,5972471160489BBGLOBAL VIDEO SURVEILLANCE ACTIVITIES3,9333,9332481160490BBOPERATIONAL ENHANCEMENTS INTELLIGENCE10,62310,623248A9999999999CLASSIFIED PROGRAMS3,564,2723,564,272 SUBTOTAL OPERATIONAL SYSTEM DEVELOPMENT4,538,9104,553,750UNDISTRIBUTED249XXXXXXXDEFENSE WIDE CYBER VULNERABILITY ASSESSMENT200,000 Assess all major weapon systems for cyber vulnerability[200,000]251XXXXXXXTECHNOLOGY OFFSET INITIATIVE300,000 Supports innovative technology development[300,000] SUBTOTAL UNDISTRIBUTED500,000 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW18,329,86118,956,567OPERATIONAL TEST & EVAL, DEFENSEMANAGEMENT SUPPORT0010605118OTEOPERATIONAL TEST AND EVALUATION76,83876,8380020605131OTELIVE FIRE TEST AND EVALUATION46,88246,8820030605814OTEOPERATIONAL TEST ACTIVITIES AND ANALYSES46,83846,838 SUBTOTAL MANAGEMENT SUPPORT170,558170,558 TOTAL OPERATIONAL TEST & EVAL, DEFENSE170,558170,558 TOTAL RDT&E69,784,96370,005,814
				4202.Research, development, test, and evaluation for overseas contingency operations
					SEC. 4202. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)LineProgramElementItemFY 2016 RequestAgreement AuthorizedADVANCED COMPONENT DEVELOPMENT & PROTOTYPES0600603747ASOLDIER SUPPORT AND SURVIVABILITY1,5001,500 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES1,5001,500 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY1,5001,500OPERATIONAL SYSTEMS DEVELOPMENT231A9999999999CLASSIFIED PROGRAMS35,74735,747 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT35,74735,747 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY35,74735,747OPERATIONAL SYSTEMS DEVELOPMENT1330205671FJOINT COUNTER RCIED ELECTRONIC WARFARE300300246A9999999999CLASSIFIED PROGRAMS16,80016,800 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT17,10017,100 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF17,10017,100OPERATIONAL SYSTEM DEVELOPMENT248A9999999999CLASSIFIED PROGRAMS137,087137,087 SUBTOTAL OPERATIONAL SYSTEM DEVELOPMENT137,087137,087 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW137,087137,087 TOTAL RDT&E191,434191,434
				 XLIIIOperation and Maintenance
				4301.Operation and maintenanceSEC. 4301. OPERATION AND MAINTENANCE(In Thousands of Dollars)LineItemFY 2016 RequestAgreement AuthorizedOPERATION & MAINTENANCE, ARMYOPERATING FORCES010MANEUVER UNITS1,094,4291,344,429 Force Readiness Restoration—Operations Tempo[250,000]020MODULAR SUPPORT BRIGADES68,87368,873030ECHELONS ABOVE BRIGADE508,008508,008040THEATER LEVEL ASSETS763,300763,300050LAND FORCES OPERATIONS SUPPORT1,054,3221,054,322060AVIATION ASSETS1,546,1291,546,129070FORCE READINESS OPERATIONS SUPPORT3,158,6063,158,606080LAND FORCES SYSTEMS READINESS438,909438,909090LAND FORCES DEPOT MAINTENANCE1,214,1161,291,316 Readiness funding increase[77,200]100BASE OPERATIONS SUPPORT7,616,0087,626,508 Readiness funding increase[10,500]110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION2,617,1692,789,369 Restore Sustainment shortfalls[172,200]120MANAGEMENT AND OPERATIONAL HEADQUARTERS421,2690 Transfer base requirement to Title XV[–421,269]130COMBATANT COMMANDERS CORE OPERATIONS164,7430 Transfer base requirement to Title XV[–164,743]170COMBATANT COMMANDS DIRECT MISSION SUPPORT448,633448,633 SUBTOTAL OPERATING FORCES21,114,51421,038,402MOBILIZATION180STRATEGIC MOBILITY401,6380 Transfer base requirement to Title XV[–401,638]190ARMY PREPOSITIONED STOCKS261,6830 Transfer base requirement to Title XV[–261,683]200INDUSTRIAL PREPAREDNESS6,5320 Transfer base requirement to Title XV[–6,532] SUBTOTAL MOBILIZATION669,8530TRAINING AND RECRUITING210OFFICER ACQUISITION131,536131,536220RECRUIT TRAINING47,84347,843230ONE STATION UNIT TRAINING42,56542,565240SENIOR RESERVE OFFICERS TRAINING CORPS490,378490,378250SPECIALIZED SKILL TRAINING981,000989,200 Readiness funding increase[33,200] Unjustified program growth[–25,000]260FLIGHT TRAINING940,872940,872270PROFESSIONAL DEVELOPMENT EDUCATION230,324227,324 Advanced Civil Schooling – Civilian Graduate School 10 Percent Reduction[–3,000]280TRAINING SUPPORT603,519603,519290RECRUITING AND ADVERTISING491,922491,922300EXAMINING194,079194,079310OFF-DUTY AND VOLUNTARY EDUCATION227,951227,951320CIVILIAN EDUCATION AND TRAINING161,048161,048330JUNIOR RESERVE OFFICER TRAINING CORPS170,118170,118 SUBTOTAL TRAINING AND RECRUITING4,713,1554,718,355ADMIN & SRVWIDE ACTIVITIES350SERVICEWIDE TRANSPORTATION485,7780 Transfer base requirement to Title XV[–485,778]360CENTRAL SUPPLY ACTIVITIES813,881813,881370LOGISTIC SUPPORT ACTIVITIES714,781687,781 Unjustified program growth[–27,000]380AMMUNITION MANAGEMENT322,127322,127390ADMINISTRATION384,813376,313 Unjustified Growth in Public Affairs[–8,500]400SERVICEWIDE COMMUNICATIONS1,781,3501,748,350 DISN subscription services pricing requested as program growth[–33,000]410MANPOWER MANAGEMENT292,532292,532420OTHER PERSONNEL SUPPORT375,122375,122430OTHER SERVICE SUPPORT1,119,8481,115,348 Spirit of America program growth[–4,500]440ARMY CLAIMS ACTIVITIES225,358225,358450REAL ESTATE MANAGEMENT239,755239,755460FINANCIAL MANAGEMENT AND AUDIT READINESS223,319223,319470INTERNATIONAL MILITARY HEADQUARTERS469,865469,865480MISC. SUPPORT OF OTHER NATIONS40,5210 Transfer base requirement to Title XV[–40,521]530CLASSIFIED PROGRAMS1,120,9741,140,974 Additional SOUTHCOM ISR and intel support[20,000] SUBTOTAL ADMIN & SRVWIDE ACTIVITIES8,610,0248,030,725UNDISTRIBUTED540UNDISTRIBUTED–1,229,500 Civilian and services contract reductions to streamline management HQ[–245,000] Excessive standard price for fuel[–141,000] Foreign Currency adjustments[–431,000] Overestimation of Civilian FTE Targets[–262,500] WORKING CAPITAL FUND CARRYOVER ABOVE ALLOWABLE CEILING[–150,000] SUBTOTAL UNDISTRIBUTED–1,229,500 TOTAL OPERATION & MAINTENANCE, ARMY35,107,54632,557,982OPERATION & MAINTENANCE, ARMY RESOPERATING FORCES020MODULAR SUPPORT BRIGADES16,61216,612030ECHELONS ABOVE BRIGADE486,531486,531040THEATER LEVEL ASSETS105,446105,446050LAND FORCES OPERATIONS SUPPORT516,791516,791060AVIATION ASSETS87,58787,587070FORCE READINESS OPERATIONS SUPPORT348,601348,601080LAND FORCES SYSTEMS READINESS81,35081,350090LAND FORCES DEPOT MAINTENANCE59,57491,974 Readiness funding increase[32,400]100BASE OPERATIONS SUPPORT570,852557,852 Unjustified program growth[–13,000]110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION245,686259,286 Restore Sustainment shortfalls[13,600]120MANAGEMENT AND OPERATIONAL HEADQUARTERS40,96240,962 SUBTOTAL OPERATING FORCES2,559,9922,592,992ADMIN & SRVWD ACTIVITIES130SERVICEWIDE TRANSPORTATION10,6650 Transfer base requirement to Title XV[–10,665]140ADMINISTRATION18,39018,390150SERVICEWIDE COMMUNICATIONS14,97614,976160MANPOWER MANAGEMENT8,8418,841170RECRUITING AND ADVERTISING52,92852,928 SUBTOTAL ADMIN & SRVWD ACTIVITIES105,80095,135UNDISTRIBUTED190UNDISTRIBUTED–19,200 Civilian and services contract reductions to streamline management HQ[–6,200] Excessive standard price for fuel[–13,000] SUBTOTAL UNDISTRIBUTED–19,200 TOTAL OPERATION & MAINTENANCE, ARMY RES2,665,7922,668,927OPERATION & MAINTENANCE, ARNGOPERATING FORCES010MANEUVER UNITS709,433901,933 Increased Operations Tempo to Meet Readiness Objectives[192,500]020MODULAR SUPPORT BRIGADES167,324167,324030ECHELONS ABOVE BRIGADE741,327741,327040THEATER LEVEL ASSETS88,77596,475 ARNG border security enhancement[7,700]050LAND FORCES OPERATIONS SUPPORT32,13032,130060AVIATION ASSETS943,609996,209 ARNG border security enhancement[13,000] Readiness funding increase[39,600]070FORCE READINESS OPERATIONS SUPPORT703,137703,137080LAND FORCES SYSTEMS READINESS84,06684,066090LAND FORCES DEPOT MAINTENANCE166,848189,348 Readiness funding increase[22,500]100BASE OPERATIONS SUPPORT1,022,970998,970 Justification does not match summary of price and program changes[–14,000] Unjustified growth[–10,000]110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION673,680708,880 Restore Sustainment shortfalls[35,200]120MANAGEMENT AND OPERATIONAL HEADQUARTERS954,574954,574 SUBTOTAL OPERATING FORCES6,287,8736,574,373ADMIN & SRVWD ACTIVITIES130SERVICEWIDE TRANSPORTATION6,5700 Transfer base requirement to Title XV[–6,570]140ADMINISTRATION59,62958,719 National Guard State Partnership Program increase[500] NGB Heritage Painting Program[–1,410]150SERVICEWIDE COMMUNICATIONS68,45268,452160MANPOWER MANAGEMENT8,8418,841170OTHER PERSONNEL SUPPORT283,670272,170 Army Marketing Program unjustified program growth[–11,500]180REAL ESTATE MANAGEMENT2,9422,942 SUBTOTAL ADMIN & SRVWD ACTIVITIES430,104411,124UNDISTRIBUTED200UNDISTRIBUTED–70,400 Civilian and services contract reductions to streamline management HQ[–27,400] Excessive standard price for fuel[–43,000] SUBTOTAL UNDISTRIBUTED–70,400 TOTAL OPERATION & MAINTENANCE, ARNG6,717,9776,915,097OPERATION & MAINTENANCE, NAVYOPERATING FORCES010MISSION AND OTHER FLIGHT OPERATIONS4,940,3654,940,365020FLEET AIR TRAINING1,830,6111,830,611030AVIATION TECHNICAL DATA & ENGINEERING SERVICES37,2250 Transfer base requirement to Title XV[–37,225]040AIR OPERATIONS AND SAFETY SUPPORT103,456103,456050AIR SYSTEMS SUPPORT376,844390,744 Aviation Readiness Restoration—AV–8B Program Related Logistics[4,000] Aviation Readiness Restoration—CH–53 Program Related Logisitics[1,900] Aviation Readiness Restoration—MV–22 Program Related Logisitics[1,200] MV–22 Fleet Engineering Support Unfunded Requirement[6,800]060AIRCRAFT DEPOT MAINTENANCE897,536912,536 Program increase[15,000]070AIRCRAFT DEPOT OPERATIONS SUPPORT33,20133,201080AVIATION LOGISTICS544,056549,356 Aviation Readiness Restoration—MV–22 Aviation Logisitics[5,300]090MISSION AND OTHER SHIP OPERATIONS4,287,6584,287,658100SHIP OPERATIONS SUPPORT & TRAINING787,446787,446110SHIP DEPOT MAINTENANCE5,960,9515,960,951120SHIP DEPOT OPERATIONS SUPPORT1,554,8630 Transfer base requirement to Title XV[–1,554,863]130COMBAT COMMUNICATIONS704,415684,815 DISA/DISN price growth requested as program growth[–19,600]140ELECTRONIC WARFARE96,91696,916150SPACE SYSTEMS AND SURVEILLANCE192,198192,198160WARFARE TACTICS453,942453,942170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY351,871348,803 Civilian FTE Growth[–3,068]180COMBAT SUPPORT FORCES1,186,8471,154,487 Civilian FTE Growth[–17,360] Unjustified program growth[–15,000]190EQUIPMENT MAINTENANCE123,948123,948200DEPOT OPERATIONS SUPPORT2,4432,443210COMBATANT COMMANDERS CORE OPERATIONS98,91498,914220COMBATANT COMMANDERS DIRECT MISSION SUPPORT73,11073,110230CRUISE MISSILE110,734110,734240FLEET BALLISTIC MISSILE1,206,7361,206,736250IN-SERVICE WEAPONS SYSTEMS SUPPORT141,664141,664260WEAPONS MAINTENANCE523,122535,122 Ship Self-Defense Systems Maintenance Backlog Reduction[12,000]270OTHER WEAPON SYSTEMS SUPPORT371,872371,335 Civilian FTE Growth[–537]280ENTERPRISE INFORMATION896,061889,449 Civilian FTE Growth[–6,612]290SUSTAINMENT, RESTORATION AND MODERNIZATION2,220,4232,245,723 Restore Sustainment shortfalls[25,300]300BASE OPERATING SUPPORT4,472,4684,468,940 Civilian FTE Growth[–3,528] SUBTOTAL OPERATING FORCES34,581,89632,995,603MOBILIZATION310SHIP PREPOSITIONING AND SURGE422,8460 Transfer base requirement to Title XV[–422,846]320AIRCRAFT ACTIVATIONS/INACTIVATIONS6,4646,964 Aviation Readiness Restoration—F–18 Aircraft Activations/Inactivations[500]330SHIP ACTIVATIONS/INACTIVATIONS361,7640 Transfer base requirement to Title XV[–361,764]340EXPEDITIONARY HEALTH SERVICES SYSTEMS69,53069,050 Civilian FTE Growth[–480]350INDUSTRIAL READINESS2,2370 Transfer base requirement to Title XV[–2,237]360COAST GUARD SUPPORT21,8230 Transfer base requirement to Title XV[–21,823] SUBTOTAL MOBILIZATION884,66476,014TRAINING AND RECRUITING370OFFICER ACQUISITION149,375148,514 Civilian FTE Growth[–861]380RECRUIT TRAINING9,0358,816 Civilian FTE Growth[–219]390RESERVE OFFICERS TRAINING CORPS156,290156,290400SPECIALIZED SKILL TRAINING653,728653,728410FLIGHT TRAINING8,1718,171420PROFESSIONAL DEVELOPMENT EDUCATION168,471161,561 Civilian FTE Growth[–910] Civilian Institutions Graduate Education Program[–6,000]430TRAINING SUPPORT196,048196,048440RECRUITING AND ADVERTISING234,233234,363 Civilian FTE Growth[–370] Naval Sea Cadet Corps[500]450OFF-DUTY AND VOLUNTARY EDUCATION137,855137,855460CIVILIAN EDUCATION AND TRAINING77,25769,961 Civilian FTE Growth[–7,296]470JUNIOR ROTC47,65347,653 SUBTOTAL TRAINING AND RECRUITING1,838,1161,822,960ADMIN & SRVWD ACTIVITIES480ADMINISTRATION923,771912,767 Civilian FTE Growth[–6,004] Navy Fleet Band National Tours[–5,000]490EXTERNAL RELATIONS13,96713,967500CIVILIAN MANPOWER AND PERSONNEL MANAGEMENT120,812115,752 Civilian FTE Growth[–5,060]510MILITARY MANPOWER AND PERSONNEL MANAGEMENT350,983340,017 Civilian FTE Growth[–6,966] Unjustified growth[–4,000]520OTHER PERSONNEL SUPPORT265,948255,491 Civilian FTE Growth[–5,457] Navy Fleet Band National Tour[–5,000]530SERVICEWIDE COMMUNICATIONS335,482334,817 Civilian FTE Growth[–665]550SERVICEWIDE TRANSPORTATION197,7240 Transfer base requirement to Title XV[–197,724]570PLANNING, ENGINEERING AND DESIGN274,936274,936580ACQUISITION AND PROGRAM MANAGEMENT1,122,1781,121,290 Civilian FTE Growth[–888]590HULL, MECHANICAL AND ELECTRICAL SUPPORT48,58748,587600COMBAT/WEAPONS SYSTEMS25,59925,599610SPACE AND ELECTRONIC WARFARE SYSTEMS72,76872,768620NAVAL INVESTIGATIVE SERVICE577,803577,803680INTERNATIONAL HEADQUARTERS AND AGENCIES4,7684,768710CLASSIFIED PROGRAMS560,754560,754 SUBTOTAL ADMIN & SRVWD ACTIVITIES4,896,0804,659,316UNDISTRIBUTED720UNDISTRIBUTED–1,303,600 Civilian and services contract reductions to streamline management HQ[–215,600] Excessive standard price for fuel[–1,001,000] Foreign Currency adjustments[–87,000] SUBTOTAL UNDISTRIBUTED–1,303,600 TOTAL OPERATION & MAINTENANCE, NAVY42,200,75638,250,293OPERATION & MAINTENANCE, MARINE CORPSOPERATING FORCES010OPERATIONAL FORCES931,079931,079020FIELD LOGISTICS931,757931,757030DEPOT MAINTENANCE227,583227,583040MARITIME PREPOSITIONING86,25986,259050SUSTAINMENT, RESTORATION & MODERNIZATION746,237775,037 Restore Sustainment shortfalls[28,800]060BASE OPERATING SUPPORT2,057,3622,057,362 SUBTOTAL OPERATING FORCES4,980,2775,009,077TRAINING AND RECRUITING070RECRUIT TRAINING16,46016,460080OFFICER ACQUISITION977977090SPECIALIZED SKILL TRAINING97,32597,325100PROFESSIONAL DEVELOPMENT EDUCATION40,78640,786110TRAINING SUPPORT347,476347,476120RECRUITING AND ADVERTISING164,806164,806130OFF-DUTY AND VOLUNTARY EDUCATION39,96339,963140JUNIOR ROTC23,39723,397 SUBTOTAL TRAINING AND RECRUITING731,190731,190ADMIN & SRVWD ACTIVITIES150SERVICEWIDE TRANSPORTATION37,3860 Transfer base requirement to Title XV[–37,386]160ADMINISTRATION358,395351,695 Unjustified Growth Marine Corps Heritage Center[–6,700]180ACQUISITION AND PROGRAM MANAGEMENT76,10576,105200CLASSIFIED PROGRAMS45,42945,429 SUBTOTAL ADMIN & SRVWD ACTIVITIES517,315473,229UNDISTRIBUTED210UNDISTRIBUTED–112,500 Civilian and services contract reductions to streamline management HQ[–33,500] Excessive standard price for fuel[–41,000] Foreign Currency adjustments[–28,000] Working Capital Fund carry over above allowable ceiling[–10,000] SUBTOTAL UNDISTRIBUTED–112,500 TOTAL OPERATION & MAINTENANCE, MARINE CORPS6,228,7826,100,996OPERATION & MAINTENANCE, NAVY RESOPERATING FORCES010MISSION AND OTHER FLIGHT OPERATIONS563,722563,722020INTERMEDIATE MAINTENANCE6,2186,218030AIRCRAFT DEPOT MAINTENANCE82,71282,712040AIRCRAFT DEPOT OPERATIONS SUPPORT3260 Transfer base requirement to Title XV[–326]050AVIATION LOGISTICS13,43613,436070SHIP OPERATIONS SUPPORT & TRAINING557557090COMBAT COMMUNICATIONS14,49914,499100COMBAT SUPPORT FORCES117,601117,601120ENTERPRISE INFORMATION29,38229,382130SUSTAINMENT, RESTORATION AND MODERNIZATION48,51349,213 Restore Sustainment shortfalls[700]140BASE OPERATING SUPPORT102,858102,858 SUBTOTAL OPERATING FORCES979,824980,198ADMIN & SRVWD ACTIVITIES150ADMINISTRATION1,5051,505160MILITARY MANPOWER AND PERSONNEL MANAGEMENT13,78213,782170SERVICEWIDE COMMUNICATIONS3,4373,437180ACQUISITION AND PROGRAM MANAGEMENT3,2103,210 SUBTOTAL ADMIN & SRVWD ACTIVITIES21,93421,934UNDISTRIBUTED210UNDISTRIBUTED–68,500 Civilian and services contract reductions to streamline management HQ[–1,500] Excessive standard price for fuel[–67,000] SUBTOTAL UNDISTRIBUTED–68,500 TOTAL OPERATION & MAINTENANCE, NAVY RES1,001,758933,632OPERATION & MAINTENANCE, MC RESERVEOPERATING FORCES010OPERATING FORCES97,63197,631020DEPOT MAINTENANCE18,25418,254030SUSTAINMENT, RESTORATION AND MODERNIZATION28,65330,053 Restore Sustainment shortfalls[1,400]040BASE OPERATING SUPPORT111,923111,923 SUBTOTAL OPERATING FORCES256,461257,861ADMIN & SRVWD ACTIVITIES050SERVICEWIDE TRANSPORTATION924924060ADMINISTRATION10,86610,866070RECRUITING AND ADVERTISING8,7858,785 SUBTOTAL ADMIN & SRVWD ACTIVITIES20,57520,575UNDISTRIBUTED080UNDISTRIBUTED–3,500 Civilian and services contract reductions to streamline management HQ[–1,500] Excessive standard price for fuel[–2,000] SUBTOTAL UNDISTRIBUTED–3,500 TOTAL OPERATION & MAINTENANCE, MC RESERVE277,036274,936OPERATION & MAINTENANCE, AIR FORCEOPERATING FORCES010PRIMARY COMBAT FORCES3,336,8683,597,368 A–10 restoration: Force Structure Restoration[235,300] Civilian FTE Growth[–2,100] EC–130H Force Structure Restoration[27,300]020COMBAT ENHANCEMENT FORCES1,897,3151,901,015 Civilian FTE Growth[–14,000] Increase Range Use Support Unfunded Requirement[37,700] Unjustified growth[–20,000]030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)1,797,5491,690,349 A–10 to F–15E Training Transition[–78,200] Unjustified growth[–29,000]040DEPOT MAINTENANCE6,537,1276,497,127 Remove FY 15 contractor logistics support costs[–40,000]050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION1,997,7122,132,812 Restore Sustainment shortfalls[135,100]060BASE SUPPORT2,841,9482,841,948070GLOBAL C3I AND EARLY WARNING930,341930,341080OTHER COMBAT OPS SPT PROGRAMS924,845924,845100LAUNCH FACILITIES271,177271,177110SPACE CONTROL SYSTEMS382,824382,824120COMBATANT COMMANDERS DIRECT MISSION SUPPORT900,965889,965 Unjustified growth[–11,000]130COMBATANT COMMANDERS CORE OPERATIONS205,078164,078 Joint Enabling Capabilities Command[–41,000]135CLASSIFIED PROGRAMS907,496904,296 Civilian FTE Growth[–3,200] SUBTOTAL OPERATING FORCES22,931,24523,128,145MOBILIZATION140AIRLIFT OPERATIONS2,229,1962,152,196 Excess to need[–77,000]150MOBILIZATION PREPAREDNESS148,3180 Transfer base requirement to Title XV[–148,318]160DEPOT MAINTENANCE1,617,5710 Transfer base requirement to Title XV[–1,617,571]170FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION259,9560 Transfer base requirement to Title XV[–259,956]180BASE SUPPORT708,7990 Transfer base requirement to Title XV[–708,799] SUBTOTAL MOBILIZATION4,963,8402,152,196TRAINING AND RECRUITING190OFFICER ACQUISITION92,19192,191200RECRUIT TRAINING21,87121,871210RESERVE OFFICERS TRAINING CORPS (ROTC)77,52777,527220FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION228,500228,500230BASE SUPPORT772,870772,870240SPECIALIZED SKILL TRAINING359,304379,304 Remotely Piloted Aircraft Flight Training Acceleration[20,000]250FLIGHT TRAINING710,553726,553 Consolidation of Air Battle Manager Resources not properly documented[–4,000] Unmanned Aerial Surveillance (UAS) Training[20,000]260PROFESSIONAL DEVELOPMENT EDUCATION228,252227,322 Air Force Civilian Graduate Education Program Unjustified Growth[–930]270TRAINING SUPPORT76,46476,464280DEPOT MAINTENANCE375,5130 Transfer base requirement to Title XV[–375,513]290RECRUITING AND ADVERTISING79,69079,690300EXAMINING3,8033,803310OFF-DUTY AND VOLUNTARY EDUCATION180,807180,807320CIVILIAN EDUCATION AND TRAINING167,478167,478330JUNIOR ROTC59,26359,263 SUBTOTAL TRAINING AND RECRUITING3,434,0863,093,643ADMIN & SRVWD ACTIVITIES340LOGISTICS OPERATIONS1,141,4911,124,491 O&M and IT budget justification inconsistencies[–17,000]350TECHNICAL SUPPORT ACTIVITIES862,022832,022 Acquisition Management Adjustment[–10,000] Unjustified growth[–20,000]360DEPOT MAINTENANCE61,7450 Transfer base requirement to Title XV[–61,745]370FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION298,759298,759380BASE SUPPORT1,108,2201,108,220390ADMINISTRATION689,797669,097 DEAMS reduction-Funding ahead of need[–20,700]400SERVICEWIDE COMMUNICATIONS498,053461,153 DISN subscription services pricing requested as program growth[–36,900]410OTHER SERVICEWIDE ACTIVITIES900,253900,253420CIVIL AIR PATROL25,41126,561 Civil Air Patrol[1,150]450INTERNATIONAL SUPPORT89,1480 Transfer base requirement to Title XV[–89,148]460CLASSIFIED PROGRAMS1,187,8591,182,959 Civilian FTE Growth[–4,900] SUBTOTAL ADMIN & SRVWD ACTIVITIES6,862,7586,603,515UNDISTRIBUTED470UNDISTRIBUTED–1,452,800 Civilian and services contract reductions to streamline management HQ[–283,800] Excessive standard price for fuel[–952,000] Foreign Currency adjustments[–217,000] SUBTOTAL UNDISTRIBUTED–1,452,800 TOTAL OPERATION & MAINTENANCE, AIR FORCE38,191,92933,524,699OPERATION & MAINTENANCE, AF RESERVEOPERATING FORCES010PRIMARY COMBAT FORCES1,779,3781,781,878 A–10 restoration: Force Structure Restoration[2,500]020MISSION SUPPORT OPERATIONS226,243220,243 Justification does not match summary of price and program changes for civilian pay[–6,000]030DEPOT MAINTENANCE487,0360 Transfer base requirement to Title XV[–487,036]040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION109,342109,642 Restore Sustainment shortfalls[300]050BASE SUPPORT373,707370,707 Air Force Support Standard Correction—transfer to SAG 11G not properly accounted[–3,000] SUBTOTAL OPERATING FORCES2,975,7062,482,470ADMINISTRATION AND SERVICEWIDE ACTIVITIES060ADMINISTRATION53,92153,921070RECRUITING AND ADVERTISING14,35914,359080MILITARY MANPOWER AND PERS MGMT (ARPC)13,66513,665090OTHER PERS SUPPORT (DISABILITY COMP)6,6066,606 SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES88,55188,551UNDISTRIBUTED110UNDISTRIBUTED–175,700 Civilian and services contract reductions to streamline management HQ[–4,700] Excessive standard price for fuel[–171,000] SUBTOTAL UNDISTRIBUTED–175,700 TOTAL OPERATION & MAINTENANCE, AF RESERVE3,064,2572,395,321OPERATION & MAINTENANCE, ANGOPERATING FORCES010AIRCRAFT OPERATIONS3,526,4713,567,371 A–10 restoration: Force Structure Restoration[42,200] DISN pricing requested as program growth[–1,300]020MISSION SUPPORT OPERATIONS740,779743,379 ARNG border security enhancement[2,600]030DEPOT MAINTENANCE1,763,8591,763,859040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION288,786307,586 Restore Sustainment shortfalls[18,800]050BASE SUPPORT582,037582,037 SUBTOTAL OPERATING FORCES6,901,9326,964,232ADMINISTRATION AND SERVICE-WIDE ACTIVITIES060ADMINISTRATION23,62623,626070RECRUITING AND ADVERTISING30,65230,652 SUBTOTAL ADMINISTRATION AND SERVICE-WIDE ACTIVITIES54,27854,278UNDISTRIBUTED080UNDISTRIBUTED–309,100 Civilian and services contract reductions to streamline management HQ[–3,100] Excessive standard price for fuel[–276,000] Unjustified growth[–30,000] SUBTOTAL UNDISTRIBUTED–309,100 TOTAL OPERATION & MAINTENANCE, ANG6,956,2106,709,410OPERATION & MAINTENANCE, DEFENSE-WIDEOPERATING FORCES010JOINT CHIEFS OF STAFF485,888505,888 Middle East Assurance Initiative[20,000]020OFFICE OF THE SECRETARY OF DEFENSE534,795534,795030SPECIAL OPERATIONS COMMAND/OPERATING FORCES4,862,3684,841,168 Overestimation of civilian FTE[–21,200] SUBTOTAL OPERATING FORCES5,883,0515,881,851TRAINING AND RECRUITING040DEFENSE ACQUISITION UNIVERSITY142,659142,659050NATIONAL DEFENSE UNIVERSITY78,41678,416060SPECIAL OPERATIONS COMMAND/TRAINING AND RECRUITING354,372354,372 SUBTOTAL TRAINING AND RECRUITING575,447575,447ADMINISTRATION AND SERVICEWIDE ACTIVITIES070CIVIL MILITARY PROGRAMS160,320170,320 STARBASE[10,000]090DEFENSE CONTRACT AUDIT AGENCY570,177570,177100DEFENSE CONTRACT MANAGEMENT AGENCY1,374,5361,374,536110DEFENSE HUMAN RESOURCES ACTIVITY642,551642,551120DEFENSE INFORMATION SYSTEMS AGENCY1,282,7551,285,255 SHARKSEER[2,500]140DEFENSE LEGAL SERVICES AGENCY26,07326,073150DEFENSE LOGISTICS AGENCY366,429366,429160DEFENSE MEDIA ACTIVITY192,625192,625180DEFENSE PERSONNEL ACCOUNTING AGENCY115,372115,372190DEFENSE SECURITY COOPERATION AGENCY524,723495,523 Global Security Contingency Fund[–22,200] Reduction to Combating Terrorism Fellowship[–7,000]200DEFENSE SECURITY SERVICE508,3960 Transfer base requirement to Title XV[–508,396]230DEFENSE TECHNOLOGY SECURITY ADMINISTRATION33,57733,577240DEFENSE THREAT REDUCTION AGENCY415,6960 Transfer base requirement to Title XV[–415,696]260DEPARTMENT OF DEFENSE EDUCATION ACTIVITY2,753,7712,784,021 Impact Aid[30,000] School lunches for territories[250]270MISSILE DEFENSE AGENCY432,068432,068290OFFICE OF ECONOMIC ADJUSTMENT110,612110,612300OFFICE OF THE SECRETARY OF DEFENSE1,388,2851,393,535 Commission to Assess the Threat to the U.S. from Electromagnetic Pulse Attack[2,000] OSD fleet architecture study[1,000] OUSD (Policy) unjustified growth[–2,000] OUSD AT&L Congressional Mandate (BRAC Support)[–10,500] Readiness environmental protection initiative—program increase[14,750]310SPECIAL OPERATIONS COMMAND/ADMIN & SVC-WIDE ACTIVITIES83,26383,263320WASHINGTON HEADQUARTERS SERVICES621,688621,688330CLASSIFIED PROGRAMS14,379,42814,276,828 Classified program adjustment[–102,600] SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES25,982,34524,974,453UNDISTRIBUTED340UNDISTRIBUTED–1,053,100 Civilian and services contract reductions to streamline management HQ[–908,700] Excessive standard price for fuel[–61,000] Foreign Currency adjustments[–78,400] Program decrease[–5,000] SUBTOTAL UNDISTRIBUTED–1,053,100 TOTAL OPERATION & MAINTENANCE, DEFENSE-WIDE32,440,84330,378,651MISCELLANEOUS APPROPRIATIONSMISCELLANEOUS APPROPRIATIONS010US COURT OF APPEALS FOR THE ARMED FORCES, DEFENSE14,07814,078020OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID100,266100,266030COOPERATIVE THREAT REDUCTION358,496358,496040ACQ WORKFORCE DEV FD84,14084,140050ENVIRONMENTAL RESTORATION, ARMY234,829234,829060ENVIRONMENTAL RESTORATION, NAVY292,453292,453070ENVIRONMENTAL RESTORATION, AIR FORCE368,131368,131080ENVIRONMENTAL RESTORATION, DEFENSE8,2328,232090ENVIRONMENTAL RESTORATION FORMERLY USED SITES203,717203,717 SUBTOTAL MISCELLANEOUS APPROPRIATIONS1,664,3421,664,342 TOTAL MISCELLANEOUS APPROPRIATIONS1,664,3421,664,342 TOTAL OPERATION & MAINTENANCE176,517,228162,374,286
				4302.Operation and maintenance for overseas contingency operationsSEC. 4302. OPERATION AND MAINTENANCE FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)LineItemFY 2016 RequestAgreement AuthorizedOPERATION & MAINTENANCE, ARMYOPERATING FORCES010MANEUVER UNITS257,900257,900040THEATER LEVEL ASSETS1,110,8361,110,836050LAND FORCES OPERATIONS SUPPORT261,943261,943060AVIATION ASSETS22,16022,160070FORCE READINESS OPERATIONS SUPPORT1,119,2011,119,201080LAND FORCES SYSTEMS READINESS117,881117,881100BASE OPERATIONS SUPPORT50,00050,000140ADDITIONAL ACTIVITIES4,500,6664,526,466 Army expenses related to Syria Train and Equip program[25,800]150COMMANDERS EMERGENCY RESPONSE PROGRAM10,0005,000 Program decrease[–5,000]160RESET1,834,7771,834,777170COMBATANT COMMANDS DIRECT MISSION SUPPORT100,000 AFRICOM Intelligence, Surveilance, and Reconnissance[100,000] SUBTOTAL OPERATING FORCES9,285,3649,406,164MOBILIZATION190ARMY PREPOSITIONED STOCKS40,00040,000 SUBTOTAL MOBILIZATION40,00040,000ADMIN & SRVWIDE ACTIVITIES350SERVICEWIDE TRANSPORTATION529,891529,891380AMMUNITION MANAGEMENT5,0335,033420OTHER PERSONNEL SUPPORT100,480100,480450REAL ESTATE MANAGEMENT154,350154,350530CLASSIFIED PROGRAMS1,267,6321,267,632 SUBTOTAL ADMIN & SRVWIDE ACTIVITIES2,057,3862,057,386 TOTAL OPERATION & MAINTENANCE, ARMY11,382,75011,503,550OPERATION & MAINTENANCE, ARMY RESOPERATING FORCES030ECHELONS ABOVE BRIGADE2,4422,442050LAND FORCES OPERATIONS SUPPORT813813070FORCE READINESS OPERATIONS SUPPORT779779100BASE OPERATIONS SUPPORT20,52520,525 SUBTOTAL OPERATING FORCES24,55924,559 TOTAL OPERATION & MAINTENANCE, ARMY RES24,55924,559OPERATION & MAINTENANCE, ARNGOPERATING FORCES010MANEUVER UNITS1,9841,984030ECHELONS ABOVE BRIGADE4,6714,671060AVIATION ASSETS15,98015,980070FORCE READINESS OPERATIONS SUPPORT12,86712,867100BASE OPERATIONS SUPPORT23,13423,134120MANAGEMENT AND OPERATIONAL HEADQUARTERS1,4261,426 SUBTOTAL OPERATING FORCES60,06260,062ADMIN & SRVWD ACTIVITIES150SERVICEWIDE COMMUNICATIONS783783 SUBTOTAL ADMIN & SRVWD ACTIVITIES783783 TOTAL OPERATION & MAINTENANCE, ARNG60,84560,845AFGHANISTAN SECURITY FORCES FUNDMINISTRY OF DEFENSE010SUSTAINMENT2,214,8992,136,899 Fuel savings[–78,000]030EQUIPMENT AND TRANSPORTATION182,751182,751040TRAINING AND OPERATIONS281,555281,555 SUBTOTAL MINISTRY OF DEFENSE2,679,2052,601,205MINISTRY OF INTERIOR060SUSTAINMENT901,137869,137 Fuel savings[–32,000]080EQUIPMENT AND TRANSPORTATION116,573116,573090TRAINING AND OPERATIONS65,34265,342 SUBTOTAL MINISTRY OF INTERIOR1,083,0521,051,052 TOTAL AFGHANISTAN SECURITY FORCES FUND3,762,2573,652,257IRAQ TRAIN AND EQUIP FUNDIRAQ TRAIN AND EQUIP FUND010IRAQ TRAIN AND EQUIP FUND715,000715,000 SUBTOTAL IRAQ TRAIN AND EQUIP FUND715,000715,000 TOTAL IRAQ TRAIN AND EQUIP FUND715,000715,000SYRIA TRAIN AND EQUIP FUNDSYRIA TRAIN AND EQUIP FUND010SYRIA TRAIN AND EQUIP FUND600,000406,450 Change in scope of program[–125,000] Realignment to Air Force[–42,750] Realignment to Army[–25,800] SUBTOTAL SYRIA TRAIN AND EQUIP FUND600,000406,450 TOTAL SYRIA TRAIN AND EQUIP FUND600,000406,450OPERATION & MAINTENANCE, NAVYOPERATING FORCES010MISSION AND OTHER FLIGHT OPERATIONS358,417361,717 Readiness funding increase[3,300]030AVIATION TECHNICAL DATA & ENGINEERING SERVICES110110040AIR OPERATIONS AND SAFETY SUPPORT4,5134,513050AIR SYSTEMS SUPPORT126,501126,501060AIRCRAFT DEPOT MAINTENANCE75,89792,897 Readiness funding increase[17,000]070AIRCRAFT DEPOT OPERATIONS SUPPORT2,7702,770080AVIATION LOGISTICS34,10134,101090MISSION AND OTHER SHIP OPERATIONS1,184,8781,184,878100SHIP OPERATIONS SUPPORT & TRAINING16,66316,663110SHIP DEPOT MAINTENANCE1,922,8291,922,829130COMBAT COMMUNICATIONS33,57733,577160WARFARE TACTICS26,45426,454170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY22,30522,305180COMBAT SUPPORT FORCES513,969513,969190EQUIPMENT MAINTENANCE10,00710,007250IN-SERVICE WEAPONS SYSTEMS SUPPORT60,86560,865260WEAPONS MAINTENANCE275,231275,231290SUSTAINMENT, RESTORATION AND MODERNIZATION7,8197,819300BASE OPERATING SUPPORT61,42261,422 SUBTOTAL OPERATING FORCES4,738,3284,758,628MOBILIZATION340EXPEDITIONARY HEALTH SERVICES SYSTEMS5,3075,307360COAST GUARD SUPPORT160,002160,002 SUBTOTAL MOBILIZATION165,309165,309TRAINING AND RECRUITING400SPECIALIZED SKILL TRAINING44,84544,845 SUBTOTAL TRAINING AND RECRUITING44,84544,845ADMIN & SRVWD ACTIVITIES480ADMINISTRATION2,5132,513490EXTERNAL RELATIONS500500510MILITARY MANPOWER AND PERSONNEL MANAGEMENT5,3095,309520OTHER PERSONNEL SUPPORT1,4691,469550SERVICEWIDE TRANSPORTATION156,671156,671580ACQUISITION AND PROGRAM MANAGEMENT8,8348,834620NAVAL INVESTIGATIVE SERVICE1,4901,490710CLASSIFIED PROGRAMS6,3206,320 SUBTOTAL ADMIN & SRVWD ACTIVITIES183,106183,106 TOTAL OPERATION & MAINTENANCE, NAVY5,131,5885,151,888OPERATION & MAINTENANCE, MARINE CORPSOPERATING FORCES010OPERATIONAL FORCES353,133353,133020FIELD LOGISTICS259,676259,676030DEPOT MAINTENANCE240,000240,000060BASE OPERATING SUPPORT16,02616,026 SUBTOTAL OPERATING FORCES868,835868,835TRAINING AND RECRUITING110TRAINING SUPPORT37,86237,862 SUBTOTAL TRAINING AND RECRUITING37,86237,862ADMIN & SRVWD ACTIVITIES150SERVICEWIDE TRANSPORTATION43,76743,767200CLASSIFIED PROGRAMS2,0702,070 SUBTOTAL ADMIN & SRVWD ACTIVITIES45,83745,837 TOTAL OPERATION & MAINTENANCE, MARINE CORPS952,534952,534OPERATION & MAINTENANCE, NAVY RESOPERATING FORCES010MISSION AND OTHER FLIGHT OPERATIONS4,0334,033020INTERMEDIATE MAINTENANCE6060030AIRCRAFT DEPOT MAINTENANCE20,30020,300100COMBAT SUPPORT FORCES7,2507,250 SUBTOTAL OPERATING FORCES31,64331,643 TOTAL OPERATION & MAINTENANCE, NAVY RES31,64331,643OPERATION & MAINTENANCE, MC RESERVEOPERATING FORCES010OPERATING FORCES2,5002,500040BASE OPERATING SUPPORT955955 SUBTOTAL OPERATING FORCES3,4553,455 TOTAL OPERATION & MAINTENANCE, MC RESERVE3,4553,455OPERATION & MAINTENANCE, AIR FORCEOPERATING FORCES010PRIMARY COMBAT FORCES1,505,7381,546,388 Air Force expenses related to Syria Train and Equip program[42,750] Unjustified Increase[–2,100]020COMBAT ENHANCEMENT FORCES914,973905,273 Readiness funding increase[4,300] Unjustified Increase[–14,000]030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)31,97831,978040DEPOT MAINTENANCE1,192,7651,192,765050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION85,62585,625060BASE SUPPORT917,269917,269070GLOBAL C3I AND EARLY WARNING30,21930,219080OTHER COMBAT OPS SPT PROGRAMS174,734174,734100LAUNCH FACILITIES869869110SPACE CONTROL SYSTEMS5,0085,008120COMBATANT COMMANDERS DIRECT MISSION SUPPORT100,190100,190135CLASSIFIED PROGRAMS22,89322,893 SUBTOTAL OPERATING FORCES4,982,2615,013,211MOBILIZATION140AIRLIFT OPERATIONS2,995,7032,995,703150MOBILIZATION PREPAREDNESS108,163108,163160DEPOT MAINTENANCE511,059511,059180BASE SUPPORT4,6424,642 SUBTOTAL MOBILIZATION3,619,5673,619,567TRAINING AND RECRUITING190OFFICER ACQUISITION9292240SPECIALIZED SKILL TRAINING11,98611,986 SUBTOTAL TRAINING AND RECRUITING12,07812,078ADMIN & SRVWD ACTIVITIES340LOGISTICS OPERATIONS86,71686,716380BASE SUPPORT3,8363,836400SERVICEWIDE COMMUNICATIONS165,348165,348410OTHER SERVICEWIDE ACTIVITIES204,683141,683 Reduction to the Office of Security Cooperation in Iraq[–63,000]450INTERNATIONAL SUPPORT6161460CLASSIFIED PROGRAMS15,46315,463 SUBTOTAL ADMIN & SRVWD ACTIVITIES476,107413,107 TOTAL OPERATION & MAINTENANCE, AIR FORCE9,090,0139,057,963OPERATION & MAINTENANCE, AF RESERVEOPERATING FORCES030DEPOT MAINTENANCE51,08651,086050BASE SUPPORT7,0207,020 SUBTOTAL OPERATING FORCES58,10658,106 TOTAL OPERATION & MAINTENANCE, AF RESERVE58,10658,106OPERATION & MAINTENANCE, ANGOPERATING FORCES020MISSION SUPPORT OPERATIONS19,90019,900 SUBTOTAL OPERATING FORCES19,90019,900 TOTAL OPERATION & MAINTENANCE, ANG19,90019,900OPERATION & MAINTENANCE, DEFENSE-WIDEOPERATING FORCES010JOINT CHIEFS OF STAFF9,9009,900030SPECIAL OPERATIONS COMMAND/OPERATING FORCES2,345,8352,345,835 SUBTOTAL OPERATING FORCES2,355,7352,355,735ADMINISTRATION AND SERVICEWIDE ACTIVITIES090DEFENSE CONTRACT AUDIT AGENCY18,47418,474120DEFENSE INFORMATION SYSTEMS AGENCY29,57929,579140DEFENSE LEGAL SERVICES AGENCY110,000110,000160DEFENSE MEDIA ACTIVITY5,9605,960190DEFENSE SECURITY COOPERATION AGENCY1,677,0001,477,000 Reduction from Coalition Support Funds[–200,000]260DEPARTMENT OF DEFENSE EDUCATION ACTIVITY73,00073,000300OFFICE OF THE SECRETARY OF DEFENSE106,709106,709320WASHINGTON HEADQUARTERS SERVICES2,1022,102330CLASSIFIED PROGRAMS1,427,0741,427,074 SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES3,449,8983,249,898 TOTAL OPERATION & MAINTENANCE, DEFENSE-WIDE5,805,6335,605,633 TOTAL OPERATION & MAINTENANCE37,638,28337,243,783
				4303.Operation and maintenance base requirementsSEC. 4303. OPERATION AND MAINTENANCE BASE REQUIREMENTS(In Thousands of Dollars)LineItemFY 2016 RequestAgreement AuthorizedOPERATION & MAINTENANCE, ARMYOPERATING FORCES120MANAGEMENT AND OPERATIONAL HEADQUARTERS421,269 Transfer base requirement from Title III[421,269]130COMBATANT COMMANDERS CORE OPERATIONS164,743 Transfer base requirement from Title III[164,743] SUBTOTAL OPERATING FORCES586,012MOBILIZATION180STRATEGIC MOBILITY401,638 Transfer base requirement from Title III[401,638]190ARMY PREPOSITIONED STOCKS261,683 Transfer base requirement from Title III[261,683]200INDUSTRIAL PREPAREDNESS6,532 Transfer base requirement from Title III[6,532] SUBTOTAL MOBILIZATION669,853ADMIN & SRVWIDE ACTIVITIES350SERVICEWIDE TRANSPORTATION485,778 Transfer base requirement from Title III[485,778]480MISC. SUPPORT OF OTHER NATIONS40,521 Transfer base requirement from Title III[40,521] SUBTOTAL ADMIN & SRVWIDE ACTIVITIES526,299 TOTAL OPERATION & MAINTENANCE, ARMY1,782,164ADMIN & SRVWD ACTIVITIES130SERVICEWIDE TRANSPORTATION10,665 Transfer base requirement from Title III[10,665] SUBTOTAL ADMIN & SRVWD ACTIVITIES10,665 TOTAL OPERATION & MAINTENANCE, ARMY RES10,665ADMIN & SRVWD ACTIVITIES130SERVICEWIDE TRANSPORTATION6,570 Transfer base requirement from Title III[6,570] SUBTOTAL ADMIN & SRVWD ACTIVITIES6,570 TOTAL OPERATION & MAINTENANCE, ARNG6,570OPERATION & MAINTENANCE, NAVYOPERATING FORCES030AVIATION TECHNICAL DATA & ENGINEERING SERVICES37,225 Transfer base requirement from Title III[37,225]120SHIP DEPOT OPERATIONS SUPPORT1,554,863 Transfer base requirement from Title III[1,554,863] SUBTOTAL OPERATING FORCES1,592,088MOBILIZATION310SHIP PREPOSITIONING AND SURGE422,846 Transfer base requirement from Title III[422,846]330SHIP ACTIVATIONS/INACTIVATIONS361,764 Transfer base requirement from Title III[361,764]350INDUSTRIAL READINESS2,237 Transfer base requirement from Title III[2,237]360COAST GUARD SUPPORT21,823 Transfer base requirement from Title III[21,823] SUBTOTAL MOBILIZATION808,670ADMIN & SRVWD ACTIVITIES550SERVICEWIDE TRANSPORTATION197,724 Transfer base requirement from Title III[197,724] SUBTOTAL ADMIN & SRVWD ACTIVITIES197,724 TOTAL OPERATION & MAINTENANCE, NAVY2,598,482ADMIN & SRVWD ACTIVITIES150SERVICEWIDE TRANSPORTATION37,386 Transfer base requirement from Title III[37,386] SUBTOTAL ADMIN & SRVWD ACTIVITIES37,386 TOTAL OPERATION & MAINTENANCE, MARINE CORPS37,386OPERATION & MAINTENANCE, NAVY RESOPERATING FORCES040AIRCRAFT DEPOT OPERATIONS SUPPORT326 Transfer base requirement from Title III[326] SUBTOTAL OPERATING FORCES326 TOTAL OPERATION & MAINTENANCE, NAVY RES326MOBILIZATION150MOBILIZATION PREPAREDNESS148,318 Transfer base requirement from Title III[148,318]160DEPOT MAINTENANCE1,617,571 Transfer base requirement from Title III[1,617,571]170FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION259,956 Transfer base requirement from Title III[259,956]180BASE SUPPORT708,799 Transfer base requirement from Title III[708,799] SUBTOTAL MOBILIZATION2,734,644TRAINING AND RECRUITING280DEPOT MAINTENANCE375,513 Transfer base requirement from Title III[375,513] SUBTOTAL TRAINING AND RECRUITING375,513ADMIN & SRVWD ACTIVITIES360DEPOT MAINTENANCE61,745 Transfer base requirement from Title III[61,745]450INTERNATIONAL SUPPORT89,148 Transfer base requirement from Title III[89,148] SUBTOTAL ADMIN & SRVWD ACTIVITIES150,893 TOTAL OPERATION & MAINTENANCE, AIR FORCE3,261,050OPERATION & MAINTENANCE, AF RESERVEOPERATING FORCES030DEPOT MAINTENANCE487,036 Transfer base requirement from Title III[487,036] SUBTOTAL OPERATING FORCES487,036 TOTAL OPERATION & MAINTENANCE, AF RESERVE487,036ADMINISTRATION AND SERVICEWIDE ACTIVITIES200DEFENSE SECURITY SERVICE508,396 Transfer base requirement from Title III[508,396]240DEFENSE THREAT REDUCTION AGENCY415,696 Transfer base requirement from Title III[415,696] SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES924,092 TOTAL OPERATION & MAINTENANCE, DEFENSE-WIDE924,092 TOTAL OPERATION & MAINTENANCE9,107,771
				 XLIVMilitary Personnel
				4401.Military personnelSEC. 4401. MILITARY PERSONNEL(In Thousands of Dollars)ItemFY 2016 RequestAgreement AuthorizedMilitary Personnel Appropriations130,491,227129,316,488Additional support for the National Guard’s Operation Phalanx[21,700] Basic Housing Allowance[300,000] Financial Literacy Training[85,000] Foreign Currency adjustments[–480,500]National Guard State Partnership Program increase[2,100] Projected understrength[–115,839]Unobligated balances[–987,200]Medicare-Eligible Retiree Health Fund Contributions6,243,4496,243,449Total, Military Personnel136,734,676135,559,937
				4402.Military personnel for overseas contingency operationsSEC. 4402. MILITARY PERSONNEL FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)ItemFY 2016 RequestAgreement AuthorizedMilitary Personnel Appropriations3,204,7583,204,758Total, Military Personnel Appropriations3,204,7583,204,758
				 XLVOther Authorizations
				4501.Other authorizationsSEC. 4501. OTHER AUTHORIZATIONS(In Thousands of Dollars)Program TitleFY 2016 RequestAgreement AuthorizedWORKING CAPITAL FUND, ARMYINDUSTRIAL OPERATIONSSUPPLY MANAGEMENT—ARMY50,43250,432 TOTAL WORKING CAPITAL FUND, ARMY50,43250,432WORKING CAPITAL FUND, AIR FORCESUPPLIES AND MATERIALS62,89862,898 TOTAL WORKING CAPITAL FUND, AIR FORCE62,89862,898WORKING CAPITAL FUND, DEFENSE-WIDESUPPLY CHAIN MANAGEMENT—DEFDEFENSE LOGISTICS AGENCY (DLA)45,08445,084 TOTAL WORKING CAPITAL FUND, DEFENSE-WIDE45,08445,084WORKING CAPITAL FUND, DECACOMMISSARY RESALE STOCKSCOMMISSARY OPERATIONS1,154,1541,435,354 Restoration of Proposed Efficiencies[142,200] Restoration of Savings from Legislative Proposals[139,000] TOTAL WORKING CAPITAL FUND, DECA1,154,1541,435,354NATIONAL DEFENSE SEALIFT FUNDMPF MLPPOST DELIVERY AND OUTFITTING15,45615,456NATIONAL DEF SEALIFT VESSELLG MED SPD RO/RO MAINTENANCE124,493124,493DOD MOBILIZATION ALTERATIONS8,2438,243TAH MAINTENANCE27,78427,784RESEARCH AND DEVELOPMENT25,19725,197READY RESERVE FORCE272,991272,991 TOTAL NATIONAL DEFENSE SEALIFT FUND474,164474,164CHEM AGENTS & MUNITIONS DESTRUCTIONOPERATION & MAINTENANCE139,098139,098RDT&E579,342579,342PROCUREMENT2,2812,281 TOTAL CHEM AGENTS & MUNITIONS DESTRUCTION720,721720,721DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEFDRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE739,009761,009 SOUTHCOM Operational Support for Central America[30,000] Transfer to Demand Reduction Program[–8,000]DRUG DEMAND REDUCTION PROGRAM111,589119,589 Expanded drug testing[8,000] TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF850,598880,598OFFICE OF THE INSPECTOR GENERALOPERATION AND MAINTENANCE310,459310,459RDT&E4,7002,100 Funding ahead of need[–2,600]PROCUREMENT1,0000 Program decrease[–1,000] TOTAL OFFICE OF THE INSPECTOR GENERAL316,159312,559DEFENSE HEALTH PROGRAMIN-HOUSE CARE9,082,2988,962,926 Consolidated health plan unauthorized[–29,719] Pharmacy benefit reform unauthorized[–30,528] Removal of one-time fiscal year 2016 increases[–59,125]PRIVATE SECTOR CARE14,892,68314,886,930 Access to TRICARE Prime for certain beneficiaties[4,000] TRICARE consolidation not authorized[–9,753]CONSOLIDATED HEALTH SUPPORT2,415,6582,289,874 Reduction of funds related to Combating Antibiotic Resistant Bacteria (CARB) project[–10,290] Removal of one-time fiscal year 2016 increases[–115,494]INFORMATION MANAGEMENT1,677,8271,654,814 Removal of one-time fiscal year 2016 increases[–23,013]MANAGEMENT ACTIVITIES327,967325,908 Removal of one-time fiscal year 2016 increases[–2,059]EDUCATION AND TRAINING750,614750,614BASE OPERATIONS/COMMUNICATIONS1,742,8931,741,690 Removal of one-time fiscal year 2016 increase[–1,203]RESEARCH10,99610,996EXPLORATRY DEVELOPMENT59,47356,323 Reduction of funds related to Combating Antibiotic Resistant Bacteria (CARB) project[–3,150]ADVANCED DEVELOPMENT231,356228,256 Reduction of funds related to Combating Antibiotic Resistant Bacteria (CARB) project[–3,100]DEMONSTRATION/VALIDATION103,443103,443ENGINEERING DEVELOPMENT515,910515,910MANAGEMENT AND SUPPORT41,56741,567CAPABILITIES ENHANCEMENT17,35617,356INITIAL OUTFITTING33,39233,392REPLACEMENT & MODERNIZATION330,504330,504THEATER MEDICAL INFORMATION PROGRAM1,4941,494IEHR7,8977,897UNDISTRIBUTED–433,300 Foreign Currency adjustments[–54,700] Unobligated balances[–378,600] TOTAL DEFENSE HEALTH PROGRAM32,243,32831,526,594 TOTAL OTHER AUTHORIZATIONS35,917,53835,508,404
				4502.Other authorizations for overseas contingency operationsSEC. 4502. OTHER AUTHORIZATIONS FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)Program TitleFY 2016 RequestAgreement AuthorizedWORKING CAPITAL FUND, AIR FORCESUPPLIES AND MATERIALSTRANSPORTATION OF FALLEN HEROES2,5002,500 TOTAL WORKING CAPITAL FUND, AIR FORCE2,5002,500WORKING CAPITAL FUND, DEFENSE-WIDESUPPLY CHAIN MANAGEMENT—DEFDEFENSE LOGISTICS AGENCY (DLA)86,35086,350 TOTAL WORKING CAPITAL FUND, DEFENSE-WIDE86,35086,350DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEFDRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE186,000186,000 TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF186,000186,000OFFICE OF THE INSPECTOR GENERALOPERATION AND MAINTENANCE10,26210,262 TOTAL OFFICE OF THE INSPECTOR GENERAL10,26210,262DEFENSE HEALTH PROGRAMIN-HOUSE CARE65,14965,149PRIVATE SECTOR CARE192,210192,210CONSOLIDATED HEALTH SUPPORT9,4609,460EDUCATION AND TRAINING5,8855,885 TOTAL DEFENSE HEALTH PROGRAM272,704272,704UKRAINE SECURITY ASSISTANCEUKRAINE SECURITY ASSISTANCE300,000 Provides assistance to Ukraine[300,000] TOTAL UKRAINE SECURITY ASSISTANCE300,000COUNTERTERRORISM PARTNERSHIPS FUNDCOUNTERTERRORISM PARTNERSHIPS FUND2,100,000750,000 Program decrease[–1,350,000] TOTAL COUNTERTERRORISM PARTNERSHIPS FUND2,100,000750,000 TOTAL OTHER AUTHORIZATIONS2,657,8161,607,816
				 XLVIMilitary Construction
				4601.MILITARY CONSTRUCTIONSEC. 4601. MILITARY CONSTRUCTION(In Thousands of Dollars)AccountState/Country and InstallationProject TitleFY 2016 RequestAgreement AuthorizedAlaskaArmyFort GreelyPhysical Readiness Training Facility7,8007,800CaliforniaArmyConcordPier98,00098,000ColoradoArmyFort CarsonRotary Wing Taxiway5,8005,800CubaArmyGuantanamo BayUnaccompanied Personnel Housing00GeorgiaArmyFort GordonCommand and Control Facility90,00090,000GermanyArmyGrafenwoehrVehicle Maintenance Shop51,00051,000MarylandArmyFort MeadeAccess Control Point—Mapes Road015,000ArmyFort MeadeAccess Control Point—Reece Road019,500New YorkArmyFort DrumNCO Academy Complex19,00019,000ArmyU.S. Military AcademyWaste Water Treatment Plant70,00070,000OklahomaArmyFort SillReception Barracks Complex Ph256,00056,000ArmyFort SillTraining Support Facility13,40013,400TexasArmyCorpus ChristiPowertrain Facility (Infrastructure/Metal)85,00085,000ArmyJoint Base San AntonioHomeland Defense Operations Center43,0000VirginiaArmyArlington National CemeteryArlington Cemetery Southern Expansion (DAR)030,000ArmyFort LeeTraining Support Facility33,00033,000ArmyJoint Base Myer-HendersonInstruction Building37,0000Worldwide UnspecifiedArmyUnspecified Worldwide LocationsHost Nation Support36,00036,000ArmyUnspecified Worldwide LocationsMinor Construction25,00025,000ArmyUnspecified Worldwide LocationsPlanning and Design73,24573,245Military Construction, Army Total743,245727,745ArizonaNavyYumaAircraft Maint. Facilities & Apron (So. CALA)50,63550,635Bahrain IslandNavySW AsiaMina Salman Pier Replacement37,70037,700NavySW AsiaShip Maintenance Support Facility52,09152,091CaliforniaNavyCamp PendletonPendleton Ops Center00NavyCamp PendletonRaw Water Pipeline Pendleton to Fallbrook44,54044,540NavyCoronadoCoastal Campus Utilities4,8564,856NavyLemooreF–35C Hangar Modernization and Addition56,49756,497NavyLemooreF–35C Training Facilities8,1878,187NavyLemooreRTO and Mission Debrief Facility7,1467,146NavyMiramarKC–130J Enlisted Air Crew Trainer011,200NavyPoint MuguE–2C/D Hangar Additions and Renovations19,45319,453NavyPoint MuguTriton Avionics and Fuel Systems Trainer2,9742,974NavySan DiegoLCS Support Facility37,36637,366NavyTwentynine PalmsMicrogrid Expansion9,1609,160FloridaNavyJacksonvilleFleet Support Facility Addition8,4558,455NavyJacksonvilleTriton Mission Control Facility8,2968,296NavyMayportLCS Mission Module Readiness Center16,15916,159NavyPensacolaA-School Unaccompanied Housing (Corry Station)18,34718,347NavyWhiting FieldT–6B JPATS Training Operations Facility10,42110,421GeorgiaNavyAlbanyGround Source Heat Pumps7,8517,851NavyKings BayIndustrial Control System Infrastructure8,0998,099NavyTownsendTownsend Bombing Range Expansion Phase 248,27943,279GuamNavyJoint Region MarianasLive-Fire Training Range Complex (NW Field)125,677125,677NavyJoint Region MarianasMunicipal Solid Waste Landfill Closure10,77710,777NavyJoint Region MarianasSanitary Sewer System Recapitalization45,31445,314HawaiiNavyBarking SandsPMRF Power Grid Consolidation30,62330,623NavyJoint Base Pearl Harbor-HickamUEM Interconnect Sta C to Hickam6,3356,335NavyJoint Base Pearl Harbor-HickamWelding School Shop Consolidation8,5468,546NavyKaneohe BayAirfield Lighting Modernization26,09726,097NavyKaneohe BayBachelor Enlisted Quarters68,09268,092NavyKaneohe BayP–8A Detachment Support Facilities12,42912,429NavyMCB HawaiiLHD Pad Conversions MV–22 Landing Pads00ItalyNavySigonellaP–8A Hangar and Fleet Support Facility62,30262,302NavySigonellaTriton Hangar and Operation Facility40,64140,641JapanNavyCamp ButlerMilitary Working Dog Facilities (Camp Hansen)11,69711,697NavyIwakuniE–2D Operational Trainer Complex8,7168,716NavyIwakuniSecurity Modifications—CVW5/MAG12 HQ9,2079,207NavyKadena ABAircraft Maint. Shelters & Apron23,31023,310NavyYokosukaChild Development Center13,84613,846MarylandNavyPatuxent RiverUnaccompanied Housing40,93540,935North CarolinaNavyCamp Lejeune2nd Radio BN Complex Operations Consolidation00NavyCamp LejeuneRange Safety Improvements00NavyCamp LejeuneSimulator Integration/Range Control Facility54,84954,849NavyCherry Point Marine Corps Air StationAirfield Security Improvements023,300NavyCherry Point Marine Corps Air StationKC–130J Enlsited Air Crew Trainer Facility4,7694,769NavyCherry Point Marine Corps Air StationUnmanned Aircraft System Facilities29,65729,657NavyNew RiverOperational Trainer Facility3,3123,312NavyNew RiverRadar Air Traffic Control Facility Addition4,9184,918PolandNavyRedziKowo BaseAEGIS Ashore Missile Defense Complex51,27051,270South CarolinaNavyParris IslandRange Safety Improvements & Modernization27,07527,075VirginiaNavyDam NeckMaritime Surveillance System Facility23,06623,066NavyNorfolkCommunications Center75,28975,289NavyNorfolkElectrical Repairs to Piers 2,6,7, and 1144,25444,254NavyNorfolkMH–60 Helicopter Training Facility7,1347,134NavyPortsmouthWaterfront Utilities45,51345,513NavyQuanticoATFP Gate5,8405,840NavyQuanticoElectrical Distribution Upgrade8,4188,418NavyQuanticoEmbassy Security Guard BEQ & Ops Facility43,94143,941NavyQuanticoTBS Fire Station Replacement00WashingtonNavyBangorRegional Ship Maintenance Support Facility00NavyBangorWRA Land/Water Interface34,17734,177NavyBremertonDry Dock 6 Modernization & Utility Improve.22,68022,680NavyIndian IslandShore Power to Ammunition Pier4,4724,472Worldwide UnspecifiedNavyUnspecified Worldwide LocationsMCON Design Funds91,64991,649NavyUnspecified Worldwide LocationsUnspecified Minor Construction22,59022,590Military Construction, Navy Total1,605,9291,635,429AlaskaAFEielson AFBF–35A Flight Sim/Alter Squad Ops/AMU Facility37,00037,000AFEielson AFBRpr Central Heat & Power Plant Boiler Ph334,40034,400ArizonaAFDavis-Monthan AFBHC–130J Age Covered Storage4,7004,700AFDavis-Monthan AFBHC–130J Wash Rack12,20012,200AFLuke AFBCommunications Facility021,000AFLuke AFBF–35A ADAL Fuel Offload Facility5,0005,000AFLuke AFBF–35A Aircraft Maintenance Hangar/Sq 313,20013,200AFLuke AFBF–35A Bomb Build-up Facility5,5005,500AFLuke AFBF–35A Sq Ops/AMU/Hangar/Sq 433,00033,000ColoradoAFU.S. Air Force AcademyFront Gates Force Protection Enhancements10,00010,000FloridaAFCape Canaveral AFSRange Communications Facility21,00021,000AFEglin AFBF–35A Consolidated HQ Facility8,7008,700AFHurlburt FieldADAL 39 Information Operations Squad Facility14,20014,200GreenlandAFThule ABThule Consolidation PH 141,96541,965GuamAFJoint Region MarianasAPR—Dispersed Maint Spares & SE Storage Fac19,00019,000AFJoint Region MarianasAPR—Installation Control Center22,20022,200AFJoint Region MarianasAPR—South Ramp Utilities Phase 27,1007,100AFJoint Region MarianasPAR—Lo/Corrosion Cntrl/Composite Repair00AFJoint Region MarianasPRTC Roads2,5002,500HawaiiAFJoint Base Pearl Harbor-HickamF–22 Fighter Alert Facility46,00046,000JapanAFYokota ABC–130J Flight Simulator Facility8,4618,461KansasAFMcConnell AFBAir Traffic Control Tower00AFMcConnell AFBKC–46A ADAL Deicing Pads4,3004,300LouisianaAFBarksdale AFBConsolidated Communications Facility00MarylandAFFort MeadeCYBERCOM Joint Operations Center, Increment 386,00086,000MissouriAFWhiteman AFBConsolidated Stealth Ops & Nuclear Alert Fac29,50029,500MontanaAFMalmstrom AFBTactical Response Force Alert Facility19,70019,700NebraskaAFOffutt AFBDormitory (144 Rm)21,00021,000NevadaAFNellis AFBF–35A Airfield Pavements31,00031,000AFNellis AFBF–35A Live Ordnance Loading Area34,50034,500AFNellis AFBF–35A Munitions Maintenance Facilities3,4503,450New MexicoAFCannon AFBConstruct AT/FP Gate—Portales7,8007,800AFHolloman AFBFixed Ground Control00AFHolloman AFBMarshalling Area ARM/DE–ARM Pad D3,0003,000AFKirtland AFBSpace Vehicles Component Development Lab12,80012,800New YorkAFFort DrumASOS Expansion00NigerAFAgadezConstruct Airfield and Base Camp50,00050,000North CarolinaAFSeymour Johnson AFBAir Traffic Control Tower/Base Ops Facility17,10017,100OklahomaAFAltus AFBDormitory (120 Rm)18,00018,000AFAltus AFBKC–46A FTU ADAL Fuel Cell Maint Hangar10,40010,400AFTinker AFBAir Traffic Control Tower12,90012,900AFTinker AFBKC–46A Depot Maintenance Dock37,00037,000OmanAFAl Musannah ABAirlift Apron25,00025,000South DakotaAFEllsworth AFBDormitory (168 Rm)23,00023,000TexasAFJoint Base San AntonioBMT Classrooms/Dining Facility 335,00035,000AFJoint Base San AntonioBMT Recruit Dormitory 571,00071,000United KingdomAFRAF CroughtonConsolidated SATCOM/Tech Control Facility36,42436,424AFRAF CroughtonJIAC Consolidation—PH 294,19194,191UtahAFHill AFBF–35A Flight Simulator Addition Phase 25,9005,900AFHill AFBF–35A Hangar 40/42 Additions and AMU21,00021,000AFHill AFBHayman Igloos11,50011,500Worldwide ClassifiedAFClassified LocationLong Range Strike Bomber77,13077,130AFClassified LocationMunitions Storage3,0003,000Worldwide UnspecifiedAFVarious Worldwide LocationsPlanning and Design89,16489,164AFVarious Worldwide LocationsUnspecified Minor Military Construction22,90022,900WyomingAFF. E. Warren AFBWeapon Storage Facility95,00095,000Military Construction, Air Force Total1,354,7851,375,785AlabamaDef-WideFort RuckerFort Rucker ES/PS Consolidation/Replacement46,78746,787Def-WideMaxwell AFBMaxwell ES/MS Replacement/Renovation32,96832,968ArizonaDef-WideFort HuachucaJITC Buildings 52101/52111 Renovations3,8843,884CaliforniaDef-WideCamp PendletonSOF Combat Service Support Facility10,18110,181Def-WideCamp PendletonSOF Performance Resiliency Center-West10,37110,371Def-WideCoronadoSOF Logistics Support Unit One Ops Fac. #247,21847,218Def-WideFresno Yosemite IAP ANGReplace Fuel Storage and Distrib. Facilities10,70010,700ColoradoDef-WideFort CarsonSOF Language Training Facility8,2438,243CONUS ClassifiedDef-WideClassified LocationOperations Support Facility20,06520,065DelawareDef-WideDover AFBConstruct Hydrant Fuel System21,60021,600DjiboutiDef-WideCamp LemonnierConstruct Fuel Storage & Distrib. Facilities43,70043,700FloridaDef-WideHurlburt FieldSOF Fuel Cell Maintenance Hangar17,98917,989Def-WideMacDill AFBSOF Operational Support Facility39,14239,142GeorgiaDef-WideMoody AFBReplace Pumphouse and Truck Fillstands10,90010,900GermanyDef-WideGarmischGarmisch E/MS-Addition/Modernization14,67614,676Def-WideGrafenwoehrGrafenwoehr Elementary School Replacement38,13838,138Def-WideRhine Ordnance BarracksMedical Center Replacement Incr 585,03485,034Def-WideSpangdahlem ABConstruct Fuel Pipeline5,5005,500Def-WideSpangdahlem ABMedical/Dental Clinic Addition34,07134,071Def-WideStuttgart-Patch BarracksPatch Elementary School Replacement49,41349,413HawaiiDef-WideKaneohe BayMedical/Dental Clinic Replacement122,071122,071Def-WideSchofield BarracksBehavioral Health/Dental Clinic Addition123,838123,838JapanDef-WideKadena ABAirfield Pavements37,48537,485KentuckyDef-WideFort CampbellSOF Company HQ/Classrooms12,55312,553Def-WideFort KnoxFort Knox HS Renovation/MS Addition23,27923,279MarylandDef-WideFort MeadeNSAW Campus Feeders Phase 233,74533,745Def-WideFort MeadeNSAW Recapitalize Building #2 Incr 134,89734,897NevadaDef-WideNellis AFBReplace Hydrant Fuel System39,90039,900New MexicoDef-WideCannon AFBConstruct Pumphouse and Fuel Storage20,40020,400Def-WideCannon AFBSOF Squadron Operations Facility11,56511,565Def-WideCannon AFBSOF ST Operational Training Facilities13,14613,146New YorkDef-WideWest PointWest Point Elementary School Replacement55,77855,778North CarolinaDef-WideCamp LejeuneSOF Combat Service Support Facility14,03614,036Def-WideCamp LejeuneSOF Marine Battalion Company/Team Facilities54,97054,970Def-WideFort BraggButner Elementary School Replacement32,94432,944Def-WideFort BraggSOF 21 STS Operations Facility16,86316,863Def-WideFort BraggSOF Battalion Operations Facility38,54938,549Def-WideFort BraggSOF Indoor Range8,3038,303Def-WideFort BraggSOF Intelligence Training Center28,26528,265Def-WideFort BraggSOF Special Tactics Facility (PH 2)43,88743,887OhioDef-WideWright-Patterson AFBSatellite Pharmacy Replacement6,6236,623OregonDef-WideKlamath Falls IAPReplace Fuel Facilities2,5002,500PennsylvaniaDef-WidePhiladelphiaReplace Headquarters49,70049,700PolandDef-WideRedziKowo BaseAEGIS Ashore Missile Defense System Complex169,153169,153South CarolinaDef-WideFort JacksonPierce Terrace Elementary School Replacement26,15726,157SpainDef-WideRotaRota ES and HS Additions13,73713,737TexasDef-WideFort BlissHospital Replacement Incr 7239,884189,884Def-WideJoint Base San AntonioAmbulatory Care Center Phase 461,77661,776VirginiaDef-WideFort BelvoirConstruct Visitor Control Center5,0005,000Def-WideFort BelvoirReplace Ground Vehicle Fueling Facility4,5004,500Def-WideJoint Base Langley-EustisReplace Fuel Pier and Distribution Facility28,00028,000Def-WideJoint Expeditionary Base Little Creek—StorySOF Applied Instruction Facility23,91623,916Worldwide UnspecifiedDef-WideUnspecified Worldwide LocationsContingency Construction10,0000Def-WideUnspecified Worldwide LocationsECIP Design10,00010,000Def-WideUnspecified Worldwide LocationsEnergy Conservation Investment Program150,000150,000Def-WideUnspecified Worldwide LocationsExercise Related Minor Construction8,6878,687Def-WideUnspecified Worldwide LocationsPlanning and Design31,62831,628Def-WideUnspecified Worldwide LocationsPlanning and Design3,0413,041Def-WideUnspecified Worldwide LocationsPlanning and Design1,0781,078Def-WideUnspecified Worldwide LocationsPlanning and Design27,20227,202Def-WideUnspecified Worldwide LocationsPlanning and Design42,18342,183Def-WideUnspecified Worldwide LocationsPlanning and Design13,50013,500Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction15,67615,676Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction5,0005,000Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction3,0003,000Def-WideVarious Worldwide LocationsEast Coast Missile Site Planning and Design030,000Def-WideVarious Worldwide LocationsPlanning & Design31,77231,772Military Construction, Defense-Wide Total2,300,7672,270,767Worldwide UnspecifiedNATONATO Security Investment ProgramNATO Security Investment Program120,000120,000NATO Security Investment Program Total120,000120,000AlabamaArmy NGCamp FoleyVehicle Maintenance Shop04,500ConnecticutArmy NGCamp HartellReady Building (CST–WMD)11,00011,000DelawareArmy NGDagsboroNational Guard Vehicle Maintenance Shop10,80010,800FloridaArmy NGPalm CoastNational Guard Readiness Center18,00018,000GeorgiaArmy NGFort StewartTactical Aerial Unmanned Systems06,800IllinoisArmy NGSpartaBasic 10M–25M Firing Range (Zero)1,9001,900KansasArmy NGSalinaAutomated Combat Pistol/MP Firearms Qual Course2,4002,400Army NGSalinaModified Record Fire Range4,3004,300MarylandArmy NGEastonNational Guard Readiness Center13,80013,800MississippiArmy NGGulfportAviation Classification and Repair040,000NevadaArmy NGRenoNational Guard Vehicle Maintenance Shop Add/Alt8,0008,000OhioArmy NGCamp RavennaModified Record Fire Range3,3003,300OregonArmy NGSalemNational Guard/Reserve Center Bldg Add/Alt (JFHQ)16,50016,500PennsylvaniaArmy NGFort Indiantown GapTraining Aids Center16,00016,000VermontArmy NGNorth Hyde ParkNational Guard Vehicle Maintenance Shop Addition7,9007,900VirginiaArmy NGRichmondNational Guard/Reserve Center Building (JFHQ)29,00029,000WashingtonArmy NGYakimaEnlisted Barracks, Transient Training19,00019,000Worldwide UnspecifiedArmy NGUnspecified Worldwide LocationsPlanning and Design20,33720,337Army NGUnspecified Worldwide LocationsUnspecified Minor Construction15,00015,000Military Construction, Army National Guard Total197,237248,537CaliforniaArmy ResMiramarArmy Reserve Center24,00024,000FloridaArmy ResMacDill AFBAR Center/AS Facility55,00055,000MississippiArmy ResStarkvilleArmy Reserve Center9,3009,300New YorkArmy ResOrangeburgOrganizational Maintenance Shop4,2004,200PennsylvaniaArmy ResConneaut LakeDAR Highway Improvement5,0005,000Puerto RicoArmy ResFort BuchananAccess Control Point010,200VirginiaArmy ResFort AP HillEquipment Concentration024,000Worldwide UnspecifiedArmy ResUnspecified Worldwide LocationsPlanning and Design9,3189,318Army ResUnspecified Worldwide LocationsUnspecified Minor Construction6,7776,777Military Construction, Army Reserve Total113,595147,795NevadaN/MC ResFallonNAVOPSPTCEN Fallon11,48011,480New YorkN/MC ResBrooklynReserve Center Storage Facility2,4792,479VirginiaN/MC ResDam NeckReserve Training Center Complex18,44318,443Worldwide UnspecifiedN/MC ResUnspecified Worldwide LocationsMCNR Planning & Design2,2082,208N/MC ResUnspecified Worldwide LocationsMCNR Unspecified Minor Construction1,4681,468Military Construction, Naval Reserve Total36,07836,078AlabamaAir NGDannelly FieldTFI—Replace Squadron Operations Facility7,6007,600ArkansasAir NGFort Smith MAPConsolidated SCIF00CaliforniaAir NGMoffett FieldReplace Vehicle Maintenance Facility6,5006,500ColoradoAir NGBuckley AFBASE Maintenance and Storage Facility5,1005,100ConnecticutAir NGBradleyOps and Deployment Facility00FloridaAir NGCape Canaveral AFSSpace Control Facility06,100GeorgiaAir NGSavannah/Hilton Head IAPC–130 Squadron Operations Facility9,0009,000HawaiiAir NGJoint Base Pearl Harbor-HickamF–22 Composite Repair Facility00IowaAir NGDes Moines MAPAir Operations Grp/CYBER Beddown-Reno Bldg 4306,7006,700KansasAir NGSmokey Hill ANG RangeRange Training Support Facilities2,9002,900LouisianaAir NGNew OrleansReplace Squadron Operations Facility10,00010,000MaineAir NGBangor IAPAdd to and Alter Fire Crash/Rescue Station7,2007,200New HampshireAir NGPease International Trade PortBldg Mod KC–46 Fuselage Trainer00Air NGPease International Trade PortKC–46A ADAL Flight Simulator Bldg 1562,8002,800New JerseyAir NGAtlantic City IAPFuel Cell and Corrosion Control Hangar10,20010,200New YorkAir NGNiagara Falls IAPRemotely Piloted Aircraft Beddown Bldg 9127,7007,700North CarolinaAir NGCharlotte/Douglas IAPReplace C–130 Squadron Operations Facility9,0009,000North DakotaAir NGHector IAPIntel Targeting Facilities7,3007,300OklahomaAir NGWill Rogers World AirportMedium Altitude Manned ISR Beddown7,6007,600OregonAir NGKlamath Falls IAPReplace Fire Crash/Rescue Station7,2007,200West VirginiaAir NGYeager AirportForce Protection—Relocate Coonskin Road3,9003,900Worldwide UnspecifiedAir NGVarious Worldwide LocationsPlanning and Design5,1045,104Air NGVarious Worldwide LocationsUnspecified Minor Construction7,7347,734Military Construction, Air National Guard Total123,538129,638ArizonaAF ResDavis-Monthan AFBGuardian Angel Operations00CaliforniaAF ResMarch AFBSatellite Fire Station4,6004,600FloridaAF ResPatrick AFBAircrew Life Support Facility3,4003,400GeorgiaAF ResDobbinsFire Station/Security Complex010,400OhioAF ResYoungstownIndoor Firing Range9,4009,400TexasAF ResJoint Base San AntonioConsolidate 433 Medical Facility9,9009,900Worldwide UnspecifiedAF ResVarious Worldwide LocationsPlanning and Design13,40013,400AF ResVarious Worldwide LocationsUnspecified Minor Military Construction6,1216,121Military Construction, Air Force Reserve Total46,82157,221FloridaFH Con ArmyCamp RudderFamily Housing Replacement Construction8,0008,000GermanyFH Con ArmyWiesbaden Army AirfieldFamily Housing Improvements3,5003,500IllinoisFH Con ArmyRock IslandFamily Housing Replacement Construction20,00029,000KoreaFH Con ArmyCamp WalkerFamily Housing New Construction61,00061,000Worldwide UnspecifiedFH Con ArmyUnspecified Worldwide LocationsFamily Housing P & D7,1957,195Family Housing Construction, Army Total99,695108,695Worldwide UnspecifiedFH Ops ArmyUnspecified Worldwide LocationsFurnishings25,55218,552FH Ops ArmyUnspecified Worldwide LocationsLeased Housing144,879141,879FH Ops ArmyUnspecified Worldwide LocationsMaintenance of Real Property Facilities75,19775,197FH Ops ArmyUnspecified Worldwide LocationsManagement Account45,46842,568FH Ops ArmyUnspecified Worldwide LocationsManagement Account3,0473,047FH Ops ArmyUnspecified Worldwide LocationsMilitary Housing Privitization Initiative22,00022,000FH Ops ArmyUnspecified Worldwide LocationsMiscellaneous840840FH Ops ArmyUnspecified Worldwide LocationsServices10,92810,928FH Ops ArmyUnspecified Worldwide LocationsUtilities65,60060,600Family Housing Operation And Maintenance, Army Total393,511375,611VirginiaFH Con NavyWallops IslandConstruct Housing Welcome Center438438Worldwide UnspecifiedFH Con NavyUnspecified Worldwide LocationsDesign4,5884,588FH Con NavyUnspecified Worldwide LocationsImprovements11,51511,515Family Housing Construction, Navy And Marine Corps Total16,54116,541Worldwide UnspecifiedFH Ops NavyUnspecified Worldwide LocationsFurnishings Account17,53417,534FH Ops NavyUnspecified Worldwide LocationsLeasing64,10864,108FH Ops NavyUnspecified Worldwide LocationsMaintenance of Real Property99,32399,323FH Ops NavyUnspecified Worldwide LocationsManagement Account56,18956,189FH Ops NavyUnspecified Worldwide LocationsMiscellaneous Account373373FH Ops NavyUnspecified Worldwide LocationsPrivatization Support Costs28,66828,668FH Ops NavyUnspecified Worldwide LocationsServices Account19,14919,149FH Ops NavyUnspecified Worldwide LocationsUtilities Account67,69267,692Family Housing Operation And Maintenance, Navy And Marine Corps Total353,036353,036Worldwide UnspecifiedFH Con AFUnspecified Worldwide LocationsImprovements150,649150,649FH Con AFUnspecified Worldwide LocationsPlanning and Design9,8499,849Family Housing Construction, Air Force Total160,498160,498Worldwide UnspecifiedFH Ops AFUnspecified Worldwide LocationsFurnishings Account38,74638,746FH Ops AFUnspecified Worldwide LocationsHousing Privatization41,55441,554FH Ops AFUnspecified Worldwide LocationsLeasing28,86728,867FH Ops AFUnspecified Worldwide LocationsMaintenance114,129114,129FH Ops AFUnspecified Worldwide LocationsManagement Account52,15352,153FH Ops AFUnspecified Worldwide LocationsMiscellaneous Account2,0322,032FH Ops AFUnspecified Worldwide LocationsServices Account12,94012,940FH Ops AFUnspecified Worldwide LocationsUtilities Account40,81140,811Family Housing Operation And Maintenance, Air Force Total331,232331,232Worldwide UnspecifiedFH Ops DWUnspecified Worldwide LocationsFurnishings Account2020FH Ops DWUnspecified Worldwide LocationsFurnishings Account3,4023,402FH Ops DWUnspecified Worldwide LocationsFurnishings Account781781FH Ops DWUnspecified Worldwide LocationsLeasing41,27341,273FH Ops DWUnspecified Worldwide LocationsLeasing10,67910,679FH Ops DWUnspecified Worldwide LocationsMaintenance of Real Property1,1041,104FH Ops DWUnspecified Worldwide LocationsMaintenance of Real Property344344FH Ops DWUnspecified Worldwide LocationsManagement Account388388FH Ops DWUnspecified Worldwide LocationsServices Account3131FH Ops DWUnspecified Worldwide LocationsUtilities Account474474FH Ops DWUnspecified Worldwide LocationsUtilities Account172172Family Housing Operation And Maintenance, Defense-Wide Total58,66858,668Worldwide UnspecifiedBRACUnspecified Worldwide LocationsBase Realignment and Closure29,69129,691Base Realignment and Closure—Army Total29,69129,691Worldwide UnspecifiedBRACUnspecified Worldwide LocationsBase Realignment & Closure118,906118,906BRACUnspecified Worldwide LocationsDON–100: Planing, Design and Management7,7877,787BRACUnspecified Worldwide LocationsDON–101: Various Locations20,87120,871BRACUnspecified Worldwide LocationsDON–138: NAS Brunswick, ME803803BRACUnspecified Worldwide LocationsDON–157: MCSA Kansas City, MO4141BRACUnspecified Worldwide LocationsDON–172: NWS Seal Beach, Concord, CA4,8724,872BRACUnspecified Worldwide LocationsDON–84: JRB Willow Grove & Cambria Reg AP3,8083,808Base Realignment and Closure—Navy Total157,088157,088Worldwide UnspecifiedBRACUnspecified Worldwide LocationsDOD BRAC Activities—Air Force64,55564,555Base Realignment and Closure—Air Force Total64,55564,555Worldwide UnspecifiedPYSUnspecified Worldwide LocationsAir Force0–34,400PYSUnspecified Worldwide LocationsArmy0–47,700PYSUnspecified Worldwide LocationsDefense-Wide0–134,000PYSUnspecified Worldwide LocationsHousing Assistance Program0–110,000Prior Year Savings Total0–326,100Total, Military Construction8,306,5108,078,510
				 XLVIIDepartment of Energy National Security Programs
				4701.Department of Energy national security programsSEC. 4701. DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS(In Thousands of Dollars)ProgramFY 2016 RequestAgreement AuthorizedDiscretionary Summary By AppropriationEnergy And Water Development, And Related AgenciesAppropriation Summary:Energy ProgramsNuclear Energy135,161135,161Atomic Energy Defense ActivitiesNational nuclear security administration:Weapons activities8,846,9488,802,797Defense nuclear nonproliferation1,940,3021,941,500Naval reactors1,375,4961,359,996Federal salaries and expenses402,654388,000Total, National nuclear security administration12,565,40012,492,293Environmental and other defense activities:Defense environmental cleanup5,527,3475,130,550Other defense activities774,425770,522Total, Environmental & other defense activities6,301,7725,901,072Total, Atomic Energy Defense Activities18,867,17218,393,365Total, Discretionary Funding19,002,33318,528,526Nuclear EnergyIdaho sitewide safeguards and security126,161126,161Used nuclear fuel disposition9,0009,000Total, Nuclear Energy135,161135,161Weapons ActivitiesDirected stockpile workLife extension programsB61 Life extension program643,300643,300W76 Life extension program244,019244,019W88 Alt 370220,176220,176W80–4 Life extension program195,037195,037Total, Life extension programs1,302,5321,302,532Stockpile systemsB61 Stockpile systems52,24752,247W76 Stockpile systems50,92150,921W78 Stockpile systems64,09264,092W80 Stockpile systems68,00568,005B83 Stockpile systems42,17742,177W87 Stockpile systems89,29989,299W88 Stockpile systems115,685115,685Total, Stockpile systems482,426482,426Weapons dismantlement and dispositionOperations and maintenance48,04948,049Stockpile servicesProduction support447,527447,527Research and development support34,15934,159R&D certification and safety192,613185,000Management, technology, and production264,994258,527Total, Stockpile services939,293925,213Nuclear material commoditiesUranium sustainment32,91632,916Plutonium sustainment174,698174,698Tritium sustainment107,345107,345Domestic uranium enrichment100,00050,000Total, Nuclear material commodities414,959364,959Total, Directed stockpile work3,187,2593,123,179Research, development, test and evaluation (RDT&E)ScienceAdvanced certification50,71450,714Primary assessment technologies98,500104,100Dynamic materials properties109,000109,000Advanced radiography47,00047,000Secondary assessment technologies84,40084,400Total, Science389,614395,214EngineeringEnhanced surety50,82150,821Weapon systems engineering assessment technology17,37117,371Nuclear survivability24,46124,461Enhanced surveillance38,72438,724Total, Engineering 131,377131,377Inertial confinement fusion ignition and high yieldIgnition73,33473,334Support of other stockpile programs22,84322,843Diagnostics, cryogenics and experimental support58,58758,587Pulsed power inertial confinement fusion4,9634,963Joint program in high energy density laboratory plasmas8,9008,900Facility operations and target production333,823333,823Total, Inertial confinement fusion and high yield502,450502,450Advanced simulation and computing623,006617,006Responsive Capabilities Program 00Advanced manufacturingComponent manufacturing development112,25693,448Processing technology development17,80017,800Total, Advanced manufacturing130,056111,248Total, RDT&E1,776,5031,757,295Readiness in technical base and facilities (RTBF)OperatingProgram readiness75,18560,000Material recycle and recovery173,859160,000Storage40,92040,920Recapitalization104,327100,000Total, Operating394,291360,920Construction:15–D–302 TA–55 Reinvestment project, Phase 3, LANL18,19518,19511–D–801 TA–55 Reinvestment project Phase 2, LANL3,9033,90307–D–220 Radioactive liquid waste treatment facility upgrade project, LANL11,53311,53307–D–220-04 Transuranic liquid waste facility, LANL40,94940,94906–D–141 PED/Construction, Uranium Capabilities Replacement Project Y–12430,000430,00004–D–125 Chemistry and metallurgy replacement project, LANL155,610155,610Total, Construction660,190660,190Total, Readiness in technical base and facilities1,054,4811,021,110Secure transportation assetOperations and equipment146,272140,000Program direction105,33897,118Total, Secure transportation asset251,610237,118Infrastructure and safetyOperations of facilitiesKansas City Plant100,250100,250Lawrence Livermore National Laboratory70,67170,671Los Alamos National Laboratory196,460196,460Nevada National Security Site89,00089,000Pantex58,02158,021Sandia National Laboratory115,300115,300Savannah River Site80,46380,463Y–12 National security complex120,625120,625Total, Operations of facilities830,790830,790Safety operations107,701107,701Maintenance227,000252,000Recapitalization257,724307,724Construction:16–D–621 Substation replacement at TA–3, LANL25,00025,00015–D–613 Emergency Operations Center, Y–1217,91917,919Total, Construction42,91942,919Total, Infrastructure and safety1,466,1341,541,134Site stewardshipNuclear materials integration17,51017,510Minority serving institution partnerships program19,08519,085Total, Site stewardship36,59536,595Defense nuclear securityOperations and maintenance619,891631,891Construction:14–D–710 Device assembly facility argus installation project, NV13,00013,000Total, Defense nuclear security632,891644,891Information technology and cybersecurity157,588157,588Legacy contractor pensions283,887283,887Total, Weapons Activities8,846,9488,802,797Defense Nuclear NonproliferationDefense Nuclear Nonproliferation ProgramsDefense Nuclear Nonproliferation R&DGlobal material security426,751422,949Material management and minimization311,584311,584Nonproliferation and arms control126,703126,703Defense Nuclear Nonproliferation R&D419,333419,333Nonproliferation Construction:99–D–143 Mixed Oxide (MOX) Fuel Fabrication Facility, SRS345,000345,000Analysis of Alternatives05,000Total, Nonproliferation construction345,000350,000Total, Defense Nuclear Nonproliferation Programs1,629,3711,630,569Legacy contractor pensions94,61794,617Nuclear counterterrorism and incident response program234,390234,390Use of prior-year balances–18,076–18,076Total, Defense Nuclear Nonproliferation1,940,3021,941,500Naval ReactorsNaval reactors operations and infrastructure445,196445,196Naval reactors development444,400430,400Ohio replacement reactor systems development186,800186,800S8G Prototype refueling133,000133,000Program direction45,00043,500Construction:15–D–904 NRF Overpack Storage Expansion 390090015–D–903 KL Fire System Upgrade60060015–D–902 KS Engineroom team trainer facility3,1003,10014–D–902 KL Materials characterization laboratory expansion, KAPL30,00030,00014–D–901 Spent fuel handling recapitalization project, NRF86,00086,00010-D–903, Security upgrades, KAPL500500Total, Construction121,100121,100Total, Naval Reactors1,375,4961,359,996Federal Salaries And ExpensesProgram direction402,654388,000Total, Office Of The Administrator402,654388,000Defense Environmental CleanupClosure sites:Closure sites administration4,8894,889Hanford site:River corridor and other cleanup operations:River corridor and other cleanup operations196,957268,957Central plateau remediation:Central plateau remediation555,163555,163Richland community and regulatory support14,70114,701Construction:15–D–401 Containerized sludge removal annex, RL77,01677,016Total, Hanford site843,837915,837Idaho National Laboratory:Idaho cleanup and waste disposition357,783357,783Idaho community and regulatory support3,0003,000Total, Idaho National Laboratory360,783360,783NNSA sitesLawrence Livermore National Laboratory1,3661,366Nevada62,38562,385Sandia National Laboratories2,5002,500Los Alamos National Laboratory188,625188,625Total, NNSA sites and Nevada off-sites254,876254,876Oak Ridge Reservation:OR Nuclear facility D & DOR Nuclear facility D & D75,95875,958Construction:14–D–403 Outfall 200 Mercury Treatment Facility6,8006,800Total, OR Nuclear facility D & D82,75882,758U233 Disposition Program26,89526,895OR cleanup and disposition:OR cleanup and disposition60,50060,500Total, OR cleanup and disposition60,50060,500OR reservation community and regulatory support4,4004,400Solid waste stabilization and disposition Oak Ridge technology development2,8002,800Total, Oak Ridge Reservation177,353177,353Office of River Protection:Waste treatment and immobilization plant01–D–416 A-D/ORP-0060 / Major construction595,000595,00001–D–16E Pretreatment facility95,00095,000Total, Waste treatment and immobilization plant690,000690,000Tank farm activitiesRad liquid tank waste stabilization and disposition649,000649,000Construction:15–D–409 Low Activity Waste Pretreatment System, Hanford75,00075,000Total, Tank farm activities724,000724,000Total, Office of River protection1,414,0001,414,000Savannah River sites:Savannah River risk management operations386,652389,652SR community and regulatory support11,24911,249Radioactive liquid tank waste:Radioactive liquid tank waste stabilization and disposition581,878581,878Construction:15–D–402—Saltstone Disposal Unit #634,64234,64205–D–405 Salt waste processing facility, Savannah River194,000194,000Total, Construction228,642228,642Total, Radioactive liquid tank waste810,520810,520Total, Savannah River site1,208,4211,211,421Waste Isolation Pilot PlantWaste isolation pilot plant212,600212,600Construction:15–D–411 Safety significant confinement ventilation system, WIPP23,21823,21815–D–412 Exhaust shaft, WIPP7,5007,500Total, Construction30,71830,718Total, Waste Isolation Pilot Plant243,318243,318Program direction281,951281,951Program support14,97914,979Safeguards and Security:Oak Ridge Reservation17,22817,228Paducah8,2168,216Portsmouth8,4928,492Richland/Hanford Site67,60167,601Savannah River Site128,345128,345Waste Isolation Pilot Project4,8604,860West Valley1,8911,891Technology development14,51014,510Subtotal, Defense environmental cleanup5,055,5505,130,550Uranium enrichment D&D fund contribution (Legislative proposal)471,7970Total, Defense Environmental Cleanup5,527,3475,130,550Other Defense ActivitiesSpecialized security activities221,855217,952Environment, health, safety and securityEnvironment, health, safety and security120,693120,693Program direction63,10563,105Total, Environment, Health, safety and security183,798183,798Enterprise assessmentsEnterprise assessments24,06824,068Program direction49,46649,466Total, Enterprise assessments73,53473,534Office of Legacy ManagementLegacy management154,080154,080Program direction13,10013,100Total, Office of Legacy Management167,180167,180Defense-related activitiesDefense related administrative supportChief financial officer35,75835,758Chief information officer83,80083,800Management3,0003,000Total, Defense related administrative support122,558122,558Office of hearings and appeals5,5005,500Subtotal, Other defense activities774,425770,522Total, Other Defense Activities774,425770,522Speaker of the House of RepresentativesVice President of the United States and President of the Senate